Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 1 of 514

 

Message

From: Gary Stanley [gstanley@gistrade.com]

Sent: 7/29/2018 10:21:30 PM

To: Michael F.Miller [MillerMF@state.gov]

Subject: Defense and Export-Import Update (July 27, 2018)
Dear All,

Good Day!

Gary Stanley's EC Tip of the Day: ITAR § 124.1(a) provides that its requirements
regarding authorization of defense servies apply whether or not technical data is to be
disclosed or used in the performance of the defense services described in ITAR
§120.9(a) (e.g., all the information relied upon by the U.S. person in performing the
defense service is in the public domain or is otherwise exempt from ITAR licensing
requirements pursuant to ITAR § 125.4). The requirements also apply to the training
of any foreign military forces, regular and irregular, in the use of defense articles.

Today's Items:

1. DDTC Temporarily Excludes Certain Technical Data from USML Category I
2. DDTC Posts Public Comments on Proposed Changes to USML Categories I-III

3. BIS Seeks Public Comment on Section 232 National Security Investigation of
Imports of Uranium

4. The United States and France Take Coordinated Action on Global Procurement
Network for Syria’s Chemical Weapons Program

5. State Dept. Continues Designations of al-Shabaab as a Foreign Terrorist
Organization

6. UK Government's Export Controi Joint Unit Issues Notice to Exporters 2018/19 on
Launch of Consultation on the National Security and Investment White Paper

7. 3M Company Agrees to Pay $9.1 Million to Resolve Allegations That it Supplied the
United States with Defective Dual-Ended Combat Arms Earplugs

8. DoD/DSCA Notifies Congress of Possible FMS to Bahrain of Follow-On Technical
Support (FOTS) for the Royal Bahrain Navy Ship SABHA (FFG-90)

9. DoD/DSCA Updates Security Assistance Management Manuai and Policy Memos

10. Commerce/ITA Seeks Participants for Annual U.S. Industry Program at the IAEA
General Conference

11. WTO News
12. U.S. Government Contracting
13. U.S. Customs and U.S. Census/AES Updates

14. Commerce/Enforcement and Compliance and U.S. International Trade Commission
Actions and Votes

15. GAO Reports, Testimony, and Correspondence of Interest

16. U.S. Government Trade Forms and Other Information Collections Open for Public
Comment

WASHSTATECO000001
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 2 of 514

Other Headlines

17.
18.

19.
20.
21.
22.
23.
24.
25.
26.
27.
28.
29.
30.
31.
32.
33.
34.
35.
36.

37.
38.
39.

40.

Congress to Ease Russia Sanctions amid Clamor for Tougher Measures

U.S. Technology Sent to Chinese Police Was within Rules, Commerce Department
Says

Mattis Makes New Plea to HASC for Russian Sanctions Relief

House OKs More Subs, Pumps $250M More into Industrial Base

The Fate of DISA and Other Org Chart Changes in the New Defense Policy Bill
Talking Trade with Former BIS Chief Eric Hirschhorn

US Acts to Release $195M in Suspended Military Aid to Egypt

Trump, E.U. Announce Deal to Avert Escalation of Trade Tensions

Trump’s Pact With Europe Points to Tactical Shift on ‘America First’

Trump Relents on EU Car Tariffs, as U.S.-China Fight Derails Qualcomm Deal
Chinese Deals Lose Luster for Officials across the U.S.

Visa Restrictions for Chinese Students Alarm Academia

The Morning Risk Report: Security Concerns Quash Sale of German Company
DoD, Industry Sparring Over New Cyber Rules, Ellen Lord Says

Air Force to Establish New Rapid Sustainment Office

Lockheed Tees Up MDC2 Wargame; Sells AI C2 System

The U.S. Navy’s Fighter Woes Are Boosting Boeing’s Bottom Line

Boeing’s KC-46 Penalties Now Up to $3.4B Thanks to New $426M Charge
Airbus CEO Denies Seeking Fighter-Unit Merger with BAE Systems

Thanks to Inflation, Airbus Takes Major Financial Hit, Again, on Largest Military
Program

Pentagon Hopes JEDI Contract Good for the Force
The Company Astronaut

Salient CRGT Wins $34M Task Order to Deliver IT Support to the Defense
Technology Security Administration

Opinion: When the World Opened the Gates of China

Upcoming Export Contro/ and Other Trade Compliance Conferences - NEVW/ EVENTS
ADDED!

1. DDTC Temporarily Excludes Certain Technical Data from USML

Category I

The U.S. Department of State's Directorate of Defense Trade Controls (DDTC) has posted on
its website a notice that consistent ITAR § 126.2, the Acting Deputy Assistant Secretary for
Defense Trade Controls has determined that it is in the interest of the security and foreign
policy of the United States to temporarily modify United States Munitions List (USML)
Category I to exclude the following technical data identified in the Settlement Agreement for

WASHSTATEC000002
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 3 of 514

the matter of Defense Distributed, et al., v. U.S. Department of State, et al., Case No. 15-
cv-372-RP (W.D. Tex.) (hereinafter “Defense Distributed”): -

“Published Files,” i.e., the files described in paragraph 25 of the Second Amended
Complaint in Defense Distributed.

e “Ghost Gunner Files,” i.e., the files described in paragraph 36 of the Second Amended
Complaint in Defense Distributed.

e “CAD Files,” i.e., the files described in paragraph 40 of the Second Amended
Complaint in Defense Distributed.

e “Other Files,” i.e., the files described in paragraphs 44-45 of the Second Amended
Complaint in Defense Distributed, insofar as those files regard items exclusively: (a)
in Category I(a) of the USML, as well as barrels and receivers covered by Category
I(g) of the USML that are components of such items; or (b) items covered by
Category I(h) of the USML solely by reference to Category I(a), excluding Military
Equipment. Military Equipment means (1) Drum and other magazines for firearms to
.50 caliber (12.7 mm) inclusive with a capacity greater than 50 rounds, regardiess of
jurisdiction of the firearm, and specially designed parts and components therefor; (2)
Parts and components specially designed for conversion of a semi-automatic firearm
to a fully automatic firearm; (3) Accessories or attachments specially designed to
automatically stabilize aim (other than gun rests) or for automatic targeting, and
specially designed parts and components therefor.

This temporary modification will remain in effect while the final rule referenced in paragraph
1(a) of the Settlement Agreement is in development. Please see the Settlement Agreement
and the Second Amended Compliant for additional information. See also this Harvard Law
School case analysis.

2. DDTC Posts Public Comments on Proposed Changes to USML
Categories I-III

The U.S. Department of State's Directorate of Defense Trade Controls (DDTC) has posted on
its website public comments it has received to the changes it proposed to Categories I
(firearms, close assault weapons and combat shotguns), II (guns and armament), and III
(ammunition and ordnance) of the U.S. Munitions List (USML) in its proposed rule published
at 83 Fed. Reg. 24197 (May 24, 2018).

3. BIS Seeks Public Comment on Section 232 National Security
Investigation of Imports of Uranium

(83 Fed. Reg. 35204) - The U.S. Department of Commerce's Bureau of Industry and
Security has officially announced that the Secretary of Commerce has initiated an
investigation to determine the effects on the national security of imports of uranium. This
investigation has been initiated under section 232 of the Trade Expansion Act of 1962, as
amended. Interested parties are invited to submit written comments, data, analyses, or
other information pertinent to the investigation to the Department of Commerce's Bureau of
Industry and Security. This notice identifies issues on which the Department is especially

WASHSTATEC000003
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 4 of 514

interested in obtaining the public's views. Interested persons must submit their comments
by September 10, 2018.

4. The United States and France Take Coordinated Action on Global
Procurement Network for Syria’s Chemical Weapons Program

The U.S. Department of the Treasury’s Office of Foreign Assets Control (OFAC) has
designated 13 persons pursuant to Executive Order (E.0.) 13382 of June 28, 2005,
“Blocking Property of Weapons of Mass Destruction Proliferators and Their Supporters.”
These five entities and eight individuals are allegedly key components of a vast network
procuring electronics on behalf of Syria’s Scientific Studies and Research Center (SSRC), the
agency responsible for the development of Syria’s chemical weapons. In a coordinated
action earlier this week, the Government of France renewed an asset freeze on 24 entities
and individuals from this same procurement network for providing an array of support to the
SSRC. As a result of OFAC's action, many of the entities and individuals previously targeted
by the French government will now be added to OFAC’s Specially Designated Nationals and
Blocked Persons List. Consequently, all property and interests in property of those
designated today subject to U.S. jurisdiction are blocked, and U.S. persons are generally
prohibited from engaging in transactions with them.

5. State Dept. Continues Designations of al-Shabaab as a Foreign
Terrorist Organization

(83 Fed. Reg. 35307) - Based upon a review of the Administrative Record assembled
pursuant to Section 219(a)(4)(C) of the Immigration and Nationality Act, as amended (8
U.S.C. 1189(a)(4)(C)) ("INA"), and in consultation with the Attorney General and the
Secretary of the Treasury, Secretary of State Michael Pompeo has concluded that the
circumstances that were the basis for the designation of the aforementioned organization as
a Foreign Terrorist Organization have not changed in such a manner as to warrant
revocation of the designation and that the national security of the United States does not
warrant a revocation of the designation.

6. UK Government's Export Control Joint Unit Issues Notice to
Exporters 2018/19 on Launch of Consultation on the National
Security and Investment White Paper

The U.K. Government's Export Control Joint Unit (ECJU) has issued Notice to Exporters
2018/19 regarding the consultation launched on the national security and investment white
paper. On 24 July 2018 the government published a white paper, national security and
investment: proposed legislative reforms, and launched a public consultation. The white
paper sets out how the government will address the risks that can arise from hostile actors
acquiring ownership of, or control over, businesses or other entities and assets that have
national security implications. It follows the national security and infrastructure investment
review green paper published in October 2017. The government has reflected carefully on
the feedback provided by a wide variety of stakeholders, including businesses, investors and
law firms and a summary of responses is published alongside this white paper. Only a small
number of investment activities, mergers and transactions in the UK economy pose a risk to
our national security. For the cases that pose a risk to our national security it is vital that
the government is abie to intervene in order to prevent or mitigate those risks. The white
paper sets out:

WASHSTATEC000004
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 5 of 514

e That the government will encourage parties to submit ‘valid notifications’ of
transactions and other events that may give rise to national security risks

e The ability for the government to ‘call in’ investments and other events which may
raise national security concerns in whichever sector they occur, including those events
which have not been notified

e Ifthe ‘call-in’ power is used, the government will undertake a full national security
assessment which can take up to 30 working days, with the option of extending for a
further 45 working days, or longer by agreement

e At the end of the full national security assessment, if the government concludes that
national security is at risk, it has the power to impose necessary and proportionate
remedies - this could include, in rare circumstances, blocking or unwinding a deal

The government has also published a statement of policy intent alongside the white paper.
This seeks to provide maximum certainty and clarity to business and investors by setting out
how the ‘call-in’ power is expected to be used. The ECJU welcomes your views on our
proposals. Read the white paper and statement of policy intent.

7. 3M Company Agrees to Pay $9.1 Million to Resolve Allegations That
it Supplied the United States with Defective Dual-Ended Combat
Arms Earplugs

The U.S. Department of Justice (DOJ) has announced that 3M Company (3M),
headquartered in St. Paul, Minnesota, has agreed to pay $9.1 million to resolve allegations
that it knowingly sold the dual-ended Combat Arms Earplugs, Version 2 (CAEv2) to the
United States military without disclosing defects that hampered the effectiveness of the
hearing protection device. The settlement resolves allegations that 3M violated the False
Claims Act by selling or causing to be sold defective earplugs to the Defense Logistics
Agency. Specifically, the United States alleged that 3M, and its predecessor, Aearo
Technologies, Inc., knew the CAEv2 was too short for proper insertion into users’ ears and
that the earplugs could loosen imperceptibly and therefore did not perform well for certain
individuals. The United States further alleged that 3M did not disclose this design defect to
the military. The allegations resolved by the settlement were brought in a lawsuit filed under
the qui tam, or whistleblower, provisions of the False Claims Act. The act permits private
parties to sue on behalf of the government when they believe that defendants submitted
false claims for government funds and to share in any recovery. As part of today’s
resolution, the whistleblower will receive $1,911,000.

8. DoD/DSCA Notifies Congress of Possible FMS to Bahrain of Follow-
On Technical Support (FOTS) for the Royal Bahrain Navy Ship
SABHA (FFG-90)

The U.S. Department of Defense's Defense Security Cooperation Agency (DSCA) has notified
the Congress that the Government of Bahrain has requested to buy items and services in
support of Follow-On Technical Support (FOTS) for the Royal Bahrain Navy Ship SABHA
(FFG-90), formerly the USS Jack Williams (FFG-24), transferred as Excess Defense Article on
September 13, 1996. Also includes engineering, technical, and logistics services,
documentation, and modification material for U.S. Navy supplied systems and equipment

WASHSTATECO000005
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 6 of 514

and other related elements of logistics and program support. The estimated program value
is $70 million. There is no prime contractor involved in this proposed sale. There are no
known offset agreements proposed in connection with this potential sale.

9. DoD /DSCA Updates Security Assistance Management Manual and
Policy Memos

The U.S. Department of Defense's Defense Security Cooperation Agency (DSCA) has made
the following updates to its Security Assistance Management Manual (SAMM) and Policy
Memorandums:

« DSCA Policy Memo 18-35 Revision of Section 2.8 of Letter of Offer and Acceptance
(LOA) Standard Terms and Conditions has been posted.

In correspondence with Defense Procurement Acquisition Policy's (DPAP)
revision of the DFARS, the DSCA 18-35 will amend Standard Terms and
Conditions (STC) 2.8 by removing specific reference to the DFARS by clause and
referring to the general USG offset policy that “although offset agreements, as
defined in the Defense Federal Acquisition Regulation Supplement, are not
within the scope of the DoD contracts entered into to fulfill the requirements of
this LOA, offsets may be reimbursed through such contracts." STCs will continue
to reflect the USG law and policy on offsets and direct the foreign partner to
seek information from Industry.

10. Commerce/ITA Seeks Participants for Annual U.S. Industry
Program at the IAEA General Conference

(83 Fed. Reg. 35612) - The U.S. Department of Commerce's International Trade
Administration (ITA), with participation from the U.S. Departments of Energy and State, is
organizing the 11th Annual U.S. Industry Program at the International Atomic Energy
Agency (IAEA) General Conference, to be held September 16-19, 2018, in Vienna, Austria.
The IAEA General Conference is the premier global meeting of civil nuclear policymakers and
typically attracts senior officials and industry representatives from all 162 Member States.
The U.S. Industry Program is part of the U.S. Department of Commerce's (DOC) Civil
Nuclear Trade Initiative, a U.S. Government effort to help U.S. civil nuclear companies
identify and capitalize on commercial civil nuclear opportunities around the world. The
purpose of the program is to help the U.S. nuclear industry promote its services and
technologies to an international audience, including senior energy policymakers from current
and emerging markets as well as IAEA staff. Representatives of U.S. companies from across
the U.S. civil nuclear supply chain are eligible to participate. In addition, organizations
providing related services to the industry, such as universities, research institutions, and
U.S. civil nuclear trade associations, are eligible for participation. The mission will help U.S.
participants gain market insights, make industry contacts, solidify business strategies, and
identify or advance specific projects with the goal of increasing U.S. civil nuclear exports to
a wide variety of countries interested in nuclear energy. Participant recruitment will run until
August 3, 2018. Applications received after August 3, 2018, will be considered only if space
and scheduling permit.

11. WTO News

WASHSTATECO000006
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 7 of 514

« MONITORING REPORT SHOWS INCREASE OF NEW TRADE RESTRICTIONS FROM WTO
MEMBERS: WTO members introduced more trade-restrictive measures from mid-
October 2017 to mid-May 2018 compared to the previous review period (mid-October
2016 to mid-October 2017), according to the Director-General's mid-year report on
trade-related developments presented to members on 25 July at a meeting of the
Trade Policy Review Body. While WTO members continued to implement more trade-
facilitating than trade-restrictive measures, the value of trade covered by the
restrictive measures rose and the value covered by facilitating measures fell. The
report draws attention to this shift, and to the fact that it is taking place at a time of
heightened trade tensions and associated rhetoric, which should be of concern to the
international community.

e KAZAKHSTAN TO HOST WTO'S NEXT MINISTERIAL CONFERENCE: WTO members
have accepted Kazakhstan's invitation to host, in Astana, the organization's Twelfth
Ministerial Conference (MC12) to be held in 2020. The decision was taken by
consensus at today's General Council meeting (26 July 2018) and marks the first time
a Ministerial Conference is to be organized in Central Asia.

e WTO MEMBERS TAKE UP DISCIPLINES ON SUBSIDIES TO IUU FISHING AT JULY
MEETINGS: WTO members in the Negotiating Group on Rules exchanged views and
information on disciplines to prohibit subsidies to illegal, unreported and unregulated
(IUU) fishing at their 24-26 July cluster of meetings on fisheries subsidies (the third
such cluster this year). Members also discussed how to organize the negotiating work
in September-December, with a mix of activities including technical sessions,
brainstorming, text-based discussions and time for bilateral meetings among
delegations.

12. U.S. Government Contracting

« DoD/DSS: OMB Information Collection Submission - Certificate Pertaining to Foreign
Interest; SF328 - Deadline for Public Comment: Aug. 27, 2018

« DoD/Navy: Notice of Availability of Government-Owned Inventions; Available for
Licensing

13. U.S. Customs and U.S. Census/AES Updates

e U.S. Customs - CSMS #18-000454 Title: PRODUCTION ACE Protest & CQ Deployment,
Thurs July 26, 2018 @O500ET

« U.S. Customs - CSMS #18-000455 Title: AESTIR Appendix C ~ ISO Country Codes
update - Swaziland has been changed to Eswatini

e U.S. Customs - CSMS# 18-000456 - ACE PRODUCTION Scheduled Maintenance, Sat.
Jul 28, 2018 @ 2200 to 0200 ET Sunday, Jul 29

e U.S. Customs - CSMS #18-000457 Title: Additional item for Prod ACE Truck Manifest
deployment this weekend

WASHSTATEC000007
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 8 of 514

« U.S. Customs - CBP to adjust hours at ports of Danville and Metaline Falls

« U.S. Customs - CBP Welcomes a New Federal Inspection Station inaugurated at the
Luis Mufhoz Marin International Airport

e« U.S. Customs - Detroit Trade Day 2018

e U.S. Customs - ICE removes British man convicted in conspiracy to illegally export
sensitive technologies to Syria

« U.S. Customs - Section 301 Trade Remedies Frequently Asked Questions

e« U.S. Customs - Antidumping and Countervailing Duties (AD/CVD) Update Summer
2018

e U.S. Customs - COAC Quarterly Meeting (Webinar) August 1, 2018 - Washington, DC
e« U.S. Customs - August 1 2018 COAC TERC Subcommittee Trade Executive Summary
e« U.S. Customs - August 1 2018 COAC Export Subcommittee Trade Executive Summary

e U.S. Customs - August 1 2018 COAC Trusted Trader Subcommittee Trade Executive
Summary

e« U.S. Customs - August 1 2018 COAC Trade Modernization Trade Executive Summary

e« U.S. Customs - Customs Bulletin and Decisions - Vol. 52, July 25, 2018, No. 30
Index
General Notices
U.S. Court of International Trade Slip Opinions

« U.S. Census/Global Reach Blog - U.S. Exports by Metropolitan Area

e U.S. Census - Preliminary: U.S. Imports for Consumption of Steel Products June 2018
- The U.S. Census Bureau has announced that preliminary June steel imports were
$2.2 billion (2.2 million metric tons) compared to the preliminary May totals of $2.7

billion (2.6 million metric tons).

e U.S. Census - The Advance International Trade in Goods Deficit Increased in June
2018

14. Commerce/Enforcement and Compliance and U.S. International
Trade Commission Actions and Votes

« Commerce/E&C - Aluminum Extrusions From the People’s Republic of China: Final
Results of Antidumping Duty Administrative Review and Final Determination of No

WASHSTATEC000008
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 9 of 514

Shipments; 2016-2017

« Commerce/E&C - Aluminum Extrusions From the People’s Republic of China: Final
Results of Countervailing Duty Administrative Review; 2016

« Commerce/E&C - Carbon Steel Butt-Weld Pipe Fittings From the Peopie’s Republic of
China: Preliminary Affirmative Determination of Circumvention of the Antidumping
Duty Order

e« Commerce/E&C - Certain New Pneumatic Off-the-Road Tires From India: Notice of
Rescission of Antidumping Duty Administrative Review; 2017-2018

« Commerce/E&C - Certain New Pneumatic Off-The-Road Tires From Sri Lanka: Notice
of Court Decision Not in Harmony With Final Affirmative Countervailing Duty
Determination, Notice of Amended Final Determination and Revocation of
Countervailing Duty Order

« Commerce/E&C - Certain Preserved Mushrooms From the Peopie's Republic of China:
Rescission of Antidumping Duty Administrative Review; 2017-2018

« Commerce/E&C - Citric Acid and Certain Citrate Salts From Belgium, Colombia and
Thailand: Antidumping Duty Orders

« Commerce/E&C - Crystalline Silicon Photovoltaic Celis, Whether or Not Assembled Into
Modules, From the People's Republic of China: Final Results of Antidumping Duty
Administrative Review and Final Determination of No Shipments; 2015-2016

« Commerce/E&C - Crystalline Silicon Photovoltaic Cells, Whether or Not Assembled Into
Modules, From the People's Republic of China: Notice of Partial Rescission of
Antidumping Duty Administrative Review; 2016-2017

« Commerce/E&C - Drawn Stainless Steel Sinks From the People's Republic of China:
Final Results of the Expedited First Sunset Review of the Countervailing Duty Order

« Commerce/E&C - Multilayered Wood Flooring From the People's Republic of China:
Final Results of Antidumping Duty Administrative Review, Final Determination of No
Shipments, and Partial Rescission; 2015-2016

« Commerce/E&C - Multilayered Wood Flooring From the People's Republic of China:
Notice of Court Decision Not in Harmony With the Second Amended Final
Determination and Notice of Third Amended Final Determination of the Antidumping
Duty Investigation

« Commerce/E&C - Seamiess Refined Copper Pipe and Tube From the People's Republic
of China: Rescission of Antidumping Duty Administrative Review; 2016- 2017

« Commerce/E&C - Steel Wire Garment Hangers From Taiwan: Rescission of
Antidumping Duty Administrative Review; 2016-2017

e USITC - Certain Lithography Machines and Systems and Components Thereof (1):
Notice of Receipt of Complaint; Solicitation of Comments Relating to the Public

WASHSTATECO000009
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 10 of 514

Interest

e USITC - Certain Lithography Machines and Systems and Components Thereof (II):
Notice of Receipt of Complaint; Solicitation of Comments Relating to the Public
Interest

e USITC - Certain Load Supporting Systems, Including Composite Mat Systems, and
Components Thereof: Commission Determination Not To Review an Initial
Determination Granting a Joint Motion To Terminate the Investigation Based on
Consent Orders and a Settlement Agreement; Issuance of Consent Orders;
Termination of the Investigation

e USITC - Certain Toner Cartridges and Components Thereof: Commission
Determination Not To Review an Initial Determination Amending the Complainant and
Notice of Investigation

15. GAO Reports, Testimony, and Correspondence of Interest

e HIGH-RISK SERIES: Urgent Actions Are Needed to Address Cybersecurity Challenges
Facing the Nation: GAO-18-645T: Published: Jul 25, 2018. Publicly Released: Jul 25,
2018.

e AVIATION SECURITY: Basic Training Program for Transportation Security Officers
Would Benefit from Performance Goals and Measures GAO-18-552: Published: Jul 26,
2018. Publicly Released: Jul 26, 2018.

« GAO WatchBlog: Cybersecurity—New Risks and Threats

16. U.S. Government Trade Forms and Other Information Collections
Open for Public Comment

(83 Fed. Reg. 35210) - Agency: U.S. Dept. of Commerce/International Trade Administration
(ITA) - Title: Swiss-U.S. Privacy Shield; Invitation for Applications for Inclusion on the
Supplemental List of Arbitrators - Agency Form No.: None - Type of Review: Regular
submission - Deadline for Public Comment: Sept. 24, 2018

(83 Fed. Reg. 35674) - Agency: U.S. Dept. of Homeland Security/U.S. Customs and Border
Protection (CBP) - Title: Visa Waiver Program Carrier Agreement - Agency Form No.: CBP
Form I-775 - Type of Review: Extension (without change) - Deadline for Public Comment:
Sept. 25, 2018

Other Headlines

17. Congress to Ease Russia Sanctions amid Clamor for Tougher
Measures

Washington Post.com, July 24 - Bowing to pressure from the Trump administration,
lawmakers unveiled a sweeping defense policy bill Tuesday that would give the president
greater power to forgo certain Russia-related penalties. The move to scale back sanctions

WASHSTATEC000010
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 11 of 514

stands in sharp contrast to mounting bipartisan fervor in the Senate to get tougher on
Russia after a summit between President Trump and Russian President Vladimir Putin that
was roundly decried as an embarrassment and a missed opportunity to deal harshly with the
Kremlin over election interference. Lawmakers have unleashed a flurry of bills, resolutions
and other initiatives to try to force Trump to step up penalties against Russia. There is also
pressure to take steps before Putin can make good on an invitation from Trump to visit the
United States this fall — though at this juncture, the State Department is unaware of any
formal invitation, and Russian authorities say they are making no formal preparations for a
second summit.

18. U.S. Technology Sent to Chinese Police Was within Rules,
Commerce Department Says

Wail Street Journal.com, July 26 - The U.S. Commerce Department deflected a
Congressional committee’s concerns that it is doing an insufficient job stopping U.S.-made
technology from playing a role in oppressive policing in China. The department, in a letter
from Commerce Secretary Wilbur Ross, also said DNA sequencers used by Chinese police
and made by Waltham, Mass.-based Thermo Fisher Scientific Inc. were not subject to U.S.
licensing rules that control the sale of crime-busting equipment to foreign countries. The
devices were described in a Wall Street Journal article last December that highlighted the
ways that Chinese police gather DNA samples from many citizens who aren't criminal
suspects, sometimes resorting to trickery. The Journal story followed a report by Human
Rights Watch that identified Thermo Fisher as a supplier of some DNA sequencers to police
in China’s restive Xinjiang province. “The items are low-technology products that are
available from worldwide sources, including indigenous Chinese sources, and have numerous
legitimate end-uses,” including in education, medical research and forensics, according to
Mr. Ross’s letter, which is dated June 11 and has not been previously reported.

19. Mattis Makes New Plea to HASC for Russian Sanctions Relief

Breaking Defense.com, July 25 - Defense Secretary James Mattis fired off a new letter to
House Armed Services leadership on Tuesday, asking lawmakers again to vote in favor of
waivers for certain countries Washington is trying to sway into its orbit, but who continue to
do business with Russian defense firms. The letter was delivered to HASC chairman Rep.
Mac Thornberry and Ranking Member Rep. Adam Smith on Tuesday, a day before the full
House was set to vote on the 2019 National Defense Authorization Act containing language
broadly supporting the waivers. In the missive (which can be found here) obtained by
Breaking Defense, Mattis asked for the Secretary of State to be given the ability to waive
sanctions so the United States could “sell military equipment and enable countries pulling
away from the Russian orbit.” He wrote that the waivers “would not benefit Russia; it will
only benefit the U.S. and countries willing to pursue a security relationship with us.”

20. House OKs More Subs, Pumps $250M More into Industrial Base

Breaking Defense.com, July 26 - In the drama-free weeks leading up to Thursday’s
overwhelming passage of the compromise $716 billion defense policy bill by the House of
Representatives, lawmakers sent a pretty clear signal to the White House: we want more
submarines. With concerns rising over the growing prowess of Russian and Chinese
undersea capabilities, and standoff air and sea defenses shutting off access to the littoral for
large surface ships and many aircraft, both lawmakers and the Navy have said that they'll
need more subs — and more quickly — than previous plans allocated. . . . The bill also

WASHSTATECO000011
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 12 of 514

authorizes about $237 million more than the White House requested -$3.2 billion — to
continue work on new Columbia-class submarines. It also plumps down an additional $250
million to strengthen the submarine industrial base as it scrambles to replace the current
Ohio-class subs. That extra money for the base is meant to ensure that smaller second- and
third-tier suppliers can meet increased production demands for both the Columbia and
Virginia class submarine programs.

21. The Fate of DISA and Other Org Chart Changes in the New Defense
Policy Bill

DefenseNews.com, July 25 - The Defense Information Systems Agency and other so-called
“fourth estate” agencies were spared the ax, but a potpourri of Pentagon organizational
changes have made it into this year’s massive, must-pass defense authorization bill. The
Senate and House came together Monday on a $716 billion bill that softened House-passed
language to eliminate DISA and other agencies in the name of efficiency. But what survived
could drive future efforts to slash Pentagon bureaucracy: a series of high-stakes reviews by
DoD’s chief management officer aimed at cutting costs DoD-wide. The report for the
sweeping 2019 National Defense Authorization Act is expected to come to a vote in the
House this week and the Senate next week. The annual must-pass bill covers military
hardware, personne! and a wide swath of hot-button national security issues. Earlier drafts
of the bill, spearheaded by House Armed Services Committee Chairman Mac Thornberry,
targeted DISA and six other offices by name. But the conference report eliminates the direct
mention of the agency — which oversees a huge swath of DoD networks and IT, has a total
budget of nearly $10 billion and employs more than 12,000 people.

22. Talking Trade with Former BIS Chief Eric Hirschhorn

American Shipper.com, July 10 - From April 2, 2010 to Jan. 20, 2017, Eric L. Hirschhorn
served as undersecretary of commerce for industry and security and headed the U.S.
Commerce Department’s Bureau of Industry and Security (BIS), a federal agency with
responsibility for ensuring that the country’s most sensitive commercial technologies do not
end up in the hands of adversary nations or terrorist organizations for potential misuse.
However, his work in both the private and public sectors within the area of U.S. export
control regulations spans four decades and seven presidential administrations. The Adam
Smith Project recently sat down with Hirschhorn, who remains active in various Washington,
D.C.-based legal and international affairs activities, to discuss the recent evolution of the
country’s export controls and where he believes they’re headed.

23. US Acts to Release $195M in Suspended Military Aid to Egypt

DefenseNews.com, July 25 - The United States has decided to release $195 million in
military aid to Egypt after withholding the assistance last year over human rights concerns,
the State Department announced Wednesday. The department said the decision follows
steps Egypt has taken in response to specific U.S. concerns, and it cited stronger U.S.-Egypt
ties in security and counterterrorism while also acknowledging remaining areas of concern
about human rights and governance. Independent monitoring groups have documented
continued human rights abuses in Egypt over the past year. The New York-based Human
Rights Watch describes the situation in Egypt as the “worst human rights crisis in the
country in decades.” Egyptian police, the group said, systematically use “torture, arbitrary
arrests and enforced disappearances to silence political dissent,” according to a recent
assessment. Amnesty International reported an escalation in Egypt’s crackdown on civil

WASHSTATEC000012
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 13 of 514

society and pointed to routine “grossly unfair” trials of government critics, peaceful
protesters, journalists and human rights defenders.

24. Trump, E.U. Announce Deal to Avert Escalation of Trade Tensions

Washington Post.com, July 25 - The United States and the European Union stepped back
from the brink of an escalating trade war Wednesday, with the unexpected announcement of
a process to ease tensions and avoid further tariffs. In an appearance in the White House
Rose Garden, President Trump and European Commission President Jean-Claude Juncker
said they had agreed to hold off on proposed car tariffs, and work to resolve their dispute on
steel and aluminum tariffs, while pursuing a bilateral trade deal. “While we are working on
this, we will not go against the spirit of this agreement unless either party terminates the
negotiation,” Trump said. “We also will resolve the steel and aluminum tariff issues, and we
will resolve retaliatory tariffs.” While Washington and Brussels pursue those aims, the E.U.
will import more U.S. soybeans and liquefied natural gas, or LNG, although Juncker
suggested that that agreement came with conditions.

25. Trump’s Pact With Europe Points to Tactical Shift on ‘America
First’

Wail Street Journal.com, July 26 - President Trump’s truce with the European Union signals
a tactical shift in his “America First” trade policy, as he scrambles to show successes after an
intensifying revolt from Republican lawmakers and American businesses. But beyond a shift
in rhetoric, the concrete results so far remain minimal. Europeans touted Wednesday's joint
statement as reaffirming a trans-Atlantic free-trade relationship that Mr. Trump had openly
questioned, without forcing them to make concessions to Washington’s demands. Mr. Trump
and European Commission President Jean-Claude Juncker, in their hastily arranged White
House ceremony, pledged to work toward negotiating a broad reduction in tariffs on
industrial goods and to cooperate against unfair Chinese trade practices. The U.S. agreed
not to impose tariffs on European autos as long as negotiations are ongoing, while the EU
also said it would try to boost purchases of U.S. liquefied natural gas and soybeans.

26. Trump Relents on EU Car Tariffs, as U.S.-China Fight Derails
Qualcomm Deal

Reuters.com, July 25 - In what the EU chief called a “major concession,” U.S. President
Donald Trump agreed on Wednesday to refrain from imposing car tariffs while the two sides
launch negotiations to cut other trade barriers, easing the threat of a transatlantic trade
war. After a meeting at the White House, Trump and European Commission President Jean-
Claude Juncker said the talks would also seek to “resolve” U.S. tariffs on steel and aluminum
and Europe’s retaliatory duties - marking a step back from Trump’s signature import
protections for American metals producers. The breakthrough came as the bitter trade
dispute between the United States and China appeared to claim a major casualty, with China
not approving U.S. chipmaker Qualcomm Inc’s takeover of NXP Semiconductors, likely
shutting the door on the $44 billion deal. Qualcomm needed Beijing’s okay because China
accounts for nearly two-thirds of its revenue, but a deadline at midday on Thursday in Asia
passed without word from China’s regulator. Qualcomm had said on Wednesday it was
dropping the bid.

WASHSTATEC000013
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 14 of 514

27. Chinese Deals Lose Luster for Officials across the U.S.

Wall Street Journal.com, July 25 - Some states and cities in the U.S. are growing wary of
Chinese investment after a deal boom that raised national-security concerns and failed to
deliver promised jobs. Chinese developer Tan Zhixing rolled into rural Tyler, Texas, last
September with a plan to spend $1.6 billion on a housing complex that promised to bring
thousands of Chinese students to attend local schools and create more than 1,000 jobs for
the surrounding county. But local officials and their constituents are now raising concerns—
including potential security risks, doubts about Mr. Tan’s ability to fund the project, and the
cost to taxpayers of new infrastructure. City officials haven’t approved necessary zoning
changes, and it’s unclear if Mr. Tan will try to move forward. A spokeswoman for Mr. Tan
didn’t respond to requests for comment. Critics have singled out Chinese deals as national-
security risks on the grounds the companies may be directed and subsidized by the
government of China, an economic and military rival.

28. Visa Restrictions for Chinese Students Alarm Academia

New York Times.com, July 25 - President Trump’s confrontation with China is beginning to
ripple through American academic and research institutions, as a crackdown on visas for
certain Chinese citizens has left the higher education community wondering how it will adapt
to the administration’s effort to stop intellectual property theft and slow China’s push for
technological supremacy. Educators and academic groups fear that the additional scrutiny
could hinder scientific innovation, alienate talented applicants or intensify aggressions
toward Chinese scientists already in the country. Academics are already wrestling with the
increased attention. At an aerospace conference in Georgia last month, Ella Atkins, a
University of Michigan professor, recalled a colleague approaching her with a dilemma. The
colleague, an assistant professor at another university, had recently led and submitted a
research proposal for a federal grant. But he worried that because he was Chinese, the
judges would be biased against his team.

29. The Morning Risk Report: Security Concerns Quash Sale of German
Company

Wall Street Journal.com, July 27 - The German government has decided to ban for the first
time the sale of a German company to a Chinese suitor on security grounds, an official from
the German ruling coalition parties said Thursday. The decision to block the sale of machine
tool company Leifeld Metal Spinning AG to a Chinese investor came after an extensive
review that led the government to the conclusion such a transaction would be a “risk to
public order and safety,” WSJ’s Andrea Thomas reports, citing the official, who declined to
be named. The move illustrates how concerned Germany is about growing appetite for
German technology, which analysts say is a key factor behind the strength of Germany’s
export-reliant economy. The veto was made possible after the German government adopted
legislation last year to make it easier to veto takeovers of strategically important companies
if the investment puts the public order or safety at risk. The move effectively—though not
nominally—targets China’s attempt to acquire key technology. The new rules apply mainly to
targets in the defense sector and developers of critical software powering financial and
telecommunications services, public transport or power grids.

30. DoD, Industry Sparring Over New Cyber Rules, Ellen Lord Says

WASHSTATEC000014
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 15 of 514

Breaking Defense.com, July 27 - The Defense Department is working on a “do not buy” list
of software vendors who may have been compromised by foreign governments, but is still in
the early stages of formulating a plan to ensure the defense industry follows suit. Ellen Lord,
the Pentagon’s chief weapons buyer, told a small group of reporters here Friday morning
that her office is trying to put rules in place to protect against buying “software that has
Russian or Chinese provenance, for instance, and quite often that’s difficult to tell at first
glance because of holding companies,” that move the software through the open market.
The concern over compromised technology has been heightened after a series of high-profile
hacking incidents where U.S. shipbuilding plans and other programs have been
compromised by Chinese hackers. Pentagon leadership is especially sensitive to the issue as
they rush to keep ahead of Chinese and Russian military modernization programs in areas
like hypersonics, satellites, drones, and submarine warfare. Last month, the Pentagon’s
deputy secretary for intelligence, Kari Bingen, told the House Armed Services Committee
that the military needs to “establish security as a fourth pillar in defense acquisition,” joining
cost, schedule, and performance, while making security “a major factor in competitiveness
for U.S. government business.”

31. Air Force to Establish New Rapid Sustainment Office

National Defense Magazine.org, July 25 - The Air Force is setting up a new Rapid
Sustainment Office to help keep aircraft flying, the service’s top official announced July 25.
Seventy percent of the lifecycle cost of an aerial platform stems from maintenance
requirements, Air Force Secretary Heather Wilson noted during remarks at an event in
Washington, D.C., hosted by the Washington Post. The Rapid Sustainment Office will “drive
down the cost” of replacement parts and mitigate bottlenecks in the supply chain, she said.
“There are new technologies in manufacturing that mean [that] we don’t have to go out to a
supplier, some of whom are no longer in business,” she said. “Just in the first quarter of this
year, we had 10,000 requests for parts ... [where] there wasn’t even a single bidder because
the company is no longer in business [or] there’s no business case for one part,” she added.
To illustrate her point, Wilson pointed to a trim wheel for the rudder of a KC-135 aerial
refueling tanker. “It’s a vital piece of equipment,” she said. “The company that makes them
is no longer in business, [so] we reversed engineered this and 3D-printed it.”

32. Lockheed Tees Up MDC2 Wargame; Sells AI C2 System

Breaking Defense.com, July 24 - From the first, Lockheed Martin has been out front
discussing Multi-Domain Operations. The company has set up something like an Integrated
Product Team to coordinate work across the world’s biggest defense company and bring the
right products together for the US military as it tries to build a global network of sensors,
communications devices and data fusion engines — all of it made useful by Artificial
Intelligences made useful by machine learning. The man leading those efforts, Rob Smith,
sat down with me at the air show. The video includes the first few minutes of our
conversation. The rest you need to read! Perhaps the biggest news is that a new command
and control system Lockheed is selling to an unnamed international customer includes
automated “enemy intent analysis.” So, the Diamond Shield system takes the enormous
amount of data gathered by the system, uses Artificial Intelligence to analyze it and tells
commanders what it thinks the enemy will do. It also, Smith told me, automatically
generates air task orders for pilots and bombers to use.

33. The U.S. Navy’s Fighter Woes Are Boosting Boeing’s Bottom Line

WASHSTATECO000015
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 16 of 514

DefenseNews.com, July 27 - The Navy’s ongoing aviation readiness crisis has been a boon
for Boeing as the Navy looks to make its Super Hornet fleet healthy again after years of
hard use in the war on terror. Boeing’s Super Hornets are helping push its Defense
operation’s sales in a positive direction, contributing to a more than 10 percent year-to-date
sales growth, according to analysts and company executives speaking on a quarterly
earnings call this week. A total of 46 new Super Hornets ~ 18 for the U.S. Navy and 28 for
Kuwait - are leading the way, but the company is also making a lot of money on the Navy’s
quest to modernize and extend the life of its workhorse jets. All told, the Navy is planning to
modernize all its current jets and buy dozens more in its quest to dig out of a severe
readiness hole. Boeing Defense has seen an 11 percent year-over-year sales boost so far
this year, said defense analyst Jim McAleese, and company executives said the cash flow
from the Navy’s F/A-18 recapitalization isn’t slackening any time soon.

34. Boeing’s KC-46 Penalties Now Up to $3.4B Thanks to New $426M
Charge

DefenseNews.com, July 26 - nother financial quarter meant another financial hit for Boeing,
which disclosed $426 million in cost overruns to the KC-46 tanker program during an
earnings call Wednesday. The newest charge brings Boeing up to $3.4 billion in pretax
overruns on the program, and — due to its fixed-price contract with the U.S. Air Force — the
company is required to foot the bill. The price growth was attributed to delays in the
certification process as well as “higher estimated costs” for incorporating needed
modifications to six flight test and two early-build aircraft. After tax, the charges come down
to about $334 million, said Boeing CEO Dennis Muilenburg during the July 25 earnings call.
“We continue to make steady progress towards final certification for the KC-46 tanker and
recently completed all flight tests required to deliver the first aircraft, which is expected to
be in October of this year, as now agreed upon with the U.S. Air Force,” he said. “This is a
significant milestone for us and our customer, representing the culmination of three years of
testing and over 3,300 flight hours.” Now that the flight testing needed for first delivery is
complete and the final configuration of each KC-46 has been defined, Boeing can move
ahead on wrapping up the manufacture of the first eight aircraft, Muilenburg said.

35. Airbus CEO Denies Seeking Fighter-Unit Merger with BAE Systems

Reuters.com, July 26 - Airbus Chief Executive Tom Enders sought on Thursday to clarify
recent comments about fighter consolidation in Europe, saying he did not see a corporate
merger of the combat jet activities of Airbus, BAE Systems or others any time soon. Enders,
who was quoted earlier this week as raising the prospect of a merger, told reporters in an
earnings conference call that he had been talking instead about the need for European
nations to co-operate on competing fighter projects. “Of course, I was not suggesting that
we should merge the military aircraft activities of BAE, Airbus and whoever else rightaway,”
said Enders, who had failed to win political support for a full merger of Airbus and BAE in
2012. “What I was suggesting was that it makes a lot of sense, as we have two projects in
Europe - a Franco-German and a British-led project - that politicians as well as industrialists
try to converge those, and that there is time to do that because the developments are still
some years away.” Enders had been quoted in the Sunday Times as saying he was open to
the idea of a merger of his firm’s jet fighter business with that of BAE Systems.

36. Thanks to Inflation, Airbus Takes Major Financial Hit, Again, on

WASHSTATEC000016
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 17 of 514

Largest Military Program

DefenseNews.com, July 26 - Airbus took a further financial hit on the A400M military airlifter
program, booking €98 million (U.S. $115 million) of provisions in results for teh first half the
year. The hit mainly stems from price escalation, the company said in a statement on the
first-half results, reported July 26. For the A400M, Airbus saw price increases in labor and
equipment above those agreed in the production contract. Those provisions add to previous
provisions totaling €7.2 billion — all thank to this reality, stated by Sash Tusa, an analyst
with an equity research firm, Agency Partners: “Costs in the aeronautical industry escalate,
but Airbus has not been able to reclaim these under the current situation. In the U.S. there
are producer price indices for the aeronautics sector, but the A400M reflects price increases
in the euro zone. Airbus carries a heavy burden of financial risk under the present contract,
even as the company adds capabilities to the aircraft and continues talks with the core
seven client nations for easing the production contract.

37. Pentagon Hopes JEDI Contract Good for the Force

Breaking Defense.com, July 26 - The JEDI cloud computing contract may be one of the most
controversial deals the Pentagon hasn't even awarded. Worth up to $10 billion over a
decade, the Pentagon’s attempt to build its first true enterprise-wide cloud has sparked
charges that the deal is designed to go straight to Amazon, who already supplies the CIA
with its cloud services. The RFP, approved by Ellen Lord, the head of Pentagon acquisition on
July 19, includes an initial two-year base, two consecutive three-year options and a final
two-year option. Those first two years are designed to test the system and make sure it
meets security and other operational standards. In a clear signal to companies who've been
complaining that the deal looked cooked to serve up Amazon, Lord’s approval includes this
sentence: “The contract will be awarded pursuant to full and open competition.” It seems
pretty clear that the Pentagon is issuing this first contract to test cloud service and figure
out how the services use them. Lt. Gen. VeraLinn “Dash” Jamieson, head of Air Force ISR,
said this morning that she doesn’t want her service to depend on one cloud provider in the
long run. “If I have a multi-cloud, I’ve given him (the enemy) a targeting problem,” she
said.

38. The Company Astronaut

Washington Post.com, July 24 - He still looks every bit the NASA astronaut he once was.
Same chest-out posture. Same Top Gun instincts. Same American flag on the left shoulder
of his flight suit. Chris Ferguson even has a call sign, “Fergy.” There is one small detail that
sets Ferguson apart from the NASA astronauts he is training alongside. Where they have the
space agency’s red-white-and-blue logo on their spacesuits, he wears Boeing’s corporate
insignia — a small accessory that symbolizes what the space agency hopes is a new era in
space travel. Ferguson retired from NASA after serving as the commander of the last space
shuttle mission in 2011. Today, he’s a corporate astronaut who is hoping to make history as
the first private citizen to launch to orbit on a commercially operated rocket. As a test pilot
of the inaugural flight of Boeing’s Starliner spacecraft, he would serve alongside NASA’s
astronauts. But NASA hopes his presence on the mission to the International Space Station
augurs a long-awaited next chapter in America’s human spaceflight program, one where
commercial ventures have ended the government’s long-held monopoly in space with the
hope of making it accessible to civilians.

WASHSTATECO000017
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 18 of 514

39. Salient CRGT Wins $34M Task Order to Deliver IT Support to the
Defense Technology Security Administration

PR Newswire.com, July 25 - Salient CRGT, Inc. was awarded a new task order under its CIO-
SP3 contract vehicle to provide enterprise IT support to the Defense Technology Security
Administration (DTSA). This 5-year (1-year base, 4-year options) task order has an
anticipated ceiling of $34.5 million. Salient CRGT has been supporting the Defense
Technology Security Administration (DTSA) Security Policy Automation Systems since 1980.
This task order also supports USXPORTS, an interagency program to support the
Department of Defense's (DoD) Presidential Initiative for Export Control Reform to reduce
license processing times by providing more flexibility and automation in staffing across
multiple agencies. Team Salient CRGT will provide software development, project
management, and operations and maintenance support to the DTSA Security Policy
Automation Network (SPAN) and the USXPORTS interagency program. The team will
streamline the current USXPORTS system through enhancements to best meet the business
needs for the interagency Export Control Adjudication processes.

40. Opinion: When the World Opened the Gates of China

Wall Street Journal.com, July 27 - With a congressional vote looming in the spring of 2000,
President Bill Clinton mustered his best arguments for why lawmakers should approve his
proposed deal for China to join the World Trade Organization. Adding China would link
Beijing to Western economies and reduce the government’s ability to control its vast
population, he said in a speech that March at Johns Hopkins’s School of Advanced
International Studies. “By joining the WTO, China is not simply agreeing to import more of
our products, it is agreeing to import one of democracy’s most cherished values, economic
freedom,” Mr. Clinton said. “When individuals have the power not just to dream, but to
realize their dreams, they will demand a greater say.” Mr. Clinton’s idealistic rhetoric played
well among most of Washington's elites, but a trade lawyer often dismissed as a
protectionist, Robert Lighthizer, was skeptical. As he had warned in a New York Times op-ed
a few years earlier, if admitted to the WTO, mercantilist China would become a “dominant”
trading nation. “Virtually no manufacturing job in [the U.S.] will be safe,” he wrote. Mr.
Lighthizer is now the U.S. Trade Representative, President Donald Trump’s chief negotiator
on global trade.

Upcoming Export Control and Other Trade Compliance Conferences -
NEW EVENTS ADDED!

July 30-31 - National Customs Brokers & Forwarders Association of America, Inc. -
GTEC - Global Trade Educational Conference 2018 - Dallas - Hilton Dailas Lincoln
Center

Aug. 14-15 - U.S. Dept. of Homeland Security/U.S. Customs and Border Protection
(CBP) - 2018 Trade Symposium - Atlanta - Marriott Marquis Hotel

Aug. 14-15 - U.S. Dept. of Commerce/Bureau of Industry and Security (BIS) and

Professional Association of Exporters and Importers - Complying with U.S. Export
Controls - Milpitas, California - Crowne Plaza Hotel, 777 Bellew Dr.

WASHSTATECO000018
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 19 of 514

Aug. 16 - U.S. Dept. of Commerce/Bureau of Industry and Security (BIS) and
Professional Association of Exporters and Importers - Encryption Controls - Milpitas,
California - Crowne Plaza Hotel, 777 Bellew Dr.

Sept. 5 - IDEEA, Inc. - ComDef 2018 - Washington, DC - National Press Club - Gary
Stanley, Editer of Defense and Export-Import Update, will again moderate the panei
“Export Control Update” at this annuai conference for the defense industry.

Sept. 12-13 - U.S. Dept. of Commerce/Bureau of Industry and Security (BIS) -
Complying with U.S. Export Controls - Smithfield, Rhode Island - Bryant University,
1150 Douglas Pike

Sept. 13-17 - International Compliance Professionals Association (ICPA) -2018
ICPA@SEA - Galveston, TX to Cozumel

Sept. 19-20 - U.S. Dept. of Commerce/Bureau of Industry and Security (BIS) &
Southern California District Export Council - Complying with U.S. Export Controls, LA
2018 - Los Angeles - Westin Los Angeles Airport Hotel

Sept. 19-20 - SMi Group - Defence Exports 2018 - Rome - Crowne Plaza Rome St.
Peter's Hotel & Spa - Gary Staniey, Editor of Defense and Export-Import Update, is
proud to be once again chairing this event and conducting a related Sept. 18 workshep
on “Jurisdiction, Classification, and Licensing: How to Police Your U.S. Suppliers”

Sept. 25-26 - American Conference Institute - 11th West Coast Conference on FCPA
Enforcement and Compliance - San Francisco - Marines’ Memorial Club and Hotel

Sept. 25-26 - American Conference Institute - 4th Canadian Forum on Global Economic
Sanctions Compliance & Enforcement - Toronto

NEV / - Sept. 28 - Society for International Affairs - 2018 Fall Golf Outing - Woodbridge,
Virginia - Old Hickory Golf Club

Oct. 1 - Chatham House (The Royal Institute of International Affairs) - Illicit Financial
Flows 2018 - London - 10 St James's Square London SW1Y 4LE

Oct. 16-18 - Partnerships International, inc. - "Partnering for Compliance™”" West
2018 - Fort Worth - Dallas-Fort Worth Marriott South Airport Hotel

Oct. 21-23 - International Compliance Professionals Association (ICPA) - 2018 ICPA
Fall Conference - Grapevine, TX - Embassy Suites DFW Airport North

NEV? - Oct. 22-23 - Society for International Affairs - 2018 Fall Advanced Conference -
Arlington, Virginia - Crystal Gateway Marriott Hotel

Oct. 30 - American Conference Institute - 4th Asia Pacific Economic Sanctions
Compliance and Enforcement - Singapore - Marriott Singapore Tang Plaza Hotel

Oct. 31 - Nov. 1 - American Conference Institute - 7th Asia Pacific Summit on Anti-

Corruption Compliance and Risk Management - Singapore - Marriott Singapore Tang
Plaza Hotel

WASHSTATECO000019
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 20 of 514

Nov. 8-9 - International Compliance Professionals Association (ICPA) - 2018 Annual
China Conference - Shanghai - Four Seasons Hotel

Nov. 27-30 - American Conference Institute - 35th International Conference on the
Foreign Corrupt Practices Act - Washington, DC - Gaylord Natonal Resort & Convention
Center

NEW - Dec. 7 - Society for International Affairs - 2018 Holiday Party - Washington, DC
- Nationals Park, 1500 South Capitol St., S.E.

NEV? - March 4-6 - Society for International Affairs - 2019 Winter Back to Basics
Conference - Savannah, Georgia - Savannah Marriott Riverfront Hotel

NEW - March 24-27 - International Compliance Professionals Association (ICPA) -
2019 ICPA Annual Conference - Orlando, Florida - Disney Coronado Springs Resort

NEW! - May 15-17 - International Compliance Professionals Association (ICPA) - 2019
ICPA Canada Conference - Toronto - Hyatt Regency Toronto Hotel

We hope this update proves helpful. If you have questions about any of these
developments, please do not hesitate to call us. If you received this free newsletter from a
colleague or friend and would like to subscribe directly, please just e-mail your name, title,
company, and e-mail address to gstanley@gistrade.com.

Cordially yours,

Gary L. Stanley

President

Global Legal Services, PC
5335 Wisconsin Avenue, N.W.
Suite 440

Washington, D.C.20015

Tel. +1 (202) 686-4854

Fax +1 (202) 686-2624
Mobile +1 (202) 352-3059
E-mail gstaniey@glstrade.com

 

WASHSTATEC000020
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 21 of 514

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 7/30/2018 5:00:16 PM

To: Timothy Mooney [Timothy.Mooney@bis.doc.gov]

cc: Heidema, Sarah J [HeidemaSJ@state.gov]; Hart, Robert L [HartRL@state.gov]
Subject: RE: Comments on Cat I-Ill rule. How are you guys coming on your comments?

Attachments: Public Comments for Interagency Discussion.pdf

Tim,

Thanks
Rob

Official - SBU
UNCLASSIFIED

From: Timothy Mooney <Timothy.Mooney @bis.doc.gov>

Sent: Monday, July 30, 2018 9:42 AM

To: Monjay, Robert <MonjayR@state.gov>

Cc: Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L <HartRL@state.gov>
Subject: Comments on Cat I-lll rule. How are you guys coming on your comments?

Hi Rob,

WASHSTATEC000021
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 22 of 514

 

Thanks,
Tim

WASHSTATEC000022
7/20/2018 Case 2:20-cv-00111-RAJ Document4.067004Eded.109/23/20 Page 23 of 514

 

As of: July 10, 2018
Received: July 06, 2018

PUBLIC SUBMISSION Posted: July 09, 2018
Tracking No. 1k2-944e-n1fc

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
I, U, and Ill

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, II, and II

Document: DOS-2017-0046-2430
Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Aaron Karp
Address:

BAL 7006

Old Dominion University

Norfolk, VA, 23529
Email: akarp@odu.edu
Phone: 17576835700

 

General Comment

The proposed ITAR revision for firearms and ammunition promises little, and risks much. As an analyst
of the global arms trade and weapons proliferation for thirty years, I recognize the transformative power
of regulatory reform. But this is something else. The proposed revisions promise short-term benefits,
which seem unlikely to amount to much in an already competitive global market. That makes this
deregulation for the sake of deregulation itself. Meanwhile, the change unleashes three forces certain to
accelerate long turn American industrial decline and loss of influence over global consequences.

First, they show that the United States no longer will set global normative standards for all form of arms
transfers and non-proliferation. Previously the United States Government has shown it will not further
tighten restrictions. As the first outright relaxation of oversight standards in arms exports in over fifty
years, the change marks a switch in policy dating from the Kennedy Administration.

Second, as the dominant player in global small arms trade, the United States has the most to lose from
further loosening. As other countries emulate Americas relaxation of restrictions, not only will there be
more firearms reaching more hotspots, but we can be certain the United States will see its share of a more
competitive market decline. Other manufacturing countries, with lower wages and more aggressive export
subsidies, are more likely to reap the seeds sown here.

Third, the change marks a fundamental shift in the nature of arms export oversight. By reducing the role
of the US Government, it leaves regulation exclusively to the recipient government. This shifts the burden

file://S:/RMANTAR%20Rules/Cat%201/Public%20Comments/F DMS/DOS-201 7-0046-Rule-Proposed-1-DOS-201 7-0046-0001-Posted-Documents-07_.... 1/2

WASHSTATEC000023
7/20/2018 Case 2:20-cv-00111-RAJ Document¢.067004Eded.109/23/20 Page 24 of 514

of proof in international human rights and state oppression, from outside powers with no direct interest in
the outcome, to the recipient governments, governments that are often guilty of using imported weapons
in appalling or frightful ways, ways that would be completely illegal in the United States.

file://S:/RMANTAR%20Rules/Cat%201/Public%20Comments/F DMS/DOS-201 7-0046-Rule-Proposed-1-DOS-201 7-0046-0001-Posted-Documents-07_... 2/2

WASHSTATEC000024
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 25 of 514

From: Josh Rowe

To: DDTCPublicComrments

Subject: ITAR Amendrnent ~— Categories I, II, and III
Date: Friday, May 18, 2018 6:15:24 PM

 

To whom it may concern,

| would like to submit my opinion concerning the proposed regulatory changes that would
facilitate the move of select firearms and related items from the purview of the DDTC/ITAR to
the Department of Commerce. | fully support the proposed changes although | de believe they
should go further. In my opinion, there is no reason for a business to register with DDTC as a
manufacturer of military goods at all unless said business is actually a} actively doing business
with a military entity or b) in the business of, and actively engaged in, import and export
activities.

The purpose of the ITAR is to allow the DDTC to limit the export of proprietary or sensitive
military technologies and to establish a chain of custody for such information and products,
The purpose of requiring registration of certain companies is to have a ready listing of those
businesses engaged in the manufacture of goods whose likely end user Is a military or other
foreign customer whom DDTC/DoS finds qualified to possess such items. While there is no
doubt having the ability to track these items is of the utmost importance to our national!
security, the overwhelming majority of licensed firearms manufacturers in the US do not, and
likely will never produce a single item for export. Should a foreign customer become
interested in acquiring an item, an export permit from DoS would be needed regardless of
registration status and | see no reason why registration could not be completed on an as-
needed basis. Requiring manufacturers of even limited types of firearms to pay the more than
S2k per year tax (registration fee) simply for the privilege of being on a list of companies that
may possibly rake a product that might at some point be of interest to a military or foreign
entity is absurd. Moreover, there is already a full listing of every Federal Firearms Licensee
(FFL) posted and available, for free, on the BATF website; a clear duplication of government
services. In short, | completely support the proposed changes and very much hope that even
more progress can be made to limit the needless expense of maintaining a duplicate
registration for both the government and the businesses in question.

As a concerned US citizen and a registered voter in the state of Pennsylvania, | do hope
sensibility prevails and that we, as a Nation, continue toward a smaller, more efficient
government. Thank you for your time.

Regards,

Joshua D. Rowe, Gunsmith

WASHSTATEC000025
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 26 of 514

Allegheny Arms & Gun Works
http://allegh S.

 

41-409. 2925

WASHSTATEC000026
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 27 of 514

From:
To:
Subject:
Date:

Americans Against Gun Violence
DDTCPublicComments

ITAR Amendment—Categories I, II, and III.
Monday, July 9, 2018 11:32:48 AM

 

Dear State Department:

Americans Against Gun Violence opposes the transfer of oversight for regulation of
firearms exports from the State Department to the Commerce Department, as
proposed by the Trump Administration in the |TAR amendment, categories |, Il, and
lll. The new proposed changes would have numerous adverse effects, including, but
not limited to, the following:

Reclassifies semi-automatic assault rifles as “non-military”, despite their
use by U.S. troops, their use by state and non-state groups in armed
conflicts, and their prohibition for civilian possession in many countries.

Eliminates Congressional oversight for important gun export deals.

Transfers the cost of processing licenses from gun manufacturers to
taxpayers.

Removes statutory license requirements for brokers, increasing risk
of trafficking.

Reduces or eliminates end-use controls, such as State Dept’s Blue
Lantern program, and by eliminating registration of firearms exporters, a
requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms.

The Commerce Department does not have the resources to enforce
export controls, even now.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from agency with mission to promote
stability, conflict reduction, and human rights, to an agency with mission to
promote trade.

Firearms are used to kill a thousand people every day around the
world in acts of organized crime, political violence, terrorism, and human
rights violations. They should be subject to more controls, not less.

The ITAR amendments proposed by the Trump Administration are clearly an effort to
boost lagging domestic gun sales without regard to the safety of civilians in other
countries. The epidemic of gun violence in the United States is a national disgrace.
We should not be in the business of exporting this epidemic abroad.

Yours truly,

Bill Durston, MD

President, Americans Against Gun Violence

WASHSTATEC000027
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 28 of 514

(916) 668-4160 / (888) 286-8122

WASHSTATEC000028
Case 2:20-cv-001t1-RAJ Document 106-7 Filed 09/23/20 Page 29 of 514

AMNESTY -4

INTERNATIONAL “Jf

  
     
 

DATE: June 14, 2018

TO: Directorate of Defense Trade Controls
U.S. Department of State
DDTCPublicComments@state.gov

and

Regulatory Policy Division

Bureau of Industry and Security

U.S. Department of Commerce

Room 2099B

14th Street and Pennsylvania Avenue NW
Washington, DC 20230

FROM: Adotei Akwei, Amnesty International USA, Washington DC

iam writing on behalf of Amnesty International-USA to comment on proposed
changes to the /nternational Traffic in Arms Regulations: U.S. Munitions List
Categories |, Il, and Ill issued by the Department of State and proposed regulations
for the Control of Firearms, Guns, Ammunition and Related Articles the President
Determines No Longer Warrant Control Under the United States Munitions List
(USML), both of which were published in the Federal Register on May 24, 2018.

As a global civil society organization focused on the promotion and protection of
human rights, Amnesty International does not oppose the arms trade per se but
calls for strong legally-binding controls to prevent arms being used for serious
violations of international human rights and humanitarian law. We do document

AMNESTY INTERNATIONAL | OU PENNSYLVANIA AVENUE SE, STH PLOIS  WASHINGTON, G0 20003
£ 32,8 WW AMNESTYUSA CRG

 
 

 

WASHSTATEC000029
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 30 of 514

the human rights impact of the irresponsible arms trade, raising concerns or calling

for specific transfers that pose significant human rights risks to be halted.

Our comments and questions about the proposed changes to International Traffic
in Arms Regulations and the Export Administration Regulations, thus, are all
conveyed with potential human rights consequences in mind. In particular, we are
concerned that some of the proposed changes weaken existing controls on
transfers, increasing the risk that irresponsible brokers of small arms and light
weapons could evade regulation, and arms will be diverted to states or non-state
actors with poor human rights records. There is further risk of undermining US
laws restricting transfers to foreign military units that have committed gross
violations of human rights. Amnesty International has for many years called
attention to the risks associated with untrammeled export of small arms and light
weapons around the world. These arms have been associated with the deployment
of child soldiers and the rise of insurgent groups. They are easier to divert than

larger weapons and often end up in the illicit market.

The proposed changes to Categories I-III of the ITAR introduced as part of the
Export Control Reform Initiative would transfer some specific and completely
operable military-style semi-automatic weapons from the USML to the CCL and
thereby affect some statutory controls on what are now considered defense
articles. We do not believe that the line drawn between automatic and semi-
automatic is as clear as the proposed regulations would suggest, and accordingly
we are concerned that the changes would significantly diminish Congressional

oversight of the transfer of these weapons.

Below we have elaborated and itemized our concerns for each set of proposed

 

changes.
AMNESTY INTERNATION Su FE SY LVANIA AVENUE SE, STH FLOAT WASHINGTON, GO 20003
PSO2 344 GOtNa TF 2fnZ & 42 (WWW AMNESTYUSA ORG

 

 

WASHSTATEC000030
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 31 of 514

Comment on changes to ITAR proposed by Department of State and relevant to
the changes proposed for the EAR/CCL.

 

 

1. Our principal concern here is with the risk of proliferation and diversion that
could be exacerbated by the transfer of semi-automatic weapons to the
CCL from the USML, where such weapons currently meet the statutory
definition of “defense article” and are subject to a number of oversight
mechanisms. The term “defense article” is used explicitly in several statutes
to require controls on brokering, Congressional notification, and inclusion
of an item on the US Munitions Import List controlled by the Bureau of
Alcohol, Tobacco and Firearms. In addition, semi-automatic weapons are
currently included as defense articles in Directorate of Defense Trade
Control’s annual 655 report and are currently included, as defense articles,
in the definition of security assistance (22USC 2014 and 22 USC 2304). The
explanatory text accompanying the rules proposed by the State
Department did not comment on the ancillary effect of removing semi-
automatic weapons from the USML, but the implied changes are of concern

to us. Several of these concerns are elaborated below.

2. Brokering Laws. The proposed changes to Categories |, II and Ill mean that
brokers of semi-automatic weapons and related ammunition will be
exempt from registration and licensing that is currently triggered by their
inclusion as defense articles on the USML. On many occasions over the
past two decades, human rights advocates have called attention to national
brokering laws as a weak link in the chain of efforts to curtail illicit market

transfers of small arms and light weapons. [See Amnesty International’s

2010 report, “Deadiy Movements.” ]

Since 1996, US brokering laws have been seen among the strongest in the
world. They apply to US agents wherever they are located as well as to
foreign nationals operating from within the US; and they cover the full

range of facilitating activity--including finance, insurance, transport and

AMNESTY INTERNATION SOU FE NNSYLVANIA AVENUE SE. STH FLOOR WASHINGTON, G0 20002
FRO2. 544 GOUG EP 202.8 42 WWW AMNESTYUSA ORG

 

 

 

WASHSTATEC000031
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 32 of 514

trans-shipment (freight-forwarding). The US statutory provisions on
brokering are robust, but their application is directly and specifically linked
to the USML. Regulatory authority over brokers in the Export
Administration Regulations that house the CCL is without a clear statutory
basis. Consequently, we are concerned that moving semi-automatic
weapons and related ammunition to the CCL — and simultaneously
removing them from the USML — will lead to the US government
relinquishing its regulatory authority over brokers of these weapons. This is
of particular concern because many of the proposed changes to Categories
I-II| pertain to completely operable weapons or ammunition, and not simply

components or software.

We agree with the State Department’s past assessment that establishing
controls over brokering activity is a major step towards blocking
unauthorized and illicit arms transfers that have fueled so many conflicts
and serious human rights violations around the world. In some well-known
cases, states have been unable to prosecute notorious arms traffickers
because local brokering laws were insufficiently robust. We strongly
support the current requirement for arms brokers to be registered and
licensed before arranging deals to transfer these small but still deadly
weapons. For that reason, we oppose transferring semi-automatic
weapons and ammunition to the CCL until and unless the continuing

application of this requirement can be assured.

3, The proposed changes do not appear to be in line with established
Wassenaar Categories I-lIl. Semi-automatic weapons are included in
Wassenaar ML1 explicitly as munitions, with exceptions for smooth bore
weapons used in hunting and sporting. From descriptions in the Wassenaar
Munitions List, it seems clear that the intention was to differentiate
between military and security items, on one hand, and dual-use items on

the other. Semi-automatic weapons used by peacekeepers, military, and

AMNESTY INTERNATION SOU FE NNSYLVANIA AVENUE SE. STH FLOOR WASHINGTON, G0 20002
FRO2. 544 GOUG EP 202.8 42 WWW AMNESTYUSA ORG

 

 

 

WASHSTATEC000032
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 33 of 514

police are intended to be controlled as munitions. The proposal to move
semi-automatic firearms and large caliber rifles to the 500-series on CCL

does not appear to be in line with this designation.

Moreover, we are concerned that the proposed changes may result in
increased circulation of plans for non-automatic weapons produced by 3D
printing technology, and this may be at odds with Wassenaar expectations,
at least with regards to Wassenaar Best Practices Guidelines on Small Arms
and Light Weapons. We are concerned about possible weapons
proliferation from 3D printing. We took note of the well-publicized 2012
case where the State Department invoked ITAR (and by extension the
USML) to oblige a manufacturer to remove plans for a 3D printable gun
from the internet. The Fifth Circuit Court upheld the State Department’s
view that the device in question was a “defense article” covered by ITAR,
but we are concerned that the case might have ended differently if the 3D
gun were considered a CCL-500 item rather than a defense article included
on the US Munitions List. From our perspective, this story illustrates the
grave dangers of uncontrolled arms proliferation. The combination of
internet dissemination and do-it-yourself 3D production is problematic in
that the government has no knowledge of or control over the producer or
end-user or the purpose to which the weapons will be put. Permitting such
transactions would be a significant step backwards in normative

development and contrary to US policy over past 25 years.

4. Registration and End Use Controls (Blue Lantern). The fact that
manufacturers (and brokers) of semi-automatic weapons would no longer
be required to register before applying for a license presents an additional
concern. As we understand it, registration documents often provide
regulators with important information during the licensing phase, and we
are concerned that under the new rules the regulators at Commerce would

not have access to the same background information that DDTC now uses

AMNESTY INTERNATION SOU FE NNSYLVANIA AVENUE SE. STH FLOOR WASHINGTON, G0 20002
FRO2. 544 GOUG EP 202.8 42 WWW AMNESTYUSA ORG

 

 

 

WASHSTATEC000033
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 34 of 514

in the early stages of its monitoring and investigation. Moreover, we are
concerned that Blue Lantern investigations would exclude transfers of

semi-automatic weapons.

5. Waiting period before implementation. A sufficient amount of time should

be allowed for Congress to enact statutory changes to address gaps noted
above.

Additional comments on CCL rules proposed by Department of Commerce.

6. It appears that the new 500-series number would add specificity to reports
required by the UN and the Wassenaar Arrangement, and that would be
welcome. However, Amnesty International has concerns about changing
the designation of semi-automatic weapons so as to exclude them from
consideration as “defense articles,” elaborated in comments to the State

Department above.

7. While some of the weapons that are proposed for inclusion on the CCL are
commercially available in the US, that is not the case globally and —
increasingly—state governments in the US seek to limit their sale. In recent
months many commercial outlets have discontinued sales of semi-
automatic assault weapons, and the proposed rule goes in the opposite,
and wrong, direction. Seventeen American states have proposed a total of
56 bills to regulate or ban the sale of assault weapons in the 2018

legislative season.

AMNESTY INTERNATIONAL USAIG
FRO2.544 GOOG P 22 846714

   
 

GO PENNSYLVANIA AVENUE SE, STH FLOAT WASHINGTON, BO 20003
WWW AMNESTY USA CHUB

 

WASHSTATEC000034
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 35 of 514

8. Amnesty International generally supports strong oversight measures for
arms transfers and from that perspective, we welcome detailed digital
record-keeping requirements (serial number, model, caliber, and
manufacturer) and increased enforcement of end-use controls. However,
given the increase in license applications shifted to Commerce combined
with the absence of information currently gained through the registration
procedure, we are concerned at the likelihood that increased workload
without commensurate resources will actually result in less oversight than

at present under authority of the State Department.
Thank you for your attention to our concerns.

Sincerely,

/y Jo j My
Lory
Adotei Akwei
Deputy Director Advocacy and Government Relations
Amnesty International USA
600 Pennsylvania Avenue SE Suite 500

Email: aakwei@aiusa.org
Tel: (202) 509-8148

AMNESTY INTERNATION SOU FE NNSYLVANIA AVENUE SE. STH FLOOR WASHINGTON, G0 20002
FRO2. 544 GOUG EP 202.8 42 WWW AMNESTYUSA ORG

 

 

 

WASHSTATEC000035
7/20/2018 Case 2:20-cv-00111-RAJ Document4.0607004Fded.09/23/20 Page 36 of 514

 

As of: July 10, 2018
Received: July 08, 2018

PUBLIC SUBMISSION Posted: July 09, 2018
Tracking No. 1k2-9460-r078

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
I, U, and Ill

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, II, and II

Document: DOS-2017-0046-2899
Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

After reviewing the proposed regulations under the Federal Register for the revision of Category 1, we
have noticed some irregularities in the overall objective of the transition.

Industry has been told that the shift from USML to CCL would be beneficial for the following reasons.

1. No export fees
2. Less Documentation For Exports of Commercial Type products

The issues, which are not clearly addressed in the Federal Register, are listed below.

In the proposal on Page 24198, titled Revision of Category 1, the FR indicates that items, which are
inherently military will continue to be controlled under the USML. One could argue that inherently
military can be applicable to any modern firearm depending on the End Use of the defense article. An
End User in country X for example can use a commercial product for military applications regardless of
original design and manufacture of the product. What will be the determination for the split between
USML and CCL for an inherently military firearm?

Secondly, is Category I(G). I(G) will continue to cover many parts for commercial firearms such as Bolt
Carriers, Slides, and Sears, which can be interchangeably used by commercial and military firearms. If a
commercial customer wants to order a semi-automatic rifle and parts, such as replacement bolt carrier
group or a upper receiver, barrel etc., then the applicant has to file an application with Commerce and
State Department. This is a huge cost on industry and major cost to Commerce and the State Department.
Right now the applicant could just file one application with State Department. The proposal would force
applicants to get two different sets of documentation from the Consignee and then submit two
applications. The cost associated to submit an application has now doubled since manpower is required to
submit two licenses, and the cost to the US Government has increased since two applications now need to

file://S:/RMANTAR%20Rules/Cat%201/Public%20Comments/F DMS/DOS-201 7-0046-Rule-Proposed-1-DOS-201 7-0046-0001-Posted-Documents-07_.... 1/2

WASHSTATEC000036
7/20/2018 Case 2:20-cv-00111-RAJ Document¢.067004Eded.09/23/20 Page 37 of 514

be reviewed by two different organizations. What about firearms such as Glock, Sig Sauer or Beretta etc.?
Who will cover the parts since the United States military has used these products in the past? Will third
party aftermarket accessories be considered as inherently Military parts and require a State Department
license?

DDTC has certain threshold guidelines for case processing times. What is the current, and projected
processing times for Commerce to process applications? It is not uncommon for Commerce to staff out
cases back to State Department for Referral further adding to the total time for processing. There is little
to benefit industry if the average processing time for a case takes longer than current DDTC performance.

In addition, presently DDTC will RWA a case with explanation if there are certain factors contained
within the case that may jeopardize national security interests. This allows industry to take corrective
measures. What will be the RWA measure with Commerce? One major benefit of having a case RWA
with explanation is the case officer has acted as a subject matter expert to accurately decide if a defense
article contains features that will not be allowed for export to a certain country or individual. This safety
net limits the liability of the applicant. When a case officer can act as a secondary set of eyes, it always is
in the benefit of the applicant.

In the proposal on page 24200 under Regulatory Analysis and Notices there is little to indicate if
Commerce will implement fees at a later date for applications of export. Although there will be a cost
savings to the State Department what will be the cost implications to Commerce? How will Commerce
accommodate the influx of applications without charging a fee to hire new personnel? Specifically, on
page 24201 the Department of Commerce indicates it is unable to estimate the increase in costs. How will
this impact case applications and timelines?

Perhaps, State Department could adopt a sliding fee structure for organizations that do not export or
export very little. Under the proposal most manufacturers will still have to register with State Department.

In summation, as the proposal stands, there is blurred lines between inherently military items, many
applicants will need to file two export licenses for parts and firearms with Commerce and State, increase
in processing times, liability, and potential fees later on. We support changes in making the process more
efficient, more effective and giving US Companies more advantageous positions to be competitive
internationally. Many companies will benefit but many companies will also be significantly
disadvantaged by the proposed changes.

file://S:/RMANTAR%20Rules/Cat%201/Public%20Comments/F DMS/DOS-201 7-0046-Rule-Proposed-1-DOS-201 7-0046-0001-Posted-Documents-07_... 2/2

WASHSTATEC000037
7/20/2018 Case 2:20-cv-00111-RAJ Documenté.067004F-ded.100/23/20 Page 38 of 514

 

As of: July 10, 2018
Received: July 09, 2018

PUBLIC SUBMISSION Posted: July 10, 2018
Tracking No. 1k2-946n-hlo4

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
I, U, and Ill

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, II, and II

Document: DOS-2017-0046-3 126
Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I am an individual who happens to work for a USML I firearms manufacturer, & am one of the principal
members of its Compliance Department. I am not authorized to speak on behalf of my company, but will
comment as an individual who has had "direct contact" with the ITAR, 7 days a week for the past 6 years.
In the years that I have interfaced with the firearms licensing unit of the DDTC for my applications, I
have had relatively few problems and have been witness to some amendments which have resulted in
positive changes. In terms of the everyday reality of working within this system, the ability to track the
status of licenses in ELISA and if need be communicate directly with the licensing agent assigned to the
application has been a productive process. I have also learned a great deal from working with the
personnel of the DDTC unit charged with handling Category I firearms and accessories applications. The
unit has proven to be both knowledgeable and helpful in achieving my licensing goals. Other than the
occasional EAR99 shipment, my involvement with the BIS regulations has been minimal and I have yet
to utilize the SNAP-R system, so I cannot directly judge exactly what real improvements would result
from this migration, if any.The devil you know is often preferable to the one you don't.

Given that the licensing process under this proposed migration from DDTC to Commerce will still
involve inter-agency review and the same staffing out to DOD and State Dept. Agencies, I don't see a
clear indication of improvement, especially not in terms of processing times. This change represents a
shift from one entity receiving an application to another. (Yes, we will save a few thousand dollars in
registration fees.) The metric cited of 43.8 minutes for a BIS application vs. 60 minutes for DDTC
application and the extrapolations of that metric to conclude a result of major savings fails to capture the
true cost of the existing process or any nuances of how the process actually works. It certainly does not
address the substantial burden created by the proposed the data capture for AES filing which will be
amended to include make, model, and serial number.

The migration of non and semi-automatic firearms from USML I to BIS 0A501 will also initially create a
substantial burden in terms of time and money for reclassifying product, retraining personal and revising
all the SOPs associated with our exporting processes. I am not seeing a demonstrated case of either
paperwork reduction or person-hour savings. Complicating the AES process at the end of the exporting

file://S:/RMANTAR%20Rules/Cat%201/Public%20Comments/F DMS/DOS-201 7-0046-Rule-Proposed-1-DOS-201 7-0046-0001-Posted-Documents-07_.... 1/2

WASHSTATEC000038
7/20/2018 Case 2:20-cv-00111-RAJ Documents.067004F-de0.109/23/20 Page 39 of 514

chain is going to increase burdens for companies and place more burden on an already overloaded CBP.

I do see areas where relief could and should be granted. While the change from the fee-based registration
and licensing structure of State to the no-fee structure of Commerce, will provide much needed relief for
smaller companies, I have to believe that simply changing the definition of a manufacturer by including a
minimum size requirement for registration could easily produce the same result and reduce the number of
small businesses which are currently being caught in the net of the existing manufacturing definition and
its fees which they cannot easily afford.

Also, major improvement could be easily achieved by raising value of the exemption in 123.17(a) from
$100 to $500. While the proposed changes within LVS do increase this amount, they then reduce it by
shifting the definition of value from wholesale to selling price, thus giving with one hand while taking
away with the other. Permitting the export of receivers and breech mechanisms could be achieved by
simply amending the "Canadian Exemption" within the ITAR. Also helpful, would be an increase in
wholesale value from $500 to $1000 for Canada. The proposed LVS change with its "selling price"
definition is not genuine relief.

I appreciate the reduced controls on technical data and the elimination of the concept of defense services
which would be achieved by the migration, but given that there has been relatively little substantive
change in basic firearms technology over the decades, a simple amendment to or exemption from the
existing controls for firearms technology within the ITAR could likely achieve the same result without
having to totally move to a new process. (I have watched competitors place manuals online-which we
believe to be in violation of ITAR regulations-without repercussion.) A change in this area would level
the playing field and eliminate an unfair competitive advantage and also improve our ability to market
and repair firearms. Likely this type of improvement could be achieved without a major overhaul of the
entire system.

In conclusion, speaking as someone who deals with ITAR functionality, I am quite certain positive relief
could be achieved by judicious and minimal amendment to what already exists as opposed to a major
overhaul which is certain to create a messy transition.

file://S:/RMANTAR%20Rules/Cat%201/Public%20Comments/F DMS/DOS-201 7-0046-Rule-Proposed-1-DOS-201 7-0046-0001-Posted-Documents-07_... 2/2

WASHSTATEC000039
7/20/2018 Case 2:20-cv-00111-RAJ Document4.067004Filed.109/23/20 Page 40 of 514

 

As of: July 10, 2018
Received: July 04, 2018

PUBLIC SUBMISSION Posted July 09, 2018
Tracking No. 1k2-9435-9eeg

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
I, U, and Ill

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, II, and II

Document: DOS-2017-0046-1762
Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

No, this change in arms regulations must not be approved. For gunsmiths to have to fill out a little
paperwork and pay fees is merely inconvenient and a small price to pay to keep military style weapons
out of the hands of terrorists and crazies who like to shoot up schools and public places. We need MORE
regulation, not less.

file://S:/RMANTAR%20Rules/Cat%201/Public%20Comments/F DMS/DOS-201 7-0046-Rule-Proposed-1-DOS-201 7-0046-0001-Posted-Documents-07_... 1/1

WASHSTATEC000040
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 41 of 514

 

From: Steve Baker

To: DDTCPublicComments

Subject: Re: ITAR Amendment — Categories I, II, and III
Date: Friday, May 18, 2018 6:37:01 AM
Attachments: The Hearing Protection Act and Silencers.pdf

Options to Reduce or Modify Firearms Requlations.pdf

 

A few minor corrections to my email below.

1. A Special Occupational Taxpayer stamp is not required to manufacture or sell magazines
over 50+ rounds nor is a FFL required as it is an accessory, not a firearm. The SOT and FFL
are required only for manufacturing or selling NFA firearms and suppressors.

2. By extrapolation, there are likely over one million suppressors (silencers) lawfully in
civilian hands per the ATF’s NFA registry database (the NFRTR). The attached Washington
Post article is focused on civilian use of firearms suppressors and their history in the US and in
Europe. It should further illuminate the fact that firearms suppressors are definitely

"not inherently for military end use.” Their wide availability in civilian markets in European
countries further negates any claim that suppressors somehow contain any critical military or
intelligence advantaged technology that would justify continued inclusion on the USML.

On May 18, 2018, at 3:23 AM, Steve Baker <sbaker@thebakerfamily.org> wrote:

Suppressors and 50+ round magazines are not inherently for military end use and
are commonly available in commercial retail gun stores that have paid the Special
Occupational Tax Stamp. These stores are common in the over 40 states that do
not have Prohibition-era laws prohibiting silencers. It is unclear why the
Department of State would remove semi-automatic firearms from the USML but
retain the burdensome registration fee for companies that manufacture
suppressors and high-capacity magazines - many of which DO NOT export any of
their products. In aggregate, civilian sales of these items over the last couple of
decades far outnumber contract sales of these accessories to the US military or the
militaries of other countries. In fact, most small companies that manufacture
these items sell them exclusively into domestic markets for lawful use by private
parties. Sound suppressors are becoming widely accepted by civilian gun owners
and despite the current $200 transfer tax and burdensome paperwork, they are in
common use at rifle ranges in the above 40+ states. They are also legal in a
growing number of states for use in hunting since they reduce the likelihood of
hearing loss in hunters and in their animal companions afield.

The decision to retain 50+ round magazines and sound suppressors on the USML
seems to contradict the Department of State’s stated goal to “revise the U.S.
Munitions List so that its scope is limited to those defense articles that provide the
United States with a critical military or intelligence advantage or, in the case of
weapons, are inherently for military end use.”

President Trump has required federal agencies to take a long, hard look at the

efficacy of their regulations and to take action to roll back or eliminate
unnecessary or obsolete regulations. To this end, the Bureau of Alcohol,

WASHSTATEC000041
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 42 of 514

Tobacco, Firearms and Explosives put forth a framework white paper for firearm
deregulation options that the Bureau views as not compromising its public safety
mission. Part of the deregulation framework outlined in the ATF’s white paper is
a long overdue proposal relating to firearm suppressors - removing them from the
purview of the National Firearms Act and regulating their manufacture and
transfer the same as ordinary Title I firearms under the 1968 Gun Control Act.
The following attached document is authored by Ronald Turk, Associate Deputy
Director (Chief Operating Officer) Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF). For relevant input related to the proposed ITAR Amendment
and firearms suppressors, refer to section 8 as it outlines the ATF’s deregulation
proposal to treat firearm sound suppressors (silencers) the same as ordinary Title I
firearms - the same firearms that the ITAR Amendment proposes to transfer from
the USML to the Department of Commerce EAR regime.

Steve Baker
Arvada, CO

WASHSTATEC000042
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 43 of 514

July 6, 2018

To: Office of Defense Trade Controls Policy, U.S. Department of State
Regulatory Policy Division, Bureau of Industry and Security, U.S. Department of Commerce

In Reference to FRN 2018-10366 (State) and 83 FR 24166 (Commerce}.

Iam writing to express my opposition to the proposed regulatory changes published in the Federal
Register on May 24, 2018, as “International Traffic in Arms Regulations: U.S. Munitions List
Categories I, I, and III” (DOS_FRDOC_0001-4527) and “Control of Firearms, Guns, Ammunition and
Related Articles the President Determines No Longer Warrant Control Under the United States
Munitions List (USML)” (83 FR 24166). The proposed changes raise significant concerns for me as a
parent, as an American citizen and taxpayer, and as someone who has studied and wrote my
graduate thesis on the international small arms trade.

 

 

As a parent of a young child, 1am deeply concerned about the impact that these changes will have
on both global and domestic security for the foreseeable future. The proposed changes would
greatly diminish oversight of the export of semi-automatic assault weapons, high capacity
ammunition clips and training on such military equipment. The suggested changes would make it
more likely that these dangerous weapons will end up in the hands of traffickers, terrorists or
cartels and used against US service members. This increases the likelihood for greater
destabilization and conflict worldwide as well as for these weapons to be trafficked back into the
U.S. for nefarious uses here. The new rule also removes the block on 3D printing of firearms. This
will facilitate unregulated gun production in the U.S. and abroad by making it possible for anyone,
anywhere, with access to a 3D printer to produce a lethal weapon. By effectively eliminating many
means to detect firearms, background checks on domestic sales and end-use controls on
international exports for such weapons, these changes could generate many preventable tragedies.
These proposed changes will create a world that is less safe for my son and other children to grow
up in and to live; and therefore should not be adopted.

As an American citizen, I believe that these proposed changes diminish U.S. credibility in the eyes of
the international community and compromise our global leadership. The proposed changes call for
transfering gun export licensing from the State Department, an agency with a mission to promote
stability, conflict reduction, and human rights, to the Commerce Department, an agency with
mission to promote trade. In doing this, we are retreating on our global commitment to human
rights and acting as though the export of firearms is just another commodity when the impact of
these weapons is far more consequential and deadly. Firearms are used to kill a thousand people
every day around the world in acts of organized crime, political violence, terrorism, and human
rights violations. Research shows that the types of weapons being transferred to Commerce control,
including AR-15, AK-47, and other military-style assault rifles and their ammunition, are sought out
weapons used by criminal organizations in Mexico and other Latin American countries to
perpetrate most of the increasing and record levels of homicides in those countries. The U.S. should
not be adopting policies like the proposed changes which amplify this. Rather, we should be

working collaboratively, as we have under previous administrations, to find ways to prevent and
reduce firearms from being used to carry out human rights violations and crime.

As a U.S. taxpayer, I also find these proposed changes to be fiscally irresponsible. The new rule

would transfer the cost of processing licenses from gun manufacturers to U.S. taxpayers.
Registration fees that since the 1940s have been used to offset the costs to the government of

WASHSTATEC000043
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 44 of 514

tracking who is manufacturing weapons would no longer apply to manufacturers of semi-automatic
weapons, and the Commerce Department does not charge any fee for licensing. This means that U.S.
taxpayers, such as me, will absorb the cost of reviewing applications and processing licenses rather
than the gun exporters that benefit from these sales. In addition, U.S. taxpayers also will need to
shoulder the costs of having to build the capacity and expertise of the Commerce Department to
properly administer the proposed changes. The Commerce Department currently does not have
resources to enforce export controls, even before the addition of 10,000 firearms export license
applicants as a result of this rule predicted by Commerce (see Department of Commerce Budget in
Brief FY2017, p. 57, http://www.osec.doc.gov/bmi/budget/FY17BIB/AllFilesWithCharts2.pdf ).
The Commerce Department’s Bureau of Industry and Security’s enforcement office, who would be
charged to oversee the new changes, does not have staff in Latin America, Africa, or many other
parts of the world and is not equipped to take the same level of preventive measures for end-use
controls. In stark contrast, the State Department, who oversees these items while they reside on the
USML, has developed extensive data, expertise and institutional relations to implement the Leahy
Law for security assistance, which can serve as a critical foundation in both pre-license and post-
shipment checks to control and verify end uses and end users. The Commerce Department does not
have these resources and developing them will come at a substantial cost to U.S. taxpayers.

 

Finally, as someone who has studied and researched the international small arms trade, I can
confidently say that greater regulation, not less as the proposed rule would enable, is needed to
curb the disproportionate impact that these weapons have on fueling conflict, terrorism, and crime
around the world. One particularly troubling part of the new rule is its reduction of end-use
controls for gun exports. It would eradicate the State Department’s Blue Lantern program for gun
and ammunition exports, which carries out hundreds of pre-license and post-shipment inspections
and publicly reports on them. It also would move license approval out of the department within
State that compiles the U.S. Government’s information on human rights violations, decreasing the
ability to effectively stop weapons licenses from going to international human rights violators. End-
use controls also are weakened by removing the registration of firearms exporters, a requirement
since the 1940s. Under the current rules, registration of exporters lets the State Department check
an exporter’s history whenever a manufacturer or broker requests a license for a particular gun
export sale. Migrating the licensing to the Commerce Department will remove new exporters and
brokers of these firearms from the State Department database, losing an important part of the
evidentiary trail that enables the prosecution of arms traffickers.

It is for all the reasons listed above that I urge you to reject the proposed changes and to keep the
items currently listed on the State Department-administered US Munitions List (USML) intact.

Thank you for your time and consideration.
Sincerely,

Beth Katz
Omaha, Nebraska

WASHSTATEC000044
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 45 of 514

June 11, 2018

From: Bill Root, billroot23@gmail.com; tel 517 333 8707
To: DDTCPublicComments@state.gov; and
BISPublicComments@bis.doc.gov

Subject: ITAR Amendment Categories I, II, and HI and
Related EAR Amendment RIN 0694-AF47

These comments relate the combined ITAR and EAR amendments to USG commitments to
multilateral controls. Each of 33 numbered topics is listed in the order that topic appears in the
Wassenaar Munitions List (WML). It is then subdivided into three parts, with the following
number of examples:

a 27 US and multilateral texts are either identical or substantially equivalent;
b 74 US controls omit what WML controls (or WML omits US decontrols); and
c 165 WML omits what US controls (or US omits WML decontrols).

Part b should either be added to US controls or the US should seek removal from WML controls.
Part c should either be deleted from US controls or be proposed by the US to be added to WML.

These three parts omit second order impacts. For example, the number of differences between
WML and US would increase exponentially if each difference in a weapon item was counted
again when tallying the differences for ammunition, each of the types of components, production
equipment, software, and technology related to that weapon difference.

The above a,b,c differences omit 16 examples of “and specially designed components therefor,”
which should be deleted from the proposed revised USML for consistency with the Export
Control Reform intent to transfer insignificant items to the CCL (identified in topic 31 below).

These comments assume deletion of “specially designed” wherever it appears; use of “required”

for software and technology; and a definition of “components” to include parts, accessories,
attachments, and associated equipment.

WASHSTATEC000045
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 46 of 514

1. Caliber

WML 1 Smooth-bore weapons with a caliber of less than 20 mm, other arms and

automatic weapons with a caliber of 12.7 mm (caliber 0.50 inches) or less, as
follows

Note: WML 1 does not apply to:

a
b

b
bl
b2
b2a
b2b

Firearms for dummy ammunition incapable of discharging a projectile;
Firearms to launch tethered projectiles having no high explosive charge or
communications link, to a range of less than or equal to 500 m;

Weapons using non-center fire cased ammunition not fully automatic;
Deactivated weapons

Rifles and combination guns, handguns, machine, sub-machine and volley guns

Note: WML 1.a does not apply to:

Rifles and combination guns, manufactured earlier than 1938;

Reproductions of rifles and combination guns, the originals of which were manufactureed
earlier than 1890;

Handguns, volley guns and machine guns, manufactured earlier than 1890 and their
reproductions;

kifles or handguns to discharge an inert projectile by compressed air or CO2.

Smooth bore weapons as follows::

for military use

other smooth-bore weapons as follows:
fully automatic;

semi-automatic or pump-action

Note: WML 1.b.2 does not apply to weapons to discharge an inert projectile by compressed air

or CO2
Note: WML 1.b does not apply to:

a
b

ec

d

dl
d2
d3
d4
a5

Smooth-bore weapons manufactured earlier than 1938;

Reproductions of smooth-bore weapons, the originals of which were manufactured
earlier than 1890;

Smooth-bore weapons used for hunting or sporting purposes. These weapons must not be
for military use or of the fully automatic firing type;

Smooth-bore weapons for:

Slaughtering of domestic animals;

Tranquilizing of animals;

Seismic testing;

Firing of of industrial projectiles; or

Disrupting Improvised Explosive Devices (IEDs).

N.B. For disruptors, see WML 4 and 1.A.6 on the Dual-Use List.

WASHSTATEC000046
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 47 of 514

3
WML 2 Smooth-bore weapons with a caliber of 20 mm or more, other weapons or
armament with a caliber greater than 12.7 mm (caliber 0.50 inches), projectors ...
as follows
a Guns, howitzers, cannon, mortars, anti-tank wapons, projectile launchers, ... rifles,

recoilless rifles, smooth-bore weapons ...
Note 2: WML 2.a does not apply to weapons as follows:

a Rifles, smooth-bore weapons and combination guns, manufactured earlier than 1938;

b Reproductions of rifles, smooth-bore weapons and combination guns, the originals of
which were manufactured carlier than 1890;

c Guns, howitzers, cannons, mortars, manufactured earlier than 1890;

d Smooth-bore weapons used for hunting or sporting purposes. These weapons must not be
for military use or of the fully automatic firing type;

e€ Smooth-bore weapons for any of the following:

el Slaughtering of domestic animals;

e2 Tranquilizing animals;

e3 Seismic testing; ’

e4 Firing of industrial projectiles;
es Disrupting Improvised Explosive Devices (IEDs);
NB _ For disruptors, see WML 4 and 1.4.6 on the Dual-Use List.

USML Lb Fully automatic firearms to .50 caliber (12.7 mm) inclusive
USML 1.d _ Fully automatic shotguns regardless of gauge.
USMLIILa Guns and armament greater than .50 caliber (12.7 mm), as follows:

al Guns, howitzers, artillery, and cannons;
a2 Mortars;

a3 Rexoiloless rifles;

a4 Grenade launchers; or

a5 Development guns and armament greater than .50 caliber (12.7 mm) funded by DOD
Note 1: a3 does not control greater than .50 caliber

a in production;
b subject to EAR; or
c being developed for both civil and military applications

Note 2: Note 1 to a5 does not apply to USML items, whether in production or deve; lopment.

WASHSTATEC000047
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 48 of 514

4

0AS501.a Non-automatic and semi-automatic firearms of caliber less than or equal to .50
inches (12.7 mm)

0ASO1.b Non-automatic and non-semi-automatic rifles, carbines, revolvers, or pistols with
a caliber greater than .50 inches (12.7 mm) but less than or equal to .72 inches
(18.0 mm)

0A602.a Guns and armament manufactured betweeen 1890 and 1919.

la Caliber US identical to WML

1-5 WML 2.a/USML IL.al-3 guns, howitzers, cannon, mortars, and recoilless rifles greater
than .50 caliber

1b Caliber US Omissions from Multilateral Controls

—

US omits WML 1 semi-automatic smooth bore caliber from 12.7 mm to 20 mm.
2 US omits WML non-automatic smooth bore caliber from 18 mm to 20 mm.

WML 2a rifles greater than .50 caliber is broader than:

3 0A501.b, which is limited to non-automatic and non- semi-automatic rifles, carbines,
revolvers, or pistols between caliber .50 and .72; and

4,5 USMLILa5 (and Notes | and 2) which applies to developmental guns funded by DOD
but not if in production or being developed for both civil and military application;

6-10 US omits explicit WML 1.a mention of combined guns, handguns, machine, sub-machine
and volley guns

WML covers more than US by the following differences in decontrols in:

11 WML 1a Note b or 1b2 Note vs. Note 1 to 0A501
(Rifles or handguns) (weapons) specially designed to discharge an inert projectile by
compressed air or CO2 omit portions of BB guns, pellet rifles, paint ball, and all other air

rifles

12-14 WML Ib Note a and b and 2a Note 2 a and b vs. OA501 Note |

a (Smooth bore weapons) (Rifles, smooth-bore weapons and combination guns)
manufactured earlier than 1938;

b Reproductions of (smooth-bore weapons) (rifles, smooth-bore weapons and combination

guns), the originals of which were manufactured earlier than 1890

omit portions of “antique firearms manufactured before 1890 and reproductions thereof,
muzzle loading black powder firearms except those designs based on centerfire weapons
of a post 1937 design”

15,16 WML 2.a anti-tank weapons and projectile launchers.

WASHSTATEC000048
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 49 of 514

le Caliber Multilateral Omissions from US Controls

1 WML omits USML I(d) fully automatic shotguns more than .50 caliber.

2-4 |=WML omits 0A501.b explicit mention of carbines, revolvers, or pistols

5-17 US covers more than WML by omission of decontrols in Notes for WML1, WML 1.a,
WML 1.6.2, WML 1.b, including US covers more than WML by the following
differences in deconrrols in:

a 0A501 Note 1 vs. WML la Note b or 1b2 Note:
(BB guns, pellet rifles, paint ball, and all other air rifles omit portions of (rifles or
handguns) (weapons) to discharge an inert projectile by compressed air or CO2

b 0A501 Note 1 plus 0A602.a vs. WML 1b Note a and b:
US decontrol of antique firearms manufactured before 1890 and reproductions thereof,
muzzle loading black powder firearms except weapons of a post 1937 design;

c 0A602.a guns and armament manufactured between 1890 and 1919 omits portions of
WML decontrol of
1 Smooth bore weapons manufactured earlier than 1938:
2 Reproductions of smooth-bore weapons, the originals of which were

manufactured earlier than 1890

2. Firearms using caseless ammunition

WML l.c weapons using caseless ammunition
USML I.a firearms using caseless ammunition

2a Firearms using caseless ammunition substantially equivalent

6 WML 1.//USML La

3. Firearms to integrate

USML l.c Firearms to integrate fire control, automatic tracking, or automatic firing
3c Firearms to integrate Multilateral Omissions from US Controls

18 WML omits USML Ic

WASHSTATEC000049
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 50 of 514

4, Detachable

WML 1.d detachable cartridge magazines
WML 2.d detachable cartridge magazines

USML IIl.a7 Ammunition for fully automatic firearms or guns that fire superposed or stacked
projectiles

0A501.d Detachable magazines with a capacity of greater than 16 rounds for OA501.a or .b

4b Detachable US Omissions from Multilateral Controls

17 WML 1.d and 2.d are broader than USML HI.a7 or OA5O1.d.

4c Detachable Multilateral Omissions from US Controls

19 WML omits USML II.a7

5. Sound suppressors

WML 1.d ... sound suppressors or moderators ... for WML 1.a, b, c.

USML Le Silencers, mufflers, and sound suppressors ...

WASHSTATECO000050
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 51 of 514

5a. Sound suppressors US Omissions from Multilateral Controls
7 WML 1.d/USML Le Sound suppressors

5b. Sound suppressors US Omissions from Multilateral Controls
18 WML 1.d Sound moderators

5c. Sound suppressors Multilateral Omissions from US Controls

20 USML Le Silencers, mufflers
21 USML 1.e Sound suppressors for other than USML I

6. Mounts
WML 1.d ... gun mountings for WML 1.a,b,c,
WML 2.c ... weapon sight mounts for military use and for WML.2a;

WML 2.d Mountings ... for WML 2.a,

USMLIEh3 _ ... automatically stabilize aim (other than gun rests).

USML IIj91 Mounts for independently powered ammunition handling systems
0A501.c ... mounting blocks (trunnions) ...

6b. Mounts US Omissions from Multilateral Controls

19-21 WML 1.d, 2.c, 2d are broader than USML IT.h3, j91, and OASO1.c

6c. Mounts Multilateral Omissions from US Controls

22-23 USML ILh3, 491, and OA501c omit for I or II or military use.,

WASHSTATEC000051
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 52 of 514

8
7. Optical weapon sights
WML 1.d ... optical weapon-sights ... for WML 1.a,b,c, except without electronic image

processing, with a magnification of 9 times or less, provided not for military use
or incorporate any reticles for military use.
WML 2.c Weapons sights ... for military use and for ML 2.a

USMLII.j2 Sights to orient indirect fire weapons

0ASO1,y3 Tron sights

0A504 Optical sighting devices for firearms and components as follows:
a Telescopic sights;

Holographic sights;

Reflex or “red dot” sights;

Rericle sights;

Other sighting devices that contain optical elements;

Laser aiming devices or laser illuminators for use on firearms, and having an

operational wavelength exceeding 400 nm but not exceeding 710 nm, except laser

boresighting devices that must be placed in the bore or chamber to provide a

refernce for aligning the firearms sights.

g Lenses, other optial elements and adjustment mechanisms for articles in a,b,c,d,e,
or i.

1 Riflescopes that were not “subject to the EAR” as of (DATE ONE DAY PRIOR
TO THE EFFECTIVE DATE OF THE FINAL RULE) and are for use in firearms
that are “subject to the EAR.”

monorTr

7b. Sights US Omissions from Multilateral Controls
22,23 WML 1.d and 2.c omit technical limits in USMLIIj2, 0A501.y3, or 0A504.a-i
7c. Sights Multilateral Omissions from US Controls

25-34 USML II1j2, 0A501.y3, and 0A504.a-1 omit WML 1.d for WML 1.a,b,c or WML 2.c for
WML 2.a

8. Flash suppressors

WML 1.d ... flash suppressors
USML ILe muzzle flash suppression devices

8b. Flash suppressors US Omissions from Multilateral Controls

24 WML 1.d omits USML IlI.e “muzzle”

WASHSTATEC000052
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 53 of 514

9. Flame throwers

WML 2.a ... military flame throwers

USMLILb Flame throwers with a minimum effective range of 20 meters (1.e., whether or not
military) plus

0A602.b Military flame throwers with an effective range less than 20 meters

9c Flame throwers Multilateral Omissions from US Controls

 

35 US is broader by covering non-military with minimum 20m range.

WASHSTATEC000053
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 54 of 514

10

10. Discharge type and administer electric shock

0A503 Discharge type arms, non-lethal or less-lethal grenades and projectiles, ... and devices to
administer electric shock

10c. Discharge type and administer electric shock Multilateral Omissions from US Controls
36 WML omits 0A503
11. Signature reduction

WML 2.a ... signature reduction devices for 2.a
USML Ile: Signature reduction devices for II a, b, or d

lla Signature reduction substantially equivalent
8 WML 2.a/USML Ile
12. Liquid propelling charges

WML 2.a Note 1: WML 2.a includes injectors, metering devices, storage tanks and other
components for liquid propelling charges for WML 2.a

12b. Liquid propelling charges US Omissions from Multilateral Controls
25-28 US omits WML 2.a Note |

13. Smoke and flares

WML 2.b Smoke ... projectors or generators for military use
T.d14 Illuminating flares ...
1A984 ... hon-irritant smoke flares

13b. Smoke and flares US Omissions from Multilateral Controls
29,30 US omits WML 2.b smoke projectors or generators
13c Smoke and flares Multilateral Omissions from US Controls

37 WML omits III.d14 illminating flares
28 WML omits 1A984 non-irritant smoke flares

WASHSTATECO000054
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 55 of 514

1]
14. Gas
WML 2.b ... ZaS ... projectors or generators and
WML 7.e Equipment ... for the dissemination of ... chemical agents

USML XIV .f1 Equipment for the dissemination of chemical agents.
1A607.c Equipment for dissemination of riot control agents

14a Gas identical
WML 7.e/USML XIV.fl1 and 1A607.c
14b Gas US Omissions from Multilateral Controls

31,32 US omits WML 2.b projectors or generators

15. Pyrotechnic

WML 2.b ... pyrotechnic projectors or generators for military use

USML II.a6 Ammunition employing pyrotechnic material in the projectile base ...
dl Projectiles that use pyrotechnic tracer materials that incorporate any material
having peak radiance above 710 nm ...;
1A984 ... pyrotechnic articles (excluding shotgun shells, unless the shotgun shells contain
only chemical irritants) having dual military and commercial use;

15b Pyrotechnic US Omissions from Multilateral Controls

WML 2.b is broader than 1A984 because:

33 WML omits US exclusion from pyrotechnic articles; and

34 US crime control reason is less restrictive than US national security reason applied to
other WML- controlled items.

15c Pyrotechnic Multilateral Omissions from US Coutrols
1A984 is broader than WML 2.b because:
39 articles is broader than projectors or generators; and

40 dual military and commercial use is broader than military use
41,42 pyrotechnic material omitted from WML

WASHSTATECO000055
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 56 of 514

12

16. Signal

WML 2.b Note WML 2.b does not apply to signal pistols
0A503 decontrol arms solely for signal ...use

16b Signal US Omissions from Multilateral Controls

35 0A503 “solely” decontrol is narrower than WML 2.b Note decontrol

17. Kinetic energy

WML IIa Ammunition for weapons specified by ... WML 12

WML 12.a Kinetic energy weapon systems for destruction or effecting mission abort of a
target

USMLII.d kinetic energy weapon systems for destruction or rendering mission-abort of a
target .

WML 12 Note l.c. WML 12 includes ... target acquisition, tracking, fire control or damage
assessment systems

USML ITj15 Kinetic energy weapon target acquisition, tracking fire control, and
damage assessment systems

17a Kinetic energy substantially equivalent

10 WML 12.a/USML IL.d
11 WML 12 Note 1.c/USML ILj15

WASHSTATECO000056
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 57 of 514

13

18. Metal or plastic

WML 3 Note la WML 3 includes metal or plastic fabrications ...

USML II.a5 Ammunition, except shotgun ammunition, based on non-metallic cases, or non-
metallic cases that have only a metallic base, which result in a total cartridge mass
80% or less than the mass of a brass- or steel-cased cartridge that provides
comparable ballistic performance

dl Projectiles that use pyrotechnic tracer materials that incorporate any material

having peak radiance above 710 nm or are incendiary, explosive, steel tipped, or
contain a core or solid projectile produced from one or a combination of the
following: tungsten, steel, or beryllium copper alloys;

d6 Hardened cores, regardless of caliber, produced from one or a combination of the
following: tungsten, steel, or beryllium copper alloy;
d8 Non-metallic cases, including cases that have only a metallic base, for HI.a5;
0A505.x Note 2 0A505.x includes ... metallic cartridge cases, and standard metallic

projectiles such as full metal jacket, lead core, and copper projectiles.

18b. Metal or plastic parts US Omissions from Multilateral Controls

 

36,37 WML 3 Note 1.a omits limits in USML IT.a5, dl, d6, d8

18c. Metal or plastic parts Multilateral Omissions from US Controls

 

43,44 USMLIILa5 and d8 non-metallic is broader than WML 3 Note 1a plastic
19, Primer
WML 3 Note 1.a... WML 3 components include primer anvils
USML II.d10 Primers other than Boxer, Bordan, or shotshell types
Note: III.d10 does not control caps or primers of any type in use prior to 1890.

0A505.x Note 2 05A505.x includes Bordan and boxer primers.

19b. Primer Multilateral Omissions from US Controls

 

38 US omits primer WML 3 primer anvils

19c. Primer US Omissions from Multilateral Controls

 

45,46 WML omits USML III.d10 and 0A505.x primers

WASHSTATECO000057
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 58 of 514

14

20. Cartridge links and belts
WML 3 Note 1.a WML 3 includes ...cartridge links for WML 1, 2, or 12

USML III.a2 Ammunition preassembled into links or belts;
USML III.d9 Cartridge links and belts for fully automatic firearms controlled in USML I or II

20b. Cartridge links and belts US Omissions from Multilateral Controls

39,40 US omits cartridge links for non-automatic or semi-automatic firearms...

20c. Cartridge links and belts Multilateral Omissions from US Controls

47 WML omits ammunition preassembled into liks or belts

21. Anvils, bullet cups, rotating bands

WML 3 Note 1.a anvils, bullet cups, rotating bands

21b. Anvils, bullet cups, rotating bands US Omissions from Multilateral Controls
41-43 US does not control anvils, bullet cups, or rotating bands

22 Safing

WML 3.aNote 1.b  Safing and arming devices, fuzes, sensor and initiation devices
MTCR 2A1f Weapon or warhead safing, arming, fuzing, and firing mechanisms ...

USML III.d11 Safing, arming, and fuzing components (to include target detection and proximity
sensing devices) for the ammunitions in this category

USML IV.h9 Missile and rocket safing, arming, fuzing, and firing (SAFF) components (to
include target detection and proximity sensing devices)

22a Safing substantially equivalent

12-15 safing, arming, fuzing, firing WML 3a Note 1b, MTCR 2A1f/USML III.d11, [V.h9

22c. Safing Multilateral Omissions from US Controls

48.49 WML and MTCR omit US target detection and proximity sensing devices

WASHSTATECO000058
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 59 of 514

15

23. Power supplies

WML 3 Note 1.c power supplies with high one-time operational output

USML ILjl4 Prime power generation, energy storage, thermal management, conditioning,
switching, and fuel-handling equipment, and the electrical interfaces between the
gun power supply and other turret electric drive components of II.d kinetic
weapons

3A226 High-power direct current power supplies producing over 8 hours 100 V or
greater with current output of 500 A or greater and current or voltage stability
better than 0.1% over 8 hours

3A227 High-voltage direct current power supplies producing over 8 hours 20 kV or
greater with current output of 1A or greater and current or voltage stability better
than 0.1% over 8 hours.

23b. Power supplies US Omissions from Multilateral Controls

 

44 WML 3 Note 1.c is broader than USML II.j14 and 3A226 and 3A227 by omitting US
limits on one time operational output

23c. Power supplies Multilateral Omissions from US Controls

 

50 USML IIj14 includes power supply features other than WML 3 Note 1.c output
24. Combustible cases

WML 3 Note |.d combustible cases for charges

USML III.d7 ... combustible cases for USML II

24b. Combustible cases US Omissions from Multilateral Controls

 

WML 3 Note 1|.d for charges is broader than USML III.d7for USML II

WASHSTATECO000059
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 60 of 514

16

25. Submunitions and terminal guidance

 

WML 3 Note l.e Submunitions including bomblets, minelets and terminally guided
projectiles for WML 1, 2, or 12

USML Il.d4 Projectiles ... guided or unguided for USML II
USML IIL,d5_... sub-munitions (e.g., bomblets or minelets) ...for USML II
USML III.j13 Terminal seeker assemblies for category III

7A611 Military fire control, laser, imaging , and guidance equipment, as follows:

a Guidance or navigation systems, not elsewhere specified on the USML, that are for a
defense article on the USML or a 600 series item;

x Components, including accelerometers, gyros, angular rate sensors, gravity meters
(gravimeters), and inertial measurement units (IMUs), that are for USML XII or 7A611,
and that are NOT:

x] in the USML or elsewhere within 7A611;
x2 Described in 6A007, 6A107, 7A001, 7A002, 7A003, 7A101, 7A102, or 7A103; or
x3 Elsewhere specified in 7A611,y or 3A611,y.

25a Submunitions and terminal guidance substantially equivalent

 

16-18 WML 3 Note l.e for WML 2 or 12/USML III.d4,5 for II
25b Submunitions and terminal guidance US Omissions from Multilateral Controls

WML 3 Note 1.e terminally guided projectiles for WML 1, 2, or 12 is broader than
USML III.d4,5 only for II or 7A611 only for USML or 600 series. .

26. Electromagnetic

USML Ill.a8 Electromagnetic armament projectiles or billets for weapons with a design muzzle
energy exceeding 5 MJ

26.b Electromagnetic US Omissions from Multilateral Controls

 

50 WML omits USML IIL.a8

WASHSTATECO000060
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 61 of 514

17

27 Useless cartridge and shell casings
USML III Note 2 decontrol cartridge and shell casings rendered useless
27b Useless cartridge and shell casings US Omissions from Multilateral Controls

51 WML omits USML III Note 2 (WML 1 Note 1.d’Deactivated Firearms” does not apply
to ammunition)

28 Shotgun shells

0A505.b Buckshot (No.4 .24" diameter and larger) shotgun shells

0AS505.c Shotgun shells (including less than lethal rounds) that do not contain buckshot

1A984 Shotgun shells that contain chemical irritants

28c Shotgun shells Multilateral Omissions from US Controls

51-53 WML omits 0A505.b,c and 1A984 shotgun shells

29 Blank and dummy ammunition

WML 3 Note 2 c decontrol blank and dummy ammunition not incorporating components for
live ammunition

0A505.d Blank ammunition for 0A501

29c Blank and dummy ammunitions Multilateral Omissions from US Controls

54 US omits WML 3 Note 2.c decontrol
55 WML omits 0A505.d

30 Fuse setting devices

WML 3b Fuse setting devices for WML 3a ammunition for WML 1, 2, orl12
USMLIII.b2 Fuze setting devices for USML III ammunition

30a Fuse setting devices substantially equivalent

19 WML 3.b/USML III.b2

WASHSTATECO000061
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 62 of 514

18

31 Other Components

WML 1, 2, 3 headings each control specially designed components for 1, 2, 3 sub-tems. These

are matched by 0A501.x, 0A505.x, and 0A602.x, except for the following 16 examples of

specially designed parts and components in proposed USML J, IL, Il: Le, I-h1, 1.h3, I.a5, 134,

IL j5, Wj10 W713, Wj14, Wj15, I1.al0, 1.4, 11,45, I.d11, 1.12, I.d13.

It is recommended that “and specially designed parts and components therefor” be deleted from
Le, Lhl, 1.h3, U.a5, 1j4, 155, Wj10 1j13, 114, 1415, W.al0, W.d4, d5, Wedll,
I.d12, and Ill.d13

 

3la Other components substantially equivalent

20-22 WML 1, 2, 3/0A501.x, 0A505.x, 0A602.x (after 16 deletions from USML recommended
above)

WASHSTATEC000062
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 63 of 514

19

31c Other components Multilateral Omissions from US Controls

56-124 The other USML I, II, II and 0A501-0A505 components not examined above are:

USML Lg
hl

h2

USML ILj1
3

j9iv
jOv
jlo
jll
jl2
j13
jl6
USML III.d3
d6

d15
OASOL.c

0A502

0A505.x

WASHSTATECO000063

Barrels, receivers (frames), bolts, bolt carriers, slides, or sears for USML I....b ....;
Drum and other magazines for firearms to .50 caliber with a capacity greater than
50 rounds, regardless of jurisdiction of the firearm;

Parts and components for conversion of a semi-automatic firearm to a fully
automatic firearm;

Gun barrels, rails, tubes, and receivers ...;

Breech blocks;

Firing mechanisms;

Servo-electronic and hydraulic elevation adjustment;

Muzzle brakes;

Bore evacuators;

Independently powered ammunition handling and platform interface as follows:
Carriages;

Gun pallets;

Hydro-pneumatic equilibration cylinders; or

Hydro-pneumatic systems scavanging recoil energy to power howitzer functions;
Recoil systems to mitigate the shock associated with the firing process of guns
integrated into air platforms;

Independent ammunition handling;

Ammunition containers/drums, chutes, conveyor elements, and ammunition
container/drum entrance and exit units;

Aircraft/gun interface units with rate of fire greater than 100 rounds per minute;
Classified

projectiles of any calbier produced from depleted uranium;

Hardened cores, regardless of caliber, produced from one or a combination of the
following: tungsten, steel, or beryllium copper alloy;

Classified

Barrels, cylinders, barrel extensions, ... bolts, bolt carriers, operating rods, gas
pistons trigger housings, triggers, hammers, sears, disconnectors, pistol grips that
contain fire control parts or components (e.g., triggers, hammers, sears,
disconnectors) and buttstocks that contain fire control parts or components for
0A501.a or .b or USML I unless listed in I.g or -h

Receivers (frames) and complete breech mechanisms, including castings, forgings
or stampings thereof for 0A501.a or .b

Shotguns, complete trigger mechanisms, magazines and magazine extension
tubes, complete breech mechanisms, except equipment used exclusively to treat or
tranquilize animals

Note 3 The controls on parts and components in 0A505.x include those parts and
components that are common to ammunition and ordnance described in 0A505.x
and to USML III
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 64 of 514

20
32 Production
WML 18.a __... equipment for the production of WML 1, 2, 3
WML 18.b __.... environmental test facilities and equipment therefor, for the certification,
qualification or testing of WML
Note WML 18.a and .b include:
a Continuous nitrators
b Centrifugal testing ...
c Dehydration presses
d Screw extruders for military explosive extrusion
e Cutting machines for sizing of extruded propellants
f Sweetie barrels (tumblers) 1.85 m or more in diameteer and having over 227 kg product

= ae

0BS01

ono0en

capacity

Continuous mixers for solid propellants

Fluid energy mills for grinding or milling the ingredients of military explosives
Equipment to achieve both sphericity and uniform particle size in metal powder listed in
WML 8.c.8 (aluminum powder particle size 60 micrometer or less)

Convection current converters for the conversion of maerials listed in WML 8.c.3
(carboranes, decaborane, pentaboranes and their derivatives)

Test, inspection, and production commodities for development or production of 0A501 or
USML I, as follows:

Small arms chambering machines

Small arms deep hole drilling machines and drills therefor

Small arms rifling machines

Small arms spill boring machines

Dies, fixtures, and other tooling

0B505 Test, inspection, and production commodities for development or production of 0A505 or

a

xO St

USML III, as follows:

Tooling, templates, jigs, mandrels, molds, dies, fixtures, alignment mechanisms, and test
equipment, not USML III* for production of 0A505.a or .x or USML III

* No such items in proposed USML III

Equipment for production of 0A505.b

Equipment for production of 0A505.c

Equipment for production of 0A505.d

components for 0B505.a

WASHSTATECO000064
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 65 of 514

21

0B602 Test, inspection, and production commodities for development or production of 0A602 or

USML IU

al Gun barrel rifling and broaching machines and tools therefor

a2 Gen barrel rifling machines

a3 Gun barrel trepanning machines

a4 Gun boring and turning mcahines

a5 Gun honing machines of 6 feet stroke or more

a6 Gun jump scew lathes

a7 Gun rifling machines

a8 Gun straightening presses

b Jigs and fixtures and other metal-working implements for manufacture of 0A602 or
USML II

c Other tooling and equipment for production of 0A602 or USML II

d Test and evaluation equipment and test models, including diagnostic instrumentation and

physical test models for 0A602 or USML II

1B608.c Environmental test facilities for certification, qualification, or testing of 1C608 or
USML V

32a Production substantially equivalent

23 WML 18.a for WML 2/0B602.c
24 WML 18.b/1B608.c

32b Production US Omissions from Multilateral Controls

52,53 WML 18.a for WML 1 and 3 is broader than 0B501, 0B505, because “include” in WML
18.a Note makes a-j only non-definitive examples, whereas 0B501 controls only a-e and
0BS505 controls only a-d and x.

54-63 US omits WML 18.a Note a-j

64-66 US omits WML 18.b for WML 1, 2, 3

32¢ Production Multilateral Omissions from US Controls
125-164 WML omits:
test and inspection in 0B501, 0B505, 0B602

development in 0B501 and 0B505
0B501.a-e, 0BS0S.,a-d, x, 0B602.al-8, b, d

WASHSTATECO000065
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 66 of 514

22

33 Software and Technology

WML 21 Software for:

al
a2
a3
bl
b2
b3
Cc

development, production, operation, or maintenance of WML equipment
development or production of WML material

development, production, operation or maintenance of WML software

military use and modelling, simulating or evaluating military weapon systems
military use and modeling or simulating military operational scenarios
determining the effects of conventional ... weapons

enabling equipment not WML-controlled to perform military functions of WML-
controlled equipment.

WML 22 Technology for

a

bl

b2

development, production, operation, installation, maintenance (checking), repair,
overhaul, or refurbishing of WML-controlled items.

Note 1: development, production, operation, installation, maintenance (checking), repair,
overhaul, or refurbishing of WML-controlled items remains under control even when
applicable to any item not WML-controlled.

design, assembly, operation, maintenance, or repair of complete installations for WML-
controlled items, even if the components of such production installations are not WML-
controlled

development or production of small arms, even if used to produce reproductions of
antique small arms

Note 2 WML 22 does not apply to:

Technology that is the minimum necessary for the installation, operation, maintenance
(checking), or repair of items not WML-controlled or whose export has been authorized
Technlogy that is “in the public domain,” “basic scientific research,” or the minimum
necessary information for patent applications.

USML Li Technical data and defense services for I.a,b,d,e,g,h or classified 0A501, 0B501,

0D501, 0E501

USMLILk Technical data and defense services for II.a,b,d,e,f or classified 0A602, 0B602,

0D602, 0E602

USML III.e Technical data and defense serivces for III.a,b,d or classified 0A505, OB505,

0D505, OESOS.

0D501 Software for development, production, operation, or maintenance of 0A501 or OBS5O1.
0D505 Software for development, production, operation, or maintenance of 0A505 or 0B505.
0D602 Software for development, production, operation, or maintenance of 0A602 or 0B602.

WASHSTATECO00066
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 67 of 514

23

OES01 Technology for development, production, operation, installation, maintenance, repair, or
overhaul of 0A501 or 0B501, as follows:

a Technology for development or production of O0A501 (other than 0A501.y) or OB501;

b Technology for operation, installation, maintenance, repair, or overhaul of OA501 (other
than 0A501.y) or OB501.

0E502 Technology for development or production of 0A502.

0E504 Technology for development or production of 0A504 that incorporate a focal plane array
or image intensifier tube.

OES05 Technology for development, production, operation, installation, maintenance, repair,
overhaul, or refurbishing of 0A50S.

0E602 Technology for development, production, operation, installation, maintenance, repair,
overhaul, or refurbishing of 0A602 or 0B602, or OD602

0E982 Technology for development or production of ... 0A503

33a Software and technology substantially equivalent

25-27 WML21al,2, WML 22a/USML Ii IIk,Ie. 0D501,5, 602, 0ESO1,2,5, 602, 982
33b Software and technology US Omissions from Multilateral Controls

67-74  WML21a3,b1-3,c, WML22aNote 1, b1,2

33c Software and technology Multilateral Omissions from US Controls

165 OES04

WASHSTATEC000067
7/20/2018 Case 2:20-cv-00111-RAJ Document4.067004Fde0.109/23/20 Page 68 of 514

 

As of: July 10, 2018
Received: July 09, 2018

PUBLIC SUBMISSION Posted: July 10, 2018
Tracking No. 1k2-946r-fhig

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
I, U, and Ill

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, II, and III

Document: DOS-2017-0046-3 179
Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joel VanderHoek
Organization: BORDERVIEW International Firearm Logistics

 

General Comment

BORDERVIEW appreciates the opportunity to comment on the long-awaited transition of firearms and
related items from the jurisdiction of the Department of State to the Department of Commerce. We have
closely followed the efforts since the early days of the Obama administration to complete this phase of

Export Control Reform, and applaud the publishing of these proposed rules.

Broadly speaking, we are very supportive of the proposal and would like to underscore the well-laid
justifications made in your proposed rule, and the companion Department of Commerce proposed rule, in
addition to the ‘Myths vs. Facts' release posted on your website. BORDERVIEW looks forward to your
publishing of the Final Rule and completion of these longstanding and bipartisan efforts to simplify our
nation's export control infrastructure to better control the most military-sensitive items, while maintaining
appropriate controls on Dual Use items such as firearms.

We submitted a detailed comment letter to the U.S. Department of Commerce as their proposed rules
would cover a supermajority of our sporting firearm export activity going forward. Nonetheless, we offer
here our affirmation of the broad transition affected by these companion rules. Furthermore, we

encourage a split effective date where a delayed effective date of 180 days is given so larger companies
can align IT systems, etc, and an immediate effective date is allowed for smaller companies or those
prepared to make the immediate shift to the EAR. This would directly impact smaller companies and
especially those non-exporting companies such as gunsmiths required to register under the ITAR, who
may be facing costly renewals during an extended delayed effective period. While not standard practice,
there is precedent in the July 2014 notice of FR 79 37535, which gave two effective dates for that Final
Rule.

Regardless of the effective date published in the Final Rule, we respectfully request that DDTC and BIS
complete their review of comments and publish a Final Rule as soon as is reasonably possible. Given the

file://S:/RMANTAR%20Rules/Cat%201/Public%20Comments/F DMS/DOS-201 7-0046-Rule-Proposed-1-DOS-201 7-0046-0001-Posted-Documents-07_... 1/2

WASHSTATECO000068
7/20/2018 Case 2:20-cv-00111-RAJ Documenté067004Fde0.109/23/20 Page 69 of 514

long-awaited nature of these rules, prompt publishing of the Final Rule after appropriate review and
consideration of all relevant comments by impacted parties would be greatly appreciated and beneficial to
both industry and government.

The justification provided is clear and absolutely sensible. This is not a de-controlling as some are
wrongly asserting. Regardless of recent politicization by some in Congress and the media, this has truly
been an historic bipartisan effort over many years, starting in the earliest days of the Obama
administration and now coming to fruition under the current administration.

Thank you for your consideration and we look forward to review of the final rule.

file://S:/RMANTAR%20Rules/Cat%201/Public%20Comments/F DMS/DOS-201 7-0046-Rule-Proposed-1-DOS-201 7-0046-0001-Posted-Documents-07_... 2/2

WASHSTATECO000069
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 70 of 514

 
 
 

 

 

“er Pres eoret an Wiele mae

Comments of the Brady Center and Brady Campaign to Prevent Gun Violence
On the
Department of State Proposed Rule to Amend the International Traffic in Arms Regulations:
U.S. Munitions List Categories I, II, and HI
And the
Department of Commerce Proposed Rule Regarding Control of Firearms, Guns, Ammunition
and Related Articles the President Determines No Longer Warrant Control Under the United
States Munitions List

Filed via email to DDT'CPublicComments@state. gov; electronically via
http://www.regulations.gov

 

 

Together the Brady Center and the Brady Campaign to Prevent Gun Violence (“Brady”) are
national leaders in strengthening, supporting and expanding gun laws, policies, and practices in
the United States. Our complimentary missions are to significantly decrease the number of gun
deaths and injuries in America. We achieve this by amplifying the voice of the American public;
changing social norms through public health and safety programs; and holding the gun industry
accountable for dangerous and irresponsible practices and products.! These comments are
submitted in furtherance of those shared goals. Brady specifically seeks to ensure the safe use
and transfer of legal firearms within and outside of the United States by advocating for
appropriate regulations that reflect the sensitive nature of the firearms industry.

Brady hereby comments on the proposed rules published by the Department of State’s Directorate
of Defense Trade Controls (“DDTC’”) and the Department of Commerce’s Bureau of Industry and
Security (“BIS”) on May 24, 2018 (83 Fed. Reg. 24198; 83 Fed. Reg. 24166) (“Proposed Rules”),
which seek comments on the transfer of certain firearms and related items from the International
Traffic in Arms Regulations’ (“ITAR”) U.S. Munitions List (‘USML”) to the Export
Administration Regulations’ (“EAR”) Commerce Control List (“CCL”). In particular, the
Proposed Rules would transfer a broad range of semi-automatic and non-automatic firearms,
including those used by the military, (along with their components and ammunition) from USML
Categories I, H, and III, where they are classified as significant military equipment, to the CCL,
where they will be categorized as “600 Series” items

We respectfully submit that the proposed transfer of semi-automatic and firearms used by the
military (and related items) from the stringent control of the USML to the more permissive regime
administered by the Commerce Department would be contrary to Congressional intent and would
undermine U.S national security interests, international stability and the protection of human
rights. We respectfully request that the State and Commerce Departments withdraw their current

 

 

WASHSTATEC000070
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 71 of 514

proposed rules, and keep these dangerous weapons (and related items) subject to State Department
jurisdiction on USML, consistent with well-settled and established practice.

Both the Proposed Rules indicate that the firearms at issue, which include armor-piercing sniper
rifles used by the military, side arms used by the military, and semi-automatic rifles such as AR-
15 and other military-style weapons, no longer warrant control under the ITAR because they are
not “inherently military” or are widely available for commercial sale. The transfer of these items
to Commerce Department jurisdiction is framed by DDTC and BIS as merely technical measures
to reduce procedural burdens and compliance associated with exports of firearms. The reality,
however, is that these rule changes would significantly weaken existing controls on the exports of
military-style weapons, and would thereby increase the supply of such weapons to dangerous
repressive regimes, rebel movements, criminals, and gun and drug traffickers. Many state and
non-state groups in importing countries use semi-automatic weapons and sniper rifles in armed
conflicts, drug trafficking and crime, and would be eager beneficiaries of the proposed rule
changes. Further, if U.S. troops are called upon to intervene in certain conflicts, they may be
exposed to significant danger from enemy combatants using military sniper rifles and semi-
automatic weapons exported from the United States because of the weaker standards set forth in
this rule change. Since Congress first imposed these regulations many years ago, the world has
not suddenly become more safe, nor our military less at risk.

In granting statutory authority to regulate arms exports to the State Department in the Arms Export
Control Act (““AECA”), Congress emphasized the importance of promoting regional stability and
preventing armed conflict. In contrast, the delegation of export control authority to the Commerce
Department in the Export Administration Act (“EAA”) provides that the promotion of trade and
other commercial interests are significant factors in agency decisions. Congress purposefully
delegated the authority for licensing arms exports to the State Department, recognizing that the
two agencies have very different mandates. In the State Department licensing process,
international security and human rights are given more weight, while in the Commerce Department
licensing process, commercial interests are given more weight. To transfer jurisdiction over these
firearms, which have substantial military utility, from the State to the Commerce Department
means that U.S. international security and human rights interests will not have the appropriate
weight required before determining whether exports of firearms should be undertaken.

We also note that many of the firearms that are subject to the proposed rules are not widely
available for commercial sale. As set forth in more detail below, a number of countries prohibit
the commercial sale and civilian possession of semi-automatic weapons and military-style
firearms, and therefore these weapons cannot be considered to be widely commercially available.
Transferring semi-automatic firearms to the more permissive Commerce Department regime
would result in less control over these items and a greater likelihood that they will end up in the
hands of repressive regimes, terrorist organizations, criminal gangs, gun traffickers and other
dangerous actors. Less stringent state gun laws in the United States already fuel a gun pipeline
across the border into Mexico and other Central and Latin American countries, causing an increase
in violent crime in those countries and subsequently higher numbers of displaced citizens of those
countries fleeing across the border into the United States. The proposed transfer of the firearms in
question to the less stringent regulation of items on the CCL would further exacerbate these
existing problematic firearm and migration flow issues.

WASHSTATEC000071
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 72 of 514

We discuss below the various ways the current controls on exports of semi-automatic and military-
style firearms would be weakened by the transfer of such items to the jurisdiction of the Commerce

Department.

1. Types of Firearms that Would be Released from State Department Control

The Proposed Rules would transfer a broad range of semi-automatic and non-automatic firearms,
including firearms typically used by the military and military-style firearms, to Commerce
Department jurisdiction. For example, below is a non-exhaustive list of the types of weapons

that would be transferred:

 

e MA4O0AS (used by US
Marines)

e M?4 (used by US
Army)

ig Sauer an
XM 18 pistols (used
by US Army)

e Glock M007 (Glock
19M) pistol (used by
US Marines)

 

   

Bushmaster XM15

(AR-type rifle)

e Daniel Defense M4A1
rifles (AR-type rifle)

e IWITAVOR

e Kalashnikov KR-9

(AK-type rifle)

 

 

L115A3 (used by UK
Armed Forces)
Barrett M82 (used by
multiple armies
including US)

    

23 pistol (used by US
Special Forces)

    

Kel-Tec Sub-2000
Mossberg MMR
Tactical rifles (AR-
type rifle)

POF USA P415 (AR-
type rifle)

 

CORE Rifle Systems

Knight’s Armament
M110 (used by US
Army)

auer
(used by Navy Seals)

 

SIG Sauer MCX rifles
SKS assault rifle
(predecessor to the
AK-47)

Sturm, Ruger & Co.
AR-556 rifles (AR-
type rifle)

 

PAP M92 pisto

 

 

WASHSTATEC000072

SquareDrop pistol Core 14 Roscoe pistol
e CZ Scorpion pistol Daniel Defense
MH18 pistol
3
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 73 of 514

The sniper rifles set forth above are some of the deadliest and most lethal firearms used on the
battlefield when used by trained snipers. They can be used to target battlefield commanders,
radio or heavy weapon operators, and other equipment, inflicting considerable damage to troop
morale.”

A number of the semi-automatic rifles set forth above, including the Bushmaster XM15 and the
Mossberg MMR Tactical Rifle, are AR-15 style rifles that were originally based on the M16
automatic rifle used by the U.S. military. Certain semi-automatic rifles, including the
Kalashnikov KR-9 above, are based on the original design of the AK-47 automatic rifle used by
many militaries and terrorist groups around the world.

2. The Firearms at Issue Would be Subject to a Less Stringent Licensing Policy and
Review Process under the EAR

The transfer of the firearms at issue, including those set forth above, to BIS jurisdiction would
likely result in more permissive licensing of these firearms for export. Congress enacted the
AECA, which provides the statutory authority for the ITAR, in order to “bring about
arrangements for reducing the international trade in implements of war and to lessen the danger
of outbreak of regional conflict and the burdens of armaments.” AECA § 1. In contrast, the
Export Administration Act (“EAA”), which provided the original statutory authority for the
EAR, emphasizes in addition to national security concerns that “[i]t is the policy of the United
States to minimize uncertainties in export control policy and to encourage trade with all countries
with which the United States has diplomatic or trading relations, except those countries with
which such trade has been determined by the President to be against the national interest.” EAA

§ 3.

The purposeful delegation of authority by Congress in the AECA to regulate arms to the State
Department, rather than the Commerce Department, reflects the reality that these two agencies
have very different mandates governing their priorities and decision-making. The State
Department’s mission is to promote international security and human rights, while the Commerce
Department is tasked with promoting and regulating trade and the interests of U.S. industry in
addition to protecting national security. Specifically, in the DDTC review process for firearms,
U.S. national security, U.S. foreign policy, and human rights considerations are important elements
of the review. Under the BIS licensing process, commercial considerations would have a heighted
significance, which would result in less stringent licensing decisions. The risk associated with
transferring semi-automatic and military-style firearms from the State Department to the
Commerce Department is that the latter will elevate commercial interests associated with
increasing beneficial trade and assisting U.S. companies, while deemphasizing international
security and human rights concerns.

 

? Kyle Mizokami, “5 Sniper Rifles That Can Turn Any Solider into the Ultimate Weapon,” National Interest (March
11, 2018), located at <http://nationalinterest.org/blog/the-buzz/5-sniper-rifles-can-turn-any-solider-the-ultimate-
weapon-24851>.

WASHSTATEC000073
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 74 of 514

In addition, the State Department, unlike the Commerce Department, keeps a database of human
rights violators that it uses to conduct Leahy Law vetting of military and police assistance
overseas, and many recipients of exported firearms are military and police actors. Under the
ITAR, a license application involving firearms is reviewed against this database to prevent their
use in human rights abuses. It is not clear that this practice would continue once the licensing
jurisdiction moves to the Commerce Department.

3. The Firearms at Issue are not Widely Available for Commercial Sale

The Commerce Department’s proposed rule provides that the scope of the items that are to be
moved from the USML to the CCL “is essentially commercial items widely available in retail
outlets and less sensitive military items.”? The rule adds that: “There is a significant worldwide
market for firearms in connection with civil and recreational activities such as hunting,
marksmanship, competitive shooting, and other non-military activities.”*

The proposed rule, however, cites to examples of firearms sales in the United States rather than
providing examples of countries that import firearms from the United States:

“Because of the popularity of shooting sports in the United States, for example, many
large chain retailers carry a wide inventory of the firearms described in the new ECCNs
for sale to the general public. Firearms available through U.S. retail outlets include rim
fire rifles, pistols, modern sporting rifles, shotguns, and large caliber bolt action rifles, as
well as their ‘parts,’ ‘components,’ ‘accessories’ and ‘attachments.””°

The U.S. market should not be the basis for assessing the commercial availability of firearms, as
this is not the market to which the proposed rule would be directed. Moreover, the U.S. retail
firearms market is unique and cannot be used as a proxy for other markets, given that the United
States, with less than 4.5% of the world’s population, comprises more than 45% of the world’s
firearms in civilian possession.°

Furthermore, a number of importing countries outside the United States ban or otherwise
substantially restrict the sale and transfer of firearms that are subject to the Proposed Rules,
including semi-automatic and military-style weapons. By way of example, in Mexico, there is
only one retail outlet in the entire country for the legal purchase of any kind of firearm;’ China
bans firearm purchases for most people, and private gun ownership is almost unheard of;*
Germany bans semi-automatic weapons not intended for hunting or marksmanship, as well as

 

3 Department of Commerce, Control of Firearms, Guns, Ammunition and Related Articles the President Determines
No Longer Warrant Control Under the United States Munitions List (USML), 83 Fed. Reg. 24,166 (proposed May
24, 2018).

4d.
5 Id.

® Aaron Karp, Estimating Global Civilian-Held Firearms Numbers, Small Arms Survey (June 2018), located at
<http://www.smallarmssurvey.org/fileadmin/docs/T-Briefing-Papers/SAS-BP-Civilian-Firearms-Numbers.pdf>.

7 Kate Linthicum, “There is only one gun store in all of Mexico. So why is gun violence soaring?” The Los Angeles
Times (May 24, 2018), located at <https://www.latimes.com/world/la-fg-mexico-guns-20180524-story.html>.

§ Ben Blanchard, “Difficult to buy a gun in China, but not explosives,” Reuters (October 2, 2015), located at
<hitps:/(www.reuters.com/article/uk-china-security-idUSKCNOR V5QV20151002>.

5

WASHSTATEC000074
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 75 of 514

some multiple-shot semi-automatic firearms; Norway bans certain semi-automatic weapons;
Great Britain bans military-style weapons; Spain bans firearms “designed for war use”; and
many other countries ban “military style” and other high capacity weapons.’ In the vast majority
of countries, according to one of the few studies of firearms regulations, “there is a presumption
against civilians owning firearms unless certain conditions and requirements are met.”!°

Given the significant differences in the regulation of semi-automatic and non-automatic firearms
outside the United States, it appears that firearms that are covered by this rule change as “widely
commercially available” are, in fact, not only not widely commercially available in many
countries, but outright banned in other major developed countries. Therefore, at a minimum, BIS
and DDTC should withdraw the proposed rules and further study the retail or commercial
availability worldwide of the firearms at issue prior to taking any regulatory action.

4. Under the EAR, Firearms Manufacturers Would no Longer be Subject to
Registration Requirements

Under the ITAR, persons who engage in the business of manufacturing, exporting, or temporarily
importing defense articles in the United States must register with the DDTC. See ITAR Part 122.
In order to register, manufacturers are required to submit a Statement of Registration and
undergo a background check, and then must re-register and pay a registration fee annually. In
contrast, the EAR contain no such registration requirement, so firearms manufacturers will be
able to engage in exports, re-exports, and other activities subject to the EAR, or seek an export
license, without being subject to the additional controls of registering with the U.S. Government,
being subject to a background check and paying an annual registration fee. In addition, the U.S.
Government would lose a valuable source of information about manufacturers of firearms in the
United States, such as the registrant’s name, address, organization stricture, directors and
officers, foreign ownership, and whether directors or officers of the company have been charged,
indicted or convicted of a U.S. or foreign crime. This information is used by the U.S.
Government to monitor gun manufacturers and exporters, and losing this source of information
would increase the likelihood of dangerous firearms being manufactured and transferred in
significant quantities without effective oversight.

5. The Proposed Rules Would Permit Foreign Companies to Assume Control of U.S.
Firearms Manufacturers with Minimal Oversight

The ITAR require registrants to notify DDTC at least 60 days in advance of any intended sale or
transfer to a foreign person of ownership or control of the registrant or any entity owned by the
registrant. See ITAR § 122.4(b). This 60-day notification from the registrant must include
detailed information about the foreign buyer, the target, and the nature of the transaction,
including any post-closing rights the foreign buyer will have with regard to ITAR-controlled

 

° See Firearms-Control Legislation and Policy, Law Library of the Library of Congress, February 2013, located at
<http://www.loc.gov/law/help/firearms-control/firearms-control. pdf.

10 Sarah Parker, “Balancing Act: Regulation of Civilian Firearm Possession,” States of Security: Small Arms Survey
2011 6, located at <http://www.smallarmssurvey.org/fileadmin/docs/A-Yearbook/201 1/en/Small-Arms-Survey-
2011-Chapter-09-EN. pdf>.

WASHSTATECO000075
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 76 of 514

items and any related steps that will be taken to confirm compliance with the ITAR. The 60-day
rule ensures that DDTC is aware of acquisitions that pose potential threats to U.S. national
security or foreign access to controlled commodities and technical data, and can coordinate
review by the Committee on Foreign Investment in the United States (“CFIUS”) as necessary. In
contrast, the EAR impose no such 60-day advance notification requirement for acquisitions of
U.S. companies with sensitive items or technology by foreign entities. Therefore, to the extent a
U.S. manufacturer of semi-automatic or non-automatic firearms (and related items) is acquired
by a foreign company, there would no longer be an advance notification required to the U.S.
Government. As such, the U.S. Government would be unaware of a potential acquisition of a
U.S. firearms manufacturer by a foreign entity that could influence the sales and marketing
activities of the manufacturer in a manner that undermines U.S. national security, international
security, and human rights.

6. Under the EAR, the Firearms at Issue Would no Longer be Subject to Congressional
Reporting Requirements

Once semi-automatic and military-style firearms are transferred to the CCL, there would no
longer be any requirements for reporting significant sales of this significant military equipment
to Congress. This would result in less transparency and would weaken Congress’s ability to
monitor exports of dangerous firearms to other countries.

Under the ITAR, Congress must be provided with a certification prior to the granting of “[a]
license for export of a firearm controlled under Category I of the [USML] in an amount of
$1,000,000 or more.” See ITAR § 123.15(a)(3). The EAR does not impose similar reporting
requirements on firearms controlled as 600 Series items.'! Therefore, Congress would not be
give advance notification of Commerce Department licensing of sizeable exports of firearms,
undermining its oversight role with regard to these significant military equipment, which
potentially could be diverted to repressive regimes, criminal enterprises, rebel factions, or
terrorist organizations.

Congress has in the past played a vital role in halting arm sales that were inconsistent with U.S.
interests. For example, Congress halted the $1.2 million sale of 1,600 semi-automatic pistols to
the security force of Turkish President Recep Tayyip Erdogan in 2017 after reports of public
beatings of protestors. Furthermore, Senator Ben Cardin opposed the sale of 26,000 assault
weapons to the Philippines police in 2016, citing grave human rights concerns. In sum, the State
Department’s regulatory framework ensures that both Congress and the public are kept aware of
arms sales that raise human rights and other concerns. This critical oversight function, which
stop transfers against U.S. national interests, would be lost if regulatory oversight of the firearms
at issue were transferred to the Commerce Department.

 

'l Under the EAR, items that are “600 Series Major Defense Equipment” are subject to Congressional notification
requirements where such items are exported (a) in an amount exceeding $14,000,000 to a country outside the
countries listed in Country Group A:5, or (b) in an amount exceeding $25,000,000, to a country listed in Country
Group A:5. “600 Series Major Defense Equipment” is defined as “[a]ny item listed in ECCN 9A610.a, 9A619.a,
9A619.b or 9A619.c, having a nonrecurring research and development cost of more than $50,000,000 or a total
production cost of more than $200,000,000,” which would not include the firearms affected by the Proposed Rules.
See EAR 8§ 743.5.; 772.1.

WASHSTATEC000076
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 77 of 514

7. The Firearms at Issue Would no Longer be Subject to the ITAR’s Controls on
Public Release of Controlled Technology

It has been DDTC’s long standing practice to require prior authorization for any public release of
ITAR-controlled technical data, source code or software (e.g., posting controlled technical data
on a public website). BIS, however, takes a less stringent approach to publicly available
information, removing technology, software, and source code from EAR controls once the items
are made public (or intended to be made public) without requiring prior authorization BIS. See
EAR § 734.3(b)(3). Therefore, if jurisdiction over technical data related to the design,
production or use of semi-automatic or military-style firearms transfers to BIS, there would no
longer be any controls on companies or individuals releasing such sensitive information into the
public domain.

This significant risk is not hypothetical. In Defense Distributed v. U.S. Department of State, the
Fifth Circuit ordered manufacturer Defense Distributed to remove 3-D printing instructions from
the Internet after the State Department charged the company with violating the ITAR. In
contrast, under the proposed rules, such manufacturers would be able to freely release 3-D
printing instructions and code into the public domain (and thereby enable the private production
of firearms overseas and in the United States), as the EAR permit publication of source code and
technology (except encryption source code and technology) without authorization from BIS. If
this were the case, the public would have significantly higher access to the knowledge needed to
manufacture guns, which could result in huge increases in the private manufacture and transfer
of firearms with little to no oversight by governments.

In general, items that would move to the CCL would be subject to existing EAR controls on
technology, software, and source code. However, while the EAR control certain technology,
software, and source code set forth in the CCL, Section 734.3 excludes certain published
information and software from control under the EAR. For example, if a gun manufacturer posts
a firearm's operation and maintenance manual on the Internet, making it publicly available to
anyone interested in accessing it and without restriction on further dissemination (1.e., unlimited
distribution), the operation and maintenance information included in that published manual
would no longer be “subject to the EAR,” and therefore no longer subject to export controls. See
EAR §§ 734.3(b) and 734.7(a). Non-proprietary system descriptions, including for firearms and
related items, are another example of information that are not subject to the EAR. See EAR

§ 734.3(b)(3)(v).

This lack of control on public release of technology, software and source code related to semi-
automatic and non-automatic firearms appears to be a significant loophole that could be
exploited to release sensitive design, production and use technology regarding highly dangerous
weapons.

8. The Proposed Rules Would Remove Licensing Requirements for Temporary
Imports, Creating Another Channel for Criminals to Obtain Dangerous Weapons in
the United States

Temporary imports (import into the United States of defense articles, technical data, and defense
services on the USML and their subsequent export) are regulated by the ITAR (see ITAR Part

WASHSTATEC000077
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 78 of 514

123), while permanent imports of items on the U.S. Munitions Import List (“USMIL”) are
regulated by the Department of Justice’s Bureau of Alcohol, Tobacco, Firearms and Explosives
(“ATF”). The EAR imposes no import licensing requirements, so if semi-automatic or military-
style firearms are transferred from the USML to the CCL, temporary imports of such items will
not be regulated by any agency. Therefore, semi-automatic and military-style firearms could be
freely imported into the United States without any authorization if the importer intends to
subsequently export the items (the subsequent export of the item would require an export license
from BIS). This includes temporary imports into the United States of semi-automatic and
military-style firearms for gun shows, trade shows, or for repair or refurbishment. While the
subsequent export of these firearms would require an export license from BIS, a key control that
requires U.S. Government authorization before the import of the controlled firearms into the
United States would be removed.

This approach would not only cause confusion and make compliance more difficult, but could
result in more firearms flooding the U.S. market without any meaningful regulation. The United
States already has a significant crime gun problem; while every firearm is manufactured as a
legal consumer product, the opportunities for diversion to the criminal market are numerous.
Guns are trafficked across jurisdictional lines, from states with weak laws to those cities and
states where there are more gun regulations. This practice continues to fuel violence in cities like
Chicago and Baltimore, which both have strong gun laws in place but border areas where it is
easy to purchase multiple guns in one transaction with little or no regulation. Additionally, the
large private sale loophole continues to put guns in the hands of dangerous criminals, who can
exploit a system that only requires licensed gun dealers to conduct background checks on
firearms sales. It is through this method that approximately at least one in five guns are sold in
the United States today without a background check. Continually flooding the market with a
supply of cheap handguns and assault rifles by permitting the legal “temporary import” of
firearms that may never be re-exported will only exacerbate these problems.

Furthermore, the ATF does not have the capacity or resources to pursue the illegal distribution of
firearms that were originally intended to be temporary imports, but are subsequently sold in the
United States (thus making them permanent imports). While the ATF is tasked with regulating
permanent imports of items on the USMIL, it is subject to severe resource constraints in
exercising its jurisdiction, including finding and sanctioning individuals trying to distribute
temporarily imported firearms in the United States. Therefore, the BIS export licensing process
and the reality of the ATF’s capacity together mean that illegal gun sales and transfers within the
United States may skyrocket if the Proposed Rules go into effect.

9. The Proposed Rules Would Make it Easier For Foreign Gun Manufacturers to Sell
and Distribute Firearms Based on U.S. Origin Components and Technology

Under the ITAR, defense articles, such as firearms and their components and ammunition,
require export licensing regardless of their destination, unless a narrow exemption applies. The
ITAR “See-Through Rule” provides that foreign manufactured items are subject to the ITAR,
including licensing requirements, if they contain any amount of U.S.-origin content subject to the
ITAR, no matter how trivial. As such, foreign manufacturers must seek authorization from

DDTC prior to exporting foreign items that incorporate ITAR-controlled components or
technology in their foreign made item.

WASHSTATEC000078
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 79 of 514

BIS, however, has a less strict approach to incorporation of U.S.-origin content than DDTC.
Unlike the ITAR, the EAR apply the “De Minimis Rule” to foreign items that are manufactured
using U.S.-origin content. See EAR § 734.4. Under the De Minimis Rule, foreign items that
have less than 25% U.S.-origin controlled content (by value) are not subject to the controls of the
EAR. Therefore, foreign manufacturers could use U.S.-origin components or technology to
produce products that are not subject to U.S. export control laws if the value of the U.S.-origin
controlled content is under 25% of the value of the final product. With regard to components of
semi-automatic and non-automatic firearms transferred to the CCL, such items would remain
subject to the ITAR’s See-Through Rule when incorporated into a foreign firearm and exported
to certain countries subject to U.S. unilateral or United Nations arms embargoes. See ITAR §
126.1. However, exports of such firearms with U.S. content outside of these arms embargoed
countries would be subject to the more permissive De Minimis Rule under the EAR. As such,
foreign manufacturers would be able to export semi-automatic and military-style firearms made
using less than 25% U.S.-origin controlled content without any U.S. Government scrutiny to
most countries around the world (except for those subject to U.S. or United Nations arms
embargoes).

For example, under the current State Department rules, if a foreign gun manufacturer in
Germany sourced its barrels from a U.S. company and the barrels made up 20% of the value of
the foreign manufactured gun, that gun would be subject to ITAR licensing and congressional
reporting requirements if the German manufacturer wanted to export such guns to the
Philippines. Under the Commerce Department rules, such sales would not be subject to U.S.
export control requirements.

Based on the foregoing, we urge DDTC and BIS to withdraw the proposed rule and keep semi-
automatic and military-style guns (along with their components and ammunition) on the USML
under DDTC jurisdiction. This approach would best support the safe use and export of firearms
outside the United States.

Brady is available to comment further on this proposed rule change and any other agency
initiatives impacting the domestic or global firearms policy. Please contact us by reaching out to
Sean Kirkendall, Policy Director, Brady Campaign to Prevent Gun Violence, at
skirkendall@bradymail org or (202) 370-8145.

 

10

WASHSTATECO000079
7/20/2018 Case 2:20-cv-00111-RAJ Document4.067004Edesd.109/23/20 Page 80 of 514

 

As of: July 10, 2018
Received: July 08, 2018

PUBLIC SUBMISSION Posted: July 09, 2018
Tracking No. 1k2-945z-wwsk

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
I, U, and Ill

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, II, and II

Document: DOS-2017-0046-2887
Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Constance Anderson

 

General Comment

I want all guns to be regulated just like cars. All have to take a mental stability test and use of firearm
tests. All need to be insured and close all the loop holes at gun shows. No one should sell a gun with out a
paper trail. The data base will be paid for by gun owners through their fees and this data base is live, all
law enforcement and courts should see complete history from every state. No more guns in public places
or schools. End open carry, no one needs to take a gun to the movies or to concerts.

file://S:/RMANTAR%20Rules/Cat%201/Public%20Comments/F DMS/DOS-201 7-0046-Rule-Proposed-1-DOS-201 7-0046-0001-Posted-Documents-07_... 1/1

WASHSTATEC000080
7/20/2018 Case 2:20-cv-00111-RAJ Document4.067004Filed.09/23/20 Page 81 of 514

 

As of: July 10, 2018
Received: July 04, 2018

PUBLIC SUBMISSION Posted: July 09, 2018
Tracking No. 1k2-9433-8zm7

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
I, U, and Ill

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, II, and II

Document: DOS-2017-0046-1608
Comment on DOS-2017-0046-0001

 

Submitter Information

Name: David Forbes
Address:
9078 Stump Point Rd
Hayes, VA, 23072-4604
Email: dforbes@iece.org
Phone: 8042232073

 

General Comment

The words below, taken from Defense News dot com, echo my own views on this matter. Please take
these words under consideration.

There are five key dangers of shifting oversight of firearms exports to the Commerce Department.

First, there is an increased risk of exports to unauthorized end users and conflict zones. Under the
Commerce Department system, companies can generally use several broad license exemptions to export
military equipment without U.S. government approval. When the U.S. government shifts oversight of
firearms exports to companies, it loses the ability to identify key warning signs, including risky
middlemen, unusual routes and mismatched weapons systems, of a possible diversion of U.S. guns to
terrorists, criminals or conflict zones. Without U.S. oversight, the government also couldnt stop the sale
of firearms to foreign security force units accused of serious human rights violations or corruption.

Second, a shift to the Commerce Department could compromise the United States ability to investigate
and prosecute arms smugglers. The Trump administrations proposal would likely eliminate the current
requirement that individuals receive government approval before attempting to broker a deal to non-
NATO countries for firearms controlled by the Commerce Department. The proposal might also remove
the requirement that companies first register with the U.S. government before engaging in arms exports,
which U.S. law enforcement has used to build investigations against illegal arms traffickers. Furthermore,
the proposal could create greater legal ambiguity about restrictions on firearms exports and, thus, impede
U.S. law enforcements efforts to prosecute cases of illegal arms trafficking. Indeed, if an arms exporter

file://S:/RMANTAR%20Rules/Cat%201/Public%20Comments/F DMS/DOS-201 7-0046-Rule-Proposed-1-DOS-201 7-0046-0001-Posted-Documents-07_.... 1/2

WASHSTATEC000081
7/20/2018 Case 2:20-cv-00111-RAJ Document4.067004Filed.109/23/20 Page 82 of 514

can show that a reasonable person would be confused by U.S. regulations, the illegal exporter could
escape prosecution.

Third, the proposal risks losing key legal restrictions on dangerous arms transfers. Commerce Department
regulations, unlike the State Departments, are not tied to all federal laws that regulate security assistance,
including the commercial export of defense articles to foreign governments that support terrorism, violate
internationally recognized human rights norms or interfere with humanitarian operations as well as
country-specific controls imposed on nations of concern, such as China. A shift to the Commerce
Department would likely complicate, if not end, State Department reviews of a recipient's human rights
violations, as the State Department bureau in charge of human rights may face greater difficulties in
pressing for restraint on risky firearms exports. Such a shift would thereby dilute the State Departments
ability to prevent high-risk transfers.

Fourth, the Trump proposal risks eroding global norms on firearms exports. Over the past two decades,
through bilateral and multilateral agreements, the United States has successfully encouraged governments
around the world to adopt better laws and policies to stop irresponsible and illegal arms transfers. Many
of these agreements note the need to review export licenses on a case-by-case basis, highlight the
importance of brokering registration and licensing and contain other key controls. If the United States
decides to reduce or remove some of these controls, many other countries may choose to do so as well,
particularly if it allows them to better compete with the United States.

Finally, a shift would likely result in less transparency in arms sales. The proposal could eliminate both
Congresss and the publics view of U.S. firearms sales authorizations and deliveries around the world
because the Commerce Departments annual reports cover only about 20 countries. Furthermore, there are
no public end-use reports on arms exports authorized by the Commerce Department such as those for
exports authorized by the State Department. The reports are useful to identify key trafficking patterns that
can help avoid risky arms transfers.

Sincerely,

David Forbes

file://S:/RMANTAR%20Rules/Cat%201/Public%20Comments/F DMS/DOS-201 7-0046-Rule-Proposed-1-DOS-201 7-0046-0001-Posted-Documents-07_... 2/2

WASHSTATEC000082
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 83 of 514

 

 

  

 

x“ Esterline Garporation TE Bod EOC
2 800 108 Avenue NE Fa 42548362915
Suite 1800 ini esierline com

Balieyue, WA SAGU4 BYSE symbol ESL

duly 9, 2018

Sarah Heidema, Director

Office of Defense Trade Controls Policy
Bureau of Political-Miltary Affairs

U.S. Department of State

2401 E Street NW

Washington, D.C.

ATTN: Request for Comments Regarding Reform of USML Categories |, Il, and Hl
Public Notice 10094, RIN 7400-AE30, 83 FR 24198

Dear Ms. Heiema:

Esterline Technologies Corporation supports the goals and objectives of the Export

USML Categories |, 1, and HP
Summary of Comments and Recommendations

This section outlines our main comments, each of which is explained more fully in the
remainder of this letter.

1. Keep the Commerce Control List free of AECA brokering.

2. Coordinate changes to USML Categories |, Il, and IN with changes to the United
States Munitions import List

3. Clarify classification of propellant containers and combustible ordnance components.
4. Address conflict with companion rule 63 FR 24166.

Comments and Recommendations

4. Keep CCL free of AECA brokering

One of the main advantages of ECR is that Items on the CCL are not subject to the
brokering requirements in section 38(a}(1) of the Arms Export Control Act (AECA) and
22 CFR 129. This advantage has been highlighted by the U.S. Government in public

WASHSTATEC000083

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 84 of 514

remarks, such as Under Secretary Hirschorn’s address to the BIS Update 2014
Conference.

Absence of brokering controls for CCL items has more significance than the absence of
double licensing. Currently, items subject to the CCL do not require registration or
licensing under 22 CFR 129, period. Once an item is determined to be on the CCL, it is
clear that it is not subject to brokering, so there is no need to review the USMIL or the
requirements in 22 CFR 129 before engaging in business. Knowledge that items on the
CCL are not subject to brokering simplifies and streamlines transactions. Addition of
brokering requirements for any item on the CCL would be an unwelcome development
as it would introduce a significant complicating factor.

 

Esterline recommends DDTC reform USML Categories |, II, and Ill without introducing
brokering controls to items in the CCL.

2. Coordinate changes to USML Categories |, ll, and Ill with USMIL

The proposed rule would add the need to review the USMIL for activities that are not
imports to the United States. Classifying items against multiple control lists for a single
transaction increases the cost and complexity of U.S. export controls.

Esterline recommends DDTC coordinate its change to USML Categories |, II, and Ill with
the Bureau of Alcohol, Tobacco, Firearms, and Explosives so that a corresponding
change is made to the USMIL at the same time. This would eliminate the need to
consider both the USML and the USMIL when deciding whether a transaction involves

brokering.

3. Clarify classification of both combustible and consumable case components.

With regard to the proposed paragraph Ill(d)(7), Esterline suggests changing the text
from

(7) Cartridge cases, powder bags, or combustible cases for the items controlled
in USML Category II

to

(7) Cartridge cases, powder bags, charges, propellant containers, or combustible
cases for the items controlled in USML Category Il, or “specially designed” parts
and components therefor.

Alternately, include an explanatory note:

Note to paragraph (d)(7): combustible cases include propellant containers for
mortar systems and artillery charges, consumable case sets that include both
combustible and inert parts and components, and their parts such as closure
tabs and interfaces.

WASHSTATEC000084

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 85 of 514

This change would more clearly describe the range of articles that DDTC appears to be
intending to capture in this paragraph, and would simplify the classification of their parts
and components which are inherently for military end use.

4, Address conflict with companion rule 83 FR 24166

 

The proposed rule is in conflict with the companion Commerce Department proposed
rule, 83 FR 24166, Docket No. 111227796-5786-01, RIN 0694-AF47. This leaves items
transferred from the USML to the CCL potentially without a controlling ECCN.

Esterline recommends DDTC coordinate with BIS to resolve this conflict.

The BIS proposed rule states:

Category III of the USML, entitled “Ammunition/Ordnance,” encompasses
ammunition for a wide variety of firearms that may have military, law enforcement
or civilian applications. Ammunition that has only or primarily military applications
would remain on the USML as would parts, production equipment, “software”
and “technology” therefor.

The State Department proposed rule states with respect to USML Category III:

Additionally, paragraph (c), which controls production equipment and tooling, will
be removed and placed into reserve. The articles currently covered by this
paragraph will be subject to the EAR.

In effect, the BIS proposed would receive specific production and test equipment for
conventional ammunition into ECCN 0B505, while the State Department proposed rule
would move ail production and test equipment for ammunition and ordnance to the CCL,
conventional or otherwise.

ECCN 0B505 would only control equipment specially designed for the production of
ammunition and ordnance that is controlled in USML Category III if it falls within the list
“tooling, templates, jigs, mandrels, molds, dies, fixtures, alignment mechanisms, and test
equipment.” This list is less than the scope of production equipment that will no longer
be controlled in USML Category VIII(c) by the proposed companion rule, 83 FR 24198.

Similarly, ECCN 0E505 would not control technology for the technology for equipment
specially designed for the production of ordnance, or technology for the software
specially designed for such equipment.

A number of the articles proposed for USML Category Ill by 83 FR 24198 are not
conventional ammunition, and their specially designed production equipment exceeds
the specific list “tooling, templates, jigs, mandrels, molds, dies, fixtures, alignment
mechanisms, and test equipment.”

WASHSTATEC000085
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 86 of 514

For example, production of combustible ordnance requires specialized production
machines that do not fall within the list “tooling, templates, jigs, mandrels, molds, dies,
fixtures, alignment mechanisms, and test equipment.” Under the proposed rules, these
specialized machines would fall outside both the USML and ECCN 0B505.

Summary

Thank you for the opportunity to comment on the proposed reform of USML Categories
|, ll, and tll. Please feel free to contact me if you have any questions about the
comments and recommendations provided.

Regards,

Richard R. Baldwin
Director, Trade Compliance Technology
Esterline Technologies Corporation

WASHSTATEC000086
 

~ WASHSTATEC000087

 

 

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 87 of 514

  

Firearms & Ammunition Import/Export Roundtable

Juby 9, 2018

Aton Robert Monjay

Directorate of Defense Trade Controls
U.S, Department of State

PM/DDTC, SA-1, 12th Floor

2401 E Street, NW

Washington, D.C. 20226

Subject: ITAR Amendment—Categories 1, 1], and W1
Dear Mr. Manjay:

The purpose of this letter is to provide comments to the proposed rule to amend the International
Traffic in Arms Regulations (TAR) U.S. Munitions List CUSML) Categories [ 1, and ILL, which
published in the Federal Register on May 24, 2018 (RIN 1400—AE30; 83 FR 24198},

The F.A.LR. Trade Group (“F.A.LR.") is a nonprofit organization dedicated to protecting the
interests of the firearms and ammunition import and export communities. F.A.LR. works with many
US. government agencies, including the Bureau of Alcohol, Tohaceo, Firearms and Explosives
(ATP), the U.S. Department of State, Directorate of Defense Trade Controls (DDTC), and the
Department of Commerce, Bureau of Industry and Security (31S) to provide solutions to the
concerns of FLA.LR. members. Qur membership includes importers and exporters of firearms
ammunition, and other defense and dual-use articles who rely on licenses issued by A 3DTC
and BIS. Many members also hald Type 07 or Type 10 licenses as manufacturers of firearms.
Members provide equipment to domestic law enforcement agencies and the U.S. military who
require such items to carry out their public safety and national security missions and sell the articles
they import to distributors for general commercial sale, A number of our members also produce
firearms and ammunition that are exported to foreign governments for their national defense,
consistent with the foreign policy of the United States.

   

   

FLA.LR. welcomes the opportunity to provide comment on the proposed revisions to USML
Categories 1 [and IIL, and applauds the continuing efforts by DDTC and BIS to revise the USML
sq that its scope is Imited to those defense articles that provide the United States with a critical
military or intelligence advantage or are inherently for military end use, and to remove those items
that are widely available in retail outlets in the United States and abroad.

Overall, the proposed revisions to USML Categories L, UL, and Hl are a positive move tc a more
rational control of firearms and ammunition, and related parts, components, accessories, and
atlachments. The transition of certain items to the control of the Export Administration Regulations
(LAR) will serve to right-size license requirements while still maintaining necessary oversight of
exports of these items. Additionally, by moving such items to the EAR, many domestic

1775 | STREET, N.W., 50a re 1156, WasninGron, DC 20006

 
 

 

 

   

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 88 of 514

Mr. Moniay

ITAR Amendment—Categories |, Hand H1
July 9, 2018

Page 2 of 3

 

manufacturers who do not conduct exports will be reheved of the financial burden of registering
under the ITAR,

We provide the following comments for DDTC’s consideration, and are available should DDTC or
BIS require additional information or wish to discuss our comments further:

riod.

 

As DDTC notes in the proposed rule, the Department has adopted a delayed effective date of
180 days for previous rules revising entire categories of the USML and moving items to the
CCL. DDTC has requested comments fram industry as to whether this implementation
period should be applied ta the revised Categories 1. 1, and HI.

Recommendation: Split implementation period. We wish to support the continued
delayed effective date of 180 days for those industry members whe need make changes to IT
systems, technology controls plans, and other business processes necessary to implement the
rule, However, there will be a number of domestic companies who, for example, do not
export but manulketure firearms parts and components for firearms that transition to the
EAR whe will wish to immediately implement the new rules in order to be relieved of the
financial burden of TAR registration. Therefore, we recommend that DDTC allow for a
split umplementation period to allow those companies whose entire operations transition ta
the EAR to immediately shift to those controls while allowing those companies whose
operations either remain under the ITAR or are now split between the EAR and the ITAR
adequate time to make necessary changes to their businesses. There is precedent for a split
implementation period as it was done in the Federal Register notice implementing of
revisions to USML Category XI and corrections to USML Category VII (See 79 FR
37336).

2. Transition Silencers to the CCL.

 

DDTC's proposed rule indicates that “[USML Category [] Paragraph (e} will continue to
caver silencers, mufflers, sound suppressors, and specially designed parts and components.”
The proposed rule further indicates that tts objective, after the proposed revisions, is to
capture only those articles in USML Categories I, UL, and 11, that provide the United States
with a critical military or intelligence advantage, or are inherently for military end use. The
items proposed for transition to the EAR do not meet this standard, “including many items
which are widely available in retail outlets in the United States and abroad [emphasis
added.” Firearm suppressors (silencers) do net provide a critical military or intelligence
advantage and are not inherently for military end use. Moreover, the hardware and
associated technology is widely available throughout the world. Therefore, based on the
litraus test identified in the proposed rule, firearm suppressors (silencers) should not be
listed on the USML and should be more appropriately controlled on the CCL in the EAR.

Recommendation: Remove firearm suppressors (silencers) from USML Category I(e)
and add them as a controlled item under ECCN GA501,

WASHSTATEC000088

 

 

 
 

 

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 89 of 514

Mr. Monijay

TTAR Amendment-—Categories 1, WH, and U1
duly 9, 2018

Page 3 af 3

 

3. USME Cat. 1

(a)(7) ~ Ammunition for fully automatic firearms or guns that fire superposed or
stacked projectiles.

‘The phrase “ammunition for fully automatic firearms” should be removed entirely or revised
and clarified. As drafted, this portion of the paragraph could be interpreted to capture
almost every caliber of small arms amraunition as most common cartridges are suitable for
use i semi-automatic and fully automatic firearms.

{d\(1) Projectiles that use pyrotechnic tracer materials that Incorporate any material
having peak radiance above 710 om or are incendiary, explosive, steel tipped, or
contain a core or solid projectile produced from one ora combination of the following:
tungsten, stecl, or bervilium copper alloys.

 

The use of the ward “core” should be further defined. How much of the projectile is
considered the core? What about projectiles that use a combination of lead and other
material, such as dual core or multi core rounds popular in hunting? Furthermore, what is
meant by the phrase “praduced trom?”

In addition to popular hunting rounds that contain multiple core materials, this classification
will capture a broad range of cartridges that have been exempted from the so-called “Armor
Piercing Ammunition” classification under the Gun Control Act, 18 U.S.C. 921 (ay 17 BIG),
such as 336mm (223) $8109 and M835 “green tip” ammunition, This ammunition has
been considered “sporting” for almost 30 years.

RK ow

F_A.LR. thanks the Departments of State and Commerce lor the opportunity to participate in the
regulatory revision process. We hope that our comments provide assist the government in reducing
jurisdictional ambiguities and clarifying the articles that will remain subject to the TTAR. For your
information, we also provide a copy of the comments submitted in response to the BIS proposed
rule. Should you have any questions, or require additional information as you review public
comments received, please do not hesitate to contact me at 202-387-2709 or

anger gg oR

Re uYEs

  

aes
Rey

 

CSLLEE Saba.

 

 

oo

“’ Jehanna E. Reeves
Executive Director

Enclosure: Comments to BIS Proposed Rule (RIN 0694-AP47)

 

WASHSTATEC000089

 

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 90 of 514

ATTACHMENT
COPY OF F.A.LR. COMMENT TO
BIS PROPOSED RULE (RIN 0694-AF47)

WASHSTATECO000090
 

 

  

Firearms & Ammunition import/Export Roundtable

July 8, 2018

Atus Steven Clagett

Office of Nonproliferation Controls and Treaty Compliance
Nuclear and Missile Technology Controls Division

Regulatory Policy Dpvision

Boreau of Industry and Security

U.S. Department of Commerce, Room 20993
ldth Street and Pennsylvania Avenue NW
Washington, DC 20230.

Subject: RIS 0694-—AF 47; Control of Firearms, Guns, Ammunition and Related
Articles the President Determines No Longer Warrant Control Under the
United States Munitions List (USML)

Dear Mr. Clagett:

The purpose of this letter is to provide comments to the proposed rule to amend the Expurf
ddminisiratian Regulations (2 AB) to control these tems identified to no longer warrant contro!
under United States Munitions List (SMI) Category | - Firearms, Close Assault Weapons and
Combat Shotguns; Category IL -Cruns and Armament: and Category U1 - Ammunition/Ordnance
US. Munitions List CUSML), which the Bureau of Industry and Security (B18) published in the
Federal Register on May 24, 2018 CRIN 0694-AP47; 83 PR 24166).

The FLA.LR. Trade Group (PLA.LR.”) is a nonprofit organization dedicated to protecting the
interests of the firearms and ammunition unport and export communities. FLA.LR. works with
many US. government agencies, including the Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATP), the US. Department of State, Directarste of Defense Trade Controls (DDTC),
and the Department of Corumerce, Bureau of Industry and Security (BIS) to provide solutions to the
concerns of FLALR. members. Our membership includes importers and exporters of firearms,
amraunition, and other defense and dual-use articles who rely on licenses issued by ATP, DDTC,
and BIS. Many members alse hold Type 07 or Type 10 licenses as manufacturers of firearms.
Members provide equipment to domestic law enforcement agencies and the U.S. military who
require such items to carry out ther public safety and national security missions and sel! the articles
they import to distributors for general commercial sale. A number of our members also produce
firearms and ammunition that are exported to foreign governments for their national defense,
consistent with the foreign policy of the United States,

F_A.LR, welcomes the opportunity to provide comment on the proposed revisions to the EAR to
capture those items moving from USML Categories I, 1, and {1 We applaud the continuing efforts

by BIS and DDTC to revise the USML so that its scape is limited to those defense articles that

1775 | STREET, N.W., SUITE 1150, WASHINGTON, DC 26006

 

WASHSTATECO000091
   

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 92 of 514

Mr. Clagett

REN 0694-—AF47
July 9, 2078
Page 2 of 6

 

| provide the United States with « critical military or intelligence advantage or are inherently for
military end use, and to remove these items that are widely available in retail outlets in the United
States and abroad.

Overall, the proposed revisions to the EAR and USML Categories 1, I, and HI are a positive move
to a more rational control of firearms and ammunition, and related paris, components, accessories,
and attachments. The transition of certain iterns to the contral of the EAR will serve to right-size
license requirements while still maintaining necessary oversight of exports of these items.
Additionally, by moving such items to the EAR, many domestic manufacturers who do not conduct
exports will he relieved of the significant financial burden of registering under the ITAR.

We provide the following comments for BIS consideration, and are available should BIS or DDTC
require additional information ar wish to discuss our comments further:

1. Implementation Period.

 

As noted in the proposed rule, BIS has adopted a delayed effective date of 180 days for
previous rules revising entire categories of the LISML. and moving items to the CCL. BIS
has requested comments from industry as to whether this implementation period should be
applied to the revised Categories 1, 11, and (1.

Recommendation: Split implementation period. We wish to support the continued
delayed eflective date of 180 days for those industry members who need make changes to IT
systems, technology controls plans, and other business processes necessary to implement the
rule. However, there will be a number of domestic companies who, for example, do not
engage in the business of exporting but engage in certain gunsmith activities or manufacture
firearms parts and components for firearms that transition to the EAR who will wish to
immediately implement the new rules in order to be relleved of the financial burden of [TAR
registration. Therefore, we recornmend DDTC allow for a split implementation period to
allow those companies whose entire operations transition to the EAR to immediately shift to
those controls while allowing those companies whase operations either remain under the
changes to their busmesses. There is precedent for a split implementation period as it was
done in the Federal Register notice implementing of revisions to USML Category 1 and
corrections to USML Category VUI (See 79 FR 37536},

2. Transition Firearm Suppressors (Silencers) to the OCL.

DDTC’s proposed rule indicates that “[LISML Category [I] Paragraph (e} will continue to
cover silencers, mufflers, sound suppressors, and specially designed parts and components.”
The proposed mile further indicates that its objective, after the proposed revisions, is 10
capture only those articles in USML Categories |, I], and HI that provide the United States
with a critical military or intelligence advantage, or are inherently for military end use, The
items proposed for transition to the EAR do not meet this standard, “including many items
which are widely available in retail outlets in the United States and abroad (emphasis

 

 

 

 

WASHSTATEC000092
 

 

 

 

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 93 of 514

Mr. Clagett
RIN 0694—-AP47
luby 9, 2018
Page 3 of 6

 

 

added].” Firearm suppressors (silencers) do not provide a critical military or intellig
advantage and are not inherently for military end use. Moreover, the hardware and
assaciated technalogy is widely available throughout the world. Therefore, based on the
litmus test identified in the proposed rule, firearm suppressors (silencers) should not be
listed on the LISMI. and should be more appropriately controlled on the CCL in the EAR.

Recommendation: Remove Firearm suppressors (silencers) from USML Category le}

and add them as » controlled item under ECCN GAASO1.

Lad

. Use of “Combat Shotguns”.

DDTC propases to revise USML Categary I(d) to read as follows: “*(d) Fully automatic
shotguns regardless of gauge.” This proposed revision removes the words “combat
shotguns.” While we welcome this change due to the long-standing confusion over this
undetined term, the words “combat shogun” are used tn the proposed revisions to the LAR,
specifically in the Related Controls of proposed ECCN OA502, which reads: “This entry
does not control combat shotguns [ernphasis added] and filly automatic shotguns. Those
shotguns are “subject to the ITAR.” The Related Control to ECCN OA502 does not go on to
provide a detinition for “combat shotgun.” The lack of definition and the removal of the
reference in the revised USML Category I(d) causes confusion as to what type of firearm is
being referenced.

Recommendation: Remove the reference to “combat shotguns” in ECCN 04506 and
have the Related Control to reflect the language used in the ITAR. The Related Control
would read as follows: “This entry does nat contral fully automatic shoteuns regardless of
gauge, Those shotguns are “subject to the ITAR™

4, Automated Exnort &

 

Currently. when exporting firearms, there is no requirement to enter serial numbers of
firearms to be exported into the Automated Export System (AES). However, in the BIS
proposed rule, there 1s a proposal to expand the data elements required as part ofan AES
filing for these items to include serial numbers, make, model and caliber. This requirement
is overly burdensome and will exponentially lengthen the time required for filing AES
entries. Contrary to the proposed rule, this isnot a mere “carrying over” of existing CBP
filing requirements for items transferred trom the USML te the CCL. The eited reference to
information Department of Homeland Security currently collects under OMB Control
Number 1651-0010 (CBP Form 4457, Certificate of Registration for Personal Effects Taken
Abroad) applies only te personal firearms termporarily exported. However, the proposed
rule would apply to all exports of items controlled under ECCN OAS501.a or .b and shotguns
with a barrel length less than 18 inches controlled under ECCN 0AS02. Consequently, there
isa significant change to the information being collected and to the burden hours as a result
of this proposed rule.

 

 

WASHSTATECO000093

 
 

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 94 of 514

 

 

Mr. Clagett

RIN 0694~A P47
July 9, 2018
Page 4 of 6

 

 

 

At

wll

Recommendation: Remove the expansion of data clements required as part of an AES
filing for firearms. The serial numbers, make, model and caliber of firearms exported, as
well as the reference to the export vehicle (e.g. export license, exception) will be
maintained by the exporter as part of its acquisition and disposition records required under
the Gun Control Act and ATF regulations (27 CPLR. Pt. 478, Subpart H), which are the
same records currently maintained for firearm exports subject to the ITAR, Therefore, there
is no loss of oversight or information by transitioning these lems to the EAR and thus no
need for adding data fields to AES entries. This is not required under the [TAR, and
therefore should not now be required under the EAR,

ECCN OAS]

The BIS proposed rule states in “Related Controls” that magazines with a capacity of 50
rounds or greater are “subject to the TTAR.” Hawever, the proposed USML Category [(h(1)
relerences only magazines and drums with a capacity greater than 30 rounds (emphasis
added}.

Recommendation Revise KCCN 0501 “Related Contrals” so that the capacity round
deseription is consistently with USML Cat. I(b)c).

ECCS OASOL a.
This paragraph includes a reference to “complete breech mechanisms” with no further

explanation or note to define the terms. It is unclear what would constitute a complete
breech mechanism that is distinct from other parts specifically identified in paragraph -c.

 

Recommendation Revise CCN 0A501 .d to include a definition or explanation of what
constitutes a “camplete breech mechanism,” and te ensure there is no redundancy with
any of the parts referenced in paragraph .c.

ECC OASH LY.

 

The proposed rule explains this paragraph would cover such ftems as scope mounts or
accessory rails, iron sights, sling swivels, butt plates, recoil pads, bayonets, and stocks or
grips that do not contain any fire control “‘parts”™* or “‘components.”’ The paragraph indeed
lists such items in specifically enumerated subparagraphs .y.1 -.6. Does this mean the .y
paragraph controls only those items enurterated in the following subparagraphs .1-.6, or
does the umbrella language in -y. serve to capture other parts, components, or attachments
that are not specifically enumerated in subparagraphs .y.1 - .6., and not elsewhere specified
{such as magazines for less than 16 rounds)? In other words, does the .y. parayraph itself
serve as a catch-all for “parts”, “components”, “accessories” and “attachments”?

paragraph with the phrase “including” or “as follows:” so as to clarify whether -y is
limited to the enumerated subparagraphs, or itself is a control paragraph in which

 

WASHSTATEC000094

 

 

 
 

 

 

 

 

 

 

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 95 of 514

 

 

Mr. Clagett

RES 0694-APF47
July 9, 2018
Page § ef 6

 

 

items ean be controlled. OA501.y would read as follows: “Specific “‘parts,
“components,” “accessories” and attachments’ ‘specially designed” for a commodity
subject to control in this BCCN er common to a defense article in USML Category | and not
elsewhere specified inthe USML er CCL, as follows for including}: "

 

& ECCS QAS02Z.

 

‘The proposed rule states that this ECCN would control both the shotguns currently on the
USML that are to be added to the CCL (barrel length less than 18 inches) and the shotguns
and the enumerated ‘*parts’’ and “‘components’’ currently controlled in ECCN OA984
(barrel length 18 inches or greater). However, the terms included in the ECCWN header are
separated by semicolans and there is ne clear statement that the parts and components listed
in the header are specific to shotguns. For example, because if is not clear that the
enumerated items are specific to shotguns, there could be confusion as to whether 10 round
magazines are controlled In ECCN OA502, ECCN GASO1y., or would such items fall to
EAR9O?

 

 

 

Recommendation: Revise ECCN @AS502 to specify the parts and components
enumerated in the ECCN header are SHOTGUN parts and components. We alsa
recommend defining or explaining what constitutes “complete breech mechanism” (see
comment for ECC OA501.d above).

9. ECON @A505.

The proposed rule states that ammunition parts and components would be eligible for license
exception LVS with a limit of $100 net value per shipment. This is a reduction in value
compared to the [TAR heense exemption currently available under 22 C.P_LR. §

123. 16(bK2), which is capped at $500. Ibis unclear why the transition to the EAR would
result in a reduction in the license exception value limit.

Recommendation: Revise ECCN OA505 to inercase the value limit for the LVS Hcense
exception for ammunition parts and components in paragraph .« to SSO).

10, ECON OAGO6.

The DDTC proposed rule siates that “the articles currently controlled in [Category 11]
paragraph (1), engines for self-propelled guns and howitzers in paragraph (a), will be on the
CCL in ECCN QA606." However, there are no proposed corresponding changes to ECCIN
OAGN6 in the BIS proposed rule.

Recommendation: Revise ECCN 0A606 to clearly identify that engines for self-
propelled guns and howitzers are controlled therein.

 

WASHSTATECO000095
 

 

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 96 of 514

  

Mr. Clagett

REN 0694-A P47
July 9, 2018
Page 6 of 6

 

11. § 758.10 Entry clearance requirements fer temporary imports.

The proposed rule fails to take into consideration temporary imports by nonresident aliens
who are subject to ATF regulations under 27 CPLR. § 478.1 14(d). Although the license
exception BAG references ATF’s jurisdiction with these types of imports, proposed section

758.10 is silent, except for ATF’s regulation of permanent imports (paragraph (2)).

Recommendation: Add language te 758.10(a)(2) carving out from the entry clearance
requirements for temporary imparts by nonresident aliens who temporarily impart
firearms under the provisions of 27 CPLR. § 478,.115(d).

12. & 9762.2 Records te be retained.

The proposed rule indicates that BIS wishes to make changes to EAR recordkeeping
requirements for firearms being moved to the CCL. Specifically, BIS proposes to “add a
new paragraph (a}(11) to specify the following information must be kept as an EAR record:
Serial number, make. model, and caliber for any firearm controlled in ECCN OA501.a and
for shotguns with barrel length less than 18 inches controlled in OASO2.” This additional

recordkeeping requirement is unnecessary as it is duplicative af the information that is

required to be retained ina company’s ATF bound books pursuant to the Gun Control Act

and ATF regulations. In other words, the information that BIS seeks to retain is already
being maintained by cormpanies under ATF rules and regulations.

 

Recommendation: Remove the proposal to add paragraph (a)(11).

eek ke

FLALR. thanks the Departments of State and Commerce tor the opportunity to participate in the
regulatory revision process, We hope that our comments assist the government in reducing
jurisdictional ambiguities and clarifying the articles that will remain subject to the TAR. For your
information, we also provide a copy of the comments submitted in response to the DDTC proposed
rule. Should you have any questions, or require additional information as vou review public
comments received, please do not hesitate to contact me at 202-587-2709 or

eS ib SLED OP

    

Johanna E. Reeves
Executive Director

Enclosure: Comments to DD TC Proposed Rule (RIN 1400-AE30)

 

WASHSTATECO000096
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 97 of 514

 

July 9, 2018

SUBMITTED VIA FEDERAL E-RULEMAKING PORTAL

Director of Defense Trade Controls
U.S. Department of State
DDTCPublcCommenta@state gov

AND

Regulatory Policy Division,

Bureau of Industry and Security,

U.S. Department of Commerce, Room 20998
14th Street and Pennsylvania Avenue NW
Washington, DC 20230

RE: Docket Nos. DOS-2017-0046, BIS-2017-0004

ITAR Amendment -- Categories |, Il, and JH and Control of Firearms, Guns, Ammunition and Related
Articles the President Determines No Longer Warrant Control under the United States Munitions
List (USML)

This comment is submitted on behalf of Giffords and Giffords Law Center (“Giffords”) in response to the
Proposed Rules published by the Departments of State and Commerce on May 24, 2018 regarding the
classification and administration of exports of certain firearms and ammunition. The Proposed Rules are
complex and would represent a dramatic change in the regulatory structure governing firearm exports. We
are concerned that the Proposed Rules may not adequately address our national security, foreign policy,
international crime, or terrorism threats. In sum, we are concerned about potential loss of life. We also
believe the Proposed Rules do not adequately address the need for transparency so Congress and the
public may understand the impact of these Rules on potential weapons exports.

Giffords is committed to advancing common-sense change that makes communities safer from gun
violence. Operating out of offices in San Francisco, New York, and Washington, DC, our staff partners with
lawmakers and advocates at the federal, state, and local levels to craft and enact lifesaving gun safety
laws, participate in critical gun-violence-prevention litigation, and educate the public on the proven
solutions that reduce gun violence.

1 gifordsiawcenterorg

WASHSTATEC000097
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 98 of 514

 

THE PROPOSED RULES APPEAR DRIVEN BY THE INTERESTS OF THE GUN INDUSTRY

Even the National Rifle Association (NRA) admits that the Proposed Rules were drafted with “the goal of
increasing U.S. manufacturers’ and businesses’ worldwide competitiveness.” These Rules are “designed to
enhance the competitiveness of American companies in the firearms and ammunition sectors,” allowing
firearms and ammunition “to be subject to a more business-friendly regulatory climate.”!

We are concerned that the Proposed Rules elevate the desire of American gun manufacturers to compete
with international arms dealers over the danger that exported firearms will contribute to international gun
crime and violence. The United States must not prioritize gun industry profits over human lives.

THE PROPOSED RULES WILL DRAMATICALLY CHANGE THE LAW, RISKING NEW LOOPHOLES

We are concerned that the Proposed Rules, by shifting firearms and ammunition from the United States
Munitions List (USML) to the Commerce Control List (CCL), would weaken oversight over exports of these
items. As even the NRA has acknowledged, “items on the USML controlled under ITAR are generally treated
more strictly,” whereas regulation under the CCL “is more flexible.” The NRA has aiso admitted that license
applications for items on the USML are subject to “more stringent vetting” than items on the CCL.’

The Departments of State and Commerce, in drafting the Proposed Rules, have made some efforts to
ensure that exports of firearms and ammunition will still be subject to oversight. But the dramatic nature of
the proposed changes, and the complexity of the Proposed Rules raise serious concerns about hidden
loopholes. Some areas of potential concern include:

e Congressional notification and the methods for Congress to disapprove of proposed firearm exparts;

e The extent to which the Commerce Department monitors the end-users of its products; and the extent to which
Congress and the public have access to information about the results of this monitoring:

e The online posting of designs for the production of firearms, and their use in the 3D printing of untraceable
firearms;

e Firearms training provided to foreign security forces;

e The reporting of political cantributions by gun exporters and related entities;

e The Commerce Department’s bandwidth to properly oversee these exports; and

e The regulation of brokers who act as middlemen in firearms transactions, and the threat that firearms will be
diverted by these middlemen to violent ends.

 

‘National Rifle Association, Trump Administration’s Proposed Rulemakings a Win-Win for America’s Firearms Industry, National

Security, hitps: farticles/2@ Ch BO808 /inunn-adminiatration-s-proscsed-rulamakings-a-win-win-for-amarinas-
frearms-inidiass: ‘

* thid,

  

 

2 gifordsiaweenter.org

WASHSTATEC000098
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 99 of 514

 

According to the State Department's Proposed Rules, “The Department of Commerce estimates that
4,000 of the 10,000 licenses that were required by the [State] Department will be eligible for license
exceptions or otherwise not require a separate license under the EAR.” This statement seems to directly
contradict the statement in the Commerce Department’s Proposed Rules that “BIS would require licenses
to export, or reexport to any country a firearm or other weapon currently on the USML that would be added
to the CCL by the proposed rule.” The Commerce Department later clarifies, “The other 4,000 applicants
may use license exceptions under the EAR or the “no license required” designation, so these applicants
would not be required to submit license applications under the EAR.” While we recognize that other forms
of oversight may be available, this dramatic difference in the number of licenses raises our concern.

We are also particularly concerned that these changes will result in an increase in the number of
untraceable firearms in circulation. As 3D printing technology becomes more widely available, the
likelihood that it may be used to construct operable firearms that are exempt from serialization
requirements increases. Under current law, the proliferation of 3D printed firearms is held in check by the
Fifth Circuit's decision in Defense Distributed v. U.S, Dep’t of State,? which upheld the State Department’s
decision that the posting of online data for the 3D printing of firearms fell within the USML. The Proposed
Rules would throw that determination into question.

inadequate gun safety jaws cost human lives. When gun purchasers are not properly vetted and laws
against gun trafficking are not properly enforced, guns often fail into the wrong hands and are used to
perpetrate horrendous crimes and violence. The U.S, experiences this loss of life on a daily basis, with over
90 people killed each day. We do not wish to see a similar effect on an international level from the
weakening of our laws regarding gun exports.

THIS CHANGE LACKS SUFFICIENT CONGRESSIONAL NOTIFICATION REQUIREMENTS

We have not seen anything in the Proposed Rules that would continue Congressional notification
requirements for any of the Category | firearms that are being moved to the CCL. There are several types of
sales controlled under the Arms Export Control Act that require Congressional notification. Under current
law, a certification must be provided to Congress prior to the granting of any license or other approval for
transactions involving the export of a firearm controlled under Category | of the USML in an amount of $1
million or more.* Congress then has the ability to enact a joint resolution prohibiting the export, which
would prevent the State Department from licensing the sale. Congress generally is given 15 days or 30 days
to review the transaction before a license can be granted, depending on the items being exported and the

 

3 938 F.3d 451 (5th Cir. 2016).
"See 22 U.S.C. § 2776, 22 C.F.R. 123.15(a) (3).

3 gifordsiawcenter.org

WASHSTATECO000099
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 100 of 514

 

country to which it is being exported. While there are Congressional notification requirements for certain
products that are controlled under the CCL, it seems that such notification requirements would not be as
broad that as under the USML.

Congress should continue to receive advance notification of transactions involving firearms and to have
the opportunity to prohibit these exports when appropriate. The Proposed Rules should be strengthened to
protect Congress’s authority in this area.

THE CHANGE MAY RESULT IN LESS TRANSPARENT END-USE MONITORING

We are concerned about a possible reduction in the monitoring of the end-users of exported firearms and
publicly available information about this monitoring. The State Department currently monitors the end-
users of firearm exports through its Blue Lantern program. Public reporting of Blue Lantern information is
mandatory® and there are readily available statistics about the results. While the Commerce Department
also conducts end use monitoring, there does not appear to be as fulsome a public reporting requirement
for these end use checks as under the Blue Lantern program.

The Proposed Rules do not discuss end use monitoring of the items being moved to the CCL. It is
reasonable to assume that these items will fall under the general Bureau of Industry and Security end use
check program. This end use check program is not as well-publicized or as formal as the Blue Lantern
program, and only a very small percentage of exported items are reviewed. If the Proposed Rules move
forward, this program must be strengthened to address the need to monitor the end-users of exported
firearms and provide the public with information about the results.

THIS CHANGE IGNORES THE MILITARY NATURE OF MANY FIREARMS

The Proposed Rules are based on an assumption that automatic firearms are designed for and used by the
military, and semiautomatic firearms are not “inherently military.” This is inaccurate. Consequently, we
question the President’s determination that semiautomatic firearms and ammunition ne longer warrant
control under the USML.

in fact, members of the U.S. armed forces routinely use firearms in semiautomatic mode in combat
conditions, and the designs of many semiautomatic firearms are inherently military. Assault rifles like the
AR-15 were originally designed for military use. Earlier models included a selective fire option that allowed
service members to switch easily between automatic and semiautomatic modes. The military included the
option to fire in semiautomatic mode because military combat sometimes requires use of a firearm in

 

5 22 U.S.C.8§ 2785, 2394, 2394-1a

4 gifordsiawcenter.org

WASHSTATECO000100
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 101 of 514

 

semiautomatic mode. Shooting in semiautomatic mode is more accurate and hence more lethal.° In fact,
some members of the military use the semiautomatic mode exclusively.

The fact that some gun enthusiasts “enjoy” shooting these weapons and have labeled this activity “modern
sport shooting” or “tactical shooting” does not change the design or purpose of these firearms or the
danger they pose in civilian hands, The horrendous rise in mass shootings our country has suffered and the
frequency with which these firearms are used in these shootings testify to this danger.

Military-style semiautomatic firearms were used to perpetrate the tragedies that occurred in an
elementary school in Newtown, Connecticut, at a music festival in Las Vegas, Nevada, at a workplace in San
Bernardino, California, in a movie theatre in Aurora, Colorado, and at a high school in Parkiand, Florida,
among others, Because of the dangerous nature of these weapons, D.C. and seven states, including the
populous states of California and New York, ban them.’ Because of the military nature and serious lethality
of these weapons; they belong on the USML.

THERE ARE ALTERNATIVES TO THE PROPOSED RULES THAT HAVE NOT BEEN EXPLORED

The real concern that seems to be driving this significant change in the way the U.S. government regulates
firearms exports is that firearms and ammunition manufacturers are currently required to register with the
State Department and pay a registration fee. According to the NRA, “Any business that manufactures an
item on the USML, or even just a part or component of such an item, also has to register with the State
Department and pay an annual fee, which is currently set at $2,250, This registration is required even if the
manufacturer has no intent to ever export the items. ... Manufacturers of items on the CCL, or their parts or
components, do not have to pay an annual registration fee to the Commerce Department.”®

The registration fee appears to be the NRA’s primary concern with the current system for regulating the
export of firearms and ammunition. The simple solution to this problem might be to waive the fee for
manufacturers who do not, in reality, export these items, Waiving the fee would relieve industry of this
“burden” without undoing the important policy choices made by the State Department in the regulation of
these exports or requiring the Commerce Department to “reinvent the wheel” with respect to these
regulations. While we would not necessarily support this proposal (it might shift the costs of manufacturer

 

5with AR-15s, Mass Shooters Attack With the Riffe Firepower Typically Used by infantry Troops, NY Times, Feb. 28, 2018,
Akins: / wore oytimes com/intaractive/2O18/02/28/us/ar-1h- rif e-iass shootings afeal,
T See Giffords Law Center to Prevent Gun Violence, Assault Weapons at bitr://laweenter¢

ateas/hardware-ammurution/essault-waarons/,

 

 

fords. ora/gun-laws/poliry-

5 National Rifle Association, supra.

&  agiffordsiawcenterorg

WASHSTATECO000101
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 102 of 514

 

registration to the taxpayers), we urge the Administration to carefully and thoroughly consider other

alternatives to the Proposed Rules.

Sincerely, —— coe.

Lindsay Nichols
Giffords Federal Policy Director

6 giffordsiawcenterorg

WASHSTATECO000102

ABOUT GIFFORDS LAW CENTER

For nearly 25 years, the legal experts at Giffards Law Center to
Prevent Gun Violence have been fighting for a safer America by
researching, drafting, and defending the laws, pclicies, and programs
proven to save lives from gun violence.
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 103 of 514

 

As of: July 10, 2018
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 10, 2018
Tracking No. 1k2-9461-2fw6
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories I, I,
and II

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, II, and III

Document: DOS-2017-0046-3038
Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Lindsay-Poland
Address: United States,
Email: johnlindsaypoland@gmail.com

 

General Comment

Comment on Proposed Rules on Categories i-1i-111 by Depts. of State and Commerce
John Lindsay-Poland, Global Exchange

The below comment on the proposed rules by the Departments of State and Commerce supplements the
comments submitted by the American Bar Association/Security Assistance Monitor and by Amnesty
International USA, which we support. Please see the attached version for complete comment, sources, and notes.

The State Department proposed rule states that those weapons that would stay on the USML are inherently for
military end use, adding that the items to be removed from the USML do not meet this standard, including many
items which are widely available in retail outlets in the United States and abroad. One State Department official
reportedly said: We kind of refer to it as the Walmart rule. If its like something you can buy at a Walmart, why
should we have control?

The Commerce Departments description of criteria for items to be moved off of the USML concludes: Thus, the
scope of the items described in this proposed rule is essentially commercial items widely available in retail
outlets and less sensitive military items. (p. 4) It adds that: There is a significant worldwide market for firearms
in connection with civil and recreational activities such as hunting, marksmanship, competitive shooting, and
other non-military activities. However, the examples given here are not from prospective importing nations, but
from the United States: Because of the popularity of shooting sports in the United States, for example, many
large chain retailers carry a wide inventory of the firearms described in the new ECCNs for sale to the general
public. Firearms available through U.S. retail outlets include rim fire rifles, pistols, modern sporting rifles,
shotguns, and large caliber bolt action rifles, as well as their parts, components, accessories and attachments.

Retail availability in the U.S. should not be a criterion, since this is not the market to which exports treated by the

DOS-2017-0046-3038 html{7/20/2018 6:14:56 PM]
WASHSTATECO000103
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 104 of 514
proposed rule will be directed. Moreover, the U.S. retail firearms market is qualitatively and quantitatively
different from nearly every market in the world: with 4.4% of the worlds population, the U.S. comprises more
than 45% of the worlds firearms in civilian possession.

In addition, the statement neglects another significant portion of the worldwide market for firearms: criminal
organizations, illegal armed groups, and armed security forces that commit human rights violations.

In many countries, retail availability of all firearms is substantially limited. In Mexico, for example, there is only
one retail outlet in the entire country for the legal purchase of any kind of firearm. In the vast majority countries,
there is a presumption against civilians owning firearms unless certain conditions and requirements are met. (S.
Parker, Small Arms Survey, 2011)

Many nations either do not permit or highly restrict civilian use of some or all types of semi-automatic firearms
and high-capacity magazines proposed for removal from the USML, and so cannot be said to have any retail
availability of these prohibited firearms. Within the United States, semi-automatic rifles and high-capacity
magazines are prohibited for retail sale in six states and the District of Columbia. Certain types of handguns and
certain calibers of firearms that are included in Category I are also prohibited and not available for retail
purchase in some countries.

That purchase and possession of certain types firearms and ammunition are permitted under national legislation
does not necessarily indicate that these items are either widely available or feasible for most people to obtain.
Many countries deeply restrict retail availability of all firearms through licensing requirements, which are often
extensive and time-consuming.

States impose limitations on the retail availability, types of firearms that may be legally purchased, and licensing
process for parties seeking to purchase a firearm because they recognize that guns are not like ordinary
commercial items that can be purchased at a store. In many countries, legal markets for firearms blend with
illegal markets in vast grey areas of stolen and diverted weapons. The potential and actual negative consequences
of the ill use of such firearms are devastating. A coherent, ethical, and politically strategic approach to firearm
exports would increase controls to help reduce violent harm by both state and non-state actors that will more
easily acquire them under the proposed rules.

The proposed rules do not articulate any requirement for a review by State Department experts on human rights
and criminal organizations. If that is the proposers intent, the rule should state it clearly, and spell out the scope
of license applications subject to such review, concurrences required, specifying from which bureaus and
agencies, and the competencies of experts who shall conduct reviews.

 

Attachments

GlobalExchange comment 9july2018

DOS-2017-0046-3038 html{7/20/2018 6:14:56 PM]
WASHSTATECO000104
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 105 of 514

Comment on Proposed Rules on Categories 1-ii-iii by Depts. of State and Commerce
John Lindsay-Poland, Global Exchange

The below comment on the proposed rules by the Departments of State and Commerce
supplements the comments submitted by the American Bar Association/Security
Assistance Monitor and by Amnesty International USA, which we support. This
comment focuses on the proposed criterion of wide retail availability for firearms and
munitions proposed for transfer from the USML to the Commerce Department, and
includes brief comments about inter-agency review and about risks of criminal use.

The State Department proposed rule states that those weapons that would stay on the
USML “are inherently for military end use,” adding that the items to be removed from
the USML “do not meet this standard, including many items which are widely available
in retail outlets in the United States and abroad.” (p. 5) One State Department official was
quoted in a press report about the proposed rule: “We kind of refer to it as the Walmart
tule. If it’s like something you can buy at a Walmart, why should we have control?”

The Commerce Department’s description of criteria for items to be moved off of the
USML concludes: “Thus, the scope of the items described in this proposed rule is
essentially commercial items widely available in retail outlets and less sensitive military
items.” (p. 4) It adds that: “There is a significant worldwide market for firearms in
connection with civil and recreational activities such as hunting, marksmanship,
competitive shooting, and other non-military activities.” (pp. 6-7) However, the examples
given here are not from prospective importing nations, but from the United States:
“Because of the popularity of shooting sports in the United States, for example,
many large chain retailers carry a wide inventory of the firearms described in the
new ECCNs for sale to the general public. Firearms available through U.S. retail
outlets include rim fire rifles, pistols, modern sporting rifles, shotguns, and large
caliber bolt action rifles, as well as their ‘parts,’ ‘components,’ ‘accessories’ and
‘attachments.’” (p. 7)

market to which exports treated by the proposed rule will be directed. Moreover, the U.S.
retail firearms market is qualitatively and quantitatively different from nearly every
market in the world: the United States, with 4.4% of the world’s population,’ comprises
more than 45% of the world’s firearms in civilian possession.

 

In addition, the statement neglects another significant portion of the “worldwide market
for firearms”: criminal organizations, illegal armed groups, and armed security forces that
commit human rights violations.

In many countries, the retail availability of all firearms is substantially limited. In Mexico
for example, there is only one retail outlet in the entire country for the legal purchase of
any kind of firearm." In China, firearm purchases are banned for most people, and private
gun ownership is almost unheard of.” In the vast majority countries, according to one of
the few studies of firearms regulations, “there is a presumption against civilians owning

2

WASHSTATEC000105
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 106 of 514

. cue : 996
firearms unless certain conditions and requirements are met.”

Belize, Colombia, Israel, Japan, Kenya, Turkey, and United Kingdom do not permit any
civilian use of some or all types of semi-automatic firearms proposed for removal from
the USML, and so cannot be said to have any retail availability of these prohibited
firearms.’ Other nations, includin g Australia, Canada, Croatia, India, Lithuania, New
Zealand, South Africa, Switzerland apply special restrictions to civilian possession of
semi-automatic firearms, such as proof that they are needed for self-defense, and so it
cannot be said that these firearms are “widely available in retail outlets” there. We
emphasize that these examples are from only a selected sample of 28 countries; a full
accounting of countries where there is only limited or any retail availability of semi-
automatic firearms would certainly show many more.* Brazil also prohibits “assault
weapons” for civilian purchase, while Chile and Colombia prohibit civilian possession of
semi-automatic weapons entirely.”

Moreover, within the United States, semi-automatic rifles and high-capacity magazines
such as those proposed to be removed from the USML are prohibited for retail sale in six
states and the District of Columbia.

Magazines with a capacity of more than 10 rounds are not permitted for civilians in
Australia.'° Brazil, France, Romania, Slovenia, Spain, and Turkey do not permit purchase
by ordinary civilians of high-capacity magazines.'| DDTC policy has reportedly excluded
export of high-capacity magazines except to military and law enforcement end users,”
but nothing in the proposed rule indicates that the Department of Commerce would enact
such a policy.

Certain types of handguns and certain calibers of firearms that are included in Category I
are also prohibited and not available for retail purchase in some countries. In the
Dominican Republic, for example, “certain firearms are considered “war weapons’ and
can only be used by government forces, including .45 calibre pistols [and] rifles,”
according a Small Arms Survey study,'* while Spain prohibits civilian purchase of
firearms with a caliber of 20 mm or higher, which are considered to be “designed for war
use.”'* More types — in some cases all types - of handguns are prohibited for civilian
purchase in Belize, Canada, Colombia, Japan, Kazakhstan, the Russian Federation, the
United Kingdom, and Venezuela.’

That purchase and possession of certain types firearms and ammunition are permitted
under national legislation does not necessarily indicate that these items are either widely
available or feasible for most people to obtain. In addition to prohibitions or restrictions
on retail availability of types of firearms, many countries deeply restrict retail availability
of all firearms through licensing requirements, which are often extensive and time-
consuming. In India, for example, obtaining a license to acquire a firearm requires the
applicant to demonstrate training in use of a gun, and often takes years.'° Japan requires
gun buyers to go through 12 processes before purchasing any type of firearm.'’

States impose limitations on the retail availability, types of firearms that may be legally

WASHSTATEC000106
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 107 of 514

purchased, and licensing process for parties seeking to purchase a firearm because they
recognize that guns are not like ordinary commercial items that can be purchased at a
store. In many countries, legal markets for firearms blend with illegal markets in vast
grey areas of stolen and diverted weapons, and of private security companies. The
potential and actual negative consequences of the ill use of such firearms are
devastating.'* A coherent, ethical, and politically strategic approach to firearm exports

 

that will more easily acquire them under the proposed rules.

Processes for gun exports reflect substantive priorities and as such are integral to policy.
The National Sports Shooting Foundation (NSSF) claims that under the proposed rule,
“Applications would go through the same interagency review process, including by the
Defense Department and the State Department’s human rights and other experts.”
However, the proposed rules do not articulate any requirement for such a review by State
Department experts on human rights and criminal organizations. If that is the proposers’
intent, the rule should state it clearly, and spell out the scope of license applications
subject to such review, concurrences required, specifying from which bureaus and
agencies, and the competencies of experts who shall conduct reviews.

 

 

 

 

 

' David Sherfinski, “Trump officials to roll back rules on some gun exports,” The Washington Times, May
1, 2018, https://m.washingtontimes.com/news/2018/may/1/trump-officials-to-roll-back-rules-on-some-gun-
exp/. It should also be noted that Walmart does not operate in more than 100 nations (see:
hitps://corporate.walmart.com/our-story/our-locations and that in the United States Walmart does not sell
semi-automatic assault rifles, high capacity magazines, or even (except in Alaska) handguns. See:
https://news.walmart.com/2018/02/28/walmart-statement-on-firearms-policy.

* hitps://www.census. gov/popclock/

* Aaron Karp, Estimating Global Civilian-Held Firearms Numbers, Small Arms Survey, June 2018, at:
http://www.smallarmssurvey.org/fileadmin/docs/T-Briefing-Papers/SAS-BP-Crvilian-Firearms-
Numbers.pdf

"Kate Linthicum, “There is only one gun store in all of Mexico. So why is gun violence soaring?” The Los
Angeles Times, May 24, 2018, https://www.latimes.com/world/la-fg-mexico-guns-20180524-story html.

> Ben Blanchard, “Difficult to buy a gun in China, but not explosives,” Reuters, October 2, 2015, at:
https://www.reuters.com/article/uk-china-security-idUSKCNORV5QV20151002.

° Sarah Parker, “Balancing Act: Regulation of Civilian Firearm Possession,” chapter 9 in States of Security:
Small Arms Survey 2011, Small Arms Survey, Geneva, p. 6, at:
http://www.smallarmssurvey.org/fileadmin/docs/A-Y earbook/201 1/en/Small-Arms-Survey-201 1 -Chapter-
09-EN. pdf.

’ Parker, pp. 9-13; Law Library of Congress, Firearms-Control Legislation and Policy, 2013, at:
http://www.loc.gov/law/help/firearms-control/firearms-control_pdf.

* Parker, pp. 2, 9-13.

° Lisandra Paraguassu, Ricardo Brito, “U.S. biggest source of illegal foreign guns in Brazil — report,”
Reuters, January 10, 2018, https://af.reuters.com/article/worldNews/idAFKBN1EZ2M3.

David Gacs, Rachel Glickhouse, and Carin Zissis, “Gun Laws in Latin America's Six Largest Economies,”
Americas Society, January 11, 2013, https:/Awww.as-coa.org/articles/explainer-gun-laws-latin-americas-
six-largest-economies.

'° Law Library of Congress, p. 20.

1 “Overview of gun laws by nation,” at: https://en.wikipedia.org/wiki/Overview_of_gun_laws_by_nation.
France: https://www.service-public. fr/particuliers/vosdroits/F2242. Romania:
http:/Avwww.gandul.info/reportaj/exclusiv-20-000-de-romani-s-au-inarmat-in-201 |-fostul-sef-de-la-arme-
din-politie-sti-cat-e-valabil-avizul-psihologic-pana-iesi-pe-usa-cabinetului-93 75494,

 

 

 

 

 

 

WASHSTATECO000107
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 108 of 514

 

" Clif Burns, “High Capacity Magazines Exported from U.S. to Norway Shooter,” ExportLaw Blog, July
28, 2011, at: https://www.exportlawblog.com/archives/3315.

'S Parker, p. 8.

“ Law Library of Congress, p. 219.

S Parker, pp. 9-13; Gacs, Glickhouse and Zissis.

"© Rama Lakshmi, “tndia already had some of the world’s strictest gun laws. Now it’s tightened them,”
Washington Post, August 1, 2016, https://www-.washingtonpost.com/world/asia_pacific/india-had-the-one-
of-the-strictest-gun-laws-in-the-world-it-just-got-tighter/2016/08/0 1/affd9422-5 1da-11e6-b652-
31S5aeSd4d4dd_story.html?utm_term=.f69ad52bffte.

"1. Take a firearm class and pass a written exam, which is held up to three times a year. 2. Get a doctor’s
note saying you are mentally fit and do not have a history of drug abuse. 3. Apply for a permit to take firing
training, which may take up to a month. 4. Describe in a police interview why you need a gun. 5. Pass a
review of your criminal history, gun possession record, employment, involvement with organized crime
groups, personal debt and relationships with friends, family and neighbors. 6. Apply for a gunpowder
permit. 7. Take a one-day training class and pass a firing test. 8.Obtain a certificate from a gun dealer
describing the gun you want. 9. If you want a gun for hunting, apply for a hunting license. 10. Buy a gun
safe and an ammunition locker that meet safety regulations. 11. Allow the police to inspect your gun
storage. 12. Pass an additional background review. Audrey Carlsen and Sahil Chinoy, “How to Buy a Gun
in 15 Countries,” The New York Times, March 2, 2018,
https://www.nytimes.com/interactive/2018/03/02/world/nternational-gun-laws.html.

'§ Brazil provides an important example. See Rogert Muggah, “Where do Rio de Janeiro’s crime guns come
from?” openDemocracy, August 8, 2016, https:/Avww.opendemocracy.net/democraciaabierta/robert-
muggah/where-do-rio-de-janeiros-crime-guns-come-from.

'? Larry Keane, “Why export control reform makes security and business sense,” National Shooting Sports
Foundation, July 6 2018, https://www.nssf.org/why-export-control-reform-makes-security-and-business-
sense/.

WASHSTATECO000108
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 109 of 514

        

oth.

rit trade advise

 

dot WS le

10 July 2018
Via Email

Mr. Robert Monjay

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
U.S. Department of State

2401 E Street, NW

SA-1, 12" Floor

Washington, DC 20037

Email: DDTCPubhcCommoents(@state. gov

 

Reference: RIN 1400—-AE30

Subject: International Traffic in Arms Regulations: U.S. Munitions List Categories I, II,
and IT

Dear Mr. Monyay:

Goforth Trade Advisors LLC (GTA) respectfully submits the following comments on various
proposed revisions to the International Traffic in Arms Regulations (ITAR) in response to the
International Traffic in Arms Regulations: U.S. Munitions List Categories [, II, and III, 83 Fed.
Reg. 101 (May 24, 2018). We greatly appreciate the Directorate of Defense Trade Controls’
(DDTC) efforts in continuing to move forward with the changes envisioned by Export Control
Reform. Based upon our previous government service and recent experience in assisting industry
with the implementation of Export Control Reform, we would like to draw the attention of DDTC
to certain issues and concerns with the proposed revisions to the ITAR.

Please see our detailed comments below.
ITAR § 123.15(a)(3) — The proposed revision expands current Congressional threshold

One commenting party expressed concern that the proposed revisions to ITAR §
123.15(a)(3) expands the scope of Congressional notification for USML Category
I articles by including paragraphs (e) and (g) in the proposed revised language. The
commenting party recommended the revised language read “Category I paragraphs
(a) through (d).”

The current language of ITAR §123.15(a)(3) requires Congressional notification of firearms in the
amount of $1,000,000 without the designation of specific USML paragraphs. This has not been an

228 8. Washington Street « Suite 330 ° Alexandria, Virginia « 22314
Phone: +1-703-722-8116 * Fax: +1-703-982-7711

Bmatl: infauvieoflorthandexpart.com * Website: www goforthandexporl cam

WASHSTATEC000109
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 110 of 514

issue since the current USML I(j)((1) provides a definition of firearm which limits such
notification to articles controlled in USML I(a) through (d). The proposed Note 2 to Category I
provides a new definition for firearm that maintains the intent of the current definition. In using
either definition, the inclusion of articles controlled in paragraphs (e) and (g) in ITAR
§123.15(a)(3) expands the current scope of Congressional notification which only applies to
firearms.

This change was addressed in the preamble to the proposed rule. If expansion was intended and
this section remains unchanged, GTA recommends providing an explanation in the preamble to
the final rule.

To address these concerns, GTA recommends revising the proposed language as follows:

“(3) A license for export of defense articles controlled under Category I
paragraphs (a) through (da) of the United States Munitions List, § 121.1 of this
subchapter, in an amount of $1,000,000 or more.”

ITAR §123.18 — The removal of this exemption requires a conforming change to ITAR
§123.16(b)(7)

One commenting party noted that the removal of the exemption at ITAR $123.18
requires a conforming change at ITAR §123.16(b)(7). The commenting party
recommended placing ITAR §123.16(b)(7) in Reserve as the referenced exemption
— ITAR §123.18 — has been removed and placed in reserve.

The language at ITAR §123.16(b)(7) points to the exemption at ITAR §123.18 for firearms for
personal use of members of the U.S. Armed Forces and civilian employees. This proposed rule
removes that exemption and places the section in reserve.

To address these concerns, GTA recommends placing ITAR §123.16(b)(7) in Reserve.
Other Areas for Considerations for Final Rule

GTA commends DDTC on the comprehensive review of the ITAR to identify conforming changes
resulting from the proposed revisions to these USML categories. To further assist DDTC, GTA
provides two additional sections of the ITAR which may require revision.

The first section is Supplement 1 to Part 126. The language in Supplement | refers to the current
control language for USML Categories I, II and III, and several of these paragraphs have been
revised or placed in Reserve due to transition the jurisdiction of the Export Administration
Regulations (EAR). GTA suggests reviewing revising the language therein.

The other section is the technical data exemption at ITAR §125.4(b)(6). The current language
refers to “... firearms not in excess of caliber .50 and ammunition for such weapons...” This section
may not require revision however, GTA suggests a review is needed to ensure consistency with
language in other areas of the ITAR.

WASHSTATECO000110
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 111 of 514

Thank you for the opportunity to present GTA’s views concerning the proposed revisions to the
ITAR.

If you have any questions concerning this submission, please contact the undersigned at (703)
722-8116 ext 101 or by e-mail at candacecPeoforthandesport.com.

Sincerely,

a ert fhe i fe we
dg

Candace M. J. Goforth

Managing Director

 

WASHSTATECO000111
7/20/2018 Case 2:20-cv-00111-RAJ Documentcb06+7ooFekeabOO123/20 Page 112 of 514

 

As of: July 10, 2018
Received: June 25, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 09, 2018
Category: NA

Tracking No. 1k2-93x1-f0mz
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
I, U, and Ill

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, II, and III

Document: DOS-2017-0046-0340
Comment on DOS-2017-0046-0001

 

Submitter Information

Name: j dubya

 

General Comment

The Firearms Commerce in the United States Annual Statistical Update 2017 by The United States
Department of Justice BATFE shows 1,360,023 suppressors owned by American civilians.

I own and use suppressors. I applaud anyone shooting next to me willing to navigate the red tape of
suppressor ownership. A close family member that has lost his hearing from hunting since he was 5 could
still be living without hearing aids if more of us sportsman had a muffler on the front of our barrels. NO
33 YEAR OLD SHOULD HAVE HEARING AIDS!

Suppressors are common and simple accessories to American gun owners and the fact that suppressor are
NOT planned on being removed from the ITAR list is UNACCEPTABLE! No small business should be
forced to pay ITAR fees just because that business manufactured one suppressor in a year.

Maybe businesses that want to sell their suppressors internationally should pay ITAR fees.

Maybe every income tax paying individual should pay for these ITAR fees...Every income tax paying
individual is being protected from the International Traffic in Arms Regulations (ITAR). Americans are
not required to pay extra for police protection just because that American requires more protection from
the Police. Firefighters do not collect more taxes from an individual whose house burns down versus
someone that needs their cat taken out of a tree. The firearms industry should not be required to pay for
the protection of every American citizen; that protection is a burden that every American Citizen should
be required to pay.

The bottom line is this:

-IF ITAR taxes are being used to keep citizens safe then we need to have citizens foot the bill.

file://S:/RMANTAR%20Rules/Cat%201/Public%20Comments/F DMS/DOS-201 7-0046-Rule-Proposed-1-DOS-201 7-0046-0001-Posted-Documents-07_.... 1/2

WASHSTATECO000112
7/20/2018 Case 2:20-cv-00111-RAJ Documentcb06+7oofeheabOO123/20 Page 113 of 514

BUT

-IF ITAR taxes are in place to deter small business owners operating withing the firearms industry then
ITAR needs to be removed from the laws of this country.

file://S:/RMANTAR%20Rules/Cat%201/Public%20Comments/F DMS/DOS-201 7-0046-Rule-Proposed-1-DOS-201 7-0046-0001-Posted-Documents-07_... 2/2

WASHSTATEC000113
7/20/2018 Case 2:20-cv-00111-RAJ Documentcko6170cflemh0@123/20 Page 114 of 514

 

As of: July 10, 2018
Received: July 09, 2018

PUBLIC SUBMISSION Posted: July 10, 2018
Tracking No. 1k2-946n-qha4

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
I, U, and Ill

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, II, and II

Document: DOS-2017-0046-3114
Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jack Cook
Address:

46 Nexsen Road
Kingstree, SC, 29556
Email: jscookjr@icloud.com

Phone: 8433822209

 

General Comment

As the owner of a small gunsmithing operation in rural SC I urge you to transfer control of small firearms
and ammunition from the State Department to the Commerce Department. It is imperative to my business
that we roll-back the horrible rules that you updated in July, 2016. Effective 22 July 2016, gunsmiths
suddenly found themselves subject to the regulatory authority of the Arms Export Control Act (AECA) as
administered by the State Departments Directorate of Defense Trade Controls (DDTC). Regulators
suddenly determined that traditionally routine gun repair and enhancement services now constitute
firearms "manufacturing" and mandatory registration of my small, home-based business under
International Traffic in Arms Regulations (ITAR). Tis ITAR directive advises gunsmiths to stop what they
are doing and pay up or face fines and prison! (Violations under the ITAR can bring civil penalties of
$500,000 per violation and criminal penalties of up to $1 million per violation along with up to 20 years
in prison).

These rules are terribly confusing. | submitted some very direct questions to you and have never received
a reply. I developed a list of typical customer service requests that raise concern with respect to ITAR
registration. Specifically, I requested your determination on these examples:

1) Drilling, threading and installing sling swivels on rifle forend (and buttstock) for sling and/or bipod
(requires drill press and screw threading)

2) Fabricating replacement parts - such as firing pins for rifles and pistols (requires lathe turning, milling,
grinding, and polishing)

3) Installation of Cominolli safety special option on Glock pistols (requires cutting of frame slot with

file://S:/RMANTAR%20Rules/Cat%201/Public%20Comments/F DMS/DOS-201 7-0046-Rule-Proposed-1-DOS-201 7-0046-0001-Posted-Documents-07_.... 1/2

WASHSTATECO0001 14
7/20/2018 Case 2:20-cv-00111-RAJ Documentcko6+70cflemh00123/20 Page 115 of 514

Foredom tool and fixture)

4) Rifle barrel setback - to correct headspace and service misfire issues (requires lathe and chambering
reamer)

5) Slide and frame milling and cuts adding cocking serrations for improved handling, chamfering and
dehorning for concealed carry, and enhanced cye appeal (requires mill, surface grinder)

6) Installation of gunsmith fit barrel - for accuracy upgrade or to address headspace issues (requires
milling and/or TIG welding of hood and foot to precise fit)

7) Installation of scope mount on early rifles - for hunting, competitive shooting, and sporterizing
(requires drilling and tapping of mounting holes)

8) Re-crowning barrel - to improve or repair rifle accuracy (using lathe)

9) Installing 1911 Beavertail - to improve comfort and aim (requires precision cutting of frame, typically
with mill)

10) Installing Sako-style extractor on Remington Model 700 rifle - primarily for improved reliability
(requires milling and drilling of rifle bolt)

The above are, I think, a typical sampling of services that might reasonably be encountered in any
gunsmith practice. Under State Department export control rulings all the above would likely constitute
manufacturing and are illegal under ITAR absent payment of a large export fee. I urge you to transfer
administration over to the Department of Commerce.

Obviously, the ITAR fee is a significant burden on a small gunsmith shop and will be an important factor

in determining the viability and directions of my planned endeavor. I am hopeful that you will properly
transfer administration and governance to the Commerce Department.

file://S:/RMANTAR%20Rules/Cat%201/Public%20Comments/F DMS/DOS-201 7-0046-Rule-Proposed-1-DOS-201 7-0046-0001-Posted-Documents-07_... 2/2

WASHSTATECO000115
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 116 of 514

Comments re: ITAR Amendment - Categories | Il, and tl; EAR Amendment - RIN 0694-AF47
Jeff Abramson
July 9, 2018

| have worked in the nonprofit sector for more than a decade in efforts to promote more responsible
trade in conventional weapons and find these proposed regulatory changes to be irresponsible and
dangerous. They continue the wrong-minded approach of the Trump administration to treat weapons as
any other trade commodity, threatening to undermine long-term global security and true U.S. national
security interests. While my comments below are as an individual concerned U.S. citizen, they are
informed by my work as a senior fellow at the Arms Control Association, coordinator of a global network
of professionals engaged on these issues —the Forum on the Arms Trade--, and former leader within the
international Control Arms campaign that championed the creation and now implementation of the
Arms Trade Treaty.

in addition to these comments, | commend to reviewers the comments by experts listed by the Forum
on the Arms Trade, including: Colby Goodman, William Hartung, Christina Arabia; Adotei Akwei (on
behalf of Amnesty International USA); and John Lindsay-Poland, which delve into many of these points
in much greater detail.

Specific concerns include:
Loss of Congressional oversight

in 2002 Congress amended its notification threshold so that it would be informed of potential
commercial sales of firearms under USML category | when they were valued at just $1 million, as
opposed to $14 million for other major weapons sales. Such notifications have been instrumental in
forestalling unwise sales, including last year to Turkey and the Philippines. No similar statutory
requirement of congressional notification exists for most arms sales under the CCL, meaning Congress
would lose its oversight role on these weapons.

Public reporting should be improved, not weakened

The public gains some insight into the transfer of weapons via Congressional notifications, and also
through the State Department’s 655 report and Blue Lantern investigations report. Those reports could
provide much more detail, such as the number of specific weapons involved and other data, rather than
broad categorical details (655 report). Commerce reporting provides even less data, with similar reports
covering around 20 countries per year. We deserve better transparency, not worse. If this transfer of
authority moves forward, the Commerce department should be required to improve its reporting.

Non-sensical to no longer consider these military weapons/defense articles

The transfer of regulatory authority to the Commerce Department is claimed to be wise because these
weapons no longer “provide the United States with a critical military or intelligence advantage or, in the
case of weapons, are inherently for military end use,” and further because many “are widely available in
retail outlets in the United States and abroad.”

Applying this general approach--taken from the larger export reform initiation--falls apart when we are
looking at firearms and their ammunition. These weapons are and should be controlled because a

WASHSTATECO000116
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 117 of 514

significant amount of violence that occurs, including against U.S. military and law enforcement
personnel, is inflicted by small arms. Research indicates that the types of weapons being transferred to
Commerce control—AR-15s and AK-47 style assault rifles and their ammunition—are “weapons of
choice” of drug trafficking organizations in Mexico and other Latin American countries. Many can also be
easily converted to fully automatic weapons, which will remain under USML control. U.S. military
members often operate their fully-automatic-capable weapons in a semi-automatic or less-than-
automatic mode. Plus, many sniper rifles to be moved to Commerce control are in U.S. military use.

In addition, in many of the countries where these weapons are likely to be marketed, they are
considered military weapons and tightly controlled. As currently proposed, they would also remain on
the US Munitions Import List (USMIL), which is proper. Why they would therefore not remain ona
similar export list is illogical.

Being commercially available in the United States is not a good indicator of whether these weapons
merit the oversight of the State Department, which is better tasked with weighing non-commercial
concerns. Nor is it proper to consider these weapons somehow safer than others on the USML.

Upsetting norms on human rights as relates to the arms trade

The United States maintains strong laws against the provision of arms where certain human rights
abuses are of concern (even if we do not always live up to those laws). Some of those laws may not
apply to items in the 500 series. And although the State Department will be consulted in licensing
decisions, it is difficult to see how this new approach would strengthen the ability of DRL and others
concerned about human rights to forcefully insert human rights into arms sales decisions.

At a time where the global community must make the arms trade more responsible, these proposed
changes would make its largest arms dealer, the United States, appear less responsible and less
concerned about the human rights implications of the arms trade.

Making 3-D printing easier is dangerous

It is unfathomable how allowing untraceable 3-D printing of firearms serves U.S.-recognized goals to
combat illicit trafficking of firearms. Our country has agreed to support the Program of Action (PoA) on
small arms and light weapons and the International Tracing iInstument (ITI), has signed accords on arms
transfers and tracing in the Americas, and argued for why these efforts are so important. The United
States also is the world’s largest donor, as | understand it, to helping countries build their ability to trace
weapons, secure weapons stockpiles, and to destroy those stocks when warranted. Yet, this transfer of
authority to Commerce appears to open the door to unfettered 3D printing, which threatens to
undermine nearly all those efforts.

Overall

At a fundamental level, U.S. arms are not like any other commodity and should not be treated as such.
These are first and foremost killing machines. The over-emphasis on economic security threatens to
jeopardize higher priorities, including peace and security concerns. If more weapons flow to countries
with poor human rights records, norms around responsible weapons use and transfer will be harder to
build and uphold.

WASHSTATECO000117
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 118 of 514

This analysis is built upon documents and comments currently available at
https://www.forumarmstrade.org/catitoiii.html

 

including:

    

: 3p xt," (see also attached 14

page document), Center for International Policy, William Hartung, Colby Goodman, Christina
Arabia

e Arguments against retail availability criterion (s<),
Global Exchange

 

public comment by John Lindsay-Poland,

28 (pdf)," Violence Policy

  

 

 

Arms Control Association, June 7, 2018.

WASHSTATECO000118
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 119 of 514

From: DDT CPublicComments

To: DDT CPublicComments

Subject: FW: Two Gun Issue Papers

Date: Tuesday, May 29, 2018 9:47:26 AM

 

Mr. Koelling: Thank you very much for keeping me in the loop. I
did open the proposed “Final” rule ( 146 pages if I opened the
right one ?? }. It looks like most of these proposed Regs have
to do with re-classification of guns and components with a lot
of narrative on export/import which small, local gun smiths
have nothing to do with. They just fix our guns at the local
level. If these new Regs do save the Government money and time,
we appreciate this effort.

Is there any way to obtain a narrative in lay person’s language
that just says in common language what these Regs will do and
the practical effect on those of us who own guns ? I found the
Regs very technical with a lot of acronyms the lay person, ( me
)} will not understand.

I also noted that the date in these Regs that spoke to the date
for what is an “antigue” gun is incorrect. These Regs say a gun
manufactured on or before 1890 is an “antique” but the Federal
Law that says what is or is not an “antique” gun says any gun
made on or before 1898 is an “antique ?? Could you please
change that part of the proposed Regs to be consistent with the
Federal law and BATF Regs on this subject ?

I never did find in these proposed “Final” Regs the answer to
my original question which was, and still is, are small
business gun smiths being classified as “gun manufacturers” or
not and if yes, why ?

Thanks again. I really do appreciate your working with me on
this subject. Those of us who like “antique” guns will more
than appreciate a change to the 1898 date and I’d sure like an
answer to my original question if at all possible. - Dick Loper

Official
UNCLASSIFIED

WASHSTATECO000119
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 120 of 514

Comment on Proposed Rule for “International Traffic in Arms Recoulations: U.S.
Munitions List Categories I, 0, and TH”

 

 

RIN 1400-AE30

Comment on Proposed Cat. I(e) and Cat. | Note |

 

This law firm, Mark Barnes & Associates, submits this comment on behalf of our clients engaged
in the manufacture of firearms and associated parts. The purpose of this comment is to request that
the final rule clarifies Cat. I(g)’s applicability to parts such as machinegun barrels that are
commonly used in both semiautomatic and fully automatic firearms.

The proposed Cat. I(g) would list: “Barrels, receivers (frames), bolts, bolt carriers, slides, or sears
specially designed for the articles in paragraphs (a), (b), and (d)} of this category.” The articles in
paragraphs (a), (b), and (d) of Category | would encompass firearms that use caseless ammunition,
fully automatic firearms to .50 caliber inclusive, and fully automatic shotguns. In other words, Cat.
I(g) would control barrels, receivers, bolt carriers, slides, or sears (“Parts”) specially designed for
fully-automatic firearms.

The proposed rule includes Note 1 to Category I which clarifies that “Paragraphs (a), (b), (d), (e),
(g), (bh), and G) of this category exclude: .. . parts, components, accessories, and attachments of
firearms and shotguns in paragraphs (a), (b), (d), and (g) of this category that are common to non-
automatic firearms and shotguns. The Department of Commerce regulates the export of such
items.” (emphasis added).

Aside from a sear and receiver, it is extremely rare for any part or component of a fully-automatic
firearm to not be common to a non-automatic firearm. Almost all fully automatic firearms have
semi-automatic variants available on the commercial market. For example, FN USA manufactures
and sells to the public a semi-automatic variant of the belt fed M249 Squad Automatic Weapon
(SAW) with the only distinction from the fully automatic version being the receiver and fire control
group. (https://fnamerica.com/products/rifles/fn-m249s/ “Semi-auto replica of the government-
issue FN M249 SAW”). The barrel is identical to the fully automatic version. Accordingly, it
would follow that a military M249 barrel would be controlled by the Department of Commerce.

Many companies will buy fully automatic firearms with destroyed receivers (“parts kits”) from the
military or police departments to construct and sell semi-automatic variants to the public. These
parts kits generally consist of all parts other than the receiver (which is usually cut into three parts
with a torch). Additionally, Mil-spec M4 and M16 fully automatic bolt carriers as well as barrels
specially designed for fully automatic fire, are often sold with and made for civilian AR-15s.

Based upon the plain reading of the proposed Cat. I Note, some clarification is needed as to
whether barrels, receivers (frames), bolts, bolt carriers, slides, or sears are non-ITAR simply
because they are incorporated in semi-automatic variants on the civilian market, as almost all
firearms parts, especially barrels, can be common to both semi-automatic and fully automatic
firearms. We think that unless a part converts a firearm to fully automatic functionality, it should
be controlled by the Department of Commerce.

Should you have any questions on this comment, please do not hesitate to contact Michael Faucette
at (202) 626-0085 or michael.faucette@mbassociateslaw.com.

WASHSTATEC000120
7/20/2018 Case 2:20-cv-00111-RAJ Documentcb061700feeet 0123/20 Page 121 of 514

 

As of: July 10, 2018
Received: July 09, 2018

PUBLIC SUBMISSION Posted: July 09, 2018

Tracking No. 1k2-946c-5077
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
I, U, and Ill

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, II, and II

Document: DOS-2017-0046-2964
Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Martha Hill

 

General Comment

I am a retired person concerned about the cost shift that will happen with these changes. The new rules
would transfer the cost of processing licenses from gun manufacturers to taxpayers. Registration fees that
since the 1940s have been used to offset the costs to the government of tracking who is manufacturing
weapons would no longer apply to manufacturers of semi-automatic weapons, and Commerce does not
charge any fee for licensing. So the government 1.c., taxpayers will absorb the cost of reviewing
applications and processing licenses. Gun exporters that benefit from these sales should shoulder this
cost.

file://S:/RMANTAR%20Rules/Cat%201/Public%20Comments/F DMS/DOS-201 7-0046-Rule-Proposed-1-DOS-201 7-0046-0001-Posted-Documents-07_... 1/1

WASHSTATEC000121
7/20/2018 Case 2:20-cv-00111-RAJ Documentcb0617oofeksebOHi23/20 Page 122 of 514

 

As of: July 10, 2018
Received: July 06, 2018

PUBLIC SUBMISSION Posted: July 09, 2018
Tracking No. 1k2-944k-r92r

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
I, U, and Ill

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, II, and II

Document: DOS-2017-0046-2520
Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Cato
Address:

Arlington, TX, 76012
Email: mary.e.cato@gmail.com
Phone: 8172990194

 

General Comment

I oppose the DOS proposed rule on international traffic in arms regulations for US munitions list
categories I, IT & III. On May 24, the Trump administration proposed to make it easier to export U.S.
guns and ammunition globally, even though U.S.- exported firearms are already used in many crimes,
attacks and human rights violations in many other nations. Action under the rule if it is enacted will
endanger lives merely to enrich munitions dealers. The Trump administration proposal applies to assault
weapons and other powerful firearms, moving export licenses from the State Department to the
Commerce Department. The U.S. gun lobby has advocated for these policies. The Department of
Commerce estimates that the transfer of authority will increase the number of export applicants by 10,000
annually, but the Commerce Department does not have the resources to enforce export controls, even
now.

The proposed rule change:

1.Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
2.Eliminates Congressional oversight for important gun export deals.

3.Transfers the cost of processing licenses from gun manufacturers to taxpayers.

4.Removes statutory license requirements for brokers, increasing risk of trafficking.

5.Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

6.Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms.

file://S:/RMANTAR%20Rules/Cat%201/Public%20Comments/F DMS/DOS-201 7-0046-Rule-Proposed-1-DOS-201 7-0046-0001-Posted-Documents-07_.... 1/2

WASHSTATEC000122
7/20/2018 Case 2:20-cv-00111-RAJ Documentcb061700feksebO@i23/20 Page 123 of 514

7.Reduces transparency and reporting on gun exports.
8.Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

file://S:/RMANTAR%20Rules/Cat%201/Public%20Comments/F DMS/DOS-201 7-0046-Rule-Proposed-1-DOS-201 7-0046-0001-Posted-Documents-07_... 2/2

WASHSTATEC000123
7/20/2018 Case 2:20-cv-00111-RAJ Documentcb06+7oofekeebOOi23/20 Page 124 of 514

 

As of: July 10, 2018
Received: July 09, 2018

PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-946i-fy6p
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
I, U, and Ill

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, II, and II

Document: DOS-2017-0046-3025
Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Maureen Brennan
Address:

690 Laurel St

Mayfield, PA, 18433
Email: mdbgjp@echoes.net
Phone: 5708764205

 

General Comment

I work for a company that makes military life support equipment (helmets, masks). These items are
protected under ITAR / EAR regulations - so that they don't fall into the wrong hands. How can we
consider GUNS (any!) to be non-military items and not controlled by ITAR? The proposed rules would
eliminate Congressional oversight for important gun export deals - Congress would not longer be
automatically informed about sizable sales of these weapons. On top of that, the new rules would make
taxpayers pay for "licenses" via the Commerce Department- not the manufacturers via the State
Department. And depending on the size of the sale- this is a lot of money. In summary: the proposed
change will reduce transparency and reporting on gun exports - Congress and the public will not be aware
of the total dollar value of firearms sales and where they are delivered.

file://S:/RMANTAR%20Rules/Cat%201/Public%20Comments/F DMS/DOS-201 7-0046-Rule-Proposed-1-DOS-201 7-0046-0001-Posted-Documents-07_... 1/1

WASHSTATEC000124
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 125 of 514

 

Congress of
Gouge of Representatives
GHlashingtan, Cc 20515

   

 

July 3th, 2018

Secretary Mike Pompeo Secretary Wilbur Ross
Department of State Department of Commerce
2201 C Street NW 1401 Constitution Avenue NW
Washington, DC 20230 Washington, DC 20520

Dear Secretaries Pompeo and Rass:

We write to express our deep concern about proposed regulatory changes that would
transfer control and licensing of exports of semi-automatic assault weapons, high capacity
ammunition magazines and related military items from the Department of State to the Department
of Commerce. We urge you to postpone implementation of these proposed changes until important
issues can be addressed.

Under the current regulatory framework established under the Arms Export Control Act,
export of items thal are prirnarily for military use are regulated pursuant to the International Traffic
in Arms Regulations administered by the State Department. Such items are included on United
States Munitions List and are subject to stringent controls that are aimed at restricting access to
military iterns to approved foreign governments. Exporters must be registered with the State
Department and end-users are monitored under the Blue Lantern program, which provides
inventory management control and accountability of all commercial arms sales and transfers.
Transferring regulation of such military exports to the Department of Commerce would make it
more likely that U.S.-origin weapons will end up in the hands of traffickers, terrorists, and cartels,
and put them into global commerce.

We are also concerned that proposed rule changes will significantly reduce Congressional
oversight and undermine efforts to prevent and prosecute firearms trafficking. Specifically,
current regulations require Congressional notification of an intended commercial firearms sale in
excess of $1 million. By contrast, licenses issued by the Commerce Department are not notified to
the Congress, or subject to prior review. In addition, the Foreign Assistance Act also prohibits
sale of such defense articles to countries where governments have engaged in a consistent pattern
of gross violations of internationally recognized human rights.

The volume of U.S. military small arms exports, which is already substantial, is certain to
increase if regulation is moved to the Commerce Department. In the past year alone, Congress has

SSENTEQ ON RED VELES PARR

WASHSTATEC000125
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 126 of 514

been notified of some 5660 million of firearms sales regulated under the United States Munitions
List

The ramifications of the proposed transfer of oversight from the State Department to the
Commerce Department are very serious: arms manufacturers and brokers of semi-automatic
assault weapons will no longer be required to register with the State Departrnent; training on the
use of these iterns will no longer require a license, allowing private security contractors to train
foreign militias in sensitive combat techniques without proper vetting; prosecutors will have less
documentary evidence to prosecute arms dealers; and elected officials will have less say in the
export of dangerous weapons.

For all these reasons, we urge you to postpone the proposed regulatory transfer until these
important issues can be addressed.

   
 

Sander Levin

 

   

Norma J. Torres

 

Jamie Raskin

 
 

WASHSTATEC000126
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 127 of 514

From: mark Jevin@mountainxs.com

To: DDTCPublicComments

Subject: ATTN: Regulatory Change, USML Categories I, II, and III
Date: Saturday, May 26, 2018 1:16:49 PM

 

The proposed regulatory changes are a good step in the right direction, but do not go far enough.

| am concerned primarily with the burdensome ITAR registration requirements in 22 CFR 122.1 and
onerous annual fees ($2250 per year for Tier 1, the lowest tier! } in 22 CFR 122.3 that apply to small
business “Manufacturers” of firearms, especially for those Manufacturers of “NFA” firearms
{machine guns, silencers, short barreled rifled and shotguns, etc.) who do not export and which have
no intention of exporting.

This fee is entirely unreasonable, especially in the context of the BATFE firearms manufacturing
license fee which is $150 for a 3-year period and the fact that a small volume NFA firearms
manufacturer already is paying a $500 per year Special Occupational Tax.

Several options could and should be considered:

e The best option would be to remove fully automatic, small caliber (12.7 mm and below)
firearms and silencers from the USML — export of those items from the US certainly could be
adequately controlled via the EAR contro! categories of the Bureau of industry and Security in
the Commerce Department and the manufacturing processes for those types of items are well
known and available even in the most primitive of nations, so this is hardly sensitive
technology.

e Another good option would be to offer an exemption from registration and a fee waiver for
domestic NFA firearms manufacturers who do not export, or offer to export, automatic
firearms and silencers, but which manufacture machine guns wholly for domestic sales. This
could be done by simply adding a new exemption category in 122.1 (b). (This could be in
addition to the delisting of small caliber machine guns and silencers from the USML, or as a
standalone change which would address the registration and fee burden concern.)

e Finally, a third option would be to provide a greatly reduced fee, well below the current Tier 1
fee set forth in 22 CFR 122.3, for small volume non-exporting NFA firearms manufacturers.
This option would help somewhat, but is not as desirable because it would still require
burdensome and unnecessary ITAR registration paperwork for wholly domestic
manufacturers and continue the practice of requiring fees for non-exporters, which makes no
sense.

No matter what is done with ITAR registration and fees for small manufacturers and the treatment
of fully automatic small caliber firearms, Silencers and similar articles should be de-regulated
completely from the USML. They are now commonly used for recreational and sporting purposes in
civilian use, both in the US and in many other countries, and the technology to make them is quite
simple. In fact, in many countries, silencers are unregulated, even when firearms are highly
restricted. And, in the past decade, numerous US states have legalized silencers for hunting.

WASHSTATECO000127
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 128 of 514

Thank you,

Mark Levin
General Manager
Office: (303) 567-4174

 
       

OUNTAIN
EDT TONAR'

  

P.O. Box 1571, Idahe Springs, CO 80452
www.MountainXS.com

This electronic message transmission contains information which may be confidential or privileged. The information is intended to be

 

for the use of the individual or entity named

  
 

ff you are not the intended recipien

    

distribution or use of the contents of this information is prohibited. Ifyou Aave receives

 

please immediately notify the sender and delete the message. Thank vou.

WASHSTATEC000128
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 129 of 514

NATIONAL SHOOTING SPORTS FOUNDATION, INC.
Headquarters: 11 Mile Hill Road, Newtown, CT 06470-2359
400 N. Capitol Streat NW, Suite 490, Washington, D.C. 20001

SUR 220-1340 xt. 249 = ikoanettinesf org

 

Lawrence G. Keane
SYP Gov't & Public Affairs

Agsistant Secratary & General Counsel!

July 6, 2018

By E-mail:
DDTCPublicComments@state.gov subject line, “ITAR Amendment — Categories I, II, and IIT”

 

By Internet:
Federal eRulemaking Portal: www.regulations.gov - Docket DOS-2017-0046

By Federal Mail:

Robert Monjay

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
U.S. Department of State

2401 E. Street, N.W.

Washington, DC 20226

RE: |Comments on Proposed Rule — International Traffic in Arms Regulations: U.S.
Munitions List Categories I, IT, and IH, 83 FR 24198 (May 24, 2018).

Dear Mr. Monyay:

The National Shooting Sports Foundation (NSSF) respectfully submits the following comments
to the above-referenced Federal Register Notice. NSSF is the trade association for America’s
firearm and ammunition industry.! Formed in 1961, NSSF membership includes more than
12,000 manufacturers, distributors, firearms retailers, shooting ranges, sportsmen’s
organizations, and publishers. We seek to promote, protect, and preserve hunting and the
shooting sports, and we offer the following public comments.

Summary of High-Level Comments

 

The policy justifications for the proposed rule and the corresponding proposed rule by the
Commerce Department are described well on Commerce and State Department web pages at:
https://www.bis.doc.gov/index.php/forms-documents/federal-reeister-notices-1/2220-cats-i-ili-
myths-v-facts-posted-5-24-18/file and https://www.state. gov/t/pm/rls/fs/2018/282485 htm

 

 

 

! For additional information on NSSF, please see www.nssforg.

THE FIREARMS INDUSTRY TRADE ASSOCIATION [| NSSF.ORG

WASHSTATEC000129
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 130 of 514

We encourage all those reviewing the proposed rules and the public comments to read these fact
sheets to learn what the proposed regulatory rationalizations of U.S. controls on the export of
commercial firearms and related ammunition are and, as importantly, are not. So that the policy
objectives behind the proposed changes, as well as the “myths” associated with them, are
knowable to all those reviewing the proposed rules, we ask the State Department to republish
their essential content in the preamble to its final rule. In this way, they will be part of the
official record and help inform comments on final agency decisions made regarding the proposed
rules.

As better described by these fact sheets and in the preambles to the proposed rules, commercial
firearms and related items that are widely available in retail outlets that are now subject to the
export control licensing jurisdiction of the State Department under the International Traffic in
Arms Regulations ITAR) on its U.S. Munitions List (USML) Categories I, II, and III would be
transferred to the licensing jurisdiction of the Commerce Department’s Export Administration
Regulations (EAR) in a series of new and coherently organized Export Control Classification
Numbers (ECCNs). These proposed rules are the logical continuation of an effort began in 2010
under the Obama Administration to modernize the administration of U.S. export control
regulations “to create a simpler, more robust system that eases industry compliance, improves
enforceability, and better protect America’s most sensitive technologies.” We agree with the
objectives of these bipartisan and widely supported changes. The proposed changes merely align
the regulations with the nature of the items at issue, thus more efficiently accomplishing the
national security and foreign policy objectives of the controls. Such changes reduce unnecessary
burdens for both the U.S. Government and U.S. industry.

We have reviewed the proposed rule thoroughly with our membership. Except with respect to
several of our comments set forth below, most members have told us that the final versions of the
rules would eventually be beneficial because they would significantly reduce the overall burden
and cost of complying with controls on the export of commercial firearms and ammunition. All
who responded told us that there would be an initial short-term increase in burden and cost
because of the need to re-classify thousands of commodity, software, and technology line items
and SKUs affected by the new rules, but that the long-term regulatory burden reduction would
significantly outweigh the short-term need to adjust internal compliance programs and practices.
There would also be significant short-term costs and burdens associated with the need to become
familiar with the nuances of the EAR and new BIS licensing officers. However, this burden, we
believe, would be largely addressed by BIS’s long-standing commitment of industry outreach
and training resources, which we appreciate. We also believe that DDTC staff will continue their
robust outreach and training efforts as well.

Our members understand that there would be no change to the licensing policies for end item
firearms and related ammunition. Ifa gun required a license to export when it was regulated by
the State Department then it would require a license to export when it is regulated by the
Commerce Department. If an export to a particular destination or end user would have been
denied or approved before, it would be denied or approved in the same manner under the new
rules. Applications would go through the same interagency review process, including by the
Defense Department and also the State Department’s human rights and other experts. Under the
new rules, no approvals would be converted to denials or denials to approvals.

WASHSTATEC000130
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 131 of 514

Nonetheless, most of our members, particularly the small- and medium-sized companies, believe
that the changes will be economically beneficial for them because the eventual regulatory
simplification and cost reductions will allow them to consider exporting when they might not
have otherwise. Those that already export believe they will be able to expand sales of exports
that would have otherwise been approved. They hold these views because BIS and the EAR are
simply better able to regulate commercial items than are DDTC and the ITAR. This is not meant
to be a slur of DDTC staff, which is excellent. It is merely a reflection of the fact that the ITAR
exists to regulate the export of defense articles that provide a significant military or intelligence
advantage in a “one size fits all” type approach with regulatory requirements that are more
relevant to the export of a fighter aircraft than something that can be purchased at a retail outlet.
The EAR exists to regulate dual-use, commercial, and less sensitive military items that warrant
control, but in more tailored ways to fit the specific national security and foreign policy,
including human rights, issues posed by the items.

These conclusions have been proven thousands of times through the application of similar export
control reforms for other sensitive commercial or less sensitive military items that have been
transferred to Commerce’s jurisdiction over the course of the last eight years. For example,
under the Commerce system, there are no fees to apply for licenses. There are no redundant
registration requirements for domestic manufacturers. There are no fees for registration. Such
fees are bearable for large companies, but often not for small- and medium-sized companies.

The license application forms are vastly simpler. Controls on less sensitive and widely available
and basic parts, components, and technology are more tailored and allow for less burdensome
trade with close allies through license exceptions. Sales with regular customers can be combined
in to fewer license applications, thus reducing overall paperwork to achieve the same policy
objectives. There are many other benefits to the proposed changes as well described in the
proposed rules’ preambles, but our essential conclusion is that, particularly with the
changes recommended below, they will lead to growth for U.S. companies, more jobs in the
United States, and related economic benefits for the cities and states where the members
reside while accomplishing the same national security and foreign policy objectives they
have always had.

Notwithstanding our overall approval of the proposed rules, we have the following comments
and suggested edits that would make the rules even more efficient and consistent with the overall
objectives of the effort.

Specific Comments

I. Proposed Changes to Brokering Provisions in ITAR Part 129

The proposed rule would add “‘a new paragraph (b)(2)(vii) to §129.2 to update the enumerated
list of actions that are not considered brokering [activities]. This change is a conforming change
and is needed to address the movement of items from the USML to the CCL that will be subject
to the brokering controls, to ensure that the U.S. government does not impose a double
licensing requirement on the export, reexport or retransfer of such items.” (emphasis supplied).
The text of the proposed exception is: “(vii) Activities by persons to facilitate the export,

WASHSTATEC000131
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 132 of 514

reexport, or transfer of an item subject to the EAR that has been approved pursuant to a license
or license exception under the EAR or a license or other approval under this subchapter.”

The policy goal of not imposing double licensing obligations — 1.e., the need to get a license from
both State and from Commerce for the same essential transaction — is perfect. The
rationalization benefits of the reform effort and the proposed rule would, of course, be ruined if,
after the regulatory change, the parties involved in the same essential transaction would need
authorizations from two agencies instead of one without the reform. Indeed, State created the
entire paragraph (x) concept for each of its USML categories to avoid the need to get a license
from State and a license from Commerce for exports that had EAR-controlled items for use in or
with ITAR-controlled items in the same shipment.

The proposed (b)(2)(vii) exception text, however, would, in most cases, not eliminate the
creation of a double licensing requirement because the scope of “brokering activities” requiring
registration, fee payments, and licensing under part 129 includes many types of activities that
occur before Commerce (or State under a paragraph (x) authority) would issue a license. Such
activities include, with respect to the export, reexport, or retransfer of defense services, U.S.- and
foreign-origin defense articles, (i) facilitating their manufacture, (ii) financing, (ili) or insuring.
With respect to their purchase, sale, transfer, loan, or lease, pre-license brokering activities
include (i) soliciting, (11) promoting, (111) negotiating, (iv) contracting for, (v) arranging, or (v1)
otherwise assisting.

Thus, for example, one wanting to promote or negotiate the possible sale of a U.S.-origin firearm
that transitioned to the EAR (but which would also be identified in USMIL category I(a)) would
need to go through the process of registering as a broker with DDTC, pay a registration fee, and
get approval from DDTC to do so. This would be a time-consuming and expensive process —
and an effort that would become completely moot under the new (b)(2)(vii) exception if and
when Commerce later issued a license to the exporter to allow the export of the firearm being
promoted or subject to the negotiations.

We can infer why DDTC proposed this provision, which is to ensure that it is able to review and
approve brokering activities before an application is submitted because it will not necessarily
know then that the license would be approved later. We recognize that brokering activities are
separate controlled events from the act of exporting, reexporting, or retransferring an article.
Nonetheless, we respectfully submit that for items that would become subject to the EAR (and
also identified on the relevant USMIL categories), maintaining this distinction is over-cautious,
creates unnecessary regulatory redundancies, and does not advance the policy objectives of the
control.

First, the vast majority of licenses for the export of commercial firearms and related items are
and would likely continue to be approved without issue. With respect to those licenses that are
not approved, the U.S. Government would still get the final say in the act that really matters from
a policy and control point of view, which is the actual shipment of the firearm or other controlled
item. Thus, the double burden the proposed approach would impose does not seem warranted
because the U.S. government will be able to accomplish its ultimate policy objectives at the end
of the day by approving, denying, or approving with conditions the actual movement of the

WASHSTATEC000132
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 133 of 514

firearm or related item. This would not be the case for items that would not be subject to the
EAR.

RECOMMENDATION I: Thus, to accomplish DDTC’s policy objectives without creating the
possibility of authorization requirements from two agencies, we suggest that the scope of the
brokering obligations over items no longer described on the USML but still described on the
relevant USMIL categories (i1.e., I(a)-(c), II(a), and III(a)) apply only to such items that are not
“subject to the EAR.” In this way, DDTC would have control over brokering activities over such
items in situations where the U.S. Government would not otherwise have jurisdiction over their
later reexport or transfer, such as non-US. origin items meeting the description of items
proposed to move from USML Categories I-III that would also meet the description of items
currently on the USMIL’s Category I-III. (Again, for all items that are “subject to the EAR,” the
US government will still be able to regulate the transaction.) To accomplish this relatively
simple solution, a suggested edit to the proposed exception paragraph (b)(2)(vil) is:

 

“(vit) Activities that would or could result in the export, reexport, or transfer of an
item ‘subject to the EAR.’”

An even simpler approach would be:
(vil) Activities that involve items ‘subject to the EAR.’”

If there were a violation of the EAR later, such as a violation of the terms of a license, then that
would be prosecuted in the ordinary course. If DDTC also wanted enforcement authority over

brokering violations in connection with a later export in violation of the EAR, it could insert at
note along the lines of the following:

‘Note to paragraph (b)(2)(vii): This exclusion from brokering activities for items subject
to the EAR does not apply if the activities were part of a conspiracy to violate of the
EAR.”

We are confident that DDTC and the other agencies reviewing this comment may come up with
other ideas. We would be open to them so long as they would eliminate the need for parties to
get both a State and a Commerce authorization for the same basic transaction. Otherwise, the
new rules would largely defeat one of the primary benefits of the proposed regulatory change,
which is the consolidation within the Commerce system of control over the commercial firearms
and related items that no longer warrant control on the USML.

If. USML Category HI Ammunition — Projectiles — Pyrotechnic and Steel Tipped

The revised Category III enumerates pyrotechnic material in several subparagraphs.
Subparagraph (a)(1) controls “Ammunition that incorporates a projectile controlled in
paragraph (d)(1) or (3) of this category,” and subparagraph (d)(1) controls “Projectiles that use
pyrotechnic tracer materials that incorporate any material having peak radiance above 710 nm
or are incendiary, explosive, steel tipped, or contain a core or solid projectile produced from one

WASHSTATEC000133
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 134 of 514

or a combination of the following: tungsten, steel, or beryllium copper alloys.” (emphasis
supplied).

The revised category is specific in that it only controls ammunition or projectiles with
pyrotechnic material “having peak radiance above 710 nm”. This indicates that the control is
limited to tracer compositions meant for use with night vision optics rather than controlling all
tracers. We agree with this approach. Bright tracers have been used for sporting purposes for
years to assist shooters in targeting and marksmanship, and therefore as a dual use item are more
correctly controlled on the CCL.

However, there is confusion and possible overlap of controls with regard to subparagraph (a)(6),
which controls “Ammunition employing pyrotechnic material in the projectile base and any
ammunition employing a projectile that incorporates tracer materials of any type having
peak radiance above 710 nm and designed to be observed primarily with night vision
optical systems.” (emphasis supplied).

The first half of this sentence does not include reference to the radiance parameter of “above 710
nm” and indicates control of any ammunition with pyrotechnic material in the base. Since all
tracer ammunition is manufactured with “pyrotechnic material in the projectile base,” it is not
necessary to designate a separate control for ammunition with pyrotechnic material in the base.
And, subparagraphs (a)(1) and (d)(1) already control these articles and include the radiance
parameter of “above 710 nm.”

The second half of the sentence articulates controls on “any ammunition employing a projectile
that incorporates tracer materials of any type having peak radiance above 710 nm and designed
to be observed primarily with night vision optical systems.” Since peak radiance above 710 nm
is required for tracer ammunition to be suitable for use in night vision devices, having another
control separately enumerated in (a)(6) seems redundant.

RECOMMENDATION ILA.: We request DDTC to review subparagraph (a)(6) for possible
deletion for the reasons stated above.

 

Subparagraph (a)(3) controls “Shotgun ammunition that incorporates a projectile controlled in
paragraph (d)(2) of this category, and subparagraph (d)(2) controls “Shotgun projectiles that are
flechettes, incendiary, tracer, or explosive.”

Subparagraph (d)(2) does not include any reference to the parameters included in (a)(6) and
(d)(1) i.e. “pyrotechnic tracer materials that incorporate any material having peak radiance above
710 nm”. Shotgun ammunition with tracer material is being produced for sporting use by a
Sporting Arms and Ammunition Manufacturers’ Institute member company.

RECOMMENDATION ILB.: We recommend that subparagraph (d)(2) be revised to delete the
word “tracer” and replace it with the phrase “that use pyrotechnic tracer materials that
incorporate any material having peak radiance above 710 nm” for the reasons explained above
and to make subparagraph (d)(2) consistent with the parameters in subparagraph (d)(1).

 

WASHSTATEC000134
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 135 of 514

Subparagraph (d)(1) also controls “Projectiles that ..... are incendiary, explosive, steel tipped, or
contain a core or solid projectile produced from one or a combination of the following: tungsten,
steel, or beryllium copper alloys.” (emphasis supplied).

Steel tipped projectiles are used in armor piercing ammunition. Unlike the federal definition of
“armor piercing ammunition,” the revised Category III does not exempt ammunition that the
ATF has found is primarily intended to be used for “sporting purposes” per the below definition:

In 18 USC 918(a)(17)(A), the term ‘‘ammunition’’ means ammunition or cartridge cases,
primers, bullets, or propellent powder designed for use in any firearm.
(B) The term ‘‘armor piercing ammunition’’ means—
(i) a projectile or projectile core which may be used in a handgun and which is
constructed entirely (excluding the presence of traces of other substances) from one or a
combination of tungsten alloys, steel, iron, brass, bronze, beryllium copper, or depleted
uranium; or (ii) a full jacketed projectile larger than .22 caliber designed and intended for
use in a handgun and whose jacket has a weight of more than 25 percent of the total
weight of the projectile.
(C) The term ‘‘armor piercing ammunition”’ does not include shotgun shot required by
Federal or State environmental or game regulations for hunting purposes, a frangible
projectile designed for target shooting, a projectile which the Attorney General finds is
primarily intended to be used for sporting purposes, or any other projectile or projectile
core which the Attorney General finds is intended to be used for industrial purposes,
including a charge used in an oil and gas well perforating device.

 

 

 

 

RECOMMENDATION ILC.: We recommend that subparagraph (d)(1) be revised to delete the
term “steel tipped.” Export controls of articles enumerated in the revised Category III should be
consistent with definitions in other parts of federal law. Therefore control of steel tipped
projectiles which have been determined to be intended for sporting purposes correctly belongs
under the EAR.

Til, Recommendations for Effective Date of Final Rule and Allowance for
Manufacturing Registrations

 

RECOMMENDATION III.A. NSSF recommends a 180-day effective date for the final rule.
Throughout the Export Control Reform initiative and during transition from the USML to the
CCL, the final rule for many other categories had an effective date of 180 days after publication.
This gave exporters of those commodities sufficient time to reclassify their products and
implement changes in their enterprise systems to become compliant with the EAR. The later
effective date also allowed those companies to continue to obtain export licenses from DDTC
without loss of business in the interim. The regulatory change for firearms and ammunition will
impact many exporters and involve a significant number of export licenses. Most of these
companies have had no exposure to the EAR and will require significant training and outreach to
understand the new regulations. The extended effective date will allow these firearm and

WASHSTATEC000135
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 136 of 514

ammunition exporters sufficient time to learn and implement EAR-centric processes and
procedures while still continuing to do business.

RECOMMENDATION III.B. Although the extended period will be beneficial to exporters, it
may present issues for small manufacturers and gunsmiths that do not export but are nonetheless
required to register with DDTC. Some of these companies may have registration expiration
dates within the period prior to the effective date, forcing them to renew a registration which
would no longer be required a short time later. Therefore, we also request DDTC make
allowance for registration renewal during the 180-day period by extending the expiration dates
until after the effective date of the final rule.

 

IV. Recommendation for Transition of Sound Suppressors to the CCL

NSSF respectfully requests DDTC consider transitioning control of sound suppressors from the
USML to the CCL. At a minimum, NSSF requests DDTC to reconsider the current restrictive
policy and allow for commercial exports of these items. The proposed rule retains control of
silencers, mufflers, and sound suppressors under USML Category I(e). The current DDTC
policy restricts exports of these articles to government and law enforcement agencies only. This
policy has been in place for more than 15 years, and is largely out of date with the current
worldwide sale and use of suppressors for commercial, sporting and hunting purposes.

Suppressors are a simple design consisting of a casing which contains material to absorb some of
the gases from escaping from behind the projectile once it leaves the barrel. Suppressors have
only a very limited and specialized military utility. The benefit of a suppressor is that it muffles
the sound of the shot to a certain extent. The detriment of using a suppressor is that the
projectiles lose both range and penetration. And the more effective the sound suppression is,
then the less effective the projectile. In fact, government and law enforcement usage of
suppressors is limited to special operating units and such.

However, sporting and hunting use of suppressors has been growing for many years. The largest
international commercial suppressor markets are the United Kingdom and New Zealand, with
smaller markets throughout Europe. In these countries, there are restrictions on how suppressors
can be used. For example, in Norway suppressors can be used for hunting only when hunters are
a certain distance away from residential areas. In the UK, suppressors are used with 99% of
rifles and are considered a good solution to the problem of noise pollution. There were 154,958
firearm certificates on issue by the end of March 2017, representing a total of 559,302 firearms,
which is an increase of 4% compared with the previous year. In New Zealand, suppressor
ownership and use is legal with no special permit required. Most .22LR rimfire rifles are sold
with threaded muzzles for suppressor use. The majority of rimfire suppressors are sourced from
China which sells these items for approximately US$6.00 with an estimated landed cost of
US$10 each. Suppressors for centerfire rifles are gaining in popularity, and local production in
NZ is increasing with one-third of NZ produced suppressors being exported to the UK and
Europe. The average price for these centerfire suppressors is approx. US$360.

WASHSTATEC000136
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 137 of 514

Within the US, the sporting and hunting use of suppressors has kept to the same trend as the
international markets. There are 1.4 million suppressors registered in the U.S. as of April 2017.
Our source is the ATF’s annual Firearms Commerce in the U.S. publication exhibit 8, page 15:
https://www.atf.gov/resource-center/docs/undefined/firearms-commerce-united-states-annual-
statistical-update-2017/download The 2017 figure is triple the number of registered suppressors
as of April of 2013 which was 494,452 units. And the movement of suppressors from the USML
to the CCL will have no effect on domestic registration which will still be required.

 

 

Based on the above data regarding the predominant commercial use of suppressors both in the

US and overseas, and in comparison to the limited use of suppressors by select groups in the
military or LE, we estimate that there are more suppressors being used now for hunting and
sporting purposes than for military or law enforcement purposes. These articles can no longer be
considered as having a critical military advantage with such widespread foreign availability. The
only effect of restricting U.S. exports of suppressors to government or law enforcement agencies
is to block U.S. manufacturers and exporters from participating in these legal and growing
foreign markets. This is unfair for U.S. manufacturers who are not allowed to compete with
foreign producers. If these articles are legal to own and to use commercially in the foreign
country, then DDTC should allow for their export from the U.S.

In addition, there is no technology required or in use that warrants the stricter protections of the

AECA. Because of the growing dual-use nature of these articles, export controls more correctly

belong under the CCL. Controls on suppressors on the EAR would include both “NS” (national
security) and “CC” (crime control), and licensing would still be required, but with allowance for
exports intended for sporting and hunting purposes.

* OK OR

We appreciate your consideration of our comments. We would be happy to respond to any
questions or concerns, or provide additional information. I can be reached at lkeane@nssf.org.

Sincerely,

 

Lawrence G. Keane

WASHSTATEC000137
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 138 of 514

From: gailsnorman4@amail.com

To: DDTCPublicComments

Subject: ITAR Amendment, Categories I, II and III
Date: Saturday, July 7, 2018 1:14:00 PM

 

| strongly oppose the proposed rule that would move oversight from the State Department to the
Department of Commerce Department of export licenses for Categories |, Il, and II of the ITAR. |
urge you to abandon the proposal that will make it easier to export semi-automatic weapons and
ammunition, eliminate Congressional oversight of these sales, weaken end-use controls, and enable
production of 3D weapons anywhere.

Gail E Norman
142 N. Ridgeland Ave
Oak Park, IL 60303

Sent from Mail for Windows 10

WASHSTATEC000138
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 139 of 514

Northrop Grumman Corporation
Corporate Office

 

Global Trade Management
2980 Fairview Park Drive
Falis Church, VA 22042

July 9, 2018

Department of State

Bureau of Political-Military Affairs
Department of Defense Trade Controls
2401 E Street, N.W.

12th Floor, SA-1

Washington, D.C. 20522

ATTN: Ms. Sarah Heidema
Director, Defense Trade Controls Policy

SUBJECT: RIN 1400-AE30, Request for Comments Regarding Review of USML Categories |, Il,
& Ill.

Dear Ms. Heidema:

Northrop Grumman Corporation wishes to thank the Department of State (DOS) for the
opportunity to submit comments in review of USML Categories |, ll, and Ill. In response, we
provide the following recommendations:

General: We recommend the DOS harmonize categories and entries with those in the USMIL
as best as possible. For example silencers, mufflers, and sound suppressors are USML I(e) but
are USMIL I(d). Revising the USML is an opportunity for better correlation; however the proposed
rule offers greater divergence.

Category |:

Paragraph (a): Proposed paragraph (a) controls firearms using caseless ammunition. Note 1 to
Cat 1 states “...exclude: any nonautomatic or semi-automatic firearms....” We recommend the
Department clarify in Note 1 whether paragraph (a) is intended to control nonautomatic or semi-
automatic firearms that fire caseless ammunition. If DOS wishes to control all caseless firearms,
then Note 1 to Category | will have to be amended.

Paragraph (b): Recommend changing text to “Fully automatic firearms to .50 caliber (12.7mm)
inclusive not elsewhere described in this category.” This recommendation is intended to prevent
potential overlaps or confusion that may exist with proposed paragraphs (a), (c), and (d).

Paragraph (c): Recommend amending entry to “Firearms specially designed to integrate
defense articles enumerated in Category Xil (e.g. Precision Guided Firearms).” This entry should
not include parts and components therefor. Specially designed parts and components of
Category Xil fire control systems, wind-sensing, and weapon aiming systems are not SME
controlled.

Paragraph (e): Recommend amending entry by moving specially designed parts and
components of silencers, mufflers, and sound suppressors to a new non-SME paragraph (h).

WASHSTATEC000139
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 140 of 514

Paragraph (h)(3): Recommend USG add clarification language/notes to differentiate the terms
“automatic targeting” in this entry as well as “automatic tracking” or “automatic firing” in paragraph

(a)(3).

Paragraph (i): Recommend amending entry for Category I(i) to say “Technical data (see § 120.10
of this subchapter) and defense services (see § 120.9 of this subchapter) directly related to the
defense articles described in paragraphs (a), (b), (c), (d), (e), (g), and (h)...” As written, Category
i(i) does not cover technical data or defense services related to Category I(c) firearms.

Category IL:

Paragraph (a)(1): Recommend defining “gun” as it is used in the category title, paragraph (a),
but then is also enumerated in paragraph (a)(1).

Paragraph (j)(4): Recommend adding language on what is considered to be part of the firing
mechanisms. For example, the clarification should include whether this paragraph controls
electronic firing mechanisms. Recommend adding language to read: “Firing mechanisms,
including electronic gun control units, for the weapons controlled in paragraphs (a) and (d) of this
category, and specially designed parts and components therefor;”

Paragraph (j)(9): Recommend adding to the note what constitutes an independently powered
ammunition handling system and platform interface components. For example: “Independently
powered ammunition handling systems are external to the gun and can be powered on their own
without being attached the gun.”

Paragraph (j)(10): Recommend revising this paragraph to clarify if the recoil systems called out
are those that are attached to, or those that are built into, the cannon. Most cannon systems have
the same recoil system internal to the cannon regardless of the platform it is ultimately mounted
on. This will cause the recoil systems to be controlled solely due to end use platform and not due
to the performance capability.

Recommended language for recoil systems to be for specific attachment to air platforms: “Recoil
systems that are specially designed to mitigate the shock associated with the firing process of
guns integrated into air platforms and specially designed parts and components therefor;”

In addition, we recommend the Department reconcile items covered under paragraph (j)(10) and
(j)(13) to ensure no overlap in control

Paragraph (j)(11): Recommend adding a note clarifying the differences between paragraph (j)(9)
and paragraph (j)(11) as they appear to capture the same parts and components, or recommend
deleting paragraph (j)(11) if the paragraphs are redundant.

Paragraph (j)(12): This paragraph controls “ammunition containers/drums...specially designed
for the guns and armament controlled in paragraph (a), (b), and (d).” We have received an EAR99
determination for an ammunition container that is independent of the cannon system, as have
others in industry, and we do not believe it would be affected by this paragraph as those are just
carrying cases for ammunition. However, in order to avoid confusion, we would recommend
adding the clarifying language “ammunition containers/drums that are specially designed to attach
to systems controlled in paragraphs (a), (b), and (d) of this category.”

WASHSTATECO000140
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 141 of 514

We recommend adding additional language to clarify whether “conveyor elements” is intended to
relate to large caliber ammunition or medium caliber ammunition. Medium caliber conveyor
elements typically relate to feeder systems while large caliber ammunition conveyer elements
typically would be seen in a naval gun system where rounds have a long distance to travel. If this
language is intended to capture feeder systems, we recommend adding “ammunition feeder
systems” to the control paragraph.

Additional Subparagraph: We recommend adding an additional subparagraph under (j) for
setter coils and programmable ammunition implements. This ammunition is controlled on the
USML, and some categories in (j) may control parts of this equipment; however in reviewing the
proposed regulations this equipment would fall to EAR99. We recommend the following
language: “systems and equipment for programming ammunition within the gun or cannon, and
specially designed parts and components therefor.”

Category lil:

Paragraph (a): We recommend removing the asterisk from paragraph (a), and placing asterisks
next to subparagraphs (a)(1-10) as only necessary and consistent in comparison with SME items
in other USML categories. For example, as written, the developmental ammunition described in
subparagraph (a)(10) would be considered SME, which is inconsistent with other USML category
entries for developmental defense articles funded by the Department of Defense.

Paragraph (a)(2): We recommend removing this paragraph. The proposed paragraph (a)(2)
would take a Commerce controlled item, unlinked ammunition, and change it to an SME item
when combined with a non-SME category item, as links are enumerated under paragraph (d)(9).
The underlying commodity does not fundamentally change when it is incorporated into an
ammunition link, it is just added for a specific function and that is to be used in a fully automatic
firearm.

Paragraph (a)(4): We recommend revising to say “Caseless ammunition.” As written, wording
could be interpreted to mean caseless ammunition manufactured with anything besides
smokeless powder is Commerce controlled.

Paragraph (a)(6): We recommend revising this paragraph. It is unclear if the ammunition control
parameters in the paragraph are based on the pyrotechnic material, the tracer materials, or the
specification that this must be able to be seen by night vision optical systems. For example, there
are training rounds that have tracer material, but would not have pyrotechnic material in them,
and in reverse has pyrotechnic material but does not have tracer material in it. If these items are
intended to be two separate items of control, recommended language is:

“Ammunition employing pyrotechnic material in the projectile base or ammunition employing a
projectile that incorporates tracer materials of any type where the tracer or pyrotechnic material
has a peak radiance above 710nm and is designed to be observable primarily with night vision
optical systems.”

Paragraph (a)(7): We recommend revising to clarify whether the subparagraph is for ammunition
for fully automatic firearms, and ammunition for guns that fire superposed or stacked projectiles,
or whether it is for ammunition for fully automatic firearms that fire superposed or stacked
projectiles, and ammunition for guns that fires superposed or stacked projectiles. As written, the
subparagraph could be interpreted to cover all ammunition for fully automatic firearms, which

WASHSTATEC000141
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 142 of 514

could take Commerce controlled ammunition and change it to an SME item if for use in a fully
automatic firearm.

Paragraph (d)(4): Proposed paragraph (d)(4) controls projectiles not specified above for items
controlled in USML Category Il, and specially designed parts and components (e.g. fuzes, rotating
bands, cases, lines, fins, boosters). However paragraphs Ill(d)(1)-(3) do not control specially
designed parts and components for those projectiles. Paragraph III(d)(7) controls cartridge cases,
powder bags, and combustible cases of items in Category II. Paragraph Iil(d)(11) controls safing,
arming and fuzing components for ammunition in this category and their specially designed parts.
The inclusion of specially designed parts and components in paragraph III(d)(4) adds duplicative
controls on those parts also controlled in paragraph Ili(d)(7) and paragraph Ill(d)(11). We
recommend deleting “specially designed parts and components’ from paragraph III(d)(4).

Paragraph (d)(6): Werecommend adding clarifying language to paragraph (d)(6) in the proposed
rule to clarify if the paragraph is intended to capture all armor piecing rounds.

Paragraph (d)(7): We recommend revising paragraph III(d)(7) to state “Cartridge cases, powder
bags, combustible cases, rotating bands, cases, liners, fins and boosters, specially designed for
items controlled in USML Category II.”

Paragraph (d)(11): We recommend changing the wording in paragraph III(d)(11) to capture all
artillery and ammunition fuzes and to delete “specially designed parts therefor” to align with bomb
fuzing wording in Category IV(h)(25). Note that specially designed parts for bomb fuzes are
controlled under a variety of USML Categories for electronics as well as 600 series ECCNs for
electronics and parts not otherwise enumerated in USML Category IV or another 600 series. As
electronic artillery fuzes and electronic bomb fuzes contain very similar technologies, the
recommended change would align the jurisdiction/classification of these items. Our recommend
wording for paragraph (d)(11) is “Safing, arming and fuzing components (to include target
detection and proximity sensing devices) for the ammunition in this category”

ITAR §123.15:

Paragraph (a)(3): We recommend revising the language to state: “A license for export of firearms
controlled under Category | paragraphs (a) through (d) of the United States Munitions List, 121.1
of this subchapter, in the amount of $1,000,000 or more.” Section 36(c) of the AECA requires
certification to Congress only for exports of “a firearm controlled under Category |! of the USML.”
The Department’s proposed revisions would extend the certification requirement to items that are
not firearms, including parts, components, and accessories such as barrels, sears, and mufflers.

ITAR §129.2:

Paragraph (b)(2)(vii): As proposed, paragraph (b)(2)(vii) would remove from the definition of
brokering activities those facilitation activities that are related to a transfer that is authorized by
an EAR license, EAR license exception, or ITAR license. The carve-out would apply to items that
are subject to the EAR yet that remain designated on the USMIL. We seek clarification regarding
whether proposed (b)(2)(vii) would apply not only to items currently controlled in USML Categories
I-lll, but to all items on the USMIL that are currently subject to the EAR (i.e., to include 600 series
items previously transferred to the EAR pursuant to Export Control Reform). We also recommend
specifying whether the paragraph (b)(2)(vii) exclusion would apply to activities related to exports,

WASHSTATECO000142
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 143 of 514

reexports, or transfers of an items subject to the EAR that does not require use of an EAR license
or license exception (NLR).

Paragraph (b)(2): As currently worded, ITAR paragraph 129.1(b) specifies that the brokering
activities identified in the ITAR apply to those “defense articles” identified in either the USML or
the USMIL, and current ITAR paragraph 129.2(b) defines “brokering activities” with respect to
“defense articles.” As proposed, ITAR paragraph 129.1(b) would specify that the brokering
activities identified in the ITAR apply to “defense articles” designated in the ITAR as well as “those
items” designated on the USMIL. However, DOS does not propose to amend the definition of
“brokering activities” in paragraph 129.2(b), such that “brokering activities” would continue to be
defined with respect to only “defense articles.” We seek clarification regarding whether DOS
intends “brokering activities” to also apply to activities to facilitate the manufacture, export,
permanent import, transfer, reexport, or retransfer of items designated on the USMIL.

Administrative: We recommend adopting a delayed effective date of 180 days for rules revising
entire categories of the USML and moving items to the CCL.

Should clarification or subsequent technical discussions be necessary, please contact either
Steve Headiey at james.headiey@ngc.com, (703-280-4806), or myself at
thomas.p.donovan@ngc.com_ (703-280-4045).

 

 

Sincerely,
Themae ?. Denevar

Thomas P. Donovan
Director, Export Management
Global Trade Management

WASHSTATEC000143
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 144 of 514

NATIONAL RIFLE ASSOCIATION OF AMERICA
INSTITUTE FOR LEGISLATIVE ACTION
11250 WAPLES MILL ROAD

FAIRFAX, VIRGINIA 22030

 

July 6, 2018

Mr. Robert Monjay

Office of Defense Trade Controls
United States Department of State

2401 E Street, Northwest

Washington, District of Columbia 20226

Via Online Submission: hties://www.reculations. cov/docket?D=DOS-2017-0046

Re: Docket No. DOS-2017-0046; RIN 1400-4E30; International Traffic in Arms
Regulations: U.S. Munitions List Categories I, 1, and II

Dear Mr. Monjay:

lam writing on behalf of the National Rifle Association (NRA) to provide the
association’s comments on the above proposed rule (the proposal). With some six million dues-
paying members, the NRA is America’s premier defender of the civil right protected by the
Second Amendment. Our members include individuals and businesses that would be directly
affected by the changes in the proposal, including gunsmiths, firearm instructors, journalists and
writers covering firearm technology and development, hunters, competitive shooters, and

manufacturers.

The NRA is very pleased to see that the project of Export Reform has finally circled back
to the place where it began, with proposed amendments to Categories I, II, and IE] of the U.S.
Munitions List (USML). These were among the first of the changes planned for the large-scale
undertaking to update export controls on dual-use items, and rightly so. The Second Amendment
protects an individual right to possess and carry firearms in case of confrontation, extending to

WASHSTATECO000144

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 145 of 514

arms In common use among the population for lawful purposes.’ America boasts hundreds of
millions of privately-owned firearms” and a robust “gun culfure” that has produced countless
books, magazine articles, videos, websites, online forunis, etc., that exhaustively detail firearm
technology and use. It is difficult to imagine any information about the design, development,
production, manufacturing, and use of firearms that is not already within the public domain. This
same information is commonly available overseas, as are the types of firearms and ammunition
the proposal would move off the USML and onto the Commerce Control List (CCL).
Meanwhile, the might and sophistication of the U.S. military ~ as well as America’s armed

amendments to the USML could pose a serious threat to this nation’s security.

Of course, movement of commontly-available firearms and arununition to the CCL would
not leave their export unregulated. America already has one of the most well-established and
closely-administered systems of regulation for commercial production and distribution of
firearms and ammunition in the world, and the proposal would not change that. It is clear from
the companion rulemaking published by the Commerce Department that items moving off the
USML would remain closely controlled, with the necessity of export licenses remaining the
norm. Foreign individuals’ access to firearms and amrounition would also remain regulated
under the federal Gun Control Act and the National Firearms Act. Furthermore, the Commerce
Department has long regulated exports of various shotguns, as well as their parts, components,
accessories, and ammunition. Thus, it has existing knowledge of and relationships with many of
the entities the proposal will affect. Those entities, in turn, will also have some familiarity with
the Department’s regulatory environment and procedures,

The NRA believes that, on the whole, the proposal correctly balances the iraperatives of
national and global security, allocation of oversight resources, and promotion of American
industry, innovation, and competiveness. We do, however, think it could he improved in several
particulars. We aiso believe that the timing for the implementation of the rule deserves careful
consideration.

Specifically, our concerns involve the following:

* ‘The retention of firearm sound suppressors on the USML is contrary to the guiding
principles of Export Reform and dees not serve it purposes. Suppressors should also
be moved to the CCL, unless they are specifically designed for use only with firearms
that remain on the USML.

 

' District af Columbia v. Heller, 854 US. 370, 392, 624-23 (2008), See alsa McDonald v. Chicaga, 561 U8. 742
(2010) (econd Amendment right to keep and bear arma is filly incorporated against state and local action by virtue
of the Fourteenth Amendment}.

* The Small Arms Survey estimates that as of the end of 2017, there were 121 firearms for every 100 residents in the
ULS., for 9 total of some 393.2 million guns. The program director for the Small Arms Survey fustitute notes,
however, that “there is no direct correlation at the global level hetween firearm ownership and violence.” See Edith
M, Lederer, “Global survey shows more than | billion small arms in world, mostly owned by civilians and mostly iy
the U.S.” ChicagoTribune.com, June 18, 2018, hop. www.chicagotribune com/news/nationworld/ct-survey-enall-
arms world-vivililang-20 1805 |s-story html,

WASHSTATEC000145

 

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 146 of 514

* The designation of “high capacity magazines” that would remain on the USML is
based on an arbitrary number, rather than any qualitative difference in the
technology or military character of the item. The governing consideration should be
whether they are specifically designed for use only with firearms that remain on the

USML, not their capacity.

* Where manufacturers and exporters need to implement new compliance procedures
for items moving from the USML to the CCL, the final rule should have a delayed
implementation date; where requirements that once pertained under the
International Traffic in Arms Regulations (TAR) have no analogues under the
Export Administration Regulations (LAR), the changes should take effect

immediately.

For these reasons, and as detailed below, the NRA supports the proposal but advocates
for minor revisions before its publication as a final rule.

I. Kirearm Sound Suppressors, As Such, Do Not Meet the Prerequisites for Control on
the USMIL Articulated by the Proposal and Therefore Should be Controlled Under

the CCL.

As noted in its supplementary information, the proposal is part of a longstanding effort to
“revise the U.S. Munitions List so that its scope is limited to those defense articles that provide
the United States with a critical military or intelligence advantage or, in the case of weapons, are
inherently for military end use.” Whether or not sound suppressors for firearms are characterized
as “weapons,” there is no plausible argument that the devices meet these standards.

A firearm sound suppressor is basically a metal cylinder surrounding internal baffles that
slow and cool escaping gas to decrease the volume of the firearm’s muzzle report. The devices
reduce, but do not eliminate, the sound of gunshots.’ Suppressor have been commercially
available since the first decade of the 1900s.4 The technology necessary to produce them is
simple and well-understood throughout the developed world. Detailed design, development,
production, and manufacturing information for firearm sound suppressors is pervasively
available in the public domain, including on the Internet.’ Similar devices are used to moderate
the sound of various other consumer products powered by internal combustion, including
automobiles, chainsaws, and lawnmowers.

 

3 Glenn Kessler, “Are firearms with a silencer ‘quiet’?” WashingtonPost.com, March 20, 2017,
hops://jwww.washinetonmost.com/news/fact-checker/wt/2017/03/20/are-firearms-with-a-silencer-

sant tnn nana oR NE rg

quiet/Pnoredirect-ongcutm term=.301¢1495 1dd4.
* Stephen Halbrook, “Firearm Sound Moderators: Issues of Criminalization and the Second Amendment,” 46 Cumb.
L. Rev. 33, 42 (2015)

° A quick web browser search will reveal numerous webpages and videos offering detailed instructions on
constructing suppressors of various levels of sophistication, from products produced with lathes and other machine
tools to improvised models made from such materials as PVC, flashlight tubes, oil filters, and solvent traps. There’s
even a detailed suppressor schematic on the ATF’s own website: huies://www.att.cov/file/silencer-cut-away.

WASHSTATECO000146

 

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 147 of 514

Suppressors do not provide the United States with any critical military or intelligence
advantage. They are not unique to the United States and are in fact the rare type of firearm-
related product that historically has been regulated more closely in this country than in a number
of other countries with otherwise relatively strict gun control laws. In some foreign countries,
there are no special requirements to acquire or possess firearm suppressors; in certain others,
they are presumptively available to those with a firearm license.® Firearm suppressors are already
in use by military forces, law enforcement agencies, and civilian firearm owners across the
world. Simply put, any country sophisticated enough to produce firearms is sophisticated enough

to produce firearm sound suppressors.

Firearm sound suppressors, by themselves, are harmless and cannot accurately be
classified as “weapons.” They are only useful when actually attached to a firearm. Even then,
they do not make the firearm any more lethal. Their primary advantage is to protect the hearing
of the firearm’s user and to decrease the sound signature of firearms so their use is less
noticeable and has fewer collateral effects on those in vicinity of the firearm’s discharge.

And even assuming, for the sake of argument, suppressors could be characterized as
“weapons,” they are not “inherently military.” Suppressors are regulated and taxed under U.S.
law,’ but they are readily available to those who are legally eligible to own firearms. They are
lawful for private possession in 42 states and may be lawfully used for hunting in 40 states.
Suppressors adorn the firearms of plinkers, hunters, competitors, and law enforcement officers.
According to the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF), there were
1,297,670 suppressors registered under the National Firearms Act as of February 3, 2017, with
nearly 400,000 such registrations occurring in the 12 months preceding that date alone.? As
previously mentioned, suppressors are also commonly used by law enforcement agencies and
private firearm owners in other countries as well.

In its current form, the proposal does not differentiate between suppressors for use on
firearms that would be regulated under the USML and those that would not. This could mean
that firearms that would otherwise be regulated under the CCL will remain on the USML
because they have integrated suppressors. It could also mean that firearm instructors would have
to refrain from allowing suppressors to be used in their classes for fear of providing unauthorized
“defense services.” This is contrary to the spirit and intent of Export Reform and does nothing to

further U.S. or international security interests.

Given that there is no special military or national security significance to firearm sound
suppressors, there is no convincing argument for retaining them on the USML. Like flash
suppressors, they should be generally subject to the CCL. If they are going to be retained on the
USML at all, it should only be to the extent that they are “specially designed” for the firearms

 

® 46 Cumb. L. Rev. at 72-4.
? See National Firearms Act, 26 U.8.C. $§ 5801-5872; Gun Control Act, 18 U.S.C. 8§ 921-931.

 

(last visited Tuly 6, 2018).

* Stephen Gutowski, “ATF: 1.3 Million Silencers in U.S. Rarely Used I Crimes,” FreeBeacon.com, Feb. 17, 2017,
/att-despite-nearly-1-3-million-silencers-united-states-rarely-used-crimes/.

  

WASHSTATEC000147

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 148 of 514

that would also continue to be so controlled. Because that distinction would be difficult to
administer as a practical matter, however, the best option is simply to control the general
category of firearm sound suppressors under the CCL.

Il. The Proposal’s Treatment of Magazines is Arbitrary and Capricious.

The proposal treats magazines as “high capacity” and therefore subject to the USML if
they have a capacity of greater than 50 rounds, “regardless of jurisdiction of the firearm.” It
offers no explanation for this threshold. Whatever the thinking behind it may be, a 51-round
magazine provides no greater critical military or intelligence advantage than a magazine of lesser
capacity, nor is it any more inherently for military end use.

Magazines, whatever their capacity, are among the most simple and utilitarian of firearm-
related items. In typical form, they consist of a metal box or tube with a floor plate that contains
a spring with a follower at the top. A firearm that can accept a detachable magazine can accept a
magazine of virtually any size. All that is necessary to create a magazine of greater capacity is a
longer box and spring. Drum magazines typically utilize a cylindrical chamber and a wound
spring or ratcheting mechanism to allow for greater capacity in a more compact unit, but neither
configuration uses sophisticated or closely-held technology. Like firearm sound suppressors,
technical data for magazines with capacities above and below 51 rounds is available in the public
domain, including online, and has been since at least the early 20 Century."

United States law does not limit the capacity of magazines for any sort of firearm
available to private citizens (a handful of states, however, do impose magazine capacity limits,
typically of 10 rounds). Magazines with capacities in excess of 50 rounds are readily available on
the commercial market. They are used by practical shooting competitors, as well as by many gun
owners who appreciate the versatility and convenience they provide. Even BB guns for the youth
market that use springs or compressed air often have reservoirs that hold hundreds of rounds.
While these non-powder guns obviously are not and would not be defense articles under the
proposal, their capacity demonstrates the fact that marksmen of all types appreciate the ability to
operate their guns without frequent reloading.

Demonstrating the arbitrary nature of controlling magazines based on their capacity is the
fact that they can easily be clipped, taped, or otherwise attached to one another, with reloads
accomplished in mere moments.

As with sound suppressors, it makes no sense that a given curriculum of firearm
instruction that would otherwise be uncontrolled under the proposal could potentially be re-
characterized as a “defense service” if it happened to involve a “large capacity” magazine.

 

'® See, e.g., European Patent Office Patent No. 8172, “A New or Improved Cartridge Magazine for Small Arms and
Machine Guns,” Accepted March 6, 1919 (providing detailed specifications for a dram-type magazine), available at
hitos/ worldwide esoueencl convoublicationbelails original ocument?CC=GBANR= 191408 | JOA RK C= AGE Ted
&NDejedate= 191 903068 DB= PPODCK & lovale= (last visited July 6, 2018).

WASHSTATEC000148

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 149 of 514

For these reasons, we recommend that firearm magazines be controlled under the CCL. If
they are controlled under the USML at all, it should only be to the extent they “specially
designed” solely for firearms that remain on the USML.

ii. The Pinal Rule Should Take Effect Immediately to the Extent Requirements Are
Kiuninated and Phase in Other Changes to Allow Regulated Entities Time to Adapt.

When the final rule governing Categories 1, 1, and IN| of the USML is published, certain
changes should take effect immediately, while others should be phased in to allow regulated
entities time to adapt.

Changes that merely eliminate requirements altogether should take effect immediately.
For example, there is no justification for continuing to make “manufacturers” of articles that
would be moved off the USML register with the Department of State.

On the other hand, where control of an item changes from the USML to the CCL,
necessitating new procedures by the regulated entity, implementation of the final rule's effective
date should be delayed to allow for new compliance systems to be established.

Licenses granted under the ITAR should also be grandfathered for all outstanding
transactions.

The NRA does not have any specific recommendations for a timeline of implementation
for enforcing new requirements and procedures. We will defer to the entities whose day-to-day
operations will be directly affected by the changes in the final rule.

Conclusion

The NRA is very pleased to see Export Reform finally turn its attention to Categories 1,
Ii, and II ofthe USML., The proposal charts a positive course that will contribute fo national
security, enhance the competitiveness of U.S. businesses, and benefit ordinary gun owners by
mitigating the potential for the ITAR to burden imocent conduct that does not implicate national
security. We hope you will take the suggestions offered herein seriously to further promote the
worthy goals of this eflort, and we appreciate the opportunity fo provide input.

We have also included our submission on the Bureau of Industry and Security's
companion rulemaking and incorporate those comments herein by this reference.

Sincerely,

C. wf

Christopher Zealand
Senior Research Attorney
NRA-ILA

WASHSTATECO000149

 

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 150 of 514

NATIONAL RIFLE ASSOCIATION OF AMERICA
INSTITUTE FOR LEGISLATIVE ACTION
11250 WAPLES MILL Roab

FAIRFAX, VIRGINIA 22030

 

July 6, 2018

Regulatory Policy Division

Bureau of Industry and Security

United States Department of Commerce

14” Street and Pennsylvania Avenue, Northwest
Washington, District of Columbia 20230

Via Online Submission: bttos://www.reculations.cov/document? D=BIS-201 7-0004-000 |

Re: Docket No. BIS-2017-0004; RIN 0694-4847; Control of Firearms, Guns,
Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (OSML)

Greetings:

Tam writing on behalf of the National Rifle Association (NRA) to provide the
association’s comments on the above proposed rule (the proposal). With some six million dues-
paying members, the NRA is America’s premier defender of the civil right protected by the
Second Amendment. Our members include individuals and businesses that would be directly
affected by the changes in the proposal, including gunsmiths, firearm instructors, journalists and
writers covering firearm technology and development, hunters, competitive shooters, and

manufacturers.

The NRA is very pleased to see that the project of Export Reform has finally circled back
to the place where it began, with proposed amendments to Categories I, UL, and If of the U.S.
Munitions List (USML). These were among the first of the changes planned for the large-scale
undertaking to update export controls on dual-use items, and rightly so. The Second Amendment
protects an individual right to possess and carry firearms in case of confrontation, extending to

WASHSTATECO000150

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 151 of 514

arms in common use among the population for lawful purposes.'! America boasts hundreds of
millions of privately-owned firearms’ and a robust “gun culture” that has produced countless
books, magazine articles, videos, websites, online forums, etc., that exhaustively detail firearm
technology and use. It is difficult to imagine any information about the design, development,
production, manufacturing, and use of firearms that is not already within the public domain. This
same information is commonly available overseas, as are the types of firearms and ammunition
the proposal would regulate under the Commerce Control List (CCL). Meanwhile, the might and
sophistication of the U.S. military - as well as America’s armed populace — ensure that no
foreign enemy wielding the types of arms at issue in these proposed regulations could pose a
serious threat to this nation’s security.

Of course, movement of commonly-available firearms and ammunition to the CCL would
not leave their export unregulated. America already has one of the most well-established and
closely-administered systems of regulation for commercial production and distribution of
firearms and ammunition in the world, and the proposal would not change that. It is clear from
the proposal that items moving off the USML would remain closely controlled, with the
necessity of export licenses remaining the norm. Foreign individuals’ access to firearms and
ammunition would also remain regulated under the federal Gun Control Act and the National
Firearms Act. Furthermore, the Commerce Department has long regulated exports of various
shotguns, as weil as their parts, components, accessories, and ammunition. Thus, it has existing
knowledge of and relationships with many of the entities the proposal will affect. Those entities,
in turn, will also have some familiarity with the Department’s regulatory environment and

procedures.

The NRA believes that, on the whole, the proposal correctly balances the imperatives of
national and global security, allocation of oversight resources, and promotion of American
industry, innovation, and competiveness. We do, however, think that it could be improved in
several particulars. We also believe that the timing for the implementation of the rule deserves

careful consideration.
Specifically, our concerns involve the following:

* § 740.9 Temporary imports, exports, reexports, and transfers (in-country) (TMP)
and § 758. 10 Entry clearance requirements for temporary imports — The use of the
Automated Export System (AES) is impractical and inappropriate for private
travelers exporting a personal firearm they temporarily imported into the U.S. fer

 

' District of Columbia v. Heller, 554 U.S. 570, 592, 624-25 (2008). See also McDonald v. Chicage, 561 U.S. 742
(2010) (Second Amendment right to keep and bear arms is fully incorporated against state and local action by virtue

of the Fourteenth Amendment).

* The Small Arms Survey estimates that as of the end of 2017, there were 121 firearms for every 100 residents in the
U.S., for a total of some 393.2 million guns. The program director for the Small Arms Survey Institute notes,
however, that “there is no direct correlation at the global level between firearm ownership and violence.” See Edith
M. Lederer, “Global survey shows more than | billion small arms in world, mostly owned by civilians and mostly in
the U.S.,” ChicagoTribune.com, June 18, 2018, hus-//www.chicavotribune.com/news/nationworld/ct-survev-small-

WASHSTATEC000151

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 152 of 514

lawful purposes. The current system, which relies upon the ATF Form 6NIA, should be
maintained without modification for such persons.

® § 740,14 Baggage (BAG) and § 758.1 The Electronic Export Enforcement (ZED
filing to the Automated Export System (AES) — The use of the AES is impractical
and inappropriate for private travelers temporarily exporting a personal firearm
for lawful purposes. The current system, which relies upon the CBP Form 4457, should
be maintained without modification for such persons until such time as U.S. Customs and
Border Protection engages in a public rulemaking process to resolve the current

problems.

* § 758.1 The Electronic Export Enforcement (ZED filing to the Automated Export
System (AES) and § 762.2 Records to be retained — Expanding the data elements
necessary for AIS filings would exacerbate the problems for private travelers
temporarily exporting a personal firearm and violate the spirit of Congressional
prohibitions against federal firearm registries. Private travelers temporarily exporting
personal firearms should continue to be able to use the CPB Form 4457 without the
firearm ’s information being captured by a federal database.

* Where manufacturers and exporters need to implement mews compliance
procedures for items moving fram the USML to the CCL, the final rule should have
a delayed implementation date; where requirements that once pertained under the
international Traffic in Arma Regulations (TAR) have ne analogues under the
Export Administration Regulations (EAR), the changes should take effect

inamediately.

For these reasons, and as detailed below, the NRA supports the proposal but advocates
for revisions before its publication as a final rule,

 

I. The AES System is impractical and Inappropriate for Use by Private Travelers.
A The AES requirement was introduced without sufficient or accurate notice to the
public.

The International Traffic in Arms Regulations historically had included an exemption
under 22 CFR $123.17(c} that allowed U.S. persons to temporarily export without a license up to
three nonautomatic firearms and not more than 1,000 cartridges therefor. This exernption was
geared toward hunters, sportsmen, competitors, and others who travel overseas with firearms to

be used for sporting and other lawful purposes.

In 2011, DDTC published a Federal Register notice of proposed rulemaking entitled
International Traffic in Arms Regulations: Exemption for Temporary Export of Chemical Agent
Protective Gear. * The supplementary information to that rulemaking focused on amendments to
22 CER $123.17 pertaining to “the temporary export of chemical agent protective gear for

 

> 76 Fed. Reg. 16353 (March 23, 2011}.

WASHSTATEC000152

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 153 of 514

exclusive personal use ... .” It also mentioned that “an exemyption for firearms and arnmunition is
clarified by removing certain extraneous language that does not change the meaning of the
exemption.’

in fact, the proposed change to the firearms and ammunition exemption was a material
and substantial change to the status quo. It would require for the first time that “the individual
must ... present the Internal Transaction Number (ITN) from submission of the Electronic
Export Information in the Automated Export System per § 123.22(b)” to use the exemption“

But because the notice only printed the amendments to 22 CFR 8123.17 and omitted the
existing text of that section, it was not clear from the face of that notice what the context of this
new requirement was. The notice’s inaccurate portrayal of the change as a mere “clarification”
further contributed to obscuring the significance of this new language. Thus, the new
requirement for temporary firearms and armmunition exports went largely unnoticed by relevant

stakeholders,

The final rule was published on May 2, 2012." Its supplementary information included a
similarly inaccurate description of the firearm exemption amendment. “Section (c}(3) is revised
to remove what is in practice extraneous language,” it stated.’ “Subject to the requirements of
(<)(1 (3), the exemption applies to all eligible individuals (with the noted exceptions). Thus,
while the text is revised, the meaning of (c)(3) is not changed,”

Unlike the notice for the proposed rule, however, the notice of the final rule included the
full text of subsection (c), which made clear the AES filing requirement pertained to those
claiming the licensing exemption for temporary firearm and ammumition exports. Of course, it
was by then too late for stakeholders to object to these changes, as the rule had been finalized.

For three years, the changes to 22 CFR $123.17 as they pertained to temporary firearm
and aramuinition exports appeared to be ignored and unenforced by the federal government.
Then, in 2015, U.S. Immigration and Customs Enforcement (ICE) and U.S. Customs and Border
Protection (CBP) suddenly changed their websites to indicate the AES filing requirements would
be enforced against travelers temporarily exporting firearms and ammunition, with penalties that
could include seizure of improperly declared items and criminal prosecution.”

 

4 id.

7 Id. at 19354,

° Amendment to the International Traffic in Arms Regulations: Exemption for Temporary Export of Chemical Agent
Protective Gear, 77 Fed. Reg, 28865-(11 (May 2, 2012).

* Hd,

5 dd.

3 See NRA-ILA, “Rule Change May Devastate International Travel for Hunters and Shooters,”

(March 20, 20153.

WASHSTATEC000153

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 154 of 514

B. The AES was not designed for use by private nersons for non-business purnoses.

The AES was designed around the needs of commercial exporters and government
officials, not private travelers. As CBP’s “Introduction” to the AES states:

During AES development, a Trade Resource Group convened regularly. To ensure that
all voices were heard, the group was comprised of large and small exporters, carriers,
Freight forwarders, port authorities, and non-vessel operating common carriers
(NVOCC). At the trade's request, separate coalitions for exporters and software vendors
were formed 4!

It continues, “Whatever aspect of the export community you represent - exporter, carrier, freight
forwarder, port authority, service center, non-vessel operating common carrier, consolidator -
AES has advantages for you.”'! Nowhere does this summary recognize that private individuals
would also have to navigate a system designed by and for industry compliance specialists.

Individuals attempting to use the AES will need to have compatible hardware and
software systems or to enlist the services of an authorized agent. Those who do not wish to
purchase or write their own software, or hire someone to complete the filing process for them,
have the option of using AESDirect, an online version administered by the U.S. Census Bureau.

That agency, in turn, has a webpage with various resources to acquaint users with the
intricacies of the system.'? Browsers can start, for example, with the 39-page AESDirect User
Guide’ or with any of the one-hour-plus webinars that cover various aspects of the system.

Navigating the filing process requires individuals to create an account and then fill in data
fields with various codes that are neither intuitive nor easily reconcilable with the context of an
individual traveling with his or her own private property. For example, the system requires the
parties to an export to be identified, with required fields that include the U.S. Principal Party in
Interest, which must be identified by “Company Name” and an acceptable ID type. Likewise, the
Ultimate Consignee also must be specified, again with reference to “Company Name” and an
authorized form of identification.

Nowhere does the User Guide or the screens of the system itself explain how these
categories are supposed to translate for private individuals declaring temporary exports of their

 

visited Fuly 6, 2018).
Nd,

 

2018).

WASHSTATECO000154

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 155 of 514

own property. Such persons are not just an afterthought in the system’s design. Rather, it appears
that the design has not thought of them at all.

The acceptable forms of identification, for example, are an Employer Identification
Number (EIN), a Dun and Bradstreet Number, or a foreign passport number (if the foreign entity
is in the U.S. at the time the goods are purchased or obtained for export). U.S. individuals
making temporary exports cannot use their own passport numbers, nor can they use their Social

Security numbers. !4

Using AESDirect, moreover, requires an individual to apply for an account with the
Secure Data Portal of the Automated Commercial Environment. The application for an ACE
Exporter Account’* requires users to list “Corporate Information,” including an EIN and

Company Name.

The Internal Revenue Service (IRS) is responsible for issuing EINs. The IRS website that
explains the process for applying online clearly states: “Employer Identification Numbers are
issued for the purpose of tax administration and are not intended for participation in any other
activities.”!* The online application requires the applicant to identify the “legal structure”
associated with the EIN. None of the available options corresponds with a private individual who
simply wishes to make an AES filing. The applicant then must specify why he or she is
requesting an EIN, with the limited menu choices again offering no option for the private AES
filer. Finally, the applicant must certify under penalties of perjury that he or she has “examined
this application, and to the best of my knowledge and belief, it is true, correct, and complete.”

Private individuals using the online application form, in other words, must make a false
certification to the IRS about their business need for an EIN as a prerequisite to complying with
the legally-mandated AES filing requirement. These individuals are also potentially creating an
expectation with the IRS that they are creating a business that should have associated tax filings.

Cc. The relevant agencies have been aware of the croblems orivate individuals have
using the AES, and there has been no apparent orovress in resolving them.

in 2015, representatives of the NRA ~ as well as representatives of hunting and firearm
industry associations - met with officials from CBP, the Census Bureau, the Department of

 

4 See U.S. Customs and Border Protection, “Change in Automated Export System (AES) exporter ID filing

 

 

of the 38-4 has options for “Other (specify) not available on the IRS’s online application form. It does not,
however, indicate that EINs may be obtained solely for AES filing purposes.

WASHSTATECO000155

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 156 of 514

Homeland Security (OHS), and ICE to discuss the above problems.'* These discussions
emphasized the need for a simple, straightforward, and legal means for private travelers to
comply with their AES filing requirements. The discussions also touched on concerns about
creating a federal firearm registry via AES filings (a topic that is explored below in greater

depth).

Shortly after that meeting, and after additional intervention from members of Congress,
CBP announced that it would return to the status quo practice of using the paper CBP Form 4457
to track firearms for temporary export.’° In this procedure, travelers report to a CBP office
during their trip or beforchand at a Port of Entry and present the firearms (and ammunition, if
applicable) to be recorded on the 4457. Upon return to the U.S., the traveler will declare the
property, which can be checked, if necessary, against the 4457 to ensure the same firearms that
left the country have returned. The ATF has also indicated that this procedure will satisfy the re-
importation of firearms under its importation jurisdiction.”

We understand that this remains the procedure for temporary firearm exports by private
travelers to the present day and that the AES filing requirement is not being enforced against

these individuals.

Between 2015 and the present, NRA representatives have had repeated contacts with
officials from CBP and the Census Bureau to inquire about any changes or updates to the above-
described state of affairs. To date, we have neither seen nor heard of any evidence that the AES
system has been in any way modified to alleviate the problems it presents for private travelers.
Our review of the applicable websites during the preparation of these comments confirms this
impression. The AES remains a complex application geared toward the needs of industry and
government, not private persons traveling with their own property for non-business purposes.

D. BIS should omit the AES filing requirement for private persons temporarily
exnorting their own firearms and ammunition for lawful nurnoses and codil’y the

Form 4457 procedure.

The NRA is pleased to see that BIS’ current proposal is handling the AES issue in a
much more transparent and forthright manner than the 2012 DDTC rulemaking that introduced it
in the first place. The background information included with the proposal acknowledges:

BIS is aware that US. Customs and Border Protection (CBP) has temporarily suspended
the requirement to file EET to the 4ES for personally-owned firearms and ammunition
that are “'subject to the ITAR”’ being exported under 22 CFR 123.17(c}, due to

 

'8 See NRA-ILA, “You Can't Get There from Here: Obama Administration Shrugs Off Woes of International

  

gun-rales-for-traveling/article e299 lic

2 See 27 CER. 8 478,115(a).

WASHSTATECO000156

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 157 of 514

oe

operational challenges related to implementation. .. Whether and haw BIS includes this
requirement in a final rule would be based on whether CHP is able to update its
processes, and other agencies as needed, to allow for individuals to easily fle EET in
AES by the time a final rule is published. If CRP is not able to do sa, then the final rule
may direct exporters to continue to use CBP 's existing process, which is the use of the
CBP Certification of Registration Form 4457, until a workable solution is developed or
CBP suggesis an alternative simplified solution for gathering such information for
2CMNPOKOFY exports of personaliy-owned firearms and ammunition,

As explained above, the CBP and the other relevant agencies have not updated their
processes fo allow for individuals to easily file Electronic Export Information in the AES. Given
that they are aware of the issues, have had more than three years to fix them, and have made no
discernable progress in that direction, there is no reason to believe they will do so by the time the
proposal is published as a final rule.

The NRA is unaware of any compelling security need to change the status quo. The very
fact that the systems have not been updated to address the outstanding issues would seem to
indicate CBP and DHS agree. Simply put, there has heen no urgency to facilitate APS filings by
private travelers. The Form 4487 procedure has proven to be a workable system both before and
since the 2012 role change, and it can continue to suffice for the near term.

The paper Form 4457 also serves an important function for some U.S. travelers to foreign
countries thal require a valid “firearm license” from visitors’ home countries. Neither the US.
government nor most U.S. states generally Heense the acquisition or simple possession of
firearms, especially long guns. But foreign officials in these countries have historically accepted
the Form 4457 as fulfilling this requirement.

itis also relevant that BIS has throughout the relevant time period always allowed for the
temporary export of shotguns and shotgun shells under its jurisdiction via the baggage exemption
of 13 CPR. § 740.14 without requiring a declaration to be filed in the AES. Indeed, that
exemption currently does not specifically require the use of the Form 4457 procedure, either.
Codifving the Form 4457 procedure would therefore help promote consistency and
understanding across the different agencies involved in enforcing the nation’s export rules and
with the traveling public. The president's determination that certain additional firearms and
ammunition no longer warrant control under the USML more strongly argues in favor of BIS
adopting its own procedures for their temporary export than for importing procedures from the
ITAR into the HAR,

CBP can also issue ifs own rulemaking on procedures for temporary exports by private
travelers, should the state of play change with respect to the practical and technological issues of
the AES, The issue could then be fully vetted in its own right. There is no reason, however, to
inject this thorny issue into the larger project of Export Reform, It is not necessary nor helpful to
the objectives of Export Reform, and it would perpetuate a problem one solution to which has
already been identified (.e., the paper Form 4457 procedure).

WASHSTATECO000157

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 158 of 514

E, Private travelers exporting a personal firearm they temporarily imported into the
U.S. for lawful purposes should not be required to use AES for this purpose.

The same problems that arise from requiring U.S. persons to file declarations through the
AES to take advantage of the BAG exemption apply to requiring foreign visitors traveling to the
U.S. with their own firearms to use the AES to avail themselves of the TMP exception. This is
not necessary under the current version of 15 C.F.R. § 740.9, and it should not be added to that

section or to § 758.1.

Currently, foreign visitors traveling to the U.S. with their own firearms must apply for an
import permit from the Bureau of Alcohol, Tobacco, Firearms & Explosives using ATF Form
6NIA. The individual will also have to substantiate his or her eligibility to possess a firearm in
the United States as a non-U.S. person (for example, by obtaining a hunting license from a U.S.
state). The travelers must then declare their firearms at the border, provide CBP officials with
any required documents, and maintain the required documents during the duration of their stay.
Customs officials in the country of re-importation can use the ATF Form 6NIA to confirm that
the individual is returning with the same firearms that were brought to the U.S.

We are unaware of any attempt on DDTC’s part to enforce a requirement that foreign
visitors (including from Canada) declare the “export” of firearms they temporary brought to the
U.S. for lawful purposes through the AES when the visitor returns home. Indeed, it is difficult to
understand how doing so would contribute to national security. Thanks the Second Amendment
and America’s unique commitment to individual liberty, the U.S. has by far the largest civilian
stock of firearms in the world.”! Given the ready availability of firearms in the U.S. as compared
to the rest of the world, there is little chance that America’s interests are seriously threatened by
foreign visitors bringing their own lawfully obtained guns into the country. At the very least,
they are not threatened enough to impose a bureaucratic requirement for private foreign travelers
that has already proven unworkable for their U.S. counterparts.

For these reasons, we urge BIS to omit from §§ 740.2 and 758. 10 the AES declaration
requirement as applied to private foreign travelers temporarily bringing personal firearms into
the U.S. Foreign hunters and competitive shooters help contribute to the U.S. economy, and
these proposed changes would discourage them from doing so. Meanwhile, reports of foreign
travelers committing crimes in the U.S. with firearms they lawfully brought with them are

vanishingly rare.

I. ‘The expanded data elements necessary for AES filings exacerbate the problems for
private travelers forced to use the system and violate the spirit of Congressional
prohibitions against federal firearm registries.

The proposal would “expand the data elements required as part of an AES filing for
[firearms transferred from the USML] to include serial numbers, make, model and caliber,”
including for those wishing to use the BAG and TMP exemptions. This makes the previously
mentioned problems with AES filing that much worse. It also runs counter to the spirit of clearly

 

27 ederer, supra note 2.

WASHSTATECO000158

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 159 of 514

10

established Congressional policy against using bureaucratic record-keeping requirements to
establish firearms registries.

Firearm registries have long been anathema to gun owners as a tool that can be used to
target them for discrimination and for the eventual seizure of their firearms. History is rife with
examples of tyrants who used civilian disarmament to further their despotic ends,?? and
America’s own Revolutionary War began in earnest after a British raid on Colonial arms caches.
Against this backdrop, federal gun control laws have consistently maintained a policy against
national registries of the sorts of common arms with which Americans typically exercise their

Second Amendment rights.”

Congress, in enacting the Gun Control Act of 1968 (GCA), specifically declined to create
a federal firearm registry, despite the urging of President Lyndon B. Johnson to do so.* Both the
House and the Senate voted down proposals to require registration of guns as the legislation
made its way through Congress.** As Sen, James McClure later stated,

The central compromise of the Gun Control Act of 1968—the sine qua non for the entry
of the Federal Government into any form of firearms regulation was this: Records
concerning gun ownership would be maintained by dealers, not by the Federal
Government and not by State and local governments.”*!

Congress then amended the GCA in 1986 to prohibit any rule or regulation enacted under
its auspices from using the records that federal firearm licensees must keep to establish “any
system of registration of firearms, firearms owners, or firearms transactions or dispositions ....”27

When the Brady Handgun Violence Protection Act of 1993°° created the authority for the
National Instant Criminal Background Check System (NICS), Congress took pains to ensure the
system would not circumvent the GCA’s policy against firearm registration. The Act states that
if the NICS determines receipt of a firearm would not be in violation of law, it shall “destroy all
records of the system with respect to the call (other than the identifying number and the date the

 

2 See, @. g., STEPHEN HALBROOK, GUN CONTROL IN THE THIRD REICH, DISARMING THE JEWS AND “ENEMIES OF THE
STATE” (Independent Inst. 2013).

3 The National Firearms Act, 26 U.S.C. §§ 5801-5872, requires federal registration of limited categories of arms,
but to the extent it covers firearms, those guns— which include machineguns, short-barreled shotguns, short-barreled
rifles, and non-sporting firearms greater than .50 caliber ~ are comparatively rare among the U.S. civilian fireanm

stock.
*4 See Lyndon B. Johnson, “Remarks Upon Signing the Gun Control Act of 1968,” Oct. 22, 1968, available at

5 114 Cong. Rec. H22267 (daily ed. July 19, 1968); 114 Cong. Rec, $27420-421 (daily ed. Sept. 18, 1968).

*6 131 Cong. Rec. $9163-64 (uly 9, 1985).
718 U.S.C. § 926(a).
8 Pub. L. No. 103-159, 107 Stat. 1536 (1993).

WASHSTATECO000159

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 160 of 514
11

number was assigned) and all records of the system relating to the person or the transfer.”
Section 103(i) of the Act contains additional prohibitions against the use of the system to create a

federal firearms registry:

No department, agency, officer, or employee of the United States may—

(1) require that any record or portion thereof generated by the system established
under this section may be recorded at or transferred to a facility owned,
managed, or controlled by the United States or any State or political subdivision

thereof; or

(2) use the system established under this section to establish any system for the
registration of firearms, firearm owners, or firearm transactions or dispositions
except with respect to person, prohibited by section 922 (g) or (n) of title 18,
United Stated Code State law, from receiving a firearm,

Beginning in 1979, the annual appropriations bills that funded the ATF and its
predecessor agency prohibited the Department of Justice from centralizing the records of federal
firearm licensees (FFLs), until the prohibition was made permanent in 2011.7! Also made
permanent in that 2011 appropriations bill was another rider that prohibited the ATF from
compiling a searchable registry of gun buyers’ names from business records transferred to the
agency by FFLs who ceased dong business.*” A third provision in the same bill permanently
created a 24-hour deadline for the destruction of identifying information on those who
successfully undergo a NICS check.*?

Even Obamacare contains a number of provisions that prohibit information collected
under its authority from being used to create firearm registries.*+

Meanwhile, there is no express authority in the enabling act under which this rulemaking
is promulgated for BIS to collect and retain detailed information on the firearms owned by law-
abiding Americans. Yet BIS is proposing to compel Americans to enter identifying information
about themselves and their firearms into a federal database as a precondition of engaging in
lawful travel with firearms. Individuals forced to comply with this requirement are given no
assurances about how the information will be retained or protected or whether it will be available
to other entities, and ifso, under what circumstances. This clearly runs contrary to the spirit of
congressional policy governing the handling of firearm owner information.

 

2 18 ULS.C. 922()(2C).

3° 107 Stat. at 1542.

*! Consolidated and Further Continuing Appropriations Act, 2012, Pub. L. No. 112-55, 125 Stat. 552, 609 2011).
32125 Stat. 552, 610.

33 Td. at 632.
*4 Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119, 884-5 (2010).

WASHSTATEC000160

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 161 of 514

12

The de facto federal firearm registry that would be created by forcing private gun owners
to make detailed declarations about themselves and their firearms via the AES is another
argument in favor of retaining the current procedure utilizing the paper Form 4457. That
procedure vindicates the government’s legitimate interest in monitoring the firearms that move
and in out of the country but does not require the government to maintain a central registry of

firearm owner information.

Going forward, any further attempt to automate the information private travelers must
provide about their personal firearms should include express privacy provisions. At a minimum,
these should prevent the dissemination or transfer of the information to other entities and require
its complete destruction once CBP has verified that the firearms which were temporarily
exported have been returned to the U.S.

For all these reasons, the NRA objects to the proposal’s use of expanded data elements
for private travelers seeking to utilize the BAG or TMP exceptions and urges that those
requirements be omitted from the final rule.

Til. The Final Rule Should Take Effect Immediately to the Extent Requirements Are
Eliminated and Phase in Other Changes to Allow Regulated Entities Time to Adapt.

When the final rule governing Categories I, II, and III of the USML is published, certain
changes should take effect immediately, while others should be phased in to allow regulated
entities time to adapt.

Changes that merely eliminate requirements altogether should take effect immediately.
For example, there is no justification for continuing to make “manufacturers” of articles that
would be moved off the USML register with the Department of State.

On the other hand, where control of an item changes from the USML to the CCL,
necessitating new procedures by the regulated entity, implementation of the final rule’s effective
date should be delayed to allow for new compliance systems to be established.

Licenses already granted under the ITAR should also be grandfathered for all outstanding
transactions.

The NRA does not have any specific recommendations for a timeline of implementation
for enforcing new requirements and procedures. We will defer to the entities whose day-to-day
operations will be directly affected by the changes in the final rule.

Conclusion

The NRA is very pleased to see Export Reform finally turn its attention to Categories I,
H, and 1 of the USML. The proposal charts a positive course that will contribute to national
security, enhance the competitiveness of U.S. businesses, and benefit ordinary gun owners by
mitigating the potential for export regulations to burden innocent conduct that does not implicate
national security. We hope you will take the suggestions offered herein seriously to further
promote the worthy goals of this effort, and we appreciate the opportunity to provide input.

WASHSTATECO000161

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 162 of 514

13

We have also included our submission on the Directorate of Defense Trade Contral’s
companion rulemaking and incorporate those comments herein by this reference.

Sincerely,

4p AA J J
(? / Sf V V~

Christopher Zealand \

Senior Research Attorney
NRA-ILA

WASHSTATEC000162

 
7/20/2018 Case 2:20-cv-00111-RAJ Documentcb061700FehmabOOi23/20 Page 163 of 514

 

As of: July 10, 2018
Received: June 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted: June 13, 2018
Category: NA

Tracking No. 1k2-9316-fdil
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
I, I, and Ill

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, II, and III

Document: DOS-2017-0046-0049
Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Patrick Hiller

 

General Comment

Dear Ladies and Gentlemen,

I oppose the proposed rule for the following reasons:

1. The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state
groups in importing countries use semi-automatic rifles in armed conflicts, causing enormous damage.
Regarding wide retail availability of firearms, about which comment has been requested, many countries,
including Mexico, prohibit civilian possession of semi-automatic rifles and handguns, as well as of any
larger caliber firearm. Six U.S. states, the District of Columbia, and several large retail chains also
prohibit retail sale of semi-automatic assault rifles.

2. The proposed rule would eliminate Congressional oversight for important gun export deals. Congress
will no longer be automatically informed about sizable sales of these weapons. That will limit its ability
to comment on related human rights concerns, as it recently did on the Philippines and Turkey.

3. National brokering laws are a weak link in the chain of efforts to curtail trafficking of small arms and
light weapons. The switch from State to Commerce will mean that the brokers and financiers who arrange
shipments of semiautomatic firearms will no longer have a statutory requirement to register and obtain a
license, increasing risk of trafficking. That will make it easier for unscrupulous dealers to escape
attention.

4. The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue
Lantern program for gun and ammunition exports, which carries out hundreds of pre-license and post-
shipment inspections and publicly reports on them. It also would move license approval out of the
department that compiles the U.S. Governments information on human rights violations, reducing the
ability to effectively deny weapons licenses to international human rights violators.

5. End-use controls are weakened by eliminating registration of firearms exporters, a requirement since
the 1940s.

6. The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on

file://S:/RMANTAR%20Rules/Cat%201/Public%20Comments/F DMS/DOS-201 7-0046-Rule-Proposed-1-DOS-201 7-0046-0001-Posted-Documents-07_.... 1/2

WASHSTATEC000163
7/20/2018 Case 2:20-cv-00111-RAJ Documentcb061700Fehmab 0123/20 Page 164 of 514

3D printing of firearms. When Defense Distributed founder Cody Wilson posted online instructions for
3D-printing weapons, the State Department successfully charged him with violating arms export laws,
since his open-source posting made it possible for anyone with access to a 3D printer, anywhere, to
produce a lethal weapon. The Commerce Department is unlikely to make the same argument once those
weapons are transferred to their control. Unless corrected, the new regulations run the risk of effectively
condoning and enabling 3D printing of firearms in the U.S. and around the globe. By effectively
eliminating many means to detect firearms, background checks on domestic sales and end-use controls on
international exports for such weapons, this change could generate many preventable tragedies.

7. The Commerce Department does not have resources to enforce export controls, even before the
addition of 30,000 firearms export licenses as a result of this rule predicted by Commerce. The BISs
enforcement office, with no staff in Latin America, Africa, or many other parts of the world, is not
equipped to take the same level of preventive measures for end-use controls. Moreover, the State
Department has developed extensive data, expertise and institutional relations to implement the Leahy
Law for security assistance, which can serve as a critical foundation in both pre-license and post-shipment
checks to control and verify end uses and end users. Commerce does not have these resources.

8. The proposed change will reduce transparency and reporting on gun exports.

9. This rule would transfer gun export licensing to an agency the Commerce Department - whose
principle mission is to promote trade. Firearms, both assault weapons and non-semi-automatic weapons,
are uniquely and pervasively used in criminal violence around the world. Controlling their export should
be handled by the State Department, which is mandated and structured to address the potential impacts in
importing nations on stability, human security, conflict, and human rights.

10. Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. Research indicates that the types of weapons
being transferred to Commerce control, including AR-15, AK-47, and other military-style assault rifles
and their ammunition, are weapons of choice for criminal organizations in Mexico and other Latin
American countries that are responsible for most of the increasing and record levels of homicides in those
countries. The export of these weapons should be subject to more controls, not less.

file://S:/RMANTAR%20Rules/Cat%201/Public%20Comments/F DMS/DOS-201 7-0046-Rule-Proposed-1-DOS-201 7-0046-0001-Posted-Documents-07_... 2/2

WASHSTATEC000164
7/20/2018 Case 2:20-cv-00111-RAJ Documentcb06+700Feh@ 0123/20 Page 165 of 514

 

As of: July 10, 2018
Received: June 16, 2018

PUBLIC SUBMISSION Posted: July 09, 2018
Tracking No. 1k2-93r8-f2cf

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
I, U, and Ill

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, II, and III

Document: DOS-2017-0046-0074
Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Phil Steinschneider
Address:
201 Autumn Olive Way
Sterling, VA, 20164-2802
Email: phil@coolfx.us
Phone: 7034080261

 

General Comment

Amendments to the International Traffic in Arms Regulations are very welcome. As a Type 01 Federally
Licensed Firearms dealer, our company has been waiting for this change to happen for several years. It
will allow us to expand our operations into manufacturing and export, which will potentially make it
possible for us to create new jobs and new opportunities for workers within our company, as well as the
various vendors that supply us.

On the other hand, several proposed changes fall short of what we were expecting.

Why are suppressors not being placed on the CCL? These are in common use throughout the United
States and in Europe. In some European countries, silencers are not regulated at all, or much less
regulated than in the US. Put suppressors on the CCL in order to stimulate innovation among US-based
manufacturers. This makes even more sense if suppressors are eventually removed from the National
Firearms Act, which is quite possible in the future.

Although automatic weapons are no longer in common use by civilians, this is only due to the Hughes
Amendment of the Firearm Owners Protection Act of 1986. This amendment has never been challenged,
but is certainly unconstitutional.

It makes no sense to continue leaving firearm technologies that have been around for over 100 years
under ITAR. This appears to be a political decision rather than a logical one. Move common automatic
weapons to the CCL.

file://S:/RMANTAR%20Rules/Cat%201/Public%20Comments/F DMS/DOS-201 7-0046-Rule-Proposed-1-DOS-201 7-0046-0001-Posted-Documents-07_... 1/2

WASHSTATECO000165
7/20/2018 Case 2:20-cv-00111-RAJ Documentcb06+700Feh@d 0123/20 Page 166 of 514

Due to their heavily-regulated nature, automatic firearms will be still difficult to export. Leaving them
under ITAR will only hurt the US, as it will continue to constrain less well-heeled small arms
manufacturers, who might develop the next Thompson SMG, M1 Garand, or M16. Does no one wonder
why automatic firearm technology has been at a standstill essentially for over 60 years?

All of Category I should be moved to the CCL. Items of likely greater concern fall under Category II and
Category III. The revisions to those sections will of course depend on the items enumerated in the
changes.

As a Type 01 FFL, we are looking forward to these reforms in order to acquire a Type 07 license. Because
we are a small concern, the ITAR fee has have been a barrier to entry for us. We will still feel constrained
by the omission of suppressors and commonly-available automatic weapons from these changes,
however. If these had been placed on the CCL, we would have become a Type 07/SOT. Under the current
proposal, an 07/SOT will be required still to pay the ITAR fee.

These rules have always been complex, so simplification and clarification are appreciated. Those who
would violate them will do it despite these regulations, however. The only companies that benefit from
any remaining complex technologies not moved to the CCL are those with the capital and resources to
hire entire compliance departments at the expense of productive activity. The time and money wasted
complying with ITAR could be so much more effectively used for the development of new technologies
and new jobs for Americans.

Nonetheless, these changes are certainly welcome, and will go a long way to help make the American
defense industry more competitive in the worldwide defense article marketplace.

file://S:/RMANTAR%20Rules/Cat%201/Public%20Comments/F DMS/DOS-201 7-0046-Rule-Proposed-1-DOS-201 7-0046-0001-Posted-Documents-07_... 2/2

WASHSTATEC000166
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 167 of 514

As a domestic violence prevention advocate, | Know full well the toll gun violence takes on women across
the world. Abusers’ use of firearms to threaten, control, injure, and kill Knows no borders or boundaries. |
oppose the proposed rule for the following reasons:

1. The proposed rule treats semi-automatic assault rifles as “non-military.” But many state and non-
state groups in importing countries use semi-automatic rifles in armed conflicts, causing
enormous damage. U.S. troops use rifles in semi-automatic mode an overwhelming amount of
the time. Regarding wide retail availability of firearms, about which comment has been requested,
many countries prohibit civilian possession of semi-automatic rifles and handguns, as well as of
any larger caliber firearm. Six U.S. states, the District of Columbia, and several large retail chains
also prohibit retail sale of semi-automatic assault rifles. Many semi-automatic rifles are also easily
converted to fully automatic firearms. Because military-style assault rifles clearly have substantial
military utility, transfer of these firearms to Commerce Department control is inconsistent with the
statutory framework enacted by the Congress to regulate the export of arms.

2. The proposed rule would eliminate Congressional oversight for important gun export deals.
Congress will no longer be automatically informed about sizable sales of these weapons. That will
limit its ability to comment on related human rights concerns, as it recently did on the Philippines
and Turkey.' Congressional action in 2002 required sales of firearms regulated by the US
Munitions List valued at $1 million or more be notified to Congress. Items moved to Commerce
contro! would no longer be subject to such notification. In a September 15, 2017, letter, Senators
Benjamin Cardin, Dianne Feinstein, and Patrick Leahy explicitly noted that this move would
violate Congressional intent and effectively eliminate Congress’ proper role.

3. The new rules would transfer the cost of processing licenses from gun manufacturers to
taxpayers. Registration fees that since the 1940s have been used to offset the costs to the
government of tracking who is manufacturing weapons would no longer apply to manufacturers of
semi-automatic weapons, and Commerce does not charge any fee for licensing. So the
government -- i.e., taxpayers -- will absorb the cost of reviewing applications and processing
licenses. Gun exporters that benefit from these sales should shoulder this cost.

4. National laws for brokers and financiers who arrange firearm shipments are a weak link in the
chain of efforts to curtail trafficking of small arms and light weapons. There is good reason for
concern that firearms brokers will no longer be subject to US brokering law. Although Commerce
states it will retain rules on brokering for a State Department list that includes assault rifles, there
is no statutory basis for brokers of these weapons to register and obtain a license, increasing the
risk of trafficking. That will make it easier for unscrupulous dealers to escape attention. !

5. The rule reduces end-use controls for gun exports. It would eliminate the State Department's Blue
Lantern program for gun and ammunition exports, which carries out hundreds of pre-license and
post-shipment inspections and publicly reports on them. It also would move license approvai out
of the department that compiles the U.S. Government's information on human rights violations,
reducing the ability to effectively deny weapons licenses to international human rights
violators.End-use controls also are weakened by eliminating registration of firearms exporters, a
requirement since the 1940s. Registration of exporters allows the State Department to check an
exporter’s history whenever a manufacturer or broker requests a license for a particular gun
export sale. But the transfer of licensing to Commerce will remove new exporters and brokers of
these firearms from the State Department database, weakening enforcement against arms
trafficking.

6. The rule enables unchecked gun production in the U.S. and exports abroad by removing the
block on 3D printing of firearms. When Defense Distributed founder Cody Wilson posted online
instructions for 3D-printing weapons, the State Department successfully charged him with
violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. The Commerce Department is

WASHSTATEC000167
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 168 of 514

unlikely to make the same argument once those weapons are transferred to their control. Unless
corrected, the new regulations run the risk of effectively condoning and enabling 3D printing of
firearms in the U.S. and around the globe. By effectively eliminating many means to detect
firearms, background checks on domestic sales and end-use controls on international exports for
such weapons, this change could generate many preventable tragedies.

7. The Commerce Department does not have resources to enforce export controls, even before the
addition of 10,000 firearms export license applicants as a result of this rule predicted by
Commerce. The BIS’s enforcement office, with no staff in Latin America, Africa, or many other
parts of the world, is not equipped to take the same level of preventive measures for end-use
controls. Moreover, the State Department has developed extensive data, expertise and
institutional relations to implement the Leahy Law for security assistance, which can serve as a
critical foundation in both pre-license and post-shipment checks to control and verify end uses
and end users. Commerce does not have these resources.

8. The proposed change will reduce transparency and reporting on gun exports. The rule would
eliminate Congressional and public awareness of the total amount (dollar value and items) of
firearms sales authorizations and deliveries around the world, since the Commerce Department
annual reports currently only cover about 20 countries.

9. This rule would transfer gun export licensing to an agency — the Commerce Department - whose
principle mission is to promote trade. Firearms, both assault weapons and non-semi-automatic
weapons, are uniquely and pervasively used in criminal violence around the world. Controlling
their export should be handled by the State Department, which is mandated and structured to
address the potential impacts in importing nations on stability, human security, conflict, and
human rights.

10. Firearms are used to kill a thousand people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. Research indicates that the types
of weapons being transferred to Commerce control, including AR-15, AK-47, and other military-
style assault rifles and their ammunition, are weapons of choice for criminal organizations in
Mexico and other Latin American countries that are responsible for most of the increasing and
record levels of homicides in those countries.” The export of these weapons should be subject to
more controls, not less.

 

i“US lawmakers balk at arms sales to Saudi Arabia, Turkey and Nigeria,” DefenseNews, Sept. 26, 2017,
https:/Avww.defensenews.com/congress/201 7/09/26/us-lawmakers-balk-at-arms-sales-to-saudi-arabia-
turkey-and-nigeria/

i “Arms Dealer Faces New Charges,” New York Times, Aug. 23, 2010,
https:/Avww.nytimes.com/2010/08/24/us/24arms. html

ii Department of Commerce Budget in Brief FY2017, p. 57,

http:/Awww.osec.doc.gov/bmi/budget/FY 17 BIB/AIIFilesWithCharts2. pdf

v Ongoing resource on “Cross Border Gun Trafficking: An Ongoing Analysis of the Types of Firearms
illegally Trafficked from the United States to Mexico and Other Latin American and Caribbean Countries
as Reveaied in U.S. Court Documents,” by the Violence Policy Center, http://www.vpc.org/indicted/

 

WASHSTATEC000168
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 169 of 514

July 3, 2018

U.S. Department of State
Directorate of Defense Trade Controls
PM / DDTC, SA-1 12th Floor

2401 E Street, NW
Washington, DC 20522
Via: waw regulations, gov

 

Subject: Raytheon Company Comments on USML Categories I, I, and II
Ref: 83 Fed. Reg. 24198 (May 24, 2018)
Docket ID: DOS-2017-0046

 

On May 24, 2018 the Department of State, Directorate of Defense Trade Controls
(“DDTC”) requested comments from the public on the proposed rule to amend United States
Munitions List (““USML”) Categories I, II, and II. Below please find comments from Raytheon.

USML Category II

Raytheon strongly supports the addition of Note 2 to paragraph (a) and the Note to
paragraph (j)(9) because they help distinguish Category II items from items more appropriately
controlled in other USML Categories. Regarding Note 2 to paragraph (a), we recommend the
modifications underlined below to utilize the same language from Category VII (i.e. add the
words “and trailers’’) to direct that guns and armament when affixed to trailers that are armed or
are specially designed to be used as a firing or launch platform to deliver munitions or otherwise
destroy or incapacitate targets are otherwise controlled under Category VII. Directly similar to
the concept currently embodied in the Note 2 to paragraph (a), we recommend that language be
added to this Note to clearly indicate that active protection systems specifically defined in
categories associated with the carrier are controlled under those other categories.

Note 2 to paragraph (a): Guns and armament when integrated into their carrier (e.g.,
ships, ground vehicles and trailers, or aircraft) are controlled in the category
associated with the carrier. Similarly, guns and armament when integrated into an
active protection system described in the category associated with the carrier are
controlled in the active protection system category associated with the carrier. Self-
propelled guns and armament are controlled in USML Category VI. Towed guns
and armament and stand-alone guns and armament are controlled under this
category.

 

 

 

Regarding the Note to paragraph (j)(9), we recommend the following modification
(underlined below) to continue the drive for clarity:

Note to paragraph (j)(9): For weapons mounts specially designed for ground
vehicles, see Category VII. For weapons mounts specially designed for vessels,

see Category VI.

 

WASHSTATEC000169
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 170 of 514

Raytheon Company Comments on Proposed Rule - USML Categories I, I, and I
July 3, 2018
Page 2 of 2

Brokering

The conforming change proposed for 22 C.F.R. § 129.1(b) improves readability. The
proposed language for 22 C.F.R. § 129.2(b)(2)(vii) appears to provide a broad carve-out to the
brokering activities definition. It would be helpful for DDTC to clarify whether this language
was intended to convey that any ITAR or EAR approval for the items in question 1s sufficient to
meet this criteria and that the approvals do not have to list the specific consignees or end users as
the future export, reexport, or transfer. If this was not what was intended, then the proposed
language for 22 C.F.R. § 129.2(b)(2)(vii) should be modified to indicate this, such as (additions
underlined):

(vil) Activities by persons to facilitate the export, reexport, or transfer of an item
subject to the EAR that has been approved pursuant to a license or license exception
under the EAR or a license or other approval under this subchapter involving only
parties approved under that license or other approval.

 

Effective Date

Raytheon strongly supports using a delayed effective date of 180 days as has been done
for other USML to CCL transitions. Such transitions require updates to IT systems, policies,
processes, and training which require time to complete. Based on experiences in performing
these tasks during previous transitions, the full 180 days is necessary.

We appreciate the ability to comment and thank you for your partnership.

KOK Ok

WASHSTATECO000170
7/20/2018 Case 2:20-cv-00111-RAJ Documentcko64700fleeh 00/23/20 Page 171 of 514

 

As of: July 10, 2018
Received: July 04, 2018

PUBLIC SUBMISSION Posted July 09, 2018
Tracking No. 1k2-942t-d74r

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
I, U, and Ill

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, II, and III

Document: DOS-2017-0046-1144
Comment on DOS-2017-0046-0001

 

Submitter Information

Name: RedLion York
Address:
2001 Creekwood Dr
Fort Collins, 80525
Email: redyork@gmail.com
Phone: 9702215929

 

General Comment
Howdy,

Switching the responsibility for overseeing weapons sales from the State Dept to the Commerce Dept is a
bad idea for these reasons:

a) It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

b) It would remove licensing requirements for brokers, increasing the risk of trafficking.

c) It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

The world is dangerous enough. We don't need this change.

file://S:/RMANTAR%20Rules/Cat%201/Public%20Comments/F DMS/DOS-201 7-0046-Rule-Proposed-1-DOS-201 7-0046-0001-Posted-Documents-07_... 1/1

WASHSTATEC000171
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 172 of 514

 

FIRST FOR HUNTERS

July 9, 2018

Via http:/Avww.regulations. gov

 

Office of Defense Trade Controls Policy
Department of State
DDTCPublicComments@state.gov

 

Regulatory Policy Division,

Bureau of Industry and Security,

U.S. Department of Commerce,

Room 2099B,

14th Street and Pennsylvania Avenue NW,
Washington, DC 20230.

Re: Safari Club International Comments on Proposed Amendment to the
International Traffic in Arms Regulations: Revision of U.S. Munitions List
Categories, I, If and II, Docket RIN 1400 AE30, DOS-2017-0046; and
Proposed Control of Firearms, Guns, Ammunition and Related Articles the
President Determines No Longer Warrant Control Under the United States
Munitions List (USML), RIN 0694-AF47, Docket No. 111227796-5786-01.

Dear Sirs:

Safari Club International (SCI) submits these comments in support of the U.S. Department of
State’s proposed amendments to the International Traffic in Arms Regulations (ITAR) to revise
Categories I, IT, and II of the U.S. Munitions List (USML) to describe more precisely the
articles warranting export and temporary import control on the USML. SCI also supports the
Department of Commerce, Bureau of Industry and Security’s proposed determination that these
items no longer warrant control under the U.S. Munitions List (collectively referred to as
“proposed regulations”).

SCI does not support the proposed regulations’ finalization and implementation of a modified
procedure for the temporary export of firearms and ammunition by individuals who wish to
travel outside the U.S. for recreational hunting and shooting purposes. The procedure requires
travelers to use the Automated Export System (AES) to register their personal firearms and
ammunition. This is an inappropriate and unworkable system for the individual who wishes to
temporarily export his/her firearms. As an alternative, SCI requests that the proposed regulations
be modified so that they delete the AES registration requirement and formalize and codify the
Form 4457 process to ensure its consistency and use by all Customs and Border Protection

(CBP) officials.

Safari Club International - Washington DC Office
501 2"4 Street, NE, Washington, DC 20002 + Phone 202 543 8733 « Fax 202 543 1205 « www.safariclub.org

WASHSTATECO0001 72
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 173 of 514

SCI Comments on Proposed Regulations Regarding Temporary Export of Firearms
July 9, 2018
Page 2 of 6

Safari Chab International

Safari Club International, a nonprofit IRC § 501(c)(4) corporation, has approximately 50,000
members worldwide, many of whom are U.S. residents who travel with their firearms for hunting
and recreational shooting around the world. They are individuals, not businesses, who seek only
to bring their own property with them when they travel and return to the U.S. with that same
property. Their activities are legal and are regulated by the countries they visit to hunt and shoot.

The Origin of the AES Registration Requirement

The export of firearms is controlled under the ITAR, which is administered by the U.S.
Department of State, Directorate of Defense Trade Controls (DDTC). ITAR regulations have
historically included an exemption under 22 CFR §123.17(c) allowing U.S. persons to
temporarily export without a license up to three nonautomatic firearms and not more than 1,000
cartridges. This exemption is widely used by hunters and other sportsmen, who travel overseas
with firearms to be used for sporting and other legal purposes. To use the exemption, the U.S.
person must declare the firearms and/or ammunition to CBP, carry the firearms as part of their
baggage, and not transfer ownership while abroad.

In 2011, DDTC published a Federal Register notice of proposed rulemaking that principally
revised the exemption related to personal protective equipment, but also included a requirement
that those traveling with firearms register through the Automated Export System (AES): “The
person. . . presents the Internal Transaction Number from submission of the Electronic Export
Information in the Automated Export System per §123.22 of this subchapter....” 76 Fed. Reg.
16353, 163534 (Mar. 23, 2011).

The system required those registering to provide an Employer Identification Number (EIN),
available only to commercial enterprises. The registration system also involved procedures far
too complicated and burdensome than necessary for individuals seeking only to travel with their
personal equipment. Because the registration system imposed registration obligations that would
have forced hunters and shooters to make false representations to the Internal Revenue Service,
jeopardized their ability to obtain permits to import the wildlife they successfully hunted, and
imposed burdensome obligations unnecessary and inappropriate for non-commercial importers,
CBP agreed to postpone the implementation of the registration requirements and to continue the
use of Form 4457 as the mechanism to facilitate temporary firearms export. Even that solution
presented problems. Due to the inconsistencies in the way that CBP personnel issued the forms,
U.S. residents have encountered difficulties in taking their firearms to foreign countries (e.g.
South Africa) that attribute much greater significance to Form 4457 than does the U.S.

Collection of Data Through AES Registration is Inappropriate

Without good reason, the proposed regulations would reactive the AES registration requirement
for individuals seeking to temporarily export their firearms and ammunition.

Consistent with the ITAR requirements previously applicable to temporary
exports of the firearms and associated ammunition covered by this rule, [Bureau

Safari Club International - Washington DC Office
501 24 Street, NE, Washington, DC 20002 + Phone 202 543 8733 « Fax 202 543 1205 * www.safariclub.org

WASHSTATEC000173
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 174 of 514

SCI Comments on Proposed Regulations Regarding Temporary Export of Firearms
July 9, 2018
Page 3 of 6

of Industry and Security (“BIS“)] is proposing to modify § 758.1 of the EAR to
make clear that exporters would continue to be required to file Electronic Export
Enforcement (EEI) to the Automated Export System (AES) for transactions
involving such firearms and associated ammunition that are otherwise authorized
pursuant to License Exception BAG.

83 Fed. Reg. 24174. The purpose of the registration system is not to facilitate the temporary
export and reimport of firearms and ammunition. According to CBP, the collection of export
data through the registration is designed to help with the “compilation of the U.S. position on
merchandise trade” and is an “essential component of the monthly totals provided in the U.S.
International Trade in Goods and Services (FT900) press release, a principal economic indicator
and a primary component of the Gross Domestic Product.” https://www.census.gov/foreign-
trade/aes/aesdirect/A ES Direct-User-Guide.pdf

 

 

The government has no need to collect this data. The data, provided by individuals who wish to
temporarily export and then re-import the same personally owned equipment, has nothing to do
with the “U.S. position on merchandise trade” or the “Gross Domestic Product.”

The only purpose for the collection of data from individual hunters who travel with their firearms
is likely to enable the government to maintain records on these individuals and their legal
activities abroad. In the proposed regulations, the BIS acknowledges that the intention of the

AES filing system was to “track such temporary exports of personally-owned firearms and
ammunition.” SCI strongly opposes this attempt to “follow” and retain records of the individuals
who travel with their firearms for hunting purposes. These individuals have taken no actions
meriting the government’s desire or need to collect and maintain data on their activities. The
government should remove the requirement to collect such data.

The Proposed Regulations Recognize Flaws in the Registration System

The proposed regulations provide the public with the opportunity to comment on whether CBP
has been able to remedy the problems identified when CBP first attempted to activate and
implement the new requirement. The drafters also condition the reactivation of the AES
registration requirement on CBP’s success in remedying the problems that plagued the
introduction:

Whether and how BIS includes this requirement in a final rule would be based on
whether CBP is able to update its processes, and other agencies as needed, to
allow for individuals to easily file EEI in AES by the time a final rule is
published. If CBP is not able to do so, then the final rule may direct exporters to
continue to use CBP’s existing process, which is the use of the CBP Certification
of Registration Form 4457, until a workable solution is developed or CBP
suggests an alternative simplified solution for gathering such information for
temporary exports of personally-owned firearms and ammunition. BIS will also
take into consideration any public comments submitted on this aspect of the
proposed rule regarding imposing an EE] filing requirement in AES, as well as

Safari Club International - Washington DC Office
501 24 Street, NE, Washington, DC 20002 + Phone 202 543 8733 « Fax 202 543 1205 * www.safariclub.org

WASHSTATECO0001 74
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 175 of 514

SCI Comments on Proposed Regulations Regarding Temporary Export of Firearms
July 9, 2018
Page 4 of 6

comments on the current practice of using the CBP Form 4457, as well as any
other suggestions on alternative approaches for tracking such information.

83 Fed. Reg. 24174. AES registration should not be required as CBP has not remedied the
problems that plagued the initial attempted implementation of the system.

The AES Registration System Requires Individuals to Provide False Information to the
Internal Revenue Service

The AES registration system continues to require persons temporarily exporting firearms or
ammunition to present “the Internal Transaction Number from submission of the Electronic
Export Information in the Automated Export System.” The AES system requires an EIN before
a user can submit any data. The Census Bureau administers the AES system, and their website
still includes the following FAQ:

The Internal Revenue Service (IRS) site states that an Employer
Identification Number (EIN) is for use in connection with business activity
only. It further states, do not use your EIN in place of a Social Security
Number. The information provided by the Census Bureau and the IRS is
conflicting.

The IRS publication titled “Understanding Your EIN” which is located on their
webpage (http://www.irs.gov/pub/irs-pdf/p1635.pdf [external link]) states that
"_..Employer Identification Number (EIN) is for use in connection with business
activity only, do not use your EIN in place of a Social Security Number"....
However, for the purposes of registering or filing in the AES you can and should
use your EIN. While it is not specifically stated, an EIN can be obtained for
government reporting purposes when a person does not own a business.”

 

https://www.census.gov/foreign-trade/regulations/ssnfagqs.html. The Census Bureau site
expressly tells individual exporters to ignore the IRS’s instructions and to misrepresent
themselves as businesses, in order to obtain an EIN. The IRS site contains no instructions
providing such an exception.

 

The Census guidelines instruct individuals to select “Sole Proprietorship” as the “type of legal
structure applying for an EIN,” which is explained by IRS as: “sole proprietor includes
individuals who are in business for themselves, or household employers.” The individual is
further required to select “started a new business” as the reason why the sole proprietor is
requesting an EIN. For an individual seeking to travel overseas with their firearms, this
information is confusing, false and entered only to obtain the EIN.

As nothing has changed to remedy this problem since the AES registration requirement was
originally imposed, the regulations should not include this requirement.

The AES Registration System is Designed for Commercial Operations and Is Overly
Complicated for the Individual Exporter

Safari Club International - Washington DC Office
501 24 Street, NE, Washington, DC 20002 + Phone 202 543 8733 « Fax 202 543 1205 * www.safariclub.org

WASHSTATECO000175
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 176 of 514

SCI Comments on Proposed Regulations Regarding Temporary Export of Firearms
July 9, 2018
Page 5 of 6

Despite the years that have passed since CBP’s attempt to require individuals to register through
the AES system for the temporary export of their firearms, the agency has not made meaningful
progress in reducing the overly complicated process for registration. The system is designed for
businesses whose repeated use of the system merits the time and patience required for
registration. The online AES Direct Users’ Guide (which contains no reference to individuals,
temporary export, or firearms) is a 39-page manual that an individual would be required to learn
in order to register with the system. The registration mechanism is unnecessarily burdensome
and complicated for the private individual who does not wish to participate in commercial trade
but merely wants to temporarily take his own firearm with him outside the U.S. for a recreational
hunt or shoot.

Individuals Identifying Themselves as a Commercial Enterprise Could Jeopardize Their
Ability to Import Legally Hunted Animals

The requirement that individual hunters obtain an EIN, recognized by the IRS for business
purposes only, could potentially jeopardize the ability of hunters to import some sport-hunted
trophies from abroad. The U.S. Fish and Wildlife Service (FWS) prohibits the importation of
many sport-hunted species for commercial purposes. A hunter who registers as a business for
the purpose of leaving the country and exporting the firearms he plans to use to hunt outside the
United States, risks the FWS prohibiting the hunter from importing his trophies and otherwise
penalizing the hunter.

The AES Registration System Does Not Replace the Use of Form 4457

As mentioned above, the proposed regulations did not intend the AES registration requirement to
replace CBP Form 4457 for the temporary export and reimport of personally owned firearms.
Even with the AES registration requirement, temporary exporters of firearms and ammunition
will still need to obtain and complete Form 4457 and display it upon re-entry into the U.S. to
prove that they did not acquire the firearms abroad. Because (1) the AES registration
requirement and its purpose of tracking the activities of law-abiding hunters and recreational
shooters are neither necessary nor appropriate for the temporary export activities of hunters and
shooters, and (2) these individuals will continue to need to obtain and display Form 4457, the
logical solution would be to abandon the AES registration requirement, retain the Form 4457
practice, and improve the mechanisms for issuing the latter.

Future Use of Form 4457 Needs to Reflect the Greater Significance of the Document
Outside the U.S.

While CBP has used Form 4457 as primarily a mechanism for determining whether the firearm
being imported into the U.S. is the same property the individual exported when he or she left the
country, other governments attribute greater significance to the document.

South Africa, for example, treats the form as a pseudo license of a U.S. resident traveling with a

firearm. South African police have conditioned import of firearms into their country on the U.S.
resident’s possession of what South Africa considers to be a valid Form 4457. In 2017, this led

Safari Club International - Washington DC Office
501 24 Street, NE, Washington, DC 20002 + Phone 202 543 8733 « Fax 202 543 1205 * www.safariclub.org

WASHSTATECO0001 76
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 177 of 514

SCI Comments on Proposed Regulations Regarding Temporary Export of Firearms
July 9, 2018
Page 6 of 6

to problems for hunters traveling to South Africa when the CBP began issuing Form 4457s with
already expired expiration dates. Although CBP explained that the agency attributes little
meaning to the form’s expiration date, South African officials considered the forms expired and
prohibited hunters from entering the country with their firearms due to the apparent expired
appearance of the forms.

The problem was exacerbated by different offices of CBP issuing different versions of the form,
which also did not match the form available from CBP’s website. After representatives of SCI
and other organizations engaged in numerous discussions on the issue with CBP personnel, CBP
adopted a temporary solution of issuing new forms with a future expiration date. CBP needs to
adopt a more permanent solution that addresses the significance of the form in other countries,
such as issuing forms without any expiration date.

SCI’s Recommended Resolution and Revision of the Proposed Rules

SCI recommends that the drafters delete the AES registration requirement entirely for individuals
and make it clear that registration is not required for those who wish to temporarily export their
firearms from the United States. No tracking of the legal activities of these hunters and shooters
should be conducted and no compilation of data about these individuals should be permitted.
Instead, the drafters should formally codify the use of Form 4457 for individuals and should
identify a single consistent standard for the form that contains no date that could be interpreted or
misinterpreted by anyone as an expiration date.

Thank you for the opportunity to comment on these proposed regulations, and in particular to
advocate for the removal of a process that should not be applied to individuals who wish only to
temporarily export their firearms in order to engage in legal activities outside of the United
States. If you have any questions or need anything further, please contact Anna Seidman,
Director of Legal Advocacy Resources and International Affairs, aseidman@safariclub.org.

 

Sincerely,

 

Paul Babaz
President, Safari Club International

Safari Club International - Washington DC Office
501 24 Street, NE, Washington, DC 20002 + Phone 202 543 8733 « Fax 202 543 1205 * www.safariclub.org

WASHSTATECO000177
7/20/2018 Case 2:20-cv-00111-RAJ Documentcb06+7oofetsch O8123/20 Page 178 of 514

 

As of: July 10, 2018
Received: July 09, 2018

PUBLIC SUBMISSION Posted: July 10, 2018
Tracking No. 1k2-9460-2whj

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
I, U, and Ill

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, II, and II

Document: DOS-2017-0046-3131
Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert Menendez

 

General Comment

We support the Export Control Reform Initiative reforms that have been implemented to date. These
changes have rationalized and streamlined a cumbersome and opaque U.S. Munitions List (USML) in
ways that make it more useful for American exporters and make non-militarily-sensitive exports easier to
process and more competitive internationally.

However, the Department of State has published draft regulations that would remove small arms, light
weapons, and associated equipment and ammunition from Categories I, II, and HI of the International
Trafficking in Arms Regulations, to be subject instead to the Commerce Control List (CCL) of the
Department of Commerce. This will result in less rigorous oversight of the export of these deadly
weapons.

Small arms and associated ammunition are uniquely lethal; they are easily spread and easily modified,
and are the primary means of injury, death, and destruction in civil and military conflicts throughout the
world. As such, they should be subject to more not less rigorous export controls and oversight. We
strongly oppose any changes to Categories I, IH, and III that do not adequately reflect the life-and-death
impact such changes will have, including by maintaining congressional oversight over these sales before
export. Specifically, combat rifles, including those commonly known as sniper rifles should not be
removed from the USML, nor should rifles of any type that are U.S. military-standard 5.56 (and
especially .50) caliber. Semi-automatic firearms should also not be removed, and neither should related
equipment or ammunition or associated manufacturing equipment, technology, or technical data.

The Arms Export Control Act (AECA) enables congressional review of exports of these articles to ensure
that they comport with U.S. foreign policy goals and values. Congress took action in 2002 to ensure that
the sale and export of these weapons would receive close scrutiny and oversight, including by amending
the AECA to set a lower reporting threshold (from $14 million to $1 million) specifically for firearms on
the USML. Moving such firearms from the USML to the CCL, as is being proposed, would be directly

file://S:/RMANTAR%20Rules/Cat%201/Public%20Comments/F DMS/DOS-201 7-0046-Rule-Proposed-1-DOS-201 7-0046-0001-Posted-Documents-07_.... 1/2

WASHSTATECO0001 78
7/20/2018 Case 2:20-cv-00111-RAJ Documentcb06+7oofetsch O8123/20 Page 179 of 514

contrary to congressional intent, made clear in 2002, and would effectively eliminate congressional
oversight of exports of these weapons.

Congressional oversight has proven important on multiple occasions. Over the last several years, the
Executive branch has considered and proposed sales to countries and foreign entities that have engaged in
human rights abuses and atrocities. In May 2017, for example, the Administration sought to sell semi-
automatic pistols to the bodyguard unit of President Erdogan of Turkey, despite the fact that members of
that unit had viciously attacked peaceful protestors near the Turkish Embassy in Washington, DC. The
sale was only halted because congressional notification was required by law. In addition to the proposed
Turkey sale, State proposed the export of 27,000 automatic rifles to the Philippine National Police in
August 2016, some members of which have been credibly alleged to have committed extrajudicial
killings as part of President Dutertes so-called war on drugs, which has targeted mostly low-level drug
users.

The Departments of State and Commerce have noted that State will still review the sales for human rights
concerns if licensing is moved to the CCL. However, as demonstrated by the above examples, State has at
times fallen short of its responsibility to prioritize such concerns in its consideration of such sales.
Therefore, while we oppose this transfer of licensing authority to the Department of Commerce, we will
also seek to ensure that congressional oversight is maintained if the proposal is implemented.

SEN. ROBERT MENENDEZ
Ranking Member, Committee on Foreign Relations, U.S. Senate

BENJAMIN L. CARDIN
United States Senator

DIANNE FEINSTEIN
United States Senator

file://S:/RMANTAR%20Rules/Cat%201/Public%20Comments/F DMS/DOS-201 7-0046-Rule-Proposed-1-DOS-201 7-0046-0001-Posted-Documents-07_... 2/2

WASHSTATECO000179
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 180 of 514

 

SPORTING ARMS AND AMMUNITION MANUFACTURERS INSTITUTE, INC.
SINCE 1926

July 6, 2018

By Bemaik OT CPubhctommenisensinie pov subject line, “ITAR Amendment ~ Categories 1,
H, and HT
By Internet: Federal eRulemaking Portal: wow regulations zev - Docket DOS-2017-0046

Directorate of Defense Trade Controls
US. Department of State

2401 E. Street, NW.

Washington, DC 20226

REFERENCE: Proposed Rule — International Traffic in Arms Regulations: U.S. Munitions List
Categories 1, IL, and HT,

Dear Sir:

The Sporting Arms and Ammunition Manufacturers’ Institute (SAAMD respectfully submits the
following comments to the above referenced Federal Register notice of proposed rulemaking 83
FR 24198, dated May 24, 2018. SAAMI is an association of the nation’s leading manufacturers
of firearms, ammunition and components, and an American National Standards Institute (ANSD
accredited standards developer. SAAMI was founded in 1926 at the request of the federal
government and tasked with creating and publishing industry standards for safety,
interchangeability, reliability and quality, coordinating technical data and promoting safe and
responsible firearms use.

As the organization responsible for creating manulacturing standards for the firearm and
ammunition industry, SAAMI is uniquely qualified to provide technical expertise on this matter.
We have reviewed the proposed rule, and agree in general with the transition of the majority of
firearms and ammunition to the Commerce Control List. Export controls of commercial
firearms and ammunition which are not inherently military, have no critical military or
intelligence advantage, and have predominant commercial applications correctly belong under
the Export Administration Regulations (EAR).

We would like to raise the following points regarding several items enumerated in the revised
Category I — Ammunition and Ordnance and ask for revision or reconsideration.

Pyrotechnic Tracer Materials
1. Subparagraph (a)(1) controls “Ammunition that incorporates a projectile controlled in

paragraph (d)(1) or G) of this category,” and subparagraph (d)(1) controls “Projectiles
that use pyrotechnic tracer materials that incorporate any material having peak radiance

i
11 MILE HILL ROAD « NEWTOWN, CT 06470-2359 + {203} 426-4358 » FAX (203) 426-3592

WASHSTATECO000180

 

 

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 181 of 514

above 710 nm or are incendiary, explosive, steel tipped, or contain a core or solid
projectile produced from one or a combination of the following: tungsten, steel, or
beryllium copper alloys.”

Subparagraph (a)(6) controls “Ammunition employing pyrotechnic material in the
projectile base and any ammunition employing a projectile that incorporates tracer
materials of any type having peak radiance above 710 nm and designed to be observed
primarily with night vision optical systems”.

By including the peak radiance parameter of “above 710 nm”, we note DDTC’s intention
to control only tracer compositions that emit primarily in infrared which are for use with
night vision devices. Such dim tracers, with infrared wavelengths from 710 nm to 1
millimeter, burn very dimly but are clearly visible through night vision equipment. This
differentiates from bright tracers, which are the most common type of tracer, or subdued
tracers, both of which can overwhelm night vision devices, rendering them useless.

Small arms tracer ammunition that includes pyrotechnic material below peak radiance of
710 nm has been sold commercially for sporting purposes for many years. For example,
it is used as a training aid for marksmanship proficiency. We agree with the proposed rule
which would maintain control on the USML of dim tracer ammunition with peak
radiance above 710nm.

However, we wish to comment on the following:

a. In subparagraph (a)(6) the radiance parameter of “above 710 nm” is not applied to the
first part of the control sentence. As currently written, the phrase “ammunition
employing pyrotechnic material in the projectile base” would be interpreted to
include all tracer ammunition because the radiance parameter “above 710 nm” is not
present in the phrase. Also, pyrotechnic tracer material is only employed in the
projectile base, and therefore it is not necessary to enumerate a separate control
specifying “pyrotechnic material in the projectile base”.

b. We note some overlap in controls in subparagraphs (a)(1) and (a)(6). Subparagraph
(a)(1) controls ammunition with projectiles controlied in subparagraph (d)(1) which
includes “projectiles that use pyrotechnic tracer materials that incorporate any
material having peak radiance above 710 nm”, i.e. tracer projectiles. Subparagraph
(a)(6) controls “....any ammunition employing a projectiie that incorporates tracer
materials of any type having peak radiance above 710 nm” which is already
controlled in (a)(1) with reference to (d)(1). The only differentiation we note would
be reference to ammunition “designed to be observed primarily with night vision
optical systems”.

RECOMMENDATION: We recommend subparagraph (a)(6) be revised to delete the
phrase “ammunition employing pyrotechnic material in the projectile base”. First, it is
not necessary to articulate pyrotechnic material in the projectile base, and deletion of this
phrase would remove the confusion that (a)(6) controls all ammunition with pyrotechnic

WASHSTATEC000181
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 182 of 514

material including that with peak radiance below 710 nm. Second, the phrase is
redundant since such ammunition with pyrotechnic material is controlled under (a)(1).
We also request DDTC to provide clarification on which articles would be individually
controlled under subparagraphs (a)(1) and (a)(6) since both control ammunition with
pyrotechnic/tracer projectiles with a radiance parameter intended for use with night
vision devices.

2. Subparagraph (a)(3) controls “Shotgun ammunition that incorporates a projectile
controlled in paragraph (d\(2) of this category”, and subparagraph (d)(2) controls
“Shotgun projectiles that are flechettes, incendiary, tracer, or explosive.”

We note that this paragraph does not include the parameter “pyrotechnic tracer materials
that incorporate any material having peak radiance above 710 nm”. A SAAMI member
company is currently producing shotgun ammunition with tracer projectiles for
commercial use.

RECOMMENDATION: We reiterate our comments above regarding tracer ammunition,
and recommend subparagraph (d)(2) be revised as follows: “Shotgun projectiles that are
flechettes, incendiary, explosive, or that use pyrotechnic tracer materials that incorporate
any material having peak radiance above 710 nm.” This change would make
subparagraph (d)(2) consistent with the parameters in subparagraph (d)(1).

Non-metallic Cases

Subparagraph (a)(5) lists “Ammunition, except shotgun ammunition, based on non-metallic
cases, or non-metallic cases that have only a metallic base, which result in a total cartridge mass
80% or less than the mass of a brass- or steel-cased cartridge that provides comparable ballistic
performance.” Subparagraph (d)(8) controls “Non-metallic cases, including cases that have only
a metallic base, for the ammunition controlled in paragraph (a)(5) of this category.”

This control would include plastic cartridge cases that fit the mass parameters shown. Polymer-
cased ammunition (PCA) is currently sold to consumers in the commercial market, and is
increasing in popularity. It is considered an alternative to reduce cost and weight in ammunition.
This type of ammunition has a significant benefit to the environment and to firearm ranges by
reducing both waste and the environmental impact and footprint of hunters and shooters.
Controlling PCA under the ITAR would hinder further technological development in this area.

We recommend that control for non-metallic ammunition be removed from the USML and
transitioned to the CCL to be controlled with similar metallic cartridge ammunition. Non-
metallic cased ammunition is in development by several SAAMI members for sporting and
hunting purposes. PCA meets SAAMI specifications for ballistic performance. Revised
Category [JI should only include articles which are inherently military, and PCA does not meet
that definition. New ECCN 0A505 on the CCL will control metallic cartridge ammunition (e.g.
.308 Winchester) regardless of whether it is used in semi-automatic rifles for sporting use, or in

 

WASHSTATEC000182
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 183 of 514

full-automatic rifles for military use. Therefore, controls for non-metallic cartridges should be
the same, To effect this change, we recommend deletion of subparagraphs (a)}($) and (d)(8).

Primers

 

Subparagraph (d)(10) controls “Primers other than Boxer, Berdan, or shoishell types.”

This description appears to except all primers used by SAAMI members. We believe DDTC’s
intent here is ta control tubular primers used in medium or large caliber ammunition, which
SAAMI members do not use in the manufacture of ammunition for sporting arms. We suggest
that the designation of primer types could be simplified. Boxer, Berdan, shotshell and
muzzieloading percussion caps are all called “cap type” primers by the Department of
Transportation, and are classified as UN 0044, “Primers, cap type.” We recommend DDTC
consider using this description to define primers which would not be controlled on the USML.

‘Technical Data

subparagraph (e) controls technical data and defense services directly related to the defense
articles enumerated in paragraphs (a), (b), and (d) of this category.

This exemplifies the need to make the changes we recommend above regarding pyrotechnic
tracer material and non-metallic cases. Technical data related to these items is alreacly in the
public domain and well-known. Therefore, it should not be controlled on the USML.

We appreciate your consideration of our recommendations. Due to the technical nature of the
aboyg, please let ys kefow, if you need any further information or clarification for your review.
% 2 of &
o % iS i

e

 

 

Executive Director

WASHSTATEC000183

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 184 of 514

30 June 2018
To: DDTCPublicComments@state.gov
Office of Defense Trade Controls Policy, Department of State

and
Regulatory Policy Division, Bureau of Industry and Security, U.S. Department of
Commerce, Room 2099B, 14" Street and Pennsylvania Avenue NW, Washington DC
20230

Subject: ITAR Amendment - Categories I II, and III
EAR Amendment - RIN 0694-AF47

 

I am writing to submit comments on the proposed changes to ITAR (USML) and EAR (CCL) recently
published in the Federal Register. I write in a personal capacity but the views expressed are informed by
my research, policy analysis, and teaching as a professor at the University of Michigan, Gerald R. Ford
School of Public Policy.

By way of a few introductory remarks, | am familiar with the complexities of US arms export laws and
policy, as well as the regulatory framework. There is a legitimate need for periodic updates of the USML
and-—in view of the labyrinth of entangled laws, regulations, and agencies involved in the current
system—I am supportive of the reform initiative. Iam generally more concerned about keeping weapons
out of the hands of those who would misuse them than in making them easier to procure, but that end is not
at odds with the objective of putting in place a single control list and a single administrative agency. The
reform effort has not progressed to that point, however, and I am wary about these proposed regulatory
changes as an interim step. I will also add that I have been following the export control reform project
since it was announced in 2009 and this is the only time I have felt the need to express concerns about the
proposed changes. That is largely due to the particular, complete and recognizable, weapons that are being
considered for change.

1. I urge you to delay the effective date of the proposed changes until the Government
Accounting Office or the Library of Congress has publicly reported to the Congress their impact on
numerous statutes referring to “defense articles.”

If enacted, the changes would have implications for several provisions of law. From my reading of both
sets of proposed regulations, I am not reassured that the implications have been fully considered. The
USML is formally defined in the AECA (22 USC 2778) as a definitive list of defense articles,' and from a
quick search of US statutes the term “defense article” appears in some 45 sections,” in many instances (but

 

122 USC 2778(a\(1).

 

WASHSTATECO000184
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 185 of 514

not always) explicitly linked to the USML. In addition, several provisions of the AECA itself are explicitly
linked to an item’s presence on the USML (without necessarily referring to “defense articles”). Ona
separate statutory track, the Foreign Assistance Act was recently amended to include CCL 600 series items
as defense articles, along with all items contained on the USML [22 USC 2304.(d)(2)(C)], but the
legislation did not anticipate the new 500 series so there is likely a gap there with regards to Congressional
intentions. To complicate things further, the US Munitions Import List (USMIL) makes liberal use of the
term “defense article,” defined as articles on the USMIL—which currently include the same items that are
slated to lose the “defense article” designation that extends from inclusion on the USML — so that items
designated as defense articles on the USMIL will not be considered defense articles for purposes of
export.*

It is very challenging to sort out the tangle. Some of the instances where terms and definitions are at
variance may not prove significant, but others may have far-reaching implications. Due to the disparate
definitions and linkages, the proposal to remove specified firearms from the USML raises some important
questions about the continuing applicability of provisions of law that refer to “defense articles,” a term that
currently encompasses such firearms. In numerous situations the current statutory treatment of non-
automatic firearms would be altered — or at least become ambiguous—as a result simply of moving these
weapons from Category I of the USML to the 500-series on CCL. Statutory provisions that could be
affected by the proposed change range from Export-Import Bank financing of defense article sales to
human rights conditionality on security assistance, to the provisions for third-party transfer of grant-
supplied defense articles, and various reports to Congress. (See references in the footnote below.*) In
some cases, the law in question is not directly linked to arms exports, but the relevant statute refers to
defense articles and links the definition to items on the USML. In this way, removing specified firearms
from the USML is likely to have a host of unintended and unanticipated repercussions.

Further, if semi-automatic weapons and other non-automatic firearms are removed from the USML it will
impact the ability of law enforcement to charge weapons traffickers with violating the AECA as was done
in several of the cases cited in a recent report from the Department of Justice on export enforcement.°

 

327 CFR 447.11 and 27 CFR 447.21.

* The numerous places where the meaning of “defense article” would be called into question by the proposed rules
include:
¢ Export-Import Bank financing of defense article sales, including multiple end use considerations and other
conditions (12 USC 635);
* Requirement to give Congress notice of commercial firearms sales of $1,000,000 or more (22 USC 2776)
« Annual report to Congress on military assistance, and specifically on transfers of USML Category I
firearms (22 USC 2415)
¢ Provisions for supplying defense articles on a grant-basis, and multiple restrictions (22 USC 2314)
¢ Conditions for third-party transfer of defense articles provided on a grant basis (22 USC 2314)
« Certification of end use as a condition of sale or lease of defense article (22 USC 2753)
* Post-delivery verification of credible reports of misuse of weapons (22 USC 2753)
« Brokers of items included on the USML are required to register and activity must be licensed; exporters of
USML items must identify all consignees and freight forwarders in license application (22 USC 2778)

> Department of Justice, “Summary Of Major U.S. Export Enforcement, Economic Espionage, And Sanctions -
Related Criminal Cases,” January 2018, inttes: Avorn justice voy nsd/naee/ fie] O44d46/doawnload .

 

WASHSTATECO000185
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 186 of 514

As Acting Assistant Secretary for Political-Military Affairs Tina Kaidanow explained to the House
Foreign Affairs Committee last June,° the US arms export architecture is very complex and involves what
her predecessors have described as “cradle to grave” oversight of exported US defense articles. Removing
that designation defense article from weapons that are not fully automatic has the effect of detaching them
from the US Munitions List and the regulatory framework built around it: there may well be significant
unintended consequences.

In the event that consideration of the proposals is not delayed, | would recommend several other changes
to the proposed ITAR and EAR revisions.

2. Retain existing USML I(a) and (d) unchanged; retain the existing coverage of USML (a)
unchanged; delete proposed 0A501.a and .b; and limit proposed 0A502 to renumbering existing
0A984.

My concern here is based on principle and definition. Several of the weapons that would be moved to CCL
are military-style weapons that are either used in battlefield situations or are substantially comparable to
weapons as used in battlefield situations — including semi-automatic assault rifles and bolt-action sniper
rifles. All of USML I(a), I(d), and II(a) are currently designated “significant military equipment” due to
“their capacity for substantial military utility or capability,” per the ITAR definition.’ The prevalence of
armed extremists and insurgents who depend on weapons currently included in USML Categories I and II
makes the military utility or capability of these weapons as relevant as ever. Due to their size and long
shelf life, firearms are easily diverted and resold on black markets around the world. The Department of
Justice’s January 2018 summary of major US export enforcement cases noted above includes recent
smuggling of semi-automatic assault rifles €and other firearms) to Dominican Republic, the Gambia,
Russia via Latvia, Thailand and other destinations. In addition, the report documents the case of two men
in Georgia attempting to export firearms to a range of international on the dark net, and another similar
case from Kansas.*

While the US military may not derive great advantage from most of these weapons, they still have the
military utility and capability of threatening the lives and welfare of many people around the world. It is
in the interest of the US and American citizens to keep the tightest control on them. Indeed, it is for that
very reason that the same weapons being proposed for removal from the US Munitions List are expected to
remain on the US Munitions /mport List, where their entry into the US will remain tightly controlled. It is
also for that reason that a growing number of states are imposing limitations on the retail availability of
these weapons and many retailers are voluntarily removing them from their shelves. They should remain
where they are, on the USML.

 

§ “Foreign Military Sales: Process and Policy,” testimony from Tina S. Kaidanow, Acting Assistant Secretary,
Bureau of Political-Military Affairs, Statement Before the Subcommittee on Terrorism, Nonproliferation and Trade,
House Foreign Affairs Committee, June 2017. httos://www. state cov/t/pev/rla/o/ 2017/27 1928 etn.

722 CFR 120.7 at hitos:/fyvww.spo.gov/fdeve/pbe/CPR-2004-tile?2-vol | pd /CPR.2004 title? ? val |-seo! 20-7 pdf .

 

     

 

® Department of Justice, op. cit..

WASHSTATECO000186
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 187 of 514

3. Before proposed regulatory changes are adopted, an opinion should be obtained from the
Department of Justice concerning the legality of applying ITAR brokering restrictions to exports of
firearms transferred from the USML to the CCL. Furthermore, Congress and the public should be
informed as to how the proposed arrangements will address the risk of diversion.

There are several reasons to be concerned about the proposed rules pertaining to brokering.

From their origin in the 1930s, a major intent of efforts to regulate arms exports has been to curtail illicit
and undesirable trafficking in weapons. In the 1980s and 1990s, illicit flows of small arms flooded
international markets, with calamitous effects in every region of the world. The rate of flow may have
slowed since the 1990s, but as the 2018 Justice Department report attests, the efforts to supply contraband
firearms are very much alive in our own time. From a global perspective, brokering laws are considered a
weak link in the regulatory apparatus, to the extent that in the 1990s there was some talk of negotiating an
international treaty focused entirely on arms brokering. Provisions written into US law around that time
were considered some of the strongest in the world. With the transfer of specified semi-automatic and non-
automatic weapons to CCL, the brokering laws would no longer be applied to these weapons (or would be
applied only in a much-weakened version) and they would not be available to law enforcement for
prosecution purposes.

My specific concerns with the proposal to apply existing AECA/ITAR brokering rules to items
intended for transfer to the CCL are twofold, related to the dubious statutory underpinnings of the
proposed rule change and to its practical implications.

(a) The first concern is a matter of statutory coherence and proper statutory authority. The brokering
clauses of the AECA require commercial brokers involved in the transfer of defense articles to register
with the State Department and apply for their transactions to be licensed (22 USC 2778).’? The AECA
brokering provisions are explicitly linked to defense articles on the USML (and by implication, ITAR).
Because the proposed changes to ITAR and CCL would remove specified non-automatic and semi-
automatic firearms from the USML, on the face of it, it would seem that commercial brokers of these items
would be released from ITAR registration and brokering requirements. To prevent this outcome, the State
Department proposes a patch, by asserting that the AECA brokering provisions will also apply to the US
Munitions /mport List (which, as noted above, will continue to include the items that—for export
purpose-—-are deemed no longer to warrant control under the USML). The intended effect is that brokers
wanting to export items included on the list of items controlled as defense articles for import (but not for
export) will be subject to the rules pertaining to the export of such items. The logic is convoluted at best,
and it raises questions about the statutory grounding for requiring brokers who are exporting items “no
longer warranting control under USML” to register with the State Department and comply with related
ITAR requirements. Given the complexity of the issue and the risks associated with brokering activities, it
would seem advisable and prudent to seek a legal opinion within the Executive Branch to ensure that the
provisions of the AECA pertaining to brokers—including the registration requirement-- can be applied

 

 

° Per 22 USC 2778 (b)(1)(A)Q), “...every person (other than an officer or employee of the United States Government
acting in official capacity) who engages in the business of brokering activities with respect to the manufacture,
export, import, or transfer of any defense article or defense service designated by the President under subsection
(a)(1), or in the business of brokering activities with respect to the manufacture, export, import, or transfer of any
foreign defense article or defense service (as defined in subclause (IV)), shall register with the United States
Government agency charged with the administration of this section, and shall pay a registration fee which shall be
prescribed by such regulations.

WASHSTATECO000187
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 188 of 514

robustly to all involved in the wide range of brokering activities associated with the export of items on the
US Munitions Import List.!° Such a legal opinion should be obtained and considered before the regulatory
changes are adopted.

(b) The second issue about brokering rules relates to the practical effects of the numerous proposed
changes to ITAR section 129. It is hard to imagine, in the first place, the steps by which the licensing of a
transaction will be handled by Commerce and any brokering aspects (including completion of information
required by 22 CFR 129.6) will be handled by State. It boggles the mind to consider how this might
actually amount to a time-saving simplification of rules. am primarily concerned about the proposed
amendment 129.2(b)(2)(vii), however, which appears to negate the controls on brokering for transactions
subject to EAR and open a significant loophole for unscrupulous brokers. If I have understood the
proposed changes to Section 129.2 correctly, if a Michigan-based retail sports outlet licensed to sell
firearms in the US wanted to sell, say, AR-15 semi-automatic rifles to clients in another country, then so
long as the Michigan retailer could secure approval via the BIS licensing process, the various parties
involved in shipment, financing, and possibly transshipment would be exempt from any registration and
approval requirements. Nor would they necessarily be known to licensing and enforcement agents based in
the Commerce Department. What in this scenario would deter an unknown and independent handler from
diverting the weapons to unauthorized end-users? I would like to assume that government officials in the
State and Commerce Departments have thought through the implications of the proposed rules as they
might be bent for nefarious purpose as well as their service for industry cost and convenience, but the
published rules do not provide assurance in that regard. More clarification is needed about how the
brokering regulations will be applied, how the inter-agency process will be managed, and the extent
to which the proposed arrangements for registering and licensing brokers involved in acquiring,
financing and transporting exported firearms will address the risk of diversion to non-authorized
end-users. One effect of transferring non-automatic firearms from the USML to the CCL is to remove
them from the remit of the State Department’s Blue Lantern program, which otherwise might be engaged
to make post-shipment checks. It is not clear whether Commerce has a comparable program or what
resources it will assign to monitoring the commerce in semi-automatic firearms.

 

 

4. Amend proposals for EAR Section 734,

BIS has indicated that items moving “to the CCL would be subject to existing EAR concepts of
jurisdiction and controls related to ‘development’ and ‘production,’ as well operation, installation, and
maintenance ‘technology.’” This approach would appear to give rise to the possibility of widespread and
openly sanctioned circulation of open source, non-proprietary instructions for using computer-aided design
(CAD) files to produce via 3D-printing technology, or text files to produce via CNC milling the firearms
removed from USML. Until now, this development has been blocked in the courts via application of ITAR
provisions requiring export license. Either the Department of Commerce should clarify that it views
any software instructions for producing controlled firearms already to be within the ambit of the
EAR, or EAR Section 734.7 should be amended to bring circulation of open-source, non-proprietary
CAD and other electronic files under EAR control - possibly by establishing that electronic files for
producing functional firearms are subject to EAR control as production technology.

 

10 When questions arose in 1996 as to the authority of the President to restrict munitions imports under the AECA, the
Office of Legal Counsel in the Justice Department was asked to provide an opinion. A similar request for opinion is
warranted here. See https://wrww justice yoy/sites/defaull/Glos/ole/opinions/ 1 996/023 Lop-ole-vO20-pu0d9 O.pdt.

WASHSTATECO000188
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 189 of 514

5. Amend provisions for License Control — Crime Control

Shotguns controlled under 0A502 are subject to the Crime Control because they are not controlled by
Wassenaar. It is not evident, however, why items 0A501a are controlled for Regional Security but not
Crime Control, as firearms are a main element of crime control equipment used by police and security
forces. Moreover, federal statutes explicitly prohibit the export of crime control equipment to police and
security forces in countries whose governments have a consistent pattern of gross violations of
internationally recognized human rights, with exceptions requiring Presidential certification. To bring the
proposed regulations into alignment with provisions of the Foreign Assistance Act [22 USC
2304(a)(2), which makes explicit reference to crime control equipment under the aegis of the
(expired) Export Administration Act], items in 0A501A should be subject to Crime Control.

6. Include information from enhanced reporting on certain firearms exports in annual 655
Report.

Enhanced reporting of items in the 501 series is potentially one bright spot in the proposed regulations.
Several proposed changes are welcome, including: proposed changes in EAR part 748 requiring
information about required import licenses; proposed changes in reporting mandated in EAR part 758; the
required use of EEI filing for O0A501.a firearms; and the proposed recordkeeping requirement in part 762.

If the proposed rules are ultimately accepted, the information provided to the Wassenaar Arrangement and
the UN Register of Conventional Arms will provide more granular information about US commercial
exports of firearms, which seemingly could be included without significant additional effort in the annual
655 report mandated by the Foreign Assistance Act, 22 USC 2415.

7. The balance of costs and benefits significantly favors industry over the taxpayer.

The two sets of proposed rules include calculations of expected costs and benefits of the changes. Having
invested several hours parsing the proposed rules, I suspect that one major benefit of the changes will
accrue to the attorneys who help clients wend their way through federal regulations. The registration
system as it was initially set up was intended to pay for itself, via modest registration and licensing fees
that covered the costs of recording and updating information on US arms manufacturers and reviewing
details for proposed transactions. In some sense, it has been a fee-for-service arrangement. The proposed
changes significantly alter that approach with regards to firearms proposed for transfer to the CCL.

Except for the presumably few brokers unable to qualify for the firearms registration exemption outlined in
proposed changes to ITAR section 129.2, no registration or license fees will be collected. Some of the
transactions may be straightforward, but the workload promises to be substantial, with 4000-10,000
applications and virtually every 0A501 transaction subject to at least regional security controls, with no
license exceptions available. Whereas under the current system fees paid by industry and brokers
help offset the costs of processing the license applications, under the proposed system the expenses
associated with reviewing license applications will be charged to the taxpayer. In the current political
environment where government hiring is anathema, unless a streamlined new process delivers
extraordinary returns, it is difficult to imagine how the tally could come out in the taxpayer’s favor without

WASHSTATECO000189
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 190 of 514

significant sacrifice of quality control. With respect to firearms exports, taxpayers and the public at large
should be concerned about pressures to cut corners that could result in authorization of irresponsible
transfers. [n my view as a taxpayer, the ITAR fee structure is yet one more reason for retaining non-
automatic and semi-automatic firearms on the USML, and should these weapons ultimately be
transferred to the CCL, I urge public officials at the Commerce Department to explore charging a
service fee for processing export license applications.

Conclusion

I appreciate the opportunity to comment on these rules. I am disappointed, however, that by and large they
downplay the lethality of the weapons currently controlled in ITAR categories I and II]. I realize that these
documents were prepared for a different purpose than the materials posted to inform the global public
about US government programs and policy, but the difference between the tone and emphasis of the
proposed rules and the public presentation of US policy on the export of small arms and light
weapons over the past twenty years is striking. By contrast to the public statements and documents,
including the 2017 Congressional testimony by a State Department official, the emphasis in these
regulations is on reducing transaction costs for industry rather than promoting the public good, including
national security and public safety.

In response to public comments on the proposed regulatory changes, I hope that the Departments of State
and Commerce will reconsider the proposal to transfer any complete weapons from the USML to CCL. In
the event that the proposed regulations go forward substantially unchanged, I can only hope that other
countries will tighten and strictly enforce their own import restrictions to reduce the risk of diversion and
misuse.

Thank you,

Susan Waltz

Professor

Gerald R. Ford School of Public Policy
University of Michigan

Ann Arbor, Michigan

swaltz(@runich.edu

 

WASHSTATEC000190
7/20/2018 Case 2:20-cv-00111-RAJ Documentcb06+7ooFeheeh O8123/20 Page 191 of 514

 

As of: July 10, 2018
Received: July 03, 2018

PUBLIC SUBMISSION Posted: July 09, 2018
Tracking No. 1k2-9420-k2sh

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
I, U, and Ill

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, II, and II

Document: DOS-2017-0046-048 1
Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tiffany Hiranaka

 

General Comment

I am writing this comment in support of the this proposed rule. I feel that this proposed rule will be very
beneficial to the U.S. I support this proposed rule for a few different reasons. I feel that if the ITAR and
EAR imposes license requirements on exports and reexports, there will be a better handle of all items on
the U.S. Munitions List (USML). Having a better handle on this situation could help to keep weapons and
ammunition out of the hands of people who should not posses those items. This will also help the
government to maintain the list of all individuals that holds a license, ensuring that applications are
correctly completed, and the proper background checks are conducted prior to issuing the license.

Another things that I support about this proposed rule is the requirements of Section 38(b)(1)(A)(ii). The
requirements to this section will ensure that all business owners engaged in brokering activities are
registered and licensed with the Arms Export Control Act (AECA). I feel that this is another benefit of the
proposed revision because it ensure that all business are properly registered to conduct such brokering
activities. I feel that this is important because our government will be able to closely maintain all business
conducting such activities. This will ensure that these items dont get into the hands of groups or
individuals that should not possess them.

I think that this rule will greatly impose on businesses and individuals If adopted. I think that businesses
may feel that this is another way for government to charge them for something else. This in turn may
cause businesses to shut down due to the costs being greater than the profits. Although this may cost
people more, I feel that it would have a better regulation over all of the items on the USML that are
imported and exported. This will also impact individuals who hunt for recreation purposes. This will

make it a little more challenging for them to attain weapons and ammunition. Again, although these
proposed change will affect business and individuals, I feel that the benefits outweighs the costs. Making
this a rule that I feel should be passed, not to make things more difficult for people; but to ensure the
safety of others.

file://S:/RMANTAR%20Rules/Cat%201/Public%20Comments/F DMS/DOS-201 7-0046-Rule-Proposed-1-DOS-201 7-0046-0001-Posted-Documents-07_... 1/1

WASHSTATEC000191
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 192 of 514

United Lens Company
259 Worcester Street
Southbridge, MA 01550
July 9, 2018

Response to Request for Comments

83 FR 24166
RIN 0694—AF47
Emailed to DDTCPublicComments@state.gov

United Lens Company is a small, build-to-print (or “job shop”) manufacturer of optical elements
designed and used by its customers in a wide array of end-use applications—including military
hardware. We would like to offer the following comments in strong support of keeping items controlled
by the USML:

General Comments on Costs of Compliance

The supplementary statement Categories I-Ill Rules Myths versus Facts released on May 24,
2018 suggests that the spirit of this rule change may be in order to alleviate licensing and other fees
incurred by small business owners when exporting hardware controlled by the USML.

“Myth: Even after this change, smail U.S. gunsmiths will continue to be burdened by registration and requirement fees.

Fact: Most gunsmiths are not required to register as manufacturers under the international Traffic in Arms Regulations (iTAR) today. Commerce
does not have a registration requirement for manufacturers and exporters of the items under its jurisdiction. Therefore, small gunsmiths who do
not manufacture, export, or broker the automatic weapons and other sensitive items that remain on the USML will no longer need to determine
if they are required to register under the ITAR, but they may still be required to comply with Bureau of Alcohol, Tobacco, Firearms and Explosives
(ATF) licensing requirements.”

Whether intentional or otherwise, this statement seems to make a key implication: businesses
that do export products and who will stand to benefit most from this reform either: (a) are the design
authority on their exported product lines, and are easily able to identify how their products are
controlled, or (b) are not the design authority but have a single or very few key product lines which they
consistently manufacture. It is important to point out that businesses that find themselves in scenario
(a) are not necessarily small ones, especially when it comes to military hardware.

Alternatively, job shops like United Lens Company fabricate products without the benefit of
having design authority. Since each new part number brings another analysis to determine its
classification, ITAR controlled items are an eventuality we have to remain prepared for. In point of fact,
our eligibility as a vendor sometimes relies on our ability to make ITAR controlled exports, which is in
direct disagreement with the following supporting argument (also from Myths Versus Facts):

“As a result, foreign manufacturers will enjoy a greater opportunity to source from small U.S. companies. This is good for: U.S. manufacturing,
the defense industrial base, security of supply to the U.S. military, and interoperability with allies, to name but a few benefits.”

in our experience, the most common requirements flowed down to us from our military
customers are: (1) the letter validating our registration with the DDTC and (2) a signed statement
insuring a cybersecurity policy as outlined by NIST Special Publication 800-171. Failure to produce these
documents would mean compromising our eligibility as a vendor to these types of customers.
Ultimately, registration costs and licensing are inextricably linked to the requirements of our customer
base and the particular type of build-to-print production work that we—and other fabricators—perform.

WASHSTATEC000192
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 193 of 514

RIN 0694-AF47
7/9/18 Page 2

We believe that this reform is unsuited to change the circumstances of these costs, particularly when it
comes to its most significant cost driver: mitigating risk. Most directly, the potential fees that may be
incurred from an export violation easily represent what would be considered our highest cost for
maintaining our export or military-related business. In a day-to-day context, this cost is represented by
the care required to insure correct classification and shipment of parts—because in these
circumstances, we bear the primary responsibility as the exporter, and therefore the primary risk.

“Mitigating Risk” and Proposed ECCN 0A504

As a build-to-print manufacturer, our process of mitigating those violation risks means working
diligently to collect what information we can from purchasing agents or other representatives of our
customers. At its most challenging, the information we receive from these individuals can be somewhat
lacking or subject to outright debate over the interpretation of the CFR, especially when navigating the
very technical language of the Commerce Control List. The simplest cases are those where we can
identify a clear military application substantial enough to license and ship a product controlled by the
USML, just by way of a /ayperson representative of our customer filling out an End-User Statement.

Since our business is focused on the fabrication of optical elements, the proposed ECCN 0A504
for “Optical sighting devices” is of particular concern. For example, consider a hypothetical scenario
where United Lens Company (or any other third party American manufacturer) is enlisted to fabricate a
single optical component for installation into a Specter DR (Dual Role) Combat Sight . This product
comes in anumber of configurations and is fabricated outside of the United States by Raytheon
ELCAN--our customer for the purposes of this example. Although we are not responsible for the fully
assembled product, we first must learn or otherwise determine the classification of that product in
order to correctly classify the element we are fabricating.

To further expand on this scenario, the appointed representatives at our Canadian customer
have determined that this would be an appropriate circumstance to classify their Specter DR product
under 0A504, and have sent an End User Statement and Purchase Order directing us to follow suit. In
order to confirm their decision, we would observe that the Specter DR products are specifically designed
to combine multiple combat requirements into a single, versatile weapon sight, and to this effect it has a
number of features:

@ With magnifications available up to 6x, does this qualify under proposed 0A504.a “Telescopic
sights”?
@ Being swappable to low magnification and including a selectable “red dot”, does this qualify
under proposed 0A504.c “Reflex or ‘red dot’ sights”?
@ Since these products also have a reticle, do they qualify under 0A504.d “Reticle sights”?
What is most important here is this: as the exporter of this theoretical component, we would need
either agree with our customer’s determination outright, or--more responsibly--make an effort to make
sure the determination is accurate. If we agree with their decision AND are able to support it with
reasonable evidence, then the component fabricated for these products would surely fall into 0A504.g
subcategory: “Lenses, other optical elements and adjustment mechanisms for articles in paragraphs .a,
.b, .c, .d, .e or i”. Based on our experience, the average customer representative is not necessarily able
to provide guidance regarding the interpretation of specific language used in a subcategory, or the

 

1 To the best of our knowledge at this time, United Lens Company does not fabricate any component relevant to
the production of any of the ELCAN Specter products.

WASHSTATECO000193
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 194 of 514

RIN 0694-AF47
7/9/18 Page 3

language of “Specially Designed”--a ‘prime’ defense contractor like Raytheon could, perhaps, but they
represent a minority of our export customers. These conversations are is especially difficult if our
customers are not the design authority themselves--circumstances where we end up three or more
degrees separated from the producers or authority on the final product. In this sense, the complexity of
the Commerce Control List can pose difficulties not just to third-party contractors like United Lens, but
also to those enlisting their services.

in order to understand the preferred, alternative (and USML-oriented) approach we cite a
recent’ compliance seminar by the Massachusetts Export Center. At this event Timothy Mooney, Senior
Export Policy Analyst, fielded a question regarding suppressors falling under ITAR control; to
oversimplify Mr. Mooney’s response, he suggested that the very obvious military nature of the silencer
is what maintained their position on the USML. This provides a much more straightforward litmus test
for classifying our previous example of a Specter DR Combat Sight: the product’s ability to switch
“between CQB (close combat battle mode) and precision ranged fire mode — in the blink of an eye” is
difficult to picture as something the average deer hunter truly requires, so we could more easily assume
the product is controlled on the USML.

The proposed rule notice, page 24166, states that:

“The review was focused on identifying the types of articles that are now controlled on the USML that are either (i) inherently military and
otherwise warrant control on the USML or (ii) if of a type common to nonmilitary firearms applications, possess parameters or characteristics
that provide a critical military or intelligence advantage to the United States, and are almost exclusively available from the United States. If an
article satisfies one or both of those criteria, the article remains on the USML.”

The proposed rule, as written, will likely place an undue burden on small American build-to-print
manufacturers like ourselves, who are producing parts and components for high-grade military
equipment. It seems that it would reduce the burden on small businesses like ours, foreign parties and
prime contractors sourcing from those businesses, as well as the State Department, if (a) all “inherently
military” articles were maintained under the original categories of the USML, or (b) these articles were
reclassified into another appropriate place within the USML intended to catch items where the above
“litmus test” would identify “inherently military” items that would otherwise be missed or difficult to
accurately place under the CCL. it would greatly benefit our business to keep items under the USML for
the reasons outlined above and as such we oppose the proposed rule. However, if the proposed rule is
adopted, it is particularly important that we are able to provide clear justification and documentation to
our international customers for the classification of a final product either under the USML or the
appropriate category or subcategory of the CCL. The most likely avenue to obtain that documented
justification will continue to be the pursuit of Commodity Jurisdictions for many of these circumstances..

Further Notes

On possible political interpretations of these comments: these comments are submitted purely to
outline the difficulties of the Commerce Control List when it comes to third party, job shop-like
manufacturers and their export obligations. We do not believe our comments will have any impact on
the availability of these products inside the United States— especially considering that our chosen

 

? Hosted in Boston on June 14", 2018
3 Raytheon website, Accessed July 9, 2018: https://www.raytheon.com/capabilities/products/dualrole_ws/

WASHSTATECO000194
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 195 of 514

RIN 0694-AF47
7/9/18 Page 4

example is a weapons sight that we have assumed is ITAR controlled, yet still commercially available for
purchase within the United States.

On cost-oriented policy that has benefitted United Lens Company: the fact that registration with the
DDTC has a cost “floor” for companies that use less than ten licenses a year is something we believe has
been a huge benefit to our small business—we have never actually exceeded this limit. If the spirit of
export reform is cost, we would suggest that further developing this “sliding scale” approach to
registration and license costs in order to subsidize small businesses may be an effective strategy.

For comments or questions, please feel free to contact the undersigned at mlannon@unitedlens.com.

Sincerely,

Maxwell Lannon
Director of Engineering
Export Control Officer

WASHSTATEC000195
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 196 of 514

COMMENTS OF THE VIOLENCE POLICY CENTER TO THE U.S. DEPARTMENT OF STATE
RE: ITAR Amendment—Categories |, Il, and Il
SUBMITTED VIA EMAIL

The Violence Policy Center (VPC) is a national non-profit educational organization working to
reduce gun violence through research, public education, and advocacy. The VPC has a particular
expertise in researching and monitoring the gun industry and we regularly issue reports and
analyses regarding the industry and its products. The VPC has also done extensive research on
cross-border gun trafficking.

The VPC has serious concerns regarding the rules proposed by the U.S. Departments of
Commerce and State to transfer non-automatic and semi-automatic firearms and ammunition,
as well as parts and related defense services currently controlled by Category I, ll, or ill of the
U.S. Munitions List under the International Traffic in Arms Regulations (ITAR), to the control of
the Export Administration Regulations (EAR). The proposed transfer would significantly weaken
controls on small arms and ammunition and will result in a higher volume of export sales with
less transparency and oversight. The ability to prosecute violations will also be impaired. The
changes will enhance the risks that lethal weapons widely used for military purposes will end up
in the hands of criminal organizations, human rights abusers, and terrorist groups.

The proposed rules treat semi-automatic assault rifles as “non-military.” But many state and
non-state groups in importing countries use semi-automatic rifles in armed conflicts, causing
enormous damage. U.S. troops use rifles in semi-automatic mode an overwhelming amount of
the time. VPC research clearly demonstrates that the types of semi-automatic rifles, handguns,
sniper rifles, large-capacity ammunition magazines, receivers, and other parts subject to the
new rules are the types of weapons and accessories preferred by cross-border gun traffickers.?
Moreover, many of the sniper rifles subject to the transfer are in use by military forces.? One
particularly problematic rifle is the 50 caliber anti-armor sniper rifle that is capable of downing

 

i An Ongoing Analysis of the Types of Firearms Illegally Trafficked from the United States to Mexico and

Other Latin American and Caribbean Countries as Revealed in U.S. Court Documents, Violence Policy Center:
http://www.voc.org/indicted/.

 

2 “S Sniper Rifles That Can Turn Any Solider into the Ultimate Weapon: 5 guns no one wants to go to war

against,” The National Interest, March 11, 2018: htte://nationalinterest.ore/blog the-huzz/S-sniper-rifles-can-turn-
any-sqlider-the-ultimate-weanon-2485 4,

 

 

WASHSTATECO000196
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 197 of 514

aircraft on take-off and landing and can pierce light armor.? In addition, these rifles have been
identified as a national security threat by a number of experts and entities.*

The devastation that semi-automatic firearms equipped with large-capacity ammunition
magazines can inflict is demonstrated by their common use in mass shootings in the United
States.°

Regarding whether the items described in the proposed rules are widely available in
commercial outlets, an issue about which comment has been requested, many of the items are
rapidly becoming less available in the United States. Six U.S. states and the District of Columbia
prohibit retail sale of semi-automatic assault rifles. Eight states and the District of Columbia ban
large-capacity ammunition magazines. Several large retail chain stores have acted to stop the
sales of semi-automatic firearms and large-capacity ammunition magazines. For example,
Walmart does not sell semi-automatic assault weapons. The store does not sell handguns,
except in Alaska. They also do not sell large-capacity ammunition magazines.°®

Other large retail outlets, such as Dick’s Sporting Goods, have recently acted to stop the sales of
semi-automatic assault weapons (which the gun industry euphemistically calls “modern
sporting rifles”). Dick’s is even destroying its unsold inventory of assault weapons.’ Finally,
many countries prohibit civilian possession of semi-automatic rifles and handguns and the
trend is toward prohibiting such weapons. For example, Norway is moving to ban semi-
automatic firearms as of 2021. In 2011, Norway experienced one of the worst mass shootings
outside of the U.S. The shooter used a Sturm Ruger Mini-14 semi-automatic rifle and a Glock
semi-automatic handgun to kill 69 people at a youth camp. Both of these weapons are
examples of those that will be transferred to Commerce’s control under the proposed rules.

 

3 For more information on the capabilities of 50 caliber sniper rifles, see the Violence Policy Center’s
resource page: http://www.vpc.org/regulating-the-gun-industry/50-caliber-anti-armor-sniper-rifles/.

 

4 National Security Experts Agree: 50 Caliber Anti-Armor Sniper Rifles Are Ideal Tools for Terrorists, Violence

Policy Center, 2005: http://www.vpc.org/fact_sht/snipersecurityexperts.fs.pdf.

 

5 See, for example, Violence Policy Center list of mass shootings involving high-capacity ammunition
magazines: http://www.vpc.org/fact_sht/VPCshootinglist.pdf.

 

6 Walmart Statement on Firearms Policy, accessed on July 3, 2018:
https://news.walmart.com/2018/02/28/walmart-statement-on-firearms-policy.

 

7 “Dick's Sporting Goods plans to destroy all the assault rifles it pulled off its shelves,” CNN, April 19, 2018:

httos://www.cnn.com/2018/04/19/us/dicks-sporting-goods-guns-trnd/index. html.

 

WASHSTATEC000197
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 198 of 514

Many semi-automatic rifles are also easily converted to fully-automatic firearms. Because
military-style assault rifles clearly have substantial military utility, transfer of these firearms to
Commerce Department control is inconsistent with the statutory framework enacted by the
Congress to regulate the export of arms.

The rules will enable the production and distribution of 3D-printed firearms. When Defense
Distributed founder Cody Wilson posted online instructions for 3D-printed firearms, the State
Department successfully charged him with violating arms export laws since his open-source
posting made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal
weapon. The Commerce Department is unlikely to take similar action once such weapons are
transferred to their control. Unless corrected, the new regulations run the risk of effectively
condoning and enabling 3D printing of firearms in the U.S. and around the globe. This change
alone could generate many preventable tragedies while changing the landscape of firearm
manufacture, distribution and regulation.

The proposed rules would revise License Exception BAG to allow U.S. citizens and permanent
resident aliens temporarily leaving the U.S. to take up to three non-automatic and semi-
automatic firearms and up to 1,000 rounds of ammunition for such firearms for personal use
while abroad (License Exception BAG). Currentiy, BAG applies only to non-automatic firearms.
The proposed rules create a new exception for semi-automatic firearms and also revise the
current rule to allow nonresident aliens leaving the U.S. to take firearms “accessories,”

Wedd Wed

“attachments,” “components,” “parts,” and ammunition controlled by 0A501 or 0A505, provided

that these were lawfully brought into the U.S.

The revision to the License Exception BAG is highly problematic considering that semi-automatic
weapons can inflict catastrophic damage. If such a weapon is stolen or lost, there will little that
can be done to recover the weapon. It will also be much easier for smugglers to take advantage

of these exceptions to facilitate trafficking.

No justification is offered for changes to the current BAG framework. As described previously,
semi-automatic weapons are prized by criminal organizations and the proposed change is likely
to increase the risk of crime and violence.

The proposed rules would eliminate Congressional oversight for important gun export sales.
Congress will no longer be automatically informed about sizable sales of these weapons. This
change will limit the ability of Congress to comment on related human rights concerns, as it
recently did on the Philippines and Turkey. in 2002, Congress acted to require it be notified of
sales of firearms regulated by the U.S. Munitions List valued at $1 million or more. Items moved

to Commerce’s contro! would no longer be subject to such notification. In a September 15,

WASHSTATEC000198
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 199 of 514

2017, letter, Senators Ben Cardin, Dianne Feinstein, and Patrick Leahy explicitly noted that this
move would violate congressional intent and effectively eliminate congressional oversight.®

The rules reduce end-use controls for gun exports. It would eliminate the State Department’s
Blue Lantern program for gun and ammunition exports, which carries out hundreds of pre-
license and post-shipment inspections and publicly reports on them. It also would move license
approval out of the department that compiles the U.S. Government’s information on human
rights violations, reducing the ability to effectively deny weapons licenses to international
human rights violators. End-use controls also are weakened by eliminating registration of
firearms exporters, a requirement since the 1940s. Registration of exporters allows the State
Department to check an exporter’s history whenever a manufacturer or broker requests a
license for a particular gun export sale. But the transfer of licensing to Commerce will remove
new exporters and brokers of these firearms from the State Department database, weakening
enforcement against arms trafficking.

Gun manufacturers are extolling the new rules as an opportunity for increased profits in a
climate of declining domestic sales.’ At the same time, the new rules would transfer the cost of
processing licenses from gun manufacturers to taxpayers. Registration fees that since the 1940s
have been used to offset the costs to the government of tracking weapons production would
no longer apply to manufacturers of semi-automatic firearms. The government and taxpayers
will absorb the cost of reviewing applications and processing licenses. Gun exporters that
benefit from these sales should shoulder this cost.

CONCLUSION

The proposed rules would transfer gun export licensing to an agency — the Commerce
Department — the principal mission of which is to promote trade. Firearms are uniquely and
pervasively used in criminal violence around the world. Controlling their export should be
handled by the State Department, which is mandated and structured to address the potential
impacts in importing nations on stability, human security, conflict, and human rights.

Firearms are used to kill a thousand people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. Research indicates that the

 

8 Letter to Secretary of State Rex Tillerson, September 15, 2017.

3 “Trump State Department Looks to Stream Line Firearms Exports & Open US Markets,” Ammoland, May
15, 2018: https://www.ammoland.com/2018/05/trump-state-department-looks-to-stream-line-firearms-exports-
open-us-markets/#axzz5KDSkOJdz.

 

 

WASHSTATECO000199
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 200 of 514

types of weapons being transferred to the Commerce Department’s control — including AR-15,
AK-47, and other military-style assault rifles such as 50 caliber sniper rifles as well as their
ammunition — are weapons of choice for criminal organizations in Mexico and other Latin
American countries and are responsible for most of the increasing and record levels of
homicide in those countries. The rules are certain to increase the volume of exports of these
firearms. The export of these weapons should be subject to more controls, not fewer.

The proposed rules would significantly weaken export controls and oversight of many military
firearms highly prized by terrorists, drug-trafficking organizations, and common criminals. Semi-
automatic assault rifles, high-capacity ammunition magazines, sniper rifles (especially 50 caliber
sniper rifles), and high-caliber firearms should remain on the United States Munitions List
(USML).

The requirement that Congress be notified of all sales of former and USML-controlled firearms
of more than $1 million should be retained.

The provision authorizing license-free exports of semi-automatic rifles by citizens and legal
permanent residents should be removed.

Respectfully submitted,

Kristen Rand

Legislative Director
Violence Policy Center
1025 Connecticut Ave NW
Suite 1210

Washington, DC 20036

WASHSTATEC000200
 

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 201 of 514

 

QUTROOR

By Esnail: DDTCPublicComments@state.vov subject line, “ITAR Amendment — Categories I,
IL and HE

Robert Monjay

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
U.S. Department of State

2401 E. Street, N.W.

Washington, DC 20226

RE: Comments on Proposed Rule ~ International Traffic in Arms Regulations: US.
Munitions List Categories 1, Il, and HT, 83 FR 24198 (May 24, 2018).

Dear Mr. Moniay:

Vista Outdoor Inc., (Vista) is a leading global designer, manufacturer and marketer of consumer
products in the growing outdoor sports and recreation markets. We serve these markets through
our diverse portfolio of well-recognized brands that provide consumers with a range of
performance-driven, high-quality and innovative products, including sporting ammunition and
firearms, outdoor products, outdoor cooking solutions, outdoor sports optics, hydration systems,
golf rangetinders, and accessories. We serve-a broad range of end consumers, including outdoor
enthusiasts, hunters and recreational shooters, professional athletes, as well as law enforcement
and military professionals.

Pre emium®, ‘CCI®, » Speer & ey Fj irearms: Sav: age Arms? M. Sushnell®, BLACKHAWK'®, 1 Ni fight
Optics®, all which will be directly impacted by the proposed rules changes. As requested in the
proposed rule contained in Federal Register Notice, 83 FR 24198, May 24, 2018, Vista
respectfully submits the following cornments:

Specific Comments

 

[, USML Category IIL Ammunition ~ Projectiles —Steel Tipped

The revised Category [IL enumerates projectiles, specifically, sub paragraph (d}(1)} controls
“Projectiles that ..... are incendiary, explosive, steel tipped, or contain a core or solid projectile
produced from one or a combination of the following: tungsten, steel, or beryllium copper
alloys.”

The revised Category HI does not exempt ammunition that the ATF has found is primarily
intended to be used for “sporting purposes” per the below definition:

Page 1 af?

WASHSTATEC000201
 

 

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 202 of 514

In 18 USC 918(a)(17)(A), the term “ammunition” means ammunition or cartridge cases,
primers, bullets, or propellent powder designed for use in any firearm.

(B) The term “‘armor piercing ammunition’? means—

(1) a projectile or projectile core which may be used in a handgun and which is constructed
entirely (excluding the presence of traces of other substances) from one or a combination of
tungsten alloys, steel, iron, brass, bronze, beryllium copper, or depleted uranium; or

(ii) a full jacketed projectile larger than 22 caliber designed and intended for use in a handgun
and whose jacket has a weight of more than 25 percent of the total weight of the projectile.

(C) The term “armor piercing ammunition” does not include shotgun shot required by Federal
or State environmental or game regulations for hunting purposes, a frangible projectile designed
for target shooting, a projectile which the Attorney General finds is primarily intended to be used
for sporting purposes, or any other projectile or projectile core which the Attorney General finds
is intended to be used for industrial purposes, including a charge used in an oil and gas well
perforating device.

Comment: We recommend that subparagraph (d)(1) be revised to delete the term “steel tipped.”
Export controls of articles enumerated in the revised Category HI should be consistent with
definitions in other parts of federal law. Therefore control of steel tipped projectiles which have
been determined to be intended for sporting purposes correctly belongs under the EAR.

ii. Rercommendations for Effective Date of Final Rule

‘Throughout the reform effort and during transitions of ttems from the USML to the CCL, the
final rules for other categories had an effective date of 180 days after publication.

Comment; Vista recommends a 180-day effective date for the final rule.

Ye

a

&

se

Thank you for the consideration and opportunity to provide comments to the proposed rules.
Vista commends the jomt effort among the Directorate of Defense Trade Controls, Bureau of
Industry and Security, and the other reviewing agencies in this endeavor and we look forward to
the final rules being released.

Vista would be happy to respond to any questions or concerns, or provide additional information,
please contact Julia Mason via phone (571) 343-7005 or via email at
itoshootingsports@vistaoutdoor.com.

 

Wista Outdoor Inc.

Page 2 of 2

WASHSTATEC000202
7/20/2018 Case 2:20-cv-00111-RAJ Documentcb06+700Feh@el O8123/20 Page 203 of 514

 

As of: July 10, 2018
Received: May 29, 2018

PUBLIC SUBMISSION Posted: June 04,2018
Tracking No. 1k2-93fa-nitu

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
I, U, and Ill

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, II, and III

Document: DOS-2017-0046-0021
Comment on DOS FRDOC_ 0001-4527

 

Submitter Information

Name: WILLIAM HANGEN

 

General Comment

I support the proposed rule as written, but with a few minor changes:

1) the referenced magazine capacity restriction of 50 rounds should be doubled, to 100 rounds. There are
several magazine manufacturers in the United States producing magazines of greater than 50 rounds that
would benefit from this change, and such manufacture and enabling technology for magazines greater
than 50 rounds is found worldwide. Limiting this magazine capacity to 50 rounds does not protect any
special US or allied military advantage, but magazines of greater than 50 rounds are commonly found
worldwide. Drum type magazines for the Kalashnikov family of weapons are a prime example.

2) the proposed rule does not address sound suppressors. Sound suppressors are readily available in the
US and overseas, and the technical know-how to produce them is found worldwide. There are a plethora
of US manufacturers fabricating sound suppressors that would benefit from this rule change, and the use
of sound suppressors does not confer any special US or allied military advantage. Inclusion of sound
suppressor deregulation would benefit US manufacturing interests without harming our military position.

Thank you for your time and attention regarding this matter. Have a great day!

file://S:/RMANTAR%20Rules/Cat%201/Public%20Comments/F DMS/DOS-201 7-0046-Rule-Proposed-1-DOS-201 7-0046-0001-Posted-Documents-07_... 1/1

WASHSTATEC000203
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 204 of 514

William A. Root

2700 Burcham Drive, Apt 234
East Lansing, MI 48823
billroot23(@email.com

 

Erick Williams, JD

1209 Old Hickory

East Lansing, MI 48823
willnielsen(@sysmatrix net

 

June 27, 2018

US Department of State

Bureau of Political Military Affairs
Directorate of Defense Trade Control
DDTCPublicComments@ state.gov
http. //Awww- regulations. gov

 

 

Re: ITAR Amendment—Categories I, II, and I] DDTC
Greetings:
These are comments on the Department of State’s proposed rule to amend the
International Traffic in Arms Regulations (TAR) and categories I, 11 and ITI of the
US Munitions List (USML). 83 Federal Register 24166, May 24, 2018.
Background
The ITAR amendment should be revised to better support the rule of law.

The Arms Control and Disarmament Act, at 22 USC 2551, declares:

An ultimate goal of the United States is a world ... in which the use of force
has been subordinated to the rule of law ...

No profession is more closely identified with the rule of law than the police

profession. Peace officers are the street-level keepers of the law, all over the
world. If the United States is committed to “subordinating the use of force to the

WASHSTATEC000204
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 205 of 514

rule of law”, it must protect the environment in which peace officers do their work.
When armed gangs can overpower local peace officers, local communities become
war zones where the rule of law is subordinated to the use of force.

We fail to protect peace officers when we put highly destructive weapons in the
hands of civilians who target the police.

The ITAR amendment, as proposed, will make it easier to put firearms in the hands
of civilians and armed gangs that are superior to those carried by local peace
officers, thus threatening the rule of law in local communities. In several parts of
the world, armed gangs are impairing the rule of law, and their activities cross
borders. Notorious examples of the adverse effects of firearm proliferation can be
seen in Africa and the Middle East, as well as closer to home — in Central America
and Mexico, with adverse effects along the southern border of the United States.

See: Alec MacGillis, “America's Wild-West Gun Laws Are Helping Fuel The
Border Crisis: The Unwanted Traffic Between The US And Central America Goes
Both Ways” (New Republic, July 21, 2014), https://newrepublic.com/article/118759/nra-

and-oun-tra ffieking-are-add ine-fuel-border-rmitorant-crisis

 

 

Robert Muggah and Steven Dudley, Op-Ed: “The Latin American Gun Leak”,
(Los Angeles Times, January 16, 2015), htto://wwwlatimes.com/opinion/op-ed/la-
oe-mugeah-armine-latm-america-7 01501 1 &-story html

 

 

“Attacks against Peacekeepers” (United Nations OHCHR, May 2017),

hites:/Avww.ohchr.ore/Documents/Countries/CE/Marnine 2003-201 3/Pactsheet7-EN pdf

 

“Attacks against civilians and MINUSCA peacekeepers in the town of Bangassou
in the Central African Republic” (Office of the Spokesperson for the UN
Secretary-General, May 14, 2017) bttos://www.un.ore/se/en/eontent/statement/2017-05-
[4/statoment-attributable-spokesman-sceretary-eoncral-attacks-avainst

 

 

Alex Yablon, “American Guns Drive the Migrant Crisis that Trump Wants to Fix
with a Wall” (Trace, May 25, 2017) hittos://www_thetrace.org/2017/03/eun-
traflicking-certral-america-immugrant-crisis-trunmp-wall/

 

 

Jonathan Blitzer, “he Link Between America’s Lax Gun Laws and the Violence
That Fuels Immigration” (New Yorker, March 22, 2018),

WASHSTATEC000205
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 206 of 514

httos (Awww newyorker.com/news/news-cdesk/the-link-between-americas-lax-cun-
laws-and-the-violence-that-fuels-immicration

 

See: “Clear and Present Danger: National Security Experts Warn about the
Danger of Unrestricted Sales of 50 Caliber Anti-Armor Sniper Rifles to Civilians”
(Violence Policy Center, July 2005), hitto://wwweivpc.ore/studies/S0danger pdt

ITAR should focus more attention on the security needs of local communities
where firearms are proposed to be exported.

The Department of State is liberalizing its rules on firearm exports partly because
the Department of Defense has determined that so-called semi-automatic firearms
are of diminished importance in military conflicts. DoD’s determination may well
be valid, but it misses the point. Military analysts worry, as they should, about the
impact of weapons on the battlefield. But evaluating the impact of firearms on the
battlefield gives short shrift to the security needs of civilian communities. To
support the rule of law we must consider the impact of firearms on public safety,
peace officer safety, crime control, and the prevention and management of civil
disturbances. Firearms that “no longer warrant control” by the military may
nonetheless overwhelm police patrols and threaten the rule of law in local
communities.

ITAR should not treat the US firearms market as the global standard. The United
States is proposing to liberalize its rules on firearm exports grounded partly on the
false premise that firearms are “widely available in retail outlets ... abroad.” That
is not true. The US firearms market is unique. Mexico, for example, has more
restrictive gun laws than the United States.

See: Topher McDougal, David A. Shirk, Robert Muggah and John H. Patterson,
“The Way of the Gun: Estimating Firearms Traffic Across the US-Mexico
Border” (Trans-Border Institute, University of San Diego, March 2013),

btips://igarane.org.br/wp-content/uploads/2013/03/Paper The Way of the Gun web? pdf
Zachary Elkins, Tom Ginsburg & James Melton, “US Gun Rights Truly Are
American Exceptionalism’”, (Bloomberg, March 7, 2013),

hitos:/Avww,_bloombers.com/view/arlicles/2013-03-07/u-s-cun-righis-traly-are-american-ouceptionalism

The United States risks alienating friendly foreign nations by projecting its
permissive domestic gun laws abroad.

WASHSTATEC000206
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 207 of 514

The Department of State has access to information about what kinds of weapons
are typically carried by patrol officers in foreign countries. The Department has
the wherewithal to judge whether a firearm proposed for export is likely to
outmatch the firearms carried by local police forces. The Department should use
that knowledge -- and make that judgment -- as it evaluates firearm export
applications.

In evaluating the suitability of firearm exports, the ITAR should set a maximum
limit on the destructive potential of firearms exportable to civilians. Firearms with
muzzle energies higher than, for example, 5,000 Joules should be barred from
export to non-government end-users. (In ballistics, muzzle energy, commonly
expressed in Joules or foot-pounds, is a measure of the destructive potential of a
firearm or cartridge.) The risk that a firearm poses to life and property — and the
danger it poses to police officers -- depends rather more on the firearm’s
destructive potential and rather less on whether the firearm is automatic, semi-
automatic, non-automatic, not-fully-automatic, or over- or under .50-caliber.

Highly destructive weapons should be off-limits for export to civilians. Whatever
short-term economic benefit those exports may generate is outweighed by the risk
those weapons pose to the safety of peace officers and the rule of law. No firearm
with a muzzle energy of 5,000 J belongs on a street anywhere in the world.

Policy Recommendations
The following changes should be incorporated in ITAR:
1. Applications for firearm export licenses should be denied when the firearm
proposed for export is of such destructive potential as to threaten the safety of local
law enforcement officers.
2. Prohibit exports of firearms with muzzle energies less than 5,000 J, to civilian
end-users, world-wide, if the firearm is likely to outmatch weapons carried by local
peace officers or otherwise impair the efforts of peace officers to control crime and

civil disturbance.

3. Prohibit export of firearms with muzzle energies above 5,000 J to civilian end-
users world-wide.

WASHSTATEC000207
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 208 of 514

Technical Language

The recommendations above may be translated into the ITAR framework using the
technical language below.

(1)
22 CFR 120.4
Add a Note 3 to 22 CFR 120.4 as follows:

FOR FIREARMS AND AMMUNITION, PERFORMANCE
CAPABILITY INCLUDES DESTRUCTIVE POTENTIAL, AS
MEASURED BY MUZZLE ENERGY, COMMONLY
EXPRESSED IN JOULES OR FOOT-POUNDS.

(2)
22 CFR 121.1, Category I

Add Note 3 to Category I of 22 CFR 121.1 as follows:

(a) SUBJECT TO (b) AND (c), APPLICATIONS FOR ITEMS
CONTROLLED UNDER THIS CATEGORY WILL
GENERALLY BE CONSIDERED FAVORABLY ON A CASE-
BY-CASE BASIS UNLESS THERE IS CIVIL DISORDER IN
THE COUNTRY OR REGION OR UNLESS THERE IS
EVIDENCE THAT THE GOVERNMENT OF THE IMPORTING
COUNTRY MAY HAVE VIOLATED INTERNATIONALLY
RECOGNIZED HUMAN RIGHTS. THE JUDICIOUS USE OF
EXPORT CONTROLS IS INTENDED TO DETER THE
DEVELOPMENT OF A CONSISTENT PATTERN OF HUMAN
RIGHTS ABUSES, DISTANCE THE UNITED STATES FROM

WASHSTATEC000208
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 209 of 514

SUCH ABUSES AND AVOID CONTRIBUTING TO CIVIL
DISORDER IN A COUNTRY OR REGION.

(b) A LICENSE APPLICATION FOR A FIREARM OR
AMMUNITION WITH MUZZLE ENERGY OF 5,000 JOULES
(3,688 FOOT-POUNDS) OR MORE, OR ASSOCIATED
EQUIPMENT, SHALL BE DENIED TO NON-GOVERNMENT
END-USERS.

(c) A FIREARM, AND AMMUNITION, WITH MUZZLE
ENERGY LESS THAN 5,000 JOULES (3,688 FOOT-POUNDS),
AND ASSOCIATED EQUIPMENT, MAY BE APPROVED TO
NON-GOVERNMENT END-USERS UNLESS THE FIREARM
WOULD TEND TO OUTMATCH WEAPONS NORMALLY
CARRIED BY LAW ENFORCEMENT OFFICERS ON
ROUTINE PATROL IN THE AREA WHERE THE WEAPON
WOULD BE AUTHORIZED FOR USE OR OTHERWISE
IMPAIR THE EFFORTS OF LAW ENFORCEMENT OFFICERS
IN THE AREA TO CONTROL CRIME AND CIVIL
DISTURBANCE.

(3)
22 CFR 121.1, category II

Add a Note 3 to category II of 22 CFR 121.1, paragraph (a), as follows:

(a) SUBJECT TO (b) AND (c), APPLICATIONS FOR ITEMS
CONTROLLED UNDER THIS CATEGORY WILL
GENERALLY BE CONSIDERED FAVORABLY ON A CASE-
BY-CASE BASIS UNLESS THERE IS CIVIL DISORDER IN
THE COUNTRY OR REGION OR UNLESS THERE IS
EVIDENCE THAT THE GOVERNMENT OF THE IMPORTING
COUNTRY MAY HAVE VIOLATED INTERNATIONALLY

WASHSTATEC000209
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 210 of 514

RECOGNIZED HUMAN RIGHTS. THE JUDICIOUS USE OF
EXPORT CONTROLS IS INTENDED TO DETER THE
DEVELOPMENT OF A CONSISTENT PATTERN OF HUMAN
RIGHTS ABUSES, DISTANCE THE UNITED STATES FROM
SUCH ABUSES AND AVOID CONTRIBUTING TO CIVIL
DISORDER IN A COUNTRY OR REGION.

(b) A LICENSE APPLICATION FOR A FIREARM OR
AMMUNITION WITH MUZZLE ENERGY OF 5,000 JOULES
(3,688 FOOT-POUNDS) OR MORE, OR ASSOCIATED
EQUIPMENT, SHALL BE DENIED TO NON-GOVERNMENT
END-USERS.

(c) A FIREARM, AND AMMUNITION, WITH MUZZLE
ENERGY LESS THAN 5,000 JOULES (3,688 FOOT-POUNDS),
AND ASSOCIATED EQUIPMENT, MAY BE APPROVED TO
NON-GOVERNMENT END-USERS UNLESS THE FIREARM
WOULD TEND TO OUTMATCH WEAPONS NORMALLY
CARRIED BY LAW ENFORCEMENT OFFICERS ON
ROUTINE PATROL IN THE AREA WHERE THE WEAPON
WOULD BE AUTHORIZED FOR USE OR OTHERWISE
IMPAIR THE EFFORTS OF LAW ENFORCEMENT OFFICERS
IN THE AREA TO CONTROL CRIME AND CIVIL
DISTURBANCE.

(4)
22 CFR 121.1, category HI

Add a new paragraph 4 to notes to category IIT of 22 CFR 121.1, as
follows:

(a) SUBJECT TO (b) AND (c), APPLICATIONS FOR ITEMS
CONTROLLED UNDER THIS CATEGORY WILL

WASHSTATEC000210
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 211 of 514

GENERALLY BE CONSIDERED FAVORABLY ON A CASE-
BY-CASE BASIS UNLESS THERE IS CIVIL DISORDER IN
THE COUNTRY OR REGION OR UNLESS THERE IS
EVIDENCE THAT THE GOVERNMENT OF THE IMPORTING
COUNTRY MAY HAVE VIOLATED INTERNATIONALLY
RECOGNIZED HUMAN RIGHTS. THE JUDICIOUS USE OF
EXPORT CONTROLS IS INTENDED TO DETER THE
DEVELOPMENT OF A CONSISTENT PATTERN OF HUMAN
RIGHTS ABUSES, DISTANCE THE UNITED STATES FROM
SUCH ABUSES AND AVOID CONTRIBUTING TO CIVIL
DISORDER IN A COUNTRY OR REGION.

(b) A LICENSE APPLICATION FOR AMMUNITION WITH
MUZZLE ENERGY OF 5,000 JOULES (3,688 FOOT-POUNDS)
OR MORE, OR ASSOCIATED EQUIPMENT, SHALL BE
DENIED TO NON-GOVERNMENT END-USERS.

(c) AMMUNITION, WITH MUZZLE ENERGY LESS THAN
5,000 JOULES (3,688 FOOT-POUNDS) MAY BE APPROVED
TO NON-GOVERNMENT END-USERS UNLESS THE
FIREARM WOULD TEND TO OUTMATCH WEAPONS
NORMALLY CARRIED BY LAW ENFORCEMENT
OFFICERS ON ROUTINE PATROL IN THE AREA WHERE
THE WEAPON WOULD BE AUTHORIZED FOR USE OR
OTHERWISE IMPAIR THE EFFORTS OF LAW
ENFORCEMENT OFFICERS IN THE AREA TO CONTROL
CRIME AND CIVIL DISTURBANCE.

WASHSTATEC000211
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 212 of 514

(5)
15 CFR 124.14 (c) (9)

Amend 15 CFR 124.14 (c) (9) as follows:

(a) Unless the articles covered by the agreement are in fact
intended to be distributed to private persons or entities (e.g.,
cryptographic devices and software for financial and business
applications), the following clause must be included in all
warehousing and distribution agreements: ‘‘Sales or other transfers
of the licensed article shall be limited to governments of the
countries in the distribution territory and to private entities seeking
to procure the licensed article pursuant to a contract with a
government within the distribution territory, unless the prior
written approval of the U.S. Department of State is obtained.

(b) SUBJECT TO (c) AND (d), APPLICATIONS FOR ITEMS
CONTROLLED UNDER THIS CATEGORY WILL
GENERALLY BE CONSIDERED FAVORABLY ON A CASE-
BY-CASE BASIS UNLESS THERE IS CIVIL DISORDER IN
THE COUNTRY OR REGION OR UNLESS THERE IS
EVIDENCE THAT THE GOVERNMENT OF THE IMPORTING
COUNTRY MAY HAVE VIOLATED INTERNATIONALLY
RECOGNIZED HUMAN RIGHTS. THE JUDICIOUS USE OF
EXPORT CONTROLS IS INTENDED TO DETER THE
DEVELOPMENT OF A CONSISTENT PATTERN OF HUMAN
RIGHTS ABUSES, DISTANCE THE UNITED STATES FROM
SUCH ABUSES AND AVOID CONTRIBUTING TO CIVIL
DISORDER IN A COUNTRY OR REGION.

(c) A LICENSE APPLICATION FOR A FIREARM OR

AMMUNITION WITH MUZZLE ENERGY OF 5,000 JOULES
(3,688 FOOT-POUNDS) OR MORE, OR ASSOCIATED

WASHSTATEC000212
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 213 of 514

EQUIPMENT, SHALL BE DENIED TO NON-GOVERNMENT
END-USERS.

(d) A FIREARM, AND AMMUNITION, WITH MUZZLE
ENERGY LESS THAN 5,000 JOULES (3,688 FOOT-POUNDS),
AND ASSOCIATED EQUIPMENT, MAY BE APPROVED TO
NON-GOVERNMENT END-USERS UNLESS THE FIREARM
WOULD TEND TO OUTMATCH WEAPONS NORMALLY
CARRIED BY LAW ENFORCEMENT OFFICERS ON
ROUTINE PATROL IN THE AREA WHERE THE WEAPON
WOULD BE AUTHORIZED FOR USE OR OTHERWISE
IMPAIR THE EFFORTS OF LAW ENFORCEMENT OFFICERS
IN THE AREA TO CONTROL CRIME AND CIVIL
DISTURBANCE.

(6)
22 CFR Part 126, Supplement No. 1

In 22 CFR Part 126, Supplement No. 1, category I (a-e) (firearms and
related articles), mark all three country boxes with an X.

In 22 CFR Part 126, Supplement No. 1, category II (a) (guns and
armament), mark all three country boxes with an X.

In 22 CFR Part 126, Supplement No. 1, category HI (ammunition and
ordinance), mark all three country boxes with an X.

10

WASHSTATEC000213
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 214 of 514

(7)
22 CFR 129.7 (b)

Amend 22 CFR 129.7 (b) to add the following:

(b) No person may engage in or make a proposal to engage in
brokering activities that involve any country, area, or person
referred to in § 126.1 of this subchapter without first obtaining the
approval of the Directorate of Defense Trade Controls. NO
PERSON MAY ENGAGE IN OR MAKE A PROPOSAL TO
ENGAGE IN BROKERING ACTIVITIES THAT INVOLVE
EXPORTING OR TRANSFERRING, TO A NON-
GOVERNMENT PERSON, A FIREARM OR AMMUNITION
WITH MUZZLE ENERGY GREATER THAN 5,000 JOULES
(3,688 FOOT-POUNDS), OR ASSOCIATED EQUIPMENT. NO
PERSON MAY ENGAGE IN OR MAKE A PROPOSAL TO
ENGAGE IN BROKERING ACTIVITIES THAT INVOLVE
EXPORT OR TRANSFER, TO A NON-GOVERNMENT
PERSON, OF A FIREARM OR AMMUNITION WITH MUZZLE
ENERGY LESS THAN 5,000 JOULES (3,688 FOOT-POUNDS)
OR ASSOCIATED EQUIPMENT IF THE ITEM IS LIKELY TO
OUTMATCH LAW ENFORCEMENT OFFICERS ON
ROUTINE PATROL IN THE AREA WHERE THE ARTICLE
WOULD BE AUTHORIZED FOR USE.

Thank you for the opportunity to submit comments on the ITAR amendment.

Sincerely,

William A. Root
Erick Williams

11

WASHSTATEC000214
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 215 of 514

 

Message

From: Timothy Mooney [Timothy.Mooney@bis.doc.gov]

Sent: 7/30/2018 5:23:56 PM

To: Monjay, Robert [MonjayR@state.gov]

cc: Heidema, Sarah J [HeidemaSJ@state.gov]; Hart, Robert L [HartRL@state.gov]
Subject: RE: Comments on Cat I-Ilf rule. How are you guys coming on your comments? (1 of 4)

Attachments: Tab 1_Detailed supportive_Commerce firearms comments.pdf

Thanks, Rob.

Tim

From: Monjay, Robert <MonjayR@state.gov>

Sent: Monday, July 30, 2018 1:00 PM

To: Timothy Mooney <Timothy.Mooney@bis.doc.gov>

Cc: Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L <HartRL@state.gov>
Subject: RE: Comments on Cat I-Ill rule. How are you guys coming on your comments?

Tirn,

 

Thanks
Rob

Official - SBU
UNCLASSIFIED

From: Timothy Mooney <Tirnothy. Mooney @his.doc.gov>
Sent: Monday, July 30, 2018 9:42 AM

 

Ce: Heidema, Sarah J cieidena @state. gov>; Hart, Robert L <Hart#i@istate.gov>
Subject: Comments on Cat I-lll rule. How are you guys coming on your comments?

Hi Rob,

WASHSTATECO000215
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 216 of 514

Thanks,

 

WASHSTATEC000216
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 217 of 514

Tim

WASHSTATEC000217
 

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 218 of 5Page 1 of 1

 

As of: 7/10/18 2:34 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 10,2018
Tracking No. 1k2-944p-jlig
jComments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer
Warrant Control Under the United States Munitions List (JSML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer
Warrant Control Under the United States Munitions List (LISML)

Document: BIS-2017-0004-0188
Public comment 109. NRA C. Zealand 7-6-18

 

Submitter Information

Name: NRA ILA
Address:
11250 Waples Mill Rd
Fairfax, VA, 22030

 

General Comment

see attached file(s)

 

Attachments

Export-Reform_Cats. 1-TU0 Final

file //S:/EA/Public?s20comments?e200n%20C atos201-Ils20rule/Public’e20comment’o2... 7/11/2018

 

WASHSTATEC000218
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 219 of 514

NATIONAL RIFLE ASSOCIATION OF AMERICA
INSTITUTE FOR LEGISLATIVE ACTION
11250 WAPLES MILL ROAD

FAIRFAX, VIRGINIA 22030

 

July 6, 2018

Mr. Robert Monjay

Office of Defense Trade Controls
United States Department of State

2401 E Street, Northwest

Washington, District of Columbia 20226

Via Online Submission: hties://www.reculations. cov/docket?D=DOS-2017-0046

Re: Docket No. DOS-2017-0046; RIN 1400-4E30; International Traffic in Arms
Regulations: U.S. Munitions List Categories I, 1, and II

Dear Mr. Monjay:

lam writing on behalf of the National Rifle Association (NRA) to provide the
association’s comments on the above proposed rule (the proposal). With some six million dues-
paying members, the NRA is America’s premier defender of the civil right protected by the
Second Amendment. Our members include individuals and businesses that would be directly
affected by the changes in the proposal, including gunsmiths, firearm instructors, journalists and
writers covering firearm technology and development, hunters, competitive shooters, and

manufacturers.

The NRA is very pleased to see that the project of Export Reform has finally circled back
to the place where it began, with proposed amendments to Categories I, II, and IE] of the U.S.
Munitions List (USML). These were among the first of the changes planned for the large-scale
undertaking to update export controls on dual-use items, and rightly so. The Second Amendment
protects an individual right to possess and carry firearms in case of confrontation, extending to

WASHSTATEC000219

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 220 of 514

arms In common use among the population for lawful purposes.’ America boasts hundreds of
millions of privately-owned firearms” and a robust “gun culfure” that has produced countless
books, magazine articles, videos, websites, online forunis, etc., that exhaustively detail firearm
technology and use. It is difficult to imagine any information about the design, development,
production, manufacturing, and use of firearms that is not already within the public domain. This
same information is commonly available overseas, as are the types of firearms and ammunition
the proposal would move off the USML and onto the Commerce Control List (CCL).
Meanwhile, the might and sophistication of the U.S. military ~ as well as America’s armed

amendments to the USML could pose a serious threat to this nation’s security.

Of course, movement of commontly-available firearms and arununition to the CCL would
not leave their export unregulated. America already has one of the most well-established and
closely-administered systems of regulation for commercial production and distribution of
firearms and ammunition in the world, and the proposal would not change that. It is clear from
the companion rulemaking published by the Commerce Department that items moving off the
USML would remain closely controlled, with the necessity of export licenses remaining the
norm. Foreign individuals’ access to firearms and amrounition would also remain regulated
under the federal Gun Control Act and the National Firearms Act. Furthermore, the Commerce
Department has long regulated exports of various shotguns, as well as their parts, components,
accessories, and ammunition. Thus, it has existing knowledge of and relationships with many of
the entities the proposal will affect. Those entities, in turn, will also have some familiarity with
the Department’s regulatory environment and procedures,

The NRA believes that, on the whole, the proposal correctly balances the iraperatives of
national and global security, allocation of oversight resources, and promotion of American
industry, innovation, and competiveness. We do, however, think it could he improved in several
particulars. We aiso believe that the timing for the implementation of the rule deserves careful
consideration.

Specifically, our concerns involve the following:

* ‘The retention of firearm sound suppressors on the USML is contrary to the guiding
principles of Export Reform and dees not serve it purposes. Suppressors should also
be moved to the CCL, unless they are specifically designed for use only with firearms
that remain on the USML.

 

' District af Columbia v. Heller, 854 US. 370, 392, 624-23 (2008), See alsa McDonald v. Chicaga, 561 U8. 742
(2010) (econd Amendment right to keep and bear arma is filly incorporated against state and local action by virtue
of the Fourteenth Amendment}.

* The Small Arms Survey estimates that as of the end of 2017, there were 121 firearms for every 100 residents in the
ULS., for 9 total of some 393.2 million guns. The program director for the Small Arms Survey fustitute notes,
however, that “there is no direct correlation at the global level hetween firearm ownership and violence.” See Edith
M, Lederer, “Global survey shows more than | billion small arms in world, mostly owned by civilians and mostly iy
the U.S.” ChicagoTribune.com, June 18, 2018, hop. www.chicagotribune com/news/nationworld/ct-survey-enall-
arms world-vivililang-20 1805 |s-story html,

WASHSTATEC000220

 

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 221 of 514

* The designation of “high capacity magazines” that would remain on the USML is
based on an arbitrary number, rather than any qualitative difference in the
technology or military character of the item. The governing consideration should be
whether they are specifically designed for use only with firearms that remain on the

USML, not their capacity.

* Where manufacturers and exporters need to implement new compliance procedures
for items moving from the USML to the CCL, the final rule should have a delayed
implementation date; where requirements that once pertained under the
International Traffic in Arms Regulations (TAR) have no analogues under the
Export Administration Regulations (LAR), the changes should take effect

immediately.

For these reasons, and as detailed below, the NRA supports the proposal but advocates
for minor revisions before its publication as a final rule.

I. Kirearm Sound Suppressors, As Such, Do Not Meet the Prerequisites for Control on
the USMIL Articulated by the Proposal and Therefore Should be Controlled Under

the CCL.

As noted in its supplementary information, the proposal is part of a longstanding effort to
“revise the U.S. Munitions List so that its scope is limited to those defense articles that provide
the United States with a critical military or intelligence advantage or, in the case of weapons, are
inherently for military end use.” Whether or not sound suppressors for firearms are characterized
as “weapons,” there is no plausible argument that the devices meet these standards.

A firearm sound suppressor is basically a metal cylinder surrounding internal baffles that
slow and cool escaping gas to decrease the volume of the firearm’s muzzle report. The devices
reduce, but do not eliminate, the sound of gunshots.’ Suppressor have been commercially
available since the first decade of the 1900s.4 The technology necessary to produce them is
simple and well-understood throughout the developed world. Detailed design, development,
production, and manufacturing information for firearm sound suppressors is pervasively
available in the public domain, including on the Internet.’ Similar devices are used to moderate
the sound of various other consumer products powered by internal combustion, including
automobiles, chainsaws, and lawnmowers.

 

3 Glenn Kessler, “Are firearms with a silencer ‘quiet’?” WashingtonPost.com, March 20, 2017,
hops://jwww.washinetonmost.com/news/fact-checker/wt/2017/03/20/are-firearms-with-a-silencer-

sant tnn nana oR NE rg

quiet/Pnoredirect-ongcutm term=.301¢1495 1dd4.
* Stephen Halbrook, “Firearm Sound Moderators: Issues of Criminalization and the Second Amendment,” 46 Cumb.
L. Rev. 33, 42 (2015)

° A quick web browser search will reveal numerous webpages and videos offering detailed instructions on
constructing suppressors of various levels of sophistication, from products produced with lathes and other machine
tools to improvised models made from such materials as PVC, flashlight tubes, oil filters, and solvent traps. There’s
even a detailed suppressor schematic on the ATF’s own website: huies://www.att.cov/file/silencer-cut-away.

WASHSTATEC000221

 

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 222 of 514

Suppressors do not provide the United States with any critical military or intelligence
advantage. They are not unique to the United States and are in fact the rare type of firearm-
related product that historically has been regulated more closely in this country than in a number
of other countries with otherwise relatively strict gun control laws. In some foreign countries,
there are no special requirements to acquire or possess firearm suppressors; in certain others,
they are presumptively available to those with a firearm license.® Firearm suppressors are already
in use by military forces, law enforcement agencies, and civilian firearm owners across the
world. Simply put, any country sophisticated enough to produce firearms is sophisticated enough

to produce firearm sound suppressors.

Firearm sound suppressors, by themselves, are harmless and cannot accurately be
classified as “weapons.” They are only useful when actually attached to a firearm. Even then,
they do not make the firearm any more lethal. Their primary advantage is to protect the hearing
of the firearm’s user and to decrease the sound signature of firearms so their use is less
noticeable and has fewer collateral effects on those in vicinity of the firearm’s discharge.

And even assuming, for the sake of argument, suppressors could be characterized as
“weapons,” they are not “inherently military.” Suppressors are regulated and taxed under U.S.
law,’ but they are readily available to those who are legally eligible to own firearms. They are
lawful for private possession in 42 states and may be lawfully used for hunting in 40 states.
Suppressors adorn the firearms of plinkers, hunters, competitors, and law enforcement officers.
According to the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF), there were
1,297,670 suppressors registered under the National Firearms Act as of February 3, 2017, with
nearly 400,000 such registrations occurring in the 12 months preceding that date alone.? As
previously mentioned, suppressors are also commonly used by law enforcement agencies and
private firearm owners in other countries as well.

In its current form, the proposal does not differentiate between suppressors for use on
firearms that would be regulated under the USML and those that would not. This could mean
that firearms that would otherwise be regulated under the CCL will remain on the USML
because they have integrated suppressors. It could also mean that firearm instructors would have
to refrain from allowing suppressors to be used in their classes for fear of providing unauthorized
“defense services.” This is contrary to the spirit and intent of Export Reform and does nothing to

further U.S. or international security interests.

Given that there is no special military or national security significance to firearm sound
suppressors, there is no convincing argument for retaining them on the USML. Like flash
suppressors, they should be generally subject to the CCL. If they are going to be retained on the
USML at all, it should only be to the extent that they are “specially designed” for the firearms

 

® 46 Cumb. L. Rev. at 72-4.
? See National Firearms Act, 26 U.8.C. $§ 5801-5872; Gun Control Act, 18 U.S.C. 8§ 921-931.

 

(last visited Tuly 6, 2018).

* Stephen Gutowski, “ATF: 1.3 Million Silencers in U.S. Rarely Used I Crimes,” FreeBeacon.com, Feb. 17, 2017,
/att-despite-nearly-1-3-million-silencers-united-states-rarely-used-crimes/.

  

WASHSTATEC000222

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 223 of 514

that would also continue to be so controlled. Because that distinction would be difficult to
administer as a practical matter, however, the best option is simply to control the general
category of firearm sound suppressors under the CCL.

Il. The Proposal’s Treatment of Magazines is Arbitrary and Capricious.

The proposal treats magazines as “high capacity” and therefore subject to the USML if
they have a capacity of greater than 50 rounds, “regardless of jurisdiction of the firearm.” It
offers no explanation for this threshold. Whatever the thinking behind it may be, a 51-round
magazine provides no greater critical military or intelligence advantage than a magazine of lesser
capacity, nor is it any more inherently for military end use.

Magazines, whatever their capacity, are among the most simple and utilitarian of firearm-
related items. In typical form, they consist of a metal box or tube with a floor plate that contains
a spring with a follower at the top. A firearm that can accept a detachable magazine can accept a
magazine of virtually any size. All that is necessary to create a magazine of greater capacity is a
longer box and spring. Drum magazines typically utilize a cylindrical chamber and a wound
spring or ratcheting mechanism to allow for greater capacity in a more compact unit, but neither
configuration uses sophisticated or closely-held technology. Like firearm sound suppressors,
technical data for magazines with capacities above and below 51 rounds is available in the public
domain, including online, and has been since at least the early 20 Century."

United States law does not limit the capacity of magazines for any sort of firearm
available to private citizens (a handful of states, however, do impose magazine capacity limits,
typically of 10 rounds). Magazines with capacities in excess of 50 rounds are readily available on
the commercial market. They are used by practical shooting competitors, as well as by many gun
owners who appreciate the versatility and convenience they provide. Even BB guns for the youth
market that use springs or compressed air often have reservoirs that hold hundreds of rounds.
While these non-powder guns obviously are not and would not be defense articles under the
proposal, their capacity demonstrates the fact that marksmen of all types appreciate the ability to
operate their guns without frequent reloading.

Demonstrating the arbitrary nature of controlling magazines based on their capacity is the
fact that they can easily be clipped, taped, or otherwise attached to one another, with reloads
accomplished in mere moments.

As with sound suppressors, it makes no sense that a given curriculum of firearm
instruction that would otherwise be uncontrolled under the proposal could potentially be re-
characterized as a “defense service” if it happened to involve a “large capacity” magazine.

 

'® See, e.g., European Patent Office Patent No. 8172, “A New or Improved Cartridge Magazine for Small Arms and
Machine Guns,” Accepted March 6, 1919 (providing detailed specifications for a dram-type magazine), available at
hitos/ worldwide esoueencl convoublicationbelails original ocument?CC=GBANR= 191408 | JOA RK C= AGE Ted
&NDejedate= 191 903068 DB= PPODCK & lovale= (last visited July 6, 2018).

WASHSTATEC000223

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 224 of 514

For these reasons, we recommend that firearm magazines be controlled under the CCL. If
they are controlled under the USML at all, it should only be to the extent they “specially
designed” solely for firearms that remain on the USML.

ii. The Pinal Rule Should Take Effect Immediately to the Extent Requirements Are
Kiuninated and Phase in Other Changes to Allow Regulated Entities Time to Adapt.

When the final rule governing Categories 1, 1, and IN| of the USML is published, certain
changes should take effect immediately, while others should be phased in to allow regulated
entities time to adapt.

Changes that merely eliminate requirements altogether should take effect immediately.
For example, there is no justification for continuing to make “manufacturers” of articles that
would be moved off the USML register with the Department of State.

On the other hand, where control of an item changes from the USML to the CCL,
necessitating new procedures by the regulated entity, implementation of the final rule's effective
date should be delayed to allow for new compliance systems to be established.

Licenses granted under the ITAR should also be grandfathered for all outstanding
transactions.

The NRA does not have any specific recommendations for a timeline of implementation
for enforcing new requirements and procedures. We will defer to the entities whose day-to-day
operations will be directly affected by the changes in the final rule.

Conclusion

The NRA is very pleased to see Export Reform finally turn its attention to Categories 1,
Ii, and II ofthe USML., The proposal charts a positive course that will contribute fo national
security, enhance the competitiveness of U.S. businesses, and benefit ordinary gun owners by
mitigating the potential for the ITAR to burden imocent conduct that does not implicate national
security. We hope you will take the suggestions offered herein seriously to further promote the
worthy goals of this eflort, and we appreciate the opportunity fo provide input.

We have also included our submission on the Bureau of Industry and Security's
companion rulemaking and incorporate those comments herein by this reference.

Sincerely,

C. wf

Christopher Zealand
Senior Research Attorney
NRA-ILA

WASHSTATEC000224

 

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 225 of 514

NATIONAL RIFLE ASSOCIATION OF AMERICA
INSTITUTE FOR LEGISLATIVE ACTION
11250 WAPLES MILL Roab

FAIRFAX, VIRGINIA 22030

 

July 6, 2018

Regulatory Policy Division

Bureau of Industry and Security

United States Department of Commerce

14” Street and Pennsylvania Avenue, Northwest
Washington, District of Columbia 20230

Via Online Submission: bttos://www.reculations.cov/document? D=BIS-201 7-0004-000 |

Re: Docket No. BIS-2017-0004; RIN 0694-4847; Control of Firearms, Guns,
Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (OSML)

Greetings:

Tam writing on behalf of the National Rifle Association (NRA) to provide the
association’s comments on the above proposed rule (the proposal). With some six million dues-
paying members, the NRA is America’s premier defender of the civil right protected by the
Second Amendment. Our members include individuals and businesses that would be directly
affected by the changes in the proposal, including gunsmiths, firearm instructors, journalists and
writers covering firearm technology and development, hunters, competitive shooters, and

manufacturers.

The NRA is very pleased to see that the project of Export Reform has finally circled back
to the place where it began, with proposed amendments to Categories I, UL, and If of the U.S.
Munitions List (USML). These were among the first of the changes planned for the large-scale
undertaking to update export controls on dual-use items, and rightly so. The Second Amendment
protects an individual right to possess and carry firearms in case of confrontation, extending to

WASHSTATEC000225

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 226 of 514

arms in common use among the population for lawful purposes.'! America boasts hundreds of
millions of privately-owned firearms’ and a robust “gun culture” that has produced countless
books, magazine articles, videos, websites, online forums, etc., that exhaustively detail firearm
technology and use. It is difficult to imagine any information about the design, development,
production, manufacturing, and use of firearms that is not already within the public domain. This
same information is commonly available overseas, as are the types of firearms and ammunition
the proposal would regulate under the Commerce Control List (CCL). Meanwhile, the might and
sophistication of the U.S. military - as well as America’s armed populace — ensure that no
foreign enemy wielding the types of arms at issue in these proposed regulations could pose a
serious threat to this nation’s security.

Of course, movement of commonly-available firearms and ammunition to the CCL would
not leave their export unregulated. America already has one of the most well-established and
closely-administered systems of regulation for commercial production and distribution of
firearms and ammunition in the world, and the proposal would not change that. It is clear from
the proposal that items moving off the USML would remain closely controlled, with the
necessity of export licenses remaining the norm. Foreign individuals’ access to firearms and
ammunition would also remain regulated under the federal Gun Control Act and the National
Firearms Act. Furthermore, the Commerce Department has long regulated exports of various
shotguns, as weil as their parts, components, accessories, and ammunition. Thus, it has existing
knowledge of and relationships with many of the entities the proposal will affect. Those entities,
in turn, will also have some familiarity with the Department’s regulatory environment and

procedures.

The NRA believes that, on the whole, the proposal correctly balances the imperatives of
national and global security, allocation of oversight resources, and promotion of American
industry, innovation, and competiveness. We do, however, think that it could be improved in
several particulars. We also believe that the timing for the implementation of the rule deserves

careful consideration.
Specifically, our concerns involve the following:

* § 740.9 Temporary imports, exports, reexports, and transfers (in-country) (TMP)
and § 758. 10 Entry clearance requirements for temporary imports — The use of the
Automated Export System (AES) is impractical and inappropriate for private
travelers exporting a personal firearm they temporarily imported into the U.S. fer

 

' District of Columbia v. Heller, 554 U.S. 570, 592, 624-25 (2008). See also McDonald v. Chicage, 561 U.S. 742
(2010) (Second Amendment right to keep and bear arms is fully incorporated against state and local action by virtue

of the Fourteenth Amendment).

* The Small Arms Survey estimates that as of the end of 2017, there were 121 firearms for every 100 residents in the
U.S., for a total of some 393.2 million guns. The program director for the Small Arms Survey Institute notes,
however, that “there is no direct correlation at the global level between firearm ownership and violence.” See Edith
M. Lederer, “Global survey shows more than | billion small arms in world, mostly owned by civilians and mostly in
the U.S.,” ChicagoTribune.com, June 18, 2018, hus-//www.chicavotribune.com/news/nationworld/ct-survev-small-

WASHSTATEC000226

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 227 of 514

lawful purposes. The current system, which relies upon the ATF Form 6NIA, should be
maintained without modification for such persons.

® § 740,14 Baggage (BAG) and § 758.1 The Electronic Export Enforcement (ZED
filing to the Automated Export System (AES) — The use of the AES is impractical
and inappropriate for private travelers temporarily exporting a personal firearm
for lawful purposes. The current system, which relies upon the CBP Form 4457, should
be maintained without modification for such persons until such time as U.S. Customs and
Border Protection engages in a public rulemaking process to resolve the current

problems.

* § 758.1 The Electronic Export Enforcement (ZED filing to the Automated Export
System (AES) and § 762.2 Records to be retained — Expanding the data elements
necessary for AIS filings would exacerbate the problems for private travelers
temporarily exporting a personal firearm and violate the spirit of Congressional
prohibitions against federal firearm registries. Private travelers temporarily exporting
personal firearms should continue to be able to use the CPB Form 4457 without the
firearm ’s information being captured by a federal database.

* Where manufacturers and exporters need to implement mews compliance
procedures for items moving fram the USML to the CCL, the final rule should have
a delayed implementation date; where requirements that once pertained under the
international Traffic in Arma Regulations (TAR) have ne analogues under the
Export Administration Regulations (EAR), the changes should take effect

inamediately.

For these reasons, and as detailed below, the NRA supports the proposal but advocates
for revisions before its publication as a final rule,

 

I. The AES System is impractical and Inappropriate for Use by Private Travelers.
A The AES requirement was introduced without sufficient or accurate notice to the
public.

The International Traffic in Arms Regulations historically had included an exemption
under 22 CFR $123.17(c} that allowed U.S. persons to temporarily export without a license up to
three nonautomatic firearms and not more than 1,000 cartridges therefor. This exernption was
geared toward hunters, sportsmen, competitors, and others who travel overseas with firearms to

be used for sporting and other lawful purposes.

In 2011, DDTC published a Federal Register notice of proposed rulemaking entitled
International Traffic in Arms Regulations: Exemption for Temporary Export of Chemical Agent
Protective Gear. * The supplementary information to that rulemaking focused on amendments to
22 CER $123.17 pertaining to “the temporary export of chemical agent protective gear for

 

> 76 Fed. Reg. 16353 (March 23, 2011}.

WASHSTATEC000227

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 228 of 514

exclusive personal use ... .” It also mentioned that “an exemyption for firearms and arnmunition is
clarified by removing certain extraneous language that does not change the meaning of the
exemption.’

in fact, the proposed change to the firearms and ammunition exemption was a material
and substantial change to the status quo. It would require for the first time that “the individual
must ... present the Internal Transaction Number (ITN) from submission of the Electronic
Export Information in the Automated Export System per § 123.22(b)” to use the exemption“

But because the notice only printed the amendments to 22 CFR 8123.17 and omitted the
existing text of that section, it was not clear from the face of that notice what the context of this
new requirement was. The notice’s inaccurate portrayal of the change as a mere “clarification”
further contributed to obscuring the significance of this new language. Thus, the new
requirement for temporary firearms and armmunition exports went largely unnoticed by relevant

stakeholders,

The final rule was published on May 2, 2012." Its supplementary information included a
similarly inaccurate description of the firearm exemption amendment. “Section (c}(3) is revised
to remove what is in practice extraneous language,” it stated.’ “Subject to the requirements of
(<)(1 (3), the exemption applies to all eligible individuals (with the noted exceptions). Thus,
while the text is revised, the meaning of (c)(3) is not changed,”

Unlike the notice for the proposed rule, however, the notice of the final rule included the
full text of subsection (c), which made clear the AES filing requirement pertained to those
claiming the licensing exemption for temporary firearm and ammumition exports. Of course, it
was by then too late for stakeholders to object to these changes, as the rule had been finalized.

For three years, the changes to 22 CFR $123.17 as they pertained to temporary firearm
and aramuinition exports appeared to be ignored and unenforced by the federal government.
Then, in 2015, U.S. Immigration and Customs Enforcement (ICE) and U.S. Customs and Border
Protection (CBP) suddenly changed their websites to indicate the AES filing requirements would
be enforced against travelers temporarily exporting firearms and ammunition, with penalties that
could include seizure of improperly declared items and criminal prosecution.”

 

4 id.

7 Id. at 19354,

° Amendment to the International Traffic in Arms Regulations: Exemption for Temporary Export of Chemical Agent
Protective Gear, 77 Fed. Reg, 28865-(11 (May 2, 2012).

* Hd,

5 dd.

3 See NRA-ILA, “Rule Change May Devastate International Travel for Hunters and Shooters,”

(March 20, 20153.

WASHSTATEC000228

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 229 of 514

B. The AES was not designed for use by private nersons for non-business purnoses.

The AES was designed around the needs of commercial exporters and government
officials, not private travelers. As CBP’s “Introduction” to the AES states:

During AES development, a Trade Resource Group convened regularly. To ensure that
all voices were heard, the group was comprised of large and small exporters, carriers,
Freight forwarders, port authorities, and non-vessel operating common carriers
(NVOCC). At the trade's request, separate coalitions for exporters and software vendors
were formed 4!

It continues, “Whatever aspect of the export community you represent - exporter, carrier, freight
forwarder, port authority, service center, non-vessel operating common carrier, consolidator -
AES has advantages for you.”'! Nowhere does this summary recognize that private individuals
would also have to navigate a system designed by and for industry compliance specialists.

Individuals attempting to use the AES will need to have compatible hardware and
software systems or to enlist the services of an authorized agent. Those who do not wish to
purchase or write their own software, or hire someone to complete the filing process for them,
have the option of using AESDirect, an online version administered by the U.S. Census Bureau.

That agency, in turn, has a webpage with various resources to acquaint users with the
intricacies of the system.'? Browsers can start, for example, with the 39-page AESDirect User
Guide’ or with any of the one-hour-plus webinars that cover various aspects of the system.

Navigating the filing process requires individuals to create an account and then fill in data
fields with various codes that are neither intuitive nor easily reconcilable with the context of an
individual traveling with his or her own private property. For example, the system requires the
parties to an export to be identified, with required fields that include the U.S. Principal Party in
Interest, which must be identified by “Company Name” and an acceptable ID type. Likewise, the
Ultimate Consignee also must be specified, again with reference to “Company Name” and an
authorized form of identification.

Nowhere does the User Guide or the screens of the system itself explain how these
categories are supposed to translate for private individuals declaring temporary exports of their

 

visited Fuly 6, 2018).
Nd,

 

2018).

WASHSTATEC000229

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 230 of 514

own property. Such persons are not just an afterthought in the system’s design. Rather, it appears
that the design has not thought of them at all.

The acceptable forms of identification, for example, are an Employer Identification
Number (EIN), a Dun and Bradstreet Number, or a foreign passport number (if the foreign entity
is in the U.S. at the time the goods are purchased or obtained for export). U.S. individuals
making temporary exports cannot use their own passport numbers, nor can they use their Social

Security numbers. !4

Using AESDirect, moreover, requires an individual to apply for an account with the
Secure Data Portal of the Automated Commercial Environment. The application for an ACE
Exporter Account’* requires users to list “Corporate Information,” including an EIN and

Company Name.

The Internal Revenue Service (IRS) is responsible for issuing EINs. The IRS website that
explains the process for applying online clearly states: “Employer Identification Numbers are
issued for the purpose of tax administration and are not intended for participation in any other
activities.”!* The online application requires the applicant to identify the “legal structure”
associated with the EIN. None of the available options corresponds with a private individual who
simply wishes to make an AES filing. The applicant then must specify why he or she is
requesting an EIN, with the limited menu choices again offering no option for the private AES
filer. Finally, the applicant must certify under penalties of perjury that he or she has “examined
this application, and to the best of my knowledge and belief, it is true, correct, and complete.”

Private individuals using the online application form, in other words, must make a false
certification to the IRS about their business need for an EIN as a prerequisite to complying with
the legally-mandated AES filing requirement. These individuals are also potentially creating an
expectation with the IRS that they are creating a business that should have associated tax filings.

Cc. The relevant agencies have been aware of the croblems orivate individuals have
using the AES, and there has been no apparent orovress in resolving them.

in 2015, representatives of the NRA ~ as well as representatives of hunting and firearm
industry associations - met with officials from CBP, the Census Bureau, the Department of

 

4 See U.S. Customs and Border Protection, “Change in Automated Export System (AES) exporter ID filing

 

 

of the 38-4 has options for “Other (specify) not available on the IRS’s online application form. It does not,
however, indicate that EINs may be obtained solely for AES filing purposes.

WASHSTATEC000230

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 231 of 514

Homeland Security (OHS), and ICE to discuss the above problems.'* These discussions
emphasized the need for a simple, straightforward, and legal means for private travelers to
comply with their AES filing requirements. The discussions also touched on concerns about
creating a federal firearm registry via AES filings (a topic that is explored below in greater

depth).

Shortly after that meeting, and after additional intervention from members of Congress,
CBP announced that it would return to the status quo practice of using the paper CBP Form 4457
to track firearms for temporary export.’° In this procedure, travelers report to a CBP office
during their trip or beforchand at a Port of Entry and present the firearms (and ammunition, if
applicable) to be recorded on the 4457. Upon return to the U.S., the traveler will declare the
property, which can be checked, if necessary, against the 4457 to ensure the same firearms that
left the country have returned. The ATF has also indicated that this procedure will satisfy the re-
importation of firearms under its importation jurisdiction.”

We understand that this remains the procedure for temporary firearm exports by private
travelers to the present day and that the AES filing requirement is not being enforced against

these individuals.

Between 2015 and the present, NRA representatives have had repeated contacts with
officials from CBP and the Census Bureau to inquire about any changes or updates to the above-
described state of affairs. To date, we have neither seen nor heard of any evidence that the AES
system has been in any way modified to alleviate the problems it presents for private travelers.
Our review of the applicable websites during the preparation of these comments confirms this
impression. The AES remains a complex application geared toward the needs of industry and
government, not private persons traveling with their own property for non-business purposes.

D. BIS should omit the AES filing requirement for private persons temporarily
exnorting their own firearms and ammunition for lawful nurnoses and codil’y the

Form 4457 procedure.

The NRA is pleased to see that BIS’ current proposal is handling the AES issue in a
much more transparent and forthright manner than the 2012 DDTC rulemaking that introduced it
in the first place. The background information included with the proposal acknowledges:

BIS is aware that US. Customs and Border Protection (CBP) has temporarily suspended
the requirement to file EET to the 4ES for personally-owned firearms and ammunition
that are “'subject to the ITAR”’ being exported under 22 CFR 123.17(c}, due to

 

'8 See NRA-ILA, “You Can't Get There from Here: Obama Administration Shrugs Off Woes of International

  

gun-rales-for-traveling/article e299 lic

2 See 27 CER. 8 478,115(a).

WASHSTATEC000231

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 232 of 514

oe

operational challenges related to implementation. .. Whether and haw BIS includes this
requirement in a final rule would be based on whether CHP is able to update its
processes, and other agencies as needed, to allow for individuals to easily fle EET in
AES by the time a final rule is published. If CRP is not able to do sa, then the final rule
may direct exporters to continue to use CBP 's existing process, which is the use of the
CBP Certification of Registration Form 4457, until a workable solution is developed or
CBP suggesis an alternative simplified solution for gathering such information for
2CMNPOKOFY exports of personaliy-owned firearms and ammunition,

As explained above, the CBP and the other relevant agencies have not updated their
processes fo allow for individuals to easily file Electronic Export Information in the AES. Given
that they are aware of the issues, have had more than three years to fix them, and have made no
discernable progress in that direction, there is no reason to believe they will do so by the time the
proposal is published as a final rule.

The NRA is unaware of any compelling security need to change the status quo. The very
fact that the systems have not been updated to address the outstanding issues would seem to
indicate CBP and DHS agree. Simply put, there has heen no urgency to facilitate APS filings by
private travelers. The Form 4487 procedure has proven to be a workable system both before and
since the 2012 role change, and it can continue to suffice for the near term.

The paper Form 4457 also serves an important function for some U.S. travelers to foreign
countries thal require a valid “firearm license” from visitors’ home countries. Neither the US.
government nor most U.S. states generally Heense the acquisition or simple possession of
firearms, especially long guns. But foreign officials in these countries have historically accepted
the Form 4457 as fulfilling this requirement.

itis also relevant that BIS has throughout the relevant time period always allowed for the
temporary export of shotguns and shotgun shells under its jurisdiction via the baggage exemption
of 13 CPR. § 740.14 without requiring a declaration to be filed in the AES. Indeed, that
exemption currently does not specifically require the use of the Form 4457 procedure, either.
Codifving the Form 4457 procedure would therefore help promote consistency and
understanding across the different agencies involved in enforcing the nation’s export rules and
with the traveling public. The president's determination that certain additional firearms and
ammunition no longer warrant control under the USML more strongly argues in favor of BIS
adopting its own procedures for their temporary export than for importing procedures from the
ITAR into the HAR,

CBP can also issue ifs own rulemaking on procedures for temporary exports by private
travelers, should the state of play change with respect to the practical and technological issues of
the AES, The issue could then be fully vetted in its own right. There is no reason, however, to
inject this thorny issue into the larger project of Export Reform, It is not necessary nor helpful to
the objectives of Export Reform, and it would perpetuate a problem one solution to which has
already been identified (.e., the paper Form 4457 procedure).

WASHSTATEC000232

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 233 of 514

E, Private travelers exporting a personal firearm they temporarily imported into the
U.S. for lawful purposes should not be required to use AES for this purpose.

The same problems that arise from requiring U.S. persons to file declarations through the
AES to take advantage of the BAG exemption apply to requiring foreign visitors traveling to the
U.S. with their own firearms to use the AES to avail themselves of the TMP exception. This is
not necessary under the current version of 15 C.F.R. § 740.9, and it should not be added to that

section or to § 758.1.

Currently, foreign visitors traveling to the U.S. with their own firearms must apply for an
import permit from the Bureau of Alcohol, Tobacco, Firearms & Explosives using ATF Form
6NIA. The individual will also have to substantiate his or her eligibility to possess a firearm in
the United States as a non-U.S. person (for example, by obtaining a hunting license from a U.S.
state). The travelers must then declare their firearms at the border, provide CBP officials with
any required documents, and maintain the required documents during the duration of their stay.
Customs officials in the country of re-importation can use the ATF Form 6NIA to confirm that
the individual is returning with the same firearms that were brought to the U.S.

We are unaware of any attempt on DDTC’s part to enforce a requirement that foreign
visitors (including from Canada) declare the “export” of firearms they temporary brought to the
U.S. for lawful purposes through the AES when the visitor returns home. Indeed, it is difficult to
understand how doing so would contribute to national security. Thanks the Second Amendment
and America’s unique commitment to individual liberty, the U.S. has by far the largest civilian
stock of firearms in the world.”! Given the ready availability of firearms in the U.S. as compared
to the rest of the world, there is little chance that America’s interests are seriously threatened by
foreign visitors bringing their own lawfully obtained guns into the country. At the very least,
they are not threatened enough to impose a bureaucratic requirement for private foreign travelers
that has already proven unworkable for their U.S. counterparts.

For these reasons, we urge BIS to omit from §§ 740.2 and 758. 10 the AES declaration
requirement as applied to private foreign travelers temporarily bringing personal firearms into
the U.S. Foreign hunters and competitive shooters help contribute to the U.S. economy, and
these proposed changes would discourage them from doing so. Meanwhile, reports of foreign
travelers committing crimes in the U.S. with firearms they lawfully brought with them are

vanishingly rare.

I. ‘The expanded data elements necessary for AES filings exacerbate the problems for
private travelers forced to use the system and violate the spirit of Congressional
prohibitions against federal firearm registries.

The proposal would “expand the data elements required as part of an AES filing for
[firearms transferred from the USML] to include serial numbers, make, model and caliber,”
including for those wishing to use the BAG and TMP exemptions. This makes the previously
mentioned problems with AES filing that much worse. It also runs counter to the spirit of clearly

 

27 ederer, supra note 2.

WASHSTATEC000233

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 234 of 514

10

established Congressional policy against using bureaucratic record-keeping requirements to
establish firearms registries.

Firearm registries have long been anathema to gun owners as a tool that can be used to
target them for discrimination and for the eventual seizure of their firearms. History is rife with
examples of tyrants who used civilian disarmament to further their despotic ends,?? and
America’s own Revolutionary War began in earnest after a British raid on Colonial arms caches.
Against this backdrop, federal gun control laws have consistently maintained a policy against
national registries of the sorts of common arms with which Americans typically exercise their

Second Amendment rights.”

Congress, in enacting the Gun Control Act of 1968 (GCA), specifically declined to create
a federal firearm registry, despite the urging of President Lyndon B. Johnson to do so.* Both the
House and the Senate voted down proposals to require registration of guns as the legislation
made its way through Congress.** As Sen, James McClure later stated,

The central compromise of the Gun Control Act of 1968—the sine qua non for the entry
of the Federal Government into any form of firearms regulation was this: Records
concerning gun ownership would be maintained by dealers, not by the Federal
Government and not by State and local governments.”*!

Congress then amended the GCA in 1986 to prohibit any rule or regulation enacted under
its auspices from using the records that federal firearm licensees must keep to establish “any
system of registration of firearms, firearms owners, or firearms transactions or dispositions ....”27

When the Brady Handgun Violence Protection Act of 1993°° created the authority for the
National Instant Criminal Background Check System (NICS), Congress took pains to ensure the
system would not circumvent the GCA’s policy against firearm registration. The Act states that
if the NICS determines receipt of a firearm would not be in violation of law, it shall “destroy all
records of the system with respect to the call (other than the identifying number and the date the

 

2 See, @. g., STEPHEN HALBROOK, GUN CONTROL IN THE THIRD REICH, DISARMING THE JEWS AND “ENEMIES OF THE
STATE” (Independent Inst. 2013).

3 The National Firearms Act, 26 U.S.C. §§ 5801-5872, requires federal registration of limited categories of arms,
but to the extent it covers firearms, those guns— which include machineguns, short-barreled shotguns, short-barreled
rifles, and non-sporting firearms greater than .50 caliber ~ are comparatively rare among the U.S. civilian fireanm

stock.
*4 See Lyndon B. Johnson, “Remarks Upon Signing the Gun Control Act of 1968,” Oct. 22, 1968, available at

5 114 Cong. Rec. H22267 (daily ed. July 19, 1968); 114 Cong. Rec, $27420-421 (daily ed. Sept. 18, 1968).

*6 131 Cong. Rec. $9163-64 (uly 9, 1985).
718 U.S.C. § 926(a).
8 Pub. L. No. 103-159, 107 Stat. 1536 (1993).

WASHSTATEC000234

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 235 of 514
11

number was assigned) and all records of the system relating to the person or the transfer.”
Section 103(i) of the Act contains additional prohibitions against the use of the system to create a

federal firearms registry:

No department, agency, officer, or employee of the United States may—

(1) require that any record or portion thereof generated by the system established
under this section may be recorded at or transferred to a facility owned,
managed, or controlled by the United States or any State or political subdivision

thereof; or

(2) use the system established under this section to establish any system for the
registration of firearms, firearm owners, or firearm transactions or dispositions
except with respect to person, prohibited by section 922 (g) or (n) of title 18,
United Stated Code State law, from receiving a firearm,

Beginning in 1979, the annual appropriations bills that funded the ATF and its
predecessor agency prohibited the Department of Justice from centralizing the records of federal
firearm licensees (FFLs), until the prohibition was made permanent in 2011.7! Also made
permanent in that 2011 appropriations bill was another rider that prohibited the ATF from
compiling a searchable registry of gun buyers’ names from business records transferred to the
agency by FFLs who ceased dong business.*” A third provision in the same bill permanently
created a 24-hour deadline for the destruction of identifying information on those who
successfully undergo a NICS check.*?

Even Obamacare contains a number of provisions that prohibit information collected
under its authority from being used to create firearm registries.*+

Meanwhile, there is no express authority in the enabling act under which this rulemaking
is promulgated for BIS to collect and retain detailed information on the firearms owned by law-
abiding Americans. Yet BIS is proposing to compel Americans to enter identifying information
about themselves and their firearms into a federal database as a precondition of engaging in
lawful travel with firearms. Individuals forced to comply with this requirement are given no
assurances about how the information will be retained or protected or whether it will be available
to other entities, and ifso, under what circumstances. This clearly runs contrary to the spirit of
congressional policy governing the handling of firearm owner information.

 

2 18 ULS.C. 922()(2C).

3° 107 Stat. at 1542.

*! Consolidated and Further Continuing Appropriations Act, 2012, Pub. L. No. 112-55, 125 Stat. 552, 609 2011).
32125 Stat. 552, 610.

33 Td. at 632.
*4 Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119, 884-5 (2010).

WASHSTATEC000235

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 236 of 514

12

The de facto federal firearm registry that would be created by forcing private gun owners
to make detailed declarations about themselves and their firearms via the AES is another
argument in favor of retaining the current procedure utilizing the paper Form 4457. That
procedure vindicates the government’s legitimate interest in monitoring the firearms that move
and in out of the country but does not require the government to maintain a central registry of

firearm owner information.

Going forward, any further attempt to automate the information private travelers must
provide about their personal firearms should include express privacy provisions. At a minimum,
these should prevent the dissemination or transfer of the information to other entities and require
its complete destruction once CBP has verified that the firearms which were temporarily
exported have been returned to the U.S.

For all these reasons, the NRA objects to the proposal’s use of expanded data elements
for private travelers seeking to utilize the BAG or TMP exceptions and urges that those
requirements be omitted from the final rule.

Til. The Final Rule Should Take Effect Immediately to the Extent Requirements Are
Eliminated and Phase in Other Changes to Allow Regulated Entities Time to Adapt.

When the final rule governing Categories I, II, and III of the USML is published, certain
changes should take effect immediately, while others should be phased in to allow regulated
entities time to adapt.

Changes that merely eliminate requirements altogether should take effect immediately.
For example, there is no justification for continuing to make “manufacturers” of articles that
would be moved off the USML register with the Department of State.

On the other hand, where control of an item changes from the USML to the CCL,
necessitating new procedures by the regulated entity, implementation of the final rule’s effective
date should be delayed to allow for new compliance systems to be established.

Licenses already granted under the ITAR should also be grandfathered for all outstanding
transactions.

The NRA does not have any specific recommendations for a timeline of implementation
for enforcing new requirements and procedures. We will defer to the entities whose day-to-day
operations will be directly affected by the changes in the final rule.

Conclusion

The NRA is very pleased to see Export Reform finally turn its attention to Categories I,
H, and 1 of the USML. The proposal charts a positive course that will contribute to national
security, enhance the competitiveness of U.S. businesses, and benefit ordinary gun owners by
mitigating the potential for export regulations to burden innocent conduct that does not implicate
national security. We hope you will take the suggestions offered herein seriously to further
promote the worthy goals of this effort, and we appreciate the opportunity to provide input.

WASHSTATEC000236

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 237 of 514

13

We have also included our submission on the Directorate of Defense Trade Contral’s
companion rulemaking and incorporate those comments herein by this reference.

Sincerely,

4p AA J J
(? / Sf V V~

Christopher Zealand \

Senior Research Attorney
NRA-ILA

WASHSTATEC000237

 
 

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 238 of 5P4ge i of }

 

As of: 7/10/18 2:37 PM
Received: July 09, 2018

- —_ _ Status: Posted
PUBLIC SUBMISSION Posted: July 10, 2018
Tracking No. 1k2-946k-ylsq
Comments Due: July 09, 2018
Submission Type: API

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer
Warrant Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer
Warrant Control Under the United States Munitions List (USML)

Document: BIS-2617-0004-0189
Public comment 116. Esterline. R. Baldwin. 7-9-18

 

Submitter Information

Name: Richard Baldwin
Address:
500 108th Ave NE
Suite 1500
Bellevue, WA, 98004
Email: rich. baldwini@esterline.com
Phone: 4255191874
Organization: Esterline Technologies Corp.

 

General Comment

See attached file(s)

 

Attachments

Esterlme Comment _DOC RIN _0694-AF47

file///S:/EA/Public’20comments200n20Cat%201-11s20rule/Elan*e20combining 2... 7/11/2018

WASHSTATEC000238
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 239 of 514

 
 

 

- Esterline Corporation Tel: 425-453-9406
é &O0 108th Avenue NE Fax: 425-453-2916
; Suite 1500 www. esterting com

Bellevue, WA 95004 NYSE symbol: ESL
July 9, 2018

Richard E. Ashooh

Assistant Secretary for Export Administration
Bureau of Industry and Security

U.S. Department of Commerce

14th and Pennsylvania Avenue NW

Room 2099B

Washington, D.C. 20230

ATTN: Request for Comments Regarding Reform of USML Categories |, Il, and Il,
Docket No. 111227796-5786-01, RIN 0694-AF47, 83 FR 24166

Dear Mr. Ashoosh:

Esterline Technologies Corporation supports the goals and objectives of the Export
Control Reform (EGR) Initiative, and submits the following comments respecting the
proposed transfer of items from Categories |, ll, and II from the USML to the CCL, with
focus on the appropriateness of the corresponding license requirements and licensing
policies.

Summary of Comments and Recommendations

This section outlines our main comments, each of which is explained more fully in the
remainder of this letter. :

1. Keep the Commerce Control List free of AECA brokering.

2. Coordinate changes to USML Categories |, Il, and Ill with changes to the United
States Munitions Import List.

3. Address conflict with companion rule 83 FR 24198.
Comments and Recommendations
1. Keep CCL free of AECA brokering

One of the main advantages of ECR is that items on the CCL are not subject to the
brokering requirements in section 38(a)(1) of the Arms Export Control Act (AECA) and
22 CFR 129. This advantage has been highlighted by the U.S. Government in public

WASHSTATEC000239
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 240 of 514

remarks, such as Under Secretary Hirschorn’s address to the BIS Update 2014
Conference.

Absence of brokering controls for CCL items has more significance than the absence of
double licensing. Currently, items subject to the CCL do not require registration or
licensing under 22 CFR 129, period. Once an item is determined to be on the CCL, it is
clear that it is not subject to brokering, so there is no need to review the USMIL or the
requirements in 22 CFR 129 before engaging in business. Knowledge that items on the
CCL are not subject to brokering simplifies and streamlines transactions. Addition of
brokering requirements for any item on the CCL would be an unwelcome development
as it would introduce a significant complicating factor.

Esterline recommends BIS and DDTC reform USML Categories |, Il, and Ili without
introducing brokering controls to items in the CCL.

2. Coordinate changes to USML Categories I, Il, and Ill with USMIL

The proposed rule would add the need to review the USMIL for activities that are not
imports to the United States and involve items on the CCL. Classifying items against
multiple control lists for a single transaction increases the cost and complexity of U.S.
export controls.

Esterline recommends BIS and DDTC coordinate the change to USML Categories |, Il,
and Ill with the Bureau of Alcohol, Tobacco, Firearms, and Explosives so that a
corresponding change is made to the USMIL at the same time. This would eliminate the
need to consider both the USML and the USMIL when deciding whether a transaction
involves brokering.

3. Address conflict with companion rule 83 FR 24198

The proposed rule is in conflict with the companion State Department proposed rule, 83
FR 24198, Public Notice 10094, RIN 1400-AE30. This leaves items transferred from the
USML to the CCL potentially without a controlling ECCN.

Esterline recommends BIS coordinate with DDTC to resolve this conflict.
The BIS proposed rule states:

Category III of the USML, entitled “Ammunition/Ordnance,” encompasses
ammunition for a wide variety of firearms that may have military, law enforcement
or civilian applications. Ammunition that has only or primarily military applications
would remain on the USML as would parts, production equipment, “software”
and “technology” therefor.

The State Department proposed rule states with respect to USML Category Ill:

WASHSTATEC000240

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 241 of 514

Additionally, paragraph (c), which controls production equipment and tooling, will
be removed and placed into reserve. The articles currently covered by this
paragraph will be subject to the EAR.

In effect, the BIS proposed would receive specific production and test equipment for
conventional ammunition into ECCN 0B505, while the State Department proposed rule
would move all production and test equipment for ammunition and ordnance to the CCL,
conventional or otherwise.

ECCN 0B505 would only control equipment specially designed for the production of
ammunition and ordnance that is controlled in USML Category III if it falls within the list
“tooling, templates, jigs, mandrels, molds, dies, fixtures, alignment mechanisms, and test
equipment.” This list is less than the scope of production equipment that will no longer
be controlled in USML Category VIII(c) by the proposed companion rule, 83 FR 24198.

Similarly, ECCN 0E505 would not control technology for the technology for equipment
specially designed for the production of ordnance, or technology for the software
specially designed for such equipment.

A number of the articles proposed for USML Category Ill by 83 FR 24198 are not
conventional ammunition, and their specially designed production equipment exceeds
the specific list “tooling, templates, jigs, mandrels, molds, dies, fixtures, alignment
mechanisms, and test equipment.”

For example, production of combustible ordnance requires specialized production
machines that do not fall within the list “tooling, templates, jigs, mandrels, molds, dies,
fixtures, alignment mechanisms, and test equipment.” Under the proposed rules, these
specialized machines would fall outside both the USML and ECCN 0B505.

Summary

Thank you for the opportunity to comment on this proposed rule. Please feel free to
contact me if you have any questions about the comments and recommendations
provided.

Regards,

thew! fiw Mos

Richard R. Baldwin
Director, Trade Compliance Technology
Esterline Technologies Corporation

WASHSTATEC000241

 
 

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 242 of 5F4ge | of |

 

As of: 7/11/18 10:28 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 11, 2018
‘Tracking No. 1k2-944)-qsol
iComments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer
Warrant Control Under the United States Munitions List (OSML}

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer
Warrant Control Under the United States Munitions List (JSML)

Doeument: BIS-2017-0004-0261
Public comment 115. SAAMI. R. Patterson. 7-6-18

 

Submitter Information

Name: Richard Patterson
Organization: Sporting Arms and Ammunition Manufacturers” Institute

 

General Comment

See attached filets)

 

Attachments

BIS Letter Docket BIS-2017-0004 6 July 2018

file //SVEA/Public3a20comments®o200no20Cateo2 01-1 o20rule/Public®s20comment8o2... 7/12/2018

 

WASHSTATEC000242
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 243 of 514

 

SPORTING ARMS AND AMMUNITION MANUFACTURERS INSTITUTE, INC.
SINCE 182d

July 6, 2018

¥ ~ Docket BIS-2017-0004

 

By mail or delivery:

Steven Clagett
Office of Nonproliferation Controls and Treaty Compliance
Nuelesr and Missile Technology Controls Division

Bureau of Industry and Security

U.S. Department of Commerce

idth Street and Pennsylvania Avenue, NW, Room 2099B
Washington, DC 20230

REFERENCE: Comments on Proposed Rule - Control of Firearms, Guns, Ammunition and
Related Articles the President Determines No Longer Warrant Control Under the United States
Munitions List (USML) -- RIN 0694-AF47

Dear Mr, Clagett:

The Sporting Arms and Ammunition Manutacturers' Institute (SAAMD) respectfully submits the
following comments to the above referenced Federal Repister Notice 83 FR 24166, dated May
24, 2018. SAAMI is an association of the nation’s leading manufacturers of firearms,
ammiunition and components. SAAMI was founded in 1926 at the request of the federal
government and tasked with creating and publishing industry standards for safety,
interchangeability, reliability and quality, coordinating technical data and promoting safe and
responsible firearms use.

As the organization responsible for creating manulacturing standards for our industry, SAAMI is
uniquely qualified to provide technical expertise particularly related to ammunition. We have
reviewed the proposed rule, and agree in general with the transition of the majority of firearms
and ammunition to the Commerce Control List. Export controls of commercial firearms and
ammunition which are not inherently military, have no critical military or intelligence advantage,
and have predominant commercial applications correctly belong under the Export Administration
Regulations (EAR).

We would like to raise the following pots regardimg several items enumerated in the proposed
rule:

1

 

 

 

11 MILE HILL ROAD - NEWTOWN, CT 06470-2359 * (203) 426-4358 > FAX (208) 428-2692

WASHSTATEC000243
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 244 of 514

Alignment of Terms Describing Caliber Between USML and CCL

In our review of both the DDTC and BIS proposed rules, we note an inconsistency in the way
calibers are described in the control lists. In USML Categories I and II, firearms and guns are
described “caliber .50 inclusive (12.7 mm)” and “greater than .50 caliber (12.7 mm)”,
respectively. In new ECCN 0A501, firearms are described in subparagraphs .a and .b as “of
caliber less than or equa! to .50 inches (12.7 mm)” and “with a caliber greater than .50 inches
(12.7 mm) but less than or equal to .72 inches (18.0 mm)’, respectively. The measurement in
inches does not correlate exactly into caliber size, i.e. .50 caliber is not .50”. For example, .50
BMG caliber is actually 0.51” in diameter, not 0.50”. In commerce, .50 BMG ammunition is
controlled with smaller calibers such as 300 Win Mag, and is separated from larger diameter
calibers such as 600 Nitro Express. This could also impact other calibers such as 500 S&W
Magnum or 50AE.

‘The caliber terms are not aligned between the control lists, and this could cause confusion and
misinterpretation of the controls between the USML and CCL particularly in regard to the
ammunition controls which follow the respective firearm controls.

The USML threshold of “.50 caliber” controls 50 BMG firearms tn current Category I and
related ammunition in current Category II]. New ECCN 0A501 with the “.50 inches” threshold
would put 50 BMG firearms under subparagraph b. However, 0A501.b does not control semi-
automatic firearms “with a caliber greater than .50 inches (12.7 mm) but less than or equal to .72
inches (18.0 mm)”. Control of these semi-automatic firearms would be retained on the revised
USML Category II. Because of the misaligned terms, controls on semi-automatic firearms
currently designated USML Category I(a) would move to control under revised USML Category
ll. This is inconsistent with the transition of all other firearms currently controlled under USML
Category I(a) tio new ECCN 0A501.a.

In addition, revised USML Category III includes four subparagraphs which control related
ammunition and components for “guns and armaments controlled in Category TT”:
subparagraphs (a)(9) ammunition, (d)(4) projectiles, (d)(7) cartridge cases, powder bags, or
combustible cases, and (d)(14) target practice projectiles. Because 50 BMG, 50AE, and 500
Sé&W Magnum ammunition could be used in either semi-automatic or non-semi-automatic
firearms, there is confusion on how these items will be controlled. If these calibers were
classified under 0A501.a, then it would be clear that the related ammunition would be controlled
under ECCN 0A505.

As currently written in the proposed rule, ECCN 0A505 controls ammunition for all firearms in
0AS01. The proposed revised USML Category III includes control of ammunition for all guns
and armament controlled in revised Category II. With the proposed description of caliber in
inches in ECCN 0A501, ammunition for 50 BMG firearms would be controlled under both
0A505 and USML Category III. This needs clarification to rectify the overlapping controls.

RECOMMENDATION: For clarity of controls, there needs to be consistency in the expression

of terms between the two control lists for items transitioning from one control list to the other.
This can be accomplished in two ways. One would be for BIS to revise the terms in ECCN

WASHSTATEC000244
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 245 of 514

0A501.a and .b to read “caliber” instead of “inches”. The other alternative would be for BIS and
DDTC to describe caliber as .510 inches instead of .50 inches, and make the corresponding
changes in USML Category I, and ECCN 0A505.

Deletion of ECCN 0A018.b and Revision of ECCN 04505

In reviewing new ECCN 0A505 against other CCL entries, we note an inconsistency. Currently,
ECCN 0A018 includes subparagraph .b, which controls the following:

“b, “Specially designed” components and parts for ammunition, except cartridge cases,
powder bags, bullets, jackets, cores, shells, projectiles, boosters, fuses and components,
primers, and other detonating devices and ammunition belting and linking machines (ail
of which are “subject to the ITAR.”);
Note: 0A018.b does not apply to “components” “specially designed” for blank or dummy
ammunition as follows:

a. Ammunition crimped without a projectile (blank star);

b. Dummy ammunition with a pierced powder chamber;

c. Other blank and dummy ammunition, not incorporating components designed

for live ammunition”

The items listed in subparagraph .b have been revised and rewritten into the proposed changes to
USML Category III and the new ECCN 0A505. Leaving ECCN 0A018.b unchanged will cause
confusion due to the overlap of controlled items as listed in new ECCN 0A505.

In particular, we note that while 0A505.d indicates AT-only and UN controls for blank
ammunition, the ECCN does not address controls for dummy ammunition which are the subject
of the note to 0A018.b. Dummy ammunition is inert. It does not include powder or primer mix.
It consists of only the metal components of the cartridge, with a hole drilled in the cartridge case
to mark it as inert.

RECOMMENDATION: In keeping with the reorganization of firearm and ammunition ECCNs,
we recommend BIS review 0A018.b against 0A505 and delete redundancies such as 0A018.b
“Specially designed” components and parts for ammunition” versus 0A505.x ““Parts” and
“components” that are “specially designed” for a commodity subject to control in this ECCN...”.

We also request BIS revise 0A505 to include a Note similar to the Note to 0A018.b making a
provision for dummy ammunition, Currently under 0A018.b, dummy ammunition is not
controlled (EAR99) and we would request the same treatment under 0A505. If dummy
ammunition can no longer be classified as EAR99 due to policy reasons, then at a minimum, we
would request the same controls on dummy ammunition as for blank ammunition under
0A505.d, i.e. UN and AT-only controls.

Exception LVS Value Allowance

WASHSTATEC000245
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 246 of 514

We note that proposed ECCN 0AS058 includes an allowance for license exception LYS of $100
for subparagraph .x “parts” and “components”. We also note that firearm parts and components
under proposed ECCN OA501 have an LVS allowance of $500. Our members feel this is an
mconsistency in the treatment of related items. Tn recent years, costs related to ammunition
components have been increasing, with the largest increases affecting larger caliber cartridges.
The proposed $100 limit on LVS will be quickly met with small amounts of components, making
this exception not as useful as intended. This will impact the smaller companies who will have
increased license burden because the $100 LVS limit will be too low to be of use.

RECOMMENDATION: We request BIS raise the value limit for the LVS exception to $500 to
match the allowance for firearm parts. We believe this ts reasonable since the controls in place
now under ECCN 0A018.b have an LVS allowance of $3000 for “specially designed”
components and parts for ammunition, and this allowance is much higher than the $500 we are
requesting. We also recommend BIS consider pegging the LVS value to inflation which would
allow for incremental increases to match price increases over time.

We appreciate your consideration of our recommendations. Please let us know if you have
questions or need apy pares information or clarification.

? “ /
é i?
a ‘oll Poif
LE, fod? ¢
i f gf 3

    
   

Richard Patterson
Executive Director

WASHSTATEC000246

 

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 247 of 514

 

As of: 7/12/18 9:40 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 12, 2018
Tracking No. 1k2-942h-2twl
Comments Due: July 09, 2018
Submission Type: API

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0338
Public Comment 128. American Entertainment Armories Association. Michael Faucette. 7-3-18

 

Submitter Information

Name: Michael Faucette
Address:
1350 I St. NW Suite 260
Washington, DC, 20005
Email: michael.faucette@mbassociateslaw.com
Phone: 2026260089
Organization: Mark Barnes & Associates on behalf of the American Entertainment Armories Association

 

General Comment

See attached file(s)

 

Attachments

ECR TMP Comment

WASHSTATEC000247
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 248 of 514

AEKAA Comment on Proposed Rule for “Control of Firearms. Guns, Armmunition and
Related Articles the President Determines No Longer Warrant Control Under the USML”

RIN 0694-AF47

This law firm, Mark Barnes & Associates, submits this comment on behalf of our client, the
American Entertainment Armories Association (““AEAA”). The AEAA is a trade group comprised
of several companies and over 100 individual armorers who provide weapons in support of film
and theatrical productions.’

Unlike many other items that have transitioned from the USML to the CCL, firearms are subject
to unique restrictions on the permanent import side under the jurisdiction of the ATF. The State
Department’s jurisdiction over temporary exports and temporary imports has played an important
role in the firearms industry by providing companies (movie armorers in particular) with a viable
method of bringing their guns back into the U.S. without running afoul of ATF’s strict importation
prohibitions under 18 U.S.C. § 922() and § 925(d\(3). While we support Export Control Reform’s
transition of these items from the USML to the CCL, we also urge the Department of Commerce
to maintain a temporary export and temporary import process that allows an alternative to ATF’s
vigorous import restrictions.

We are concerned that BIS’s proposed rule does not provide a mechanism, such as a DSP-73, for
certain firearms to be temporarily exported and subsequently returmed to the United States, given
the firearm importation prohibitions under 18 U.S.C. § 922) and § 925(d)G).

Accordingly, for the reasons stated below, we respectfully request the following:

e TMP exemption be expanded beyond paragraphs (a)(5) and (a)(6) to also allow for use in
film production;

e Toremove the 75 firearm limit when in furtherance of a film production;

e Most importantly, in situations where the TMP exemption is unavailable, we request
that BIS consider a procedure or license, similar te a DSP-73, that will allow for the
temporary export and re-importation of firearms. Without such a measure, movie
armorers will be significantly restricted in their ability to temporarily export and
import non-automatic and semiautomatic firearms for film use.

CURRENT PRACTICE

Individual companies within the AEAA are regularly contracted by major film production
companies to temporarily supply weapons needed for various film projects worldwide. All of these
companies hold Federal Firearms Licenses, are registered with DDTC, and are subject to audit by
the ATF. When a movie is filmed overseas that requires firearms and ammunition, these armorers
are required to obtain DSP-73 temporary export licenses from DDTC. The practice has become so

 

' The question is often asked why movies need to use real firearms. The performance of the actors, especially

method actors, are directly associated with having the feel, weight, recoil, muzzle flash, ejection, etc. of the real
thing. Thus, actors will oftentimes prefer to handle the real thing. Aside from that, there is the visual of the gun itself
and the flash it creates that give film makers their desired effect which cannot be duplicated otherwise.

WASHSTATEC000248
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 249 of 514

routine that in 2013 DDTC published firearms guidelines which included requirements for the
following documentation to be uploaded with ail DSP-73 applications for overseas movie
productions:

e Import permit issued by foreign government;

e Plot summary;

e A security plan that details who will maintain dominion and control of the firearms and the
procedures in place to prevent diversion:

e Manifest:

A statement that any unfired blank ammunition would be returned to the US; and

&

A DSP-73 license is vital because it covers both the US export and US import requirements. If the
armorers were only able to obtain a DSP-5 permanent export license, the return of the exported
firearms would be subject to ATF’s permanent import process which restricts many types of
firearms pursuant to federal law. For example, ATF policy is to deny the following three types of
firearms pursuant to 18 U.S.C. § 925(d\(3):

1. Firearms not generally recognized as particularly suitable for or readily adaptable to
sporting purposes (“non-sporting” firearms) — in a 1998 policy paper, ATF interpreted this
in mclude any firearms that have certain cosmetic features:

Military surplus firearms; or

Firearms regulated under the National Firearms Act (machineguns, short barreled rifles,
short barreled shotguns, destructive devices, and certam other weapons).

Ge bo

In order to comply with the above restrictions, ATF requires each firearm model be submitted for
evaluation to determine if the above criteria is met. If ATF concludes that a particular firearm is
not captured by one of the above three disqualifiers, the importer will be allowed to apply for a
Form 6. Even if given the go ahead to apply, a Form 6 import permit application can take several
months to process.

Clearly, the ATF Form 6 process is not intended to be used for firearms that leave the United States
on a temporary basis. Moreover, most firearms temporarily exported for the movie industry are
either military surplus, non-sporting, or National Firearms Act weapons, of which importation is
prohibited.

The EAR’s current regulation of shotguns under ECCN 04984 has already presented the movie
industry with significant problems when attempting to use the EAR’s temporary export (“TMP”)
exemption. Because this ECCN 0A984 is subject to the Crime Control restrictions, there are very
few countries where the TMP exemption can be used. See 15 C_F_R. § 740.2(a)(4). For example,
there has recently been a large influx of movies being filmed on location in Colombia. Because
TMP is unavailable for Crime Control countries such as Colombia, the armorer would need a BIS
export license to export non-sporting shotguns. However, once the non-sporting shotguns were
exported, § 925(d)(3) would prohibit their return to the United States. As such, shotguns are
routinely removed from movie story lines because of the inability to return them to the United
States without going through the burdensome ATF import process. In several instances, the
production company has even contemplated having the armorers shorten the shotgun barrels to

WASHSTATEC000249
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 250 of 514

below 18 inches, thereby placing them under ITAR jurisdiction so that they could be exported and
returned all under one DSP-73. As explained below, the proposed rule only exacerbates this
problem by offering TMP as the only temporary export/import mechanism.

PROPOSED RULES

As mentioned, when the TMP exemption is unavailable and a BIS license is required, it is
impossible for movie armorers to return to the United States with the firearms they exported for
film use. It is additionally not clear that movie production would even fit within one of the two
approved uses of TMP in the proposed rules.

Approved IMP Uses
The proposed rules block the use of the TMP exemption for ECCN OASO1.a or .b firearms and
shotguns with barrels under 18 inches in length (ECCN 0A502) under TMP unless such a
transaction is in furtherance of

   

e “Exhibition and demonstration” under § 740.9(a)(S); or
« “Inspection, test, calibration, and repair” under § 740.9(a)(6).

The plain language of paragraphs (a)(5) and (a)(6) indicates that overseas movie production would
not be a valid use of the TMP movie exemption. Paragraph (a}(5) envisions either display at a trade
show or demonstration for a prospective buyer in anticipation of a sale. Furthermore, it requires
“that the exporter, an employee of the exporter, or the exporter's designated sales representative
retains ‘effective control’ over the commodities ... while they are abroad.” In many cases, foreign
laws will not allow firearms to be under the “effective control” of private parties. As such, foreign
govemments will often mandate that their police or military maintain secure possession of the
firearms while not on the film set, further preventing us from complying with paragraph (a)(5).
Paragraph (a)(6) which allows “Commodities to be inspected, tested, calibrated, or repaired
abroad” under the TMP exemption, is consonantly inapplicable to film production.

75 Gun Limit

We understand why TMP is limited to 75 firearms per shipment. However, this restriction further
limits our ability to claam TMP as an exemption. Larger film productions such as war movies, will
oftentimes require well beyond 75 firearms. Productions such as Warner Bros. / Dreamwork’s
Flags of Our Fathers and Letters from [wo Jima required US armorers to temporarily export over
700 non-automatic or semiautomatic firearms. Had BIS’s proposed rules been in place at that time,
there would have been no way to export those vintage military surplus firearms and subsequently
bring them back into the United States.

CONCLUCSION

For the aforementioned reasons, we respectfully request that TMP be broadened for film use, and
where TMP is not available, that a mechanism be available to return the firearms to the United
States. Should you have any questions on this comment, please do not hesitate to contact Michael
Faucette at (202) 626-0085 or michael faucette@mbassociatesiaw.com.

WASHSTATEC000250
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 251 of 514

 

As of: 7/12/18 9:50 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-942i-787t
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0342
Public Comment 131. Raytheon Company. Karri Allen. 7-3-18

 

Submitter Information

Name: Karri Allen
Address:

1100 Wilson Blvd

Suite 1600

Arlington, VA, 22209
Email: karri.n.allen@raytheon.com
Phone: 703-284-4303
Organization: Raytheon Company

 

General Comment

Please see attached.

 

Attachments

Raytheon Company Comments BIS Firearms and Ammo ECCNs (83 Fed Reg 24166) (filed 2018-07-03)

WASHSTATEC000251
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 252 of 514

July 3, 2018

U.S. Department of Commerce
Bureau of Industry and Security
Regulatory Policy Division
Room 2009B, 14th Street NW
Washington, DC 20230
Via: waw regulations, gov

 

Subject: Raytheon Company Comments on Firearms, Guns, Ammunitions, and
Related Articles
Ref: 83 Fed. Reg. 24166 (May 24, 2018)
Docket ID: BIS-2017-0004

 

On May 24, 2018, the Department of Commerce, Bureau of Industry and Security
(“BIS”) requested comments from the public on the proposed rule to transition certain items
from United States Munitions List (““USML”’) Categories I, II, and III to the Commerce Control
List (“CCL”). Below please find comments from Raytheon.

License Exception TMP and New § 758.10

The temporary import and subsequent export exception and clearance rules proposed in
15 C.F.R. §§ 740.9 and 758.10 appear to seek to introduce mechanisms currently available to
temporarily import certain items controlled on the USML after they transition to the CCL.
Currently, permanent imports are regulated by the Attorney General under the direction of the
Department of Justice's Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”) whereas
temporary imports are regulated by the Department of State, Directorate of Defense Trade
Controls (“DDTC”). Under the International Traffic in Arms (“ITAR”), approval for temporary
imports and subsequent exports is accomplished through a DSP-61 (temporary import license) or
exemptions such as 22 C.F.R. §123.4. The ITAR draws a clear distinction between permanent
and temporary import jurisdiction in 22 C.F.R. §120.18, although certain items regulated under
the Gun Control Act or National Firearms Act, if authorized for import under those laws,
continue to require transactional import approval from ATF for temporary imports unless ATF
Ruling 2004-2 (April 7, 2004) permits the DSP-61 or ITAR exemption to substitute for this
approval.

Existing mechanisms such as the DSP-61, the 22 C.F.R. §123.4 exemption, and the
related ATF Ruling 2004-2 allow for temporary imports to be subsequently exported from the
U.S. for a period of up to four years. It is unclear whether ATF Ruling 2004-2 will be amended
to account for this USML to CCL transition but assuming it will be, as that would be necessary
to keep industry in the same position as currently, the method proposed in the BIS proposed rule
would permit temporary import and subsequent export within a period of only one year
compared to four years under the current setup. We recommend that the period in 15 C.F.R. §
740.9(b)(5) be extended to four years as certain activities for which a temporary import is

WASHSTATEC000252
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 253 of 514

Raytheon Company Comments — Firearms, Guns, and Ammunition
July 3, 2018
Page 2 of 2

required cannot always be accomplished within one year and a four year period is necessary to
keep industry in the same position as it currently is.

Additionally, under DDTC’s current practice, if a temporary import originally intended to
be exported within four years later needs to stay in the U.S. for a period of longer than four
years, industry can request a replacement DSP-61 or General Correspondence from DDTC to
extend the period of time. It is unclear what mechanism BIS would use to administer similar
requests so we request clarification on this issue. If the TMP exception temporary import time
period remains at one year, the need for this mechanism will be increasingly important.

Finally, the proposed additions to 15 C.F.R. § 740.9 include an instruction directing
temporary importers and exporters to contact CBP at the port of temporary import or export, or
at the CBP website, for the proper procedures to provide any data or documentation required by
BIS. Raytheon recommends that BIS and CBP coordinate to create standardized instructions for
all ports that can be made available online so that each shipment does not have to be specially
coordinated.

Effective Date
Raytheon strongly supports using a delayed effective date of 180 days as has been done
for other USML to CCL transitions. Such transitions require updates to IT systems, policies,

processes, and training which require time to complete. Based on experiences in performing
these tasks during previous transitions, the full 180 days is necessary.

We appreciate the ability to comment and thank you for your partnership.

KOK Ok

WASHSTATEC000253
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 254 of 514

 

As of: 7/13/18 7:49 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13,2018
Tracking No. 1k2-946n-tap5
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0478
Public comment 958. Individual. Jack Cook. 7-9-18

 

Submitter Information

Name: Jack Cook
Address:

46 Nexsen Road
Kingstree, SC, 29556
Email: jscookjr@icloud.com
Phone: 8433822209

Fax: 8433824881

 

General Comment

As the owner of a small gunsmithing operation in rural SC I urge the Commerce Department to assume control
of small firearms and ammunition from the State Department. It is imperative to my business that we fix the
horrible framework that is in place now. Effective 22 July 2016, gunsmiths suddenly found themselves subject to
the regulatory authority of the Arms Export Control Act (AECA) as administered by the State Departments
Directorate of Defense Trade Controls (DDTC). Regulators suddenly determined that traditionally routine gun
repair and enhancement services now constitute firearms "manufacturing" and mandatory registration of my
small, home-based business under International Traffic in Arms Regulations (ITAR). Tis ITAR directive advises
gunsmiths to stop what they are doing and pay up or face fines and prison! (Violations under the ITAR can bring
civil penalties of $500,000 per violation and criminal penalties of up to $1 million per violation along with up to
20 years in prison).

These rules are terribly confusing. I submitted some very direct questions to DDTC and have never received a
reply. I developed a list of typical customer service requests that raise concern with respect to ITAR registration.
Specifically, I requested their determination on these straightforward examples:

1) Drilling, threading and installing sling swivels on rifle forend (and buttstock) for sling and/or bipod (requires
drill press and screw threading)

2) Fabricating replacement parts - such as firing pins for rifles and pistols (requires lathe turning, milling,
grinding, and polishing)

WASHSTATEC000254
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 255 of 514
3) Installation of Cominolli safety special option on Glock pistols (requires cutting of frame slot with Foredom
tool and fixture)
4) Rifle barrel setback - to correct headspace and service misfire issues (requires lathe and chambering reamer)
5) Slide and frame milling and cuts adding cocking serrations for improved handling, chamfering and dehorning
for concealed carry, and enhanced eye appeal (requires mill, surface grinder)
6) Installation of gunsmith fit barrel - for accuracy upgrade or to address headspace issues (requires milling
and/or TIG welding of hood and foot to precise fit)
7) Installation of scope mount on early rifles - for hunting, competitive shooting, and sporterizing (requires
drilling and tapping of mounting holes)
8) Re-crowning barrel - to improve or repair rifle accuracy (using lathe)
9) Installing 1911 Beavertail - to improve comfort and aim (requires precision cutting of frame, typically with
mill)
10) Installing Sako-style extractor on Remington Model 700 rifle - primarily for improved reliability (requires
milling and drilling of rifle bolt)

The above are, I think, a typical sampling of services that might reasonably be encountered in any gunsmith
practice. I think that common sense will inform that this sort of everyday incidental activity for repair of firearms
cannot constitute exportable manufacturing. Under State Department export control rulings all the above would
likely constitute manufacturing and are illegal under ITAR absent payment of a large export fee. | urge you to
assume administration at the Department of Commerce.

Obviously, the ITAR fee is a significant burden on a small gunsmith shop and will be an important factor in

determining the viability and directions of my life endeavor. I am hopeful that the Commerce Department will
take over administration and governance of small arms and ammunition manufacturing and repair.

WASHSTATEC000255
 

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 256 of SPdve 1 of 1

 

As of: 7/12/18 5:26 PM
Received: July 02, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 12, 2018
Tracking No. 1k2-948]-e44b
Comments Due: July 09, 2618
Submission Type: Unknown

 

 

 

Docket: BIS-2017-0004

Contro! of Firearms, Guns, Ammunition and Related Articles the President Determines No
Longer Warrant Control Under the United States Munitions List (OSML)

Comment On: BIS-2017-0004-0001

Control of Firearms, Guns, Ammunition and Related Articles the President Determines No
Longer Warrant Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0457
Public Comment 979. Individual. Andrew Hill. 7-2-18

 

i

Submitter Information

 

General Comment

See Attached

 

Attachments

Public Comment 979. Individual. Andrew Hill. 7-2-18

https:/Awww.tdms.gov/fdms/getcontent?objectid=09000064 83 4ded3 5&format~xmi&show... 7/12/2018

WASHSTATEC000256
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 257 of 514

Andrew W Hill
849 Hawks Bridge Road
Salem Nw. O8O79

 

  
   
  
 

 

sion,
findustry and Security,
sartment of Coramerce,

y Policy Dy

sy
?

Re: REN O694-Ara

inthe matter of the proposed changes to how ITAR Is implemented | would like to raise several points of
conmern,

Olid ig i
ammunition manufacturing. | have patented my own invention and am called upon to act in the
taparity of an expert witness in legal matters. _ addition to the 20+ yeers experience | have spent 12
years running the local 4-H Shooting Sports Program in nyy county. Burg that trae youth from my club
have competed in many local and national events. Many have medaled in big matches including ene
national chanigian in alr rifle.

First let me sey thet Lweleome nearly al the eres as progosed, My orefessianal backgr

 

 

Comeern #4.

The dollar value placed on exporting bullets {not lo ee dammunition) seems impossible to actually kick

 

 

      

 

in and out of skew witn the rest ‘tor the proposed levels for other items. in many cases this would amit
the buyer to only a single box of bullets. Many boxes sot bullets, esoecially ones th made fn but
are or two countries are quite 2 expensive For example the following is thee cost for a box of jast 50

bullets,
348 250 er = $43,590

208 Bre SATO mo

38-55 255 er = $44.00

A0B 350 gr = $46.09

404 350 gr = S59.00

435 400 gr = $66,00

43 Spanish 400 er = $46.00
475 #2 500 gr = $106.50
50-116 450 ay = $52.50
50-70 450 gr = 554,00

505 500 gr S72,
S77 650 pr = S83,

  

OO
ae

cr 3

 

 

WASHSTATEC000257
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 258 of 514

Aiso many conimorn calloer bullets made g
expensive per fullet.
30 cal 250 ar = $45.50

 

 

23 Bern TPO er = $40.00 w/ minimum of 3 boxes
358 300 ur = ves SQw/ minimum of 3 boxes
416 400 er = $50.50

S58 S00 ef = S11155

50 cab S00 grs= SOS 3 OG

Sesed upon the other covered iterns in [TAR it would seem that the 5

be S300,00 minimum to ¢ allow s¢ someone wi ith a sriall ourchase of 200 ~
r odd hunting rifle. 838
together. in all fairness ammuin ition ¢ components shoul

oarts.

too fow and should
to redoed for an older

 

ts
md
“eS
T,
a
ERs)
a

 

Goncern #P.
iniernational competition
Many migtches requ tre TOO

ore rifle may be hurt with the 1,000 round limits on arirnaunitio:
‘hots forrecord. Usually the event has of¢ sompedrl on,
aten sterts with sighters and | dificult Gvind, ven
as sighters Ina match can =n apprazch the number : we ad forrecofd. Usu
iven the day shead to check everything and p practice before the actua ie
competed in Eurape thon visited the MEC shnating cx ne comphen for one on one » train ing before returning to
the sistes. The days training was valuable and worth using double the arnount of ammunition used in a
two day competition, Certain unusual matches require many more record shots. The metric prone
event is two days long and consists of 600 record shots. For these reasans | recommend maldn ng an

than for small bare

      
 

POOY di HIGHS 2 are G

 

   
 

  
       

    

excep rinfire ammunition and allowing 2,000 rounds when traveling out of the
country.

iam not aware af the requirements or shotgu A competitions but the ey are ina similar situstion.
Sold medalist’ Kim Rhode practices with $60 shats aday. Perhaps the exemption can be specihed for

carmipetitors

 

Ky sds raw WW HIE

 

 

WASHSTATEC000258
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 259 of 514

 

As of: 7/12/18 11:53 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-944h-6hej
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0375
Public Comment 983. National Shooting Sports Foundation. Lawrence Keane. 7-6-18

 

Submitter Information

Name: Lawrence Keane

 

General Comment

See attached file(s)

 

Attachments

LGK Ltr - BIS - Proposed Rule Cats I-[I-III 6 July 2018

WASHSTATEC000259
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 260 of 514

NATIONAL SHOOTING SPORTS FOUNDATION, INC.
Headquarters: 11 Mile Hill Road, Newtown, CT 06470-2359
400 N, Capitol Street NW, Suite 490, Washington, D.C. 20001

202-220-1340 oxt. 249 — IkeaneiGinssfarg

   

Lawrence G. Keane
SVP Gov't & Public Affairs

Agsistant Secretary & General Counsel

July 6, 2018

By Internet:
Federal eRulemaking Portal: www.regulations.gov - Docket BIS-2017-0004

By mail or delivery:

Steven Clagett

Office of Nonproliferation Controls and Treaty Compliance
Nuclear and Missile Technology Controls Division

Bureau of Industry and Security

U.S. Department of Commerce

14th Street and Pennsylvania Avenue, NW

Washington, DC 20230

RE: |Comments on Proposed Rule — Control of Firearms, Guns, Ammunition and Related
Articles the President Determines No Longer Warrant Control Under the United States
Munitions List (USML) -- RIN 0694-AF47

Dear Mr. Clagett:

The National Shooting Sports Foundation (NSSF) respectfully submits the following comments
to the above-referenced Federal Register Notice (83 FR 24166, May 24, 2018). NSSF is the trade
association for America’s firearm and ammunition industry.! Formed in 1961, NSSF
membership includes more than 12,000 manufacturers, distributors, firearms retailers, shooting
ranges, sportsmen’s organizations, and publishers. We seek to promote, protect, and preserve
hunting and the shooting sports, and we offer the following public comments.

Summary of High-Level Comments

The policy justifications for the proposed rule and the corresponding proposed rule by the State
Department are described well on Commerce and State Department web pages at:
https://www.bis.doc.gov/index.php/forms-documents/federal-register-notices-1/2220-cats-1-i1i-
myths-v-facts-posted-5-24-18/file and https://www.state.gov/t/pm/rls/fs/2018/282485 htm

We encourage all those reviewing the proposed rules and the public comments to read these fact
sheets to learn what the proposed regulatory rationalizations of U.S. controls on the export of

 

 

 

! For additional information on NSSF, please see www.nssforg.

THE FIREARMS INDUSTRY TRADE ASSOCIATION [| NSSF.ORG

WASHSTATEC000260
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 261 of 514

commercial firearms and related ammunition are and, as importantly, are not. So that the policy
objectives behind the proposed changes, as well as the “myths” associated with them, are
knowable to all those reviewing the proposed rules, we ask the Commerce Department to
republish their essential content in the preamble to Commerce’s final rule. In this way, they will
be part of the official record and help inform comments on final agency decisions made
regarding the proposed rules.

As better described by these fact sheets and in the preambles to the proposed rules, commercial
firearms and related items that are widely available in retail outlets that are now subject to the
export control licensing jurisdiction of the State Department under the International Traffic in
Arms Regulations (ITAR) on its U.S. Munitions List (USML) Categories I, II, and III would be
transferred to the licensing jurisdiction of the Commerce Department’s Export Administration
Regulations (EAR) in a series of new and coherently organized Export Control Classification
Numbers (ECCNs). These proposed rules are the logical continuation of an effort began in 2010
under the Obama Administration to modernize the administration of U.S. export control
regulations “to create a simpler, more robust system that eases industry compliance, improves
enforceability, and better protect America’s most sensitive technologies.” We agree with the
objectives of these bipartisan and widely supported changes. The proposed changes merely align
the regulations with the nature of the items at issue, thus more efficiently accomplishing the
national security and foreign policy objectives of the controls. Such changes reduce unnecessary
burdens for both the U.S. Government and U.S. industry.

We have reviewed the proposed rule thoroughly with our membership. Except with respect to
several of our comments set forth below, most members have told us that the final versions of the
rules would eventually be beneficial because they would significantly reduce the overall burden
and cost of complying with controls on the export of commercial firearms and ammunition. All
who responded told us that there would be an initial short-term increase in burden and cost
because of the need to re-classify thousands of commodity, software, and technology line items
and SKUs affected by the new rules, but that the long-term regulatory burden reduction would
significantly outweigh the short-term need to adjust internal compliance programs and practices.
There would also be significant short-term costs and burdens associated with the need to become
familiar with the nuances of the EAR and new BIS licensing officers. However, this burden, we
believe, would be largely addressed by BIS’s long-standing commitment of industry outreach
and training resources, which we appreciate.

Our members understand that there would be no change to the licensing policies for end item
firearms and related ammunition. Ifa gun required a license to export when it was regulated by
the State Department then it would require a license to export when it is regulated by the
Commerce Department. If an export to a particular destination or end user would have been
denied or approved before, it would be denied or approved in the same manner under the new
tules. Applications would go through the same interagency review process, including by the
Defense Department and also the State Department’s human rights and other experts. Under the
new rules, no approvals would be converted to denials or denials to approvals.

Nonetheless, most of our members, particularly the small- and medium-sized companies, believe
that the changes will be economically beneficial for them because the eventual regulatory

WASHSTATEC000261
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 262 of 514

simplification and cost reductions will allow them to consider exporting when they might not
have otherwise. Those that already export believe they will be able to expand sales of exports
that would have otherwise been approved. They hold these views because BIS and the EAR are
simply better able to regulate commercial items than are DDTC and the ITAR. This is not meant
to be a slur of DDTC staff, which is excellent. It is merely a reflection of the fact that the ITAR
exists to regulate the export of defense articles that provide a significant military or intelligence
advantage in a “one size fits all” type approach with regulatory requirements that are more
relevant to the export of a fighter aircraft than something that can be purchased at a retail outlet.
The EAR exists to regulate dual-use, commercial, and less sensitive military items that warrant
control, but in more tailored ways to fit the specific national security and foreign policy,
including human rights, issues posed by the items.

These conclusions have been proven thousands of times through the application of similar export
control reforms for other sensitive commercial or less sensitive military items that have been
transferred to Commerce’s jurisdiction over the course of the last eight years. For example,
under the Commerce system, there are no fees to apply for licenses. There are no redundant
registration requirements for domestic manufacturers. There are no fees for registration. Such
fees are bearable for large companies, but often not for small- and medium-sized companies.

The license application forms are vastly simpler. Controls on less sensitive and widely available
and basic parts, components, and technology are more tailored and allow for less burdensome
trade with close allies through license exceptions. Sales with regular customers can be combined
in to fewer license applications, thus reducing overall paperwork to achieve the same policy
objectives. There are many other benefits to the proposed changes as well described in the
proposed rules’ preambles, but our essential conclusion is that, particularly with the
changes recommended below, they will lead to growth for U.S. companies, more jobs in the
United States, and related economic benefits for the cities and states where the members
reside while accomplishing the same national security and foreign policy objectives they
have always had.

Notwithstanding our overall approval of the proposed rules, we have the following comments

and suggested edits that would make the rules even more efficient and consistent with the overall
objectives of the effort.

Specific Comments

I. ECCN 0A501 — Firearms (except 0A502 shotguns) aud related commodities as
follows (See List of Items controlled)

A. Subparagraph .e -- Define “Complete Breech Mechanism”

 

ECCN 0A501.e includes “complete breech mechanisms,” which is a term carried over from the
current USML Category I(g). Neither State nor Commerce has defined this term and industry
has struggled over the years with varying, informal definitions of the term. Are they individual
bolts or bolt carriers? Are they assembled units of the bolt including all the other minor parts? Or
are they firearm actions that include the receiver, all the breech and fire control parts, but without
the barrel or stock?

WASHSTATEC000262
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 263 of 514

RECOMMENDATION LA.: To reduce regulatory burden and enhance compliance with the
control, we request that BIS define the term in a manner consistent with industry standards, such
as “complete breech mechanism, which is defined as an assembled unit consisting of the breech
block, plug or bolt, including all parts and components necessary for operation of the
mechanism.”

 

B. Subparagraphs y.2, y.3, and y.4 — Maintain EAR99 Status

 

We understand the objective of this and other .y subparagraphs created as part of the reform
effort, which is to list in one place extraordinarily basic, widely available items that are
nonetheless specially designed for controlled items and would otherwise get caught in and over-
controlled by .x paragraphs. This is a rational approach and we are not objecting to it in general.
However, another equally core and rational element of the reform effort is to not change the
classification status of items that have been previously determined to be EAR99 items in formal
determinations. ECCN 0A501.y contains the following three types of items we know to have
been officially determined to be EAR99 for many years: (i) subparagraph y.2 - Scope mounts
and accessory rails; (11) subparagraph y.3 - Iron sights; and (111) subparagraph y.4 - Sling swivels.

Converting these types of items to a .y control would thus be inconsistent with the reform effort
in general, past practice, and several statements in the proposed rule’s Supplemental Information.
For example, the proposed rule states that “for purposes of new ECCN 0A501 and the rest of the
new ECCNs described [in the proposed rule], items previously determined to be “subject to the
EAR” under a commodity jurisdiction determination issued by the U.S. Department of State that
were designated as EAR99 would generally not be classified in any of the new ECCNs that
would be created with this proposed rule. This would be consistent with Supplement No. 1 to
Part 736, General Order No. 5, paragraph (e)(3) (Prior commodity jurisdiction determination)
and the paragraph (b)(1) release from “specially designed.” (emphasis supplied). The
Supplemental Information section goes on to state, with respect to General Order No. 5, that
“items previously determined to be “subject to the EAR” and designated EAR99, would not be
classified in a new ECCN being created to control items moved from the USML to the CCL,
unless specifically enumerated by BIS in an amendment to the CCL. “For example, most
swivels and scope mounts for firearms have previously been determined through the CJ
and classification process to not be ‘subject to the ITAR’ and designated as EAR99. The
classification of such ‘parts’ would not be changed, provided the ‘part’ was not
subsequently changed, which would require a separate jurisdiction and classification
analysis.” 83 FR at 24172.

The commodity jurisdiction and classification determinations of which our members are aware
for mounts, rails, sights, and swivels over the years have concluded that they are EAR99 items,
except in specific cases where the part replaces a component of the firearm and is no longer an
independent attachment that can be easily removed, or is integrated into a component of the
firearm. These conclusions were reflected in the following BIS answer on its FAQ website for
firearms: “Q: What is the ECCN for mounts for optical sighting devices for firearms? A:
Mounts, bases, rings and rails are EAR99.”

WASHSTATEC000263
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 264 of 514

RECOMMENDATION LB.: We request that the parts in subparagraphs -y.2, .y.3, and .y.4 be
removed from ECCN 0A501 and that a Note be added to the ECCN confirming that they remain
EAR99 items. The parts are extraordinarily low technology items and widely available
throughout the world. If BIS nonetheless determines that controls are needed for certain types of
mounts and rails, then we recommend changing the description for subparagraph -y.2 to “scope
mounts and accessory rails that are integral to a firearm part or otherwise replace a firearm part
necessary for the operation of the firearm.” This revision and split between EAR99 and .y
paragraph will allow for the same controls DDTC placed on different types of individual parts.

 

C. Note 1 to 0A501 — Rationalize Controls Over Antique Firearms and Muzzle
Loading Black Powder Firearms

 

 

The proposed note states that “Antique firearms (i.e. those manufactured before 1890) and
reproductions thereof, muzzle loading black powder firearms except those designs based on
centerfire weapons of a post 1937 design, BB guns, pellet rifles, paint ball and all other air rifles
are EAR99 commodities.” We appreciate the note, but it would lead to increases in controls on
several types of items.

1. Antique Firearms

The Note defines antique firearms as “those manufactured before 1890 and reproductions
thereof.” Under the current ITAR controls, antique firearms are controlled under USML
Category I(a), but a license exemption exists under 22 CFR § 123.17(b) that allows exports
without a license of “firearms covered by Category I(a) . . . if they were manufactured in or
before 1898, or replicas.” BIS’s proposed definitional change of antique firearm from the
ITAR’s 1898 point to 1890 is significant because it will require BIS licensing of certain antique
rifles now exempt from license requirements under the ITAR. For example, early Winchester
rifle Models 1892, 1894, and similar would be controlled far more strictly than is the case now.
There is a significant collector market worldwide for such antique American rifles. U.S.
companies and others have used the ITAR exemption to satisfy that demand for years without
any threats to American national security or foreign policy objectives.

In addition, both of these controls are more restrictive than the Wassenaar controls which are
pre-1890 for antique handguns, but actually are pre-1938 for antique rifles. See
https://www.wassenaar. org/app/uploads/2018/01/WA-DOC-17-PUB-006-Public-Docs- Vol I-
2017-List-of-DU-Goods-and-Technologies-and-Munitions-List.pdf (page 175 ML1.a, note A).

 

 

RECOMMENDATION LC.1.: We request BIS to revise Note | so that the definition of antique
firearms is aligned with the Wassenaar controls. If BIS is not willing to consider this change, we
request BIS change the date threshold in the definition of antique firearm in Note | from 1890 to
1898 so that it is consistent with the ITAR’s exemption.

 

2. Muzzle Loading Black Powder Firearms

 

The proposed Note | states that “muzzle loading black powder firearms except those designs
based on centerfire weapons of a post 1937 design.” This wording is a revision of what is

WASHSTATEC000264
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 265 of 514

currently controlled under ECCN 0A018.c, which is “Muzzle loading (black powder) firearms
with a caliber less than 20 mm that were manufactured later than 1937 and that are not
reproductions of firearms manufactured earlier than 1890.” A note to current 0A018.c states that
*“0A018.c does not control weapons used for hunting or sporting purposes that were not
“specially designed” for military use and are not of the fully automatic type, but see ECCN
0A984 conceming shotguns.” (emphasis supplied).

The Note clearly states that those firearms that are used for hunting and sporting purposes are not
controlled under that entry. This policy has been in effect for decades with no apparent harm to
national security or foreign policy objectives. In the proposed Note 1 to 0A501, however, the
statement regarding control of weapons used for hunting and sporting purposes has been
removed. The proposed rule also does not state why such a change is necessary. The change is
more than a housekeeping edit because it will cause a number of muzzle loading rifles that are
now EAR99 items to be controlled as regular firearms under 0A501.a. The new wording also
adds confusion by saying muzzle loaders are EAR99 “except those designs based on centerfire
weapons of a post 1937 design.” This would add controls to modern muzzle loading rifles that
operate with bolt mechanisms but that look like regular centerfire rifles (e.g. Savage ML10), but
have completely unique parts that are not compatible with a centerfire rifle that fires
conventional cartridges.

RECOMMENDATION LC.2.: We request BIS to revise Note 1 to delete the phrase “except
those designs based on centerfire weapons of a post 1937 design.”

 

3. Combination Firearms

Neither ECCN 0A501 (firearms) nor ECCN 0A502 (shotguns) refer to firearms that are a
combination of shotgun and rifle, 1.e., that have two barrels. Such combination firearms
normally include one rifled barrel which fires conventional cartridges and one smooth-bore
barrel that fires shot shells. Some types of combo firearms may be based on shotgun actions,
while others may be based on rifle actions.

RECOMMENDATION LC.3.: We request that BIS state where on the CCL such combination
firearms should be controlled.

 

I. 0A502 Shotguns; complete trigger mechanisms; magazines and magazine extension
tubes; complete breech mechanisms; except equipment used exclusively to treat or
tranquilize animals, and except arms designed solely for signal, flare, or saluting
use.

A. Align Availability of License Exception LVS with 0A501

 

Unlike ECCN 0AS501 (firearms), ECCN 0A502 does not include any list-based license
exceptions. The export of, for example, a 0A501 trigger or magazine would be eligible for
License Exception LVS but the export of a 0A502 trigger or magazine would not. Thus, the
entry, as proposed, would control more strictly without any obvious policy benefit the basic low-
value parts and components in 0A502 that would be eligible for LVS exports under 0A501.

WASHSTATECO000265
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 266 of 514

RECOMMENDATION ILA.: In order to have consistent controls and exceptions for similar
items, we request that BIS allow the use of License Exception LVS for 0A502 parts and
components to the same extent proposed for 0A501 for the same types of items, such as shotgun
trigger mechanisms, magazines, and magazine extensions. This could be done with the
following edits to the proposed rule:

 

i. Change the ECCN heading to “Shotguns and related commodities as
follows (See List of Items controlled), except equipment used exclusively
to treat or tranquilize animals, and except arms designed solely for signal,
flare, or saluting use.”

il. Include in the List of Items Controlled new subparagraphs to separately
list breech mechanisms, and the remaining components (e.g., “including
complete trigger mechanisms; magazines and magazine extension tubes”)
with a corresponding Reason for Control which allows for use of
exception LVS to the same extent as proposed for 0A5S01.

B. Define “Complete Breech Mechanism”

 

The ECCN 0A502 heading includes the term “complete breech mechanisms” as part of the
control. As discussed above, the U.S. government has not defined the term and there is
significant industry confusion regarding its meaning.

RECOMMENDATION ILB.: We request that BIS define the term in a manner identical to a
definition that would be applicable to OA501.

 

C. Resolve Inconsistency Regarding Use of Term “Combat Shotgun”

The “Related Controls” part of ECCN 0A502 states that “This entry does not control combat
shotguns and fully automatic shotguns. Those shotguns are ‘subject to the ITAR.’” State’s
proposed rule, however, would remove references to “combat shotguns” and use the phrase
“Fully automatic shotguns regardless of gauge” instead.

RECOMMENDATION ILC.: We request that the reference in 0A502’s “Related Controls” note
be made consistent with how such shotguns are referred to in the revised USML Category I.

 

Wl. 0A504 Optical sighting devices for firearms (including shotguns controlled by
0A502); and “components” as follows (see List of Items Controlled)

A. Make License Exception LVS Available for 0A504.¢ Items

 

Unlike parts and components for many 0A501 items, the proposed 0A504.g (“Lenses, other
optical elements and adjustment mechanisms”) does not allow for the use of License Exception
LVS.

WASHSTATEC000266
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 267 of 514

RECOMMENDATION HLA: To align the availability of the exception for similarly significant
items on OA5O1, we ask that License Exception LVS be available for 0A504.g components,
which are insignificant relative to the other items in 0A501. Given the sensitivity of the other
optical items in 0A504, we are not requesting such a change for other items in the entry.

 

B. Note 1 to 0A504.f

The proposed Note | to 0A504.f states that “OA504.f does not control laser boresighting devices
that must be placed in the bore or chamber to provide a reference for aligning the firearms
sights.” There are, however, a variety of bore sighting devices that are placed over the muzzle of
the barrel instead of inside the bore or chamber. Such devices perform the same function as
those described in the proposed note.

RECOMMENDATION IILB.: We request that this Note be revised to read as follows: “OA504.f
does not control laser boresighting devices that provide a reference for aligning the firearms
sights. This includes any laser boresighting device, regardless of how it attaches to the firearm
(e.g. boresights that fit over the muzzle of the barrel), which performs the same function.”

 

IV.0A505 Ammunition as follows (see List of Items Controlled)

A. Remove 0A018 and Transfer Controls to 0A505

 

One of the organizational changes inherent in the reform effort is the movement of military items
once controlled in -018 entries into new 600 or 500 series entries. With this change, similar
items are clumped together in the same places on the CCL. If an exporter wants to identify the
military items on the CCL, it would look to the 600 series entries. The proposed rule follows a
similar approach by combining all the various commercial firearm, ammunition, and related
items in a new set of 500 series ECCNS. Such changes increase compliance by reducing the risk
of an exporter missing a control in a stray ECCN.

RECOMMENDATION IV.A.: We request that all commercial firearm, ammunition, and
related items be in one of the series of new 500 series ECCNs and not left behind in legacy -018
entries. Once the items to be controlled in the proposed 0A018.b are moved to 0A505, and
controlled in the same manner, then 0A018 could be removed because all its other subparagraphs
have already been consolidated with other new ECCNs.

 

B. Resolve Inconsistencies between Proposed 0A018.b and 0A505

 

The items described in proposed 0A018.b have been revised and rewritten into the proposed
changes to USML Category III and the new ECCN 0A505. Leaving ECCN 0A018.b unchanged
would cause confusion and potential compliance mistakes due to the overlap of controlled items
as listed in new ECCN 0A505. For example, 0A505.d states that AT-only and UN controls apply
to blank ammunition but does not refer to the note in 0A018.b that excludes dummy ammunition
for control.

WASHSTATEC000267
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 268 of 514

RECOMMENDATION IV.B.: When consolidating the controls of 0A018.b into 0A505,
redundancies and inconsistencies should be removed. For example, 0A018.b’s control over
specially designed components should become part of the standard .x specially designed catch-
all provision that is in 0A505. We also request that the de-control note in 0A018.b be transferred
to 0ASOS5 so that the current EAR99 status of such items is maintained. If there are policy
reasons to remove dummy ammunition from its EAR99 status, we ask that the reasons for
control provisions applicable to dummy ammunition in 0A505.d be limited to existing UN and
AT-only controls for blank ammunition.

 

C. Allow for Use of License Exception LVS

 

Proposed ECCN 0A505 includes an allowance for license exception LVS of $100 for
subparagraph .x “parts” and “components.” As discussed, the proposed 0A501 would have an
LVS allowance of $500 for firearm parts and components. This difference will cause additional
licensing burden, especially for small and mid-sized ammunition exporters. Ammunition
components have seen major increases in cost over the last 10 years. In addition, the higher cost
big bore and precision loads are becoming more popular with foreign buyers. This will make the
$100 LVS allowance too low to be relevant to BIS’s objectives in proposing it. For example,
Norma .470 Nitro Express empty brass is priced at approximately $4 per unit, or $100 per box of
25. Under the proposed LVS limit of $100, only one small box could be exported under the
exception. For two boxes, a license would be required.

RECOMMENDATION IV.C.: We request BIS to raise the value limit for the LVS exception to
$500 to match that allowed for firearm components. We believe this is reasonable since the
controls in place now under ECCN 0A018.b have an LVS allowance of $3000 for “specially
designed” components and parts for ammunition, and this allowance is much higher than the
$500 we are requesting.

 

RELATED RECOMMENDATION IV.C.2.: As this example indicates, inflation can alter the
policy judgments made with respect to the first allowance for the use of License Exception LVS
for items. Thus, we ask BIS to consider pegging and periodically revising License Exception
LVS amounts to roughly scale with inflation over time for the items at issue.

 

V. 740.9 Temporary imports, exports, reexports, and transfers (in-country) (TMP)

A. Allow for Use of License Exception TMP to Transfer Items to Affiliates

 

Revised paragraph 740.9(a) restricts use of License Exception TMP for firearms under 0A501.a
and .b, and shotguns with barrel length less than 18” under 0A502. It states: “The only
provisions of this paragraph (a) that are eligible for use to export such items are paragraph (a)(5)
of this section (“Exhibition and demonstration’’) and paragraph (a)(6) of this section
(“Inspection, test, calibration, and repair’”).” The revision thus excludes the possible use of
paragraph (a)(10) for temporary exports to a U.S. Person’s foreign subsidiary, affiliate, or facility
abroad if for manufacturing, assembling, testing, producing, or modifying the item. There are a
number of US firearm and ammunition manufacturers with foreign parent companies or that
have foreign subsidiaries or facilities that would use TMP for the purposes set out in paragraph

WASHSTATEC000268
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 269 of 514

(a)(1). Many of these companies use DDTC DSP-73 Temporary Export Licenses in order to
send commodities back and forth with their foreign parent or subsidiary particularly since many
new products are jointly engineered and require input from both parties. Prohibiting the use of
paragraph (a)(10) for transactions between affiliates will cause an unnecessary burden to these
companies and one in excess of current burdens under State’s existing licensing practices for
affiliate transactions.

RECOMMENDATION V.A.: We request BIS to allow for the use of License Exception TMP
paragraph (a)(10) for firearms controlled under 0A5O1.a and .b, and shotguns with barrel length
less than 18” under 0A502. DDTC granted similar authorizations without issue for such items.
This change would essentially maintain the status quo with DDTC’s long-standing practice.
Requiring exporters to get licenses from BIS to permanently export items to its affiliates for such
joint efforts that are intended to result in products to be returned to the United States would not
be efficient.

 

B. Adjust the TMP Limitation to 100 Firearms per Shipment from 75 per Shipment

 

Revised TMP paragraph (a)(5) states that “paragraph (a) may not be used to export more than 75
firearms per shipment.” This number does not take into account the variety and volume of
products that major companies normally export for trade shows. For example, it is not unusual
for nearly 100 variations of a company’s product line to be sent to the IWA Show in Germany
each year.

RECOMMENDATION V.B.: We ask BIS to increase the number of items allowed for
temporary export under paragraph (a)(5) to 100 per shipment to more closely align with
commercial expectations and practices. This change will not reduce government visibility into
what is exported because revised paragraph (a) would require that “the exporter or its agent must
provide documentation that includes the serial number, make, model, and caliber of each firearm
being exported by filing these data elements in an EEI filing in AES.”

 

C. Provide Guidance Regarding the Import of Goods Temporarily Exported

The proposed rule would add the following sentence to section 740.9(b): “No provision of
paragraph (b), other than (b)(3), (b)(4), or (b)(5) of this section, may be used to export firearms
controlled by ECCN 0A501.a, .b or shotguns with a barrel length less than 18 inches controlled
in ECCN 0A502.” This would prohibit the use of License Exception TMP paragraphs (b)(1)
(exports of items temporarily in the United States) and (b)(2) (items imported for marketing or
display at U.S. exhibitions or trade fairs) for exports of firearms and shotguns with less than 18”
barrels.

Paragraph (b)(2) relates to temporary imports for exhibition or marketing. New paragraph (b)(5)
essentially replaces (b)(2) insofar as it concerns firearms and certain shotguns. New paragraph
(b)(5) details the process for temporary import and subsequent export of these items. The
proposed process in this regard is fair and reasonable. It is common practice to cite the
regulatory exception for the temporarily imported commodities at the time of import, then

WASHSTATEC000269
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 270 of 514

reference the import documents at time of return export of the goods. We believe the process as
described will not cause any additional burden to exporters.

RECOMMENDATION V.C.: BIS has provided a clear process for temporary imports under the
new paragraph (b)(5). However, the regulations are not clear about the process regarding
imports of goods temporarily exported under TMP. We recommend BIS provide similar
guidance for temporary exports which explains the process for return importation of the
commodities.

 

D. Allow TMP paragraph (b)(1) to be Used

 

Paragraph (b)(1) authorizes the temporary import and subsequent export of “Items moving in
transit through the United States.” The proposed new sentence in paragraph (b) does not allow
this paragraph to be used for firearms controlled by ECCN 0A501.a, .b or shotguns with a barrel
length less than 18 inches controlled in ECCN 0A502. Currently, these types of transactions are
authorized by DDTC on a DSP-61 Temporary Import License. Requiring a BIS export
authorization for items moving in-transit through the US to a third country seems unnecessarily
burdensome.

RECOMMENTATION V.D.: We ask BIS amend the new sentence in paragraph (b) and allow
use of paragraph (b)(1) for firearms controlled by ECCN 0A501.a, .b or shotguns with a barrel
length less than 18 inches controlled in ECCN 0A502.

 

VI. 740.14 Baggage (BAG)

The purpose of this license exception is to allow individuals to travel overseas with personal
baggage, and to make allowances for certain types of controlled commodities. The proposed rule
adds a new paragraph (e) “Special provisions for firearms and ammunition.” The revisions
regarding use of license exception BAG include requirements for filing data in the Automated
Export System (AES), which is extremely problematic for individuals.

The proposed rule states that “BIS is proposing to modify § 758.1 of the EAR to make clear that
exporters would continue to be required to file Electronic Export Enforcement (EEI) to the
Automated Export System (AES) for transactions involving such firearms and associated
ammunition that are otherwise authorized pursuant to License Exception BAG.” BIS,
however, acknowledges the problems related to the requirement for individuals to file data in the
AES system when it states that “BIS is aware that U.S. Customs and Border Protection (CBP)
has temporarily suspended the requirement to file EEI to the AES for personally-owned firearms
and ammunition that are ‘subject to the ITAR’ being exported under 22 CFR 123.17(c), due to
operational challenges related to implementation.” BIS goes on to state that ““Whether and how
BIS includes this requirement in a final rule would be based on whether CBP is able to update
its processes, and other agencies as needed, to allow for individuals to easily file EE] in

AES by the time a final rule is published. If CBP is not able to do so, then the final rule may
direct exporters to continue to use CBP’s existing process, which is the use of the CBP
Certification of Registration Form 4457, until a workable solution is developed or CBP suggests

WASHSTATEC000270
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 271 of 514

an alternative simplified solution for gathering such information for temporary exports of
personally-owned firearms and ammunition.”

In 2011, DDTC published a Federal Register notice of proposed rulemaking (76 FR 16353,
March 23, 2011) titled “Exemption for the Temporary Export of Chemical Agent Protective
Gear” principally revising the exemption related to personal protective equipment, but also
including a revision to the firearm exemption as follows: “an exemption for firearms and
ammunition is clarified by removing certain extraneous language that does not change the
meaning of the exemption.” In fact, the proposed change was much more significant and new
wording to be included in the exemption was as follows: “‘The person . . . presents the Internal
Transaction Number from submission of the Electronic Export Information in the Automated
Export System per §123.22 of this subchapter. . . .”” Neither the title nor the summary of the
notice mentioned the substantive modification to the procedures regarding the exportation of
firearms and ammunition. The only reference to the change to export requirements was a
reference to the removal of “extraneous language.” The notice actually confused the public by
stating in the summary that the meaning of the regulations had not changed. As a result, the
public was not informed that changes to the exportation process had been proposed and that they
should or could provide comments on these possible changes. The rule was published as final on
May 2, 2012 (77 FR 25867).

In 2014, DDTC and CBP began enforcing the change, and it caused a major upheaval for
individuals travelling overseas with firearms. As BIS noted in the proposed rule, CBP
temporarily suspended the requirement for AES filing due to the implementation issues.

There are several reasons why AES is the wrong system for individuals to use:

1. The system is meant for commercial exports. There are a number of required data
fields that are not applicable to exports by individuals carrying personal property.

2. The AES system requires an Employer ID Number (EIN) before a user can
submit any data. It does not allow individuals to access the system with a Social
Security Number. In fact, the allowance for a SSN was removed by Census in
2010 due to privacy concerns.

3. There is conflicting information on the Census website and the IRS website
regarding an individual obtaining an EIN. While both agencies have guidance
indicating that individuals may obtain an EIN for purposes of filing in AES, there
is no written policy or regulation to support this. In fact, when the individual
requests an EIN, they must make several assertions in the form that the purpose is
for establishing a business concern. They are required to sign the form under
penalty of perjury, declaring that all the information is true and correct, when in
fact the individual is not establishing a business.

4. There are multiple fields in AES related to commercial exports, including port of

export, type of export, license codes, and Harmonized Tariff System
(HTS)/Schedule B commodity codes. Individuals generally have no knowledge

WASHSTATEC000271
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 272 of 514

of this information and at best can only take guesses at the correct data to input.
For example, the port of Los Angeles has five different codes. Which one is
correct for that person’s travel? For commodity codes, how is an individual
supposed to understand the complexity of the numbers and pick the correct one?
All this information is a common and ordinary part of commercial exports, but not
for personal carries.

5. The AES system is implemented under the Foreign Trade Regulations (FTR)
which carries authority for penalties for inaccurate information entered into AES,
up to $10,000. Individuals trying to use the AES system are at extremely high
risk for penalty because they lack the knowledge to ensure the data is accurately
entered in the electronic system. And, as described above, the system is not
designed for use by individuals with personal baggage. Therefore, the risk of
inadvertent violations is extremely high even with the best compliance intentions.

The BAG exception as revised would thus impose unduly burdensome requirements and
compliance traps on hunters, competitive shooters, and other U.S. residents who wish to take
firearms out of the country on a temporary basis for lawful purposes. According to American
Hunter magazine, there are likely more than 100,000 American hunters who travel abroad every
year with their firearms. Typical hunting trips can cost $10,000 to $25,000, or more.

Finally, the AES requirement applies only to new paragraph (e)(3) “Special provisions for
firearms and ammunition.” Current BAG paragraphs (e)(1) and (e)(2) regarding “Shotguns and
Shotgun Shells” are not changed, and do not include a requirement for AES filing of export data.
BIS has never required AES filing for temporary exports of shotguns under BAG. Until 2012,
DDTC had never previously required AES filing for temporary exports of firearms.

RECOMMENDATION VI: As we proposed to DDTC and CBP in 2014, we recommend an
alternate to the AES system as follows:

 

1. Rather than trying to force the AES system to fit the purposes of this data
collection, we recommend that CBP develop a simple online interface that uses
the individual’s passport number as the reference number. Every person leaving
or entering the US must present a passport to CBP, and CBP has an electronic
system to review the individual’s passport data.

2. Under the current process, individuals travelling overseas with firearms are
completing the CBP Form 4457 “Certificate of Registration for Personal Effects
Taken Abroad” to register their firearm for export and reentry. This form
includes details regarding the property being carried as baggage, including details
of the firearm (model, caliber, serial number). There have been indications that
CBP is planning to implement an electronic version of this paper form. An
electronic Form 4457 could be linked to the passport review system. This would
allow CBP officers to see not only the individual’s passport information, but also
any personal property including firearms being taken out of the U.S. and for
review upon re-entry to the U.S.

WASHSTATEC000272
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 273 of 514

VII. 743.4 Conventional Arms Reporting

This section details the U.S. obligations for special reporting requirements for exports of certain
items listed on the Wassenaar Arrangement Munitions List and the UN Register of Conventional
Arms. Participating States of the Wassenaar Arrangement exchange information every six
months on deliveries to non-participating states of conventional arms set forth in the Wassenaar
Arrangement’s Basic Documents. Similar, although not identical, information is also reported by
the U.S. Government to the United Nations on an annual basis.

The proposed rule would “revise paragraph (c)(1)(i) and (c)(2)(1) to add ECCN 0A501.a and .b
(firearms) as commodities that would require Wassenaar Arrangement reporting and
United Nations reporting under this conventional arms reporting section of the EAR . . . the
reporting requirements under § 743.4(c)(1)() and (c)(2)(1) would be limited to exports
authorized License Exceptions TMP, GOV and RPL.”

The EAR does not now require exporters of any other type of item to make any such reports to
the Wassenaar Arrangement. The proposed change would thus unfairly focus additional
regulatory burdens that do not now exist on the ITAR or the EAR for exporters of firearms. We
do not see any policy benefits for this new obligation, particularly since the US government
already would have such information and could continue making such reports as it usually does.
For example, under the proposed changes to Part 758 “Export clearance requirements,” new
paragraph 758.1(b)(10) requires electronic export information (“EET”) to be filed for all exports
of 0ASO1 .a or .b firearms in the AES system. This will include exports under exceptions such
as TMP, GOV, and RPL. AES records data for every export shipment in real time and would be
an instantaneous and reliable method for the U.S. Government (not individual exporters) to
gather and sort such information. BIS has reporting responsibility for all exports which the
agency approves by export license and therefore already has a process for reporting the required
information. We believe that BIS receives daily updates of AES data which includes exports
both by license and license exception, and therefore already has the information necessary to
comply with the Wassenaar and UN reporting requirements as related to exports under
exceptions.

Moreover, we do not believe that any of the Paperwork Reduction Act requirements have been
completed for this proposed new collection and reporting obligation. We do not, for example,
believe there is a sufficient description of the plan for how the data would be used or that the
proposed method has been properly tested to ensure that there is no net increase in regulatory
burdens. Or, if there is to be an increase in regulatory burden associated with this new
requirement, it is impossible to see how the U.S. government could have come up with an
accurate estimate of the new burden based on what is described in the proposed rule. Under
Supplement No. | to Part 730, it appears that information requests related to Part 743 are
included under OMB Collection Number 0694-0137 (License Exceptions and Exclusions). The
proposed rule analyzed that collection number with respect to License Exception STA, but the
rule did not address the impact of adding the first items to be required to be reported under
section 743.4. Moreover, as described, the U.S. government is in a far better position to provide

WASHSTATEC000273
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 274 of 514

the requested information that it would already have in its files to the international organization
than would be U.S. companies.

RECOMMENDATION VI: We request that BIS delete this new reporting requirement that
would impose an unnecessary burden on individual exporters. BIS could far more easily satisfy
its obligations to the Wassenaar Arrangement by collecting, sorting, and presenting this
information from data it receives from the AES. If BIS nonetheless wants to consider imposing
such a novel burden on exporters, we ask that it publish a separate proposed rule on the topic in a
manner consistent with the requirements of the Paperwork Reduction Act.

 

VIII. Part 758 Export Clearance Requirements

A. Delete Proposed AES Reporting Requirements

 

New paragraph 758.1(g)(4) (“Exports of Firearms and Related Items”) states that “For any
export of items controlled under ECCNs 0A501.a or .b, or shotguns with a barrel length less than
18 inches controlled under ECCN 0A502, in addition to any other required data for the
associated EE] filing, you must report the manufacturer, model number, caliber and serial
number of the exported items.” The explanation for the change states this is “to expand the
data elements required as part of an AES filing.”

We do not agree with the statement in the proposed rule on page 24180 that such additional
requirements would not impose additional new paperwork burdens on exporters. Moreover, we
do not believe that this new requirement is compliant with the Paperwork Reduction Act. We do
not, for example, believe there is a sufficient description of the plan for how the data would be
used or that the proposed method has been properly tested to ensure that there is no net increase
in regulatory burdens. Or, if there is to be an increase in regulatory burden associated with this
new requirement, it is impossible to see how the U.S. government could have come up with an
accurate estimate of the new burden based on what is described in the proposed rule.

We understand that the proposed rule states that the new burden would “ensure law enforcement
officials are able to effectively verify that firearms exports are properly authorized and in
conformance with all applicable regulations.” We disagree, however, that CBP needs the
additional data to verify if the export has been authorized by BIS, either by export license or
license exception. CBP’s role is to verify that the shipment consists of commodities approved
for export according to the license or exception, not by serial number. Moreover, we question
why this data is being required for every export of firearms, and what will be done with the serial
number data. In particular, our industry has concerns that aggregating serial number information
in this manner could be the start of a firearm registry. None of these issues was apparently
addressed in BIS’s or OMB’s PRA analysis. There are many other infirmities with the PRA
analysis or the general justification for the new paperwork burden:

1. CBP has a targeted risk assessment program for identifying export shipments
which warrant physical inspection. When firearm shipments are thus selected, the
exporter provides the CBP officer with copies of the export documents, including
packing lists with serials numbers. This is a reasonable basis for review of serial

WASHSTATEC000274
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 275 of 514

numbers, and industry does not dispute it. However, CBP does not inspect every
firearm export shipment and therefore the rationale to require such records for
each shipment is unsupported.

Law enforcement agencies, both in the US and abroad, already have an
established process with ATF to trace firearms used in crimes. The ATF Tracing
Center provides assistance to all international police agencies to assist with their
endeavors. Thus, we cannot see why law enforcement would need serial number
records of every export shipment of firearms, at the time of export, when the
majority of these shipments are never subject to review for illegal activity.

This requirement is only applied to firearms controlled under ECCNs 0A501.a or
.b, or shotguns with a barrel length less than 18 inches controlled under ECCN
0A502. It does not apply to any other shotguns controlled under ECCN 0A502
which have been under BIS control for decades. Thus, the control is inconsistent
with past practice.

The serial number requirement is not included in the proposed changes to the
ITAR for Categories I, II and III, and therefore is not required for military items
such as fully automatic firearms.

The AES system does not have the capability to input all the required data. New
fields would be needed for each data element. In particular, the volume of
firearms exported in a particular shipment can be anywhere from 10 to 1000 units.
Requiring this data to be input into an electronic system would be a huge burden
and would require companies to spend a massive amount of time and money to
establish processes within their IT enterprise systems to input such massive
amounts of data.

RECOMMENDATION VULA.: We strongly request that BIS delete the new requirement for

 

reporting the manufacturer, model number, caliber and serial number of the exported items in the

AES system.

B. Delete Proposed Restrictions in Sections 758.1(c)(1) and 758.10(b)(2)

 

The proposed change to 758.1(c)(1) would prohibit the use of BAG to export firearms controlled
under ECCNs 0A501.a or .b, shotguns with a barrel length less than 18 inches controlled under
ECCN 0A502, or ammunition controlled under ECCN 0A505, without the submission by
individuals of data in AES. The proposed language in new paragraph 758.10(b)(2) would require
non-U.S. persons exiting the U.S. to file export information in the AES system. All the
arguments set forth above regarding why AES is the wrong system for individuals to use are
equally applicable here. We incorporate them by reference.

RECOMMENDATION VUI.B.: We request that BIS delete the new restrictive wording added

 

to paragraph 758.1(c)(1) and wording in 758.10(b)(2) requiring information to be filed in AES.
We note that BIS has indicated that it would only include this requirement if the AES system

WASHSTATEC000275
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 276 of 514

was appropriately revised and simplified for use by individuals. Since it is unlikely that such a
change could occur prior to publication of a final rule, we request the deletion of the section.

IX. Part 762 Recordkeeping

A. Delete Redundant Recordkeeping Requirements

 

The proposed revision to section 762.2(a) would add a new subparagraph 11 creating a new
recordkeeping requirement for “serial number, make, model, and caliber of OA501 .a and .b
firearms, and shotguns with barrel length less than 18 inches.” This new provision would create
an unnecessary and redundant regulatory burden. The Gun Control Act (GCA) is the regulatory
framework for records pertaining to firearms. The recordkeeping requirements include
acquisition and disposition of all firearms, regardless of whether they are shipped within the US
or overseas. The GCA requires all Federal Firearm Licensees (FFL’s) to maintain firearm
records. In particular, the GCA requires these records to be maintained for 20 years after the
date of disposition. The proposed change requiring records under the EAR is therefore
redundant. Further, it could also cause confusion because the EAR record retention period is 5
years, but the GCA’s period is 20 years. In complying with the stated provisions of the EAR,
companies may inadvertently violate the GCA.

RECOMMENDATION IX.A: We ask BIS to delete the new requirement for “serial number,
make, model, and caliber of 0A501 .a and .b firearms, and shotguns with barrel length less than
18 inches.” Instead, we suggest the paragraph make a cross-reference to the GCA-mandated
recordkeeping provisions and that compliance with these requirements constitutes compliance
with the EAR’s requirements in this regard.

 

B. Remove Proposed Reeordkeeping Requirements for Warranties

 

Through a proposed exception to existing recordkeeping exemptions in section 762.3(a), BIS
would impose recordkeeping requirements “for a warranty certificate issued for an address
outside the US for any firearm controlled in ECCN 0A501.a and for shotguns with barrel length
less than 18 inches controlled in 0A502.” In its preamble, BIS acknowledges that this
amendment “would be an expansion of the EAR recordkeeping requirements, but because
warranty certificates are already created and kept as part of normal business recordkeeping
purposes, this expansion is not anticipated to create any new or increased burden under the EAR,
because it is a document that is created in the normal course of business and are records that
should be easily accessible. These recordkeeping requirements would assist the United States
Government because this information is important to have access to for law enforcement
concerns for these types of items.” We struggle to see any understandable rationale for this
requirement. Such warranties are not related to the export in any way, and a warranty certificate
is not an export control document.

Moreover, warranties are issued by the manufacturer, not the exporter. Many manufacturers do
not always issue specific “warranty certificates” to individuals. It is, therefore, not a record kept
in the normal course of business. Most manufacturers provide warranty statements in a broad
boilerplate statement included in an instruction manual, or on their website. There is thus no

WASHSTATEC000276
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 277 of 514

way to know when that information is accessed by a foreign person or sent to “an address outside
the US.” There is also the possibility that retaining such information may violate the privacy
laws of other countries, such as the General Data Protection Regulation (GDPR) (EU).

RECOMMENDATION IX.B.: BIS has asked for comments on whether the public agrees with
the above described changes. We do not agree to the changes and have noted that they represent
increased compliance burdens for exporters under the EAR that are not present in the ITAR. BIS
has not provided a coherent explanation for why the new recordkeeping burden makes sense, is
related to exports, or would be of benefit to the enforcement of the export control laws. We
therefore request BIS delete the proposed addition.

 

X. Recommendation for Effective Date of Final Rule

Throughout the reform effort and during transitions of items from the USML to the CCL, the
relevant final rules for most other categories had an effective date of 180 days after publication.
This gave exporters of those commodities sufficient time to reclassify their products and
implement changes in their enterprise systems to become compliant with the EAR. The later
effective date also allowed those companies to continue to obtain export licenses from DDTC
without loss of business in the interim. The regulatory change for firearms and ammunition will
affect many exporters and involve a significant number of export licenses. Most of these
companies have had little exposure to the EAR and will require significant training and outreach
to understand the new regulations. The extended effective date will allow these firearm and
ammunition exporters sufficient time to learn and implement EAR-centric processes and
procedures while still continuing to do business in the ordinary course.

RECOMMENTATION X: NSSF recommends a 1 80-day effective date for the final rule.

 

XI. Items Controlled for Firearms Convention (FC) Reasons Destined for End Use in
Canada

The proposed amendments to section 742.17(f) would require licenses for the export of FC
Column | items to Organization of American States (OAS) members, including Canada. The
items affected are those controlled by ECCNs 0A501 (except 0A501.y), 0A502, 0A504 (except
0A504.f), and 0OA505 (except 0A505.d). 83 Fed. Reg. at 24185. Unchanged would be the
licensing policy for such items, which is that they be presumptively approved if their export is
supported by an FC Import Certificate or equivalent, unless they are for a proscribed end use or
end user. 15 CFR § 742.17.

Given the unique and long-standing defense trade and commercial relationships between the
United States and Canada, the EAR generally does not require licenses for the export of items
from the United States to Canada for end use in Canada, unless a proscribed person or end use is
involved. Indeed, none of the uniquely military items that were formerly ITAR controlled that
are now subject to the EAR require a license to export to Canada for end use in Canada. Under
the proposed rule, however, non-military, widely available commercial FC-controlled items
would have stricter licensing obligations than the same items for export to many other NATO

WASHSTATEC000277
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 278 of 514

partners. The EAR is, thus, internally inconsistent in its licensing policies with respect to
Canada.

We appreciate that BIS does not have discretion to remove completely licensing obligations for
the export to Canada for end use in Canada of the shotguns and other items referenced in the
proposed revisions to section 742.17(f) given the U.S. commitments to the OAS under the
Firearms Convention described in the section. The U.S., however, does have discretion under
the convention to define domestically what an OAS-compliant license would be.

RECOMMENDATION XI: Given that applications to export to Canada FC-controlled items
will be presumptively approved if the Canadian government has issued to the importer the
required possession and import permits, we ask that a proposed rule be created that would allow
BIS to treat such Canadian-issued authorizations as satisfying the U.S. government’s obligations
under the Firearms Convention. If the Canadian government has already approved the import
and the importer, there is little value-added in the United States authorizing exactly the same
transaction separately. Such a change, we believe, will significantly reduce regulatory burdens --
for both exporters and the U.S. government -- associated with exports to Canada without
harming national security objectives or Firearms Convention obligations. Moreover, we do not
believe that the creation of such a rule would be a significant burden for BIS because BIS
described several times during its weekly conference calls on the reform effort that one had
already been created.

 

We appreciate your consideration of our comments. We would be happy to respond to any
questions or concerns, or provide additional information. I can be reached at ikeane(@nssf.org.

 

Sincerely,

 

Lawrence G. Keane

WASHSTATEC000278
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 279 of 514

 

As of: 7/12/18 10:15 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-946j-87x3
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0348
Public Comment 989. Vista Outdoor. Julia Mason. 7-9-18

 

Submitter Information

Name: Vista Outdoor
Organization: Vista Outdoor

 

General Comment

RE: Comments on Proposed Rule RIN 0694-AF47 -- Control of Firearms, Guns, Ammunition and Related
Articles the President Determines No Longer Warrant Control Under the United States Munitions List (USML)

Vista Outdoor Inc., (Vista) is a leading global designer, manufacturer and marketer of consumer products in the
growing outdoor sports and recreation markets. We serve these markets through our diverse portfolio of well-
recognized brands that provide consumers with a range of performance-driven, high-quality and innovative
products, including sporting ammunition and firearms, outdoor products, outdoor cooking solutions, outdoor
sports optics, hydration systems, golf rangefinders, and accessories. We serve a broad range of end consumers,
including outdoor enthusiasts, hunters and recreational shooters, professional athletes, as well as law
enforcement and military professionals.

The majority of Vista brands exported that require BIS or DDTC authorizations are: Federal Premium, CCI,
Speer ; Firearms: Savage Arms, Bushnell, BLACKHAWK!, Night Optics, all which will be directly impacted by
the proposed rules changes. As requested in the proposed rule contained in Federal Register Notice, 83 FR
24166, May 24, 2018, Vista respectfully submits the following comments in the attached file "Comments on
proposed rule RIN 0694AF47."

Sincerely,
Vista Outdoor Inc.

 

Attachments

WASHSTATEC000279
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 280 of 514
Comments on proposed rule RIN 0694AF47

WASHSTATEC000280
 

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 281 of 514

 

GUTIBOOER

July 9, 2018

Steven Clagett
Office of Nonproliferation and Controls and Treaty Compliance,
Nuclear and Missile technology Division

Bureau of Industry and Security,

U.S. Department of Commerce

14th Street and Pennsylvania Avenue, NW
Washington, DC 20230

Submitted: via Internet -- Federal eRulemaking, Docket BIS-2017-0004

RE: Comments on Proposed Rule — RIN 0694-AF47 -- Control of Firearms, Guns,
Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Dear Mtr. Clagett;

Vista Outdoor Inc., (Vista) is a leading global designer, manufacturer and marketer of consumer
products in the growing outdoor sports and recreation markets. We serve these markets through
our diverse portfolio of well-recognized brands that provide consumers with a range of
performance-driven, high-quality and innovative products, including sporting ammunition and
firearms, outdoor products, outdoor cooking solutions, outdoor sports optics, hydration systems,
golf rangefinders, and accessories. We serve a broad range of end consumers, including outdoor
enthusiasts, hunters and recreational shooters, professional athictes, as well as law enforcement
and military professionals.

The majority of Vista brands exported that require BIS or DDTC authorizations are: Federal
Premium®, CCI®, Speer ®; Firearms: Savage Arms™, Bushnell®, BLACKHAWKE!®, Night
Optics®, all which will be directly impacted by the proposed rules changes. As requested in the
proposed rule contained in Federal Register Notice, 83 FR 24166, May 24, 2018, Vista
respectfully submits the following comments:

Specific Comments

L ECCN 0A501 — Firearms (except 0A502 shotguns) and related commodities as
follows (See List of Items controlled)

Page | of 4

WASHSTATEC000281
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 282 of 514

A. Note 1 to 0A501 — Rationalize Controls Over Antique Firearms and Muzzle
Loading Black Powder Firearms

The proposed note states, “Antique firearms (i.e. those manufactured before 1890) and
reproductions thereof, muzzle loading black powder firearms except those designs based on
centerfire weapons of a post 1937 design, BB guns, pellet rifles, paint ball and all other air rifles
are EAR99 commodities.”

1. Antique Firearms

The Note defines antique firearms as “those manufactured before 1890 and reproductions
thereof.” Under the current ITAR, antique firearms are controlled under USML Category I(a),
however license exemption 22 CFR § 123.17(b) allows exports of “firearms covered by Category
I(a) if manufactured on or before 1898, or replicas.” BIS’s proposed rule will require licensing
of various antique rifles that are currently exported under an exemption.

Comment: We request BIS change the date in the definition of antique firearm in Note 1 from
1890 to 1898 to be consistent with the ITAR exemption.

HI. 0A502 Shotguns; complete trigger mechanisms; magazines and magazine extension
tubes; complete breech mechanisms; except equipment used exclusively to treat or
tranquilize animals, and except arms designed solely for signal, flare, or saluting use.

A, License Exception LVS

ECCN 0A502 does not include any list-based license exceptions. The export of, for example,
0A501 trigger or magazine would be eligible for License Exception LVS but the export of a
0A502 trigger or magazine would not. Currently the proposed rule would control low-value
parts and components in 0A502 that would be eligible for LVS exports under 0A501.
Comment: To provide consistent controls and exceptions for like items please allow License
Exception LVS for 0A502 parts and components proposed for OA501 for the same types of
items, such as shotgun trigger mechanisms, magazines, and magazine extensions.

Suggested modifications:

i. Change the ECCN heading to “Shotguns and related commodities as
follows (See List of Items controlled), except equipment used exclusively
to treat or tranquilize animals, and except arms designed solely for signal,
flare, or saluting use.”

il. Include in the List of Items Controlled new subparagraphs to separately
list breech mechanisms, and the remaining components (e.g., “including
complete trigger mechanisms; magazines and magazine extension tubes’’)
with a corresponding Reason for Control which allows for use of
exception LVS to the same extent as proposed for 0A501.

WW. 0A504 Optical sighting devices for firearms (including shotguns controlled by
04502); and “components” as follows (see List of Items Controlled)

A. Make License Exception LVS Available for 0A504.g Items

Pape 2 of 4

WASHSTATEC000282
 

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 283 of 514

The proposed 0A504.g (“Lenses, other optical elements and adjustment mechanisms”) does not
allow for the use of License Exception LVS.

Comment: to align the availability of the exception for similarly significant items on 0A501,
Vista requests that License Exception LVS be available for 0A504.g components (e.g. optical
sighting device knobs), which are insignificant relative to the other items in 0A501.

{V. (A505 Ammunition as follows (see List of Items Controlled)

A, Remove 0AO18 and Transfer Controls to 0A505

As detailed in the background section of the proposed rules, BIS provides that all firearms,
ammunition and related commodities will be consolidated into a new 500 or 600 series of entries
and other similar items would be consolidated to the same areas on the CCL, in order to easily
identify items for the exporter. Retaining 0A0O18 would be counter intuitive to what the essence
and spirt of consolidating the like items to the same area.

Comment: We request that all commercial firearm, ammunition, and related items be in one of
the series of new 500 series ECCNs (specifically the 0AS05) and not left in the -018 area

B. Allow for Use of License Exception LVS

Proposed ECCN 0A505 includes license exception LVS of $100 for subparagraph .x “parts” and
“components.” The LVS exception is limited to $100 net value per shipment related to the parts
and components of ammunition listed on the CCL.

Comment: Vista requests the value of the LVS exception as it related to ammunition parts and
components be raised to $500 to match that allowed for firearm components.

Vv. Part 758 Export Clearance Requirements
A, Delete Proposed AES Reporting Requirements

New paragraph 758.1(g)(4) (“Exports of Firearms and Related Items”) states that “For any
export of items controlled under ECCNs 0AS501.a or .b, or shotguns with a barrel length less than
18 inches controlled under ECCN 0A502, in addition to any other required data for the
associated EEI filing, you must report the manufacturer, model number, caliber and serial
number of the exported items.” The explanation for the change states this is “to expand the
data elements required as part of an AES filing.”

While we do understand the concern and requirement to verify firearms are exported under the
correct authorization this proposed rule would be an undue burden on Vista and our U.S.
industry competitors, there are already numerous mechanisms and assessment programs in place
with other regulatory agencies that monitor the export of firearms, a requirement such as this
would not be consistent with prior control.

Comment: We strongly request that BIS delete the new requirement for reporting the
manufacturer, model number, caliber and serial number of the exported items in the AES system.

Page 3 of 4

WASHSTATEC000283
 

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 284 of 514

VIL Recommendation for Effective Date of Final Rule

Throughout the reform effort and during transitions of items from the USML to the CCL, the
final rules for other categories had an effective date of 180 days after publication.

Comment: Vista recommends a 180-day effective date for the final rule.
Fk Ae rke ok fs

Thank you for the consideration and opportunity to provide comments to the proposed rules.
Vista commends the joint effort among the Bureau of Industry and Security, Directorate of
Defense Trade Controls, and other reviewing agencies in this endeavor and we look forward to
the final rules being released.

Vista would be happy to respond to any questions or concerns, or provide additional information
please contact Julia Mason via phone (571) 343-7005 or via email at
itoshootingsports@vistaoutdoor.com,

‘2

      

[a4
rg International Trade Operations
Vista Outdoor Inc.

Page 4 of 4

WASHSTATEC000284
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 285 of 514

 

As of: 7/12/18 10:04 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-946l-cmq2
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0346
Public Comment 991. Safari Club International. Anna Seidman. 7-9-18

 

Submitter Information

Name: Anna Seidman
Organization: Safari Club International

 

General Comment

See attached file(s)

 

Attachments

07 08 2018 - Safari Club International Comments on RIN 1400 AE30 and RIN 0694-AF47

WASHSTATEC000285
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 286 of 514

 

FIRST FOR HUNTERS

July 9, 2018

Via http:/Avww.regulations. gov

 

Office of Defense Trade Controls Policy
Department of State
DDTCPublicComments@state.gov

 

Regulatory Policy Division,

Bureau of Industry and Security,

U.S. Department of Commerce,

Room 2099B,

14th Street and Pennsylvania Avenue NW,
Washington, DC 20230.

Re: Safari Club International Comments on Proposed Amendment to the
International Traffic in Arms Regulations: Revision of U.S. Munitions List
Categories, I, If and II, Docket RIN 1400 AE30, DOS-2017-0046; and
Proposed Control of Firearms, Guns, Ammunition and Related Articles the
President Determines No Longer Warrant Control Under the United States
Munitions List (USML), RIN 0694-AF47, Docket No. 111227796-5786-01.

Dear Sirs:

Safari Club International (SCI) submits these comments in support of the U.S. Department of
State’s proposed amendments to the International Traffic in Arms Regulations (ITAR) to revise
Categories I, IT, and II of the U.S. Munitions List (USML) to describe more precisely the
articles warranting export and temporary import control on the USML. SCI also supports the
Department of Commerce, Bureau of Industry and Security’s proposed determination that these
items no longer warrant control under the U.S. Munitions List (collectively referred to as
“proposed regulations”).

SCI does not support the proposed regulations’ finalization and implementation of a modified
procedure for the temporary export of firearms and ammunition by individuals who wish to
travel outside the U.S. for recreational hunting and shooting purposes. The procedure requires
travelers to use the Automated Export System (AES) to register their personal firearms and
ammunition. This is an inappropriate and unworkable system for the individual who wishes to
temporarily export his/her firearms. As an alternative, SCI requests that the proposed regulations
be modified so that they delete the AES registration requirement and formalize and codify the
Form 4457 process to ensure its consistency and use by all Customs and Border Protection

(CBP) officials.

Safari Club International - Washington DC Office
501 2"4 Street, NE, Washington, DC 20002 + Phone 202 543 8733 « Fax 202 543 1205 « www.safariclub.org

WASHSTATEC000286
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 287 of 514

SCI Comments on Proposed Regulations Regarding Temporary Export of Firearms
July 9, 2018
Page 2 of 6

Safari Chab International

Safari Club International, a nonprofit IRC § 501(c)(4) corporation, has approximately 50,000
members worldwide, many of whom are U.S. residents who travel with their firearms for hunting
and recreational shooting around the world. They are individuals, not businesses, who seek only
to bring their own property with them when they travel and return to the U.S. with that same
property. Their activities are legal and are regulated by the countries they visit to hunt and shoot.

The Origin of the AES Registration Requirement

The export of firearms is controlled under the ITAR, which is administered by the U.S.
Department of State, Directorate of Defense Trade Controls (DDTC). ITAR regulations have
historically included an exemption under 22 CFR §123.17(c) allowing U.S. persons to
temporarily export without a license up to three nonautomatic firearms and not more than 1,000
cartridges. This exemption is widely used by hunters and other sportsmen, who travel overseas
with firearms to be used for sporting and other legal purposes. To use the exemption, the U.S.
person must declare the firearms and/or ammunition to CBP, carry the firearms as part of their
baggage, and not transfer ownership while abroad.

In 2011, DDTC published a Federal Register notice of proposed rulemaking that principally
revised the exemption related to personal protective equipment, but also included a requirement
that those traveling with firearms register through the Automated Export System (AES): “The
person. . . presents the Internal Transaction Number from submission of the Electronic Export
Information in the Automated Export System per §123.22 of this subchapter....” 76 Fed. Reg.
16353, 163534 (Mar. 23, 2011).

The system required those registering to provide an Employer Identification Number (EIN),
available only to commercial enterprises. The registration system also involved procedures far
too complicated and burdensome than necessary for individuals seeking only to travel with their
personal equipment. Because the registration system imposed registration obligations that would
have forced hunters and shooters to make false representations to the Internal Revenue Service,
jeopardized their ability to obtain permits to import the wildlife they successfully hunted, and
imposed burdensome obligations unnecessary and inappropriate for non-commercial importers,
CBP agreed to postpone the implementation of the registration requirements and to continue the
use of Form 4457 as the mechanism to facilitate temporary firearms export. Even that solution
presented problems. Due to the inconsistencies in the way that CBP personnel issued the forms,
U.S. residents have encountered difficulties in taking their firearms to foreign countries (e.g.
South Africa) that attribute much greater significance to Form 4457 than does the U.S.

Collection of Data Through AES Registration is Inappropriate

Without good reason, the proposed regulations would reactive the AES registration requirement
for individuals seeking to temporarily export their firearms and ammunition.

Consistent with the ITAR requirements previously applicable to temporary
exports of the firearms and associated ammunition covered by this rule, [Bureau

Safari Club International - Washington DC Office
501 24 Street, NE, Washington, DC 20002 + Phone 202 543 8733 « Fax 202 543 1205 * www.safariclub.org

WASHSTATEC000287
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 288 of 514

SCI Comments on Proposed Regulations Regarding Temporary Export of Firearms
July 9, 2018
Page 3 of 6

of Industry and Security (“BIS“)] is proposing to modify § 758.1 of the EAR to
make clear that exporters would continue to be required to file Electronic Export
Enforcement (EEI) to the Automated Export System (AES) for transactions
involving such firearms and associated ammunition that are otherwise authorized
pursuant to License Exception BAG.

83 Fed. Reg. 24174. The purpose of the registration system is not to facilitate the temporary
export and reimport of firearms and ammunition. According to CBP, the collection of export
data through the registration is designed to help with the “compilation of the U.S. position on
merchandise trade” and is an “essential component of the monthly totals provided in the U.S.
International Trade in Goods and Services (FT900) press release, a principal economic indicator
and a primary component of the Gross Domestic Product.” https://www.census.gov/foreign-
trade/aes/aesdirect/A ES Direct-User-Guide.pdf

 

 

The government has no need to collect this data. The data, provided by individuals who wish to
temporarily export and then re-import the same personally owned equipment, has nothing to do
with the “U.S. position on merchandise trade” or the “Gross Domestic Product.”

The only purpose for the collection of data from individual hunters who travel with their firearms
is likely to enable the government to maintain records on these individuals and their legal
activities abroad. In the proposed regulations, the BIS acknowledges that the intention of the

AES filing system was to “track such temporary exports of personally-owned firearms and
ammunition.” SCI strongly opposes this attempt to “follow” and retain records of the individuals
who travel with their firearms for hunting purposes. These individuals have taken no actions
meriting the government’s desire or need to collect and maintain data on their activities. The
government should remove the requirement to collect such data.

The Proposed Regulations Recognize Flaws in the Registration System

The proposed regulations provide the public with the opportunity to comment on whether CBP
has been able to remedy the problems identified when CBP first attempted to activate and
implement the new requirement. The drafters also condition the reactivation of the AES
registration requirement on CBP’s success in remedying the problems that plagued the
introduction:

Whether and how BIS includes this requirement in a final rule would be based on
whether CBP is able to update its processes, and other agencies as needed, to
allow for individuals to easily file EEI in AES by the time a final rule is
published. If CBP is not able to do so, then the final rule may direct exporters to
continue to use CBP’s existing process, which is the use of the CBP Certification
of Registration Form 4457, until a workable solution is developed or CBP
suggests an alternative simplified solution for gathering such information for
temporary exports of personally-owned firearms and ammunition. BIS will also
take into consideration any public comments submitted on this aspect of the
proposed rule regarding imposing an EE] filing requirement in AES, as well as

Safari Club International - Washington DC Office
501 24 Street, NE, Washington, DC 20002 + Phone 202 543 8733 « Fax 202 543 1205 * www.safariclub.org

WASHSTATEC000288
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 289 of 514

SCI Comments on Proposed Regulations Regarding Temporary Export of Firearms
July 9, 2018
Page 4 of 6

comments on the current practice of using the CBP Form 4457, as well as any
other suggestions on alternative approaches for tracking such information.

83 Fed. Reg. 24174. AES registration should not be required as CBP has not remedied the
problems that plagued the initial attempted implementation of the system.

The AES Registration System Requires Individuals to Provide False Information to the
Internal Revenue Service

The AES registration system continues to require persons temporarily exporting firearms or
ammunition to present “the Internal Transaction Number from submission of the Electronic
Export Information in the Automated Export System.” The AES system requires an EIN before
a user can submit any data. The Census Bureau administers the AES system, and their website
still includes the following FAQ:

The Internal Revenue Service (IRS) site states that an Employer
Identification Number (EIN) is for use in connection with business activity
only. It further states, do not use your EIN in place of a Social Security
Number. The information provided by the Census Bureau and the IRS is
conflicting.

The IRS publication titled “Understanding Your EIN” which is located on their
webpage (http://www.irs.gov/pub/irs-pdf/p1635.pdf [external link]) states that
"_..Employer Identification Number (EIN) is for use in connection with business
activity only, do not use your EIN in place of a Social Security Number"....
However, for the purposes of registering or filing in the AES you can and should
use your EIN. While it is not specifically stated, an EIN can be obtained for
government reporting purposes when a person does not own a business.”

 

https://www.census.gov/foreign-trade/regulations/ssnfagqs.html. The Census Bureau site
expressly tells individual exporters to ignore the IRS’s instructions and to misrepresent
themselves as businesses, in order to obtain an EIN. The IRS site contains no instructions
providing such an exception.

 

The Census guidelines instruct individuals to select “Sole Proprietorship” as the “type of legal
structure applying for an EIN,” which is explained by IRS as: “sole proprietor includes
individuals who are in business for themselves, or household employers.” The individual is
further required to select “started a new business” as the reason why the sole proprietor is
requesting an EIN. For an individual seeking to travel overseas with their firearms, this
information is confusing, false and entered only to obtain the EIN.

As nothing has changed to remedy this problem since the AES registration requirement was
originally imposed, the regulations should not include this requirement.

The AES Registration System is Designed for Commercial Operations and Is Overly
Complicated for the Individual Exporter

Safari Club International - Washington DC Office
501 24 Street, NE, Washington, DC 20002 + Phone 202 543 8733 « Fax 202 543 1205 * www.safariclub.org

WASHSTATEC000289
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 290 of 514

SCI Comments on Proposed Regulations Regarding Temporary Export of Firearms
July 9, 2018
Page 5 of 6

Despite the years that have passed since CBP’s attempt to require individuals to register through
the AES system for the temporary export of their firearms, the agency has not made meaningful
progress in reducing the overly complicated process for registration. The system is designed for
businesses whose repeated use of the system merits the time and patience required for
registration. The online AES Direct Users’ Guide (which contains no reference to individuals,
temporary export, or firearms) is a 39-page manual that an individual would be required to learn
in order to register with the system. The registration mechanism is unnecessarily burdensome
and complicated for the private individual who does not wish to participate in commercial trade
but merely wants to temporarily take his own firearm with him outside the U.S. for a recreational
hunt or shoot.

Individuals Identifying Themselves as a Commercial Enterprise Could Jeopardize Their
Ability to Import Legally Hunted Animals

The requirement that individual hunters obtain an EIN, recognized by the IRS for business
purposes only, could potentially jeopardize the ability of hunters to import some sport-hunted
trophies from abroad. The U.S. Fish and Wildlife Service (FWS) prohibits the importation of
many sport-hunted species for commercial purposes. A hunter who registers as a business for
the purpose of leaving the country and exporting the firearms he plans to use to hunt outside the
United States, risks the FWS prohibiting the hunter from importing his trophies and otherwise
penalizing the hunter.

The AES Registration System Does Not Replace the Use of Form 4457

As mentioned above, the proposed regulations did not intend the AES registration requirement to
replace CBP Form 4457 for the temporary export and reimport of personally owned firearms.
Even with the AES registration requirement, temporary exporters of firearms and ammunition
will still need to obtain and complete Form 4457 and display it upon re-entry into the U.S. to
prove that they did not acquire the firearms abroad. Because (1) the AES registration
requirement and its purpose of tracking the activities of law-abiding hunters and recreational
shooters are neither necessary nor appropriate for the temporary export activities of hunters and
shooters, and (2) these individuals will continue to need to obtain and display Form 4457, the
logical solution would be to abandon the AES registration requirement, retain the Form 4457
practice, and improve the mechanisms for issuing the latter.

Future Use of Form 4457 Needs to Reflect the Greater Significance of the Document
Outside the U.S.

While CBP has used Form 4457 as primarily a mechanism for determining whether the firearm
being imported into the U.S. is the same property the individual exported when he or she left the
country, other governments attribute greater significance to the document.

South Africa, for example, treats the form as a pseudo license of a U.S. resident traveling with a

firearm. South African police have conditioned import of firearms into their country on the U.S.
resident’s possession of what South Africa considers to be a valid Form 4457. In 2017, this led

Safari Club International - Washington DC Office
501 24 Street, NE, Washington, DC 20002 + Phone 202 543 8733 « Fax 202 543 1205 * www.safariclub.org

WASHSTATEC000290
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 291 of 514

SCI Comments on Proposed Regulations Regarding Temporary Export of Firearms
July 9, 2018
Page 6 of 6

to problems for hunters traveling to South Africa when the CBP began issuing Form 4457s with
already expired expiration dates. Although CBP explained that the agency attributes little
meaning to the form’s expiration date, South African officials considered the forms expired and
prohibited hunters from entering the country with their firearms due to the apparent expired
appearance of the forms.

The problem was exacerbated by different offices of CBP issuing different versions of the form,
which also did not match the form available from CBP’s website. After representatives of SCI
and other organizations engaged in numerous discussions on the issue with CBP personnel, CBP
adopted a temporary solution of issuing new forms with a future expiration date. CBP needs to
adopt a more permanent solution that addresses the significance of the form in other countries,
such as issuing forms without any expiration date.

SCI’s Recommended Resolution and Revision of the Proposed Rules

SCI recommends that the drafters delete the AES registration requirement entirely for individuals
and make it clear that registration is not required for those who wish to temporarily export their
firearms from the United States. No tracking of the legal activities of these hunters and shooters
should be conducted and no compilation of data about these individuals should be permitted.
Instead, the drafters should formally codify the use of Form 4457 for individuals and should
identify a single consistent standard for the form that contains no date that could be interpreted or
misinterpreted by anyone as an expiration date.

Thank you for the opportunity to comment on these proposed regulations, and in particular to
advocate for the removal of a process that should not be applied to individuals who wish only to
temporarily export their firearms in order to engage in legal activities outside of the United
States. If you have any questions or need anything further, please contact Anna Seidman,
Director of Legal Advocacy Resources and International Affairs, aseidman@safariclub.org.

 

Sincerely,

 

Paul Babaz
President, Safari Club International

Safari Club International - Washington DC Office
501 24 Street, NE, Washington, DC 20002 + Phone 202 543 8733 « Fax 202 543 1205 * www.safariclub.org

WASHSTATEC000291
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 292 of 514

 

As of: 7/12/18 9:47 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 12,2018
Tracking No. 1k2-946m-w8wy
Comments Due: July 09, 2018
Submission Type: Web

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0341
Public Comment 994. Northrop Grumman. Tom Donovan. 7-9-18

 

Submitter Information

Name: Tom Donovan

 

General Comment

See attached file(s)

 

Attachments

RIN 0694-AF47 Comments to DOC for I II II (final)

WASHSTATEC000292

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 293 of 514

Northrop Grumman Corporation
Corporate Office

 

Global Trade Management
2980 Fairview Park Drive
Falis Church, VA 22042

July 9, 2018

Regulatory Policy Division

Bureau of Industry and Security

U.S. Department of Commerce

Room 2099B, 14th Street and Pennsylvania Avenue, NW
Washington, DC 20230

ATTN: Mr. Richard E. Ashooh
Assistant Secretary for Export Administration

SUBJECT: RIN 0694-AF47, Request for Comments Regarding Control of Firearms, Guns,
Ammunition and Related Articles the President Determines No longer Warrant Control Under the
United States Munitions List.

Dear Mr. Ashooh:

Northrop Grumman Corporation wishes to thank the Department of Commerce (DOC) for the
opportunity to submit comments in review of the Control of Firearms, Guns, Ammunition and
Related Articles the President Determines No Longer Warrant Control! Under the United States
Munitions List (USML). In response, we provide the following recommendations:

General: We recommend the DOC define “firearm” in harmonization with the USML.

EAR §740.11 — Governments, international organizations, international inspections, under
the Chemical Weapons Convention, and the International Space Station (GOV):

 

Note 2 to paragraph (b)(2) — the phrase “or other sensitive end-users” is vague and ambiguous.
We recommend deletion or enumeration of specific types of entities ineligible for the exception.

EAR §740.14 — Baggage (BAG):

§740.14(c)(1) - Recommend revising to say “Owned by, or for the exclusive use of, the individuals
(or by members of their immediate families) or by crew members of exporting carriers on the dates
they depart from the United States;”
EAR §740.1(c)(1) “Limits on eligibility” currently states that the items must be “owned by”
the individuals. The criteria currently in the exemption located in ITAR §123.17(c)(3) is
related to the person’s “exclusive use,” SO we recommend revising the language in EAR
§740.14(c)(1) so the exception may not be interpreted as being more restrictive than the
current ITAR exemption criteria.

ECCN 0A501:

To avoid redundancy and duplication, we recommend revising the LVS entry as follows: “LVS:
$500 for 0A501.c, .d, and .x, $500 for 0A501.e if the ultimate destination is Canada.”

WASHSTATEC000293
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 294 of 514

Paragraph 0A501.x: As currently proposed, paragraph .x would apply to parts, components,
accessories, and attachments specifically designed for a commodity classified anywhere on the
USML. We recommend revising as follows:
“Parts” and “components” that are “specially designed” for a commodity classified under
paragraphs .a through .c of this entry or USML Category | and not elsewhere specified on
the USML or CCL.

ECCN 0A502: Rather than having the items controlled contained in the ECCN heading, we
recommend enumerating separate sub paragraphs for the different reasons for control for size for
the different size shotguns. Breaking down to this lower level will allow companies to record much
easier the classification in an automated system and apply proper controls without having to
continually reference back to technical data or notes.

a Shotguns with a barrel length less than 18 inches

-b Shotguns with a barrel length 18 inches to less than 24 inches

Cc Shotguns with a barrel length greater than or equal to 24 inches

.d Complete trigger mechanisms; magazines and magazine extension tubes;

complete breech mechanisms;
Note: this entry does not control equipment used exclusively to treat or tranquilize animals,
and arms designed solely for signal, flare, or saluting use

ECCN 0A505:

Paragraph 0A505.a: Recommend revising paragraph .a to include ammunition for firearms
controlled in USML Category | that may not otherwise be captured, as follows:

Ammunition for firearms controlled by ECCN 0A501 or USML Category | and not
enumerated in paragraph .b, .c, or .d of this entry or in USML Category III.

Paragraph 0A505.d: Recommend adding clarifying language to this paragraph on
whether it also controls “dummy rounds” for medium caliber firearms as it only
references “blank ammunition” for smail caliber firearms. If this is not intended to control
inert dummy ammunition please clarify this category to include that.

0A505 Related Controls: Recommend deleting “combat shotguns.” The proposed revision to
USML Category | only covers fully automatic shotguns, which is already referenced in the
“Related Controls” section.

ECCN 0B602: Recommend adding clarifying language on examples of specific tooling that have
been included in the transfer from the Department of State to the Department of Commerce or,
clarifying this in the final rule. For example, provide clarification by including a note stating that
this includes boresights and units made specifically for testing purposes.

Administrative: We recommend adopting a delayed effective date of 180 days for rules revising
entire categories of the USML and moving items to the CCL.

WASHSTATEC000294
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 295 of 514

Should clarification or subsequent technical discussions be necessary, please contact either
Steve Headiey at james.headley@ngc.com, (703-280-4806), or myself at
thomas.p.donovan@ngc.com_ (703-280-4045).

Sincerely,
Vhomat  Denevarn

Thomas P. Donovan
Director, Export Management
Global Trade Management

WASHSTATEC000295
 

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 296 of 5Page 1 of 1

 

As of: 7/12/18 4:59 PM
Received: July 09, 2018
oo Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-946q-6b3d
Comments Due: July 09, 2018
Submission Type: API

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No
Longer Warrant Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No
Longer Warrant Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0332
Public Comment 996, F.A.LR. Trade Group. Johanna Reeves.7-9-18

 

Submitter Information

Name: Anonymous Anonymous
Address:

1775 |STREET, MW

SUITE L150

Washington, DC, 20006
Email: execdir@fairtradegroup.org
Phone: 2025872709
Organization: F.A.LR. TRADE GROUP

 

General Comment

FLA.LR. Trade Group respectfully submits the attached comments to RIN 0694-AF47,

 

Attachments

F.A.LR. Trade Group Comment to BIS Proposed Rule (RIN 0694-AF47)

https://wwwfdms. gow/fdms/getcontent?objectld=09000064834c959 | &format=xml&show.,. 7/12/2018

 

WASHSTATEC000296
 

 

  

Firearms & Ammunition import/Export Roundtable

July 8, 2018

Atus Steven Clagett

Office of Nonproliferation Controls and Treaty Compliance
Nuclear and Missile Technology Controls Division

Regulatory Policy Dpvision

Boreau of Industry and Security

U.S. Department of Commerce, Room 20993
ldth Street and Pennsylvania Avenue NW
Washington, DC 20230.

Subject: RIS 0694-—AF 47; Control of Firearms, Guns, Ammunition and Related
Articles the President Determines No Longer Warrant Control Under the
United States Munitions List (USML)

Dear Mr. Clagett:

The purpose of this letter is to provide comments to the proposed rule to amend the Expurf
ddminisiratian Regulations (2 AB) to control these tems identified to no longer warrant contro!
under United States Munitions List (SMI) Category | - Firearms, Close Assault Weapons and
Combat Shotguns; Category IL -Cruns and Armament: and Category U1 - Ammunition/Ordnance
US. Munitions List CUSML), which the Bureau of Industry and Security (B18) published in the
Federal Register on May 24, 2018 CRIN 0694-AP47; 83 PR 24166).

The FLA.LR. Trade Group (PLA.LR.”) is a nonprofit organization dedicated to protecting the
interests of the firearms and ammunition unport and export communities. FLA.LR. works with
many US. government agencies, including the Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATP), the US. Department of State, Directarste of Defense Trade Controls (DDTC),
and the Department of Corumerce, Bureau of Industry and Security (BIS) to provide solutions to the
concerns of FLALR. members. Our membership includes importers and exporters of firearms,
amraunition, and other defense and dual-use articles who rely on licenses issued by ATP, DDTC,
and BIS. Many members alse hold Type 07 or Type 10 licenses as manufacturers of firearms.
Members provide equipment to domestic law enforcement agencies and the U.S. military who
require such items to carry out ther public safety and national security missions and sel! the articles
they import to distributors for general commercial sale. A number of our members also produce
firearms and ammunition that are exported to foreign governments for their national defense,
consistent with the foreign policy of the United States,

F_A.LR, welcomes the opportunity to provide comment on the proposed revisions to the EAR to
capture those items moving from USML Categories I, 1, and {1 We applaud the continuing efforts

by BIS and DDTC to revise the USML so that its scape is limited to those defense articles that

1775 | STREET, N.W., SUITE 1150, WASHINGTON, DC 26006

 

WASHSTATEC000297
   

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 298 of 514

Mr. Clagett

REN 0694-—AF47
July 9, 2078
Page 2 of 6

 

| provide the United States with « critical military or intelligence advantage or are inherently for
military end use, and to remove these items that are widely available in retail outlets in the United
States and abroad.

Overall, the proposed revisions to the EAR and USML Categories 1, I, and HI are a positive move
to a more rational control of firearms and ammunition, and related paris, components, accessories,
and attachments. The transition of certain iterns to the contral of the EAR will serve to right-size
license requirements while still maintaining necessary oversight of exports of these items.
Additionally, by moving such items to the EAR, many domestic manufacturers who do not conduct
exports will he relieved of the significant financial burden of registering under the ITAR.

We provide the following comments for BIS consideration, and are available should BIS or DDTC
require additional information ar wish to discuss our comments further:

1. Implementation Period.

 

As noted in the proposed rule, BIS has adopted a delayed effective date of 180 days for
previous rules revising entire categories of the LISML. and moving items to the CCL. BIS
has requested comments from industry as to whether this implementation period should be
applied to the revised Categories 1, 11, and (1.

Recommendation: Split implementation period. We wish to support the continued
delayed eflective date of 180 days for those industry members who need make changes to IT
systems, technology controls plans, and other business processes necessary to implement the
rule. However, there will be a number of domestic companies who, for example, do not
engage in the business of exporting but engage in certain gunsmith activities or manufacture
firearms parts and components for firearms that transition to the EAR who will wish to
immediately implement the new rules in order to be relleved of the financial burden of [TAR
registration. Therefore, we recornmend DDTC allow for a split implementation period to
allow those companies whose entire operations transition to the EAR to immediately shift to
those controls while allowing those companies whase operations either remain under the
changes to their busmesses. There is precedent for a split implementation period as it was
done in the Federal Register notice implementing of revisions to USML Category 1 and
corrections to USML Category VUI (See 79 FR 37536},

2. Transition Firearm Suppressors (Silencers) to the OCL.

DDTC’s proposed rule indicates that “[LISML Category [I] Paragraph (e} will continue to
cover silencers, mufflers, sound suppressors, and specially designed parts and components.”
The proposed mile further indicates that its objective, after the proposed revisions, is 10
capture only those articles in USML Categories |, I], and HI that provide the United States
with a critical military or intelligence advantage, or are inherently for military end use, The
items proposed for transition to the EAR do not meet this standard, “including many items
which are widely available in retail outlets in the United States and abroad (emphasis

 

 

 

 

WASHSTATEC000298
 

 

 

 

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 299 of 514

Mr. Clagett
RIN 0694—-AP47
luby 9, 2018
Page 3 of 6

 

 

added].” Firearm suppressors (silencers) do not provide a critical military or intellig
advantage and are not inherently for military end use. Moreover, the hardware and
assaciated technalogy is widely available throughout the world. Therefore, based on the
litmus test identified in the proposed rule, firearm suppressors (silencers) should not be
listed on the LISMI. and should be more appropriately controlled on the CCL in the EAR.

Recommendation: Remove Firearm suppressors (silencers) from USML Category le}

and add them as » controlled item under ECCN GAASO1.

Lad

. Use of “Combat Shotguns”.

DDTC propases to revise USML Categary I(d) to read as follows: “*(d) Fully automatic
shotguns regardless of gauge.” This proposed revision removes the words “combat
shotguns.” While we welcome this change due to the long-standing confusion over this
undetined term, the words “combat shogun” are used tn the proposed revisions to the LAR,
specifically in the Related Controls of proposed ECCN OA502, which reads: “This entry
does not control combat shotguns [ernphasis added] and filly automatic shotguns. Those
shotguns are “subject to the ITAR.” The Related Control to ECCN OA502 does not go on to
provide a detinition for “combat shotgun.” The lack of definition and the removal of the
reference in the revised USML Category I(d) causes confusion as to what type of firearm is
being referenced.

Recommendation: Remove the reference to “combat shotguns” in ECCN 04506 and
have the Related Control to reflect the language used in the ITAR. The Related Control
would read as follows: “This entry does nat contral fully automatic shoteuns regardless of
gauge, Those shotguns are “subject to the ITAR™

4, Automated Exnort &

 

Currently. when exporting firearms, there is no requirement to enter serial numbers of
firearms to be exported into the Automated Export System (AES). However, in the BIS
proposed rule, there 1s a proposal to expand the data elements required as part ofan AES
filing for these items to include serial numbers, make, model and caliber. This requirement
is overly burdensome and will exponentially lengthen the time required for filing AES
entries. Contrary to the proposed rule, this isnot a mere “carrying over” of existing CBP
filing requirements for items transferred trom the USML te the CCL. The eited reference to
information Department of Homeland Security currently collects under OMB Control
Number 1651-0010 (CBP Form 4457, Certificate of Registration for Personal Effects Taken
Abroad) applies only te personal firearms termporarily exported. However, the proposed
rule would apply to all exports of items controlled under ECCN OAS501.a or .b and shotguns
with a barrel length less than 18 inches controlled under ECCN 0AS02. Consequently, there
isa significant change to the information being collected and to the burden hours as a result
of this proposed rule.

 

 

WASHSTATEC000299

 
 

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 300 of 514

 

 

Mr. Clagett

RIN 0694~A P47
July 9, 2018
Page 4 of 6

 

 

 

At

wll

Recommendation: Remove the expansion of data clements required as part of an AES
filing for firearms. The serial numbers, make, model and caliber of firearms exported, as
well as the reference to the export vehicle (e.g. export license, exception) will be
maintained by the exporter as part of its acquisition and disposition records required under
the Gun Control Act and ATF regulations (27 CPLR. Pt. 478, Subpart H), which are the
same records currently maintained for firearm exports subject to the ITAR, Therefore, there
is no loss of oversight or information by transitioning these lems to the EAR and thus no
need for adding data fields to AES entries. This is not required under the [TAR, and
therefore should not now be required under the EAR,

ECCN OAS]

The BIS proposed rule states in “Related Controls” that magazines with a capacity of 50
rounds or greater are “subject to the TTAR.” Hawever, the proposed USML Category [(h(1)
relerences only magazines and drums with a capacity greater than 30 rounds (emphasis
added}.

Recommendation Revise KCCN 0501 “Related Contrals” so that the capacity round
deseription is consistently with USML Cat. I(b)c).

ECCS OASOL a.
This paragraph includes a reference to “complete breech mechanisms” with no further

explanation or note to define the terms. It is unclear what would constitute a complete
breech mechanism that is distinct from other parts specifically identified in paragraph -c.

 

Recommendation Revise CCN 0A501 .d to include a definition or explanation of what
constitutes a “camplete breech mechanism,” and te ensure there is no redundancy with
any of the parts referenced in paragraph .c.

ECC OASH LY.

 

The proposed rule explains this paragraph would cover such ftems as scope mounts or
accessory rails, iron sights, sling swivels, butt plates, recoil pads, bayonets, and stocks or
grips that do not contain any fire control “‘parts”™* or “‘components.”’ The paragraph indeed
lists such items in specifically enumerated subparagraphs .y.1 -.6. Does this mean the .y
paragraph controls only those items enurterated in the following subparagraphs .1-.6, or
does the umbrella language in -y. serve to capture other parts, components, or attachments
that are not specifically enumerated in subparagraphs .y.1 - .6., and not elsewhere specified
{such as magazines for less than 16 rounds)? In other words, does the .y. parayraph itself
serve as a catch-all for “parts”, “components”, “accessories” and “attachments”?

paragraph with the phrase “including” or “as follows:” so as to clarify whether -y is
limited to the enumerated subparagraphs, or itself is a control paragraph in which

 

WASHSTATEC000300

 

 

 
 

 

 

 

 

 

 

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 301 of 514

 

 

Mr. Clagett

RES 0694-APF47
July 9, 2018
Page § ef 6

 

 

items ean be controlled. OA501.y would read as follows: “Specific “‘parts,
“components,” “accessories” and attachments’ ‘specially designed” for a commodity
subject to control in this BCCN er common to a defense article in USML Category | and not
elsewhere specified inthe USML er CCL, as follows for including}: "

 

& ECCS QAS02Z.

 

‘The proposed rule states that this ECCN would control both the shotguns currently on the
USML that are to be added to the CCL (barrel length less than 18 inches) and the shotguns
and the enumerated ‘*parts’’ and “‘components’’ currently controlled in ECCN OA984
(barrel length 18 inches or greater). However, the terms included in the ECCWN header are
separated by semicolans and there is ne clear statement that the parts and components listed
in the header are specific to shotguns. For example, because if is not clear that the
enumerated items are specific to shotguns, there could be confusion as to whether 10 round
magazines are controlled In ECCN OA502, ECCN GASO1y., or would such items fall to
EAR9O?

 

 

 

Recommendation: Revise ECCN @AS502 to specify the parts and components
enumerated in the ECCN header are SHOTGUN parts and components. We alsa
recommend defining or explaining what constitutes “complete breech mechanism” (see
comment for ECC OA501.d above).

9. ECON @A505.

The proposed rule states that ammunition parts and components would be eligible for license
exception LVS with a limit of $100 net value per shipment. This is a reduction in value
compared to the [TAR heense exemption currently available under 22 C.P_LR. §

123. 16(bK2), which is capped at $500. Ibis unclear why the transition to the EAR would
result in a reduction in the license exception value limit.

Recommendation: Revise ECCN OA505 to inercase the value limit for the LVS Hcense
exception for ammunition parts and components in paragraph .« to SSO).

10, ECON OAGO6.

The DDTC proposed rule siates that “the articles currently controlled in [Category 11]
paragraph (1), engines for self-propelled guns and howitzers in paragraph (a), will be on the
CCL in ECCN QA606." However, there are no proposed corresponding changes to ECCIN
OAGN6 in the BIS proposed rule.

Recommendation: Revise ECCN 0A606 to clearly identify that engines for self-
propelled guns and howitzers are controlled therein.

 

WASHSTATEC000301
 

 

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 302 of 514

  

Mr. Clagett

REN 0694-A P47
July 9, 2018
Page 6 of 6

 

11. § 758.10 Entry clearance requirements fer temporary imports.

The proposed rule fails to take into consideration temporary imports by nonresident aliens
who are subject to ATF regulations under 27 CPLR. § 478.1 14(d). Although the license
exception BAG references ATF’s jurisdiction with these types of imports, proposed section

758.10 is silent, except for ATF’s regulation of permanent imports (paragraph (2)).

Recommendation: Add language te 758.10(a)(2) carving out from the entry clearance
requirements for temporary imparts by nonresident aliens who temporarily impart
firearms under the provisions of 27 CPLR. § 478,.115(d).

12. & 9762.2 Records te be retained.

The proposed rule indicates that BIS wishes to make changes to EAR recordkeeping
requirements for firearms being moved to the CCL. Specifically, BIS proposes to “add a
new paragraph (a}(11) to specify the following information must be kept as an EAR record:
Serial number, make. model, and caliber for any firearm controlled in ECCN OA501.a and
for shotguns with barrel length less than 18 inches controlled in OASO2.” This additional

recordkeeping requirement is unnecessary as it is duplicative af the information that is

required to be retained ina company’s ATF bound books pursuant to the Gun Control Act

and ATF regulations. In other words, the information that BIS seeks to retain is already
being maintained by cormpanies under ATF rules and regulations.

 

Recommendation: Remove the proposal to add paragraph (a)(11).

eek ke

FLALR. thanks the Departments of State and Commerce tor the opportunity to participate in the
regulatory revision process, We hope that our comments assist the government in reducing
jurisdictional ambiguities and clarifying the articles that will remain subject to the TAR. For your
information, we also provide a copy of the comments submitted in response to the DDTC proposed
rule. Should you have any questions, or require additional information as vou review public
comments received, please do not hesitate to contact me at 202-587-2709 or

eS ib SLED OP

    

Johanna E. Reeves
Executive Director

Enclosure: Comments to DD TC Proposed Rule (RIN 1400-AE30)

 

WASHSTATEC000302
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 303 of 514

 

As of: 7/12/18 9:12 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12, 2018
Tracking No. 1k2-946r-wvlv
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0327
Public Comment 999, Borderview. J VanderHoek.7-9-18

 

Submitter Information

Name: Joel VanderHoek
Organization: BORDERVIEW International Firearm Logistics

 

General Comment

BORDERVIEW appreciates the opportunity to comment on the long-awaited transition of firearms and related
items from the jurisdiction of the Department of State to the Department of Commerce. Please see attached for
our public submission.

 

Attachments

Borderview comments on BIS Proposed Rule

WASHSTATEC000303
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 304 of 514

BORDERVIEW

INTERNATIONAL FIREARM LOGISTICS

 

July 9, 2018
Submitted at www.regulations.gov — Docket BIS-2017-0004, and by Email: steven.clagett@bis.doc.gov

Mr. Clagett et. al.,

BORDERVIEW appreciates the opportunity to comment on the long-awaited transition of firearms and
related items from the jurisdiction of the Department of State to the Department of Commerce. We have
closely followed the efforts since the carly days of the Obama administration to complete this phase of
Export Control Reform, and applaud the publishing of these proposed rules.

Broadly speaking, we are very supportive of the proposal and would like to underscore the weill-laid
justifications made in the "Background' section of the proposed rule, and furthermore in the related
forward your publishing of the Final Rule and completion of these longstanding and bipartisan efforts to
simply our nation's export control infrastructure to better control the most military-sensitive items, while
maintaining appropriate controls on Dual Use items such as firearms.

After careful review of the Proposed Rules, we offer the following comments and recommendations. In
particular, we are most concerned about a number of facets of the proposed rule which add new and
additional burden, above and beyond that which has historically been imposed by the ITAR and without
proportionate benefit to industry or government. We will identify which comments below are as such.

1. Eiminate Proposed § 758.1(¢)(4) — Expanded Data Elements for EE] filing in AES.

The proposed rules would add required AES data elements of "manufacturer, model number, caliber and
serial number” for all exported firearms (to proposed § 758.1(g)(4}). Perhaps most concerning to us as a
leading international firearm logistics firm are these burdensome, redundant and unnecessary additional
data collection requirements. While it may seem like a relatively simple requirement, we see several
problems with imposing this new data collection, and little if any benefit over the existing requirements,
particularly with respect to serial number reporting.

First, this adds a new and significant burden over the longstanding requirements, and one which would
require exporters to invest significant time and financial resources in re-programming software and AES
interfaces, or in repeated and cumbersome manual data entry. Rather than “reducing the procedural
burdens and costs of export compliance” as is the stated intent of the proposed rule, this new
requirement is one that does just the opposite. As we’ll explain below, we believe this new burden is
imposed without providing any real improvement in the U.S. Government’s ability “to enforce export
controls for firearms appropriately” or “to make better use of its export control resources.”

MM

surprisingly simple.
Page 1 of 10

WASHSTATEC000304
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 305 of 514

BORDERVIEW

INTERNATIONAL FIREARM LOGISTICS

The explanation given for this new requirement in the Proposed Rule is that the "requirement would

 

ensure law enforcement officials are able to effectively verify that firearms exports are properly
authorized and in conformance with all applicable regulations." However, as explained below, we
believe this change would affect no substantive improvement in this regard.

Serial Number data clement in EFI filing in AES

 

Serial numbers are generally not listed on an export license issued by BIS (except in the rare case they
are entered by the applicant at the time of application, which is not required and would be unusual).
Therefore, the presence of serial numbers in an AES filing would not assist law enforcement in verifying
that items being exported on a given shipment match the ttems on the related export license. For
example, an AES filing noting a Serial Number of "ABC123X YZ" for a given rifle would provide no
assistance in matching that particular rifle to the associated export license which does not list the serial
number. Furthermore, it should be noted that attempting to address this reality by requiring firearm
serial numbers to be listed on export license applications would contradict the very nature of the BIS
licensing philosophy — allowing commodity-based predictive license quantities for use over a set time.

Another concern about the mandated electronic collection of serial number data for exported firearms is
that it would amount to a de facto electronic government Registry of all exported firearms. Congress
has, for many years and in many forms, prohibited the creation of a federal firearms registry.
Specifically, the Firearms Owners Protection Act codified this intent of Congress in 18 U.S.C. §
926(a)(3), which states:

“No such rule or regulation prescribed after the date of the enactment of the Firearms Owners
Protection Act may require that records required to be maintained under this chapter or any
portion of the contents of such records, be recorded at or transferred to a facility owned,
managed, or controlled by the United States or any State or any political subdivision thereof, nor
that any system of registration of firearms, firearms owners, or firearms transactions or
disposition be established. Nothing in this section expands or restricts the Secretary's authority to
inquire into the disposition of any firearm in the course of a criminal investigation.”

To the extent that such a registry may aid law enforcement in the necessary function of tracing firearms,
it should be noted that an effective system already exists through the ATF’s National Tracing Center
(NTC). The NTC relies primarily on the required records kept by Federal Firearms Licensees (FFLs),
which already include the data elements of manufacturer, model designation, caliber and serial number,
among others. As all U.S. commercial firearm exporters would be FFLs, this data is already kept in a
proven system. To require it separately here would be unnecessarily duplicative and burdensome,
without additional benefit.

MM

surprisingly simple.
Page 2 of 10

WASHSTATEC000305
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 306 of 514

BORDERVIEW

INTERNATIONAL FIREARM LOGISTICS

Other additional data elements in AES (manufacturer, model number, caliber)

 

 

Existing regulations in both the FTR and EAR already require that the item description entered in the
AES filing conforms to that shown on the license. Thus, the explicit addition of required data elements
of "manufacturer, model number (and) caliber” would provide no further to ability for law enforcement
to “effectively verify that firearms exports are properly authorized.”

The Foreign Trade Regulations state for “Commodity description’, “If the shipment requires a license,
the description reported in the EET shall conform with that shown on the license.” (15 CFR 30.6(a}(13))

The Export Administration Regulations state for ‘Exports under a license’, ““... you must report on the
EEI filing to the AES...an item description identical to the item description on the license.” (15 CFR
758.1(g)(1))

Theretore, adding new required data elements would be unnecessarily duplicative and burdensome.
Exporters are already required to enter data into AES in such a way that it can be matched to the export
license by law enforcement veritying a shipment. If there has been a problem with exporters not doing
this in the past and thus impeding law enforcement verification, tt would be best addressed by educating
on and enforcing the existing requirements of the FTR and EAR, rather than adding a new and
duplicative information collection requirement specific only to firearms.

Furthermore, like serial numbers, all of these proposed data elements are already kept by Federal
Firearms Licensees under the provisions of the Gun Control Act (GCA), and are accessible to law
enforcement as needed.

Finally, if after consideration of our comments herein BIS decides to proceed with proposed §
758.1(g)(4) to include model, the wording “model number” should be changed to simply “model”, or
“model designation (if assigned)” instead. Only a fraction of firearm models are “numbers”, while many
others are names, and some do not have model designations assigned at all. ATF recognizes this in their
Regulations which refer simply to “model”, or in some cases “Model Designation (if assigned).”

CBP changes to AES as requested by BIS

 

The proposed rule notes that such a proposed requirement would only be included in the final rule “if
CBP has made such data easily enterable in AES.” As explained above, multiple regulations already
require the data to be entered in such a manner that law enforcement can match it to the export license.

Yet, if BIS can work with CBP to affect one needed change to the AES, we would suggest allowing a
much higher number of characters in the ‘Commodity Description’ field, which is currently limited to
45. This character count limit is likely a driving factor in any past verification issues experienced which
may have compelled BIS to propose adding new data elements.

MM

surprisingly simple.
Page 3 of 10

WASHSTATEC000306
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 307 of 514

BORDERVIEW

INTERNATIONAL FIREARM LOGISTICS

Exporters are already required to report all of the following within the 45-character ‘Commodity
Description’ field for licensed items:

 

e® “item description must be stated in Commerce Control List (CCL) terms” (15 CFR 758.1(g));

e “fully state the name of the commodity in terms that can be identified or associated with the
language used in Schedule B or HTSUSA (usually the commercial name of the commodity), and
any and all characteristics of the commodity that distinguish it from commodities of the same
name covered by other Schedule B or HTSUSA classifications” (15 CFR 30.6(a)(13));

e® “Ifthe shipment requires a license, the description reported in the EEI shall conform with that
shown on the license.” (15 CFR 30.6(a)(13));

® “When exporting under the authority of a license, you must report on the EEI filing to the AES
... an item description identical to the item description on the license.” (15 CFR 758.1(g)(1)).

As you can imagine, meeting even one of these requirements can use 45 or more characters (especially
the “item description identical to the item description on the license” requirement). Therefore, simply
allowing a much higher number of characters in this field (e.g. 200+) would allow exporters to include
all of the required information to meet regulatory compliance requirements, and likely solve many
issues. (BIS’ SNAP-R system allows up to 1,440 characters for each Export Item’s technical description,
thus to truly enforce the EAR requirement of identical AES description reporting, it should be 1,440+).

Applicability to Temporary Exports / Imports under TMP

 

One note to all of this is that such a requirement of mandatory serial number reporting in AES might
make sense only for Temporary Exports and Imports under TMP in particular, to allow re-import
procedures to be followed and verified. However, the requirements proposed in new § 758.10(b)(1)(i1)
and § 740.9(b)(5)(iv)(B) already cover this by requiring serial numbers as part of a complete list to be
submitted to CBP at the time of import and/or export.

However, it should be noted that if a firearm is shipped under TMP for repair and then found to need
replacement under RPL, then the serial number(s) of re-imported / re-exported items would be different
than those originally reported to CBP. Perhaps the final rule could address this by providing certification
language for such cases, e.g. “Serial # on this shipment is a one-to-one replacement of defective
serial# _ under the authority of RPL. In accordance with the EAR, no further shipments will be
made of the defective item already replaced under RPL.”

Paperwork Reduction Act analysis

 

In the Paperwork Reduction Act (PRA) Requirements analysis in the proposed rule, we note a couple of
concerns. The PRA analysis rightly states (emphasis added): “The proposed rule would include a

MM

surprisingly simple.
Page 4 of 10

WASHSTATEC000307
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 308 of 514

BORDERVIEW

INTERNATIONAL FIREARM LOGISTICS

requirement that, for a// exports of items controlled under ECCNs 0AS01.a...the exporter provide to
CBP the serial number, make, model, and caliber for each firearm being exported.”

 

However, the analysis goes on to say “The Department of Commerce is carrying over the existing CBP
filing requirements for items transferred from the USML to the CCL.” We are not aware of any existing
CBP or ITAR requirement for explicit reporting of these data elements within AES, and believe this is a
new requirement and new information collection.

Further, the analysis goes on to say “The Department of Homeland Security currently is collecting these
data elements for firearms “subject to the ITAR” under OMB Control Number 1651-0010 (CBP Form
4457, Certificate of Registration for Personal Effects Taken Abroad). There is no change to the
information being collected or to the burden hours as a result of this rule.” Again, we believe this is a
new collection and not the same as the existing OMB-approved collection referenced. Specifically, CBP
Form 4457 is only used for temporary exports, whereas this proposed rule would require these data
elements to be reported for a// firearm exports. As such, in reality there will be a very substantial
increase to the burden hours and a new collection as a result of the proposed rule if published as written.

Even when only considering temporary exports recorded on the CBP Form 4457, explicitly requiring the
listed data elements is different than the instrument itself which merely requests “Description of
Articles”, leaving the format up to the exporter and CBP to record in such a way as will allow their
proper identification upon re-import.

Note: these PRA-related comments have also been submitted directly to the designated contact at OMB
in accordance with the directive in the proposed rule, but should nonetheless be considered and
addressed by BIS in their final rule.

2. Change the proposed cut-off vear for ‘Antique’ firearms to match U.S. law, current ITAR, and
thus avoid adding additional burden im this rule.

For domestic purposes, U.S. law defines antique firearms (in the Gun Control Act, 27 CFR § 478.11) as
those "manufactured in or before 1898". For import purposes, Customs uses the same definition. For
export purposes, the same definition and cut-off year has long been used (in the ITAR, 22 CFR
123.17(b)). However, without explanation, this proposed rule would significantly alter the definition of
antique firearms by eliminating nine important years of manufacture. In this sense, the proposed rule as
written is significantly more burdensome than the ITAR. We export many antique firearms made in the
early-to-mid 1890's, such as early Winchester Model 1886, 1892 and 1894 rifles or early Colt Single
Action Army revolvers. Under current law, these do not require an export license but can be shipped
under exemption. However, changing this definition to "in or before 1890" would significantly and
negatively change this, with no added national security benefit. The firearms manufactured in the 1890's
do not pose a security threat to our Nation and are merely collector's pieces.

MM

surprisingly simple.
Page 5 of 10

WASHSTATEC000308
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 309 of 514

BORDERVIEW

INTERNATIONAL FIREARM LOGISTICS

The lack of any explanation on this significant change in the proposed rule makes it seem almost as if it
were a mistake or simple typo. It is our hope that this is the case and that the final rule will align this

 

definition with U.S. domestic, import and historical export law instead of creating a new definition of its
own. On the other hand, it seems that this change may be an attempt to align the proposed rule with the
Wassenaar Arrangement definitions. If indeed this is the case, we still argue that aligning instead with
existing U.S. law ("in or before 1898") is the best policy here, to avoid adding additional burden in this
rule and to stay consistent with longstanding U.S. definitions of antique firearm. If however for some
reason Commerce Department must align with the Wassenaar, then the proposed rule as written is still
wrong. The Wassenaar Arrangement Munitions List uses the 1890 cut-off year for handguns, but
actually uses "manufactured earlier than 1938" for antique rifles (page 175, ML 1.a, Note a,b) and

 

shotguns (page 176, ML1.b, Note a). Therefore, if aligning to Wassenaar, the year for rifles must be
changed to "in or before 1938" and a similar definition of non-controlled antique shotguns must be
added to 0A502.

Even if not aligning to Wassenaar in the final rule, we do request that the final rule adds a definition and
cut-off year for antique shotguns to OA502, ideally the same "in or before 1898" under other U.S. law. It
does not make sense to have such a definition of antique rifles and handguns to allow for export of such
items without a license but not have such a definition for antique shotguns. Shotguns are arguably
already less military sensitive (thus their long-time inclusion as a dual use item on the EAR rather than
on the ITAR). So, to allow for export of a handgun made in 1889 without a license but require a full
export license for a sporting shotgun made in the same year does not make sense. This could be
accomplished by simply adding a "Note 1 to 0A502" stating such. Or, if the existing "Note 1 to OA501”"
is meant to include antique shotguns (it does not explicitly leave them out and states "antique firearms”
generally), then it should be made more clear to this end.

3. Alien availability of LVS at $506 te GAS02 shoteun-related items.

ECCN 0A501 allows a list based license exception for LVS at a $500 threshold for OASO1.c, .d, and .x
(and including .e if the ultimate destination is Canada). We greatly appreciate this being brought over
from the comparable exemption(s) in the TTAR, and understand the justification for simplifying to a net
$500 value (vs. ‘wholesale’ value under the ITAR).

However, ECCN 0A502 for shotguns does not allow for LVS at any amount for comparable items.
While we recognize that many small shotgun parts are not listed and thus EAR99, the proposed rule
would control shotgun trigger mechanisms, magazines and magazine extension tubes more stringently
than comparable parts for OA501 rifles and handguns. For example, a $45 two-round extension tube for

rifle magazines worth $450 could be exported without a license under LVS.

MM

surprisingly simple.
Page 6 of 10

WASHSTATEC000309
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 310 of 514

BORDERVIEW

INTERNATIONAL FIREARM LOGISTICS

Thus, we suggest aligning availability of LVS at $500 to OA502 shotegun-related items. Since these parts
are currently listed in the ECCN 0A502 heading, the heading could be changed to “Shotguns and related

 

commodities (See List of Items controlled)...” then under the “List of Items Controlled” enumerate the
items to include “complete trigger mechanisms”, “magazines”, and “magazine extension tubes” with
corresponding reasons for control allowing LVS for such items to the same $500 limit as for OA501
items.

4, Alion dollar value threshold of LVS for 04505 ammunition components to $500.

We greatly appreciate the inclusion of 0A505.x ammunition components in the LVS exception for that
ECCN. However, we find the $100 limit to be low in many instances. Typically, to justify the cost of an
international shipment, an order for such items is usually between $100 to $500. Per-unit cost of items
such as unprimed brass can also be relatively high, particularly for specialty items likely to be sourced
for a small shipment. For example, a recent shipment of Norma USA .470 Nitro Express reloading brass
was $5.44 per piece. They come in boxes of 25, so just two small boxes are worth $272. Thus such a
shipment would require a license if the LVS threshold is kept at $100. We request that it be aligned to
the other related LVS thresholds for firearms-related items at $500 for consistency and usability.

5. Define ‘Complete Breech Mechanism’ (for 0ASOL and 04502).

 

The ITAR has long used the term “complete breech mechanism” without any definition to guide
industry as to the meaning of this non-standard terminology. As this proposed rule continues to use this
term, we request that a definition be provided. Over the years we have received varying definitions from
representatives of DDTC. Our attempt to obtain an official written definition by means of an Advisory
Opinion request was directed to instead be submitted as a request for an item-specific Commodity
Jurisdiction. The most clear definition we’ve received to date is something comparable to a “complete
bolt” or “complete bolt carrier group.”

To the extent that what is meant by “Complete Breech Mechanism” may possibly be covered by the
enumerated items in OASO1.c, it could possibly even be deleted altogether. However, presuming that
something additional is meant by this term being kept in a separate OASO1.e (and in the heading of
0A502), a definition is required for industry to properly comply with the proposed rules.

6, Add License Exception ‘Servicing and replacement (RPL) as a valid purpose for a temporary
import under new § 758.10.

 

License exception RPL (§ 740.10(b)) allows for ‘Servicing and replacement’ including overhaul and
reconditioning, so long as it does not change the basic characteristics (e.g. accuracy, capability,
performance, or productivity) of the commodity. This is similar to comparable ITAR temporary import
license exemption found at 22 CFR 123.4(a)(1).

MM

surprisingly simple.
Page 7 of 10

WASHSTATEC000310
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 311 of 514

BORDERVIEW

INTERNATIONAL FIREARM LOGISTICS

So, it is our understanding that a firearm could be sent from a foreign sender to a United States party for
servicing — a temporary import. However, the new § 758.10 “Entry clearance requirements for

 

temporary imports” do not address the potential use of RPL for this purpose. Specifically, proposed §
758.10(b)(1)(i) requires a statement to CBP certifying “...This shipment will be exported in accordance
with and under the authority of License Exception TMP.” However, if it was going under RPL rather
than TMP, this statement would be a false certification.

7, Clarify the classification of Combination Guns.

 

From time to time we deal with firearms known as “combination guns”. Such firearms have at least one
rifled barrel and at least one smoothbore barrel (generally a shotgun style barrel). While our reading of
the proposed rules would leave us to believe OA501 is the best fit for such items, we suggest that BIS
add clarity on their proper classification.

This could be accomplished by changing the heading of ECCN OAS01 to instead read “OASO1 Firearms
(including combination guns, but excluding 0A502 shotguns} ...”. Or, a “Note 2 to GAS01” could be
added to the bottom of that ECCN to ready something like “Combination guns (those with at least one
rifled barrel and at least one smoothbore barrel) are controlled by this ECCN.” Alternately, if they
should instead be classified under QAS02 or otherwise, this should be clearly noted in the final rule.

8. Clarify that new § 758.10 requirements do not apply to temporary imports under the provisions
of ATF Form 6 NIA (27 CFR 478.115(d)).

 

 

The proposed rules appropriately add §740.14(e)(4) to clarify that nonresident aliens leaving the United
States may export 0A501 firearms and ammunition that they imported under the provisions of 27 CFR
478.115S(d). However, the new § 758.10 “Entry clearance requirements for temporary imports” appears
to apply to a// temporary imports at the time of temporary import.

As the requirements of § 758.10 should not apply to nonresident aliens temporarily importing firearms
under the separate provisions of the ATF, this should be clarified in the final rule. Wording to this effect
could be added to § 758.10(a), ‘Scope’, whether within the body of (a) or as a new subparagraph (3).
This would eliminate confusion wherein CBP may attempt to enforce the provisions of § 758.10 on
nonresident aliens bringing firearms into the U.S. with an approved ATF Form 6 NIA for a hunting trip
or shooting competition.

If this was not an oversight but rather the intent of BIS that § 758.10 would apply to such nonresident
aliens, we strongly urge BIS to reconsider their position. Much like the challenge of the AES filing
requirement for personal firearms being temporarily exported, requiring foreign persons to follow
commercial procedures for temporary import and re-export (including AES filing) would be extremely
cumbersome. New § 758.10 should not apply to such cases, and it should be made clear as such.

MM

surprisingly simple.
Page 8 of 10

WASHSTATEC000311
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 312 of 514

BORDERVIEW

INTERNATIONAL FIREARM LOGISTICS

10. Clarify whether 0A50L.y includes only the specific enumerated y.1 through y.6, or all
“snecially designed” “parts,” “

 

99 66

components,” “accessories” and “attachments”.

39 66

accessories” and
“attachments” in various sub-paragraphs y.1 through y.6. However, the .y paragraph is not clear whether
these are the only items controlled under .y, or if others not enumerated are included. While we do not

ECCN 0A501_y lists six specific types of specially designed “parts,” “components,

believe this is intended to be a ‘catch-all’ like .x, it 1s not as clear as the .y sections of other ECCNs
which tend to use the wording “as follows” when applicable preceding an enumerated list.

For example, a set of fiber-optic sights for a pistol are not “iron sights” as listed in y.3, but may be
“specially designed” “attachments.” Would such an item be controlled under .y? Even though Controls
only apply to -y for UN and AT purposes, whether such non-enumerated “attachments” require AES
filing, etc. for most countries depends on the clarification of this .y sub-paragraph.

11. Explicitly clarify the classification of detachable firearm mavazines with capacity < 16 rounds.

Another potential “attachment” item that would benefit from explicit clarification in this regard is
detachable magazines for OASO1 firearms with a capacity of less than or equal to 16 rounds. While
0A501.d explicitly lists magazines with a capacity of greater than 16 rounds, common magazines with a
lesser capacity are sure to be one of the most shipped items related to firearms.

We have already heard varying interpretations from highly reputable firms within the industry as to
whether such magazines would be controlled. For example, those who interpret such magazines as an
“attachment” (they are not necessary for the operation of a firearm, but do enhance their usefulness), and
who understand the .y paragraph to only include those specifically-enumerated items (see above), have
stated that such magazines are EAR99. On the other hand, those who interpret .y to include all “specially
designed” “attachments” in addition to those specifically enumerated, believe that such magazines are
controlled under .y and require AES filings regardless of destination.

To eliminate this confusion, a “Note” could be added to the bottom of the ECCN, such as “Note 3 to
0A501: Detachable magazines with a capacity of less than or equal to 16 rounds “specially designed” for
a commodity controlled by paragraph .a or .b of this entry are classified as “attachments” and are
EAR99 commodities.”

12. Eliminate duplicative new § 762.2(a)(11) recordkeeping requirement.

 

Proposed new § 762.2(a)(11) would add as an EAR record the “serial number, make, model and caliber
for any firearm controlled in ECCN 0A501.a” and for certain shotguns. However, the Government
already requires such records to be kept under the provisions of the Gun Control Act (GCA). Thus, the
requirement that exporters maintain such as an EAR record is unnecessarily duplicative and

MM

surprisingly simple.
Page 9 of 10

WASHSTATEC000312
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 313 of 514

BORDERVIEW

INTERNATIONAL FIREARM LOGISTICS

burdensome. Under the time-tested provisions of the GCA, the government already has access to such
records for inspection as needed.

 

Proposed Effective Date of Final Rule

 

We suggest that BIS implement a split effective date for the Final Rule, as was done for the 2014 final
rule in 79 FR 37535. In the case of the proposed rule now at hand, many companies will require the full
180 days to make changes to their internal systems and classification matrixes. As such, a 180 day
effective date should be allowed for such companies. On the other hand, smaller companies who are
most burdened by the registration costs and other requirements of the ITAR, will be more agile and able
to switch over earlier. For example, gunsmiths who do no exporting but are currently required to register
and pay related fees to DDTC would benefit greatly from an immediate (or very short) effective date of
the final rule. To the extent possible, a split effective date (immediate / 180 days) would be advisable.

Regardless of the effective date published in the final rule, we respectfully request that BIS and DDTC
complete their review of comments and publish a Final Rule as soon as is reasonably possible. Given the
long-awaited nature of these rules, prompt publishing of the Final Rule after appropriate review and
consideration of all comments would be greatly appreciated and beneficial to both industry and
government.

Summary and Conclusion

 

While we have raised a number of important concerns specific to the implementation of this proposed
rule, we wish to emphasize again our overall support of the transition of these items from the ITAR to
the EAR. The justification provided is clear and absolutely sensible. Regardless of recent politicization
of the issue by some in Congress and the media, this has truly been an historic bipartisan effort over
many years, starting in the earliest days of the Obama administration and now coming to fruition under
the current administration.

On a separate but related note, BORDERVIEW also requests the publishing of BIS’ already-drafted
‘shotgun rule’ to allow the Canadian IIC to act as the export authorization for shotguns to Canada.

BORDERVIEW looks forward to your publishing of the Final Rule after careful review of our enclosed
comments, and those of other impacted parties. Please do not hesitate to contact me with any questions.

 

Joel VanderHoek

President & Operations Manager

BORDERVIEW | International Firearm Logistics
joel@borderview.com phone: + 1 (877) 947-4867

MM

surprisingly simple.
Page 10 of 10

WASHSTATEC000313
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 314 of 514

 

As of: 6/21/18 8:21 AM
Received: June 12, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Tone 21, 2018
Tracking No. 1k2-93o0p-skgd
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0075
Public comment 69. Anonymous. 6-12-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Im 60 years old and semi-retired. I operated a gunsmith shop in my early twenties but gave it up to better support
my family. However, I always intended to go back to gunsmithing later in life. Finally that happened, I spent
quite a bit of money that would have funded my retirement starting my business. I had a new building built, I
bought and learned to use 3 manual lathes and a mill with the intention of getting a manufacturers FFL and
making a few custom firearms a year, restoring and selling a few older firearms a year and doing general repairs.
I figured I would make $5000 to $10,000 a year to supplement my retirement while doing a job my community
needed. I probably spent $85,000 or so on my building, equipment and tools.

However, the Obama administration changed the interpretation of the ITAR rules and started requiring holders of
FFL-07 licenses (manufacturing FFL) to send nearly $3000 per year to the state department in ITAR fees. This
could well have been half or more of my yearly profits and meant I had to settle for a type 01 FFL and be a
gunsmith only. At that time, as a gunsmith I could do nearly any repair, customization or improvement for a
customer on his/her firearm but could not improve, customize or refinish a firearm and then sell it as that would
make me a manufacturer. Although this wasnt the future Id worked towards for nearly 40 years, it was better
than nothing.

Then, in July of 2016 the Obama administration again reinterpreted the existing rules and decided to bring
virtually all the jobs gunsmiths do under the ITAR umbrella. This was obviously intended to bankrupt the
nations gunsmiths, and, I suspect to chill the pre-election free speech of Gunsmith/2nd Amendment activists such
as myself. It did not suppress my free speech but it did cause me to start turning away 90% of my potential
customers. Under these rules refinishing firearms and replacing parts is about the only thing a gunsmith is now
allowed to do. According to the 2nd Obama reinterpretation of the ITAR rules even making a serew or stock for
a 150 year-old firearm could be interpreted as a violation.

WASHSTATEC000314
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 315 of 514
Since these rules took effect in July of 2016 I dont believe I have made a monthly profit, even once. Threading
barrels, customizing, , making stocks, dovetailing sight groves, re-chambering, making obsolete parts and the
like are all still banned to my knowledge. And, with the exception of the occasional machine shop work, my
three lathes and my mill are still idle.

I am again considering closing my shop because of this. My insurance alone is nearly a grand a year and Im not
sure how long I can survive while waiting on this to be fixed. Please, lets get the State Department out of the
gunsmith business and again allow a gunsmith to make and sell a few custom firearms a year without being
bankrupted by ITAR.

WASHSTATEC000315
 

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 316 of 51Phge 1 of |

 

As of: 7/12/18 5:50 PM
Received: July 12, 2018
oe - _ Status: Posted
PUBLIC SUBMISSION Posted: July 12,2018
Tracking No. 1k2-948l-yoa8
Comments Due: July 09, 2018
Submission Type: Unknown

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No
Longer Warrant Control Under the United States Munitions List (SML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No
Longer Warrant Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0458
Public comment 978. Brownells. Robert McAllister. 7-9-18

 

Submitter Information

 

General Comment

See Attached

 

Attachments

Public comment 978. Brownells. Robert McAllister. 7-9-18

hitps:/Avww.fdms.gov/fdms/getcontent?objectld=09000064834d b0&fonmatxmig&show... 7/12/2018

 

WASHSTATEC000316
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 317 of 514

   

 

Serious About Firearms Since 1939”

Proposed Rule 83 FR 24166 : RIN 0694—AF47

Regulatory Policy Division, Bureau of Industry and
Security, U.S. Department of Commerce,

Room 2099B, 14th Street and

Pennsylvania Avenue NW, Washington, DC 20230

Steven Clagett,

Office of Nonproliferation Controls and Treaty Compliance,
Nuclear and Missile Technology Controls Division

(202) 482-1641

steven. clagett@bis.doc.gov

it’s fair to say Brownells, Inc. has utilized the fullest extent of the ITAR in our industry. We
processed thousands of export licenses over the years, covering hundreds of manufacturers
and thousands of products. We currently have a very broad WDA including categories | and Ili
with a distribution territory covering nearly all of Europe.

Generally we applaud the changes proposed but have a few comments:

1. Our interpretation of the proposed change regarding firearms magazines is that .x includes
magazines under 15 rounds. However, there appears to be no current difference in how .d and
.X are controlled (regarding regions, LVS, etc.). State Department licensing policy regarding
magazine capacity has often fluctuated within the bounds of the published regulation. Would it
be more flexible to remove a regulatory category within the same ECCN that is based ona
specific magazine capacity?

2. OA502 is confusing at first glance (especially in considering the parts of shotguns) - why not

a dt

incorporate a “.a”, “.b”, “.c”, etc. for shotgun attributes like barrel length?

3. How are accessories of optics, like sunshades or other anti-glare devices to be treated? Asimple
note might save some time in creating CJs specific to this type of product.

4. Regarding 0B501 .e — What is the definition of “production” equipment? We have many
hobbyist customers who wouldn’t qualify as a gunsmith let alone as a manufacturer and tools

 

200 South Front Street « Montezuma, [A 50771-1000 USA
Main: 641.623.5401 * Fax: 647.629.3898 @ Orders: 800.741.0015

prownells.com

 

WASHSTATEC000317
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 318 of 514

   

le
Serious About Firearms Since 1939”

and equipment designed for hobbyists are quite different than manufacturing equipment... Yet
we have a concern these tools will be included in 0B501.e because even the hobbyist is
“producing” a firearms part. If there could be some guidance for “production” equipment that
clarifies the scope to manufacturing — perhaps “production” would be defined as repeated
production of the same or similar parts in multiple quantities per day — this would help clarify
the intent a great deal.

5. Serial number reporting for all firearms will cause an additional burden — especially as this is a
duplication of effort for permanent exports FFLs will already recording this in the BATFE
required A&D “bound book”. Could this reporting be limited to TMP exports? Also, the
reporting of Make/model/caliber information in AES will be burdensome considering the scope
and variety of our daily shipments.

6. On potential issue is with the record keeping requirement of warranty certificates. An exporter
may not have a manufacturer’s (or any other) warranty certificate as part of the transaction.
Perhaps some clarification is needed here that this is required only for the manufacturer when
they export?

7. How is “technology” defined for 0E501/505? For example: shooting chronographs or empty
brass cartridge annealing machines “technology”?

Best regards and thank you for your efforts,

Robert McAllister

en
pnintanantt

ZELAM

A genie ae og

VP-Strategic Development
Brownells, Inc.

 

200 South Front Street « Montezuma, [A 50771-1000 USA
Main: 641.623.5401 * Fax: 647.629.3898 @ Orders: 800.741.0015

orewnells.com

 

WASHSTATECO000318
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 319 of 514

 

Message

From: Timothy Mooney [Timothy.Mooney@bis.doc.gov]

Sent: 7/30/2018 5:28:53 PM

To: Monjay, Robert [MonjayR@state.gov]

cc: Heidema, Sarah J [HeidemaSJ@state.gov]; Hart, Robert L [HartRL@state.gov]
Subject: RE: Comments on Cat I-III! rule. How are you guys coming on your comments? (3 of 4)

Attachments: Tab 3 Detailed NOT supportive_Commerce firearms comments.pdf

Here is 3 af 4.
Tim

From: Timothy Mooney

Sent: Monday, July 30, 2018 1:25 PM

To: 'Monjay, Robert’ <MonjayR@state.gov>

Ce: 'Heidema, Sarah J' <HeidemaSJ@state.gov>; ‘Hart, Robert L' <HartRL@state.gov>

Subject: RE: Comments on Cat I-III rule. How are you guys coming on your comments? (2 of 4)

Here is 2 af 4.
Tim

From: Timothy Mooney
Sent: Monday, July 30, 2018 1:20 PM

Cc: Heidema, Sarah J <HeidemaSi@ state. goy>; Hart, Robert L <HartRi @state. soy>

renin borne

Subject: RE: Comments on Cat I-III rule. How are you guys coming on your comments? (1 of 4)

 

Thanks, Rob.

Tim

From: Monjay, Robert <MonjayR @state.gov>

Sent: Monday, July 30, 2018 1:00 PM

To: Timothy Mooney <Timothy. Mooney@ bis.doc.goyv>

Cc: Heidema, Sarah J <HeiiemaS/ @ state soy>; Hart, Robert L <HartRi @state soy>
Subject: RE: Comments on Cat I-Ill rule. How are you guys coming on your comments?

 

 

 

Tim,

WASHSTATEC000319
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 320 of 514

   

Rob
Official - SBU
UNCLASSIFIED

From: Timothy Mooney <Timethy. Mooney @bis.cdoc gay>

Sent: Monday, July 30, 2018 9:42 AM

Cc: Heidema, Sarah J <HeisemaSl @state eoy>; Hart, Robert L <Hart
Subject: Comments on Cat I-Ill rule. How are you guys coming on your comments?

RL@state say>

     

Hi Rob,

 

 

WASHSTATEC000320
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 321 of 514

 

Thanks,
Tim

WASHSTATEC000321
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 322 of 5¥age ! of!

 

As of: 7/18/18 9:12 AM
Received: July 02, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 11, 2018
Tracking No. 1k2-9411t-jj67
Comments Due: July 09, 2018
Submission Type: Web

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer
Warrant Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer
Warrant Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0246
Bulk comment 60. Representative sample (1)

 

Submitter Information

Name: Rachel Graber

 

General Comment

See attached file for comments

 

Attachments

Comment on BIS-2017-0004

file:///S:/EA/Public?o20comments®e200n%o20Cat®o201-11%e20rule/Bulk®s20comment®o20.... 7/18/2018

WASHSTATEC000322
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 323 of 514

As a domestic violence prevention advacate, | know full well the toll gun violence takes on wornen across
the world. Abusers’ use of firearms to threaten, conirol, injure, and kill knows no borders or boundaries. |
oppose the proposed rule for the following reasons:

1. The proposed rule treats serni-automatic assault rifles as “non-military.” Bul many stale and non-
state groups in importing countries use semi-automatic rifles in armed conflicts, causing
enormous damage. U.S. troops use rifles in semi-automatic mode an overwhelming amount of
the time. Regarding wide retail availability of flrearms, about which comment has bean requested,
many countries prohibit civilian possession of semi-automatic ries and handguns, as well as of
any larger caliber firearm. Six U.S. states, the District of Columbia, and several large retail chains
alse prohibit retail sale of semi-automatic assault rifles. Many semi-automatic rifles are also easily
converted to fully automatic frearms. Because military-style assault rifles clearly have substantial
miltary ullity, transfer of these firearms to Commerce Department control is inconsistent with the
statutory framework enacted by the Congress to regulate the export of arms.

2. The proposed rule would eliminate Congressional oversight for imporiant gun export deals.
Congress will no longer be aulomatically informed about sizable sales of these weapons. That will
limit its ability to comment on related human rights concerns, as it recently did on the Philippines
and Turkey.! Congressional action in 2002 required sales of firearms regulated by the US
Munitions List valued ait $1 million or more be notified to Congress. tems moved to Commerce
control would no longer be subject to such notification. ina September 15, 2017, letter, Senators
Benjamin Cardin, Dianne Feinstein, and Patrick Leahy explicitly noted that this move would
violate Congressional intent and effectively eliminate Congress’ proper role.

3. The new rules would transfer the cost of processing licenses from qun manufacturers to
taxpayers. Registration fees that since the 1940s have been used to offset the costs to the
government of tracking who is manufacturing weapons would no longer apply te manufacturers of
semi-automatic weapons, and Commerce does not charge any fee for licensing. So the
government ~ i.e., taxpayers - will absorb the cost of reviewing applications and processing
licenses. Gun exporters that benefit from these sales should shoulder this cost.

4, National laws for brokers and financiers who arrange firearm shipments are a weak link in the
chain of efforis to curtail trafficking of small arms and light weapons. There is good reason for
concer that firearms brokers will no longer be subject to US brokering law. Although Commerce
states it will retain rules on brokering for a State Department list that includes assault rifles, there
is no statutory basis for brokers of these weapons to register and obtain a license, increasing the
risk of trafficking. That will make it easier for unscrupulous dealers to escape attention.®

§. The rule reduces end-use controls for gun exports. it would eliminate the State Department's Blue
Lantern program for gun and amrnunition exports, which carries out hundreds of pre-license and
post-shipment inspections and publicly reports on them. it also would move license approval out
of the depariment that compiles the U.S. Government's information on human rights violations,
reducing the ability to effectively deny weapons licenses to international human rights
violators.End-use controls also are weakened by eliminating registration of firearms exporters, a
requirement since the 1940s. Registration of exporters allows ihe State Department to check an
exporters history whenever a manufacturer or broker requests a license for a particular gun
export sale. But the transfer of licensing to Commerce will remove new exporters and brokers of
these firearms from the State Depariment database, weakening enforcement against arms
trafficking.

&. The rule enables unchecked gun production in the U.S. and exports abroad by removing the
block on 3D printing of firearms. When Defense Distributed founder Cody Wilson posted online
instructions for 3D-printing weapons, the Slate Department successfully charged him with
violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. The Commerce Department Is

WASHSTATEC000323
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 324 of 514

unfikely to make the same argument once those weapons sre transferred io their control, Unless
cofrected, ine new regulations run the risk of effectively condoning and enabling 3D printing of
flrearms in the US. and around the globe, By effectively eliminating many means to detect
firearms, background checks on dornestic sales and end-use controls on international experts for
such weapons, this change could generate meny preventable tragedies.

7, The Commerce Deparment dees not have reascurces to enforce export conirels, aven before the
addition of 10,000 frearmns export license applicants as a resull of this rule predicted by
Cormmerce.” The BIS’s enforcement office, with no staff in Latin America, Africa, or many other
paris of the world, is nol equipped to take the same level of preventive measures for end-use
controls. Moreover, the State Deperiment has developed extensive data, expertise and
institutional relations to implement the Leahy Law for securily assisiance, which can serve as a
crilical foundation in both ore-icense and post-shioment checks to control and verify end uses
and end users. Commerce does not have these resources.

8. The proposed change will reduce transparency and reporting on qun exports. The rule woutd
gliminate Congressional and public awareneas of the total amount (dollar value and items) of
frearms sales authorizations and deliveries around the world, since the Commerce Depariment
annual reports currently only cover about 20 countries,

9. This ride would translar gun export leensing in an agency - the Cornmerce Depariment - whose
principle mission is to promote trade. Firearms, both assault weapons and non-seml-automatic
weapons, are uniquely and pervasively used in criminal violence arcund the world. Controlling
thelr export should be handied by the State Denarimnent, which is mandated and structured to
address the polential impacts in importing nations on stability, human security, confict, and
human rights.

10. Firearms are used to kill a thousand people every day around the world in acis of organized
crime, political violence, terroriam, and human rights violations. Rasearch indicates that the types
of weapons being iransferred to Commerce control, including AR-15, AK-47, and other miitary-
style assaull rifles and their ammunition, are weapons of choice for criminal organizations in
Mexico and other Latin American countries that are responsible for most of the increasing and
record levels of homicides in those countries” The export of these weapons should be sublact te
more controls, nol legs.

 

‘SUS lawmakers balk at arms sales to Saudi Arabia, Turkey and Nigeria,” DefenseNews, Sept. 28, 2017,
htips /Avww. defensenews.com/congress/20 17/09/204i8-lawmakers-halk-at-arns-sales-io-saudl-arabia-
lurkey-and-nigeria/

*“Arrns Dealer Faces New Charges,” New York Times, Aug. 23, 2010,
hitos:/Awww.nytimes.com/2010/08/24/us/2éarms him!

* Depariment of Commerce Budget in Brief FY2017, p. 57,

hiipvAwww.osec.doc.gav/bmi/budget/FY 17BIB/ANFilesWithCharts?2, paf

* Ongaing resource on “Cross Border Gun Trafficking: An Ongoing Analysis of the Types of Firearms
legally Trafficked from the United States io Mexico and Other Latin American and Caribbean Countries
as Revealed in U.S. Court Becumenis,” by the Violence Policy Center, htinv/Avww.voc.orafindicted/

WASHSTATEC000324
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 325 of 54a8* ! of |

 

As of: 7/19/18 9:46 AM
Received: July 09, 2018
Status: Posted

Posted: July 11,2018
Tracking No. 1k2-946g-1s8t
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No
Longer Warrant Control Under the United States Munitions List (/SML)

Comment On: BIS-2017-0004-000]
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No
Longer Warrant Control Under the United States Munitions List (.SML)

Document: BIS-2017-0004-0313
Bulk comment 126 Representative sample

 

Submitter Information

Name: Alice Dahle
Address:
1401] Linmar Dr. NE
Cedar Rapids, IA, 52402
Email: adahle48¢gmail.com
Phone: 319-364-4999
Organization: Amnesty International USA

 

General C

 

See attached file(s)

 

Attachments

Final Response to weapons sales proposals

https://www.fdms.gov/fdms/getcontent7objectlId"0900006483 4c6bf6&format=xml&show... 7/19/2018

WASHSTATEC000325
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 326 of 514

hely 9, 2018

For thirty-five years [have been a member of Amnesty International USA and currently chair our Women's Human
Rights Coordination Group. Amnesty International is the world’s largest grassroots human rights organization, and
our giobal movement consists of millions of members and activists who defend justice, dignity and freedom for
everyone without exception. The Women's Human Rights Coordination Group's particular area of interest is in the
human rights of women and girls.

We are concerned about recent proposals te move responsibility for oversight of licensing of international sales of
some small arms and light weapons from the Department of State to the Department of Commerce and the removal
fram the US Munitions List (USML) of several semi- "automatic ¢ firearn ms, including AR-15s, same AK-47s and high
capacity ammunition cartridges. Since 2014, the US. has bi fF eh ers, and is
responsible for approximately 30 percent of conventional : arms s transfers with regards to mone ary value.
Consequently, these changes would make sales of these weapons easier and expand access to them at their
destination. They would alsa reduce accountability for their use in commission of human rights abuses.

 

 

it is now recognized that rape and sexual assault are systematically used as weapons of war in conflicts around the
world. Attacks on women and girls terrorize families, communities or ethnic groups, humiliating and demoralizing
local residents to bring them under control, or causing them to flee from disputed territary

 

in interviews with women and girls who have survived sexual violence during conflict, a very high number of their
stories include descriptions of the torture they endured at the point of a gun. Although the particular models of
firearms involved are seldom identified, there is no doubt that a military-style weapon contributed to gross violations
af their human rights. Even after a conflict has officially ended, the weapons left behind are E used all too often by
perpetrators of domestic viclence. Colombia receives a large proportion of their weg he ULS, These guns are
often linked to the patriarchal culture that supperts the notion that firearms help men to defend themselves and
protect their families. However, these weapons exacerbate violence against women and girls. In Colombia, 2 ont of 10

ICneHY sexual yiheree as the primary cause. The exact model of firearm used in
vislence against women and girls is irrelevant, and ail rallitary-style weapons and ammunition currently on the US
Munitions List should remain there.

 

 

Amnesty international was actively involved for two decades in negotiating the gicbal Arms Trade Treaty (ATT3,
which went into force in December 2014. This treaty requires that before authorizing a transnational sale of frearms,
governments must assess the risk that the weapons under consideration would be used te commit or facilitate serious
vielations of international humanitarian or human rights law, undermine peace and security, or te engage in
transnational organized crime. An “overriding” risk that the arms would be used for these purposes would prohibit
the sale.

 

After intense lobhying by women's fumed. 6 g ftlons and activists during the drafting of the ATT, it became
the first treaty that recognized the link between the international arms s trade and gender-hased violence. Article 7(4)
of the treaty made it mandatory for arms exporting countries to assess the risk that weapons being considered for sale
would be used to commit or facilitate gender-based violence and deny authorization in the case of an “overriding risk.

Moving respansibility for authorizing international sales of additional weapons and ammunition from the Department
of State to the Department of Commerce would bypass the requirement ta assess the risk that the merchandise in
question would be used to commit or facilitate human rights violadons, including gender-based violence. itis
essential that these standards continue to be upheld, and we strongly urge the Government to maintain responsibility
for international sales of weapons and ammunition manufactured in the US with the Department of State.

Sincerely,

Alice Dahle, Chair
Women's Human Rights Coordination Group
Amnesty International USA

WASHSTATEC000326
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 327 of 5iage | of |

 

As of: 7/11/18 3:44 PM
Received: July 09, 2018
Status: Posted

Posted: July 11, 2018
Tracking No. 1k2-946j-2rr6
‘Comments Due: July 09, 2018
Submission Type: Web

 

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer
Warrant Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer
Warrant Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-03 16
Bulk comment 128 Representative sample (1)

 

Submitter Information

 

Name: Susan Waltz
Address: United States,
Email: swaltzgumich.edu
Phone: 517 980 0309

 

General Comment

 

Comments attached. (1 believe I previously submitted these but am sending again as | do not have
a receipt.)

 

Attachments

Comment_on_regs 6-30-18

file:///S/EA/Public®s20comments®o200n%eZ0Cat®o2 01-11%? Grule/Bulk®o20comment®e20... 7/19/2018

WASHSTATEC000327
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 328 of 514

30 June 2018
Tex DDTCPublicCommentsi'state. gov
Office of Defense Trade Controls Policy, Department of State
and
Regulatory Policy Division, Bureau of Industry and Security, U.S. Department of
Commerce, Room 2099B, 14" Street and Pennsylvania Avenue NW, Washington DC
20230
Subject: ITAR Amendment - Categories I U1, and UI

EAR Amendment - RIN 0694-AF47

 

Lam writing to submit comments on the proposed changes to ITAR (USML) and EAR (CCL) recently
published in the Federal Register. | write in a personal capacity but the views expressed are informed by

my research, policy analysis, and teaching as a professor at the University of Michigan, Gerald BR. Ford
School of Public Policy.

By way of a few introductory remarks, 1am familiar with the complexities of US arms export laws and
policy, as well as the regulatory framework. There is a legitimate need for periodic updates of the USML
and—in view of the labyrinth of entangled laws, regulations, and agencies involved in the current
system—I am supportive of the reform initiative. Lam generally more concerned about keeping weapons
out of the hands of those who would misuse them than in making them easier to procure, but that end is not
at odds with the objective of putting in place a single control list and a single administrative agency. The
reform effort has not progressed to that point, however, and [ am wary about these proposed regulatory
changes as an interim step. I will also add that | have been following the export control reform project
since it was announced in 2009 and this is the only time [ have felt the need to express concerns about the
proposed changes. That is largely due to the particular, complete and recognizable, weapons that are being
considered for change.

i. I urge you te delay the effective date of the proposed changes until the Government
Accounting Office or the Library of Congress has publicly reported to the Congress their impact on
numerous statutes referring to “defense articles.”

H enacted, the changes would have implications for several provisions of law. From my reading of both
seis of proposed regulations, lam not reassured that the implications have been fully considered. The
USML is formally defined in the AECA (22 USC 2778) as a definitive list of defense articles,' and from a
quick search of US statutes the term “defense article” appears in some 45 sections,” in many instances (but

 

122 USC 2778(a\(D.

* Office of the Law Revision Counsel, United States Cade, wie wuscode house. gov.

 

WASHSTATEC000328
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 329 of 514

not always) explicitly linked to the USML. In addition, several provisions of the AECA itself are explicitly
linked to an itern’s presence on the USML Gvithout necessarily referring to “defense articles”). On a
separate statutory track, the Foreign Assistance Act was recently amended to include CCL 600 series items
as defense articles, along with all items contained on the USML [22 USC 2304. (dW 2}(C31, but the
legislation did not anticipate the new 500 series so there is likely a gap there with regards to Congressional
intentions. To complicate things further, the US Munitions import List (.ISMIL) makes liberal use of the
term “defense article,” defined as articles on the USMiL—which currently include the same items that are
slated to lose the “defense article” designation that extends from inclusion on the USML = so that items
designated as defense articles on the USMIL will not be considered defense articles for purposes of
export.’

lis very challenging to sort out the tangle. Some of the instances where terms and definitions are at
variance may nol prove significant, but others may have far-reaching implications. Due to the disnaraie
definitions and linkages, the proposal to remove specified firearms from the USML raises some important
questions about ihe continuing applicability of provisions of law that refer to “defense articles,” a term that
currently encompasses such firearms. In numerous situations the current statutory treatment of non-
automatic firearms would be altered ~ or at least become ambiguous—as a result simply of moving these
weapons from Category | of the USML to the 500-series on CCL. Statutory previsions that could be
affected by the proposed change range from Expert-Import Bank financing of defense article sales to
human rights conditionality on security assistance, to the provisions for third-party transfer of grant-
supplied defense articles, and various reports to Congress. (See references in the footnote below." In
some cases, the law in question is not directly linked to arms exports, but the relevant statute refers to
defense articles and links the definition to items on the USML. In this way, removing specified firearms
from the USML is likely to have a host of unintended and unanticipated repercussions.

Further, if semi-automatic weapons and other non-automatic firearms are removed from the USML it will
impact the ability of law enforcement to charge weapons traffickers with violating the AECA as was done
in several of the cases cited in a recent report from the Department of Justice on export enforcement.’

 

*27 CPR 447.11 and 27 CFR 447.21,

‘The numerous places where the meaning of “defense article” would be called into question by the proposed rules
include:
« Export-Import Bank financing of defense article sales, including multiple end use considerations and other
conditions (12 USC 635}:
« Requirement to give Congress notice of commercial firearms sales of $1,800,000 or more (22 USC 2776}
* Annual repart to Congress on multtary assistance, and specifically on transfers of USML Category I
firearms (22 USC 2415}
* Provisions for supplying defense articles on a grant-basis, and multiple restrictions (22 USC 2314)
e Conditions for third-party transfer of defense articles provided on a grant basis (22 USC 2314)
Certification of end use as a condition of sale or lease of defense article (22 USC 2743}
* Post-delivery verification of credible reports of misuse of weapons (22 USC 2743)
« Brokers of items included on the USML are required to register and activity must be licensed: exporters of
USML Hems must identify all consignees and freight forwarders in license application (22 USC 27783

* Department of Justice, “Summary Of Major U.S. Export Enforcement, Economic Espionage, And Sanctions-
Related Criminal Cases,” Hanuary 2018, hites:! www justice covinsd/pavefile/ 1044446 download |

WASHSTATEC000329
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 330 of 514

As Acting Assistant Secretary for Political-Military Affairs Tina Kaidanow explained to the House
Foreign Affairs Committee last June,® the US arms export architecture is very complex and involves what
her predecessors have described as “cradle to grave” oversight of exported US defense articles. Removing
that designation defense article from non-automatic weapons has the effect of detaching them from the US
Munitions List and the regulatory framework built around it: there may well be significant unintended
consequences.

In the event that consideration of the proposals is not delayed, | would recommend several other changes
to the proposed ITAR and EAR revisions.

2. Retain existing USML i(a) and (d) unchanged; retain the existing coverage of DSML U(a)
unchanged; delete proposed 0A501.9 and .b; and limit proposed 04502 to renumbering existing
OA9G4.

My concern here is based on principle and definition. Several of the weapons that would be moved to CCL
are military-style weapons that are either used in battlefield situations or are substantially comparable to
weapons as used in battlefield situations ~ including semi-automatic assault rifles and bolt-action sniper
rifles. All of USMILL I(a}, 1(d), and U(a) are currently designated “significant military equipment’ due to
“their capacity for substantial military utility or capability,” per the [TAR definition.” The prevalence of
armed extremists and insurgents who depend on weapons currently included in USML Categories | and Il
makes the military utility or capability of these weapons as relevant as ever. Due to their size and long
shelf life, firearms are easily diverted and resold on black markets around the world. The Department of
Justice’s January 2018 summary of major US export enforcement cases noted above includes recent
smuggling of semi-automatic assault rifles éand other firearms) to Dominican Republic, the Gambia,
Russia via Latvia, Thailand and other destinations. In addition, the report documents the cage of two men
in Georgia attempting to export firearms to a range of international on the dark net, and another similar
case from Kansas."

While the US military may not derive great advantage from most of these weapons, they still have the
military utility and capability of threatening the lives and welfare of many people around the world. It is
in the interest of the US and American citizens to keep the tightest control on them. Indeed, it is for that
very reason that the same weapon being proposed for removal frorn the US Munitions List are expected to
remain on the US Munitions Jmpor? List, where their entry into the US will remain tightly controlled. It is
also for that reagon that a growing number of states are imposing limitations on the retail availability of
these weapons and many retailers are voluntarily removing them from their shelves. They should remain
where they are, on the USML.

3. Before proposed regulatory changes are adopted, an opinion should be obtained from the

 

* “Foreign Military Sales: Process and Policy,” testimony fram Tina §. Kaidanow, Acting Assistant Secretary,

Bureau of Political-Military Afzirs, Statement Before the Subcommittee on Terrorism, Nonproliferation and Trade,
House Foreign Affairs Committee, June 2017. bites www state pow tom risen 20 TOT LSIR bien,
*22 CFR 120.7 at https: “www .eno cov fdeve/pke/CPR-2004-title92-vol [od PCER-2004-ti1e?2-voll -seo126.7 nd.

* Department of Justice, op. cit.

WASHSTATEC000330
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 331 of 514

Department of Justice concerning the legality of applying [TAR brokering restrictions te exports of
firearms transferred from the USML te the CCL. Furthermore, Congress and the public should be
informed as to haw the proposed arrangements will address the risk of diversion.

There are several reasons to be concerned about the proposed rules pertaining to brokering.

From their origin in the 1930s, a major intent of efforts io regulate arms exports has been to curtail illicit
and undesirable trafficking in weapons. In the 1980s and 1990s, illicit flaws of small arms flooded
international markeis, with calamitous effects in every region of the world. The rate of flow may have
slowed since the 1990s, but as the 2018 Justice Department report attests, the efforts to supply contraband
firearms are very much alive in our own time. From a global perspective, brokering laws are considered a
weak link in the regulatory apparatus, to the extent that in the 1990s there was some talk of negotiating an
international treaty focused entirely on arms brokering. Provisions written into US law around that time
were considered some of the strongest in the world. With the transfer of specified semi-automatic and non-
automatic weapons to CCL, the brokering laws would no longer be applied to these weapons (or would be
applied only in a much-weakened version) and they would not be available tc law enforcement for
prosecution purposes.

My specific concerns with the proposal to apply existing AECAATAR brokering rules to items
intended for transfer to the CCL are twofold, related to the dubious statutory underpinnings of the
proposed rule change and to its practical implications.

(a) The first concern is a matter of statutory coherence and proper statutory authority. The brokering
clauses of the AECA require commercial brokers involved in the transfer of defense articles to register
with the State Department and apply for their transactions to be licensed (22 USC 2778).° The AECA
brokering provisions are explicitly linked to defense articles on the USML (and by implication, ITAR).
Because the proposed changes to ITAR and CCL would remove specified non-automatic and semi-
automatic firearms from the USML, on the face of it, it would seem that commercial brokers of these items
would be released from [TAR registration and brokering requirements. To prevent this outcome, the State
Depariment proposes a patch, by asserting that the AECA brokering provisions will also apply to the US
Munitions Jmpert List (which, as noted above, will continue to include the items that-—for export
purpose-—are deemed na longer to warrant control under the USML). The intended effect is that brokers
wanting to export items included on the list of items controlled as defense articles for import (but not for
export) will be subject to the rules pertaining to the export of such items. The logic is convoluted at best,
and it raises questions about the statutory grounding for requiring brokers who are exporting items “no
longer warranting control under USML” to register with the State Department and comply with related
(TAR requirements. Given the complexity of the issue and the risks associated with brokering activities, it
would seem advisable and prudent to seek a legal opinion within the Executive Branch to ensure that the
provisions of the AECA pertaining to brokers-—including the registration requirement-- can be applied
robustly to all involved in the wide range of brokering activities associated with the export of items on the

 

? Per 22 USC 2778 (bMI MAK), °..-every person (other than an officer or employee of the United States Government
acting in official capacity) who engages in the business of brokering activities with respect to the manu facture,
export, import, or transfer of any defense article or defense service designated by the President under subsection
(a1), or in the business of brokering activities with respect to the manufacture, export, import, or transfer of any
foreign defense article or defense service (as defined in subclause (IV)), shall register with the United States
Government agency charged with the administration of this section, and shall pay a registration fee which shall be
prescribed by such regulations.

WASHSTATEC000331
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 332 of 514

US Munitions Import List.’° Such a legal opinion should be obtained and considered before the regulatory
changes are adopted.

(b) The second issue about brokering rules relates to the practical effects of the numerous proposed
changes to ITAR section 129. itis hard to imagine, in the first place, the steps by which the licensing of a
transaction will be handled by Commerce and any brokering aspects (including completion of information
required by 22 CFR 129.6) will be handled by State. It boggles the mind to consider how this might
actually amount to a time-saving simplification of rules. | am primarily concerned about the proposed
amendment 129.2(bM2)(vil), however, which appears to negate the controls on brokering for transactions
subject to EAR and open a significant loophole for unscrupulous brokers. If | have understood the
proposed changes to Section 129.2 correctly, ifa Michigan-based retail sports outlet licensed to sell
firearms in the US wanted to sell, say, AR-15 semi-automatic rifles to clients in another country, then so
long as the Michigan retailer could secure approval via the BIS licensing process, the various parties
involved in shipment, financing, and possibly transshipment would be exempt from any registration and
approval requirements. Nor would they necessarily be known to licensing and enforcement agents based in
the Commerce Department. What in this scenario would deter an unknown and independent handler from
diverting the weapons to unauthorized end-users? | would like to assume that government officials in the
State and Commerce Departments have thought through the implications of the proposed rules as they
might be bent for nefarious purpose as well as their service for industry cost and convenience, but the
published rules do not provide assurance in that regard. Mere clarification is needed about hew the
brokering regulations will be applicd, how the inter-agency process will be managed, and the extent
to which the proposed arrangements for registering and licensing brokers involved in acquiring,
financing and transporting exported firearms will address the risk of diversion to nen-authorized
end-users, One effect of transferring non-automatic firearms from the USML to the CCL is te remove
them from the remit of the State Department’s Blue Lantern program, which otherwise might be engaged
to make post-shipment checks. It is not clear whether Commerce has a comparable program or what
resources it will assign to monitoring the commerce in semi-automatic firearms.

   

4, Amend proposals for EAR Section 734.

BIS has indicated that items moving “to the CCL would be subject to existing EAR concepts of
jurisdiction and controls related to ‘development’ and ‘production,’ as well operation, inetallation, and
maintenance ‘technology.’” This approach would appear to give rise to the possibility of widespread and
openly sanctioned circulation of open source, non-proprietary instructions for using computer-aided design
(CAD) files to produce via 3D-printing technology, or text files to produce via CNC milling the firearms
removed from USML. Until now, this development has been blocked in the courts via application of ITAR
provisions requiring export license. Either the Department of Commerce should clarify that it views
any software instructions for producing controlled firearms already to be within the ambit of the
EAR, or EAR Section 734.7 should be amended to bring circulation of open-source, non-proprietary
CAD and other electronic files under EAR control ~ possibly by establishing that electronic files for
producing functional flrearms are subject to EAR control as production technology.

 

'? When questions arose in 1996 as to the authority of the President to restrict munitions imports under the AECA, the
Office of Legal Counsel in the Justice Department was asked to provide an opinion. A similar request for opinion is
warranted here. See hitos:/www justice pov'sites/delault/flesole/opinions/1996-02:9 1 /op-ole-v20-nhG4e Od? .

WASHSTATEC000332
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 333 of 514

3. Amend provisions for License Contrel - Crime Control

Shotguns controlled under 0A502 are subject to the Crime Control because they are not controlled by
Wassenaar. Ii is not evident, however, why items OA5Ol1a are controlled for Regional Security but not
Crime Control, as firearms are a main element of crime control equipment used by police and security
forces. Moreover, federal statutes explicitly prohibit the export of crime control equipment to police and
security forces in countries whose governments have a consistent pattern of gross violations of
internationally recognized human rights, with exceptions requiring Presidential certification. To bring the
proposed regulations inte alignment with provisions of the Foreign Assistance Act (22 USC
2304(a)(2), which makes explicit reference to crime control equipment under the aegis of the
(expired) Export Administration Act], items in QASO1A should be subject to Crime Control.

&, Include information from enhanced reporting on certain firearms exports in annual 655
Report.

Enhanced reporting of items in the 501 series is potentially one bright spot in the proposed regulations.
Several proposed changes are welcome, including: proposed changes in EAR part 748 requiring
information about required import licenses; proposed changes in reporting mandated in EAR part 758; the
required use of EEI filing for GASO1.a firearms; and the proposed recordkeeping requirement in part 762.

If the proposed rules are ultimately accepted, the information provided to the Wassenaar Arrangement and
the UN Register of Conventional Arms will provide more granular information about US commercial
exporis of firearms, which seemingly could be included without significant additional effort in the annual
655 report mandated by the Foreign Assistance Act, 22 USC 2415,

7. The balance of costs and benefits significantly favors industry over the taxpayer.

The two sets of proposed rules include calculations of expected costs and benefits of the changes. Having
invested several hours parsing the proposed rules, | suspect that one major benefit of the changes will
accrue to the attorneys who help clients wend their way through federal regulations. The registration
system as it was initially set up was intended to pay for itself, via modest registration and licensing fees
that covered the costs of recording and updating information on US arms manufacturers and reviewing
details for proposed transactions. In some sense, it has been a fee-for-service arrangement. The proposed
changes significantly alter that approach with regards to firearms proposed for transfer to the CCL.

Except for the presumably few brokers unable to qualify for the firearms registration exemption outlined in
proposed changes to ITAR section 129.2, no registration or license fees will be collected. Some of the
transactions may be straightforward, but the workload promises to be substantial, with 4000-10,000
applications and virtually every 0A501 transaction subject to at least regional security controls, with no
license exceptions available. Whereas under the current system fecs paid by industry and brokers
help offset the costs of processing the license applications, under the proposed system the expenses
associated with reviewing license applications will be charged to the taxpayer. In the current political

WASHSTATEC000333
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 334 of 514

environment where government hiring is anathema, unless a streamlined new process delivers
extraordinary returns, it is difficult to imagine how the tally could come out in the taxpayer's favor without
significant sacrifice of quality control. With respect to firearms exports, taxpayers and the public at large
should be concerned about pressures to cut corners that could result in authorization of irresponsible
transfers. In my view as a taxpayer, the [TAR fee structure is yet one more reason for retaining non-
automatic and semi-automatic firearms on the USML, and should these weapons ultimately be
transferred to the CCL, I urge public officials at the Commerce Department to explore charging a
service fee for processing export license applications.

Conelusion

l appreciate the opportunity to comment on these rules, | am disappointed, however, that by and large they
downplay the lethality of the weapons currently controlled in ITAR categories | and II. I realize that these
documents were prepared for a different purpose than the materials posted to inform the global public
about US government programs and policy, but the difference between the tone and emphasis of the
proposed rules and the public presentation of US policy on the export of small arms and light
weapons over the past twenty years is striking. By contrast to the public statements and documents,
including the 2017 Congressional testimony by a State Department official, the emphasis in these
regulations is on reducing transaction costs for industry rather than promoting the public good, including
national security and public safety.

in response to public comments on the proposed regulatory changes, | hope that the Departments of State
and Commerce will reconsider the proposal to transfer any complete weapons from the USML to CCL. In
the event that the propased regulations go forward substantially unchanged, I can only hope that other
countries will tighten and strictly enforce their own import restrictions to reduce the risk of diversion and
misuse.

Thank you,

Susan Waltz

Professor

Gerald R. Ford Scheol of Public Policy
University of Michigan

Ann Arber, Michigan

awaltz@iumich edu

 

WASHSTATEC000334
 

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 335 of 5fage 1 of |

 

As of: 6/15/18 12:06 PM
Received: June 14, 2018
oe ee _ Status: Posted
PUBLIC SUBMISSION Posted: June 15, 2018
‘Tracking No. 1k2-93pw-pup8
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No
Longer Warrant Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No
Longer Warrant Control Under the United States Munitions List

Document: BIS-2017-0004-0042
Public comment 41. Amnesty International USA. A Akwei. 6-14-18

 

f

Submitter Information

Name: Adote: Akwei
Address:
600 Pennsylvama Avenue SE
Suite 500
Washington, DC, 20003
Email: aakwei@aiusa.org
Phone: 2025098148

 

General Comment

Please lind attached Amnesty International USA's concerns with the proposed changes to
CATLIN

Adotei Akwei
Deputy Director Advocacy and Government Relations
Amnesty International USA

 

Attachments

Amnesty International USA Comments on CATI-H 06142018

https://Awww tdms.gov/fdms/geteontent?abjectltd=09000064834 | Gbeb6&cformat=xml&show... 6/15/2018

 

WASHSTATEC000335
Case 2:20-cw00tiIeRAd: Document 106-7 Filed 09/23/20 Page 336 of 514

AMNESTY -4

INTERNATIONAL “Jf

  
     
 

DATE: June 14, 2018

TO: Directorate of Defense Trade Controls
U.S. Department of State
DDTCPublicComments@state.gov

and

Regulatory Policy Division

Bureau of Industry and Security

U.S. Department of Commerce

Room 2099B

14th Street and Pennsylvania Avenue NW
Washington, DC 20230

FROM: Adotei Akwei, Amnesty International USA, Washington DC

iam writing on behalf of Amnesty International-USA to comment on proposed
changes to the /nternational Traffic in Arms Regulations: U.S. Munitions List
Categories |, Il, and Ill issued by the Department of State and proposed regulations
for the Control of Firearms, Guns, Ammunition and Related Articles the President
Determines No Longer Warrant Control Under the United States Munitions List
(USML), both of which were published in the Federal Register on May 24, 2018.

As a global civil society organization focused on the promotion and protection of
human rights, Amnesty International does not oppose the arms trade per se but
calls for strong legally-binding controls to prevent arms being used for serious
violations of international human rights and humanitarian law. We do document

RSYLVANIA AVERUE SE, STH FLOGS WASHINGTON, G0 20003

WW AMNESTYUS A CRG

  
 

WASHSTATEC000336
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 337 of 514

the human rights impact of the irresponsible arms trade, raising concerns or calling

for specific transfers that pose significant human rights risks to be halted.

Our comments and questions about the proposed changes to International Traffic
in Arms Regulations and the Export Administration Regulations, thus, are all
conveyed with potential human rights consequences in mind. In particular, we are
concerned that some of the proposed changes weaken existing controls on
transfers, increasing the risk that irresponsible brokers of small arms and light
weapons could evade regulation, and arms will be diverted to states or non-state
actors with poor human rights records. There is further risk of undermining US
laws restricting transfers to foreign military units that have committed gross
violations of human rights. Amnesty International has for many years called
attention to the risks associated with untrammeled export of small arms and light
weapons around the world. These arms have been associated with the deployment
of child soldiers and the rise of insurgent groups. They are easier to divert than

larger weapons and often end up in the illicit market.

The proposed changes to Categories I-III of the ITAR introduced as part of the
Export Control Reform Initiative would transfer some specific and completely
operable military-style semi-automatic weapons from the USML to the CCL and
thereby affect some statutory controls on what are now considered defense
articles. We do not believe that the line drawn between automatic and semi-
automatic is as clear as the proposed regulations would suggest, and accordingly
we are concerned that the changes would significantly diminish Congressional

oversight of the transfer of these weapons.

Below we have elaborated and itemized our concerns for each set of proposed

changes.

AMNESTY INTERNATION SW] PENNSYLVANIA AVENUE SE. STH FLOSS I WASHINGTON, G0 20003

TSO2 504 OAMITP 202.8 42 WAS AMNESTYUSA ORG

 

 

WASHSTATEC000337
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 338 of 514

Comment on changes to ITAR proposed by Department of State and relevant to
the changes proposed for the EAR/CCL.

 

 

1. Our principal concern here is with the risk of proliferation and diversion that
could be exacerbated by the transfer of semi-automatic weapons to the
CCL from the USML, where such weapons currently meet the statutory
definition of “defense article” and are subject to a number of oversight
mechanisms. The term “defense article” is used explicitly in several statutes
to require controls on brokering, Congressional notification, and inclusion
of an item on the US Munitions Import List controlled by the Bureau of
Alcohol, Tobacco and Firearms. In addition, semi-automatic weapons are
currently included as defense articles in Directorate of Defense Trade
Control’s annual 655 report and are currently included, as defense articles,
in the definition of security assistance (22USC 2014 and 22 USC 2304). The
explanatory text accompanying the rules proposed by the State
Department did not comment on the ancillary effect of removing semi-
automatic weapons from the USML, but the implied changes are of concern

to us. Several of these concerns are elaborated below.

2. Brokering Laws. The proposed changes to Categories |, II and Ill mean that
brokers of semi-automatic weapons and related ammunition will be
exempt from registration and licensing that is currently triggered by their
inclusion as defense articles on the USML. On many occasions over the
past two decades, human rights advocates have called attention to national
brokering laws as a weak link in the chain of efforts to curtail illicit market

transfers of small arms and light weapons. [See Amnesty International’s

2010 report, “Deadiy Movements.” ]

Since 1996, US brokering laws have been seen among the strongest in the
world. They apply to US agents wherever they are located as well as to
foreign nationals operating from within the US; and they cover the full

range of facilitating activity--including finance, insurance, transport and

AMNESTY INTERNATION SW] PENNSYLVANIA AVENUE SE. STH FLOSS I WASHINGTON, G0 20003

TSO2 504 OAMITP 202.8 42 WAS AMNESTYUSA ORG

 

 

WASHSTATEC000338
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 339 of 514

trans-shipment (freight-forwarding). The US statutory provisions on
brokering are robust, but their application is directly and specifically linked
to the USML. Regulatory authority over brokers in the Export
Administration Regulations that house the CCL is without a clear statutory
basis. Consequently, we are concerned that moving semi-automatic
weapons and related ammunition to the CCL — and simultaneously
removing them from the USML — will lead to the US government
relinquishing its regulatory authority over brokers of these weapons. This is
of particular concern because many of the proposed changes to Categories
I-II| pertain to completely operable weapons or ammunition, and not simply

components or software.

We agree with the State Department’s past assessment that establishing
controls over brokering activity is a major step towards blocking
unauthorized and illicit arms transfers that have fueled so many conflicts
and serious human rights violations around the world. In some well-known
cases, states have been unable to prosecute notorious arms traffickers
because local brokering laws were insufficiently robust. We strongly
support the current requirement for arms brokers to be registered and
licensed before arranging deals to transfer these small but still deadly
weapons. For that reason, we oppose transferring semi-automatic
weapons and ammunition to the CCL until and unless the continuing

application of this requirement can be assured.

3, The proposed changes do not appear to be in line with established
Wassenaar Categories I-lIl. Semi-automatic weapons are included in
Wassenaar ML1 explicitly as munitions, with exceptions for smooth bore
weapons used in hunting and sporting. From descriptions in the Wassenaar
Munitions List, it seems clear that the intention was to differentiate
between military and security items, on one hand, and dual-use items on

the other. Semi-automatic weapons used by peacekeepers, military, and

AMNESTY INTERNATION SW] PENNSYLVANIA AVENUE SE. STH FLOSS I WASHINGTON, G0 20003

TSO2 504 OAMITP 202.8 42 WAS AMNESTYUSA ORG

 

 

WASHSTATEC000339
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 340 of 514

police are intended to be controlled as munitions. The proposal to move
semi-automatic firearms and large caliber rifles to the 500-series on CCL

does not appear to be in line with this designation.

Moreover, we are concerned that the proposed changes may result in
increased circulation of plans for non-automatic weapons produced by 3D
printing technology, and this may be at odds with Wassenaar expectations,
at least with regards to Wassenaar Best Practices Guidelines on Small Arms
and Light Weapons. We are concerned about possible weapons
proliferation from 3D printing. We took note of the well-publicized 2012
case where the State Department invoked ITAR (and by extension the
USML) to oblige a manufacturer to remove plans for a 3D printable gun
from the internet. The Fifth Circuit Court upheld the State Department’s
view that the device in question was a “defense article” covered by ITAR,
but we are concerned that the case might have ended differently if the 3D
gun were considered a CCL-500 item rather than a defense article included
on the US Munitions List. From our perspective, this story illustrates the
grave dangers of uncontrolled arms proliferation. The combination of
internet dissemination and do-it-yourself 3D production is problematic in
that the government has no knowledge of or control over the producer or
end-user or the purpose to which the weapons will be put. Permitting such
transactions would be a significant step backwards in normative

development and contrary to US policy over past 25 years.

4. Registration and End Use Controls (Blue Lantern). The fact that
manufacturers (and brokers) of semi-automatic weapons would no longer
be required to register before applying for a license presents an additional
concern. As we understand it, registration documents often provide
regulators with important information during the licensing phase, and we
are concerned that under the new rules the regulators at Commerce would

not have access to the same background information that DDTC now uses

AMNESTY INTERNATION SW] PENNSYLVANIA AVENUE SE. STH FLOSS I WASHINGTON, G0 20003

TSO2 504 OAMITP 202.8 42 WAS AMNESTYUSA ORG

 

 

WASHSTATEC000340
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 341 of 514

in the early stages of its monitoring and investigation. Moreover, we are
concerned that Blue Lantern investigations would exclude transfers of

semi-automatic weapons.

5. Waiting period before implementation. A sufficient amount of time should

be allowed for Congress to enact statutory changes to address gaps noted
above.

Additional comments on CCL rules proposed by Department of Commerce.

6. It appears that the new 500-series number would add specificity to reports
required by the UN and the Wassenaar Arrangement, and that would be
welcome. However, Amnesty International has concerns about changing
the designation of semi-automatic weapons so as to exclude them from
consideration as “defense articles,” elaborated in comments to the State

Department above.

7. While some of the weapons that are proposed for inclusion on the CCL are
commercially available in the US, that is not the case globally and —
increasingly—state governments in the US seek to limit their sale. In recent
months many commercial outlets have discontinued sales of semi-
automatic assault weapons, and the proposed rule goes in the opposite,
and wrong, direction. Seventeen American states have proposed a total of
56 bills to regulate or ban the sale of assault weapons in the 2018

legislative season.

AMNESTY INTERNATIONAL USA GOO PENIRSYLVANIA AVENUE SE, STH LOGS WASHINGTON, [0 20003

TSO2 504 GATE 202 826.7142 MAW AMNESTYUSA GRO

    

WASHSTATEC000341
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 342 of 514

8. Amnesty International generally supports strong oversight measures for
arms transfers and from that perspective, we welcome detailed digital
record-keeping requirements (serial number, model, caliber, and
manufacturer) and increased enforcement of end-use controls. However,
given the increase in license applications shifted to Commerce combined
with the absence of information currently gained through the registration
procedure, we are concerned at the likelihood that increased workload
without commensurate resources will actually result in less oversight than

at present under authority of the State Department.
Thank you for your attention to our concerns.

Sincerely,

/y Jo j My
Lory
Adotei Akwei
Deputy Director Advocacy and Government Relations
Amnesty International USA
600 Pennsylvania Avenue SE Suite 500

Email: aakwei@aiusa.org
Tel: (202) 509-8148

AMNESTY INTERNATION SW] PENNSYLVANIA AVENUE SE. STH FLOSS I WASHINGTON, G0 20003

TSO2 504 OAMITP 202.8 42 WAS AMNESTYUSA ORG

 

 

WASHSTATEC000342
 

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 343 of 5Page 1 of 1

 

As of: 6/15/18 1:36 PM
Received: June 145, 2018
Status: Posted
PUBLIC SUBMISSION Posted: June 15, 2018
Tracking No. 1k2-93qh-6)3w
Comments Due: July 09, 2018
Submission Type: Unknown

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No
Longer Warrant Control Under the United States Munitions List C(USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No
Longer Warrant Control Under the United States Munitions List

Document: BIS-2017-0004-0045
Public comment 44. Individual. B Root. 6-11-18

 

Submitter Information

 

General Comment

See Attached

 

Attachments

Public comment 44. Individual. B Root. 6-11-18

hitps:/Awww,fdms.gov/fdms/getcontent?objectid=09000064834 1 cla9&format=xml&show... 6/15/2018

 

~ WASHSTATEC000343
 

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 344 of 514

June 11, 2018

From: Bill Root, bilroot23@gmail.com; tel 517 333 8707
To: DDTCPublicComments@istate.gov; and

BiSPubhicComments@bis.dac.gov

Subject: ITAR Amendment Categories I, IL, and II and
Related EAR Amendment RIN 0694-AF47

These comments relate the combined ITAR and EAR amendments to USG commitments to
multilateral controls. Each of 33 numbered topics is listed in the order that topic appears in the
Wassenaar Munitions List (WML). It is then subdivided into three parts, with the following
number of examples:

a 27 US and multilateral texts are either identical or substantially equivalent;

b 74 US controls omit what WML controls (or WML omits US decontrals); and

c 165 WML omits what US controls (or US omits WML decontrols).

Part b should either be added to US contrals or the US should seek removal from WML controls.
Part ¢ should either be deleted from US contrals or be propased by the US to be added to WML.

These three parts omit second order impacts. For example, the number of differences between
WML and US would increase exponentially if each difference in a weapon item was counted
again when tallying the differences for ammunition, each of the types of components, production
equipment, software, and technology related to that weapon difference.

The above a,b,c differences omit 16 examples of “and specially designed components therefor,”
which should be deleted from the proposed revised USML for consistency with the Export
Control Reform intent to transfer insignificant items to the CCL (identified in topic 3] below).

These comments assume deletion of “specially designed” wherever it appears: use of “required”
for software and technology; and a definition of “components” to include parts, accessories,
attachments, and associated equipment.

 

WASHSTATEC000344
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 345 of 514

1, Caliber

WML 1 Smooth-bore weapons with a caliber of less than 20 mm, other arms and
automatic weapons with a caliber of 12.7 mm (caliber 0.50 inches) or less, as
follows

Note: WML | does not apply te:

a Firearms Jor dummy ammunition incapable of discharging a projectile:

b Firearms to launch tethered projectiles having no high explosive charge or

communications link, to a range of less than or equal to 300 m;

¢ Weapons using non-center fire cased ammunition not fully automatic;

a Deactivated weapons a

a Rifles and combination guns, handguns, machine, sub-machine and volley guns

Note: WME fa does net appiy to:

a Rifles and cambination guns, manufactured earlier than 1938;

b Reproductions of rifles and combination guns, the originals of which were manufactureed
earlier than 1890;

c Handguns, volley guns and machine guns, manufactured earlier than 1890 and their
reproductions;

a Rifles or handguns to discharge an inert projectile by compressed air or CO2.

b Smooth bore weapons as follows::

bl for military use

b2 other smooth-bore weapons as follows:

b2a fully automatic;

b2b ss semi-automatic or pump-action

Nate: WML 1.b.2 does not apply to weapons to discharge an inert projectile by compressed air

or COZ

Note: WMI 1.6 does not apply ta:

a Smooth-bore weapons manufactured earlier than 1938;

b Reproductions of smooth-bore weapans, the ariginals of which were manufactured
earlier than 1890;

c Smooth-bore weapons used for hunting or sporting purposes. These weapons must not he
far military use or of the fully automatic firing type,

d Smooth-bore weapons for:

dl Slaughtering of domestic animals;

a2 Tranquilizing of animals;

a3 Seismic testing,

a4 Firing of of industrial projectiles; or

ds Disrupting improvised Explosive Devices (EDs).
NB. Fer disrupters, see WML 4 and 1.4.6 on the Dual-Use List.

WASHSTATEC000345
 

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 346 of 514

WML 2 Smooth-bore weapons with a caliber of 20 mm or more, other weapons or
armament with a caliber greater than 12.7 mm (caliber 0.50 inches), projectors ...
as follows

a Guns, howitzers, cannon, mortars, anti-tank wapons, projectile launchers, ... rifles,

recoilless rifles, smooth-bore weapons ...

Nate 2: WML 2.a does not apply to weapons as follows:

a Rifles, smoath-bore weapons and combination guns, manufactured earlier than 1938;

b Reproductions of rifles, smooth-bare weapons and combination guns, the originals of

which were manufactured carlier than 1890;

c Guns, howitzers, cannons, mortars, manufactured earlier than 1890;

d Smooth-bore weapons used Jor hunting or sporting purposes. These weapons must not be
jor military use or of the fully automatie firing type;

@ Smooth-bore weapons for any of the following:

ef Slaughtering of domestic animals;

e2 Tranquilizing animals:

e3 Seismic testing,’

e4 Firing of industrial projectiles;

es Disrupting Improvised Explosive Devices (EDs);
NE For disruptors, see WME 4 and 1.4.6 an the Duai-Use List.

USML Lb Fully automatic firearms to 30 caliber (12.7 mm) inclusive
USML 1.4 Fully automatic shotguns regardless of gauge.
USMLILa Guns and armament greater than 50 caliber (12.7 mm), as follows:

al Guns, howitzers, artillery, and cannons;
az Mortars;

a3 Rexoiloless rifles;

ad Grenade launchers; or

as Development guns and armament greater than .30 caltber (12.7 mm) funded by DOD
Note 1: a5 does not control greater than 30 caliber

a in production;
b subject to EAR; or
c being developed for both civil and military applications

Note 2: Note 1 to a5 does not apply to USML items, whether in production or deve;lopment.

 

WASHSTATEC000346
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 347 of 514

4
OAS01 a Non-automatic and semi-automatic firearms of caliber less than or equal to .40
inches (12.7 mm)
DASOLb Non-automatic and non-semi-automatic rifles, carbines, revolvers, or pistols with

a caliber greater than .50 inches (12.7 mm) but less than or equal to .72 inches
(13.0 mm)
CA602.a Guns and armament manufactured betweeen 1890 and 1919.

la Caliber US identical to WML

1-8 WML. 2.a/USML ILal-3 guns, howitzers, cannon, mortars, and recoilless rifles greater
than .50 caliber

ib Caliber US Omissions from Multilateral Controls

1 US omits WML 1 semi-automatic smooth bore caliber from 12.7 mm to 20 mm.
2 US omits WML non-automatic smooth bore caliber from 18 on to 206 mm.

WML 2a rifles greater than 50 caliber is broader than:

3 0AS01.6, which is limited to non-automatic and non- semi-automatic rifles, carbines,
revolvers, or pistols between caliber 50 and .72; and

4.5 USML Il.a5 (and Notes | and 2) which applies to developmental guns funded by DOD
but not if in production or being developed for both civil and military application;

6-10 US omits explictt WML |.a mention of combined guns, handguns, machine, sub-machine
and volley guns

WML covers more than US by the following differences in decontrols in:

11 WML la Note b or 1b2 Note vs. Note | to OA501
(Rifles or handguns) (weapons) specially designed to discharge an inert projectile by
compressed air ar CO2 omit portions of BB guns, pellet rifles, paint ball, and all other air

rifles

12-14 WML tb Note a and b and 2a Note 2 a and b vs. OA501 Note |

a (Smooth bore weapons) (Rifles, smooth-bore weapons and combmation guns}
manufactured earlier than 1938;

b Reproductions of (smooth-bare weapons) (rifles, smooth-bore weapons and combination

guns), the originals of which were manufactured earlier than 1890

omit portions of “antique firearms manufactured before 1390 and reproductions thereof,
muzzle loading black powder firearms except those designs based on centerfire weapons
of a post 1937 design”

15,16 WML 2.a anti-tank weapons and projectile launchers.

WASHSTATEC000347
 

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 348 of 514

ic Caliber Multilateral Omissions from US Controls

] WML omits USML Id) fully automatic shotguns more than .50 caliber,

2-4 WML omits OA501b explicit mention of carbines, revolvers, or pistols

5-17 US covers more than WML by omission of decontrols in Notes for WML1, WML 1.a,
WML 1.6.2, WML 1.6, including US covers more than WML by the following
differences in deconrrols in:

a QA501 Note 1 vs. WML 1a Note b or 1b2 Note:
(BB guns, pellet rifles, part ball, and all other air rifles omit portions of (rifles or
handguns) (weapons) to discharge an inert projectile by compressed air or CO2

b OASO1L Note | plus 0A602.a vs. WML 1b Note a and b:
US decontro] of antique firearms manutactured before 1890 and reproductions thereof,
muzzle loading black powder firearms except weapons of a post 1937 design;

¢ 04602.a guns and armament manufactured between 1490 and 1919 omits portions of
WML decontrol of
I Smooth bore weapons manufactured earlier than 1938;
2 Reproductions of smooth-bore weapons, the originals of which were

manufactured earlier than 1290

2. Firearms using caseless ammunition

WML Le weapons using caseless ammunition
USML La firearms using caseless ammunition

2a Firearms using caseless ammunition substantially equivalent

   

6 WML 1L/USML La

i, Firearms to integrate

USML 1|.¢ Firearms to integrate fire control, automatic tracking, or automatic firing
jc Firearms to integrate Multilateral Omissions from US Controls

18 WML omits OSML Le

 

WASHSTATEC000348
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 349 of 514

4, Detachable

WML Ld detachable cartridge magazines
WML 2.d detachable cartridge magazines

USML [tLa7 Ammunition for fully automatic firearms or guns that fire superposed or stacked
projectiles

DASOL.d Detachable magazines with a capacity of greater than 16 rounds for QA50L.a or .b

4b Detachable US Omissions from Multilateral Controls

7 WML Id and 2.d are broader than USML IIa? or GASO1L.d.

4¢ Detachable Multilateral Omissions from US Controls

19 WML omits USML Ila?

5, Sound suppressors

WML Lad .»» sound suppressors or moderators ... for WML La, b, c.

USML Le Silencers, mufflers, and sound suppressors ...

WASHSTATEC000349
 

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 350 of 514

oa

5a. Sound suppressors US Omissions from Multilateral Controls

   

7 WML LA/USML Le Sound suppressors

Sb. Sound suppressors US Omissions from Multilateral Controls
18 WML 1.d Sound moderators

Sc. Sound suppressors Multilateral Omissions from US Controls

20 USML Le Silencers, mufflers
21 USML 1.e¢ Sound suppressors for other than USML I

6. Mounts

WML 1d .. gun mountings for WML 1.a,b,c,

WML 2.¢ .. Weapon sight mounts for military use and for WML.2a:

WML 2d Mountings ... for WML 2.2,

USMLILN3 ... automatically stabilize aim (other than gun rests).

USML 11j91 Mounts for independently powered ammunition handling systems
GASOL.c .». mounting blocks (trannions} ...

6b. Mounts US Omissions from Multilateral Controls

19-21 WML t.d, 2.c, 2d are broader than USML ILh3, j91, and OAS501.c

éc. Mounts Multilateral Omissions from US Contrals

22-23 USML ILN3, }91, and QAS01e omit for Lor TT or military use.,

 

WASHSTATEC000350
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 351 of 514

8
7. Optical weapon sights
WML Ld .. optical weapon-sights ... for WML 1.a,b,c, except without electronic image

processing, with a magnification of 9 times or less, provided not for military use
or incorporate any reticles for military use.
WML Z.c Weapons sights ... for military use and for ML 2.a

USMLIL j2 Sights to orient indirect fire weapons
OASOL,y3 Iron sights
0A504 Optical sighting devices for firearms and components as follows:

a Telescopic sights;

b Holographic sights;

c Reflex or “red dot” sights;

d Rericle sights:

€ Other sighting devices that contain optical elements;

f Laser aiming devices or laser illuminators for use on firearms, and having an
operational wavelength exceeding 400 nm but not exceeding 710 nm, except laser
boresighting devices that must be placed in the bore or chamber to provide a
refernce for aligning the firearms sights.

g Lenses, other optial elements and adjustment mechanisms for articles in a,b,c,d,e,
OF i.

i Riflescopes that were nat “subject to the EAR” as of (DATE ONE DAY PRIOR

TO THE EFFECTIVE DATE OF THE FINAL RULE) and are for use in firearms
that are “subject to the EAR.”

7b. Sights US Omissions from Multilateral Controls

   

22,23 WML 1.d and 2.c omit technical limits in USMLIL)J2, OASO1.y5, or 0A504.a-1
7e, Sights Multilateral Omissions from US Controls

25-34 USML 1132, OASO1L.y3, and 0A504.a-1 omit WML 1.d for WML 1.a,b,c or WML 2.c for
WML 2.a

8, Flash suppressors

WML 1.d _.. flash suppressors
USML Ie muzzle flash suppression devices

$b. Flash suppressors US Omissions from Multilateral Controls

24 WML 1.d omits USML ILe “muzzle”

WASHSTATEC000351
 

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 352 of 514

9, Flame throwers

WML 2.a .. military flame throwers

USMLILb ~~ Flame throwers with a minimum effective range of 20 meters (1.¢., whether or not
military) plus

0AG602.b Military flame throwers with an effective range less than 20 meters

9c Flame throwers Multilateral Omissions from US Controls

35 US is broader by covering non-military with minimum 20m range.

 

WASHSTATEC000352
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 353 of 514

 

GAS03 Discharge type arms, non-lethal or less-lethal grenades and projectiles, ... and devices to
administer electric shock

l0c. Discharge type and administer electric shock Multilateral Omissions from US Controls
36 WML omits 0A303

11, Signature reduction

WML 2.a ., signature reduction devices for 2.
USME Ile: Signature reduction devices for I]. a, b, or d

lia Signature reduction substantially equivalent
8 WML 2.a/ USML [Le
12. Liquid propelling charges

WML 2.a Note 1: WML 2.a includes injectors, metering devices, storage tanks and other
components for liquid propelling charges for WML 2.4

12b. Liguid propelling charges US Omissions from Multilateral Controls

 

25-28 US omits WML 2.2 Note |

13. Smoke and flares

WML 2.b Smoke ... projectors or generators for military use
HLdi4 Tuminating flares ...
LAgS4 .. hon-irritant smoke flares

13b. Smoke and flares US Omissions from Multilateral Controls
29,30 US omits WML 2.b smoke projectors or generators
i3c Smoke and flares Multilateral Omissions from US Controls

37 WML omits ULdi4 ilminating flares
2k WML omits 1 A984 non-irritant smoke flares

WASHSTATEC000353
 

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 354 of 514

V}
14. Gas
WML 2.6 w. Za8 ... projectors or generators and
WML 7.e Equipment ... for the dissemination of ... chemical agents

USML XIV.fl Equipment for the dissemination of chemical agents.
1A607.¢ Equipment for dissernination of riot control agents

ida Gas identical
WML 7.e/USML XIV.f1 and 14607.¢
i4b Gas US Omissions from Multilateral Controls
31,32 US omits WML 2.b projectors or generators
15, Pyrotechnic
WML 2.b .. pyrotechnic projectors or generators for military use
USML U1.a6 Ammunition employing pyrotechnic material in the projectile base...
dl Projectiles that use pyrotechnic tracer materials that incorporate any material
having peak radiance above 710 nm ...;
LAOS4 .. pyrotechnic articles (excluding shotgun shells, unless the shotgun shells contain

only chemical irritants) having dual military and commercial use;

15b Pyrotechnic US Omissions from Viultilateral Controls

 

WML 2.b is broader than 1A984 because:

33 WML omits US exclusion from pyrotechnic articles; and

34 US erime contral reason is less restrictive than US national security reason applied to
other WML~- controlled items.

iSe Pyrotechnic Multilateral Omissions from US Controls

1A984 is broader than WML 2.b because:

39 articles is broader than projectors or generators; and

40 dual military and commercial use is broader than military use
41,42 pyrotechnic material omitted from WML

 

WASHSTATEC000354
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 355 of 514

16. Signal

WML 2.b Note WML 2.b does not apply to signal pistols
0ASO3 decontrol arms solely for signal ...use

16b Signal US Omissions from Multilateral Controls

35 QASGS “solely” decontrol is narrower than WML 2.b Note decontro!
17. Kinetic energy

WML IiLa Ammunition for weapons specified by .. WML [2
WML 12.42 Kinetic energy weapon systems for destruction or effecting mission abort of a

target
USMLILd kinetic energy weapon systems for destruction or rendering mission-abort of a
target .

WML 12 Note 1.c. WML 12 includes ... target acquisition, tracking, fire control or damage
assessment systems

USML jis Kinetic energy weapon target acquisition, tracking fire control, and
damage assessment systems

l7a Kinetic energy substantially equivalent

10 WML 12.a/USML Id
ul WML 12 Note L.cfUSML ILjI5

WASHSTATEC000355
 

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 356 of 514

13
18. Metal or plastic
WML 3 Nate la WML 3 includes metal or plastic fabrications ...

USML Ul.a5 Ammunition, except shotgun ammunition, based on non-metallic cases, or non-
metallic cases that have only a metallic base, which result in a total cartridge mass
80% or less than the mass ofa brass- or steel-cased cartridge that provides
comparable ballistic performance

dl Projectiles that use pyrotechnic tracer materials that incorporate any material

having peak radiance above 710 nmi or are incendiary, explosive, steel tipped, or
contain a core or solid projectile produced from one or a combination of the
following: tungsten, steel, or beryllium copper alloys;

d6 Hardened cores, regardless of caliber, produced from one or a combination of the
following: tungsten, steel, or beryllium copper alloy;
dg Non-metallic cases, including cases that have only a metallic base, for U1a4;
GAS05.x Note 2 0A503.x includes ... metallic cartridge cases, and standard metallic

projectiles such as full metal jacket, lead core, and copper projectiles.

i8b. Metal or plastic parts US Omissions from Multilateral Controls
36,37 WML 3 Note 1.a omits limits in USML Il].a5, di, d6, d8
18c. Metal or plastic parts Multilateral Omissions from US Controls
43,44 USML IILaS and d8 non-metallic is broader than WML 3 Note La plastic
19, Primer
WML 3 Note La... WML 3 components include primer anvils
USML JU.d10 Primers other than Boxer, Bordan, or shotshell types

Note: [11.d10 does not control caps or primers of any type in use prior to 1890,
0ASO05.x Note 2 05A505.x includes Bordan and boxer primers.
19b. Primer Multilateral Omissions from US Controls
38 US omits primer WML 3 primer anvils
19¢. Primer US Omissions from Multilateral Controls

45,46 WML omits USML IL.d10 and 0A505.x primers

 

WASHSTATEC000356
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 357 of 514

20, Cartridge links and belts
WML 3 Note la WML 3 includes ...cartridge links for WML 1, 2, or 12

USML ILa2 Ammunition preassembled into links or belts;
USML ULd9 Cartridge links and belts for fully automatic firearms controlled in USML I or

20b,. Cartridge links and belts US Omissions from Multilateral Controls

   

39,40 US omits cartridge mks for non-automatic or semi-automatic firearms...

20c. Cartridge links and belts Multilateral Omissions from US Controls

47 WML omits ammunition preassembled into liks or belts

21, Anvils, bullet cups. rotating bands

WML 3 Note La anvils, bullet cups, rotating bands

21b. Anvils, bullet cups, rotating bands US Omissions from Multilateral Controls
41-43 US does not control anvils, bullet cups, or rotating bands

22 Safing

WML 3.a Note Lb  Safing and arming devices, fuzes, sensor and initiation devices
MTCR 2A1f Weapon or warhead safing, arming, fuzing, and firing mechanisms ...

USML Hidti Safing, arming, and fuzing components (to include target detection and proximity
sensing devices) for the ammunitions in this category

USML JV.h@ Missile and rocket safing, arming, fuzing, and firing (SAFF) components (to
include target detection and proximity sensing devices)

22a Safing substantially equivalent

12-15 safing, arming, fuzing, firmg WML 3a Note Ib, MTCR 2A UYUSML HLdil, IV.h9

22c, Safing Multilateral Omissions from US Controls

48,49 WML and MTCR omit US target detection and proximity sensing devices

WASHSTATEC000357
 

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 358 of 514

pena
Las

23. Power supplies

WML 3 Note l.c power supplies with high one-time operational output

USML Iigi4 Prime power generation, energy storage, thermal management, conditioning,
switching, and fuel-handling equipment, and the electrical interfaces between the
gun power supply and other turret electric drive components of Id kinetic
weapons

3A226 High-power direct current power supplies producing over 8 hours 100 V or
greater with current output of 500 A or greater and current or voltage stability
better than 0.1% over 8 hours

3A227 High-voltage direct current power supplies producing aver 8 hours 20 kV or
greater with current output of 1A or greater and current or voltage stability better
than 0.1% over 8 hours.

23b. Power supplies US Omissions from Multilateral Controls

44 WML 3 Note Ic is broader than USML I1j14 and 34226 and 3A227 by omitting US
lnmits on one time operational output

23c. Power supplies Multilateral Omissions from US Controls

50 USML ILj14 includes power supply features other than WML 3 Note i.c output
24, Combustible cases

WML. 3 Note i.d combustible cases for charges

USML HLd?7 ... combustible cases for USML U

24b. Combustible cases US Omissions from Multilateral Controls

WML 3 Note Ld for charges is broader than USML IILd7fer USML II

 

WASHSTATEC000358
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 359 of 514

16
25. Submunitions and terminal guidance
WML 3 Note Le Submunitions including homblets, minelets and terminally guided

projectiles for WML 1, 2, or 12

USML UiLd4 Projectiles ... guided or unguided for USML
USML Ti.ds_... sub-munitions (¢.g., bomblets or minelets) ...for USML TI
USML HLjl3 Terminal seeker assemblies for category HI

7A611 Military fire control, laser, imaging , and guidance equipment, as follows:

a Guidance or navigation systems, not elsewhere specified on the USML., that are fora
defense article on the USML or a 600 series itern:

x Components, including accelerometers, gyros, angular rate sensors, gravity meters
(gravimeters), and mertial measurement units (IMUs}, that are for USML XVI or 7AGIL,
and that are NOT:

x1 in the USML or elsewhere within 7A611;

x2 Described in GA007, 6A 107, 74001, 7A002, 7A003, 7AIOL, 7A102, or TALUS: or

x3 Elsewhere specified in 7AGI ly or JAGIL Ly.

25a Submunitions and terminal guidance substantially equivalent

   

16-18 WML 3 Note Le for WML 2 or LZ2AUSML D1L.d4.5 for U
25b Submunitions and terminal guidance US Omissions from Multilateral Controls

WML 3 Note Le terminally guided projectiles for WML 1, 2, or 12 is broader than
USML. Hi.d4.5 only tor or 7A611 only for USML or 600 series. .

26, Electromagnetic

USML IILa8 Electromagnetic annament projectiles or billets for weapons with a design muzzle
energy exceeding 5 MJ

26.b Electromagnetic US Omissions from Multilateral Controls

30 WML omits USML TLa8

WASHSTATEC000359
 

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 360 of 514

7

27 Useless cartridve and shell casings

   

USML UI Note 2 decontrol cartridge and shell casings rendered useless
27b Useless cartridge and shell casings US Omissions from Multilateral Controls

51 WML omits USML IL] Note 2 (WML 1 Note 1.d” Deactivated Firearms” does not apply
to ammunition)

28 Shotgun shells

QAS05.b Buckshot (No.4 .24”" diameter and larger) shotgun shells
DASOS.c Shoigun shells (including less than lethal rounds) that do not contain buckshot
TA984 Shotgun shells that contain chemical irritants

28¢ Shotgun shells Multilateral Omissions from US Controls

§1-33, WML omits 0A505.b,c and [A984 shotgun shells

 

WML 3 Note 2c decontrol blank and dummy ammunition not incorporating components for
live ammunition
QAI03.0 Blank ammunition for 0A501

29¢ Blank and dummy ammunitions Multilateral Omissions from US Controls

54 US omits WML 3 Nate 2.c decontral
a4 WML omits 0A505.d

30 Fuse setting devices

WML 3b Fuse setting devices for WML 3a ammunition for WML 1, 2, orl2
USML IILb2 Fuze setting devices for USML I] ammunition

30a Fuse setting devices substantially equivalent

19 WML 3.b/USML NLb2

 

WASHSTATEC000360
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 361 of 514

31 Other Components

WML 1, 2, 3 headings each control specially designed components for 1,2, 3 sub-tems. These

are matched by OAS01L.x, QA505.x, and DAGO2.x, except for the following 16 examples of

specially designed parts and components in proposed USML I, 0, 10: Le, Dhl, ib3, 1LaS, ILj4,

WyS, Wyl0 TWylS, Iyi4, W715, WLald, Whd4, WdS, Wd 11, Wd, 1d 13.

ILis recommended that “and specially designed parts and components therefor” be deleted from
Le, Thi. Lb3. Uha5, Wj4, 8, 10 U3. Til4, Wiis, Lalo. Nid4. ULds Udi bh.
ULdl2, and ULd13

3la Other components substantially equivalent

20-22 WML 1, 2, 3/0A501.x, 0AS505.x, OAGD2.x (after 16 deletions from USML recommended
above}

WASHSTATEC000361
 

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 362 of 514

19

3ie Other components Multilateral Omissions from US Controls

56-124 The other USML [, Il, 1 and QA501-04505 components net examined above are:

USML Lg
hl

h2

USML IL jl
33

yov
jl0
jut
jie
ji3
jie
USML ID.d3
dé

dis
QASOL.c

GAS02

DASOS.x

Barrels, receivers (frames), bolts, bolt carriers, slides, or sears for USML L....b ...;
Drum and other magazines for firearms to 50 caliber with a capacity greater than
50 rounds, regardless of jurisdiction of the firearm;

Parts and components for conversion of a serni-automatic firearm to a fully
automatic firearm:

Gun barrels, rails, tubes, and receivers ..;

Breech blocks;

Firing mechanisms;

Servo-electronic and hydraulic elevation adjustment;

Muzzle brakes:

Bore evacuators:

Independently powered ammunition handling and platform interface as follows:
Carriages;

Gun pallets:

Hydro-pneumatic equilibration cylinders; or

Hydro-pneumatic systems scavanging recoil energy to power howitzer functions;
Recoil systems to mitigate the shock associated with the firing process of guns
integrated into air platforms;

Independent ammunition handling;

Ammunition containers/drums, chutes, conveyor elements, and ammunition
container/drum entrance and exit units;

Aircraft/gun interface units with rate of fire greater than 100 rounds per minute;
Classified

projectiles of any calbier produced from depleted uranium;

Hardened cores, regardless of caliber, produced from one or a combination of the
following: tungsten, steel, or beryllium copper alloy;

Classified

Barrels, cylinders, barrel extensions, ... bolts, bolt carriers, operating rods, gas
pistons trigger housings, triggers, hammers, sears, disconnectors, pistol grips that
contain fire control parts or components (e.g., triggers, hammiers, sears,
disconnectors) and buttstocks that contam fire control parts or components for
QAS5O01.a or .b or USML I unless listed in Lg or .h

Receivers (frames) and complete breech mechanisms, including castings, forgings
or stampings thereof for OA501.a or .b

Shotguns, complete tigger mechanisms, magazines and magazine extension
tubes, complete breech mechanisms, except equipment used exclusively to treat or
tranquilize animals

Note 3 The controls on parts and components in QASO5.x include those parts and
components that are common to ammunition and ordnance described in OAS05.x
and to USML I

 

WASHSTATEC000362
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 363 of 514

20

32 Production

WML 18.4 ... equipment for the production of WML 1, 2,3

WML 18.b __... environmental test facilities and equipment therefor, for the certification,
qualification or testing of WML

Note WML 18.a and .b include:

Continuous nitrators

Centrifugal testing ..

Dehydration presses

Screw extruders for military explosive extrusion

Cutting machines for sizing of extruded propellants

Sweetie barrels (tumblers) 1.85 m or more in diameteer and having over 227 kg product

capacity

Continuous mixers for solid propellants

Fluid energy mills for grinding or milling the ingredients of military explosives

Equipment to achieve both sphericity and uniform particle size in metal powder listed in

WML. 8.c.8 (aluminum powder particle size 60 micrometer or less)

3 Convection current converters for the conversion of maerials listed in WML &.¢.3

{carboranes, decahorane, pentaboranes and their derivatives}

wh Th Oo oe fe

were Ee? i

OBSO1 Test, inspection, and production commodities for development or production of OASQO1 or
USML I, as follows:

Small arms chambering machines

Small arms deep hole drilling machines and drills therefor

Small arms rifling machines

Small arms spill boring machines

Ines, fixtures, and other tooling

Ce o. % oF te

OB505 Test, inspection, and production commodities for development or production of OA505 or
USML U1, as follows:

a Tooling, templates, jigs, mandrels, molds, dies, fixtures, alignment mechanisms, and test
equipment, not USML ILI* for production of 0A303.a or .x or USML I
* No such items im proposed USML HI

b Equipment for production of QAS05.b
e Equipment for production of OA505.c
d Equipment for production of DASOS.d
x components for 0B505.4

WASHSTATEC000363
 

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 364 of 514

21

ah:

OB602 Test, inspection, and production commodities for development or production of OA602 or

USML II

al Gun barrel rifling and broaching machines and tools therefor

a2 Gen barrel rifling machines

a3 Gun barrel trepanning machines

ad Gun boring and turning mcahines

as Gun honing machines of 6 feet stroke or more

ab Gun jump scew lathes

a? Gun rifling machines

ag Gun straightening presses

b Jigs and fixtures and other metal-working implements for manufacture of 0A602 or
USML IT

c Other toaling and equipment for production of OA602 or USML

d Test and evaluation equipment and test models, including diagnostic instrumentation and

physical test models for 0A602 or USML

TB608.c Environmental test facilities for certification, qualification, or testing of 1C608 or
USML V

32a Production substantially equivalent

23 WML 18.a for WML 2/0B602.¢
24 WML 18.b/1B608.c

32b Production US Omissions from Multilateral Controls

53,53 WML 18.a for WML I and 3 is broader than 0BS01, 0B505, because “include” in WML
1$.a Note makes a-j only non-definitive examples, whereas OBS01 controls only a-e and
0B405 controls only a-d and x.

54-63 US omits WML 18.a Note a-j

64-66 US omits WML 18.b for WML 1, 2, 3

33¢ Production Viultilateral Omissions fram US Contrels

123-164 WML omits:
test and inspection in OB401, 0B4505, 6B602
development in OB501 and 08505
OBSOLa-e, OB505_a-d, x, OB602.a1-8, b, d

 

WASHSTATEC000364
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 365 of 514

33 Software and Technology

WML 21 Software for

al
az
ad
bl
be
b3

c

development, production, operation, or maintenance of WML equipment
development or production of WML material

development, production, operation or maintenance of WML software

military use and modelling, simulating or evaluating military weapon systems
military use and modeling or stmmulating military operational scenarios
determining the effects of conventional ... weapons

enabling equipment not WML-controlled to perform military functions of WML-
controlled equipment.

WML 22 Technology for

a

bl

development, production, operation, installation, maintenance (checking), repair,
overhaul, or refurbishing of WML-controlled items.

Nate 1: development, production, operation. installation, maintenance (checking), repair,
overhaul, or refurbishing of WML-controlled items remains under control even when
applicable to any item not WML-contralled.

design, assembly, operation, maintenance, or repair of complete installations for WML~
controlled items, even if the components of such production mstallations are not WML-
controled

development or production of small arms, even if used to produce reproductions of
antique small arms

Note 2 WML 22 does not apply te:

Technology that is the minimum necessary for the installation, operation, maintenance
fchecking}, or repair af items not WML-controlled or whose export has been authorized
Technilogy that is “in the public domain,” “basic scientific research,” or the prinimusm
necessary information jor patent applications.

USML Li Technical data and defense services for La,b,d,e,g,h or classified GASO1, OB401,

GDS01, OESO]

USMLILk Technical data and defense services for ILa,h,d.ef or classified OAG02, OBGO2,

OD602, OE602

USML Le Technical data and defense serivees for [ILa,b,d or classitied OA505, 0B505,

0D505, 0E505.

GD501 Software for development, production, operation, or maintenance of OASO1 or OBSO1.
O0D505 Software for development, production, operation, or maintenance of OASOS or OBSOS.
OD602 Software for development, production, operation, or maintenance of DA602 or 0B602,

WASHSTATEC000365
 

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 366 of 514

23

GESO1 Technology for development, production, operation, installation, maintenance, repair, or
overhaul of 0A4S01 or OBSG61, as follows:

a Technology for development or production of OA4S01 (other than OASOL.y) or OB501;

b Technology for operation, installation, maintenance, repair, or overhaul of OAS5O1 (other
than OASO1L.y) or OBSOL,

0E502 Technology for development or production of OAS02.

0ES04 Technology for development or production of OA504 that incorporate a focal plane array
or image intensifier tube.

OES05 Technology for development, production, operation, installation, maintenance, repair,
overhaul, or refurbishing of OA405.

0E602 Technology for development, production, operation, installation, maintenance, repair,
overhaul, or refurbishing of 04602 or OB602, or OD602

QE9$2 Technology for development or production of ,,. QA503

33a Software and technology substantially equivalent

25-27 WML21al,2, WML 22a/USML I Uk le. 0D501,5, 602, GESO1,2,5, 602, 982
33b Software and technology US Omissions from Multilateral Controls

67-74 WML21a3,b1-3,c, WML22aNote 1, b1,2

33c Software and technology Multilateral Omissions from US Controls

165 OES04

 

WASHSTATEC000366
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 367 of 514

WASHSTATEC000367
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 368 of 514

 

As of: 6/21/18 1:20 PM
Received: June 21, 2018
Status: Posted
PUBLIC SUBMISSION Stats: Posted
Tracking No. 1k2-93uf-i2p3
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0078
Public comment 71. Individual. C Tischio. 6-18-18

 

Submitter Information

Name: Carla Tischio

 

General Comment

I urge ATF to finalize its proposed rule clarifying that bump-fire stocks, along with other "conversion devices”
that enable semiautomatic weapons to mimic automatic fire, qualify as "machineguns" under the National
Firearms Act and are generally illegal to possess.

On the night of October 1, 2017, a gunman opened fire from a hotel room on the 32nd floor of the Mandalay Bay
hotel into the 22,000 person crowd at the Route 91 Harvest country music festival in Las Vegas, Nevada, killing
58 people and injuring more than 500. The gunman fired more than 1,100 rounds of ammunition in 11 minutes,
using semiautomatic rifles modified with dangerous firearm accessories designed to dramatically accelerate the
rate of fire, commonly known as "bump-fire stocks." These devices are intended to circumvent the restrictions on
possession of fully automatic firearms in the Gun Control Act of 1968 and the National Firearms Act of 1934 by
allowing an individual to modify a semiautomatic rifle in such a manner that it operates with a similar rate of fire
as a fully automatic rifle. Bump stocks and similar "conversion devices” that accelerate the rate of fire of a
semiautomatic firearm are extremely dangerous and pose a substantial risk to public safety.

In the absence of immediate action by Congress, ATF should finalize its proposed rule, clarifying that conversion
devices like bump-fire stocks are included in the definition of "machinegun" under the National Firearms Act of
1934. And then Congress must act as wellto ensure that manufacturers cannot continue to endanger public safety
by designing devices that imitate machine guns and subvert the law. The continued presence of these dangerous
devices puts all of our communities at risk and both Congress and ATF must take action quickly to address this
threat.

I also am writing in opposition to moving export license oversight for firearms from the Department of State to
the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as "non-
military.” This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic mode, these
weapons are used by state and non-state groups in armed conflicts, and the civilian possession of such weapons

WASHSTATEC000368
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 369 of 514
is prohibited in many countries. The proposed rule also: eliminates Congressional oversight for important gun
export deals; transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables
unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an agency
with a mission to promote stability, conflict reduction, and human rights, to an agency with a mission to promote
trade and which lacks the resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. They should be subject to more controls, not fewer.

WASHSTATEC000369
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 370 of 514

 

As of: 6/21/18 1:30 PM
Received: June 21, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Jone 31,2018
Tracking No. 1k2-93uf-153j
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0080
Public comment 73. Individual. L Bronstein. 6-21-18

 

Submitter Information

Name: Linda Bronstein

 

General Comment

I urge ATF to finalize its proposed rule clarifying that bump-fire stocks, along with other "conversion devices”
that enable

semiautomatic weapons to mimic automatic fire, qualify as "machineguns" under the National Firearms Act and
are generally

illegal to possess. In the absence of immediate action by Congress, ATF should finalize its proposed rule,
clarifying that

conversion devices like bump-fire stocks are included in the definition of "machinegun" under the National
Firearms Act of 1934.

And then Congress must act as wellto ensure that manufacturers cannot continue to endanger public safety by
designing

devices that imitate machine guns and subvert the law. The continued presence of these dangerous devices puts
all of our

communities at risk and both Congress and ATF must take action quickly to address this threat.

WASHSTATEC000370
 

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 371 of 5Pkge 1 of i

 

As of: 6/28/18 10:26 AM
Received: June 22, 2018
a _— Status: Posted
PUBLIC SUBMISSION Posted: June 28, 2018
Tracking No. 1k2-93v5-3j25
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No
Longer Warrant Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No
Longer Warrant Control Under the United States Munitions List (USML}

Document: BIS-2017-0004-0094
Public comment 86. Individual. E Williams. 6-22-18

 

r

Submitter Information

Name: Erick Williams
Address:

1209 Old Hickory

East Lansing, MI, 48823
Email: willnielsen@svsmatrix.net

F

 

General Comment

See attached file(s)

 

?

Attachments

Commerce rule comment, June 22, 2018

https://Awwwfdms.gov/fdms/getcontent?objectld=09000064834469 1 8&format=xml&show... 6/28/2018

 

WASHSTATEC000371
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 372 of 514

Erick Williams, JD
1209 Old Hickory
East Lansing, MI 48823

June 22, 2018

Regulatory Policy Division

Bureau of Industry and Security

US Department of Commerce

14th St and Pennsylvania Ave, NW, Room 2099B
Washington, DC 20230
http://www.regulations.gov

Re: Docket No. BIS-2017-0004; RIN 0694-AF47
Greetings:

These are comments on the Commerce Department proposed rule,
“Control of Firearms, Guns, Ammunition and Related Articles the
President Determines No Longer Warrant Control under the United
States Munitions List.” 83 Federal Register 24166, May 24, 2018,
hittos:/Avww.tederaireeister.gov/documents/20 1 8/08/24/20 1 &-
10367/control-of-firearms-euns-ammunition-and-related-articles-the-
oresicent-determines-no-longer-warrant

 

 

 

Background

The rules governing firearm exports should give the police profession a
greater, better-defined role in the evaluation of firearm export license
applications.

15 CFR 738.2 (d) (2) (a1) (A) (CC) provides that items proposed for
export are controlled for “crime control” reasons. The practice of

controlling exports for crime control reasons reflects a basic principle

]

WASHSTATEC000372
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 373 of 514

underlying arms control treaties and statutes. The proliferation of
weapons should be controlled because it tends to impair the rule of law.

To assure that the rule of law is not impaired by firearm exports,
licensing officials should consider the effect of proposed exports on
local communities, public safety, peace officer safety, crime control, and
control of civil disturbances.

In several parts of the world, armed gangs are impairing the rule of law,
and their activities cross borders. As a major producer of firearms, the
USA, through export law enforcement, can help limit the flows of
weapons to armed gangs. The police profession, closely associated with
the rule of law, is a critical stakeholder in the arms export licensing
process.

Unfortunately, neither the current nor the proposed rules governing
firearm exports provide for export license applications to be vetted by
people with police backgrounds.

Historically, the weapons analysts who vet arms export licenses have
been with the Defense Department. Military analysts worry (as they
should) about the impact of weapons on the battlefield. But defense
analysis does not necessarily evaluate transactions with an eye to the
security needs of civilian communities -- public safety, peace officer
safety, crime control, and the prevention and management of civil
disturbances.

Firearms that “no longer warrant control” by the military can
nonetheless destabilize communities, overwhelm peace officers and
contribute to civil disorder.

Notorious examples of the adverse effects of firearm proliferation have

come from Africa and the Middle East as well as closer to home --
Mexico and Central America.

WASHSTATEC000373
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 374 of 514

See: Alec MacGillis, “America’s Wild-West Gun Laws Are Helping
Fuel The Border Crisis: The Unwanted Traffic Between The Us And
Central America Goes Both Ways” (New Republic, July 21, 2014),
htips://newrepublic.com/article/118759/nra-and-gun-traffieking-are-
acdding-luel-border-migrant-crisis

 

 

Robert Muggah and Steven Dudley, Op-Ed: “The Latin American Gun
Leak’’, (Los Angeles Times, January 16, 2015),

ntto/ www _Jatimes com/onmion/on-ed/la-oc-mue gah-arming-latin-
america-201501 1 8-story him

 

“Attacks Against Peacekeepers” (United Nations OHCHR, May 2017),
bttos://www. obchrore/Documents/Countries/Cr/Manping2003-
2014/Pactsheet7-EN pdf

 

 

“Attacks against civilians and MINUSCA peacekeepers in the town of
Bangassou in the Central African Republic” (Office of the
Spokesperson for the UN Secretary-General, May 14, 2017)
https://www_un.ore/se/en/content/statement/2017-05-14/statement-
attributable-snokesman-secretary-general-attacks-against

 

Alex Yablon, “4dmerican Guns Drive the Migrant Crisis that Trump
Wants to Fix with a Wall” (Trace, May 25, 2017)

httos://www_ tietrace.ore/2017/0S/eun-trafickine-central-america-
inmmigrant-crisis-trump-wall/

 

Jonathan Blitzer, “The Link Between America’s Lax Gun Laws and the
Violence That Fuels Immigration” (New Yorker, March 22, 2018),
httos:/Avww new vorker.com/news/news-desk/the-link-between-
aimericas~-lax-oun-laws-and-the-violence-that-fucis-immmiecration

Highly destructive weapons should not be exported to civilians.

WASHSTATEC000374
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 375 of 514

Whatever short term economic benefit those exports may generate is
outweighed by the risk those weapons pose to the safety of peace
officers and the rule of law.

We suggest a maximum limit on firepower exported to civilians.
Firearms with a muzzle energy higher than 5,000 Joules should be
barred from export to non-government end-users. (In ballistics, muzzle
energy, commonly expressed in Joules or foot-pounds, is a measure of
the destructive potential of a firearm or cartridge. Tables comparing the
muzzle energies of various firearms are available on the Internet.)

See: “Clear and Present Danger: National Security Experts Warn
About the Danger of Unrestricted Sales of 50 Caliber Anti-Armor Sniper
Rifles to Civilians” (Violence Policy Center, July 2005),
http://www.vpc.ore/studies/SOdanger.pdt

 

Weapons of high destructive potential have no place on any street in the
world, and they should be off-limits for export to civilians.

Policy Recommendations
The following changes should be incorporated in the new rules:

1. Prohibit export of firearms, above a maximum limit of
destructiveness, to civilian end-users, world-wide. A muzzle energy of
5,000 Joules (3,688 foot-pounds) is here proposed as the maximum
limit.

2. Prohibit exports of firearms with muzzle energies less than 5,000
Joules, to civilian end-users, world-wide, if the firearm is likely to
outmatch weapons carried by local peace officers or otherwise impair
the efforts of peace officers to control crime and civil disturbance.

WASHSTATEC000375
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 376 of 514

3. Recognize the police profession as a stakeholder in firearm exports.
Give the profession a role in vetting license applications.

Technical Language

The recommendations above may be translated into the EAR framework
using the technical language below.

A. In 15 CFR Appendix Supplement No | to Part 738, the Commerce
Country Chart, add a column 4 under crime control. Mark each country
box to indicate that the crime control reason for control applies to all
countries.

5. In 15 CFR 738.2 (d) (1), reason for control item 5. Amend item 5 to
read (changes in CAPS):

5: Items warranting national security, CRIME CONTROL, or
foreign policy controls at the determination of the Department of
Commerce.

6. In 15 CFR 738.3 (a) C1) add a sentence that reads: A LICENSE IS
REQUIRED FOR ALL DESTINATIONS FOR FIREARMS AND
ASSOCIATED EQUIPMENT CONTROLLED UNDER ECCN 0A501,
0A502, 0A504, AND 0A505, WHICH ARE SUBJECT TO 15 CFR
742.7 (b) (2) or (b) (3).

7. In 15 CFR Appendix Supplement No | to Part 774, the Commerce
Control List, add crime control as a reason for control under 0A501,
0A502, 0A504, and 0A505. CC column 4 (referred to above) should

apply to each, entire entry. In each entry, insert: ALL ITEMS ARE
SUBJECT TO THE CRIME CONTROL LICENSING POLICY IN 15
CFR 742.7 (b) (2) or (b) (3).

8. Amend 15 CFR 742.7 (b) to read as follows (changes in CAPS):

5

WASHSTATEC000376
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 377 of 514

(b) Licensing policy.

(1) EXCEPT AS DESCRIBED IN (b) (2) and (b) (3) BELOW,
applications for items controlled under this section will generally
be considered favorably on a case-by-case basis unless there is
civil disorder in the country or region or unless there is evidence
that the government of the importing country may have violated
internationally recognized human rights. The judicious use of
export controls is intended to deter the development of a consistent
pattern of human rights abuses, distance the United States from
such abuses and avoid contributing to civil disorder in a country or
region.

(2) A LICENSE APPLICATION FOR A FIREARM WITH
MUZZLE ENERGY OF 5,000 JOULES (3,688 FOOT-POUNDS)
OR MORE (AND EQUIPMENT ASSOCIATED WITH THE
FIREARM) SHALL BE DENIED TO NON-GOVERNMENT
END-USERS.

(3) A FIREARM WITH MUZZLE ENERGY LESS THAN 5,000
JOULES (3,688 FOOT-POUNDS), AND EQUIPMENT
ASSOCIATED WITH THE FIREARM, MAY BE APPROVED
TO NON-GOVERNMENT END-USERS UNLESS THE
FIREARM WOULD TEND TO OUTMATCH WEAPONS
NORMALLY CARRIED BY PEACE OFFICERS ON ROUTINE
PATROL IN THE AREA WHERE THE WEAPON WOULD BE
USED OR OTHERWISE IMPAIR THE EFFORTS OF PEACE
OFFICERS IN THE AREA TO CONTROL CRIME AND CIVIL
DISTURBANCE.

9. In 15 CFR Appendix Supplement No 2 to Part 730, Technical

Advisory Committees, allow creation of a technical advisory committee
with representation from the police profession to provide technical

WASHSTATEC000377
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 378 of 514

advice on matters such as police procedure, public safety, peace officer
safety, crime control, and control of civil disorder. At least two
organizations in the United States -- one federal and the other state-
based — may be competent to give the Commerce Department technical
advice on police standards outside the USA. They are the International
Criminal Investigative Training Assistance Program,

httos://www Jlustice.eov/cruminal-icitan, and the International
Association of Directors of Law Enforcement Standards and Training,
https://www.iadlestorg.

 

 

Thank you for the opportunity to submit comments on the proposed
rules.

Sincerely,

Erick Williams, JD

WASHSTATEC000378
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 379 of 514

 

As of: 6/28/18 12:29 PM
Received: June 25, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Tone 28, 2018
Tracking No. 1k2-93x9-woec
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0111
Public comment 103. Individual. P Kober. 6-25-18

 

Submitter Information

Name: Philip Kober, JD, MD, PhD
Address:

4526 Thurston Ln.

apt. #2

Fitchburg, WI, 53711
Email: doclawpmk@live.com
Phone: 6088196862
Fax: 53711

 

General Comment

I am writing in opposition to moving export license oversight for firearms from the Department of State to the
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as non-military.
This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic mode, these weapons
are used by state and non-state groups in armed conflicts, and the civilian possession of such weapons is
prohibited in many countries. As a physician, I categorically can state that the harm to human beings is no
different between semiautomatic and fully automatic weapons. The energy transferred to the bullet is what is
important, along with other characteristics such as yawing of the bullet on impact (tumbling), explosive
ammunition, and other such characteristics. The only difference between and automatic weapon and a
semiautomatic weapon is that the automatic continues to fire simply by holding the trigger down, whereas the
trigger must be pulled for each shot for the semiautomatic. The rest of the mechanical actions involved are the
same. They both have high velocity, and characteristics of the ammunition that make them deadly to many, many
people over a short period of time. The proposed rule also: eliminates Congressional oversight for important gun
export deals; transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables
unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an agency
with a mission to promote stability, conflict reduction, and human rights, to an agency with a mission to promote
trade and which lacks the resources to adequately enforce export controls. All of these provisions are DEADLY,
and should not be adopted.

WASHSTATEC000379
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 380 of 514

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. They should be subject to more controls, not fewer.

WASHSTATEC000380
 

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 381 of 5P4ge 1 of 1

 

As of: 6/28/18 12:48 PM
Received: June 27, 2018
Status: Posted
PUBLIC SUBMIS SION Posted: June 28, 2018
Tracking No. 1k2-93yq-1371
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns. Ammunition and Related Articles the President Determines No
Longer Warrant Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No
Longer Warrant Control Under the United States Munitions List (USML}

Document: BIS-2017-0004-0116
Public comment 108, Individuals. W Root and E Williams. 6-27-18 Note: This is a copy of the
comments submitted to the Department of State on the TAR amendments

 

Submitter Information

Name: Erick Williams
Address:

1209 Old Hickory

East Lansing, ML, 48823
Email willnielsen@sysmatrix.net

 

General Comment

This is a copy of the comments submitted to the Department of State on the [TAR amendments

 

Attachments

PTAR amendment comments June 27, 2018

https://www.fdms.gow/fdms/getcontent?objectld=090000648346tb55&format=xmi&show... 6/28/2018

 

WASHSTATEC000381
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 382 of 514

William A. Root

2700 Burcham Drive, Apt 234
East Lansing, MI 48823
billroot23(@egmail.com

 

Erick Williams, JD

1209 Old Hickory

East Lansing, MI 48823
willmelsen(@sysmatrix net

 

June 27, 2018

US Department of State

Bureau of Political Military Affairs
Directorate of Defense Trade Control
DDTCPublicComments@ state.gov
httoc// www reculations ov

 

 

Re: ITAR Amendment—Categories I, II, and II DDTC
Greetings:
These are comments on the Department of State’s proposed rule to amend the
International Traffic in Arms Regulations (TAR) and categories |, and TU of the
US Munitions List (USML). 83 Federal Register 24166, May 24, 2018.
Background
The ITAR amendment should be revised to better support the rule of law.

The Arms Control and Disarmament Act, at 22 USC 2551, declares:

An ultimate goal of the United States is a world ... in which the use of force
has been subordinated to the rule of law ...

No profession is more closely identified with the rule of law than the police

profession. Peace officers are the street-level keepers of the law, all over the
world. If the United States is committed to “subordinating the use of force to the

WASHSTATEC000382
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 383 of 514

rule of law”, it must protect the environment in which peace officers do their work.
When armed gangs can overpower local peace officers, local communities become
war zones where the rule of law is subordinated to the use of force.

We fail to protect peace officers when we put highly destructive weapons in the
hands of civilians who target the police.

The ITAR amendment, as proposed, will make it easier to put firearms in the hands
of civilians and armed gangs that are superior to those carried by local peace
officers, thus threatening the rule of law in local communities. In several parts of
the world, armed gangs are impairing the rule of law, and their activities cross
borders. Notorious examples of the adverse effects of firearm proliferation can be
seen in Africa and the Middle East, as well as closer to home — in Central America
and Mexico, with adverse effects along the southern border of the United States.

See: Alec MacGillis, “America's Wild-West Gun Laws Are Helping Fuel The
Border Crisis: The Unwanted Traffic Between The US And Central America Goes
Both Ways” (New Republic, July 21, 2014), hitps://newrepublic.com/article/118759/nra-
and-wun-trathicking-are-adding-fuel-horder-migrant-crisis

 

 

Robert Muggah and Steven Dudley, Op-Ed: “The Latin American Gun Leak”,
(Los Angeles Times, January 16, 2015), htto:/Awww Jatimes.com/opinion/op-ed/la-
oe-mugeah-arming-latin-america-201501 1 8-story himl

 

 

“Attacks against Peacekeepers” (United Nations OHCHR, May 2017),

hitps://;www_ olich ore/DocumentsCounties/CE/Marnping2003-2015/Pacisheet7-EN pdf

 

“Attacks against civilians and MINUSCA peacekeepers in the town of Bangassou
in the Central African Republic” (Office of the Spokesperson for the UN
Secretary-General, May 14, 2017) https:/www.un.ore/se/en/content/statement/2017-05-
[4/statement-attn butable-spokesman-secretary-general-attacks~against

 

 

Alex Yablon, “American Guns Drive the Migrant Crisis that Trump Wants to Fix
with a Wall” (Trace, May 25, 2017) hitos://www.thetrace.ore/2017/03/gun-
traflickine-central-america-immigrant-crisis-trump-wall/

 

 

Jonathan Blitzer, “The Link Between America’s Lax Gun Laws and the Violence
That Fuels Immigration” (New Yorker, March 22, 2018),

WASHSTATEC000383
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 384 of 514

bittos:/ www newvorker com/news/news-desk/the-link-between-americas-lax-eun-
laws-and-the-viglence-that-fueis-tmimueration

 

See: “Clear and Present Danger: National Security Experts Warn about the
Danger of Unrestricted Sales of 50 Caliber Anti-Armor Sniper Rifles to Civilians”
(Violence Policy Center, July 2005), htto:y//www.ovpc.ore/studies/S0danzer.pd?

ITAR should focus more attention on the security needs of local communities
where firearms are proposed to be exported.

The Department of State is liberalizing its rules on firearm exports partly because
the Department of Defense has determined that so-called semi-automatic firearms
are of diminished importance in military conflicts. DoD’s determination may well
be valid, but it misses the point. Military analysts worry, as they should, about the
impact of weapons on the battlefield. But evaluating the impact of firearms on the
battlefield gives short shrift to the security needs of civilian communities. To
support the rule of law we must consider the impact of firearms on public safety,
peace officer safety, crime control, and the prevention and management of civil
disturbances. Firearms that “no longer warrant control” by the military may
nonetheless overwhelm police patrols and threaten the rule of law in local
communities.

ITAR should not treat the US firearms market as the global standard. The United
States is proposing to liberalize its rules on firearm exports grounded partly on the
false premise that firearms are “widely available in retail outlets ... abroad.” That
is not true. The US firearms market is unique. Mexico, for example, has more
restrictive gun laws than the United States.

See: Topher McDougal, David A. Shirk, Robert Muggah and John H. Patterson,
“The Way of the Gun: Estimating Firearms Traffic Across the US-Mexico
Border” (Trans-Border Institute, University of San Diego, March 2013),

bitos:/garape org brayp-content/uploads/2013/03/Paper The Way of the Gun web? pdf
Zachary Elkins, Tom Ginsburg & James Melton, “US Gun Rights Truly Are
American Exceptionalism’”, (Bloomberg, March 7, 2013),

hitps/www. bloombere. comview/articles/2013-03-07/a-s-oun-righis-truly-are-american-exceptionalism

The United States risks alienating friendly foreign nations by projecting its
permissive domestic gun laws abroad.

WASHSTATEC000384
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 385 of 514

The Department of State has access to information about what kinds of weapons
are typically carried by patrol officers in foreign countries. The Department has
the wherewithal to judge whether a firearm proposed for export is likely to
outmatch the firearms carried by local police forces. The Department should use
that knowledge -- and make that judgment -- as it evaluates firearm export
applications.

In evaluating the suitability of firearm exports, the ITAR should set a maximum
limit on the destructive potential of firearms exportable to civilians. Firearms with
muzzle energies higher than, for example, 5,000 Joules should be barred from
export to non-government end-users. (In ballistics, muzzle energy, commonly
expressed in Joules or foot-pounds, is a measure of the destructive potential of a
firearm or cartridge.) The risk that a firearm poses to life and property — and the
danger it poses to police officers -- depends rather more on the firearm’s
destructive potential and rather less on whether the firearm is automatic, semi-
automatic, non-automatic, not-fully-automatic, or over- or under .50-caliber.

Highly destructive weapons should be off-limits for export to civilians. Whatever
short-term economic benefit those exports may generate is outweighed by the risk
those weapons pose to the safety of peace officers and the rule of law. No firearm
with a muzzle energy of 5,000 J belongs on a street anywhere in the world.

Policy Recommendations
The following changes should be incorporated in ITAR:
1. Applications for firearm export licenses should be denied when the firearm
proposed for export is of such destructive potential as to threaten the safety of local
law enforcement officers.
2. Prohibit exports of firearms with muzzle energies less than 5,000 J, to civilian
end-users, world-wide, if the firearm is likely to outmatch weapons carried by local
peace officers or otherwise impair the efforts of peace officers to control crime and

civil disturbance.

3. Prohibit export of firearms with muzzle energies above 5,000 J to civilian end-
users world-wide.

WASHSTATEC000385
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 386 of 514

Technical Language

The recommendations above may be translated into the ITAR framework using the
technical language below.

(1)
22 CFR 120.4
Add a Note 3 to 22 CFR 120.4 as follows:

FOR FIREARMS AND AMMUNITION, PERFORMANCE
CAPABILITY INCLUDES DESTRUCTIVE POTENTIAL, AS
MEASURED BY MUZZLE ENERGY, COMMONLY
EXPRESSED IN JOULES OR FOOT-POUNDS.

(2)
22 CFR 121.1, Category I
Add Note 3 to Category I of 22 CFR 121.1 as follows:

(a) SUBJECT TO (b) AND (c), APPLICATIONS FOR ITEMS
CONTROLLED UNDER THIS CATEGORY WILL
GENERALLY BE CONSIDERED FAVORABLY ON A CASE-
BY-CASE BASIS UNLESS THERE IS CIVIL DISORDER IN
THE COUNTRY OR REGION OR UNLESS THERE IS
EVIDENCE THAT THE GOVERNMENT OF THE IMPORTING
COUNTRY MAY HAVE VIOLATED INTERNATIONALLY
RECOGNIZED HUMAN RIGHTS. THE JUDICIOUS USE OF
EXPORT CONTROLS IS INTENDED TO DETER THE
DEVELOPMENT OF A CONSISTENT PATTERN OF HUMAN
RIGHTS ABUSES, DISTANCE THE UNITED STATES FROM

WASHSTATEC000386
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 387 of 514

SUCH ABUSES AND AVOID CONTRIBUTING TO CIVIL
DISORDER IN A COUNTRY OR REGION.

(b) A LICENSE APPLICATION FOR A FIREARM OR
AMMUNITION WITH MUZZLE ENERGY OF 5,000 JOULES
(3,688 FOOT-POUNDS) OR MORE, OR ASSOCIATED
EQUIPMENT, SHALL BE DENIED TO NON-GOVERNMENT
END-USERS.

(c) A FIREARM, AND AMMUNITION, WITH MUZZLE
ENERGY LESS THAN 5,000 JOULES (3,688 FOOT-POUNDS),
AND ASSOCIATED EQUIPMENT, MAY BE APPROVED TO
NON-GOVERNMENT END-USERS UNLESS THE FIREARM
WOULD TEND TO OUTMATCH WEAPONS NORMALLY
CARRIED BY LAW ENFORCEMENT OFFICERS ON
ROUTINE PATROL IN THE AREA WHERE THE WEAPON
WOULD BE AUTHORIZED FOR USE OR OTHERWISE
IMPAIR THE EFFORTS OF LAW ENFORCEMENT OFFICERS
IN THE AREA TO CONTROL CRIME AND CIVIL
DISTURBANCE.

(3)
22 CFR 121.1, category II
Add a Note 3 to category II of 22 CFR 121.1, paragraph (a), as follows:

(a) SUBJECT TO (b) AND (c), APPLICATIONS FOR ITEMS
CONTROLLED UNDER THIS CATEGORY WILL
GENERALLY BE CONSIDERED FAVORABLY ON A CASE-
BY-CASE BASIS UNLESS THERE IS CIVIL DISORDER IN
THE COUNTRY OR REGION OR UNLESS THERE IS
EVIDENCE THAT THE GOVERNMENT OF THE IMPORTING
COUNTRY MAY HAVE VIOLATED INTERNATIONALLY

WASHSTATEC000387
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 388 of 514

RECOGNIZED HUMAN RIGHTS. THE JUDICIOUS USE OF
EXPORT CONTROLS IS INTENDED TO DETER THE
DEVELOPMENT OF A CONSISTENT PATTERN OF HUMAN
RIGHTS ABUSES, DISTANCE THE UNITED STATES FROM
SUCH ABUSES AND AVOID CONTRIBUTING TO CIVIL
DISORDER IN A COUNTRY OR REGION.

(b) A LICENSE APPLICATION FOR A FIREARM OR
AMMUNITION WITH MUZZLE ENERGY OF 5,000 JOULES
(3,688 FOOT-POUNDS) OR MORE, OR ASSOCIATED
EQUIPMENT, SHALL BE DENIED TO NON-GOVERNMENT
END-USERS.

(c) A FIREARM, AND AMMUNITION, WITH MUZZLE
ENERGY LESS THAN 5,000 JOULES (3,688 FOOT-POUNDS),
AND ASSOCIATED EQUIPMENT, MAY BE APPROVED TO
NON-GOVERNMENT END-USERS UNLESS THE FIREARM
WOULD TEND TO OUTMATCH WEAPONS NORMALLY
CARRIED BY LAW ENFORCEMENT OFFICERS ON
ROUTINE PATROL IN THE AREA WHERE THE WEAPON
WOULD BE AUTHORIZED FOR USE OR OTHERWISE
IMPAIR THE EFFORTS OF LAW ENFORCEMENT OFFICERS
IN THE AREA TO CONTROL CRIME AND CIVIL
DISTURBANCE.

(4)
22 CFR 121.1, category II

Add a new paragraph 4 to notes to category II of 22 CFR 121.1, as
follows:

(a) SUBJECT TO (b) AND (c), APPLICATIONS FOR ITEMS
CONTROLLED UNDER THIS CATEGORY WILL

WASHSTATEC000388
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 389 of 514

GENERALLY BE CONSIDERED FAVORABLY ON A CASE-
BY-CASE BASIS UNLESS THERE IS CIVIL DISORDER IN
THE COUNTRY OR REGION OR UNLESS THERE IS
EVIDENCE THAT THE GOVERNMENT OF THE IMPORTING
COUNTRY MAY HAVE VIOLATED INTERNATIONALLY
RECOGNIZED HUMAN RIGHTS. THE JUDICIOUS USE OF
EXPORT CONTROLS IS INTENDED TO DETER THE
DEVELOPMENT OF A CONSISTENT PATTERN OF HUMAN
RIGHTS ABUSES, DISTANCE THE UNITED STATES FROM
SUCH ABUSES AND AVOID CONTRIBUTING TO CIVIL
DISORDER IN A COUNTRY OR REGION.

(b) A LICENSE APPLICATION FOR AMMUNITION WITH
MUZZLE ENERGY OF 5,000 JOULES (3,688 FOOT-POUNDS)
OR MORE, OR ASSOCIATED EQUIPMENT, SHALL BE
DENIED TO NON-GOVERNMENT END-USERS.

(c) AMMUNITION, WITH MUZZLE ENERGY LESS THAN
5,000 JOULES (3,688 FOOT-POUNDS) MAY BE APPROVED
TO NON-GOVERNMENT END-USERS UNLESS THE
FIREARM WOULD TEND TO OUTMATCH WEAPONS
NORMALLY CARRIED BY LAW ENFORCEMENT
OFFICERS ON ROUTINE PATROL IN THE AREA WHERE
THE WEAPON WOULD BE AUTHORIZED FOR USE OR
OTHERWISE IMPAIR THE EFFORTS OF LAW
ENFORCEMENT OFFICERS IN THE AREA TO CONTROL
CRIME AND CIVIL DISTURBANCE.

WASHSTATEC000389
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 390 of 514

(5)
15 CFR 124.14 (c) (9)

Amend 15 CFR 124.14 (c) (9) as follows:

(a) Unless the articles covered by the agreement are in fact
intended to be distributed to private persons or entities (¢.g.,
cryptographic devices and software for financial and business
applications), the following clause must be included in all
warehousing and distribution agreements: ‘‘Sales or other transfers
of the licensed article shall be limited to governments of the
countries in the distribution territory and to private entities seeking
to procure the licensed article pursuant to a contract with a
government within the distribution territory, unless the prior
written approval of the U.S. Department of State is obtained.

(b) SUBJECT TO (c) AND (d), APPLICATIONS FOR ITEMS
CONTROLLED UNDER THIS CATEGORY WILL
GENERALLY BE CONSIDERED FAVORABLY ON A CASE-
BY-CASE BASIS UNLESS THERE IS CIVIL DISORDER IN
THE COUNTRY OR REGION OR UNLESS THERE IS
EVIDENCE THAT THE GOVERNMENT OF THE IMPORTING
COUNTRY MAY HAVE VIOLATED INTERNATIONALLY
RECOGNIZED HUMAN RIGHTS. THE JUDICIOUS USE OF
EXPORT CONTROLS IS INTENDED TO DETER THE
DEVELOPMENT OF A CONSISTENT PATTERN OF HUMAN
RIGHTS ABUSES, DISTANCE THE UNITED STATES FROM
SUCH ABUSES AND AVOID CONTRIBUTING TO CIVIL
DISORDER IN A COUNTRY OR REGION.

(c) A LICENSE APPLICATION FOR A FIREARM OR
AMMUNITION WITH MUZZLE ENERGY OF 5,000 JOULES
(3,688 FOOT-POUNDS) OR MORE, OR ASSOCIATED

9

WASHSTATEC000390
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 391 of 514

EQUIPMENT, SHALL BE DENIED TO NON-GOVERNMENT
END-USERS.

(d) A FIREARM, AND AMMUNITION, WITH MUZZLE
ENERGY LESS THAN 5,000 JOULES (3,688 FOOT-POUNDS),
AND ASSOCIATED EQUIPMENT, MAY BE APPROVED TO
NON-GOVERNMENT END-USERS UNLESS THE FIREARM
WOULD TEND TO OUTMATCH WEAPONS NORMALLY
CARRIED BY LAW ENFORCEMENT OFFICERS ON
ROUTINE PATROL IN THE AREA WHERE THE WEAPON
WOULD BE AUTHORIZED FOR USE OR OTHERWISE
IMPAIR THE EFFORTS OF LAW ENFORCEMENT OFFICERS
IN THE AREA TO CONTROL CRIME AND CIVIL
DISTURBANCE.

(6)
22 CFR Part 126, Supplement No. |

In 22 CFR Part 126, Supplement No. 1, category I (a-e) (firearms and
related articles), mark all three country boxes with an X.

In 22 CFR Part 126, Supplement No. 1, category IT (a) (guns and
armament), mark all three country boxes with an X.

In 22 CFR Part 126, Supplement No. |, category II] (ammunition and
ordinance), mark all three country boxes with an X.

10

WASHSTATEC000391
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 392 of 514

(7)
22 CFR 129.7 (b)

Amend 22 CFR 129.7 (b) to add the following:

(b) No person may engage in or make a proposal to engage in
brokering activities that involve any country, area, or person
referred to in § 126.1 of this subchapter without first obtaining the
approval of the Directorate of Defense Trade Controls. NO
PERSON MAY ENGAGE IN OR MAKE A PROPOSAL TO
ENGAGE IN BROKERING ACTIVITIES THAT INVOLVE
EXPORTING OR TRANSFERRING, TO A NON-
GOVERNMENT PERSON, A FIREARM OR AMMUNITION
WITH MUZZLE ENERGY GREATER THAN 5,000 JOULES
(3,688 FOOT-POUNDS), OR ASSOCIATED EQUIPMENT. NO
PERSON MAY ENGAGE IN OR MAKE A PROPOSAL TO
ENGAGE IN BROKERING ACTIVITIES THAT INVOLVE
EXPORT OR TRANSFER, TO A NON-GOVERNMENT
PERSON, OF A FIREARM OR AMMUNITION WITH MUZZLE
ENERGY LESS THAN 5,000 JOULES (3,688 FOOT-POUNDS)
OR ASSOCIATED EQUIPMENT IF THE ITEM IS LIKELY TO
OUTMATCH LAW ENFORCEMENT OFFICERS ON
ROUTINE PATROL IN THE AREA WHERE THE ARTICLE
WOULD BE AUTHORIZED FOR USE.

Thank you for the opportunity to submit comments on the ITAR amendment.

Sincerely,

William A. Root
Erick Williams

11

WASHSTATEC000392
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 393 of 514

 

‘As of: 7/12/18 9:11 AM
Received: July 02, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 12, 2018
Tracking No. 1k2-9421-xlwf
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0326
Public Comment 121. Individual. Benita J. Campbell. 7-2-18

 

Submitter Information

Name: Benita J. Campbell
Address:
23 Hindman Avenue
Burgettstown, 15021-1165
Email: b_j_ campbell@yahoo.com
Phone: 7249472790

 

General Comment

As a citizen of the United States, I have grave concerns about our violent gun culture that does so much harm to
individuals, families, and society at large.

I oppose the proposed rule for the following reasons.

1. The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state groups in
importing countries use semi-automatic rifles in armed conflicts, causing enormous damage. U.S. troops use
rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide retail availability of
firearms, about which comment has been requested, many countries prohibit civilian possession of semi-
automatic rifles and handguns, as well as of any larger caliber firearm. Six U.S. states the District of Columbia,
and several large retail chains also prohibit retail sale of semi-automatic assault rifles. Many semi-automatic
rifles are also easily converted to fully automatic firearms. Because military-style assault rifles clearly have
substantial military utility, transfer of these firearms to Commerce Department control is inconsistent with the
statutory framework enacted by the Congress to regulate the export of arms.

2. The proposed rule would eliminate Congressional oversight for important gun export deals. Congress will no
longer be automatically informed about sizable sales of these weapons. That will limit its ability to comment on
related human rights concerns, as it recently did on the Philippines and Turkey.[ii] Congressional action in 2002
required sales of firearms regulated by the US Munitions List valued at $1 million or more be notified to
Congress. Items moved to Commerce control would no longer be subject to such notification. In a September 15,

WASHSTATEC000393
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 394 of 514
2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and Patrick Leahy explicitly noted that this move
would violate Congressional intent and effectively eliminate Congress proper role.

3. The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers.
Registration fees that since the 1940s have been used to offset the costs to the government of tracking who is
manufacturing weapons would no longer apply to manufacturers of semi-automatic weapons, and Commerce
does not charge any fee for licensing. So the government -- i.e., taxpayers -- will absorb the cost of reviewing
applications and processing licenses. Gun exporters that benefit from these sales should shoulder this cost.

4. National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of efforts
to curtail trafficking of small arms and light weapons. There is good reason for concern that firearms brokers will
no longer be subject to US brokering law. Although Commerce states it will retain rules on brokering for a State
Department list that includes assault rifles, there is no statutory basis for brokers of these weapons to register and
obtain a license, increasing the risk of trafficking. That will make it easier for unscrupulous dealers to escape
attention. [111]

5. The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue Lantern
program for gun and ammunition exports, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
compiles the U.S. Governments information on human rights violations, reducing the ability to effectively deny
weapons licenses to international human rights violators.End-use controls also are weakened by eliminating
registration of firearms exporters, a requirement since the 1940s. Registration of exporters allows the State
Department to check an exporters history whenever a manufacturer or broker requests a license for a particular
gun export sale. But the transfer of licensing to Commerce will remove new exporters and brokers of these
firearms from the State Department database, weakening enforcement against arms trafficking.

WASHSTATEC000394
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 395 of 514

 

As of: 7/12/18 9:45 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942h-rmq2
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0339
Public Comment 129. Individual. Sandra Spence. 7-3-18

 

Submitter Information

Name: Sandra Spence
Address: United States,
Email: sandyspence325@gmail.com

 

General Comment

I am submitting this comment in strong opposition to the proposed rule to transfer oversight of small arms
(firearms) exports from the State Department to the Commerce Department.

What I don't understand (but have figured out what I believe) is that the Administration has chosen to strengthen
its already strong relationship with the NRA and its funders in the gun manufacturing industry to shore up that
industry.

Meanwhile the Administration is treating people coming here to escape the escalating violence in their
communities in Central America as if they were the criminals, going so far as to separate young children from
their parents.

This proposed regulation would only result in even more violence and even more people trying to seek refuge in
the U.S. from the violence our own policies would encourage.

This is immoral and should not be allowed.

This rule would make U.S. exports of small arms far more dangerous by transferring controls to an agency that
prioritizes doing business over safeguarding national security. The rules elimination of congressional oversight
of commercial weapons sales of $1 million or more is also reckless.

This rule has one purpose only: to garner profits for a U.S. gun industry that is faring poorly in the domestic

market. It comes after years of lobbying by the NRA and National Shooting Sports Foundation. No one elsed
asked for it or wanted it. The NSSF, the trade group for the gun industry, has already boasted the rule would lead

WASHSTATEC000395
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 396 of 514
to a 20% increase in American gun exports. We see the gun lobbys influence in the rules description of
semiautomatic assault rifles like the AR-15 as civilian products. These weapons were not designed for household

use, they were designed to kill en masse on the battlefield. That is why they are the weapons of choice for mass
shooters.

If you go forward with this disastrous policy, I will do everything in my powerpeacefully and democraticallyto
hold your leadership accountable for the resulting global bloodshed. That will include advocating against your
budget priorities across-the-board until a new, non-corrupt administration can come in and clean house.

WASHSTATEC000396
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 397 of 514

 

As of: 7/14/18 11:14 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944p-9r21
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0932
Public comment 588. Individual. Sharon Baker. 7-6-18

 

Submitter Information

Name: Sharon Baker

 

General Comment

U.S. firearms exported to Mexican police have been used in massacres and forced disappearances. We need
international background checks to prevent gun exports to military and private groups that use them to commit
violence or collude with organized crime.

At the core of these proposed changes is the mistaken belief that firearms do not merit tighter control because
they are neither high-tech nor provide unique military advantages. In reality, these are some of the weapons most
often used to commit abuses and extend conflict around the world. As such they deserve our highest scrutiny, not
an easier path for sale and one without Congressional oversight.The policy continues the wrong-minded
approach of the Trump administration to treat weapons as any other trade commodity, threatening to undermine
long-term global security and true U.S. national security interests.

"The Trump administration's decision to relax regulations on the export of firearms will make it easier for
terrorists, tyrants and criminal gangs to get their hands on the same dangerous firearms that have been used in
mass shootings in the United States. This is a victory for the NRA and the gun industry and a loss for everyone
else. Relaxing regulations on many firearms by putting them under the jurisdiction of the Commerce Department
rather the the Department of State will make it harder to track where these weapons end up, and therefore easier
for them to be diverted into the wrong hands. To make matters worse, Congress would no longer even be notified
of major firearms exports, making it harder to do things like limit sales to the police in the Philippines who have
been involved in assassinations of their own citizens -- as Sen. Ben Cardin, who blocked such sales in the past,
has noted.

O, let America be America again --

The land that never has been yet --

And yet must be -- the land where every [one] is free.
Langston Hughes, Let America Be America Again

WASHSTATEC000397
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 398 of 514

WASHSTATEC000398
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 399 of 514

 

‘As of: 7/13/18 8:05 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-946l-r79w
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0486
Public comment 950. CTP Inc. Anonymous. 7-9-18

 

Submitter Information

Name: Anonymous Anonymous
Organization: CTP, Inc.

 

General Comment

BIS has noted in its proposed rule announcement that [t]he EAR does not include a concept of defense services,
and the technology related controls are more narrowly focused and apply in limited contexts as compared to the
ITAR. Consider that if ECCN 0E501 will control technology for the development, production, operation,
installation, maintenance, repair, or overhaul of firearms controlled by new ECCN 0A501, then certain firearms
training, which would have previously been an ITAR-controlled defense service, may now be NLR to many
destinations.

BIS has also noted, Ifa gun manufacturer posts a firearms operation and maintenance manual on the Internet,
making it publicly available to anyone interested in accessing it and without restrictions on further dissemination
(1.e., unlimited distribution), the operation and maintenance information included in that published operation and
maintenance manual would no longer be subject to the EAR. Following this logic, consider the fact that if a gun
manufacturer posts on the internet for unlimited distribution 0E501 technology for the production of a 0A501
firearm (e.g., 3D printer specs), then it is not an unauthorized technology transfer but rather publicly available
information no longer subject to the EAR.

WASHSTATEC000399
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 400 of 514

 

As of: 7/13/18 7:48 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13,2018
Tracking No. 1k2-946n-4h2d
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0477
Public comment 959. Individual. Sayre Weaver. 7-9-18

 

Submitter Information

Name: Sayre Weaver
Address:
372 Avenida Castilla Unit A
Laguna Woods, CA, 92637
Email: sayre.weaver@gmail.com
Phone: 213-924-8755
Fax: none

 

General Comment

I am a former Deputy District Attorney and a lawyer for more than 30 years who has spent much of her career
representing survivors and victims of gun violence and local governments seeking to address gun violence in
their jurisdictions through enactment of commonsense firearms laws. I am opposed to the proposed rule changes
for all the reasons set forth in my comment submitted to the State Department. In summary, these proposed rule
changes are contrary to the Congressional intent in enacting the statutes that govern arms exports, would reduce
end-use controls for gun exports, increase the risk of small arms being trafficked by international human rights
violators by eliminating registration of firearms exporters. By moving oversight to Commerce the proposed rule
changes would effectively end State's successful and necessary Blue Lantern program, eliminate use of the State
Department's database for tracking data related to illegal firearms trafficking abroad, and eliminate
Congressional oversight for important firearms export deals. The end result of the proposed changes would be to
further fuel armed conflict abroad by treating assault weapons as non-military weapons and moving to
Commerce's control, a department whose primary mission is to increase trade, the very weapons research shows
are the weapons of choice for gun traffickers, drug traffickers, and criminal organizations abroad.

WASHSTATEC000400
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 401 of 514

 

As of: 7/13/18 7:34 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13,2018
Tracking No. 1k2-946p-o2qu
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0471
Public comment 965. Anonymous. 7-9-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Comments from an individual who works with USMLCategory I exporting every day:

Product migration will create a small cost-savings for my company in registration and licensing fees, but more
significantly I do not see a demonstrated equivalent in terms of paperwork reduction or real time savings.
Financial savings for smaller manufacturers will be proportionately larger and could increase the pool of
available vendors with whom we work, which is a positive. I understand it has been problematic for small
companies caught in the registration net due to their manufacturing activities, but whose size/finances cannot
absorb the registration fee. This issue is better resolved by changing the definition of manufacturer to add a
minimum size requirement..

The licensing process will still involve inter-agency review including staffing out to State Dept. Agencies and
DOD. Other than utilizing a different application form and the change in the agency receiving applications, it has
not been demonstrated exactly what, if any, process improvement this represents. Caveat: the devil you know is
better than the one you don't.

Improvements and savings are quantified using the 43.8 minutes for BIS application vs. the 60 minutes for

DDTC application. This metric provides no meaningful data from which to extrapolate total process savings or if
any is really generated. It also in no way accounts for the additional significant burden which has been added to
the exporting process by increasing the quantity and type of data capture elements which will be required for

AES filing, including the need to record individual serial numbers for each firearm. Adding time-consuming
elements later in the exporting chain significantly increases the time it takes to complete an export. These new
control/requirements are more cumbersome than the current process under the ITAR. They will also increase the
burden on an already overloaded CBP.

Recordkeeping changes discuss maintaining warranty certificates for international repair returns. My company
does not issue customer specific warranty certificates, and I see this item as an additional record keeping burden
which does not relate directly to exporting.

There will be burdens and expenses of transition: reclassification of all product, re-training of all employees,
advanced training needed for Compliance personnel. I have not had to utilize SNAP-R previously, nor have I had

WASHSTATEC000401
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 402 of 514
to deal extensively with Commerce-controlled exporting other than EAR99 product. There will be a substantial
amount of time required to achieve comfort level with a new set of regulations. I understand this burden is
considered short term, however the provided rationale for this migration has still not clearly demonstrated a
substantial process improvement to warrant the expense and time of this transition.
The EAR does not include a concept of defense services and the technology controls are more narrowly focused
and apply in limited contexts as compared to the ITAR. This change represents an improvement in terms of my
ability to share information needed for marketing firearms and for repairing them internationally, but the same
result could be achieved via amendment to the ITAR, factoring in that there have been few substantive changes
to basic firearms technology in the past several decades and that most of this information is already available
worldwide.
Maintenance of EAR status of previously classified product: The classification status of items that have been
previously determined to be EAR99 product in formal CJ determinations is to remain EAR99 for these items.
However, the scope mounts, swivels, accessory rails and iron sights enumerated in y.2 , y.3 and y.4 of 0AS01
contradicts this statement and places them under .y control. I would appreciate clarifying language regarding
EAR99 status and the removal of these items from .y control.
LVS shipments: the positive effect of the amendment made here by raising the value from the $100 of 123.17(a)
to $500 is diminished by the change in language from wholesale value to the actual selling price. For relief to be
genuine, the $500 increase should be wholesale value and an additional increase to $1000 for shipments to
Canada, should also be considered. I do appreciate that receivers and breech mechanisms would be eligible for
LVS if the destination is Canada.
I concur with the need for an appropriate 180 day delayed effective date for final rule. This amendment
represents a major change in business operations and I will need time to completely identify all business
operations requiring attention, create an implementation plan and draft appropriate changes in SOPs with
accompanying training.
Finally, the rationale for this transition is based upon products being civilian use vs. military. Given that the
debate regarding semi-automatic firearms has not been resolved in this country, we could incur transition
expenses only to have the entire process reversed.

WASHSTATEC000402
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 403 of 514

 

As of: 7/12/18 12:39 PM
Received: July 03, 2018

Status: Posted
PUBLIC SUBMISSION Posted: July 12, 2018
Tracking No. 1k2-942q-yy2q

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0378
Public Comment 980. Deborah Cake. 7-3-18

 

Submitter Information

Name: Deborah Cake
Address:
60 Harvard St
Winchester, MA, 01890

 

General Comment

July 3, 2018
Comment on The Bureau of Industry and Security (BIS) Proposed Rule: Control of Firearms, Guns, Ammunition

and Related Articles the President Determines No Longer Warrant Control Under the United States Munitions
List (USML)

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

I couldnt be more astonished and dismayed that the gun lobby and industries are pushing for a rule change that
would move the handling of export licenses of semiautomatic assault weapons and other powerful firearms from
the U.S. State Department (focused on safeguarding our nation) to the U.S. Commerce Department (focused on
promoting American business).

Firearms are rightfully categorized as military, and are under the regulation of the State Department. Congress
should continue to be automatically informed about sizeable weapons sales and have the authority to stop them
when that poses a risk to our national security or threatens to increase human rights violations by facilitating
weapons sales to oppressive regimes.

No one anywhere should be allowed to make firearms on a 3- printer. Period!

Arms brokers should always be licensed, to try and prevent unlawful trafficking..

And by no means should the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them, be dismantled.

WASHSTATEC000403
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 404 of 514

The existing rules must be maintained and strengthened if switching the regulation of firearms exports from the
State Department to the Commerce Department facilitates firearms exports to oppressive regimes, removes
safeguards that help keep extra-legal agents like organized crime and terrorist organizations from obtaining
weapons, and further fuels violence that destabilizes countries and causes mass migration.

Do not weaken our fire arm protections by a transfer of authority from the State Department to the Commerce
Department. Do not feed into the global oppressors and black market by deregulation.

Thank you for taking this letter, my opinion, seriously.
Deborah Cake
01890

 

Attachments

I oppose this BIS rule change that would switch the regulations of firearms export from the U

WASHSTATEC000404
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 405 of 514

July 3, 2018

Comment on International Traffic in Arms Regulations: U.S. Munitions List Categories |, Il, & Ill
The Bureau of Industry and Security (BIS) Proposed Rule: Control of Firearms, Guns,
Ammunition and Related Articles the President Determines No Longer Warrant Control Under
the United States Munitions List (USML)

 

 

 

| oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department.

| couldn’t be more astonished and dismayed that the gun lobby and industries are pushing for
a rule change that would move the handling of export licenses of semiautomatic assault
weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American
business).

Firearms are rightfully categorized as “military”, and are under the regulation of the State
Department. Congress should continue to be automatically informed about sizeable weapons
sales and have the authority to stop them when that poses a risk to our national security or
threatens to increase human rights violations by facilitating weapons sales to oppressive
regimes.

No one anywhere should be allowed to make firearms on a 3- printer. Period!

Arms brokers should always be licensed, to try and prevent unlawful trafficking..

And by no means should the State Department’s Blue Lantern program, in place since 1940,
which carries out hundreds of pre-license and post-shipment inspections and publicly reports
on them, be dismantled.

The existing rules must be maintained and strengthened if switching the regulation of firearms
exports from the State Department to the Commerce Department facilitates firearms exports
to oppressive regimes, removes safeguards that help keep extra-legal agents like organized
crime and terrorist organizations from obtaining weapons, and further fuels violence that
destabilizes countries and causes mass migration.

Do not weaken our fire arm protections by a transfer of authority from the State Department to
the Commerce Department. Do not feed into the global oppressors and black market by
deregulation.

Thank you for taking this letter, my opinion, seriously.
Deborah Cake
01890

WASHSTATEC000405
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 406 of 514

 

As of: 7/12/18 12:24 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 12,2018
Tracking No. 1k2-943 1-uzq7
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0377
Public Comment 981. Anonymous. 7-4-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

See attached file(s)

 

Attachments

I oppose this rule change that would switch the regulations of firearms export from the U

WASHSTATEC000406
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 407 of 514

I oppose this rule change that would switch the regulations of firearms export from

the U.S. State Department to the U.S. Commerce Department.

Congress must not be prevented from being automatically informed about sizable
weapons sales. Congress must be able to stop sizable weapons sales in the name of
national security, even and especially to countries where there are serious human
rights concerns, such as the Philippines and Turkey. Depriving Congress of this
ability to monitor these sales is a terrible, dangerous idea. It would open the door
to firearms traffickers, organized crime, terrorist organizations, and other violent and
dangerous agents would face far fewer hurdles to obtaining large caches of

American guns and ammunition.

Allowing this country to do such an unconscionable thing is not only unamerican, it
would directly contribute to making the world a more dangerous place as weil as

inviting security breaches here at home.

WASHSTATEC000407
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 408 of 514

 

As of: 7/12/18 11:46 AM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-944k-mi51
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0374
Public Comment 984. Individual. Beth Katz. 7-6-18

 

Submitter Information

Name: Beth Katz

 

General Comment

See attached file(s)

 

Attachments

Beth Katz Public Comment Control of Firearms, Guns, Ammunition and Related Articles the President
Determines No Longer Warrant Control Under the United States Munitions List (USML)

WASHSTATEC000408
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 409 of 514

July 6, 2018

To: Office of Defense Trade Controls Policy, U.S. Department of State
Regulatory Policy Division, Bureau of Industry and Security, U.S. Department of Commerce

In Reference to FRN 2018-10366 (State) and 83 FR 24166 (Commerce}.

Iam writing to express my opposition to the proposed regulatory changes published in the Federal
Register on May 24, 2018, as “International Traffic in Arms Regulations: U.S. Munitions List
Categories I, I, and III” (DOS_FRDOC_0001-4527) and “Control of Firearms, Guns, Ammunition and
Related Articles the President Determines No Longer Warrant Control Under the United States
Munitions List (USML)” (83 FR 24166). The proposed changes raise significant concerns for me as a
parent, as an American citizen and taxpayer, and as someone who has studied and wrote my
graduate thesis on the international small arms trade.

 

 

As a parent of a young child, 1am deeply concerned about the impact that these changes will have
on both global and domestic security for the foreseeable future. The proposed changes would
greatly diminish oversight of the export of semi-automatic assault weapons, high capacity
ammunition clips and training on such military equipment. The suggested changes would make it
more likely that these dangerous weapons will end up in the hands of traffickers, terrorists or
cartels and used against US service members. This increases the likelihood for greater
destabilization and conflict worldwide as well as for these weapons to be trafficked back into the
U.S. for nefarious uses here. The new rule also removes the block on 3D printing of firearms. This
will facilitate unregulated gun production in the U.S. and abroad by making it possible for anyone,
anywhere, with access to a 3D printer to produce a lethal weapon. By effectively eliminating many
means to detect firearms, background checks on domestic sales and end-use controls on
international exports for such weapons, these changes could generate many preventable tragedies.
These proposed changes will create a world that is less safe for my son and other children to grow
up in and to live; and therefore should not be adopted.

As an American citizen, I believe that these proposed changes diminish U.S. credibility in the eyes of
the international community and compromise our global leadership. The proposed changes call for
transfering gun export licensing from the State Department, an agency with a mission to promote
stability, conflict reduction, and human rights, to the Commerce Department, an agency with
mission to promote trade. In doing this, we are retreating on our global commitment to human
rights and acting as though the export of firearms is just another commodity when the impact of
these weapons is far more consequential and deadly. Firearms are used to kill a thousand people
every day around the world in acts of organized crime, political violence, terrorism, and human
rights violations. Research shows that the types of weapons being transferred to Commerce control,
including AR-15, AK-47, and other military-style assault rifles and their ammunition, are sought out
weapons used by criminal organizations in Mexico and other Latin American countries to
perpetrate most of the increasing and record levels of homicides in those countries. The U.S. should
not be adopting policies like the proposed changes which amplify this. Rather, we should be

working collaboratively, as we have under previous administrations, to find ways to prevent and
reduce firearms from being used to carry out human rights violations and crime.

As a U.S. taxpayer, I also find these proposed changes to be fiscally irresponsible. The new rule

would transfer the cost of processing licenses from gun manufacturers to U.S. taxpayers.
Registration fees that since the 1940s have been used to offset the costs to the government of

WASHSTATEC000409
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 410 of 514

tracking who is manufacturing weapons would no longer apply to manufacturers of semi-automatic
weapons, and the Commerce Department does not charge any fee for licensing. This means that U.S.
taxpayers, such as me, will absorb the cost of reviewing applications and processing licenses rather
than the gun exporters that benefit from these sales. In addition, U.S. taxpayers also will need to
shoulder the costs of having to build the capacity and expertise of the Commerce Department to
properly administer the proposed changes. The Commerce Department currently does not have
resources to enforce export controls, even before the addition of 10,000 firearms export license
applicants as a result of this rule predicted by Commerce (see Department of Commerce Budget in
Brief FY2017, p. 57, http://www.osec.doc.gov/bmi/budget/FY17BIB/AllFilesWithCharts2.pdf ).
The Commerce Department’s Bureau of Industry and Security’s enforcement office, who would be
charged to oversee the new changes, does not have staff in Latin America, Africa, or many other
parts of the world and is not equipped to take the same level of preventive measures for end-use
controls. In stark contrast, the State Department, who oversees these items while they reside on the
USML, has developed extensive data, expertise and institutional relations to implement the Leahy
Law for security assistance, which can serve as a critical foundation in both pre-license and post-
shipment checks to control and verify end uses and end users. The Commerce Department does not
have these resources and developing them will come at a substantial cost to U.S. taxpayers.

 

Finally, as someone who has studied and researched the international small arms trade, I can
confidently say that greater regulation, not less as the proposed rule would enable, is needed to
curb the disproportionate impact that these weapons have on fueling conflict, terrorism, and crime
around the world. One particularly troubling part of the new rule is its reduction of end-use
controls for gun exports. It would eradicate the State Department’s Blue Lantern program for gun
and ammunition exports, which carries out hundreds of pre-license and post-shipment inspections
and publicly reports on them. It also would move license approval out of the department within
State that compiles the U.S. Government’s information on human rights violations, decreasing the
ability to effectively stop weapons licenses from going to international human rights violators. End-
use controls also are weakened by removing the registration of firearms exporters, a requirement
since the 1940s. Under the current rules, registration of exporters lets the State Department check
an exporter’s history whenever a manufacturer or broker requests a license for a particular gun
export sale. Migrating the licensing to the Commerce Department will remove new exporters and
brokers of these firearms from the State Department database, losing an important part of the
evidentiary trail that enables the prosecution of arms traffickers.

It is for all the reasons listed above that I urge you to reject the proposed changes and to keep the
items currently listed on the State Department-administered US Munitions List (USML) intact.

Thank you for your time and consideration.
Sincerely,

Beth Katz
Omaha, Nebraska

WASHSTATEC000410
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 411 of 514

 

As of: 7/12/18 10:51 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-946f-n3f7
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0355
Public Comment 985. Catholic Health Initiatives. Colleen Scanlon. 7-9-18

 

Submitter Information

Name: Colleen Scanlon
Organization: Catholic Health Initiatives

 

General Comment

See attached letter.

 

Attachments

CHI_ Overseas gun sales final

WASHSTATEC000411
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 412 of 514

198 Inverness Drive West P 303.298.9100

 

Englewood, CO 80112 catholichealthinitiatives.org

irene ether health”

Submitted via regulations.gov

July 9, 2018

Wilbur Ross Mike Pompeo

Secretary Secretary

Regulatory Policy Division Office of Defense Trade Controls Policy

Bureau of Industry and Security Directorate of Defense Trade Controls

U.S. Department of Commerce U.S. Department of State

Room 2099B 2201 C Street NW

1401 Constitution Avenue NW Washington, D.C. 20520

Washington, DC 20230

RE: RIN 0694-AF47 (Commerce) and RIN 1400-AE30 (State)

Dear Mr. Ross and Mr. Pompeo,

Catholic Health Initiatives appreciates the opportunity to comment on the proposed rules to
address the Control of Firearms, Guns, Ammunition and Related Articles the President
Determines No Longer Warrant Control Under the United States Munitions List (USML).
Catholic Health initiatives (CHI) is a faith-based nonprofit health system operating in 18 states
with 100 hospitals and numerous other services and facilities that span the inpatient and
outpatient continuum of care. As a Catholic organization, we feel a special call to reduce
violence in our communities and around the world.

While these proposed rule touches many aspects of firearm regulation, sales and oversight, CHI
is particularly concerned about the transfer of weapon sale regulation from the State
Department to the Commerce Department and the negative effect this may have on violence
around the world. Firearms, both assault weapons and non-semi-automatic weapons, are
uniquely and pervasively used in criminal violence around the world. Controlling their export
should be handled by the State Department, which is mandated and structured to address the
potential impacts in importing nations on stability, human security, conflict, and human rights.

WASHSTATEC000412
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 413 of 514

Catholic Health Initiatives
July 9, 2018

Rather, the rule proposes to transfer gun export licensing to the Commerce Department, whose
principle mission is to promote trade.

Firearms are used to kill a thousand people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. The types of weapons being
transferred to Commerce Department control—including the AR-15, AK-47, and other military-
style assault rifles and their ammunition—are among the deadliest personal-use weapons
produced in the United States. We also understand they are weapons of choice for criminal
organizations in Mexico and other Latin American countries that are responsible for most of the
increasing and record levels of homicides in those countries. The export of these weapons
should be subject to more controls, not less.

We should not export American violence solely to boost economic development, competitive
advantage, or other commerce-related goals. We strongly urge the Departments of

Commerce and State to rescind this proposed rule.

Thank you for consideration of our comments on this important issue. If you have any
questions, please contact me at 303-298-9100 or contact Laura Krausa, Director of Advocacy, at

isurakrausa(@catholichesith net.

Sincerely,

i % 4 ¢ ‘
| ty edrbe)
i

Colleen Scanlon, RN, JD
Senior Vice President and Chief Advocacy Officer

WASHSTATEC000413
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 414 of 514

 

As of: 7/12/18 10:44 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-946i-ymie
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0351
Public Comment 986. Violence Policy Center. Kristen Rand. 7-9-18

 

Submitter Information

Name: Kristen Rand
Address:
1025 Connecticut Ave NW
Suite 1210
Washington, DC, 20036-5421
Email: krand@vpc.org
Phone: 2023874525
Organization: Violence Polcy Center

 

General Comment

The comments of the Violence Policy Center are attached.

 

Attachments

Exports comments VPC Commerce RIN 0694-AF47

WASHSTATEC000414
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 415 of 514

COMMENTS OF THE VIOLENCE POLICY CENTER TO THE U.S. DEPARTMENT OF COMMERCE,
BUREAU OF INDUSTRY AND SECURITY

RE: RIN 0694-AF47

Submitted via eRulemaking Portal

 

The Violence Policy Center (VPC) is a national non-profit educational organization working to
reduce gun violence through research, public education, and advocacy. The VPC has a particular
expertise in researching and monitoring the gun industry and we regularly issue reports and
analyses regarding the industry and its products. The VPC has also done extensive research on
cross-border gun trafficking.

The VPC has serious concerns regarding the rules proposed by the U.S. Departments of
Commerce and State to transfer non-automatic and semi-automatic firearms and ammunition,
as well as parts and related defense services currently controlled by Category I, Il, or ill of the
U.S. Munitions List under the International Traffic in Arms Regulations (ITAR), to the control of
the Export Administration Regulations (EAR). The proposed transfer would significantly weaken
controls on small arms and ammunition and will result in a higher volume of export sales with
less transparency and oversight. The ability to prosecute violations will also be impaired. The
changes will enhance the risks that lethal weapons widely used for military purposes will end up
in the hands of criminal organizations, human rights abusers, and terrorist groups.

The proposed rules treat semi-automatic assault rifles as “non-military.” But many state and
non-state groups in importing countries use semi-automatic rifles in armed conflicts, causing
enormous damage. U.S. troops use rifles in semi-automatic mode an overwhelming amount of
the time. VPC research clearly demonstrates that the types of semi-automatic rifles, handguns,
sniper rifles, large-capacity ammunition magazines, receivers, and other parts subject to the
new rules are the types of weapons and accessories preferred by cross-border gun traffickers.?
Moreover, many of the sniper rifles subject to the transfer are in use by military forces.2 One
particularly problematic rifle is the 50 caliber anti-armor sniper rifle that is capable of downing

 

i An Ongoing Analysis of the Types of Firearms Illegally Trafficked from the United States to Mexico and

Other Latin American and Caribbean Countries as Revealed in U.S. Court Documents, Violence Policy Center:
http://www.voc.org/indicted/.

 

2 “S Sniper Rifles That Can Turn Any Solider into the Ultimate Weapon: 5 guns no one wants to go to war

against,” The National Interest, March 11, 2018: htte://nationalinterest.ore/blog the-huzz/S-sniper-rifles-can-turn-
any-sqlider-the-ultimate-weanon-2485 4,

 

 

WASHSTATEC000415
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 416 of 514

aircraft on take-off and landing and can pierce light armor.? In addition, these rifles have been
identified as a national security threat by a number of experts and entities.*

The devastation that semi-automatic firearms equipped with large-capacity ammunition
magazines can inflict is demonstrated by their common use in mass shootings in the United
States.°

Regarding whether the items described in the proposed rules are widely available in
commercial outlets, an issue about which comment has been requested, many of the items are
rapidly becoming less available in the United States. Six U.S. states and the District of Columbia
prohibit retail sale of semi-automatic assault rifles. Eight states and the District of Columbia ban
large-capacity ammunition magazines. Several large retail chain stores have acted to stop the
sales of semi-automatic firearms and large-capacity ammunition magazines. For example,
Walmart does not sell semi-automatic assault weapons. The store does not sell handguns,
except in Alaska. They also do not sell large-capacity ammunition magazines.°®

Other large retail outlets, such as Dick’s Sporting Goods, have recently acted to stop the sales of
semi-automatic assault weapons (which the gun industry euphemistically calls “modern
sporting rifles”). Dick’s is even destroying its unsold inventory of assault weapons.’ Finally,
many countries prohibit civilian possession of semi-automatic rifles and handguns and the
trend is toward prohibiting such weapons. For example, Norway is moving to ban semi-
automatic firearms as of 2021. In 2011, Norway experienced one of the worst mass shootings
outside of the U.S. The shooter used a Sturm Ruger Mini-14 semi-automatic rifle and a Glock
semi-automatic handgun to kill 69 people at a youth camp. Both of these weapons are
examples of those that will be transferred to Commerce’s control under the proposed rules.

 

3 For more information on the capabilities of 50 caliber sniper rifles, see the Violence Policy Center’s
resource page: http://www.vpc.org/regulating-the-gun-industry/50-caliber-anti-armor-sniper-rifles/.

 

4 National Security Experts Agree: 50 Caliber Anti-Armor Sniper Rifles Are Ideal Tools for Terrorists, Violence

Policy Center, 2005: http://www.vpc.org/fact_sht/snipersecurityexperts.fs.pdf.

 

5 See, for example, Violence Policy Center list of mass shootings involving high-capacity ammunition
magazines: http://www.vpc.org/fact_sht/VPCshootinglist.pdf.

 

6 Walmart Statement on Firearms Policy, accessed on July 3, 2018:
https://news.walmart.com/2018/02/28/walmart-statement-on-firearms-policy.

 

7 “Dick's Sporting Goods plans to destroy all the assault rifles it pulled off its shelves,” CNN, April 19, 2018:

httos://www.cnn.com/2018/04/19/us/dicks-sporting-goods-guns-trnd/index. html.

 

WASHSTATEC000416
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 417 of 514

Many semi-automatic rifles are also easily converted to fully-automatic firearms. Because
military-style assault rifles clearly have substantial military utility, transfer of these firearms to
Commerce Department control is inconsistent with the statutory framework enacted by the
Congress to regulate the export of arms.

The rules will enable the production and distribution of 3D-printed firearms. When Defense
Distributed founder Cody Wilson posted online instructions for 3D-printed firearms, the State
Department successfully charged him with violating arms export laws since his open-source
posting made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal
weapon. The Commerce Department is unlikely to take similar action once such weapons are
transferred to their control. Unless corrected, the new regulations run the risk of effectively
condoning and enabling 3D printing of firearms in the U.S. and around the globe. This change
alone could generate many preventable tragedies while changing the landscape of firearm
manufacture, distribution and regulation.

The proposed rules would revise License Exception BAG to allow U.S. citizens and permanent
resident aliens temporarily leaving the U.S. to take up to three non-automatic and semi-
automatic firearms and up to 1,000 rounds of ammunition for such firearms for personal use
while abroad (License Exception BAG). Currentiy, BAG applies only to non-automatic firearms.
The proposed rules create a new exception for semi-automatic firearms and also revise the
current rule to allow nonresident aliens leaving the U.S. to take firearms “accessories,”

Wedd Wed

“attachments,” “components,” “parts,” and ammunition controlled by 0A501 or 0A505, provided

that these were lawfully brought into the U.S.

The revision to the License Exception BAG is highly problematic considering that semi-automatic
weapons can inflict catastrophic damage. If such a weapon is stolen or lost, there will little that
can be done to recover the weapon. It will also be much easier for smugglers to take advantage

of these exceptions to facilitate trafficking.

No justification is offered for changes to the current BAG framework. As described previously,
semi-automatic weapons are prized by criminal organizations and the proposed change is likely
to increase the risk of crime and violence.

The proposed rules would eliminate Congressional oversight for important gun export sales.
Congress will no longer be automatically informed about sizable sales of these weapons. This
change will limit the ability of Congress to comment on related human rights concerns, as it
recently did on the Philippines and Turkey. in 2002, Congress acted to require it be notified of
sales of firearms regulated by the U.S. Munitions List valued at $1 million or more. Items moved

to Commerce’s contro! would no longer be subject to such notification. In a September 15,

WASHSTATEC000417
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 418 of 514

2017, letter, Senators Ben Cardin, Dianne Feinstein, and Patrick Leahy explicitly noted that this
move would violate congressional intent and effectively eliminate congressional oversight.®

The rules reduce end-use controls for gun exports. It would eliminate the State Department’s
Blue Lantern program for gun and ammunition exports, which carries out hundreds of pre-
license and post-shipment inspections and publicly reports on them. It also would move license
approval out of the department that compiles the U.S. Government’s information on human
rights violations, reducing the ability to effectively deny weapons licenses to international
human rights violators. End-use controls also are weakened by eliminating registration of
firearms exporters, a requirement since the 1940s. Registration of exporters allows the State
Department to check an exporter’s history whenever a manufacturer or broker requests a
license for a particular gun export sale. But the transfer of licensing to Commerce will remove
new exporters and brokers of these firearms from the State Department database, weakening
enforcement against arms trafficking.

Gun manufacturers are extolling the new rules as an opportunity for increased profits in a
climate of declining domestic sales.’ At the same time, the new rules would transfer the cost of
processing licenses from gun manufacturers to taxpayers. Registration fees that since the 1940s
have been used to offset the costs to the government of tracking weapons production would
no longer apply to manufacturers of semi-automatic firearms. The government and taxpayers
will absorb the cost of reviewing applications and processing licenses. Gun exporters that
benefit from these sales should shoulder this cost.

CONCLUSION

The proposed rules would transfer gun export licensing to an agency — the Commerce
Department — the principal mission of which is to promote trade. Firearms are uniquely and
pervasively used in criminal violence around the world. Controlling their export should be
handled by the State Department, which is mandated and structured to address the potential
impacts in importing nations on stability, human security, conflict, and human rights.

Firearms are used to kill a thousand people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. Research indicates that the

 

8 Letter to Secretary of State Rex Tillerson, September 15, 2017.

3 “Trump State Department Looks to Stream Line Firearms Exports & Open US Markets,” Ammoland, May
15, 2018: https://www.ammoland.com/2018/05/trump-state-department-looks-to-stream-line-firearms-exports-
open-us-markets/#axzz5KDSkOJdz.

 

 

WASHSTATEC000418
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 419 of 514

types of weapons being transferred to the Commerce Department’s control — including AR-15,
AK-47, and other military-style assault rifles such as 50 caliber sniper rifles as well as their
ammunition — are weapons of choice for criminal organizations in Mexico and other Latin
American countries and are responsible for most of the increasing and record levels of
homicide in those countries. The rules are certain to increase the volume of exports of these
firearms. The export of these weapons should be subject to more controls, not fewer.

The proposed rules would significantly weaken export controls and oversight of many military
firearms highly prized by terrorists, drug-trafficking organizations, and common criminals. Semi-
automatic assault rifles, high-capacity ammunition magazines, sniper rifles (especially 50 caliber
sniper rifles), and high-caliber firearms should remain on the United States Munitions List
(USML).

The requirement that Congress be notified of all sales of former and USML-controlled firearms
of more than $1 million should be retained.

The provision authorizing license-free exports of semi-automatic rifles by citizens and legal
permanent residents should be removed.

Respectfully submitted,

Kristen Rand

Legislative Director
Violence Policy Center
1025 Connecticut Ave NW
Suite 1210

Washington, DC 20036

WASHSTATEC000419
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 420 of 514

 

As of: 7/12/18 10:40 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 12,2018
Tracking No. 1k2-946i-gs5d
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0350
Public Comment 987. American Bar Association Security Assistance Monitor and by Amnesty International
USA. John Lindsay-Poland. 7-9-18

 

Submitter Information

Name: John Lindsay-Poland
Address: United States,
Email: johnlindsaypoland@gmail.com

 

General Comment

The below comment on the proposed rules by the Departments of State and Commerce supplements the
comments submitted by the American Bar Association/Security Assistance Monitor and by Amnesty
International USA, which we support. Please see the attached version for complete comment, sources, and notes.

The State Department proposed rule states that those weapons that would stay on the USML are inherently for
military end use, adding that the items to be removed from the USML do not meet this standard, including many
items which are widely available in retail outlets in the United States and abroad. One State Department official
reportedly said: We kind of refer to it as the Walmart rule. If its like something you can buy at a Walmart, why
should we have control?

The Commerce Departments description of criteria for items to be moved off of the USML concludes: Thus, the
scope of the items described in this proposed rule is essentially commercial items widely available in retail
outlets and less sensitive military items. (p. 4) It adds that: There is a significant worldwide market for firearms
in connection with civil and recreational activities such as hunting, marksmanship, competitive shooting, and
other non-military activities. However, the examples given here are not from prospective importing nations, but
from the United States: Because of the popularity of shooting sports in the United States, for example, many
large chain retailers carry a wide inventory of the firearms described in the new ECCNs for sale to the general
public. Firearms available through U.S. retail outlets include rim fire rifles, pistols, modern sporting rifles,
shotguns, and large caliber bolt action rifles, as well as their parts, components, accessories and attachments.

Retail availability in the U.S. should not be a criterion, since this is not the market to which exports treated by the
proposed rule will be directed. Moreover, the U.S. retail firearms market is qualitatively and quantitatively

WASHSTATEC000420
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 421 of 514
different from nearly every market in the world: with 4.4% of the worlds population, the U.S. comprises more
than 45% of the worlds firearms in civilian possession.

In addition, the statement neglects another significant portion of the worldwide market for firearms: criminal
organizations, illegal armed groups, and armed security forces that commit human rights violations.

In many countries, retail availability of all firearms is substantially limited. In Mexico, for example, there is only
one retail outlet in the entire country for the legal purchase of any kind of firearm. In the vast majority countries,
according to one of the few studies of firearms regulations, there is a presumption against civilians owning
firearms unless certain conditions and requirements are met. (S. Parker, Small Arms Survey, 2011)

Many nations either do not permit or highly restrict civilian use of some or all types of semi-automatic firearms
and high-capacity magazines proposed for removal from the USML, and so cannot be said to have any retail
availability of these prohibited firearms. Within the United States, semi-automatic rifles and high-capacity
magazines are prohibited for retail sale in six states and the District of Columbia. Certain types of handguns and
certain calibers of firearms that are included in Category I are also prohibited and not available for retail
purchase in some countries.

That purchase and possession of certain types firearms and ammunition are permitted under national legislation
does not necessarily indicate that these items are either widely available or feasible for most people to obtain.
Many countries deeply restrict retail availability of all firearms through licensing requirements, which are often
extensive and time-consuming.

States impose limitations on the retail availability, types of firearms that may be legally purchased, and licensing
process for parties seeking to purchase a firearm because they recognize that guns are not like ordinary
commercial items that can be purchased at a store. In many countries, legal markets for firearms blend with
illegal markets in vast grey areas of stolen and diverted weapons. The potential and actual negative consequences
of the ill use of such firearms are devastating. A coherent, ethical, and politically strategic approach to firearm
exports would increase controls to help reduce violent harm by both state and non-state actors that will more
easily acquire them under the proposed rules.

The proposed rules do not articulate any requirement for a review by State Department experts on human rights
and criminal organizations. If that is the proposers intent, the rule should state it clearly, and spell out the scope
of license applications subject to such review, concurrences required, specifying from which bureaus and
agencies, and the competencies of experts who shall conduct reviews.

John Lindsay-Poland, Global Exchange

 

Attachments

GlobalExchange comment 9july2018

WASHSTATEC000421
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 422 of 514

Comment on Proposed Rules on Categories i-ii-iii by Depts. of State and Commerce
John Lindsay-Poland, Global Exchange

The below comment on the proposed rules by the Departments of State and Commerce
supplements the comments submitted by the American Bar Association/Security
Assistance Monitor and by Amnesty International USA, which we support. This
comment focuses on the proposed criterion of wide retail availability for firearms and
munitions proposed for transfer from the USML to the Commerce Department, and
includes brief comments about inter-agency review and about risks of criminal use.

The State Department proposed rule states that those weapons that would stay on the
USML “are inherently for military end use,” adding that the items to be removed from
the USML “do not meet this standard, including many items which are widely available
in retail outlets in the United States and abroad.” (p. 5) One State Department official was
quoted in a press report about the proposed rule: “We kind of refer to it as the Walmart
tule. If it’s like something you can buy at a Walmart, why should we have control?”

The Commerce Department’s description of criteria for items to be moved off of the
USML concludes: “Thus, the scope of the items described in this proposed rule is
essentially commercial items widely available in retail outlets and less sensitive military
items.” (p. 4) It adds that: “There is a significant worldwide market for firearms in
connection with civil and recreational activities such as hunting, marksmanship,
competitive shooting, and other non-military activities.” (pp. 6-7) However, the examples
given here are not from prospective importing nations, but from the United States:
“Because of the popularity of shooting sports in the United States, for example,
many large chain retailers carry a wide inventory of the firearms described in the
new ECCNs for sale to the general public. Firearms available through U.S. retail
outlets include rim fire rifles, pistols, modern sporting rifles, shotguns, and large
caliber bolt action rifles, as well as their ‘parts,’ ‘components,’ ‘accessories’ and
‘attachments.’” (p. 7)

market to which exports treated by the proposed rule will be directed. Moreover, the U.S.
retail firearms market is qualitatively and quantitatively different from nearly every
market in the world: the United States, with 4.4% of the world’s population,” comprises
more than 45% of the world’s firearms in civilian possession.

 

In addition, the statement neglects another significant portion of the “worldwide market
for firearms”: criminal organizations, illegal armed groups, and armed security forces that
commit human rights violations.

In many countries, the retail availability of all firearms is substantially limited. In Mexico
for example, there is only one retail outlet in the entire country for the legal purchase of
any kind of firearm.” In China, firearm purchases are banned for most people, and private
gun ownership is almost unheard of.° In the vast majority countries, according to one of
the few studies of firearms regulations, “there is a presumption against civilians owning

2

WASHSTATEC000422
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 423 of 514

. cue : 996
firearms unless certain conditions and requirements are met.”

Belize, Colombia, Israel, Japan, Kenya, Turkey, and United Kingdom do not permit any
civilian use of some or all types of semi-automatic firearms proposed for removal from
the USML, and so cannot be said to have any retail availability of these prohibited
firearms.’ Other nations, including Australia, Canada, Croatia, India, Lithuania, New
Zealand, South Africa, Switzerland apply special restrictions to civilian possession of
semi-automatic firearms, such as proof that they are needed for self-defense, and so it
cannot be said that these firearms are “widely available in retail outlets” there. We
emphasize that these examples are from only a selected sample of 28 countries; a full
accounting of countries where there is only limited or any retail availability of semi-
automatic firearms would certainly show many more.* Brazil also prohibits “assault
weapons” for civilian purchase, while Chile and Colombia prohibit civilian possession of
semi-automatic weapons entirely.”

Moreover, within the United States, semi-automatic rifles and high-capacity magazines
such as those proposed to be removed from the USML are prohibited for retail sale in six
states and the District of Columbia.

Magazines with a capacity of more than 10 rounds are not permitted for civilians in
Australia.'° Brazil, France, Romania, Slovenia, Spain, and Turkey do not permit purchase
by ordinary civilians of high-capacity magazines.'| DDTC policy has reportedly excluded
export of high-capacity magazines except to military and law enforcement end users,”
but nothing in the proposed rule indicates that the Department of Commerce would enact
such a policy.

Certain types of handguns and certain calibers of firearms that are included in Category I
are also prohibited and not available for retail purchase in some countries. In the
Dominican Republic, for example, “certain firearms are considered “war weapons’ and
can only be used by government forces, including .45 calibre pistols [and] rifles,”
according a Small Arms Survey study,'* while Spain prohibits civilian purchase of
firearms with a caliber of 20 mm or higher, which are considered to be “designed for war
use.”'* More types — in some cases all types - of handguns are prohibited for civilian
purchase in Belize, Canada, Colombia, Japan, Kazakhstan, the Russian Federation, the
United Kingdom, and Venezuela.’

That purchase and possession of certain types firearms and ammunition are permitted
under national legislation does not necessarily indicate that these items are either widely
available or feasible for most people to obtain. In addition to prohibitions or restrictions
on retail availability of types of firearms, many countries deeply restrict retail availability
of all firearms through licensing requirements, which are often extensive and time-
consuming. In India, for example, obtaining a license to acquire a firearm requires the
applicant to demonstrate training in use of a gun, and often takes years.'° Japan requires
gun buyers to go through 12 processes before purchasing any type of firearm.'”

States impose limitations on the retail availability, types of firearms that may be legally

WASHSTATEC000423
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 424 of 514

purchased, and licensing process for parties seeking to purchase a firearm because they
recognize that guns are not like ordinary commercial items that can be purchased at a
store. In many countries, legal markets for firearms blend with illegal markets in vast
grey areas of stolen and diverted weapons, and of private security companies. The
potential and actual negative consequences of the ill use of such firearms are
devastating.'* A coherent, ethical, and politically strategic approach to firearm exports

 

that will more easily acquire them under the proposed rules.

Processes for gun exports reflect substantive priorities and as such are integral to policy.
The National Sports Shooting Foundation (NSSF) claims that under the proposed rule,
“Applications would go through the same interagency review process, including by the
Defense Department and the State Department’s human rights and other experts.”
However, the proposed rules do not articulate any requirement for such a review by State
Department experts on human rights and criminal organizations. If that is the proposers’
intent, the rule should state it clearly, and spell out the scope of license applications
subject to such review, concurrences required, specifying from which bureaus and
agencies, and the competencies of experts who shall conduct reviews.

 

 

 

 

 

' David Sherfinski, “Trump officials to roll back rules on some gun exports,” The Washington Times, May
1, 2018, https://m.washingtontimes.com/news/2018/may/1/trump-officials-to-roll-back-rules-on-some-gun-
exp/. It should also be noted that Walmart does not operate in more than 100 nations (see:
hitps://corporate.walmart.com/our-story/our-locations and that in the United States Walmart does not sell
semi-automatic assault rifles, high capacity magazines, or even (except in Alaska) handguns. See:
https://news.walmart.com/2018/02/28/walmart-statement-on-firearms-policy.

* hitps://www.census. gov/popclock/

* Aaron Karp, Estimating Global Civilian-Held Firearms Numbers, Small Arms Survey, June 2018, at:
http://www.smallarmssurvey.org/fileadmin/docs/T-Briefing-Papers/SAS-BP-Crvilian-Firearms-
Numbers.pdf

"Kate Linthicum, “There is only one gun store in all of Mexico. So why is gun violence soaring?” The Los
Angeles Times, May 24, 2018, https://www.latimes.com/world/la-fg-mexico-guns-20180524-story html.

> Ben Blanchard, “Difficult to buy a gun in China, but not explosives,” Reuters, October 2, 2015, at:
https://www.reuters.com/article/uk-china-security-idUSKCNORV5QV20151002.

° Sarah Parker, “Balancing Act: Regulation of Civilian Firearm Possession,” chapter 9 in States of Security:
Small Arms Survey 2011, Small Arms Survey, Geneva, p. 6, at:
http://www.smallarmssurvey.org/fileadmin/docs/A-Y earbook/201 1/en/Small-Arms-Survey-201 1 -Chapter-
09-EN. pdf.

’ Parker, pp. 9-13; Law Library of Congress, Firearms-Control Legislation and Policy, 2013, at:
http://www.loc.gov/law/help/firearms-control/firearms-control_pdf.

* Parker, pp. 2, 9-13.

” Lisandra Paraguassu, Ricardo Brito, “U.S. biggest source of illegal foreign guns in Brazil — report,”
Reuters, January 10, 2018, https://af.reuters.com/article/worldNews/idAFKBN1EZ2M3.

David Gacs, Rachel Glickhouse, and Carin Zissis, “Gun Laws in Latin America's Six Largest Economies,”
Americas Society, January 11, 2013, https:/Awww.as-coa.org/articles/explainer-gun-laws-latin-americas-
six-largest-economies.

'° Law Library of Congress, p. 20.

1 “Overview of gun laws by nation,” at: https://en.wikipedia.org/wiki/Overview_of_gun_ laws by_nation.
France: https://www.service-public.fr/particuliers/vosdroits/F2242. Romania:
http:/Avww.gandul.info/reportaj/exclusiv-20-000-de-romani-s-au-inarmat-in-201 | -fostul-sef-de-la-arme-
din-politie-sti-cat-e-valabil-avizul-psihologic-pana-iesi-pe-usa-cabinetului-93 75494.

 

 

 

 

 

 

WASHSTATEC000424
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 425 of 514

 

" Clif Burns, “High Capacity Magazines Exported from U.S. to Norway Shooter,” ExportLaw Blog, July
28, 2011, at: https://www.exportlawblog.com/archives/3315.

'S Parker, p. 8.

“ Law Library of Congress, p. 219.

S Parker, pp. 9-13; Gacs, Glickhouse and Zissis.

"© Rama Lakshmi, “tndia already had some of the world’s strictest gun laws. Now it’s tightened them,”
Washington Post, August 1, 2016, https://www-.washingtonpost.com/world/asia_pacific/india-had-the-one-
of-the-strictest-gun-laws-in-the-world-it-just-got-tighter/2016/08/0 1/affd9422-5 1da-11e6-b652-
31S5aeSd4d4dd_story.html?utm_term=.f69ad52bfffe.

"1. Take a firearm class and pass a written exam, which is held up to three times a year. 2. Get a doctor’s
note saying you are mentally fit and do not have a history of drug abuse. 3. Apply for a permit to take firing
training, which may take up to a month. 4. Describe in a police interview why you need a gun. 5. Pass a
review of your criminal history, gun possession record, employment, involvement with organized crime
groups, personal debt and relationships with friends, family and neighbors. 6. Apply for a gunpowder
permit. 7. Take a one-day training class and pass a firing test. 8.Obtain a certificate from a gun dealer
describing the gun you want. 9. If you want a gun for hunting, apply for a hunting license. 10. Buy a gun
safe and an ammunition locker that meet safety regulations. 11. Allow the police to inspect your gun
storage. 12. Pass an additional background review. Audrey Carlsen and Sahil Chinoy, “How to Buy a Gun
in 15 Countries,” The New York Times, March 2, 2018,
https://www.nytimes.com/interactive/2018/03/02/world/nternational-gun-laws.html.

'§ Brazil provides an important example. See Rogert Muggah, “Where do Rio de Janeiro’s crime guns come
from?” openDemocracy, August 8, 2016, https:/Avww.opendemocracy.net/democraciaabierta/robert-
muggah/where-do-rio-de-janeiros-crime-guns-come-from.

'? Larry Keane, “Why export control reform makes security and business sense,” National Shooting Sports
Foundation, July 6 2018, https://www.nssf.org/why-export-control-reform-makes-security-and-business-
sense/.

WASHSTATEC000425
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 426 of 514

 

As of: 7/12/18 10:19 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 12, 2018
Tracking No. 1k2-946j-v4k9
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0349
Public Comment 988. Security Assistance Monitor Center for International Policy. Colby Goodman. 7-9-18

 

Submitter Information

Name: Colby Goodman
Address:

2000 M St NW

Suite 720

Washington, DC, 20036
Email: colby@ciponline.org
Phone: 2022323317

 

General Comment

Please find attached Security Assistance Monitor-Center for International Policy's concerns with the proposed
firearms export changes.

Colby Goodman
Director
Security Assistance Monitor

Christina Arabia
Program and Research Associate
Security Assistance Monitor

William D. Hartung
Director
Arms and Security Project

 

Attachments

WASHSTATEC000426
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 427 of 514
SAM-CIP Letter BIS Firearms Rule FINAL

WASHSTATEC000427
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 428 of 514

CENTER FOR
INTERNATIONAL POLICY

  

Advancing a sustainable, just, and peaceful world

 

July 9, 2018

Mr. Steven Clagett

Office of Nonproliferation Controls and Treaty Compliance
Nuclear and Missile Technology Controls Division

Bureau of Industry and Security

U.S. Department of Commerce

Room 2099B, 14th Street and Pennsylvania Avenue NW
Washington, DC 20230

Re: Control of Firearms, Guns, Ammunition and Related Articles the President
Determines No Longer Warrant Control Under the United States Munitions List
(USML), RIN 0694-AF47

Dear Mr. Clagett,

We are writing to express our concerns about the U.S. Department of Commerce’s
proposed rule, published in the Federal Register on May 24, 2018, to transfer certain
firearms, guns, ammunition, and related parts from the U.S. Department of State’s U.S.
Munitions List (USML) to the U.S. Department of Commerce’s Commerce Control List
(CCL) under a new 500 series designation. While we were pleased to see that the
proposed rule maintained some important controls connected with the USML for the
firearms moving to the CCL, we believe the proposed rule will mean more U.S. firearms
will be exported with less transparency, fewer oversight mechanisms, and a weaker
ability for the U.S. government to prosecute violations.

First, the transfer of certain firearms, guns, and ammunition from USML to the CCL
appears to be fundamentally inconsistent with the scope of statutory authority outlined in
the Arms Export Control Act (AECA). For more than three decades, the U.S. government
has designated many types of firearms and guns that are proposed to move to the CCL as
“Significant Military Equipment” (SME) because of their “substantial military utility or
capability.” According to the AECA, all defense articles designated as SME must be on
the USML. While there may be more civilians using these types of weapons now than in
the 1970s, most foreign militaries continue to use these types of firearms as standard
issue and they continue to have substantial military utility. Moreover, the proposed rule’s
assertion that the firearms moving over to the CCL, including “Combat Shotguns” and

 

WASHSTATEC000428
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 429 of 514

39 68

.50 sniper rifles, has “for the most part,” “civil, recreational, law enforcement, or other
non-military applications” and thus deserve limited controls is highly questionable.

Second, because the term “defense article” is linked to several statutes with national
security import, the removal of firearms, guns, ammunition, and certain parts from the
USML means there would be many rippling implications of the transfer of items from the
USML to the CCL under the AECA and the Foreign Assistance Act (FAA). The AECA
is a sophisticated statutory framework that enables the United States to more effectively
monitor a large volume of arms exports. The proposed transfer impacts various statutes
linked to the AECA more broadly and creates ambiguity with the ability of Congress to
monitor U.S. assistance to foreign countries through various notification and reporting
requirements found in the AECA and the FAA. The transfer of arms to the CCL would
undermine that framework.

As outlined in more detail in the below analysis, the U.S. government or the U.S. policy
community would lose many key oversight tools and abilities to help prevent
irresponsible or illegal firearms trafficking around the world as a result of these proposed
changes. In particular, the U.S. government or U.S. policy community (Congress and the
public) would have a limited ability to do the following:

¢ Halt or modify risky proposed firearms sales valued at $1 million or more to
countries such as to Honduras, Turkey, or the Philippines;

* Curb risky exports of pistol grips and magazine clips valued at $500 or less to
over 100 countries, including Mexico and Guatemala;

¢ Review proposed training on how to aim and fire a gun and other types of foreign
police training to countries such as Libya or China;

¢ Stop nonresident aliens leaving the United States via commercial airlines from
taking firearms “accessories,” “attachments,” “components,” “parts,” and
ammunition;

* Better understand U.S. firearms manufacturing and ownership to identify risks
within the U.S. firearms industry; and,

¢ Investigate and prosecute companies for failing to properly provide political
contributions and marketing fees aimed at curbing corruption.

37 6e oF Ce.

Additionally, the AECA only permits the sales of defense articles and services for
specific reasons, including primarily for legitimate defense purposes.’ Section 3 of the
AECA requires the State Department to notify Congress when there is credible
information that such articles or services were misused.” However, there is not a similar
requirement connected with the Export Administration Regulations (EAR). The AECA
also requires the State Department to publicly report on all authorized and delivered arms
exports annually, which has provided Congress and the public with an essential tool to
identify potentially illegal trafficking patterns and sales that are inconsistent with U.S.

 

"22 U.S.C. § 2754.

? 9753(c)(2), https://www.law.comell.edu/uscode/text/22/2753; For more information, see
https://www.americanbar.org/content/dam/aba/administrative/human rights/ABACHR Assessment
ofArmsSalestoSaudiArabia.authcheckdam. pdf

 

 

WASHSTATEC000429
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 430 of 514

policy. However, the Commerce Department does not have this same requirement nor
does it regularly provide the same level of transparency as the State Department.

We are pleased to see that the proposed rule attempts to maintain effective oversight of
arms brokers by ensuring that brokers must register and seek a license. These provisions
are critical in helping mitigate illegal arms trafficking to major conflict zones and
transnational criminal organizations. However, we are concerned that the basis for the
State Department’s rules is subject to legal challenge because it is not clear that the State
Department has the statutory authority to maintain brokering controls if firearms are
transferred from the USML. Similarly, we are concerned about the U.S. government’s
statutory basis to halt arms transfers based on human rights concerns. In 2014, Congress
amended the FAA to prohibit the export of Series 600 items to countries “the
governments of which engage in a consistent pattern of gross violations of internationally
recognized human rights.” If the proposed rule moved forward as is, the State
Department would no longer have a statutory basis for vetoing a proposed sale on human
rights grounds for firearms, guns, ammunition, and related parts that move to the CCL.

Given the potential loss of so many U.S. arms export controls and likely negative impact
on curbing irresponsible and illegal arms transfers, we encourage you to wait until the
Government Accountability Office finishes its analysis of the risks of moving firearms
from the USML to the CCL until you move forward on this proposal. If you have decided
you want to move forward with moving some firearms, guns, and related parts over to the
CCL, we recommend making the below changes to the proposed rule:

* Recognize that semi-automatic firearms are still a weapon of choice for foreign
militaries and of significant military value and place firearms under the 600 Series
list on the CCL;

* Maintain the requirement to notify Congress and the public of any proposed
firearms sales that reach $1 million or more;

* Limit companies use of the Limited Value Shipments (LVS) license exception to
$100 or severally limit the types of parts and components that are available for the
$500 threshold value;

* Expand the definition of “technology” to capture defense-service type activities
that would otherwise be left unregulated such as private security contractor
training to foreign police with firearms. Similarly, 3D printing should be
considered technology under the EAR;

* Remove or limit the registration fee for manufactures but keep the requirement for
the registration;

¢ Adda mechanism to the CCL that would retain the reporting requirement on
political contributions and marketing fees that were paid as part of arms sales.

 

722 U.S.C. Sec. 2304. 22 USC 2304(a) establishes that no security assistance can go to a country with
consistent pattern of gross human rights. 22 USC 2304(d)(2)(C)() defines security assistance to
include a license of 600-series items intended for armed forces, police, intelligence or other
internal security forces.

WASHSTATEC000430
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 431 of 514

For more details on some of these concerns, we are pleased to submit the below report,
which provides more details on these main concerns and recommendations. We look
forward to speaking with you or any of your colleagues about these important issues.
Thank you for the opportunity to submit our comments and recommendations.

Sincerely, Sincerely,
o o &
ao
Se Be
Colby Goodman Christina Arabia
Director Program and Research Associate
security Assistance Monitor Security Assistance Monitor

William D. Hartung
Thrector,
Arms and Security Project

WASHSTATEC000431
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 432 of 514

Section-by-Section Key Concerns on Proposed Firearms Export Rule

Congressional Notification Requirement

 

Proposed Change

Under Section 36(c) of the AECA,” if a sale of $1 million worth of Category I firearms is
authorized for export under the ITAR, the President must formally notify Congress 30
days prior to the approval of the ITAR export authorization. Both this formal notification
process and the prior informal one provides Congress with the opportunity to review
these proposed sales and ensure they are consistent with U.S. law, policy, and interests.
Under the current system, if Congress does not agree with the executive branch decision
to license the firearms export, it may block or modify the proposed sale. If Category I
items are moved to EAR controls, they will not be subject to the AECA notification
requirement.

Main Concerns

In the mid 1990s, Congress began requiring the administration to notify it of proposed
firearms sales of $1 million or more because of concerns about the role firearms have
consistently played in inflicting serious harm on civilians in conflict and non-conflict
zones. Since then, the requirement has allowed both Congress and the public to provide
important oversight of U.S. firearms exports. Over the past ten years, Congress has also
halted or modified several particularly problematic proposed firearms sales. Just last year,
for instance, Congress blocked the sale of semi-automatic handguns and assault rifle sales
to the Philippines and Turkey because of concerns that they would be used unlawfully
against civilians.” As these congressional notifications are often provided to the public,
they have also given the U.S. foreign policy community an opportunity to provide
insights on particular risky U.S. firearms sales.

As U.S. companies continue to propose firearms sales to risky countries, it is critical for
Congress to maintain its oversight on major sales. From January to December of 2017,
the Trump Administration requested Congress to approve at least $662 million in
Category I firearms and ammunition exports to over 15 countries through the
congressional notification process.° Of these, potential firearms sales to El Salvador,
Honduras, Indonesia, Mexico, Thailand, Turkey, and the United Arab Emirates raised
concerns amongst the human rights community and required necessary scrutiny by
Congress. In the case of Honduras, Congress had raised several questions to help ensure

 

“92 U.S.C. § 2776(c)

* http://www.middleeasteye net/news/us-halts-arms-sales-erdogan-bodyguards- 1467964562;
hitps://www_reuters.com/article/us-philippines-usa-rifles-1dUSKBN12V2AM

° For more details see Security Assistance Monitor’s factsheet, “Congressional Notifications for Proposed
U.S. Commercial Firearms Exports in 2017,” available at
http://securityassistance.org/fact sheet/conpressional-notifications-proposed-us-commercial-

 

 

 

WASHSTATEC000432
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 433 of 514

that U.S. weapons would not be used to fire on civilian protestors. These notifications
also helped U.S. civil society identify important trends in U.S. firearms sales such as in
licensed production.

Recommendation
For these reasons, it is critical that the new rule continue to require the U.S.
administration to notify Congress of any proposed firearms sales that reach $1 million or

more.

License Exception LVS (§ 740.3) / License Exception BAG (§ 740.14)

 

Proposed Changes

Under the proposed rule, U.S. companies are given new opportunities to export certain
firearms parts and components without U.S. government prior approval if the net value of
the shipment is at or below $500, which is higher than the $100 threshold under ITAR. In
particular, U.S. companies can use the Commerce Department’s License Exception
Shipments of Limited Value (LVS) to avoid the license requirement for exports of certain
firearms “parts,” “components,” “accessories,” and “attachments”, including pistol grips
and detachable magazines, to over 100 countries in Country Group B.’ Guns and
armament and related items controlled under ECCN 0A602 are also eligible for LVS with
a limit of $500 net value per shipment. Further, the rule adds a license exception under
LVS for ammunition parts and components with a limit of $100 per shipment.

99 66

The proposed rule would also revise License Exception BAG to allow US. citizens and
permanent resident aliens temporarily leaving the United States to take up to three non-
ammunition for such firearms controlled under 0A505.a for personal use while abroad.
Currently, BAG is authorized only for non-automatic firearms. The proposed rule carves
out a new exception for semi-automatic firearms and revises the current framework to
allow nonresident aliens leaving the U.S. to take firearms “accessories,” “attachments,”
“components,” “parts,” and ammunition controlled by 0A501 or 0A505, provided that
these were lawfully brought into the United States.

Main Concerns
Over the past decade, U.S. criminal prosecutions and research studies have shown how

the smuggling of small numbers of firearms on a regular basis can have a large impact on
gun violence in Mexico and Central America.* Indeed, trafficking experts have long

 

’ See bttps:/Awww.bis.doc. gov/index.php/documents/regulation-docs/452-supplement-no- |-to-part-740-

 

® Small Arms Survey, “Dribs and Drabs: The Mechanics of Small Arms Trafficking from the United
States,” Issue Brief, March 2016, online at hitps://www_.files.cthz.ch/jsn/196408/SAS-IB17-

 

WASHSTATEC000433
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 434 of 514

argued that “small arms and spare parts are the lifeblood of the gray market.”” Instead of
trying to improve U.S. efforts to stop this smuggling, the proposed rule seems more
aimed at limiting or complicating U.S. government efforts to stop the smuggling of U.S.
firearms and relate parts. The new $500 net value per shipment value under LVS could
significantly expand the number of shipments of firearms components such as pistol grips
and magazine clips that the U.S. government will not have a chance to review. Similarly,
the expansion of the license exception BAG will likely make it harder for the U.S.
government to stop the export of potentially problematic exports of semi-automatic
firearms at the U.S. border to many countries around the world, including Mexico and in
Central America.

Parts and Components Under LVS: Under the proposed changes to LVS, U.S.

companies could export the following types of firearms parts and components without a
U.S. license to over 100 countries, including Guatemala, El Salvador, Mexico, Somalia,
South Sudan, Yemen, and the Philippines if the net value per shipment was $500 or less:

1) “barrels, cylinders, barrel extensions, mounting blocks (trunnions), bolts, bolt
carriers, operating rods, gas pistons, trigger housings, triggers, hammers, sears,
disconnectors, pistol grips that contain fire control “‘parts’’ or ‘“components’”’ (e.g.,
triggers, hammers, sears, disconnectors) and buttstocks that contain fire control
“‘parts’’ or ““components;’’ and,

2) “detachable magazines with a capacity of greater than 16 rounds ‘‘specially
designed’’ for a commodity controlled by paragraph .a or .b of this entry. “

The rule also allows companies to use the LVS for guns and armament related items
under ECCN 0A602 in addition to ammunition parts, which can easily be used to make
one’s own ammunition.'’ As many of these parts are relatively inexpensive, especially if
used, it’s possible for companies or individuals to export many items in one shipment
without a U.S. license. Following common practice, firearms traffickers may also
increase their number of shipments of firearms components that significantly increase
lethality such as pistol grips and magazine clips to questionable clients. Taken together,
the U.S. government will lose the ability to stop many types of sales to problematic
destinations and end-users.

Semi-Automatic Firearms Under BAG: Over the past five years, U.S. researchers have
highlighted how individuals have successfully trafficked U.S. firearms to Mexico and
Central America and beyond via commercial airlines using temporary export licenses
similar to the BAG license exception.’’ While anyone traveling on a plane needs to

 

? Willian J. Lowell, Comments on Public Notice 7256 Amendment to the International Traffic in Arms
Regulations: Revisions of U.S. Munitions List Category VII; and Public Notice 7257 Revisions to
the USML (Feb. 7, 2011)
https://www.armscontrol.org/system/files/Lowell Comments ExportReform Feb7 2011.pdf
 https://askandpurpose.com/ammo-expensive-heres-make/; https://www.skilledsurvival.com/how-to-

 

 

need-to-make-my-own-ammo/
"! Small Arms Survey, “Dribs and Drabs,” March 2016. Colby Goodman, “U.S. Firearms Trafficking to
Guatemala and Mexico,” Working Paper, Woodrow Wilson Center, April 2013, online at

WASHSTATEC000434
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 435 of 514

declare their firearm(s) to a U.S. CBP officer at the port of departure, CBP officers do not
conduct a risk assessment similar to what the State or Commerce Department would do to
help prevent U.S. firearms from being misused or diverted at the destination point. In
addition, if a U.S person overseas is robbed of or loses a semi-automatic firearm, there is
little recourse from the United States. Nefarious actors who are cognizant of this
exception could more easily facilitate semi-automatic firearm transfers abroad acting in
concert with a U.S citizen or permanent resident alien.

Not dissimilar from the points mentioned in the section on LVS, it is also troublesome
that the BAG exception allows for nonresident aliens leaving the United States to take
firearms “accessories,” “attachments,” “components,” “parts,” and ammunition
controlled by 0AS0O1 or 0A505. The U.S. government lacks jurisdiction over nonresident
aliens while abroad. This exception will increase the number of firearms parts and
ammunition that are currently allowed to be transported overseas, many of which are
already contributing to epidemic levels of violence in Latin America.’” In fact, as many
as a quarter to half of all guns seized by police in Honduras, Guatemala, and El Salvador
and submitted for tracing by the Bureau of Alcohol, Tobacco, Firearms and Explosives
have been sourced to the United States."°

99 68 39 66.

Recommendation

For these reasons, we believe the proposed BAG provision authorizing license-free
exports of semi-automatic rifles by citizens and legal permanent residents be revised to
allow the U.S. government to have more oversight before such a license exception is used.
In order to allow the U.S. government to review many risky license requests of firearms
components around the world, we also encourage you to limit companies use of LVS to
$100 or severally limit the types of parts and components that are available for the $500
threshold value.

Controls on the Export of Services and 3D Printing

 

Proposed Change

Under the ITAR, companies must apply for a license with the State Department to export
“defense services” to foreign entities. Defense services include items such as providing
assistance or training to foreign persons in the design, development, manufacture,
production, repair, maintenance, and operation of weapons on the USML. Companies
must also request a license if they seek to provide military training to foreign units and
forces. However, the Commerce Department’s CCL does not have a similar defense
services rule for items moving from the USML to the CCL. Instead, EAR controls are

 

https://www.wilsoncenter. org/sites/default/files/US%%20Firearms%20to%20Guatemala%20and%%2

 

New Data Reinforces Link Between Guns, Violence in Latin America, available at
https://www.isightcrime.org/news/briel/new-data-remforces-link-guns-violence-latin-america/.

'S American Guns Drive the Migrant Crisis That Trump Wants to Fix With a Wall, available at
htips://www.thetrace.org/2017/05/gun-trafficking-central-america-immigrant-crisis-trump-wall/.

 

 

WASHSTATEC000435
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 436 of 514

focused more on technology transfers. Additionally, the new rule would likely mean that
the U.S. companies would no longer be prohibited from publishing 3D gun plans on the
Internet.

Main Concerns

As the current rule is written, the U.S. government will likely lose oversight on many
types of defense services that could pose real risks to U.S. national security interests.
Today, U.S. defense companies regularly receive U.S. approval to provide over $40
billion in defense services a year to over 100 countries.'* Under the proposed rule,
however, U.S. companies may be able provide a wide range of training activities, design
and development assistance, testing, and production assistance on firearms and
ammunition to foreign persons without sufficient U.S. oversight. In particular, a U.S.
company would likely no longer be required to obtain U.S. government approval before
they provided training to foreign security forces around the world on how to aim and fire
certain guns. Further, when anyone that has access to 3D printing machines is able to
obtain plans on how to build a gun, this circumvents U.S. laws that seek to prevent
known criminals from obtaining U.S. firearms.

Narrow Definition of Technology: As the proposed rule identifies “the EAR does not
include a concept of ‘defense services’ and the ‘technology’ related controls are more
narrowly focused and apply in limited contexts as compared to the ITAR.” The
technology “required” for the development, production, or operation of semi-automatic
firearms would be controlled. But the definition of “required” as applied to “technology”
relates only to that portion of “technology” which is “peculiarly responsible for achieving
or exceeding the controlled performance levels, characteristics or functions.” Therefore,
training a foreign person in the United States or abroad would only require a license if the
assistance involved the release of controlled technology. That means companies may be
able to provide a wide range of training activities, design and development assistance,
testing, and production assistance on firearms and ammunition to foreign persons without
sufficient scrutiny and oversight.

Private Security Contractors: As U.S. private security contractors continue to pursue
training opportunities with foreign security forces in countries such as Libya and China, it
remains critical that the U.S. government maintain oversight of U.S. private security
contractor activities.’ At the moment, a U.S. private security contractor seeking to sell
training to foreign police units on how to aim and fire semi-automatic weapon must

 

M Security Assistance Monitor, Arms Sales Database, Direct Commercial Sales Services, accessed on July
6, 2018, online at
http://securityassistance. org/data/country/arms/Direct™20Commercial 20S ales%20Services/201
_ 2/2017//Global//all.
1S Matthew Cole and Jeremy Scahill, “Eric Prince in the Hot Seat,” The Intercept, March 24, 2016, online
at https://theimtercept.com/2016/03/24/blackwater-founder-erik-prince-wnder-federal-investigation/. Marc
Fisher, Ian Shapira, and Emily Rauhala, “Beyond Eric Prices China Venture,” The Washington Post, May
4, 2018, online at
https://www.washingtonpost.com/news/world/wp/2018/05/04/feature/a-warrior-goes-to-china-did-erik-
prince-cross-a-line/?noredirect=on&utm term=.15fb0693b992

 

 

 

 

WASHSTATEC000436
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 437 of 514

obtain a license. But, the new rule would likely allow a U.S. company to avoid this
license requirement if the company did not also export firearms as part of the training. It
also means that some past enforcement actions, such as the deferred prosecution
agreement with the private security company formerly known as Blackwater, which
included violations related to the export of small arms, ammunition, and training of
foreign security forces in Sudan, Iraq, and Afghanistan, could be compromised.'® The
new rule could also create an unfortunate scenario where U.S. private security contractors
are able to provide services to foreign security units or militias that are otherwise
prohibited from receiving training through U.S. foreign security aid.

3D Printing: In Defense Distributed v. United States Department of State, 838 F.3d 451
(Sth Cir. 2016), the Fifth Circuit determined that posting 3D gun instructions, which
constituted an export of controlled technical data under the ITAR, was not an
infringement on the First Amendment. But the proposed BIS rules suggest that
information posted on the internet would not be subject to EAR controls. The rules state
that “the EAR includes criteria in part 734 that would exclude certain information and
software from control. For example, if a gun manufacturer posts a firearm’s operation
and maintenance manual on the internet, making it publicly available to anyone
interested in accessing it and without restrictions on further dissemination (i.e., unlimited
distribution), the operation and maintenance information included in that published
operation and maintenance manual would no longer be “‘subject to the EAR.’’ (See $$
734.3(b) and 734.7(a).).”’ If information published online would not be subject to the
EAR, then 3D plans for guns published online would be outside the scope of export
controls under the proposed rules. We are greatly concerned about the loss of controls on
3D gun-printing plans, which has increasingly assisted bad actors in enhancing their
capabilities to inflict atrocities around the world.

Recommendations

We recommend that the final rule expand the definition of “technology” to capture
defense-service type activities that would otherwise be left unregulated. More
specifically, it will be critical to ensure that a final rule requires U.S. companies to
request a license to furnish training on the use of firearms to foreign security forces,
support for design and development assistance, testing, and production assistance on
firearms and ammunition. To ensure that criminal organizations do not have the
capability to easily build firearms, it will be critical that design and development
information related to semi-automatic firearms, including 3D printing plans for guns, be
considered controlled “technology” under the EAR.

Registration Requirement for Manufacturers

 

Proposed Change

 

16 : : : } ; f ari :
https://archives. foi .gov/archives/charlotte/press-releases/2012/academi-blackwater-charged-and-enters-
deferred-prosecution-agreement

 

 

10

WASHSTATEC000437
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 438 of 514

The transfer of certain Category I-III items from the USML to the CCL means that
manufacturers and exporters, as well as providers of defense services, of those items will
no longer be required to register with the State Department’s Directorate of Defense
Trade Controls (DDTC) or with any U.S. government entity before engaging in
manufacturing or exporting certain firearms, ammunition, and related parts and
components. In other words, exporters and manufactures will not longer be subject to the
U.S. government requirement under 22 C.F.R. 122.1, which states that “any person who
engages in the United States in the business of manufacturing or exporting or
temporarily importing defense articles, or furnishing defense services, is required to
register with the DDTC. A manufacturer who does not engage in exporting must
nevertheless register.”

Main Concerns

The State Department requirement for companies and individuals to register before they
engage in the manufacturing or exporting is an important tool for the U.S. government to
better understand the nature of the firearms industry, including who owns and controls
key items and technology of significant military value. It provides the U.S. government
with valuable data on manufacturers, government contractors, and importers. While some
data on exporters will still be available through Commerce Department required export
licenses, not all U.S. manufacturers regularly export or are required to submit a license
for export. This loss of documented evidence on firearms manufacturing could severely
hamper U.S. law enforcement investigations and the prosecution of arms dealers or others
found in violation of AECA.

New Types of Manufacturing: In 2016, U.S. registration for firearms manufacturing
activities was deemed so important that DDTC issued specific guidance providing that
the below broad range of activities constitute “manufacturing” and thus require
registration. The below activities were likely added because of concerns about illicit
firearms trafficking and an inability to identify some new or uncommon types of
manufacturing. However, this new guidance will not apply to Category I-III items
moving to the CCL.

a) Use of any special tooling or equipment upgrading in order to improve the capability
of assembled or repaired firearms;

b) Modifications to a firearm that change round capacity;

c) The production of firearm parts (including, but not limited to, barrels, stocks,
cylinders, breech mechanisms, triggers, silencers, or suppressors);

d) The systemized production of ammunition, including the automated loading or
reloading of ammunition;

e) The machining or cutting of firearms, e.g., threading of muzzles or muzzle brake
installation requiring machining, that results in an enhanced capability;

f) Rechambering firearms through machining, cutting, or drilling;

g) Chambering, cutting, or threading barrel blanks; and

h) Blueprinting firearms by machining the barrel.

11

WASHSTATEC000438
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 439 of 514

Company Acquisition Data: DDTC registrants are required to notify the State
Department within five days of the effectuation of a transaction if the registrant is either a
target or a buyer in an acquisition. If a foreign buyer is acquiring a DDTC registrant, a
notification must be provided to DDTC 60 days prior to the transaction’s effectuation.
One of the reasons these notifications are critical is to understand who owns and controls
manufacturers of items and technology that could be used to harm U.S. foreign policy
interests and, in the case of foreign buyers, pre-notification allows the government to take
action and ask questions if there are concerns with a non-U.S. company owning a
manufacturer or exporter of controlled items.

Recommendation

While some U.S. companies may make the argument that the registration fee ($2,250 a
year for most exporters) is an economic burden, establishing a threshold for annual
revenues could easily solve this issue. If a company does not meet this threshold, their
registration fee may be waived. If the proposed rules go into effect, we recommend that
the U.S. government establish a registration requirement for manufacturers of the items
that are transferring from the USML to the CCL, including the 2016 DDTC guidance, in
order to provide for the transparency and accountability needed to identify risk and
support U.S. law enforcement investigations.

Reporting Requirements on Political Contributions and Fees

 

Proposed Change

Finally, the transfer of certain Category I, II, and III items from ITAR to EAR control
will mean the loss of the reporting requirements outlined in 22 C.F.R. §130. ITAR’s
Section 130 requires exporters to report payment of certain political contributions, fees,
and commissions related to the sale of defense articles and services to the armed forces of
a foreign country or international organization to the DDTC. These reporting
requirements were implemented to address concerns about the growing use of agents,
advisers, and consultants to obtain business in international defense trade.

Section 130.9 mandates that license applicants disclose to the DDTC political
contributions in an aggregate of $5,000 or more and fees or commissions in an aggregate
of $100,000 or more that the applicant or its vendors have paid or agreed to pay related to
the sale for which the license is requested. The same disclosure requirements are imposed
upon suppliers, which the regulation defines as “any person who enters into a contract
with the Department of Defense” for the sale of defense articles or defense services
valued in an amount of $500,000 or more.'’ Section 130.10 requires that applicants and
suppliers furnish detailed information related to the sale (such as the total contract price
and the name and nationality of each foreign purchaser) and its related political
contributions, fees, or commission to the DDTC. Section 130.12 requires vendors to
disclose to the applicant or supplier any political contributions, fees, and commissions
paid in relation to the sale. Finally, section 130.14 imposes strict recordkeeping

 

"” See 22 C.E.R. §130.7.

12

WASHSTATEC000439
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 440 of 514

requirements on each applicant, supplier, and vendor, requiring each to maintain records
of any information it furnished or obtained in compliance with Section 130 for at least
five years following the date of the report submitted to the DDTC. As the proposed rule
will move certain Category I, II, and IT items from ITAR control, Section 130
disclosures will no longer be required when obtaining licenses to export those items.

Main Concerns

In many countries around the world, corruption is rampant within their arms procurement
systems, as foreign officials seek to steal funds from their national budgets for their
personal gain. In Nigeria, this type of corruption helped hollow out the military and made
it more difficult for them to effectively combat Boko Haram.'* In response to similar
types of concerns, the U.S. Congress adopted the above reporting requirements to help
the U.S. government stop bribery and other fraudulent schemes within the international
arms trade. However, this is still a challenging task. According to an earlier Commerce
Department report, the United States became aware of "significant allegations of bribery
by foreign firms in 294 international contract competitions valued at $145 billion."””
Under the proposed rule, the Commerce Department would limit its ability to obtain
useful information on U.S. defense companies and prosecute bribery.

Transparency: Section 130 reporting requirements encourage transparency within
international defense trade and provide U.S. law enforcement with a useful tool to stop
corrupt arms deals. At the moment, Section 130 disclosures are an important information-
gathering tool through which the government gains access to useful data about arms trade
transactions. Information such as the identities and countries of foreign purchasers and
the recipients of donations to foreign governments and campaigns have political and
diplomatic uses that extend beyond the arms industry. The loss of required Section 130
disclosures when obtaining licenses to export USML Category I, II, and III items means
that the pool of useful data the government can access will become smaller. Just as the
access to this data has benefits beyond the arms industry, the decrease in accessible data
will have negative repercussions beyond the arms industry.

Prosecutions and Compliance Systems: The requirement that U.S. companies disclose
payments made to solicit, promote, or secure the sale of defense articles or services to the
armed forces of a foreign country or international organization is an effective anti-bribery
and anti-corruption mechanism. The same can be said for the reporting requirements
imposed upon suppliers. While U.S. companies may expectedly choose to avoid notifying
the U.S. government of fees and contributions that could be considered bribery, U.S. law
enforcement have used the provisions to pursue U.S. prosecutions against major defense
companies. In 2010, for example, BAE Systems pleaded guilty and paid a $400 million
fine to the United States after being caught in a scandal to cover up, among other items,

 

18 -p : ‘ ing tT
Transparency International, “Weaponizing Transparency: Defense Procurement Reform as a

 

content/uploads/2017/05/Weaponising Transparency Web pdf.

 

Paul Holden, “Indefensible: Seven Myths that Sustain the Global Arms Trade,” online at
https://projectindefensible.org/.

 

13

WASHSTATEC000440
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 441 of 514

payments made to “marketing agents” to help it secure arms contracts with Saudi Arabia.
The company failed to disclose any fees paid to the agents.” The requirement is also a
useful tool to encourage U.S. companies to have stronger compliance systems to identify
and stop corruption.

Recommendation
In order to maintain important transparency and anti-corruption mechanisms on U.S.

firearms sales, the U.S. government would benefit by adding a mechanism to the CCL
that would retain the reporting requirement of Part 130.

 

°° US. Department of Justice, “BAE Systems PLC Pleads Guilty and Ordered to Pay $400 Million
Criminal Fine,” March 1, 2010, online at https://www_.justice.gov/opa/pr/bae-systems-plc-pleads-
guilty-and-ordered-pay-400-million-criminal-fine.

 

14

WASHSTATEC000441
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 442 of 514

 

As of: 7/12/18 10:10 AM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 12,2018
Tracking No. 1k2-946k-lj8w
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0347
Public Comment 990. Individual. Jeff Abramson. 7-9-18

 

Submitter Information

Name: Jeff Abramson

 

General Comment

I have worked in the nonprofit sector for more than a decade in efforts to promote more responsible trade in
conventional weapons and find these proposed regulatory changes to be irresponsible and dangerous. They
continue the wrong-minded approach of the Trump administration to treat weapons as any other trade
commodity, threatening to undermine long-term global security and true U.S. national security interests.

Please see full comments in the attached document.

 

Attachments

ProposedUSMLCatltoIIIChanges Comments Abramson

WASHSTATEC000442
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 443 of 514

Comments re: ITAR Amendment - Categories | Il, and tl; EAR Amendment - RIN 0694-AF47
Jeff Abramson
July 9, 2018

| have worked in the nonprofit sector for more than a decade in efforts to promote more responsible
trade in conventional weapons and find these proposed regulatory changes to be irresponsible and
dangerous. They continue the wrong-minded approach of the Trump administration to treat weapons as
any other trade commodity, threatening to undermine long-term global security and true U.S. national
security interests. While my comments below are as an individual concerned U.S. citizen, they are
informed by my work as a senior fellow at the Arms Control Association, coordinator of a global network
of professionals engaged on these issues —the Forum on the Arms Trade--, and former leader within the
international Control Arms campaign that championed the creation and now implementation of the
Arms Trade Treaty.

in addition to these comments, | commend to reviewers the comments by experts listed by the Forum
on the Arms Trade, including: Colby Goodman, William Hartung, Christina Arabia; Adotei Akwei (on
behalf of Amnesty International USA); and John Lindsay-Poland, which delve into many of these points
in much greater detail.

Specific concerns include:
Loss of Congressional oversight

in 2002 Congress amended its notification threshold so that it would be informed of potential
commercial sales of firearms under USML category | when they were valued at just $1 million, as
opposed to $14 million for other major weapons sales. Such notifications have been instrumental in
forestalling unwise sales, including last year to Turkey and the Philippines. No similar statutory
requirement of congressional notification exists for most arms sales under the CCL, meaning Congress
would lose its oversight role on these weapons.

Public reporting should be improved, not weakened

The public gains some insight into the transfer of weapons via Congressional notifications, and also
through the State Department’s 655 report and Blue Lantern investigations report. Those reports could
provide much more detail, such as the number of specific weapons involved and other data, rather than
broad categorical details (655 report). Commerce reporting provides even less data, with similar reports
covering around 20 countries per year. We deserve better transparency, not worse. If this transfer of
authority moves forward, the Commerce department should be required to improve its reporting.

Non-sensical to no longer consider these military weapons/defense articles

The transfer of regulatory authority to the Commerce Department is claimed to be wise because these
weapons no longer “provide the United States with a critical military or intelligence advantage or, in the
case of weapons, are inherently for military end use,” and further because many “are widely available in
retail outlets in the United States and abroad.”

Applying this general approach--taken from the larger export reform initiation--falls apart when we are
looking at firearms and their ammunition. These weapons are and should be controlled because a

WASHSTATEC000443
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 444 of 514

significant amount of violence that occurs, including against U.S. military and law enforcement
personnel, is inflicted by small arms. Research indicates that the types of weapons being transferred to
Commerce control—AR-15s and AK-47 style assault rifles and their ammunition—are “weapons of
choice” of drug trafficking organizations in Mexico and other Latin American countries. Many can also be
easily converted to fully automatic weapons, which will remain under USML control. U.S. military
members often operate their fully-automatic-capable weapons in a semi-automatic or less-than-
automatic mode. Plus, many sniper rifles to be moved to Commerce control are in U.S. military use.

In addition, in many of the countries where these weapons are likely to be marketed, they are
considered military weapons and tightly controlled. As currently proposed, they would also remain on
the US Munitions Import List (USMIL), which is proper. Why they would therefore not remain ona
similar export list is illogical.

Being commercially available in the United States is not a good indicator of whether these weapons
merit the oversight of the State Department, which is better tasked with weighing non-commercial
concerns. Nor is it proper to consider these weapons somehow safer than others on the USML.

Upsetting norms on human rights as relates to the arms trade

The United States maintains strong laws against the provision of arms where certain human rights
abuses are of concern (even if we do not always live up to those laws). Some of those laws may not
apply to items in the 500 series. And although the State Department will be consulted in licensing
decisions, it is difficult to see how this new approach would strengthen the ability of DRL and others
concerned about human rights to forcefully insert human rights into arms sales decisions.

At a time where the global community must make the arms trade more responsible, these proposed
changes would make its largest arms dealer, the United States, appear less responsible and less
concerned about the human rights implications of the arms trade.

Making 3-D printing easier is dangerous

It is unfathomable how allowing untraceable 3-D printing of firearms serves U.S.-recognized goals to
combat illicit trafficking of firearms. Our country has agreed to support the Program of Action (PoA) on
small arms and light weapons and the International Tracing iInstument (ITI), has signed accords on arms
transfers and tracing in the Americas, and argued for why these efforts are so important. The United
States also is the world’s largest donor, as | understand it, to helping countries build their ability to trace
weapons, secure weapons stockpiles, and to destroy those stocks when warranted. Yet, this transfer of
authority to Commerce appears to open the door to unfettered 3D printing, which threatens to
undermine nearly all those efforts.

Overall

At a fundamental level, U.S. arms are not like any other commodity and should not be treated as such.
These are first and foremost killing machines. The over-emphasis on economic security threatens to
jeopardize higher priorities, including peace and security concerns. If more weapons flow to countries
with poor human rights records, norms around responsible weapons use and transfer will be harder to
build and uphold.

WASHSTATEC000444
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 445 of 514

This analysis is built upon documents and comments currently available at
https://www.forumarmstrade.org/catitoiii.html

 

including:

    

: 3p xt," (see also attached 14

page document), Center for International Policy, William Hartung, Colby Goodman, Christina
Arabia

e Arguments against retail availability criterion (s<),
Global Exchange

 

public comment by John Lindsay-Poland,

28 (pdf)," Violence Policy

  

 

 

Arms Control Association, June 7, 2018.

WASHSTATEC000445
 

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 446 of 5Pége | of 1

 

As of: 7/17/18 3:33 PM
Received: July 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 12, 2018
Tracking No. 1k2-946l-legk
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No
Longer Warrant Control Under the United States Munitions List (/SML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No
Longer Warrant Control Under the United States Munitions List (USML}

Document: BIS-2017-0004-0345
Public Comment 992. Giffords Law Center to Prevent Gun Violence. Lindsay Nichols. 7-9-18

 

Submitter Information

Name: Lindsay Nichols
Organization: Giffords Law Center to Prevent Gun Violence

 

General Comment

Please see attached

 

Attachments

Ciffords Exports Letter 7-9-18

https:// www. fdms.gov/fdms/getcontent?objectld=09000064834c 80 l0&tormat=xml&show... 7/17/2018

 

WASHSTATEC000446
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 447 of 514

 

July 9, 2018

SUBMITTED VIA FEDERAL E-RULEMAKING PORTAL

Director of Defense Trade Controls
U.S. Department of State
DDTCPublcCommenta@state gov

AND

Regulatory Policy Division,

Bureau of Industry and Security,

U.S. Department of Commerce, Room 20998
14th Street and Pennsylvania Avenue NW
Washington, DC 20230

RE: Docket Nos. DOS-2017-0046, BIS-2017-0004

ITAR Amendment -- Categories |, Il, and JH and Control of Firearms, Guns, Ammunition and Related
Articles the President Determines No Longer Warrant Control under the United States Munitions
List (USML)

This comment is submitted on behalf of Giffords and Giffords Law Center (“Giffords”) in response to the
Proposed Rules published by the Departments of State and Commerce on May 24, 2018 regarding the
classification and administration of exports of certain firearms and ammunition. The Proposed Rules are
complex and would represent a dramatic change in the regulatory structure governing firearm exports. We
are concerned that the Proposed Rules may not adequately address our national security, foreign policy,
international crime, or terrorism threats. In sum, we are concerned about potential loss of life. We also
believe the Proposed Rules do not adequately address the need for transparency so Congress and the
public may understand the impact of these Rules on potential weapons exports.

Giffords is committed to advancing common-sense change that makes communities safer from gun
violence. Operating out of offices in San Francisco, New York, and Washington, DC, our staff partners with
lawmakers and advocates at the federal, state, and local levels to craft and enact lifesaving gun safety
laws, participate in critical gun-violence-prevention litigation, and educate the public on the proven
solutions that reduce gun violence.

1 gifordsiawcenterorg

WASHSTATEC000447
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 448 of 514

 

THE PROPOSED RULES APPEAR DRIVEN BY THE INTERESTS OF THE GUN INDUSTRY

Even the National Rifle Association (NRA) admits that the Proposed Rules were drafted with “the goal of
increasing U.S. manufacturers’ and businesses’ worldwide competitiveness.” These Rules are “designed to
enhance the competitiveness of American companies in the firearms and ammunition sectors,” allowing
firearms and ammunition “to be subject to a more business-friendly regulatory climate.”!

We are concerned that the Proposed Rules elevate the desire of American gun manufacturers to compete
with international arms dealers over the danger that exported firearms will contribute to international gun
crime and violence. The United States must not prioritize gun industry profits over human lives.

THE PROPOSED RULES WILL DRAMATICALLY CHANGE THE LAW, RISKING NEW LOOPHOLES

We are concerned that the Proposed Rules, by shifting firearms and ammunition from the United States
Munitions List (USML) to the Commerce Control List (CCL), would weaken oversight over exports of these
items. As even the NRA has acknowledged, “items on the USML controlled under ITAR are generally treated
more strictly,” whereas regulation under the CCL “is more flexible.” The NRA has aiso admitted that license
applications for items on the USML are subject to “more stringent vetting” than items on the CCL.’

The Departments of State and Commerce, in drafting the Proposed Rules, have made some efforts to
ensure that exports of firearms and ammunition will still be subject to oversight. But the dramatic nature of
the proposed changes, and the complexity of the Proposed Rules raise serious concerns about hidden
loopholes. Some areas of potential concern include:

e Congressional notification and the methods for Congress to disapprove of proposed firearm exparts;

e The extent to which the Commerce Department monitors the end-users of its products; and the extent to which
Congress and the public have access to information about the results of this monitoring:

e The online posting of designs for the production of firearms, and their use in the 3D printing of untraceable
firearms;

e Firearms training provided to foreign security forces;

e The reporting of political cantributions by gun exporters and related entities;

e The Commerce Department’s bandwidth to properly oversee these exports; and

e The regulation of brokers who act as middlemen in firearms transactions, and the threat that firearms will be
diverted by these middlemen to violent ends.

 

‘National Rifle Association, Trump Administration’s Proposed Rulemakings a Win-Win for America’s Firearms Industry, National

Security, hitps: farticles/2@ Ch BO808 /inunn-adminiatration-s-proscsed-rulamakings-a-win-win-for-amarinas-
frearms-inidiass: ‘

* thid,

  

 

2 gifordsiaweenter.org

WASHSTATEC000448
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 449 of 514

 

According to the State Department's Proposed Rules, “The Department of Commerce estimates that
4,000 of the 10,000 licenses that were required by the [State] Department will be eligible for license
exceptions or otherwise not require a separate license under the EAR.” This statement seems to directly
contradict the statement in the Commerce Department’s Proposed Rules that “BIS would require licenses
to export, or reexport to any country a firearm or other weapon currently on the USML that would be added
to the CCL by the proposed rule.” The Commerce Department later clarifies, “The other 4,000 applicants
may use license exceptions under the EAR or the “no license required” designation, so these applicants
would not be required to submit license applications under the EAR.” While we recognize that other forms
of oversight may be available, this dramatic difference in the number of licenses raises our concern.

We are also particularly concerned that these changes will result in an increase in the number of
untraceable firearms in circulation. As 3D printing technology becomes more widely available, the
likelihood that it may be used to construct operable firearms that are exempt from serialization
requirements increases. Under current law, the proliferation of 3D printed firearms is held in check by the
Fifth Circuit's decision in Defense Distributed v. U.S, Dep’t of State,? which upheld the State Department’s
decision that the posting of online data for the 3D printing of firearms fell within the USML. The Proposed
Rules would throw that determination into question.

inadequate gun safety jaws cost human lives. When gun purchasers are not properly vetted and laws
against gun trafficking are not properly enforced, guns often fail into the wrong hands and are used to
perpetrate horrendous crimes and violence. The U.S, experiences this loss of life on a daily basis, with over
90 people killed each day. We do not wish to see a similar effect on an international level from the
weakening of our laws regarding gun exports.

THIS CHANGE LACKS SUFFICIENT CONGRESSIONAL NOTIFICATION REQUIREMENTS

We have not seen anything in the Proposed Rules that would continue Congressional notification
requirements for any of the Category | firearms that are being moved to the CCL. There are several types of
sales controlled under the Arms Export Control Act that require Congressional notification. Under current
law, a certification must be provided to Congress prior to the granting of any license or other approval for
transactions involving the export of a firearm controlled under Category | of the USML in an amount of $1
million or more.* Congress then has the ability to enact a joint resolution prohibiting the export, which
would prevent the State Department from licensing the sale. Congress generally is given 15 days or 30 days
to review the transaction before a license can be granted, depending on the items being exported and the

 

3 938 F.3d 451 (5th Cir. 2016).
"See 22 U.S.C. § 2776, 22 C.F.R. 123.15(a) (3).

3 gifordsiawcenter.org

WASHSTATEC000449
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 450 of 514

 

country to which it is being exported. While there are Congressional notification requirements for certain
products that are controlled under the CCL, it seems that such notification requirements would not be as
broad that as under the USML.

Congress should continue to receive advance notification of transactions involving firearms and to have
the opportunity to prohibit these exports when appropriate. The Proposed Rules should be strengthened to
protect Congress’s authority in this area.

THE CHANGE MAY RESULT IN LESS TRANSPARENT END-USE MONITORING

We are concerned about a possible reduction in the monitoring of the end-users of exported firearms and
publicly available information about this monitoring. The State Department currently monitors the end-
users of firearm exports through its Blue Lantern program. Public reporting of Blue Lantern information is
mandatory® and there are readily available statistics about the results. While the Commerce Department
also conducts end use monitoring, there does not appear to be as fulsome a public reporting requirement
for these end use checks as under the Blue Lantern program.

The Proposed Rules do not discuss end use monitoring of the items being moved to the CCL. It is
reasonable to assume that these items will fall under the general Bureau of Industry and Security end use
check program. This end use check program is not as well-publicized or as formal as the Blue Lantern
program, and only a very small percentage of exported items are reviewed. If the Proposed Rules move
forward, this program must be strengthened to address the need to monitor the end-users of exported
firearms and provide the public with information about the results.

THIS CHANGE IGNORES THE MILITARY NATURE OF MANY FIREARMS

The Proposed Rules are based on an assumption that automatic firearms are designed for and used by the
military, and semiautomatic firearms are not “inherently military.” This is inaccurate. Consequently, we
question the President’s determination that semiautomatic firearms and ammunition ne longer warrant
control under the USML.

in fact, members of the U.S. armed forces routinely use firearms in semiautomatic mode in combat
conditions, and the designs of many semiautomatic firearms are inherently military. Assault rifles like the
AR-15 were originally designed for military use. Earlier models included a selective fire option that allowed
service members to switch easily between automatic and semiautomatic modes. The military included the
option to fire in semiautomatic mode because military combat sometimes requires use of a firearm in

 

5 22 U.S.C.8§ 2785, 2394, 2394-1a

4 gifordsiawcenter.org

WASHSTATEC000450
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 451 of 514

 

semiautomatic mode. Shooting in semiautomatic mode is more accurate and hence more lethal.° In fact,
some members of the military use the semiautomatic mode exclusively.

The fact that some gun enthusiasts “enjoy” shooting these weapons and have labeled this activity “modern
sport shooting” or “tactical shooting” does not change the design or purpose of these firearms or the
danger they pose in civilian hands, The horrendous rise in mass shootings our country has suffered and the
frequency with which these firearms are used in these shootings testify to this danger.

Military-style semiautomatic firearms were used to perpetrate the tragedies that occurred in an
elementary school in Newtown, Connecticut, at a music festival in Las Vegas, Nevada, at a workplace in San
Bernardino, California, in a movie theatre in Aurora, Colorado, and at a high school in Parkiand, Florida,
among others, Because of the dangerous nature of these weapons, D.C. and seven states, including the
populous states of California and New York, ban them.’ Because of the military nature and serious lethality
of these weapons; they belong on the USML.

THERE ARE ALTERNATIVES TO THE PROPOSED RULES THAT HAVE NOT BEEN EXPLORED

The real concern that seems to be driving this significant change in the way the U.S. government regulates
firearms exports is that firearms and ammunition manufacturers are currently required to register with the
State Department and pay a registration fee. According to the NRA, “Any business that manufactures an
item on the USML, or even just a part or component of such an item, also has to register with the State
Department and pay an annual fee, which is currently set at $2,250, This registration is required even if the
manufacturer has no intent to ever export the items. ... Manufacturers of items on the CCL, or their parts or
components, do not have to pay an annual registration fee to the Commerce Department.”®

The registration fee appears to be the NRA’s primary concern with the current system for regulating the
export of firearms and ammunition. The simple solution to this problem might be to waive the fee for
manufacturers who do not, in reality, export these items, Waiving the fee would relieve industry of this
“burden” without undoing the important policy choices made by the State Department in the regulation of
these exports or requiring the Commerce Department to “reinvent the wheel” with respect to these
regulations. While we would not necessarily support this proposal (it might shift the costs of manufacturer

 

5with AR-15s, Mass Shooters Attack With the Riffe Firepower Typically Used by infantry Troops, NY Times, Feb. 28, 2018,
Akins: / wore oytimes com/intaractive/2O18/02/28/us/ar-1h- rif e-iass shootings afeal,
T See Giffords Law Center to Prevent Gun Violence, Assault Weapons at bitr://laweenter¢

ateas/hardware-ammurution/essault-waarons/,

 

 

fords. ora/gun-laws/poliry-

5 National Rifle Association, supra.

&  agiffordsiawcenterorg

WASHSTATEC000451
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 452 of 514

 

registration to the taxpayers), we urge the Administration to carefully and thoroughly consider other

alternatives to the Proposed Rules.

Sincerely, —— coe.

Lindsay Nichols
Giffords Federal Policy Director

6 giffordsiawcenterorg

WASHSTATEC000452

ABOUT GIFFORDS LAW CENTER

For nearly 25 years, the legal experts at Giffards Law Center to
Prevent Gun Violence have been fighting for a safer America by
researching, drafting, and defending the laws, pclicies, and programs
proven to save lives from gun violence.
 

Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 453 of 51Page 1 of |

 

As of: 7/12/18 5:06 PM
Received: July 09, 2018
ee _ ; — Status: Posted
PUBLIC SUBMISSION Posted: July 12, 2018
Tracking No. 1k2-946q-132v
Comments Dues July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No
Longer Warrant Control Under the United States Munitions List (USML}

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns. Ammunition and Related Articles the President Determines No
Longer Warrant Control Under the United States Munitions List (USML)

Decument: BIS-2017-0004-0334
Public Comment 995. Trinity Health. Tonya Wells. 7-9-18

 

Submitter Information

Name: Tonya Wells
Organization: Trinity Health

 

General Comment

See attached

 

£

Attachments

TH comments on transfer of firearrns from State to Commerce 7-9-18

https://www.fdms. gov/fdms/getcontent?objectld=090000648 3409284 & format=xml&show... 7/12/2018

 

WASHSTATEC000453
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 454 of 514

Trinity Health

 

July 9, 2018

Wilbur Ross Mike Pompeo

Secretary Secretary

Regulatory Policy Division Office of Defense Trade Controls Policy
Bureau of Industry and Security Directorate of Defense Trade Controls
U.S. Department of Commerce U.S. Department of State

Room 2099B 2201 C Street NW

1401 Constitution Avenue NW Washington, D.C. 20520

Washington, DC 20230

RE: RIN 0694-AF47 (Commerce) and RIN 1400-AE30 (State)
Dear Mr. Ross and Mr. Pompeo,

Trinity Health values the opportunity to comment on the proposed rules to address the Control of
Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML). Trinity Health is one of the largest multi-
institutional Catholic health care delivery systems in the nation, serving diverse communities that
include more than 30 million people across 22 states. Trinity Health includes 93 hospitals as well as
109 continuing care locations that include PACE, senior living facilities, and home care and hospice
services. We are called by our Catholic faith to preserve the sanctity of life, and are working to
reduce violence in our communities and around the worid.

The proposed rule referenced above addresses many aspects of firearm regulation, sales and
oversight, however Trinity Health is especially concerned about the shift of weapon sale regulation
from the State Department to the Commerce Department. Our concern stems from the risk we
perceive about how this regulatory change could increase the amount of violence caused by
weapons around the world. All forms of firearms are used extensively in criminal violence around the
world. We believe the world is better served by their export being handled by the State Department,
which is required and organized to consider the probable impacts in importing nations on stability,
human security, conflict, and human rights. We have great concern about the proposed transfer of
the regulation of gun exportation licensing from the State department to the Commerce Department,
whose principle mission is to stimulate trade.

Every day around the world firearms are used to kill a thousand people in acts of organized crime,
political violence, terrorism, and human rights violations. The proposed rule would transfer the
regulation around the sale of weapons — including AR-15, AK-47 and other military-style assault
rifles and their ammunition — to the Commerce Department contro!. These are among the deadliest
personal-use weapons produced in the United States, and it is our understanding that they are
weapons of choice for criminal organizations in Mexico and other Latin American countries that are
responsible for most of the increasing and record levels of homicides in those countries. We believe
that the export of these weapons should be subject to greater regulation, not less.

We believe that the Department of Commerce is effective at advancing the interests and
revenues of private businesses in our country, which contributes to a strong economy.
However, we believe that firearms and ammunitions should be be viewed as a commodity
that should benefit from reduced regulatory oversight. Boosting economic development and
competitive advantage at the expense of increased violence including loss of life is

Sponsored by Catholic Health Ministries | 20555 Victar Parkway « Livonia, MI 487152 »* 734-343-1000 « trintty-health org

WASHSTATEC000454
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 455 of 514

unconscionable to us. We strongly urge the Departments of Commerce and State to rescind
this proposed rule.

Thank you for consideration of our comments on this important issue. If you have any questions,
please feel free to contact me at wellstk@trinity-health.org or 734-343-0824.

Sincerely,
fee cou ok Hoh dal fase
mbsf age fe
Tonya K. Wells

Vice President, Public Policy & Federal Advocacy
Trinity Health

WASHSTATEC000455
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 456 of 514

 

As of: 7/17/18 8:55 AM
Received: July 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17,2018
Tracking No. 1k2-943w-npk0O
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1385
Public Comment 1405. Individual. Elisabeth King. 7-5-18

 

Submitter Information

Name: Elisabeth King
Address:
23 Greymre Rd
Brighton, MA, 02135
Email: bking32@aol.com
Phone: 617-787-0165

 

General Comment

To Secretary of Commerce Mr. Wilbur Ross:

I am registering my dismay at any efforts to increase export of munitions, especially to Mexico, Central America
and to any nation that is at all politically unstable. Mexico is the country that I know most about because I
volunteer with Greater Boston Trade Justice, a group of citizens in eastern MA working to improve NAFTA.
However the dynamics in all these countries are similar.

Access to weapons is critical to the survival of drug cartels, so they love America's current lax gun laws. 70% of
guns recovered in crimes in Mexico can be traced to the USA. High caliber rifles are preferred.
(Ingraham,Christopher. Why Mexico's Drug Cartels Love America's Gun Laws. Washington Post. Jan. 14th
2016)

At present guns and cash are transported illegally overland along the same routes that drugs are transported
north. How much easier would it be if the money obtained from drug sales were to be spent on guns legally
imported into their own country? Given the cartels’ level of infiltration into local and even federal government,
laws regulating legal sales are very weak. (McKibbon,Cameron. Council on Hemispheric Affairs research
associate, NAFTA and Drug Trafficking: Perpetuating Violence and the Illicit Supply Chain. COHA publication.
March 20, 2015)

Violence related to drug trafficking is currently a huge cause of fear for life in Mexico and Central America.

WASHSTATEC000456
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 457 of 514
Thus the problem of aliens illegally crossing the border into USA is exacerbated.

Given these facts,how does increasing firearms exports even make sense if you at the same time want to decrease
illegal immigration?

In addition, how is this deregulation different than the Fast and Furious program, in which Border Patrol Agent
Brian Terry was killed in December 2010? That program was rightly criticized, especially by politicians on the
right side of the aisle. But that program at least tried to actually fight criminal activity. Deregulating gun exports
would only increase it.

Please reconsider this deregulation.
Sincerely,

Elisabeth King
23 Greymere Rd. Brighton, MA 02135

Sent from AOL Desktop
Liz King 617-787-0165, 857-225-0396 Bking32@aol.com

Greater Boston Trade Justice FB: Greater Boston Trade Justice

Ezekiel cried out to the King of Tyre, in the abundance of your trade you were filled with violence and you
sinned (28:16)

WASHSTATEC000457
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 458 of 514

 

Message

From: Jim Bartlett, Full Circle Compliance [jebartlett @fullcirclecompliance.eu]
Sent: 7/30/2018 7:24:00 PM

To: hartri@state.gov

Subject: 18-0730 Monday "Daily Bugle"

 

 

Lo The Daily Bugle is a free daily newsletter from Full Circle Compliance, containing
changes to export/import regulations (ATF, DOE/NRC, Customs, NISPOM, EAR, FACR/OFAC,

NRC Seeks Comments on Form 4O5F, 10 CFR Part 95, Facility Security
Clearance and Safequarding of National Security Information and Restricted
Data

tems Scheduled for Publication in Future Federal Register Editions
Commerce/BiS: (No new postings.)
GAO: "Forelan Military Sales: Financial Oversiaht of the Use of Overhead
Funds Needs Strengthening”
Grate/BOTC Ternporarily Modifies Category I of the USML
&U Amends Union Customs Code Concerning Definition of Exporter
EW] Amends Restrictive Measures Concerning Iraq

. Dutch Ministry of Foreign Affairs Posts Factsheet on Export Contral in the
Cloud

 

 

. Expeditors News: "WCO Publishes 2018 Edition of Safe Framework of
Standards:
.ST&R Trade Report: “Guidance on Product Exclusions for Section 232 Steel
and Aluminum Tariffs”

 

WASHSTATEC000458
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 459 of 514

,M. O'Kane: "Germany Droos Sanctions on Turkey, USA Threatens Turkey

Sanctions for Detention of US Pasteor®

 

.M. Volkov: “Episode 49 - Data Breach Notification in the GDPR Era"

. Monday List of Ex/Im Job Openings: 172 Jobs Posted This Week, Including 1?
New Jobs

. Full Circle Compliance Presents “Awareness Course U.S. Exoort Controts: ITAR

& EAR From a Non-US. Perspective’, 2 Oct in Bruchern, the Netherlands

. Bartlett's Unfamiliar Quotations
Are Your Copies of Regulations Up to Date?’ Latest Amendments: ATF (15 Jan

 

2016), Customs (12 Jun 2018), DOD/NISPOM (18 May 2016), EAR {5 tun
2018), FACR/OFAC (29 Jun 2G18), FTR (24 Apr 2018), HTSUS (8 Jun 20183,

. Weekly Highliahts of the Dally Bugle Top Stories

 

 

 

 

WASHSTATEC000459

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 460 of 514

= 1. NRC Seeks Comments on Form 405F, 10 CFR Part 95,
Facility Security Clearance and Safequarding of National

Security Information and Restricted Data
(Source: Federal Register, 30 July 2018.) [Excerpts. ]

83 FR 36633: Information Collection: 10 CFR Part 95, Facility Security
Clearance and Safeguarding of National Security Information and Restricted
Data

* AGENCY: Nuclear Regulatory Commission.

* ACTION: Notice of submission to the Office of Management and Budget;
request for comment.

* SUMMARY: The U.S. Nuclear Regulatory Commission (NRC) has recently
submitted a request for renewal of an existing collection of information to
the Office of Management and Budget (OMB) for review. The information
collection is entitled, "10 CFR Part 95, Facility Security Clearance and
Safeguarding of National Security Information and Restricted Data."

* DATES: Submit comments by August 29, 2018.

* ADDRESSES: Submit comments directly to the OMB reviewer at: OMB
Office of Information and Regulatory Affairs (3150-0047), Attn: Desk Officer
for the Nuclear Regulatory Commission, 725 17th Street NW, Washington,
DC 20503; email: gira submission@omb.eop.gov.

* FOR FURTHER INFORMATION CONTACT: David Cullison, NRC Clearance
Officer, U.S. Nuclear Regulatory Commission, Washington, DC 20555-0001;
telephone: 301-415-2084; email: INFOCOLLECTS. Resource @inrc.qdoy.

* SUPPLEMENTARY INFORMATION: ...

- The title of the information collection: "10 CFR Part 95, Facility Security
Clearance and Safeguarding of National Security Information and Restricted
Data."

- OMB approval number: 3150-0047.

- Type of submission: Revision.

- The form number if applicable: NRC Form 405F.

- Abstract: The NRC-regulated facilities and their contractors who are
authorized to access and possess classified matter are required to provide
information and maintain records to ensure an adequate level of protection
is provided to NRC classified information and material.

 

 

Dated at Rockville, Maryland, this 24th day of July 2018.

For the Nuclear Regulatory Commission.
David C. Cullison, NRC Clearance Officer, Office of the Chief Information
Officer.

 

WASHSTATEC000460
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 461 of 514

2. ttems Schedulec for Publication in Future Federal
Register Editions
(Source: Federal Register)

* President; ADMINISTRATIVE ORDERS; Lebanon; Continuation of National
Emergency (Notice of July 27, 2018) [Publication Date: 31 July 2018. ]

* U.S. Customs and Border Protection; PROPOSED RULES; Modernized
Drawback [Publication Date: 2 August 2018. ]

ees

__4. GAO: "Foreign Military Sales: Financial Oversight of

the Use of Overhead Funds Needs Strengthening”
(Source: GAO Reports and Testimonies, 30 July 2018.)

 

What GAO Found

The Defense Security Cooperation Agency (DSCA) has established some
policies and procedures for financial oversight of Department of Defense
(DOD) components’ use of Foreign Military Sales (FMS) administrative funds
for costs related to processing FMS cases, but GAO found certain
deficiencies in its oversight. As part of its oversight, DSCA has taken steps
such as Clarifying guidance on how administrative funds may be used, and
developing procedures for reviewing business processes for the use of these
funds. DSCA, however, lacks the reliable funding data it needs to ensure
proper spending and to inform its budget decisions. DSCA has not conducted
regular reconciliations of the data, with its financial service provider, to
identify and correct data reliability issues, including gaps and inconsistencies
in reported spending for the Army, the Navy, and the Air Force-the primary
recipients of this funding. While DSCA conducts reviews of DOD components'
business processes, providing an opportunity for sharing information about
positive practices and identifying potential problems, it has not followed its
annual minimum requirement for the number of reviews to conduct, or its
requirement for tracking corrective action items. For example, DSCA was
unable to provide an update on the status of action items from most of its
reviews conducted since 2012. Moreover, DSCA does not conduct periodic,
targeted financial reviews to verify components’ obligations and
disbursements of administrative funds, raising the risk of misuse of funds.

 

WASHSTATEC000461
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 462 of 514

DSCA also has not developed adequate processes for financial oversight of
the use of contract administration services (CAS) funds for costs such as
contract management, in accordance with internal control standards.
Specifically, DSCA lacks reliable data on DOD components’ use of CAS
funds. GAO identified inconsistencies in DSCA's data, including no, or low,
reported disbursements in some years for three of the four DOD

components that received CAS funds in fiscal years 2012 through 2016,
which did not align with data that GAO obtained from the components.
DSCA has not conducted regular reconciliations of the data, with its financial
service provider, to identify and correct data reliability issues. In addition,
DSCA does not conduct periodic, targeted financial reviews to verify
components’ CAS spending. For example, GAO found that at least $89
million in fiscal year 2016 CAS disbursements were incorrectly processed for
the Defense Contract Management Agency- the primary recipient of these
funds. DSCA periodically communicates with DOD components about
problematic issues, but generally does not take steps to verify spending,
including reviewing supporting documentation and any actions taken by
components to address such issues. As a result, DSCA raises the risk of
unallowable or unapproved payments that could lead to fraud, waste, or
abuse of funds.

Why GAO Did This Study

The U.S. government sells defense equipment and services worth billions of
dollars to foreign partners through the FMS program. DSCA has overall
management responsibility for the program, and various other DOD
components are responsible for implementing and supporting it. DSCA
charges purchasers certain overhead fees for FMS operating costs, including
the administrative fee and the CAS fee. Overall administrative expenditures
were $879 million in fiscal year 2017. Overall CAS expenditures were $182
million in fiscal year 2015-the most recent year available with reliable total
balance data. In past audits, GAO and the DOD Office of Inspector General
raised questions about DOD's financial oversight of these funds.

House Report 114-537 and Senate Report 114-255 included provisions that
GAO review DSCA's use of these funds. This report examines DSCA's
financial oversight of DOD components’ use of (1) administrative and (2)
CAS funds. GAO assessed the reliability of DSCA data for fiscal years 2012
through 2016 (the most recent available) on DOD components’ use of these
funds. GAO reviewed documentation and conducted interviews with agency
Officials.

What GAC Recommends

oversight of administrative and CAS funds, such as by collecting reliable
data on DOD components' use of these funds, and conducting periodic,
targeted financial reviews. DOD concurred with GAO's 11 recommendations.

For more information, contact Thomas Melito at (202) 512-9601 or

 

WASHSTATEC000462
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 463 of 514

The entire report can be found here.
back to ten

Seer |

=

5. State/DDTC Temporarily Modifies Category I of the

USML.
(Source: State/DDTC, 27 July 2018.)

Consistent with the International Traffic in Arms Regulations ("ITAR"), 22
C.F.R. § 126.2, the Acting Deputy Assistant Secretary for Defense Trade
Controls has determined that it is in the interest of the security and foreign
policy of the United States to temporarily modify United States Munitions
List ("USML") Category I to exclude the following technical data identified in
the Settlement Agreement for the matter of Defense Distributed, et al., v.
U.S. Department of State, et al, Case No. 15-cv-372-RP (W.D. Tex.)
(hereinafter "Defense Distributed"):

- "Published Files," i.e., the files described in paragraph 25 of the Second
Amended Complaint in Defense Distributed.

- "Ghost Gunner Files," i.e., the files described in paragraph 36 of the
Second Amended Complaint in Defense Distributed.

- "CAD Files," i.e., the files described in paragraph 40 of the Second
Amended Complaint in Defense Distributed.

- "Other Files," i.e., the files described in paragraphs 44-45 of the Second
Amended Complaint in Defense Distributed, insofar as those files regard
items exclusively: (a) in Category I(a) of the USML, as well as barrels and
receivers covered by Category I(g) of the USML that are components of such
items; or (b) items covered by Category I(h) of the USML solely by
reference to Category I(a), excluding Military Equipment. Military
Equipment means (1) Drum and other magazines for firearms to .50 caliber
(12.7 mm) inclusive with a capacity greater than 50 rounds, regardless of
jurisdiction of the firearm, and specially designed parts and components
therefor; (2) Parts and components specially designed for conversion of a
semi-automatic firearm to a fully automatic firearm; (3) Accessories or
attachments specially designed to automatically stabilize aim (other than
gun rests) or for automatic targeting, and specially designed parts and
components therefor.

This temporary modification will remain in effect while the final rule
referenced in paragraph 1(a) of the Settlement Agreement is in
development.

Please see the Settiement Agreement and the Second Amended Compliant
for additional information.
back to ten

 

WASHSTATEC000463
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 464 of 514

6. EU Amends Union Customs Code Concerning

Definition of Exporter
(Source: Official Journal of the European Union, 30 July 2018.)

Regulations:
* Commission Delegated Regulation (EU) 2018/1063 of 16 May 2018
amending and correcting Delegated Regulation (EU) 2015/2446
supplementing Regulation (EU) No 952/2013 of the European Parliament
and of the Council as regards detailed rules concerning certain provisions of
the Union Customs Code

back te top

7. EU Amends Restrictive Measures Concerning Iraq
(Source: Official Journal of the European Union, 30 July 2018.)

Regulations:

* Commission Implementing Regulation (EU) 2018/1666 of 27 July 2018
amending Council Regulation (EC) No 1210/2003 concerning certain specific
restrictions on economic and financial relations with Iraq

This factsheet discusses how to handle export-controlled technology in a
cloud environment. The factsheet (in Dutch) can be found here.

___9. Expeditors News: "WCO Publishes 2018 Edition of
Safe Frarnework of Standards”

 

WASHSTATEC000464
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 465 of 514

On July 26, 2018, the World Customs Organization ("WCCO") published the
2018 edition of the SAFE Framework of Standards, following the June
adoption by the WCO's highest decision-making body.

According to the WCO, the Framework provides international standards to
secure and facilitate global trade, and is updated every three years to keep
it relevant. The 2018 version strengthens the objective of cooperation
between Customs administrations through:

- The exchange of information;

- Mutual recognition of controls;

- Mutual recognition of Authorized Economic Operators (AEOs);
- Mutual administrative assistance.

Included in the latest version is a comprehensive list of AEO benefits.

WCO Secretary General Dr. Kunio Mikuriya said, “All WCO Members and
stakeholders should deepen the implementation of the SAFE Framework and
its associated tools in an effective and harmonized manner to further
strengthen supply chain security and facilitation, by leveraging the collective
lessons learned thus far and the new opportunities outlined in the 2018
edition of the Framework."

The WCO press release may be found here.

The 2018 edition of the SAFE Framework of Standards may be found nreére.

10. ST&R Trade Report: “Guidance on Product

Exclusions for Section 232 Steel and Aluminum Tariffs”
(Source: Sandler, Travis & Rosenberg Trade Report, 30 July 2018.)

The Bureau of Industry and Security and U.S. Customs and Border
Protection have made available the following guidance on obtaining and
utilizing product exclusions from the 25 percent additional tariff on steel and
the 10 percent additional tariff on aluminum being imposed for national
security reasons under Section 232 of the Trade Expansion Act of 1962.

U.S. tariffs imposed under Section 301 and Section 232 as well as the
retaliatory tariffs trading partners are levying on U.S. goods.)

Exclusion Criteria. A product exclusion will be granted if the article is not
produced in the U.S. in a sufficient and reasonably available amount of
satisfactory quality or if there is a specific national security consideration
warranting an exclusion.

 

WASHSTATEC000465
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 466 of 514

Review Process. The Department of Commerce reviews each request for
conformance with the submission requirements. Once a request is posted
there is a 30-day comment period.

If there are no objections, CBP reviews the HTSUS number cited for
accuracy. If CBP determines the number is inaccurate the request is denied
and the requester is provided with CBP contact information. If the number is
accurate the request is approved if there are no national security concerns
and the decision is posted on www.requiations.gov.

If objections are submitted the DOC reviews each objection for conformance
with the submission requirements. If an objection is posted the DOC reviews
the request and the objection(s) and determines whether the item meets
the above exclusion criteria.

Exclusion Notifications. All product exclusion decisions will be posted on
decision memo identifying whether the request is granted or denied.

If the request is denied due to an incorrect HTSUS number the memo
provides information how on to obtain a correct classification from CBP.
After the correct classification is obtained the requester may resubmit the
request, noting that it is a resubmission with a revised classification and
attaching the CBP determination.

If the request is denied for other reasons the memo will state the reason. If
the denial is based on an objection the requester may file a new request and
include information documenting the reason the new request should be
granted notwithstanding the prior objection(s); e.g., the inability or refusal
of the objector(s) to provide the product.

Using Exclusions. Granted exclusions will be effective five days after the

granted for one year from the date of signature and will not be revoked
unless the DOC has determined that submitted information was falsified.
The use of an exciusion by any entity other than the organization that filed
the original request is prohibited.

CBP will receive a notification from the DOC of any specific company and
product to be excluded from the applicable tariff. The approved importer of
record's name, address, and IOR number, as well as the associated product
exclusion number, must be submitted te CBP before the importer of record
submits the exclusion number with entries to CBP. The product exclusion
number is based on the last six digits of the product exclusion docket

additional declaration field (54 record) of the entry summary data based on
the following format: STLXXXXXxX for steel products and ALUXXXXxXxX for
aluminum products. The corresponding HTSUS Chapter 99 number for the
Section 232 duties should not be submitted when the product exclusion
number is submitted.

 

WASHSTATEC000466
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 467 of 514

Steel importers must also submit mill certificates with their import data as
required by 19 CFR 141.89.

Refunds. Granted product exclusions are retroactive to the date the request
was posted for public comment. For any exclusions approved by DOC prior
to June 1, 2018, importers may request a refund by submitting a post-
summary correction with the product exclusion number in the importer
additional declaration field.

Once products are excluded importers may claim Generalized System of
Preferences or African Growth and Opportunity Act duty preferences on GSP
and AGOA-eligible goods. If importers did not receive GSP or AGOA duty
preferences on previous imports and those imports are now covered by a
retroactive exclusion, importers may request a refund of the duties subject
to GSP or AGOA preferences through a PSC.

If the entry has already liquidated, importers may protest the liquidation.

back to top

11. M. O'Kane: “Germany Drops Sanctions on Turkey,

USA Threatens Turkey Sanctions for Detention of US Pastor"
(Source: European Sanctions Blog, 30 July 2018.)

 

 

* Author: Michael O'Kane, Esq., Peters & Peters Solicitors LLP,
mokane@cetersandoeters com.

 

Germany has lifted its economic sanctions on Turkey after Ankara ended its
two-year state of emergency. Its sanctions consisted of a €1.5 billion ($1.7
billion) limit on export guarantees to Turkey imposed in July 2017 after the
detention of a German human rights campaigner and five other activists,
including the head of Amnesty International in Turkey.

Meanwhile last week (26 July), US President Donald Trump tweeted that the
US will impose “large sanctions on Turkey for their long time detainment of
Pastor Andrew Brunson". Andrew Brunson, an evangelical minister, has been
detained on charges of involvement in a failed 2016 coup in Turkey. He has
recently been moved to house arrest. In response, Turkey's Ministry of

to Turkey and threaten our country. The rhetoric of threat against Turkey is

 

WASHSTATEC000467
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 468 of 514

unacceptable. ... As regards the Brunson case, necessary information has
been provided to our U.S. counterparts on various occasions and it has been
clearly expressed that this issue is totally within the competence of the
independent Turkish judiciary."

On 26 July, the US Senate Foreign Relations Committee approved

12. M. Volkov: "Episode 49 - Data Breach Notification in

the GDPR Era”
(Source: Volkov Law Group Blog, 29 July 2018. Reprinted by permission.)

 

* Author: Michael Volkov, Esq., Volkov Law Group,
mvyolkov Givolkoviaw.com, 240-505-1992.

 

Global Companies face a complex set of data breach notification
requirements. In the absence of a uniform federal standard, companies
have to tailor their data breach notification procedures to meet the
requirements of 50 U.S. states. With respect to European Union residents,
global companies have to meet stringent requirements established by the
General Data Protection Regulations.

In this episode, Michael Volkov reviews the data breach notification
requirements for US person data and for EU residents.

13. Monday List of Ex/Im Job Openings; 172 Jobs Posted

This Week, Including 17 New Jobs
(Source: Editor)

Published every Monday or first business day of the week. Please, send
job openings in the following format to jobs@fullcirclecornpliance, eu.

 

* COMPANY; LOCATION; POSITION TITLE (WEBLINK); CONTACT
INFORMATION; REQUISITION ID

 

WASHSTATEC000468
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 469 of 514

"#" New or amended listing this week

* Aerojet Rocketdyne; Huntsville, AL; Intemational Trade and Compliance

Soecialist:
* Aerojet Rocketdyne; Camden, AR; International Trade and Compliance

 

 

* Agility; Atlanta, GA; Air Export Coordinator:

* Agility; Atlanta, GA; Ocean Import Coordinator

* Agility; Bensenville, IL; Ocean Export Coordinater:

* Agility; Basel, Switzerland; International Exhibition Coordinator;

* Agility; Burlingame, CA; Ocean Import Coordinator;

* Agility; East Boston, MA; Custems/Entry Writer Coordinater

* Agility; Houston, TX; Air Freight Export Account Executive

* Agility; Houston, TX; Gcean Export Coordinator

* Agility; Queens, NY; Air Export Coordinater:

* Agility; Queens, NY; Air Export Coordinator:

* Albemarle Corporation; Baton Rouge, LA; Logistics Specialist - Trade
Compliance and Marine Specialist:

# Alcoa Group; Knoxville, TN; Trade Compliance Administrator;

* Amazon; Seattle, WA; Head, Global Trade and Product Compliance;
* Amazon; Seattle, WA; Global Trade Compliance Analyst:

* Amazon; Seattle, WA; US Expert Cornpllance PM;

* Arrow; Houten, Netherlands; Junior Officer Global Trade Management and

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Arrow; Multiple Locations: Centennial, CO; Phoenix, AZ; Reno, NV; Gioba!
Trade Management & Comollance Officer - Trade Compliance Analyst:

* Arrow; Neu-Isenburg, Germany; Sachbearbelter Export / Global Trade
Management & Compliance Officer (m/f) - befristet;

 

 

* Augusta Westland; Philadelphia, PA; Import/Export Specialist; Requisition
ID: 1518

* BAE Systems; Rockville, MD; Compliance Specialist Senior; Requisition ID:
35809BR

* BAE Systems; Sterling, VA; Compliance Specialist Senior; Requisition ID:
36370BR

# Bass Pro Shops; Springfield, MO; Global Trade Compliance Specialist:

# Boeing; Englewood, CO; Compliance Specialist 4; Requisition ID: 1268;

* Boeing; Zoushan, China; Trade Compliance Manager:

* Cree, Inc.; Durham, NC; Expert Compliance Specialist; Contact

 

 

 

 

 

 

 

* Curtiss-Wright; Chanhassen, MN; Logistics & Compliance Specialist:
Requisition ID: 2835

# Disney Parks & Resorts; Kissimmee, FL; Senier Manager, Trade
Compliance: Requisition ID: 552655BR;

# The Dow Chemical Company; Midland, MI; IfO Trace Compliance
Manager - Technology;

* DynCorp International; Tampa, FL; Foreign Disclosure Officer; Requisition
ID: PR1701977

* Eaton; Hungary; Manager Global Trade Management EMEA - Imports (in

 

 

 

 

 

 

 

WASHSTATEC000469
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 470 of 514

* Eaton; Multiple Locations: Cleveland, Ohio; Moon Township, Pennsylvania;
Eden Prairie, Minnesota; Peachtree City, Georgia; Galesburg,
Michigan; Manager, Supply Chain Governance, Risk &

 

* Eaton; Reynosa, Mexico; Trade Compliance Specialist; Requisition ID:
054044

* Eaton; Syracuse, NY; Global Logistics Manager; Requisition ID: 036620
* Edmonds Enterprise Services, Inc.; Washington, D.C.; Compliance

 

 

Officer; 2018-5917

* Eli Lilly and Co.; Indianapolis, IN; Import/Export Trade Associate;

# Embraer; Fort Lauderdale, FL; Compliance Specialist 11; Requisition ID:
170685;

 

 

Specialist; Missy Clark; maciark@eba-d.com,;
* EoTech Technologies; Ann Arbor, MI; Trade Compliance Manager;
Requisition ID: 092335
* Expeditors; Amsterdam, Netherlands; Regional Compliance SME (Subject-
Matter expert) Supervisor On-site;
* Expeditors; Bangkok, Thailand; Regional Trade Compliance Manager -
Indochina & Philippines:
* Expeditors; Krefeld, Germany; Clerk Import / Export;
Expeditors; Bedfont, United Kingdom; Customs Brokerage Clerk:
Expeditors; Bedfont, United Kingdom; District Trade Compliance Manager:
Expeditors; Detroit, MI; US Export Compliance Consultant:
Expeditors; Dublin, IE; Consultant - Customs and Trade Compliance:
Expeditors; Dusseldorf, Germany; Clerk, Airfreiaht Import;
Expeditors; Frankfurt, Germany; Consultant - Custorns and Trade
Compliance (m/w), unbefristet und in Volizeit

 

 

 

 

 

 

 

* Expeditors; Krefeld, Germany; Clerk, Airfreight Impert:

* Expeditors; Plainfield, IN; District Trade Compliance Manaqer;

* Expeditors; Seattle, WA; Supervisor - 1S Development, Customs &
Compliance:

* Expeditors; Sunnyvale, CA, USA; Customs Compliance Coordinator;
* Expeditors; Sunnyvale, CA, USA; Custorns Cornpliance Specialist:

* Expeditors; Stockholm, SE; District Trade Compliance Manager:

* Export Solutions Inc.; Melbourne FL; Trade Compliance Specialist:
infa@exportsalutionsine.com

* Flash Global; Mountain Lakes, NJ; Import and Export Specialist:
FLIR; Arlington, VA; Senior Director, Global Export Licensing:

FLIR;

FLIR; Elkridge, MD; Global Trade Compliance, Traffic Analyst OTS:
FLIR; Elkridge, MD; Giebal Trade Compliance Traffic Analyst Detection:
FLIR; Meer, Belgium; GiC EMEA Customs Analyst:

FLIR; Irving, CA; Sr. Manager Export Compliance:

FLIR; Nashua, NH; Giobal Trade Compliance Analyst, Traffic:

FLIR; Billerica, MA; Giobal Trade Compliance Analyst, Licensing;
FLIR; Nashua, NH; Giobal Trade Compliance Analyst, Licensind:

 

 

 

 

 

 

 

 

*¥ ¥ *¥ ¥ ¥ KX KK ¥

 

 

WASHSTATEC000470
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 471 of 514

* Full Circle Compliance; Bruchem, Netherlands; Leqgal Analyst, Manager:

 

18549BR

# General Atomics; San Diego, CA; Associate Compliance Specialist:
Requistion ID: 19856BR;

# General Atomics; San Diego, CA; Government Compliance Specialist:
Requisition ID: 19499BR;

* General Atomics; San Diego, CA; Import/Export Trade Compliance
Administrator - Licensing: Requisition ID: 17968BR

* General Atomics; San Diego, CA; Internal Auditor - Senior; Requisition
ID: 17524BR

* General Atomics; San Diego, CA; Senior Director of Import/Export

 

 

 

 

 

 

# General Atomics; San Diego, CA; Senior Government Compliance
Soecialist: Requisition ID: 19500BR;

* General Dynamics; Falls Church, VA; Girector, Trade Cornmpliance; Job ID:
2018-1122

# General Electric; Lynn, MA; Senior Export Control Specialist, Aviation;
Requisition ID: 3146429

 

 

 

 

 

 

* Harris Corporation; Clifton, NJ; Technical Trade Cornpliance Engineer:

* Harris Corporation; Van Nuys, CA; Trade Compliance Senior Specialist:
Requisition ID: ES20180706-25145

* Henderson Group Unlimited; Inc; Washington, DC; Precess Improvement

 

 

 

* Henkel Corp.; Rocky Hill, CT; Global Trade Defense Information Manager;
Requisition ID: 180002QT

* Henkel Corp.; Rocky Hill, CT; Senior Giobal Trade Manager; Requisition
ID: 18000307

 

 

Import/Export Analyst; HRD32371

* Hussman; Bridgeton, MO; Trade Compliance Specialist;

* Infineon Technologies; Milpitas, CA; Export Compliance Specialist:
Requisition ID: 26988

* Infineon Technologies; Munich, Germany; Manager Export Control:
* Infineon Technologies; Munich, Germany; Specialist Export Control:
* InteliTrac Global Solutions; Herndon, VA; ITAR, Compliance Official /
Deputy Facility Security Officer:

* InteliTrac Global Solutions; Herndon, VA; ITAR Compliance Official:
* Johnson Controls; Boca Raton, FL; Licensing Coordinater; Requisition
ID: WD30047852135

 

 

 

 

 

 

 

 

 

WASHSTATEC000471
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 472 of 514

* Johnson Controls; Boca Raton, FL; Licensing Coordinator; Rquisition

ID: WD30047853135

* Johnson Controls; Milwaukee, WI; Trade Compliance Analyst; Requisition
ID: WD30047348124

 

Soecialist: Requisition ID: EB00064420180
* Komatsu; Milwaukee, WI; Senior International Trade Comoliance

 

* Lam Research Corp.; Shanghai, China; Forelan Trade (FT) Analyst;

* Leonardo DRS; Arlington, VA; Senior Customs & Trade Compliance
Manager; Requisition ID: 87488

* Leonardo DRS; St. Louis; Trade Compliance Specialist; Requisition ID:
88127, or contact brandy. mormino@drs.com

* Lincoln Electric; Cleveland, OH; Trade Compliance Manager;

* Lockheed Martin; Arlington, VA; Senior International Licensing Analyst:
ID: 4386358R

* Lockheed Martin; Arlington, VA; International Trade Compliance Senior
Analyst; ID: 433621BR

* Lockheed Martin; Arlington, VA; international Trade Compliance Engineer:
ID: 439787BR

* Lockheed Martin; Fort Worth, TX; Export and Import Compliance
investigations Lead; Job ID: 427872BR

* Lockheed Martin; Fort Worth, TX; Reguiatory Compliance Analyst Senior:
Requisition ID: 433405BR

* Lockheed Martin; Orlando, FL; Senior International Licensing Analyst:
Requisition ID: 434225BR

* Luminar Technologies; Orlando, FL; Import/Export Trade Compliance

 

 

 

 

 

 

 

 

* L-3 Warrior Sensor Systems; Middle East; International Business
Development Manager - Middle East Region; Requisition ID: 093343

* L-3; Ann Arbor, MI; Trade Compliance Manager; Requisition ID: 092335

* Maersk/DAMCO; Agent ce transit IMPORT - EXPORT: Job Ref.: DC-164022
* Medtronic; Heerlen, The Netherlands; Trade Compliance Analyst:
Requisition ID: 16000DYY

 

 

 

 

 

stacy IrLionnson@medtronic.com, Requisition ID: 1700020N

# Meggit; Akron, OH; Senior Manager Trade Compliance:

* Mercury Systems; Andover, MA; International Trade Compliance Director:
Requisition ID: 18-165

* Mitchell Martin, Inc.; Dallas, Texas; Export Requiatery Trade Compliance
Soecialist: Requisition ID: 104405

 

 

Analyst: Apply HERE or contact their recruiting team.
* Muscogee International, LLC; Washington, D.C.; BDTC Records

* Muscogee International, LLC; Washington, D.C.; BDOTC Contract
Analyst; Apply HERE or contact their recruiting team.

 

WASHSTATEC000472
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 473 of 514

* Muscogee International, LLC; Washington, D.C.; DETC Service Support Desk
Lead: Apply HERE or contact their recruiting team.
* Muscogee International, LLC; Washington, D.C.; ODT Service Suopert

 

* Muscogee International, LLC; Washington, D.C.; DOTC Office Support
Iti; Apply HERE or contact their recruiting team.

# Netflix; Los Angeles, CA; Manager, Trade Compliance:

* Northrop Grumman; Herndon, VA; Manager, International Trade

 

 

 

 

 

* Northrop Grumman; Herndon, VA; International Trade Compliance Analyst
3; Requisition ID: 18007859

* Northrop Grumman; San Diego, CA; International Trade Compliance
Analyst 2; Requisition ID: 18012561

* Northrop Grumman; Redondo Beach, CA; or Rancho Bernardo, CA; or
Melbourne, FL; or Falls Church, VA; Sr. Manager, International Trade

 

 

 

310.332.7606, fred.czarske@nac.com.
* OCR Services, Inc.; Rockville, MD; Business Analyst, Global Trade

 

 

* Optics 1; Bedford NH, Senior Trade Compliance Administrater

* Oracle; Unspecified, United States; Customs Compliance Specialist:
Requisition ID: 18000HON

* Oshkosh Corporation; Greenville, WI; Global Trade Compliance Analyst:
Requisition ID: 182405

* Oshkosh Corporation; Greenville, WI; Senior Global Trade Compliance

 

 

 

 

 

* PerkinElmer, Inc.; Singapore; ITC Specialist; Requisition ID: JR-003936
* Raytheon; Billerica, MA; Mar I Export-Import Control; Requisition

ID: 118298BR

* Raytheon; El Segundo, CA; Global Trade Licensing Analyst: Requisition ID:
115189BR

* Raytheon; Tucson, AZ; Export Licensing And Compliance Specialist:
Requisition ID: 114936BR

* Raytheon; El Segundo, CA; Senior Principle, Global Trade Licensing;
Requisition ID: 117232BR

* Raytheon; El Segundo, CA; Manager JIT, Global Trade Licensing; Requisition
ID: 117235BR

 

 

 

 

 

 

WASHSTATEC000473
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 474 of 514

* Raytheon; El Segundo, CA; Fullerton, CA; Goleta, CA; Aberdeen, MD; Plano,
TX; McKinney, TX; Principal Analyst, Global Trade Licensing; Requisition

ID: 117247BR

* Raytheon; Tuscon, AZ; Principal Analyst Export Licensing And

 

 

* Raytheon; Woburn, MA; Gicbal Trade Export Licensing & Compliance
Advisor; Requisition ID:117939BR

* Raytheon; Woburn, MA; Supply Chain Compliance Advisor; Requisition
1D:115557BR

* SABIC; Houston TX; Senior Analyst, Trade Compliance:

Darielle Cannata@sabic.com; Requisition ID: 8411BR

* The Safariland Group; Jacksonville, FL; Counsel (international Trade
Compliance):

* The Safariland Group; Jacksonville, FL; Sr. Export Compliance Snecialist:

* Stockholm International Peace Research Institute (SIPRI); Solna,
Sweden; Senior Researcher on Dual Use and Arms Trade Controls:

# Spirent; Calabasas, CA; Global Trade Compliance Specialist: Requisition
ID: 4088;

* Tech Data Corporation; Miami, FL; Reguiatery Compliance Manager;

* Tech Data Corporation; Clearwater, FL; Regulatory Compliance Manager;
* Tech Data Corporation; Groveport, OH; Regulatory Compliance Manager;
* Tech Data Corporation; Duluth, GA; Reguiatory Compllance Manager;

* Teva Pharmaceuticals; North Wales, PA; Senior Analyst, Customs & Trade

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trade Compliance Authorizations Manager; Requisition ID: 63222BR

* Varian; Paolo Alto, CA; Senior Trade Comoliance Analyst; Requisition

ID: 12735BR; Contact Uyen Tran at Uyen.Tran@varian.com)

* Varian; Paolo Alto, CA; Trade Compliance Analyst: Requisition

ID: 13097BR;

* Vigilant; Negotiable Location, USA; Global Trade Compliance Analyst:

* Vigilant; Negotiable Location, USA; Gicbal Trade Account Manager;

* Virgin Galactic; Las Cruces, NM; Export Cornpliance Officer; Requisition
ID: 2018-3558

# Watts Water Technologies; Andover, MA; Custerns Cormmpliance Specialist:
# World Wide Technology; Edwardsville, IL; International Trade Compliance

 

 

 

 

 

 

 

 

 

* Wurth Industry of North America; Indianapolis, IN; International Trade
Compliance Officer - Classification

* Xylem, Inc.; Bangalore, Karnataka, India; Third Party Contract &
compliance Coordinatar:

* Xylem, Inc; Morton Grove, IL; Trade Compliance Specialist

* Xylem, Inc.; Pewaukee, WI; Logistics Manager/Trade Compliance;

* YETI; Austin, TX; Global Trade Compliance Manager

 

 

 

 

 

 

 

WASHSTATEC000474
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 475 of 514

i4. Full Circle Compliance Presents “Awareness Course
U.S. Export Controls: ITAR & EAR from a Non-US.

Perspective”, 2 Oct in Bruchem, the Netherlands
(Source: Full Circle Compliance, events@fullcirclecompliance.eu.)

Our next academy course is specifically designed for beginning compliance
officers and professionals who want to enhance their knowledge on the
latest ITAR/EAR requirements and best practices. The course will cover
multiple topics regarding U.S. export controls that apply to organisations
outside the U.S., such as: the regulatory framework, including the latest and
anticipated regulatory amendments, key concepts and definitions,
classification and licensing requirements, handling (potential) non-
compliance issues, and practice tips to ensure compliance with the ITAR and
EAR.

* What: Awareness Course U.S. Export Controls: ITAR & EAR from a Non-
U.S. Perspective

* When: Tuesday, 2 Oct 2018, 9 AM - 5 PM (CEST)

* Where: Landgoed Groenhoven, Bruchem, the Netherlands

* Sponsor: Full Circle Comoliance (FCC)

* Instructors: Ghislaine Gillessen, Mike Farrell, and Alexander P. Bosch

* Information & Registration: HERE or via events @fullcirclecormpllance.eu

 

15, Bartlett's Unfamiliar Quotations
(Source: Editor)

* Alexis de Tocqueville (Alexis Charles Henri Clérel, Viscount de
Tocqueville; 29 Jul 1805 - 16 Apr 1859) was a French diplomat, political
scientist and historian. He was best known for his works Democracy in
America and The Old Regime and the Revolution. Democracy in America was
published after Tocqueville's travels in the United States and is today
considered an early work of sociology and political science.

- "Democracy and socialism have nothing in common but one word,

 

WASHSTATEC000475
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 476 of 514

equality. But notice the difference: while democracy seeks equality in
liberty, socialism seeks equality in restraint and servitude."

16. Are Your Copies of Regulations Up to Date?
(Source: Editor)

The official versions of the following regulations are published annually in
the U.S. Code of Federal Regulations (C.F.R.), but are updated as amended
in the Federal Register. The latest amendments to applicable regulations
are listed below.

* ATF ARMS IMPORT REGULATIONS: 27 CFR Part 447-Importation of Arms,
Ammunition, and Implements of War

 

Destructive Devices and Certain Other Firearms; Background Checks for
Responsible Persons of a Trust or Legal Entity With Respect To Making or
Transferring a Firearm.

* CUSTOMS REGULATIONS: 19 CFR, Ch. 1, Pts. 0-199
- Last Amendment: 12 Jun 2018: 83 FR 27380-27407: Air Cargo Advance
Screening (ACAS)

 

* POD NATIONAL INDUSTRIAL SECURITY PROGRAM OPERATING MANUAL
(NESPOM): DoD 5220.22-M

- Last Amendment: 18 May 2016: Change 2: Implement an insider threat
program; reporting requirements for Cleared Defense Contractors; alignment
with Federal standards for classified information systems; incorporated and
cancelled Supp. 1 to the NISPOM (Summary here.)

* EXPORT ADMINISTRATION REGULATIONS (E4R}: 15 CFR Subtit. B, Ch. VII,
Pts. 730-774

- Last Amendment: 6 June 2018: 83 FR 26204-26205: Unverified List
(UVL); Correction

* FOREIGN ASSETS CONTROL REGULATIONS (OFAC FACR): 31 CFR, Parts
500-599, Embargoes, Sanctions, Executive Orders

Sanctions Regulations; and 83 FR 30539-36541: Removal of the Sudanese
Sanctions Regulations and Amendment of the Terrorism List Government
Sanctions Regulations

* FOREIGN TRADE REGULATIONS (FTR}: 15 CFR Part 30

- Last Amendment: 24 Apr 2018: 3 FR_17749-17751: Foreign Trade
Regulations (FTR): Clarification on the Collection and Confidentiality of
Kimberley Process Certificates

- HTS codes that are not valid for AES are available here.

- The latest edition (30 Apr 2018) of Bartlett's Annotated FTR ("BAFTR"), by
James E. Bartlett III, is available for downloading in Word format. The BAFTR

 

WASHSTATEC000476
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 477 of 514

contains all FTR amendments, FTR Letters and Notices, a large Index, and
approximately 250 footnotes containing case annotations, practice tips,
Census/AES guidance, and explanations of the numerous errors contained in the
official text. Subscribers receive revised copies in Microsoft Word every time the
FTR is amended. The BAFTR is available by annual subscription from the Full

on subscriptions to the BAFTR. Government employees (including military) and
employees of universities are eligible for a 50% discount on both publications
at www. FulircieComplance eu.

 

* HARMONIZED TARIFF SCHEDULE OF THE UNITED STATES (HTS, HTSA or

 

seen as abbreviations for the Harmonized Tariff Schedule of the United
States Annotated, shortened versions of "HTSUSA".)

- Last Amendment: 8 Jun 2018: Harmonized System Update 1809,
containing 901 ABI records and 192 harmonized tariff records.

- HTS codes for AES are available here.

- HTS codes that are not valid for AES are available here.

 

* INTERNATIONAL TRAFFIC IN ARMS REGULATIONS CGTAR): 22 C.F.R. Ch. I,
Subch. M, Pts. 120-130.

~ Last Amendment: 14 Feb 2018: 83 FR 6457-6458: Amendment to the
International Traffic in Arms Regulations: Addition of South Sudan [Amends
ITAR Part 126. ]

- The only available fully updated copy (latest edition: 25 Apr 2018) of the
ITAR with all amendments is contained in Bartlett's Annotated ITAR
("BITAR"), by James E. Bartlett III. The BITAR contains all ITAR amendments to
date, plus a large Index, over 800 footnotes containing amendment histories,
case annotations, practice tips, DDTC guidance, and explanations of errors in
the official ITAR text. Subscribers receive updated copies of the BITAR in Word
by email, usually revised within 24 hours after every ITAR amendment. The
BITAR is available by annual subscription from the Full Circle

 

subscriptions to the BITAR, please contact us
to receive your discount code.

17. Weekly Highlights of the Daily Bugie Top Stories
(Source: Editor)

Review last week's top Ex/Im stories in "Weekly Highlights of the Daily

 

WASHSTATEC000477
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 478 of 514

* The Ex/Im Daily Update is a publication of FCC Advisory B.V., compiled
by: Editor, James E. Bartlett III; Assistant Editors, Alexander P. Bosch and
Vincent J.A. Goossen; and Events & Jobs Editor, John Bartlett. The Ex/Im
Daily Update is emailed every business day to approximately 8,000 readers
of changes to defense and high-tech trade laws and regulations. We check
the following sources daily: Federal Register, Congressional Record,
Commerce/AES, Commerce/BIS, DHS/CBP, DOE/NRC, DOJ/ATF,

DoD/DSS, DoD/DTSA, FAR/DFARS, State/DDTC, Treasury/OFAC, White
House, and similar websites of Australia, Canada, U.K., and other countries
and international organizations. Due to space limitations, we do not post
Arms Sales notifications, Denied Party listings, or Customs AD/CVD items.

* RIGHTS & RESTRICTIONS: This email contains no proprietary, classified,
or export-controlled information. All items are obtained from public sources
or are published with permission of private contributors, and may be freely
circulated without further permission, provided attribution is given to "The
Export/Import Daily Bugle of (date)". Any further use of contributors’
material, however, must comply with applicable copyright laws. If you
would to submit material for inclusion in the The Export/Import Daily Update

* CAVEAT: The contents of this newsletter cannot be relied upon as legal or
expert advice. Consult your own legal counsel or compliance specialists
before taking actions based upon news items or opinions from this or other
unofficial sources. If any U.S. federal tax issue is discussed in this
communication, it was not intended or written by the author or sender for
tax or legal advice, and cannot be used for the purpose of avoiding penalties
under the Internal Revenue Code or promoting, marketing, or
recommending to another party any transaction or tax-related matter.

* SUBSCRIPTIONS: Subscriptions are free. Subscribe by completing

* BACK ISSUES: An archive of Daily Bugle publications from 2005 to present
is available HERE.

Stay Connected

 

WASHSTATEC000478
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 479 of 514

 

FCC Advisory B.Y., Landgoed Groenhoven, Dorosstraat 6, Bruchem, 5314
AE Netherlands

SafeUrnsubscribe™ hartriGistate ooy

 

Forwarcd this emall | Update Profile | About our service provider

 

Sent by jebartleti@fulicirclecompllance au

 

WASHSTATEC000479
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 480 of 514

 

Message

From: Marquis, Matthew R [MarquisMR @state.gov]

Sent: 7/30/2018 8:49:04 PM

To: Carter, Rachel [CarterR @state.gov]; PM-Strategy [PM-Strategy@state.gov]; Legal-PM-DL [Legal-PM-DL@state.gov]

cc: PM-CPA [PM-CPA@state.gov]; Brown, Stanley L [BrownSL@state.gov]; O'Keefe, Kevin P [OKeefeKP@state.gov];
Miller, Michael F [Millermf@state.gov]; Mak, Daniella [MakD@state.gov]; Martin, Davette T [MartinDT@state.gov];
Dudding, Maria [DuddingM@state.gov]; Litzenberger,Earle D (Lee) [LitzenbergerED@state.gov]; Nute, Kathryn M
[NuteKM3 @state.gov]; McVerry, James [James.Mcverry.ctr@dla.mil]

Subject: Defense Distributed Settlement Alerts for 30 July 2018

 

 

“20 states take aim at 3D oun company, sue to pet files offthe Internet’, Twenty states announced Monday that
they plan to ask a federal judge in Seattle to immediately issue a temporary restraining order against Defense
Distributed, a Texas-based group that has already begun making 3D-printer gun files available on its DEFCAD
website after a recent legal settlement with the US State Department.

 

“3D-printed guns could soon pose challenge to regulators’, In the ULS., at-home gunsmithing isn’t new. Federal
law allows anyone to manufacture their own firearm, but does require a license to sell or distribute them. But
3D-printed guns do not require much skill or training; anyone can produce their own gun with ease if they have
access to a 3D printer. It would also allow people who might otherwise fail a background check to possess a
gun, like convicted felons or domestic abusers.

 

“US lawmakers protest deal allowing free distribution plans for 31> printed guns”, Dozens of US legislators are
demanding that the Trump administration explain a recent agreement to allow the free distribution of plans for
using 3D printers to make plastic handguns that will be easy to hide and almost impossible to control.

“The age of 3D-prmted guns in America is here”, A last-ditch effort to block a US organization from making
instructions to 3D-print a gun available to download has failed. The template will be posted online on
Wednesday (Aug. 1).

 

“Alyssa Milano: A 3D printed yun is downloadable death’, Due to a settlement between the State Department
and Defense Distributed -- a Texas based designer of 3D guns -- felons, domestic abusers, terrorists, those
adjudicated too mentally ill to own guns and any other person unable to legally purchase firearms will be able to
print one at home. Depending on the printer, they can be untraceable and plastic, or they can be metal. People
will be able to make anything from novelty guns to AR-15s. And we will never know -- until it is too late.

 

“Company agrees to block 3D downloadable guns in Pennsylvania”, State officials say they've successfully
stopped a company that makes 3D downloadable guns from making them internet-accessible in Pennsylvania
and from uploading new files.

 

“Defense Distributed Sues New Jersey, Las Angeles Over Legal Threats”, Defense Distributed, founded by
Cody Wilson, provides the means for people to make weapons at home via software and 3D-printing and
milling machines. Today that company, along with the Second Amendment Foundation, has sued the attorney
general of New Jersey and the city attorney of Los Angeles.

 

“Washington to sue over 3D printed gun plans”, The plans for the 3D printed guns are set to be released on
August 1, 2018. This is the first lawsuit over the plan, and it will seek a nationwide injunction.

 

WASHSTATEC000480
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 481 of 514

“Data allowing people to print out their own guns temporarily blocked from Internet in Pa. after legal pressure”’,
Josh Blackman, an attorney representing Wilson, Defense Distributed’s founder, said he agreed to block
Pennsylvanians from accessing the website to avoid a broader injunction. But the Pennsylvania website

blackout will only be temporary, he said.

 

“3-D-printed guns put carnage a click away’, The Brady Center to Prevent Gun Violence has filed a Freedom of
Information Act request to find out how this senseless decision was reached, and whether groups such as the
National Rifle Association were involved. It, along with Everytown for Gun Safety and Giffords Law Center to
Prevent Gun Violence, tried unsuccessfully Friday to get a federal court in Texas to block what it called a
“troubling” and “dangerous” settlement.

 

”

“3D-printed ‘downloadable’ firearms are coming as soon as Wednesday, They could reshape US. gun contra!
Bill Nelson, a Democratic senator from Florida, announced Wednesday he was filing a bill to "severely restrict
the publication" of the plans. Another Democrat, Ed Markey, implored Secretary of State Mike Pompeo during
a hearing to reconsider the "special exemption" on downloadable guns and keep Defense Distributed from
publishing the instructions.

 

“3D printed gun blueprints allowed to go online”, In suddenly reversing its interpretation of the International
Trade in Arms Regulations (ITAR), the Trump State Department apparently relied upon a recent Trump
directive: ‘Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer
Warrant Control Under the United States Munitions List (USML).’ The Trump Administration agreement with
the company promoting these plastic guns apparently occurred with no public hearing and no prior notice to gun
safety groups. I applaud the efforts of gun safety groups to protect our families.

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968

e-mail:

 

Stay connected with State.gov:

 

Official
UNCLASSIFIED

Official
LINCLASSIFIED

WASHSTATEC000481
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 482 of 514

 

Message

From: Morning Consult [reply@e.morningconsult.com]

Sent: 7/31/2018 12:17:32 PM

To: kaidanowts@state.gov

Subject: Morning Consult Washington, Presented by the Electronic Payments Coalition: Trump Has Reportediy Agreed to

Delay Border Wail Fight Until After Midterms

Morning Consult Washington, Presented by the Electronic Payments Coalition: Trump Has Reportedly Agreed

 

 

 

 

 

 

Top Stories

¢ President Donald Trump has privately agreed to put off a
government shutdown or a fight over funding his proposed wall
along the U.S.-Mexico border until after the midterm elections,
according to an unnamed administration official. As lawmakers on
Capitol Hill work to fund the government as much as possible
before the new fiscal year begins Oct. 1, the Senate is expected to

WASHSTATEC000482
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 483 of 514

Trump criticized Charles and David Koch as "a total joke in real
Republican circles," and said their network of conservative donors
is "highly overrated." The posts on Twitter came after the
billionaire brothers’ donor network said it would not back the

 

Treasury Secretary Steven Mnuchin said his department is
studying whether it could use its regulatory power to allow
Americans to account for inflation in determining capital gains tax
liabilities, a move that would bypass Congress and result in a $100

Chart Review

9 Days to Go, and the Midterm Elections Battleground Is Not What

 

   

Was Expected

The New York Times

WASHSTATEC000483
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 484 of 514

 

 

 

 

Events Calendar (All Times Local)

TUESDAY

FCC commissioner participates in event on telemericine 9 a.m.
Senate Judiciary Committee holis hearing on Immigration 10
enforcement and family reunification efforts a.m.
. at ee epee 10
Paul Manafort’s trial begins in Virginia am

WASHSTATEC000484
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 485 of 514

Hudson Institute hosts event on reforming the Committee on 12
Foreign Investment in the United States p.m.
WEDNESDAY

Senate Environment and Public Works Comrnities hearing on the 10:30
EPA's agenda a.m.
U.S. Chamber of Commnerce hosts event on blockchain 1 p.m.
THURSDAY

Senate Foreign Relations Committee hosts hearing on the value of 10:45
the NATO alliance acm.
Maryland Gov. Hogan participates in Economic Club of 11:30
Washington, D.C. event a.m.
FRIDAY

No events scheduled

SPONSORED DY THE ELECTRONIC PAYMENTS COALITION

WASHSTATEC000485
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 486 of 514

 

 

 

 

 

 

Voters agree: new technology is the future of
electronic payments

With over one in three voters saying they use cash less now than they have in
the past, more people are starting to rely on electronic payments as a safe and
easy way to pay every day. With the popularity of mobile wallets, online
payments, and other technologies expected to grow even further, we must
continue to prioritize innovation.

WASHSTATEC000486
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 487 of 514

General

U.S. spy agencies: North Rorea is working on new Missiles
Ellen Nakashima and Joby Warrick, The Washington Post

U.S. spy agencies are seeing signs that North Korea is constructing new
missiles at a factory that produced the country's first intercontinental
ballistic missiles capable of reaching the United States, according to
officials familiar with the intelligence. Newly obtained evidence,
including satellite photos taken in recent weeks, indicates that work is
underway on at least one and possibly two liquid-fueled ICBMs at a large
research facility in Sanumdong, on the outskirts of Pyongyang, according
to the officials, who spoke on the condition of anonymity to describe
classified intelligence.

PERMA official harassed women, hired some as possible sexual
sariners for malic enplovees, arcney ciel say
Lisa Rein, The Washington Post

The personnel chief of the Federal Emergency Management Agency - who
resigned just weeks ago - is under investigation after being accused of
creating an atmosphere of widespread sexual harassment over years in
which women were hired as possible sexual partners for male employees,
the agency's leader said Monday. The alleged harassment and other
misconduct, revealed through a preliminary seven-month internal
investigation, was a "systemic problem going on for years,” said FEMA
Administrator William "Brock" Long.

Atleast § dead as wildfires continuc to rage across Calvornia
Sonali Kohli and Ruben Vives, Los Angeles Times

Authorities on Monday were hoping that a slight break in the heat this
week could help them gain control of a number of wildfires that have so
far scorched more than 200,000 acres and killed eight people across
California. The Carr fire, which erupted in Shasta County a week ago and
spread into the city of Redding, grew to 98,724 acres and was 20%
contained as of Monday morning.

U.S. Sapreme Court Refuses to Halt Teenagers’ Climate
Lawsuit

Greg Stohr, Bloomberg

The U.S. Supreme Court refused to halt a novel and sweeping lawsuit
pressed by children and teenagers seeking to force the federal
government to take steps against climate change. Rejecting a Trump
administration request, the high court let the case proceed toward a trial

WASHSTATEC000487
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 488 of 514

that's scheduled for later this year.

Row Alan Friedman, [taly'’s Professional American, Put Pau!
Manatort in Jal
Jason Horowitz, The New York Times

 

Alan Friedman is Italy's professional American. A former journalist with
a baritone voice and perfect, if heavily accented, Italian, he has for
decades provided the American perspective to Italians.

 

Presidential

Budy Giuliani on His Qdd Cable News Bitte: | Was Trving to
kl a New York Times Story
Asawin Suebsaeng, Daily Beast

 

 

Throughout Monday, President Donald Trump's lawyer and former New
York City mayor Rudy Giuliani went on a chaotic media tour, with each
subsequent interview seeming to atone or clean up for a key element laid
out in a previous appearance. In an interview with The Daily Beast on
Monday night, Giuliani appeared to blame the maelstrom he kicked up
on inquisitive New York Times reporters who he suggested had
compelled him to proactively spin a potentially damaging story that may
or may not actually be real.

Trump Officials to Face Senate Scrutiny Over Family

Separations
Jennifer Epstein, Bloomberg

 

The Trump administration will face tough questions Tuesday at the first
public hearing probing the the president's "zero tolerance" policy that led
to the separation of thousands of migrant children from their parents.
Officials from the Departments of Justice, Homeland Security, and
Health and Human Services are set to testify before the Senate Judiciary
Committee, where members from both parties are expected to be harshly
critical of the separations.

Trump intervenes in FRI heacouarters prolect
Jonathan O'Connell, The Washington Post

 

President Trump has become personally involved in plotting a new FBI
headquarters in downtown Washington, an interest that for now has left
the project in limbo and the agency stranded in a building that no longer
suits its needs, according to officials and people familiar with the
administration's deliberations. For years, FBI officials have raised alarms

WASHSTATEC000488
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 489 of 514

that decrepit conditions at its current headquarters, the J. Edgar Hoover
Building, constitute serious security concerns.

in anew book, Bob Woocward plans to reveal the harrowin
fe’ inside Donald Truomne’s White House
Manuel Roig-Franzia, The Washington Post

 

 

In the worldwide capital of leaks and anonymous dishing that is
Washington, secrets can be almost impossible to keep. But somehow over
the past 19 months, the fact that America’s most famous investigative
journalist was quietly chipping away at a book that delves into the
dysfunctions of President Trump's White House remained largely
unknown.

 

Senate

Manchin Says Me's Undecided on Kavanaugh After Two-Hour

 

Laura Litvan, Bloomberg

Senator Joe Manchin of West Virginia became the first Democrat in the
chamber to meet with Supreme Court nominee Brett Kavanaugh, and
after the two-hour private session Monday the senator said he won't
decide how to vote until after a confirmation hearing. "It was a very
productive meeting. In two hours, you talk about everything,” said
Manchin, one of only three Democrats to back President Donald Trump's
first Supreme Court pick, Neil Gorsuch, last year.

‘Exeructatine’: GOP desperately fiehtis to pac Senate maiority
Burgess Everett, Politico

 

As one of a few centrist Republicans in what is effectively a 50-49 Senate,
Sen. Lisa Murkowski has enormous sway over the congressional agenda.
Sometimes she wishes she had a little less of it.

Secial media posts by consultant to Senate candidate Corey
Stewart ridicule NAACP, black neighhorhoods
Patrick Wilson, Richmond Times-Dispatch

 

 

Republican Senate candidate Corey Stewart has paid more than
$100,000 to a campaign consultant who has called the NAACP a "more
violent” version of the KKK and said only a "fool" would start a business
in a black neighborhood. Stewart's Senate campaign paid Rick Shaftan's
company Atlantic Media & Research more than $113,000 for consulting
and work on media and radio advertising between May 8 and June 11,

WASHSTATEC000489
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 490 of 514

according to the Federal Election Commission.

MeCaskil camp hits back at attack ad resurrecting allegations

against husband
Ben Kamisar, NBC News

 

The Club for Growth is out with a tough new television ad that evokes
decades-old domestic violence allegations against the husband of
Missouri Democratic Sen. Claire McCaskill. The new spot, which drew a
harsh rebuke from McCaskill's campaign, questions whether McCaskill
can be an advocate for victims because of allegations made against her
husband, Joseph Shepherd, at the end of his first marriage.

 

House

Pelosi Ureces House Democrats to ‘Own Anecust’ Over Recess
Simone Pathé, Roll Call

 

Democratic recruits across the country may be running away from party
leadership in their campaigns this summer, but House Minority Leader
Nancy Pelosi has some messaging advice for her colleagues about
painting a contrast between the parties ahead of November. In a "Dear
Colleague" letter circulated Monday, marking 100 days from the
midterms, Pelosi stressed the importance of contrasting the Democratic
and Republican economic messages when lawmakers are in their districts
over recess.

Biefoot Porn Has Became A Maior Controversy in A US. House
Race. Seriously.
Dominique Mosbergen, HuffPost

 

A Democratic candidate in a hotly contested U.S. House race in Virginia
has accused her opponent of supporting white supremacists - oh, and
also of liking Bigfoot porn. Democrat Leslie Cockburn sparked a Twitter
frenzy on Sunday by sharing a curious drawing, apparently taken from
Republican rival Denver Riggleman's Instagram page, showing a Bigfoot-
like creature with its genitals obscured by a "censored" sign.

 

 

States
Pieht States Sue to Block Release af Plans for 2D-Printed
Firearms

WASHSTATEC000490
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 491 of 514

Zusha Elinson, The Wall Street Journal

Eight states filed suit Monday to block a pro-gun group from distributing
files online for making firearms with 3D printers. A recent settlement
between the group, Defense Distributed, and the State Department that
allowed the files to be posted has spurred outcry from gun-control groups
and Democratic lawmakers.

The Pension Hole for U.S. Cities and States Is the Sive of

Japan's Keononry
Sarah Krouse, The Wall Street Journal

 

For the past century, a public pension was an ironclad promise. Whatever
else happened, retired policemen and firefighters and teachers would be
paid.

Georgia Capitol crowd That backed Cagle now signing checks
for Kemp

James Salzer, The Atlanta Journal-Constitution

Once it became clear Brian Kemp would be the Republican nominee for
governor, lobbyists started showing up en masse Tuesday night at the
downtown Athens Holiday Inn, where the candidate was celebrating his
big win. They strained to be seen by Kemp or his aides, posed for pictures
and posted congratulatory notes on social media.

For Democrats, the elusive dream of a bluic Georgia himees on
ranidiy diversifvinge AUanta suburhs
Fenit Nirappil, The Washington Post

 

If a blue electoral wave crests in Georgia in November, it will be pushed
by dramatically changing counties like Gwinnett in what once were the
Republican strongholds of suburban Atlanta. Georgia's second-largest
county has transformed from 56 percent white in 2010 to 62 percent
nonwhite last year, stunning longtime residents and shaking up the
political environment.

in Florida, Not All Politics Are Local, as Trump Shapes
Governor's Race
Jonathan Martin, The New York Times

 

The Sarasota County Republican fair and rally last Saturday left little
mystery about what is animating the party this year. There was a "Trump
Shop” outside the arena, selling T-shirts extolling the president's
dominance.

 

WASHSTATEC000491
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 492 of 514

Advocacy

Soch-backec groun to target lawmakers who agree to imcresass

spencing
Niv Elis, The Hill

Americans for Prosperity, the conservative group backed by the Koch
brothers, announced a campaign Monday targeting lawmakers who vote
for spending increases. "This month, we plan to draw serious attention to
our spending problem and show Washington that Americans are indeed
sweating this issue. That's why we're calling for a freeze," said Chief
Government Affairs Officer Brent Gardner for Americans for Prosperity
(AFP).

T's a siontficant shift in our thinkine’: Business takes fresh
look at Democrats
Lorraine Woellert and Marianne Levine, Politico

Business groups, at war with President Donald Trump over trade and
immigration, say they're taking steps to rebuild the political center -
including taking fresh looks at moderate Democrats. The American
Bankers Association this month began airing ads in support of candidates
for the first time, including Democrats Sen. Jon Tester of Montana and
Rep. Lou Correa of California.

‘Tom Stever's S116 oulllion plan to redefine the Democrats
Edward-Isaac Dovere, Politico

Tom Steyer has set plans to spend at least $110 million in 2018, making
the billionaire investor the largest single source of campaign cash on the
left and placing him on a path to create a parallel party infrastructure
with polling, analytics and staffing capabilities that stand to shape and
define the issues the party runs on in November. Steyer is building out an
operation that’s bigger than anyone other than the Koch Brothers - and
the billionaire and his aides believe the reservoir of non-traditional voters
he's already activated could become the overriding factor in House and
other races across the country.

 

A Message from the Electronic Payments Coalition:

From making an order online to splitting bills on peer-to-peer payment
apps, electronic transactions represent the future of easy and secure
shopping. Polling shows increasing numbers of people are using various
types of electronic payments every day, with their popularity only

WASHSTATEC000492
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 493 of 514

expected to grow.

 

Opinions, Editorials and Perspectives

Trump's Lose-the-House Strate
The Editorial Board, The Wall Street Journal

Does President Trump care if Republicans lose the House of
Representatives this November? If that seems like an odd question,
consider that Mr. Trump is running a campaign strategy that puts the
House at maximum risk while focusing on the Senate.

Renublcans are obstructing a fair vetting of Brett Ravanausn
John Podesta and Todd Stern, The Washington Post

As former White House staff secretaries, we watch with bemusement as
Republicans attempt to play down Supreme Court nominee Brett M.
Kavanaugh’'s role in that position when he held it under President George
W. Bush. The Republican phrase du jour is that Kavanaugh was just a
“traffic cop."

White threat in a browning America
Ezra Klein, Vox

In 2008, Barack Obama held up change as a beacon, attaching to it
another word, a word that channeled everything his young and diverse
coalition saw in his rise and their newfound political power: hope. An
America that would elect a black man president was an America in which
a future was being written that would read thrillingly different from our
past.

More Cities anc States Should DNwest From Private Prisons
Scott M. Stringer and Javier H. Valdés, The New York Times

The Trump administration's decision to separate migrant children and
their parents at the border and its anemic efforts to reunite families since
the reversal of that policy have been widely condemned as cruel. But the
president's so-called solution - to imprison immigrants as families in
detention centers - is equally abhorrent.

 

Research Reports and Polling

‘Turnout in this vear's U.S. House primaries is up, especially on

WASHSTATEC000493
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 494 of 514

the Democratic side
Drew DeSilver, Pew Research Center

 

Americans appear to be more engaged with this year's midterm elections
than they typically are. Not only do about half of registered voters report
being more enthusiastic than usual about voting, up from 40% in 2014,
but turnout has surged in the 31 states that already have held their
congressional primaries - particularly among Democrats. In those states,
nearly 13.6 million people - or 10.1% of registered voters - have voted in
Democratic primaries for the U.S. House of Representatives, according to
a Pew Research Center analysis of state election returns.

  

 

 

 

 

TRIS Gnia Wir

PO Bow SF O08 }

 

 
  

Manage your ernal

 

WASHSTATEC000494
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 495 of 514

 

Message

From: Jim Bartlett, Full Circle Compliance [jebartlett @fullcirclecompliance.eu]
Sent: 7/31/2018 8:12:02 PM

To: hartri@state.gov

Subject: 18-0731 Tuesday "Daily Bugle"

 

 

Lo The Daily Bugle is a free daily newsletter from Full Circle Compliance, containing
changes to export/import regulations (ATF, DOE/NRC, Customs, NISPOM, EAR, FACR/OFAC,

President Continues National Emerdency with Respect to Lebanon

 

thems Scheduled for Publication in Future Federal Register Editions
Commerce/BIS: (No new postings)

Dab/DSCA Posts Policy Mero 18-37

Dob/DSS Clarifies Guidance for Access to SAPs

DHS/CBP Posts Updated ABI Software Vendors List

State/DDTC: (No new postings.)

EU Amends Restrictive Measures Concerning Combating Terrorism, Ukraine,

 

 

 

 

 

 

CoN OUD Wh

 

BBC: "Bresit: Barnier Rules out Key UK Customs Proposal”
,Expeditors News: "Senate Passes Miscellaneous Tariff Bil”
.Guns.com: “Court Reiects Bid by Groups to Block 3-D Firearm Files, States

Y

 

 

 

Reuters: "US, Eases Export Controls for High-Tech Sales to India: Ross”

 

.M. Volkov: “Criminal Sentencing and Deterrence: White Collar Crime and
Corporate Misconduct (Part I of TTT)"

 

 

 

WASHSTATEC000495
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 496 of 514

Leb,

R. Cook, M. Baner & 5, Klernencic: "Successful CFRIUS Monitorshios"

.Comovia Presents “i2th Annual Comptia Global Trade Compliance Best

Practices Conference” on 18 Sep in San Diedo, CA

.ECTI Presents "61S License Application 748P: How to Preoare Tt and How to

Ensure Bast Possible Approval Time" Webinar, 11 Sep

. Bartlett's Unfamiliar Quotations

Are Your Copies of Regulations Uo to Date? Latest Amendments: ATF (15 Jan
2016), Customs (12 Jun 2918), DOD/NISFOM (18 May 2016), EAR (6 Jun
2018), FACR/OFAC (29 Jun 2G183, FTR (24 Apr 2018), HTSUS (8 Jun 20183,

. Weekly Highliahts of the Dally Bugle Topo Stories

 

 

 

 

 

cel. President Continues National Emergency with Respect
——to Lebanon
(Source: Federal Register, 31 July 2018.) [Excerpts. ]

83 FR 37415: Continuation of the National Emergency with Respect to
Lebanon

WASHSTATEC000496

 

 
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 497 of 514

On August 1, 2007, by Executive Order 13441, the President declared a
national emergency with respect to Lebanon pursuant to the International
Emergency Economic Powers Act (50 U.S.C. 1701-1706) to deal with the
unusual and extraordinary threat to the national security and foreign policy
of the United States constituted by the actions of certain persons to
undermine Lebanon's legitimate and democratically elected government or
democratic institutions; to contribute to the deliberate breakdown in the rule
of law in Lebanon, including through politically motivated violence and
intimidation; to reassert Syrian control or contribute to Syrian interference
in Lebanon; or to infringe upon or undermine Lebanese sovereignty. Such
actions contribute to political and economic instability in that country and
the region.

Certain ongoing activities, such as Iran's continuing arms transfers to
Hizballah--which include increasingly sophisticated weapons systems--serve
to undermine Lebanese sovereignty, contribute to political and economic
instability in the region, and continue to constitute an unusual and
extraordinary threat to the national security and foreign policy of the United
States. For this reason, the national emergency declared on August 1, 2007,
and the measures adopted on that date to deal with that emergency, must
continue in effect beyond August 1, 2018. Therefore, in accordance with
section 202(d) of the National Emergencies Act (50 U.S.C. 1622(d)), Iam
continuing for 1 year the national emergency with respect to Lebanon
declared in Executive Order 13441. ...

(Presidential Sig.)
THE WHITE HOUSE,
July 27, 2018.

back to tep

* Commerce; Industry and Security Bureau; RULES; Addition of Certain
Entities; and Modification of Entry on Entity List [Publication Date: 1 August
2018. ]

* Justice; Alcohol, Tobacco, Firearms, and Explosives Bureau; NOTICES;
Agency Information Collection Activities; Proposals, Submissions, and

 

WASHSTATEC000497
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 498 of 514

Approvals: National Firearms Act Division and Firearms and Explosives
Services Division Customer Service Survey [Publication Date: 1 August
2018. ]

* U.S. Customs and Border Protection; NOTICES; COBRA Fees to be
Adjusted for Inflation in Fiscal Year 2019 [Publication Date: 1 August 2018. ]

* U.S. Customs and Border Protection; PROPOSED RULES; Modernized
Drawback [Publication Date: 2 August 2018. ]

 

‘Es

 

 

 

__4. DoD/DSCA Posts Policy Memo 18-37
(Source: Deb/PSCA, 31 July 2018)

* DSCA Policy Memo 18-37 Decrease to Delivery Term Codes Percentage
Rates for “Below-the-Line" Transportation on Foreign Miltary Sales and
Building Partnership Capacity cases has been posted.

- This memo updates Tabie Co. 74a, Table of Delivery Term Codes and

Percentage

 

 

5. DboDb/DSS Clarifies Guidance for Access to SAPs

The DoD Special Access Program Central Office provides clarifying guidance
for granting access to Special Access Programs. You can find the guidance
here,

back to top

aE |

6. DHS/CBP Posts Updated ABI Software Vendors List

This notice is to inform the Trade that an updated ABI Software Vendors List
is now available here.

 

WASHSTATEC000498
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 499 of 514

E =S |

8. EU Amends Restrictive Measures Concerning

Combating Terrorism, Ukraine, Libya, and North Korea
(Source: Official Journal of the European Union, 31 July 2018.)

 

 

Regulations:

* Council Implementing Regulation (EU) 2018/1071 of 30 July 2018
implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific
restrictive measures directed against certain persons and entities with a
view to combating terrorism and repealing Implementing Regulation (EU)
2018/468

* Council Implementing Requiation (EU) 2018/1072 of 30 July 2018
implementing Regulation (EU) No 269/2014 concerning restrictive measures
in respect of actions undermining or threatening the territorial integrity,
sovereignty and independence of Ukraine

* Council Implementing Requiation (EU) 2018/1073 of 30 July 2018
implementing Article 21(2) of Regulation (EU) 2016/44 concerning
restrictive measures in view of the situation in Libya

* Council Implementing Requiation (EU) 2018/1074 of 30 July 2018
implementing Regulation (EU) 2017/1509 concerning restrictive measures
against the Democratic People's Republic of Korea

Decisions:

* Council Decision (CFSP) 2018/1084 of 30 July 2018 updating the list of
persons, groups and entities subject to Articles 2, 3 and 4 of Common
Position 2001/931/CFSP on the application of specific measures to combat
terrorism, and repealing Decision (CFSP) 2018/475

* Council Decision (CRSP) 2018/1085 of 30 July 2018 amending Decision
2014/145/CFSP concerning restrictive measures in respect of actions
undermining or threatening the territorial integrity, sovereignty and
independence of Ukraine

* Councll Implementing Decision (CFSP) 2018/4086 of 30 July 2018
implementing Decision (CFSP) 2015/1333 concerning restrictive measures in
view of the situation in Libya

* Council Decision (CPSP) 2018/1087 of 30 July 2018 amending Decision
(CFSP) 2016/849 concerning restrictive measures against the Democratic
People's Republic of Korea

 

WASHSTATEC000499
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 500 of 514

9. BBC: “Brexit: Barnier Rules out Key UK Customs

Proposal”
(Source: BBC, 26 July 2018.)

The EU's chief negotiator has ruled out allowing the UK to collect customs
duties on its behalf, a key UK proposal for post-Brexit trade.

Michel Barnier said the UK wanted to "take back control" of its money, law
and borders - but so did the EU.

The EU would not delegate "excises duty collection to a non-member", he
said.

Both he and UK Brexit Secretary Dominic Raab said progress had been
made but "obstacles" remained before reaching a deal in October.

Mr Raab said: “We have agreed to meet again in mid-August and then to
continue weekly discussions to clear away all the obstacles that line our
path, to a strong deal in October - one that works for both sides.”

He replaced David Davis, who quit as Brexit secretary in protest at Theresa
May's plans for a future economic relationship between the UK and EU, as
set out in the White Paper.

That set out in more detail the government's proposed customs system, the
Facilitated Customs Arrangement for goods and agri-foods. The UK's plan
involves it collecting some EU tariffs - in a bid to ensure frictionless trade in
goods and to avoid a hard border in Northern Ireland. ...

 

 

 

10. Expecitors News: "Senate Passes Miscellaneous

Tariff Bil”
(Source: Expeditors News, 30 July 2018.)

 

On July 26, 2018, the U.S. Senate passed the Miscellaneous Tariff Bill Act of
2018 (MTB) with minor amendments. The bill now goes back to the House of
Representatives for approval.

The MTB removes expired duty rate reductions in the Harmonized Tariff
Schedule of the U.S., and adds duty suspensions and reductions that last
through December 31, 2020.

 

WASHSTATEC000500
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 501 of 514

The effective date of the bill will be 30 days after the date of the enactment
of the MTB.

The MTB (H.R. 4318), as passed by the House on January 16, 2018, may be
found here.

11. Guns.com: "Court Rejects Bid by Groups to Block 3-

OD Firearm Files, States Step In”
(Source: Guns.com, 30 July 2018.)

A judge in a Texas federal court last week declined to side with gun control
groups trying to stop the planned release of downloadable firearm files as
states are mobilizing to block the information themselves.

U.S. Judge Robert Pitman, a sixth-generation Texan and 2014 appointment
by President Obama, on Friday, denied a motion by the Brady Campaign,
Everytown, and Giffords to intervene in the lawsuit between Austin-based
Defense Distributed and the U.S. State Department.

The gun control advocates argued that the settlement reached between
DefDist and the government would allow felons and terrorists to download
3-D files that could assist in unregulated firearm manufacturing. Pittman
held the groups lacked standing and, declining to grant a request to halt the
pending publication of the files, dismissed the case.

"Just goosed Brady, Gabby and Mike Bloomberg in federal court. Enjoy
your weekend," tweeted DefDist founder Cody Wilson in the aftermath of the
ruling.

Wilson, who catapulted to controversy in 2013 when he first released online
plans for his 3-D printed single-shot .380 Liberator pistol that quickly
garnered over 100,000 downloads, has been mired in legal combat with the
State Department ever since as the feds argued the availability of the plans,
which recognized no borders, was a violation of International Traffic in Arms
Regulations.

DefDist filed suit against the Obama administration in 2015 with the help of
the Second Amendment Foundation, before the State Department switched
gears last month and moved to grant Wilson's company a special exemption

small arms files on DefCAD com.
“The State Department has made a dangerous and baffling mistake," said

Nick Suplina, legal policy director for Everytown. "For years, the State
Department worked to prevent these deadly designs from going public, and

 

WASHSTATEC000501
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 502 of 514

it's difficult to fathom why it suddenly reversed course on an issue with such
clear consequences for public safety," he continued. "Allowing unfettered
access to these designs will enable felons, terrorists, and domestic abusers
to create guns with ease and put public safety at risk."

States step in

In response to a threat by New Jersey state Attorney General Gurbir Grewal
and Los Angeles City Attorney Mike Feuer last Thursday warning DefDist of
pending legal action should the company allow residents in their state to
download the controversial files, Wilson fired back Saturday with a lawsuit
against the two, arguing they are violating First Amendment free speech
protections.

In the 16-page fling, attorneys for DefDist hold that Grewal and Feuer
“have waged an ideologically-fueled program of intimidation and harassment
against" the company, intending to drag Wilson “before all manner of far-
flung criminal and civil tribunals in an effort to silence the organization."

Seeking damages and attorney fees, attorneys Alan Gura and Josh
Blackman outline the threats of litigation from Grewal and Feuer also
illegally interfere with DefDist's lawful business under the Dormant
Commerce Clause, which restricts the powers of states to get involved in
federally-protected interstate commerce.

Pending the outcome of the challenge, Wilson's group has blocked IP

case was made in a Philadelphia federal court on Sunday- from downloading
DefCAD files.

"Defense Distributed's mission, & the federal gov't abdication of their
responsibilities, forces my hand into fighting an obscene proposition," said
Pennsylvania Attorney General Josh Shapiro, like Grewal and Feuer a
Democrat. "We have laws in place to keep people safe, & during a time
when students aren't safe in their own classrooms, we need more heip - not
less."

back ta tor

 

 

 

12. Reuters: "U.S. Eases Export Controls for High-Tech
Sales to India: Ross"

 

The United States has eased export controls for high technology product
sales to India, granting it the same access as NATO allies, Australia, Japan
and South Korea, U.S. Commerce Secretary Wilbur Ross said on Monday.

 

WASHSTATEC000502
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 503 of 514

Ross, speaking at a U.S. Chamber of Commerce event, said the move to
grant Strategic Trade Authorization status STA1 to India reflects its efforts
to improve its own export-control regime, its adherence to multilateral
export rules and its growing status as a U.S. defense partner.

"STA1 provides India greater supply chain efficiency, both for defense, and
for other high-tech products," Ross said, adding that the elevated status
would have affected about $9.7 billion worth of Indian goods purchases over
the past seven years.

India's ambassador to the United States, Navtej Sarna, told the same forum
the U.S. move was a logical step after the United States designated India a
major defense partner in 2016.

"It is a sign of trust, not only in the relationship, but also (in) Indian's
capabilities as an economy and as a security partner, because it also
presupposes that India has the multilateral export control regime in place
which would allow the transfer of more sensitive defense technologies," he
said.

"It also testifies to the excellent record we have had in maintaining non-
proliferation of these technologies,” he said. "I certainly think it fleshes out
our defense partnership in a big way."

Political and military ties between the countries have expanded significantly
in recent years although trade differences have arisen since U.S. President
Donald Trump took office in 2017.

Ross's announcement comes ahead of high-level talks between the United
States and India in September that will be attended by U.S. Secretary of
State Mike Pompeo and Defense Secretary Jim Mattis. The Sept. 6 talks
have been twice postponed this year.

India and the United States share an interest in countering China's
expanding economic and military weight and the United States has emerged
as atop arms supplier to India, selling more than $15 billion of weapons
over the past decade as New Delhi modernizes its Soviet-era military.

Washington has offered India the armed version of drones that were
originally authorized for sale as unarmed and for surveillance purposes. If
the deal comes to fruition, it would be the first time the United States has
sold a large armed drone to a country outside the NATO alliance.

 

WASHSTATEC000503
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 504 of 514

13. M. Volkov: “Criminal Sentencing and Deterrence:

White Collar Crime and Corporate Misconduct (Part I of TIT)"
(Source: Volkov Law Group Blog, 31 July 2018. Reprinted by permission.)

 

* Author: Michael Volkov, Esq., Volkov Law Group,
mvolkov@volkoviaw.com, 240-505-1992.

 

The sentencing of criminal defendants continues to create

controversy. There are so many categories of crime and ranges of
punishment - the issue always calls for difficult judgments and inevitably
results in vigorous debate.

In this three-part series, I plan to examine some of the issues surrounding
sentencing of white-collar defendants and deterrence. It is often presumed
that stiff sentencing of white-collar defendants is an important means to
deter other potential criminals from engaging in white-collar crimes. To be
frank, the question itself is difficult to answer because of definitional

issues. What crimes are included in the definition of white-collar

crimes? The analysis becomes even more difficult when you add
corporations into the mix and seek to determine what sentences deter
corporate white-collar crimes.

Federal judges have broad discretion in determining the appropriate
punishment from white-collar defendants. Specifically, judges are required
"to impose a sentence sufficient, but not greater than necessary," to
respond to the “seriousness of the offense, to promote respect for the law,
and to provide just punishment for the offense." Such a prescription covers
the relevant issues but defining each of these factors is the difficult part of
the job.

In focusing on white-collar defendants, judges face a difficult set of

federal judge on these issues, the most effective way to deter white-collar
crime is to impose stiff sentences on individual actors. Judge Rakoff argues
that sentencing individuals has more deterrence value than imposing large
corporate fines for a criminal conviction, and imposing a deferred
prosecution agreement or non-prosecution agreement.

Judge Rakoff contends that corporations that pay large fines and suffer
negative publicity have no incentive to change their cultures. In his view,
corporate punishments are viewed as a cost of doing business. In criticizing
the current DOJ focus on corporate crime, Judge Rakoff suggests that DOJ's
focuses on corporate prosecutions instead of individual senior executives
because it is easier to prosecute a corporation than to build a criminal case
against individual defendants. Judge Rakoff has a point - it takes more time
and effort for prosecutors to build cases against individual defendants, and
such cases are not always easy to win at trial.

 

WASHSTATEC000504
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 505 of 514

A prosecutor has to devote time to building cases against lower-level
offenders and "flipping" them to cooperate against higher-level executives in
the food chain. To build a case requires time, and carries with it significant
risks that such an effort may not be successful.

As a result, federal prosecutors have outsourced prosecution work to large
law firms and relied on them to develop evidence sufficient to charge a
corporation (or at least threaten the company with criminal charges). Such
prosecutions rarely, if ever, go to trial. Prosecutors hold all the cards in
these investigations given the broad sweep of respondeat superior and
corporate liability.

Along with the focus on corporate crime, prosecutors have applied tools
previously used in individual criminal cases - a deferred prosecution or non-
prosecution agreement - to corporate prosecutions. Prosecutors have argued
that such agreements provide an incentive for companies to change their
corporate culture and reduce the risk of misconduct.

Whether such agreements have had a positive impact on corporate cultures
is up for debate. No significant research has been completed in this area,
and it is an important issue to be resolved.

Notwithstanding these developments, and based on his lengthy career,
Judge Rakoff contends that white-collar criminals, almost universally, fear
going to prison. He argues that the threat of going to jail is a major

deterrent, and is much more effective than corporate prosecutions in
preventing corporate misconduct.

Judge Rakoff contends that more than half of white-collar offenders are
recidivists. Based on this fact alone, Rakoff contends that prosecuting
corporations instead of individuals has had no significant impact on
corporate crime.

Unfortunately, Judge Rakoff's reliance on US Sentencing Commission data to
prove his point may not be so persuasive. According to a recent report
issued by the US Sentencing Commission (Here), The Criminal History of
Corporate Offenders, just over half (52.4 percent) of serious fraud offenders
in fiscal year 2016 had a prior criminal record. However, of the serious
fraud offenders, traffic offenses were the most common (44 percent),
followed by larceny (41.7 percent), public order (39.1 percent), fraud (36.8
percent) and drug possession (24.8 percent). To the extent this data
supports the claim that many white-collar offenders are recidivists, Judge
Rakoff's point has merit - criminal deterrence and stiff prison sentences for
individuals falling into this category may be warranted.

[Editor's Note: The subsequent parts in this series will be included in the Daily Bugle
when they are available. ]

 

WASHSTATEC000505
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 506 of 514

14, R. Cook, M. Banerji & S. Klemencic: “Successful
CFIUS Monitorships”

(Source: The Harvard Law School Forurm on Corporate Governance and

* Authors: Randall Cook, Esq., randy. .cook@ankura.com, +1 646-291-8545;
Mona Banerji, Esq., mona. banerii@ankura.com, +1 212-449-7183; Steven
Klemencic, steven. klemencicG@iankura.com, +1 202-449-7185.

 

 

This post describes critical considerations for a successful monitorship of
mitigating controls required by the Committee on Foreign Investments in
the United States ("“CFIUS" or the “Committee"). CFIUS is an interagency US
Government committee that reviews Foreign Direct Investment ("FDI") into
the United States to identify and address any consequent national security
risks. Growing concern with the impact of foreign countries acquiring
national security-critical technologies and other strategic advantages
through investment activity has prompted CFIUS to become more active and

 

will significantly expand CFIUS's jurisdiction to review FDI and require
mandatory declaration of specified investment types.

When CFIUS identifies possible national security risks arising from a
reviewed transaction, the Committee may make implementation of
mitigating control measures a condition of allowing the deal to go forward.
In order to assure the effectiveness and persistence of such measures,
CFIUS often requires the concurrent appointment of an independent third-
party monitor ("TPM") to oversee and periodically report on these controls.
Indeed, given the increasing demands on scarce CFIUS

 

Committee and industry are increasingly looking to TPMs to play a critical
facilitating role to enable valuable transactions to proceed while addressing
national security concerns.

So, what makes for a successful monitorship? Since no two CFIUS related
transactions are the same, each monitorship is unique to the facts and
dynamics of the transaction on which it is based. However, there are certain
features that are foundational to a successful CFIUS monitorship. To best
achieve the purposes of CFIUS mitigation agreements, the monitorship
needs to be designed, and the TPM selected, with four key considerations in
mind: CFIUS experience, technical capability, business cognizance, and
trust.

CFIUS Experience
CFIUS may require mitigating controls to address risks identified during

a national security threat assessment that focuses on the foreign party and
a vulnerabllity assessment that focuses on the US party in a covered

 

 

of business organization and ownership, the technologies and assets at
issue, and the corresponding risks presented to US national security.

 

WASHSTATEC000506
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 507 of 514

Depending on the nature of the business and assets involved, these risks
may include (among numerous other concerns):

* Access to or influence over critical technologies or infrastructure;

* Sensitive supply chain integrity;

* Access to quantities of personal identifying information (PII) or personal
health information (PHI);

* Communication and financial network security; and

* Insight into or the ability to monitor sensitive US security and intelligence
operations.

A successful CFIUS monitorship must assure the Committee's designated
monitoring agencies that the required controls are being implemented
effectively and persistently to address the identified risks. Thus, it is crucial
that the TPM have a deep understanding of the process, equities, and
concerns that underlie the controls, and how the controls need to operate
and be reported to address these issues. It is also enormously helpful for
the TPM to be thoroughly familiar with the monitoring agencies' process for
keeping tabs on mitigation controls, and know how to effectively and
efficiently inform the agencies that the underlying national security risks
continue to be addressed.

Technical Capability

In order to mitigate complex risks, CFIUS frequently requires a combination

of management, technical, and operational controls. Areas where the CFIUS
frequently requires mitigating controls include:

* Access: Measures intended to limit access to sensitive data, critical
technology, and operational information, including:

- Physical Controls: Limitation of access to company facilities through such
measures as electronic badging, camera surveillance, physical barriers, and
personnel screening.

- Systems Controls: Limitation of access to sensitive information and
critical controls through such measures as (among numerous others):

(a) Partition of business technology systems;
(b) Demonstrated compliance with best practice standards for
cybersecurity and technology security (e.g., NIST, ISO);
(c)Enhanced network security monitoring;
(d) Persistent suppression and/or deletion of sensitive information in
business systems and processes; and
(e) Active penetration testing of both physical and network
environments.
* Protocols and Procedures: Comprehensive updates to cornpany policies,
processes, and systems to integrate the requirements of the mitigation
agreement to integrate the requirements of the mitigation agreement into
the company's governance, operations, and culture. Examples of protocols
that facilitate a CFIUS monitorship include:

- Management protocols that clearly define roles and duties,

- Data and cybersecurity governance procedures,

- Third -party vendor assessment and management procedures,

 

WASHSTATEC000507
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 508 of 514

~ Data use and handling policies,

- Electronic communications protocol, and

- Incident response protocol.
* Training: Programmatic, tailored education of company personnel
regarding the purposes and requirements of the mitigation agreement,
specifically including individual responsibility for compliance and incident
reporting.
* Incident Response and Reporting: CFIUS mitigation agreements always
require processes to identify, promptly respond to, and notify the
Committee of the violation or failure of a mandated control.

A TPM that integrates the right technical competencies with practical
experience designing, implementing, auditing, and overseeing compliance
with mitigation controls is crucial to success. Required capabilities may
include: cybersecurity and response, data and privacy management, data
analytics, business process improvement, re-engineering, and automation,
forensic auditing and investigations, project management, and regulatory
expertise. A seasoned TPM provides critical hands-on guidance and
assistance to the company as it works through the practical problems of
implementing and integrating mitigation controls. Concurrently, a
technically-competent TPM will be able to credibly demonstrate to the CFIUS
monitoring agencies the effectiveness of the monitorship program.

Business Cognizance

By definition, the original impetus for a CFIUS-reviewed transaction is an
underlying business proposition that drives the opportunity for a deal. The
mitigating controls and monitorship will operate in the context of what all
parties anticipate will be a successful business organization. The controls
and monitorship must be effective at addressing the identified national
security risks, and they also need to enable the company and its people to
successfully operate. A successful TPM will recognize that those twin
objectives are frequently best-achieved by working with business leaders
and operations teams to integrate compliance requirements into corporate
structure, systems, and processes. By uniting CFIUS compliance with
organizational DNA, the company and the monitorship have the best
opportunity for success. Operationally, the TPM needs to have a good
understanding of the business and its commitments, and an innovative, risk-
based approach that enables achievement of the monitorship's purposes
without unnecessarily exercising the company or the CFIUS monitoring
agencies.

Trust

Successful CFIUS monitorships are built on a foundation of trust among the
parties and the monitoring agencies. The TPM plays the crucial role of
honest broker for all equities in this trust relationship. The TPM needs to
have the Government's confidence that national security concerns will be
addressed with the same energy as would be the case if the monitoring
agencies were directly executing the monitorship. Similarly, the TPM needs
to have the business's trust that the monitorship's purposes will be

 

WASHSTATEC000508
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 509 of 514

addressed with an approach that harnesses innovation and pragmatism to
avoid unnecessary friction. To earn and sustain this trust, the TPM needs
several characteristics:

* A well-earned reputation for integrity and independence,

* A commitment to transparency and open communications with the parties
and monitoring agencies,

* A collaborative, engaging approach to executing the monitorship, and

* Consistent, disciplined, and known processes for identifying and resolving
issues and monitorship reporting.

Conclusion

The policy dynamics and anticipated statutory changes that are driving
increased CFIUS activity are unlikely to abate. Deals involving US companies
and FDI with a nexus to national security are increasingly likely to become
subject to CFIUS review. When a monitorship is required, integrating the
considerations described above in the design of the monitorship and the
selection of the TPM will substantially improve the prospects for a successful
transaction.

back to top

15. Comptia Presents “L2th Annual CompTIA Global
Trade Compliance Best Practices Conference" on 18 Sep in
San Diego, CA

* What: 12th Annual CompTIA Global Trade Compliance Best Practices
Conference

* When: Tuesday, September 18, 2018

* Where: Qualcomm, 10155 Pacific Heights Boulevard, San Diego, California
92121

* Sponsor: CompTIA

* Contact: Ken Montgomery, kmontagomery@comptia.ora

* Information & Registration: HERE.

 

back to tep

 

WASHSTATECO000509
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 510 of 514

 

 

 

16. ECTI Presents "BIS License Application 748P: How to
Prepare It and How to Ensure Best Possible Approval Time”
Webinar, 11 Sep

(Source: Danielle Hatch, danicie@icarnexpartcompliance.com)

 

* What: BIS License Application 748P: How to Prepare It and How to Ensure
Best Possible Approval Time

* When: September 11, 2018; 1:00 p.m. (EDT)

* Where: Webinar

* Sponsor: Export Compliance Training Institute (ECTI)

* ECTI Speaker: Felice Laird

* Register: Here or Danielle Hatch, 540-433-3977,
daniglletiearnexportcompliance.cam.

 

47. Bartlett's Unfamilar Quotations
(Source: Editor)

* Emily Bronte (Emily Jane Bronté; 30 Jul 1818 - 19 Dec 1848) was an
English novelist and poet who is best known for her only novel, Wuthering
Heights, now considered a classic of English literature. Emily was the third-
eldest of the four surviving Bronté siblings, between the youngest Anne and
her brother Branwell. She wrote under the pen name Ellis Bell.)

- "A person who has not done one half his day's work by ten o clock, runs
a chance of leaving the other half undone."

* Milton Friedman (Milton Friedman; 31 Jul 31, 1912 - 16 Nov, 2006; was
an American economist who received the 1976 Nobel Memorial Prize in
Economic Sciences for his research on consumption analysis, monetary
history and theory, and the complexity of stabilization policy.)
- "The government solution to a problem is usually as bad as the problem.
- “inflation is taxation without legislation.”

Fe

Monday is pun day:

* Two atoms are walking down the street together. One says, "I think I've lost an
electron." The other replies, "Are you sure?" The first one says, "I'm positive!"
- Elizabeth Wortham Hirschhorn

 

WASHSTATEC000510
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 511 of 514

18. Are Your Copies of Regulations Up to Date?
(Source: Editor)

The official versions of the following regulations are published annually in
the U.S. Code of Federal Regulations (C.F.R.), but are updated as amended
in the Federal Register. The latest amendments to applicable regulations
are listed below.

* ATF ARMS IMPORT REGULATIONS: 27 CFR Part 447-Importation of Arms,
Ammunition, and Implements of War

Destructive Devices and Certain Other Firearms; Background Checks for
Responsible Persons of a Trust or Legal Entity With Respect To Making or
Transferring a Firearm.

* CUSTOMS REGULATIONS: 19 CFR, Ch. 1, Pts. 0-199

Screening (ACAS)

* DOD NATIONAL INDUSTRIAL SECURITY PROGRAM OPERATING MANUAL

 

- Last Amendment: 18 May 2016: Change 2: Implement an insider threat
program; reporting requirements for Cleared Defense Contractors; alignment
with Federal standards for classified information systems; incorporated and

cancelled Supp. 1 to the NISPOM (Summary hére.)

* EXPORT ADMINISTRATION REGULATIONS (E4R}: 15 CFR Subtit. B, Ch. VII,
Pts. 730-774

- Last Amendment: 6 June 2018: 83 FR 26204-26205: Unverified List
(UVL); Correction

 

* FOREIGN ASSETS CONTROL REGULATIONS (OFAC FACR): 31 CFR, Parts
500-599, Embargoes, Sanctions, Executive Orders

 

Sanctions Regulations; and 83 FR 30539-30541: Removal of the Sudanese
Sanctions Regulations and Amendment of the Terrorism List Government
Sanctions Regulations

* FOREIGN TRADE REGULATIONS (FTR}: 15 CFR Part 30

- Last Amendment: 24 Apr 2018: 3 FR.17749-17751: Foreign Trade
Regulations (FTR): Clarification on the Collection and Confidentiality of
Kimberley Process Certificates

- HTS codes that are not valid for AES are available here.

- The latest edition (30 Apr 2018) of Bartlett's Annotated FTR ("BAFTR"), by
James E. Bartlett III, is available for downloading in Word format. The BAFTR
contains all FTR amendments, FTR Letters and Notices, a large Index, and
approximately 250 footnotes containing case annotations, practice tips,
Census/AES guidance, and explanations of the numerous errors contained in the
official text. Subscribers receive revised copies in Microsoft Word every time the
FTR is amended. The BAFTR is available by annual subscription from the Full

 

WASHSTATEC000511
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 512 of 514

Circle Compliance website. BITAR subscribers are entitled to a 25% discount
on subscriptions to the BAFTR. Government employees (including military) and
employees of universities are eligible for a 50% discount on both publications
at www. FuliCircleComplance.eu.

 

* HARMONIZED TARIFF SCHEDULE OF THE UNITED STATES (HTS, HTSA or

 

seen as abbreviations for the Harmonized Tariff Schedule of the United
States Annotated, shortened versions of "HTSUSA".)

- Last Amendment: 8 Jun 2018: Harmonized System Update 1809,
containing 901 ABI records and 192 harmonized tariff records.

- HTS codes for AES are available ere.

- HTS codes that are not valid for AES are available here.

 

* INTERNATIONAL TRAFFIC IN ARMS REGULATIONS (CITAR': 22 C.F.R. Ch. I,
Subch. M, Pts. 120-130.

- Last Amendment: 14 Feb 2018: 83 FR 6457-6458: Amendment to the
International Traffic in Arms Regulations: Addition of South Sudan [Amends
ITAR Part 126.]

- The only available fully updated copy (latest edition: 25 Apr 2018) of the
ITAR with all amendments is contained in Bartlett's Annotated ITAR
("BITAR"), by James E. Bartlett III. The BITAR contains all ITAR amendments to
date, plus a large Index, over 800 footnotes containing amendment histories,
case annotations, practice tips, DDTC guidance, and explanations of errors in
the official ITAR text. Subscribers receive updated copies of the BITAR in Word
by email, usually revised within 24 hours after every ITAR amendment. The
BITAR is available by annual subscription from the Full Circle

subscriptions to the BITAR, please contact us
to receive your discount code.

back to top

 

_ 19. Weekly Highlights of the Dally Bugle Top Stories
(Source: Editor)

Review last week's top Ex/Im stories in "Weekly Highlights of the Daily

* The Ex/Im Daily Update is a publication of FCC Advisory B.V., compiled
by: Editor, James E. Bartlett III; Assistant Editors, Alexander P. Bosch and

 

WASHSTATEC000512
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 513 of 514

Vincent J.A. Goossen; and Events & Jobs Editor, John Bartlett. The Ex/Im
Daily Update is emailed every business day to approximately 8,000 readers
of changes to defense and high-tech trade laws and regulations. We check
the following sources daily: Federal Register, Congressional Record,
Commerce/AES, Commerce/BIS, DHS/CBP, DOE/NRC, DOJ/ATF,

DoD/DSS, DoD/DTSA, FAR/DFARS, State/DDTC, Treasury/OFAC, White
House, and similar websites of Australia, Canada, U.K., and other countries
and international organizations. Due to space limitations, we do not post
Arms Sales notifications, Denied Party listings, or Customs AD/CVD items.

* RIGHTS & RESTRICTIONS: This email contains no proprietary, classified,
or export-controllied information. All items are obtained from public sources
or are published with permission of private contributors, and may be freely
circulated without further permission, provided attribution is given to "The
Export/Import Daily Bugle of (date)". Any further use of contributors’
material, however, must comply with applicable copyright laws. If you
would to submit material for inclusion in the The Export/Import Daily Update

* CAVEAT: The contents of this newsletter cannot be relied upon as legal or
expert advice. Consult your own legal counsel or compliance specialists
before taking actions based upon news items or opinions from this or other
unofficial sources. If any U.S. federal tax issue is discussed in this
communication, it was not intended or written by the author or sender for
tax or legal advice, and cannot be used for the purpose of avoiding penalties
under the Internal Revenue Code or promoting, marketing, or
recommending to another party any transaction or tax-related matter.

* SUBSCRIPTIONS: Subscriptions are free. Subscribe by completing
* BACK ISSUES: An archive of Daily Bugle publications from 2005 to present
is available HERE,

* TO UNSUBSCRIBE: Use the Safe Unsubscribe link below.

Stay Connected

 

WASHSTATEC000513
Case 2:20-cv-00111-RAJ Document 106-7 Filed 09/23/20 Page 514 of 514

Copyright © 2018. All Rights Reserved.

POC Advisory B.V., Landgoed Groenhoven, Dorosstraat 6, Bruchem, 5314
AE Netherlands

SafeUnsubscribe’’ hartrigistate cov

 

Forward this ermiall | Undate Profile | About our service provider

 

Sent by jebartleti@fulicirclecompllance au

 

WASHSTATEC000514
